Exhibit 10.1

 

EXECUTION VERSION

 

21 December 2004

 

 

£1,550,000,000

 

SENIOR FACILITIES AGREEMENT

 

 

between

 

 

TELEWEST UK LIMITED

 

TELEWEST COMMUNICATIONS NETWORKS LIMITED
and, upon its accession,
TELEWEST GLOBAL FINANCE LLC
as Borrowers

 

BARCLAYS CAPITAL
BNP PARIBAS
CITIGROUP GLOBAL MARKETS LIMITED
CREDIT SUISSE FIRST BOSTON
DEUTSCHE BANK AG LONDON

GE CAPITAL STRUCTURED FINANCE GROUP LIMITED
THE ROYAL BANK OF SCOTLAND PLC
as Mandated Lead Arrangers

 

BARCLAYS BANK PLC
as Facility Agent and Security Trustee

 

BARCLAYS BANK PLC
as US Paying Agent

 

GE CAPITAL STRUCTURED FINANCE GROUP LIMITED
as Administrative Agent

 

THE ORIGINAL GUARANTORS

 

and

 

THE LENDERS

 

 

[g154211ka01image002.jpg]
5 Old Broad Street
London EC2N 1DW

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND INTERPRETATION

 

 

1.1

Definitions

 

 

1.2 [a04-15421_1ex10d1.htm#Accounti]

Accounting Expressions [a04-15421_1ex10d1.htm#Accounti]

 

 

1.3 [a04-15421_1ex10d1.htm#Constru]

Construction [a04-15421_1ex10d1.htm#Constru]

 

 

1.4 [a04-15421_1ex10d1.htm#Curre]

Currency [a04-15421_1ex10d1.htm#Curre]

 

 

1.5 [a04-15421_1ex10d1.htm#Statut]

Statutes [a04-15421_1ex10d1.htm#Statut]

 

 

1.6 [a04-15421_1ex10d1.htm#Tim]

Time [a04-15421_1ex10d1.htm#Tim]

 

 

1.7 [a04-15421_1ex10d1.htm#References]

References to Agreements [a04-15421_1ex10d1.htm#References]

 

 

1.8 [a04-15421_1ex10d1.htm#Docume]

Documentary Credits [a04-15421_1ex10d1.htm#Docume]

 

 

1.9 [a04-15421_1ex10d1.htm#PrincipalIn]

Principal Intercreditor Deed [a04-15421_1ex10d1.htm#PrincipalIn]

 

2. [a04-15421_1ex10d1.htm#TheFac]

THE FACILITIES [a04-15421_1ex10d1.htm#TheFac]

 

 

2.1 [a04-15421_1ex10d1.htm#TheFacilitie]

The Facilities [a04-15421_1ex10d1.htm#TheFacilitie]

 

 

2.2 [a04-15421_1ex10d1.htm#Purp]

Purpose [a04-15421_1ex10d1.htm#Purp]

 

 

2.3 [a04-15421_1ex10d1.htm#SeveralO]

Several Obligations [a04-15421_1ex10d1.htm#SeveralO]

 

 

2.4 [a04-15421_1ex10d1.htm#SeveralRig]

Several Rights [a04-15421_1ex10d1.htm#SeveralRig]

 

3. [a04-15421_1ex10d1.htm#Conditio]

CONDITIONS [a04-15421_1ex10d1.htm#Conditio]

 

 

3.1 [a04-15421_1ex10d1.htm#ConditionsPr]

Conditions Precedent [a04-15421_1ex10d1.htm#ConditionsPr]

 

 

3.2 [a04-15421_1ex10d1.htm#GeneralC]

General Conditions Subsequent [a04-15421_1ex10d1.htm#GeneralC]

 

4. [a04-15421_1ex10d1.htm#Utilis]

UTILISATION [a04-15421_1ex10d1.htm#Utilis]

 

 

4.1 [a04-15421_1ex10d1.htm#Conditi]

Conditions to Utilisation [a04-15421_1ex10d1.htm#Conditi]

 

 

4.2 [a04-15421_1ex10d1.htm#LendersPar]

Lenders’ Participations [a04-15421_1ex10d1.htm#LendersPar]

 

5. [a04-15421_1ex10d1.htm#Documenta]

DOCUMENTARY CREDITS [a04-15421_1ex10d1.htm#Documenta]

 

 

5.1 [a04-15421_1ex10d1.htm#IssueOfDocu]

Issue of Documentary Credits [a04-15421_1ex10d1.htm#IssueOfDocu]

 

 

5.2 [a04-15421_1ex10d1.htm#RenewalOf]

Renewal of Documentary Credits [a04-15421_1ex10d1.htm#RenewalOf]

 

 

5.3 [a04-15421_1ex10d1.htm#Immediately]

Immediately Payable [a04-15421_1ex10d1.htm#Immediately]

 

 

5.4 [a04-15421_1ex10d1.htm#ClaimsU]

Claims under a Documentary Credit [a04-15421_1ex10d1.htm#ClaimsU]

 

 

5.5 [a04-15421_1ex10d1.htm#DocumentaryCred]

Documentary Credit Indemnities [a04-15421_1ex10d1.htm#DocumentaryCred]

 

 

5.6 [a04-15421_1ex10d1.htm#RightsOfCont]

Rights of Contribution [a04-15421_1ex10d1.htm#RightsOfCont]

 

 

5.7 [a04-15421_1ex10d1.htm#RoleOfThe]

Role of the L/C Bank [a04-15421_1ex10d1.htm#RoleOfThe]

 

 

5.8 [a04-15421_1ex10d1.htm#Exclusio]

Exclusion of Liability [a04-15421_1ex10d1.htm#Exclusio]

 

 

5.9 [a04-15421_1ex10d1.htm#CreditAp]

Credit Appraisal by the Indemnifying Lenders [a04-15421_1ex10d1.htm#CreditAp]

 

 

5.10 [a04-15421_1ex10d1.htm#Appoint]

Appointment and Change of L/C Bank [a04-15421_1ex10d1.htm#Appoint]

 

6. [a04-15421_1ex10d1.htm#Ancill]

ANCILLARY FACILITIES [a04-15421_1ex10d1.htm#Ancill]

 

 

6.1 [a04-15421_1ex10d1.htm#Utilisatio]

Utilisation of Ancillary Facilities [a04-15421_1ex10d1.htm#Utilisatio]

 

 

6.2 [a04-15421_1ex10d1.htm#Operation]

Operation of Ancillary Facilities [a04-15421_1ex10d1.htm#Operation]

 

 

6.3 [a04-15421_1ex10d1.htm#Ancillar]

Ancillary Facility Default [a04-15421_1ex10d1.htm#Ancillar]

 

7. [a04-15421_1ex10d1.htm#Repayme]

REPAYMENT OF REVOLVING FACILITY OUTSTANDINGS [a04-15421_1ex10d1.htm#Repayme]

 

 

7.1 [a04-15421_1ex10d1.htm#RepaymentOfRev]

Repayment of Revolving Facility Advances [a04-15421_1ex10d1.htm#RepaymentOfRev]

 

 

7.2 [a04-15421_1ex10d1.htm#RolloverAdv]

Rollover Advances [a04-15421_1ex10d1.htm#RolloverAdv]

 

 

7.3 [a04-15421_1ex10d1.htm#CashCollaterali]

Cash Collateralisation of Documentary Credits
[a04-15421_1ex10d1.htm#CashCollaterali]

 

 

7.4 [a04-15421_1ex10d1.htm#Cleando]

Cleandown [a04-15421_1ex10d1.htm#Cleando]

 

8. [a04-15421_1ex10d1.htm#RepaymentOfTe]

REPAYMENT OF TERM FACILITY OUTSTANDINGS [a04-15421_1ex10d1.htm#RepaymentOfTe]

 

 

8.1 [a04-15421_1ex10d1.htm#RepaymentOfAFa]

Repayment of A Facility Outstandings [a04-15421_1ex10d1.htm#RepaymentOfAFa]

 

 

8.2 [a04-15421_1ex10d1.htm#RepaymentOfBFa]

Repayment of B Facility Outstandings [a04-15421_1ex10d1.htm#RepaymentOfBFa]

 

 

8.3 [a04-15421_1ex10d1.htm#RepaymentOfCFac]

Repayment of C Facility Outstandings [a04-15421_1ex10d1.htm#RepaymentOfCFac]

 

 

8.4 [a04-15421_1ex10d1.htm#NoReborrowing]

No Reborrowing of Term Facility Advances [a04-15421_1ex10d1.htm#NoReborrowing]

 

9. [a04-15421_1ex10d1.htm#Cancellati]

CANCELLATION [a04-15421_1ex10d1.htm#Cancellati]

 

 

9.1 [a04-15421_1ex10d1.htm#VoluntaryCancel]

Voluntary Cancellation [a04-15421_1ex10d1.htm#VoluntaryCancel]

 

 

9.2 [a04-15421_1ex10d1.htm#NoticeOfCan]

Notice of Cancellation [a04-15421_1ex10d1.htm#NoticeOfCan]

 

 

9.3 [a04-15421_1ex10d1.htm#CancellationOfAvail]

Cancellation of Available Commitments
[a04-15421_1ex10d1.htm#CancellationOfAvail]

 

 

i

--------------------------------------------------------------------------------


 

10. [a04-15421_1ex10d1.htm#VoluntaryP]

VOLUNTARY PREPAYMENT [a04-15421_1ex10d1.htm#VoluntaryP]

 

 

10.1 [a04-15421_1ex10d1.htm#VoluntaryPr]

Voluntary Prepayment [a04-15421_1ex10d1.htm#VoluntaryPr]

 

 

10.2 [a04-15421_1ex10d1.htm#RightOfPrepaym]

Right of Prepayment and Cancellation in relation to a single Lender
[a04-15421_1ex10d1.htm#RightOfPrepaym]

 

 

10.3 [a04-15421_1ex10d1.htm#ApplicationOfRepa]

Application of Repayments [a04-15421_1ex10d1.htm#ApplicationOfRepa]

 

 

10.4 [a04-15421_1ex10d1.htm#ReleaseFromObligation]

Release from Obligation to make Advances
[a04-15421_1ex10d1.htm#ReleaseFromObligation]

 

 

10.5 [a04-15421_1ex10d1.htm#NoticeOfRep]

Notice of Repayment [a04-15421_1ex10d1.htm#NoticeOfRep]

 

 

10.6 [a04-15421_1ex10d1.htm#RestrictionsOnR]

Restrictions on Repayment [a04-15421_1ex10d1.htm#RestrictionsOnR]

 

 

10.7 [a04-15421_1ex10d1.htm#CancellationUponR]

Cancellation upon Repayment [a04-15421_1ex10d1.htm#CancellationUponR]

 

11. [a04-15421_1ex10d1.htm#MandatoryPrepaym]

MANDATORY PREPAYMENT AND CANCELLATION [a04-15421_1ex10d1.htm#MandatoryPrepaym]

 

 

11.1 [a04-15421_1ex10d1.htm#ChangeOfContr]

Change of Control [a04-15421_1ex10d1.htm#ChangeOfContr]

 

 

11.2 [a04-15421_1ex10d1.htm#RepaymentFromNet]

Repayment from Net Proceeds of Disposals and Insurance Recoveries
[a04-15421_1ex10d1.htm#RepaymentFromNet]

 

 

11.3 [a04-15421_1ex10d1.htm#BlockedAcc]

Blocked Accounts [a04-15421_1ex10d1.htm#BlockedAcc]

 

 

11.4 [a04-15421_1ex10d1.htm#RepaymentFromExce]

Repayment from Excess Cash Flow [a04-15421_1ex10d1.htm#RepaymentFromExce]

 

 

11.5 [a04-15421_1ex10d1.htm#RepaymentFromDebt]

Repayment from Debt Proceeds [a04-15421_1ex10d1.htm#RepaymentFromDebt]

 

 

11.6 [a04-15421_1ex10d1.htm#RepaymentFromEquity]

Repayment from Equity Proceeds [a04-15421_1ex10d1.htm#RepaymentFromEquity]

 

12. [a04-15421_1ex10d1.htm#InterestOnRevolvi]

INTEREST ON REVOLVING FACILITY ADVANCES
[a04-15421_1ex10d1.htm#InterestOnRevolvi]

 

 

12.1 [a04-15421_1ex10d1.htm#InterestPayment]

Interest Payment Date for Revolving Facility Advances
[a04-15421_1ex10d1.htm#InterestPayment]

 

 

12.2 [a04-15421_1ex10d1.htm#InterestRateForR]

Interest Rate for Revolving Facility Advances
[a04-15421_1ex10d1.htm#InterestRateForR]

 

 

12.3 [a04-15421_1ex10d1.htm#MarginRatchetForRevolvi]

Margin Ratchet for Revolving Facility Advances
[a04-15421_1ex10d1.htm#MarginRatchetForRevolvi]

 

13. [a04-15421_1ex10d1.htm#InterestOnTerm]

INTEREST ON TERM FACILITY ADVANCES [a04-15421_1ex10d1.htm#InterestOnTerm]

 

 

13.1 [a04-15421_1ex10d1.htm#InterestPeriods]

Interest Periods for Term Facility Advances
[a04-15421_1ex10d1.htm#InterestPeriods]

 

 

13.2 [a04-15421_1ex10d1.htm#Duratio]

Duration [a04-15421_1ex10d1.htm#Duratio]

 

 

13.3 [a04-15421_1ex10d1.htm#ConsolidationOfTerm]

Consolidation of Term Facility Advances
[a04-15421_1ex10d1.htm#ConsolidationOfTerm]

 

 

13.4 [a04-15421_1ex10d1.htm#DivisionOfTermFa]

Division of Term Facility Advances [a04-15421_1ex10d1.htm#DivisionOfTermFa]

 

 

13.5 [a04-15421_1ex10d1.htm#PaymentOfInterest]

Payment of Interest for Term Facility Advances
[a04-15421_1ex10d1.htm#PaymentOfInterest]

 

 

13.6 [a04-15421_1ex10d1.htm#InterestRateFo]

Interest Rate for Term Facility Advances [a04-15421_1ex10d1.htm#InterestRateFo]

 

 

13.7 [a04-15421_1ex10d1.htm#MarginRatchet]

Margin Ratchet for A Facility Advances and B Facility Advances
[a04-15421_1ex10d1.htm#MarginRatchet]

 

 

13.8 [a04-15421_1ex10d1.htm#Notifica]

Notification [a04-15421_1ex10d1.htm#Notifica]

 

14. [a04-15421_1ex10d1.htm#MarketDisrup]

MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES
[a04-15421_1ex10d1.htm#MarketDisrup]

 

 

14.1 [a04-15421_1ex10d1.htm#MarketDisrupt]

Market Disruption [a04-15421_1ex10d1.htm#MarketDisrupt]

 

 

14.2 [a04-15421_1ex10d1.htm#SubstituteInterestPeri]

Substitute Interest Period or Term and Interest Rate
[a04-15421_1ex10d1.htm#SubstituteInterestPeri]

 

 

14.3 [a04-15421_1ex10d1.htm#AlternativeR]

Alternative Rate [a04-15421_1ex10d1.htm#AlternativeR]

 

15. [a04-15421_1ex10d1.htm#Commission]

COMMISSIONS AND FEES [a04-15421_1ex10d1.htm#Commission]

 

 

15.1 [a04-15421_1ex10d1.htm#CommitmentFe]

Commitment Fees [a04-15421_1ex10d1.htm#CommitmentFe]

 

 

15.2 [a04-15421_1ex10d1.htm#ArrangementAndUnde]

Arrangement and Underwriting Fee [a04-15421_1ex10d1.htm#ArrangementAndUnde]

 

 

15.3 [a04-15421_1ex10d1.htm#AgencyFe]

Agency Fee [a04-15421_1ex10d1.htm#AgencyFe]

 

 

15.4 [a04-15421_1ex10d1.htm#DocumentaryCr]

Documentary Credit Fee [a04-15421_1ex10d1.htm#DocumentaryCr]

 

 

15.5 [a04-15421_1ex10d1.htm#LcBank]

L/C Bank Fee [a04-15421_1ex10d1.htm#LcBank]

 

16. [a04-15421_1ex10d1.htm#Taxe]

TAXES [a04-15421_1ex10d1.htm#Taxe]

 

 

16.1 [a04-15421_1ex10d1.htm#TaxGr]

Tax Gross-up [a04-15421_1ex10d1.htm#TaxGr]

 

 

16.2 [a04-15421_1ex10d1.htm#TaxInde]

Tax Indemnity [a04-15421_1ex10d1.htm#TaxInde]

 

 

16.3 [a04-15421_1ex10d1.htm#TaxCre]

Tax Credit [a04-15421_1ex10d1.htm#TaxCre]

 

17. [a04-15421_1ex10d1.htm#IncreasedC]

INCREASED COSTS [a04-15421_1ex10d1.htm#IncreasedC]

 

 

17.1 [a04-15421_1ex10d1.htm#IncreasedCos]

Increased Costs [a04-15421_1ex10d1.htm#IncreasedCos]

 

 

17.2 [a04-15421_1ex10d1.htm#IncreasedCostsCl]

Increased Costs Claims [a04-15421_1ex10d1.htm#IncreasedCostsCl]

 

 

17.3 [a04-15421_1ex10d1.htm#Exception]

Exceptions [a04-15421_1ex10d1.htm#Exception]

 

18. [a04-15421_1ex10d1.htm#Illegalit]

ILLEGALITY [a04-15421_1ex10d1.htm#Illegalit]

 

19. [a04-15421_1ex10d1.htm#Mitigati]

MITIGATION [a04-15421_1ex10d1.htm#Mitigati]

 

 

19.1 [a04-15421_1ex10d1.htm#Mitigatio]

Mitigation [a04-15421_1ex10d1.htm#Mitigatio]

 

 

19.2 [a04-15421_1ex10d1.htm#LimitationOfLiab]

Limitation of Liability [a04-15421_1ex10d1.htm#LimitationOfLiab]

 

20. [a04-15421_1ex10d1.htm#RepresentationsA]

REPRESENTATIONS AND WARRANTIES [a04-15421_1ex10d1.htm#RepresentationsA]

 

 

1.1 [a04-15421_1ex10d1.htm#DueOrganisat]

Due Organisation [a04-15421_1ex10d1.htm#DueOrganisat]

 

 

20.2 [a04-15421_1ex10d1.htm#NoDeduction]

No Deduction [a04-15421_1ex10d1.htm#NoDeduction]

 

 

20.3 [a04-15421_1ex10d1.htm#ClaimsPariPass]

Claims Pari Passu [a04-15421_1ex10d1.htm#ClaimsPariPass]

 

 

20.4 [a04-15421_1ex10d1.htm#NoImmuni]

No Immunity [a04-15421_1ex10d1.htm#NoImmuni]

 

 

ii

--------------------------------------------------------------------------------


 

 

20.5 [a04-15421_1ex10d1.htm#GoverningLawAnd]

Governing Law and Judgments [a04-15421_1ex10d1.htm#GoverningLawAnd]

 

 

20.6 [a04-15421_1ex10d1.htm#AllActionsTak]

All Actions Taken [a04-15421_1ex10d1.htm#AllActionsTak]

 

 

20.7 [a04-15421_1ex10d1.htm#NoFilingOrStam]

No Filing or Stamp Taxes [a04-15421_1ex10d1.htm#NoFilingOrStam]

 

 

20.8 [a04-15421_1ex10d1.htm#BindingObligatio]

Binding Obligations [a04-15421_1ex10d1.htm#BindingObligatio]

 

 

20.9 [a04-15421_1ex10d1.htm#NoWinding]

No Winding-up [a04-15421_1ex10d1.htm#NoWinding]

 

 

20.10 [a04-15421_1ex10d1.htm#NoEventOfDef]

No Event of Default [a04-15421_1ex10d1.htm#NoEventOfDef]

 

 

20.11 [a04-15421_1ex10d1.htm#NoMaterialProce]

No Material Proceedings [a04-15421_1ex10d1.htm#NoMaterialProce]

 

 

20.12 [a04-15421_1ex10d1.htm#OriginalFinancialStatem]

Original Financial Statements [a04-15421_1ex10d1.htm#OriginalFinancialStatem]

 

 

20.13 [a04-15421_1ex10d1.htm#NoMaterialAdver]

No Material Adverse Change [a04-15421_1ex10d1.htm#NoMaterialAdver]

 

 

20.14 [a04-15421_1ex10d1.htm#NoUndisclosedLiabi]

No Undisclosed Liabilities [a04-15421_1ex10d1.htm#NoUndisclosedLiabi]

 

 

20.15 [a04-15421_1ex10d1.htm#AccuracyOfInfor]

Accuracy of Information [a04-15421_1ex10d1.htm#AccuracyOfInfor]

 

 

20.16 [a04-15421_1ex10d1.htm#IndebtednessAndE]

Indebtedness and Encumbrances [a04-15421_1ex10d1.htm#IndebtednessAndE]

 

 

20.17 [a04-15421_1ex10d1.htm#ExecutionOfFinance]

Execution of Finance Documents [a04-15421_1ex10d1.htm#ExecutionOfFinance]

 

 

20.18 [a04-15421_1ex10d1.htm#Struct]

Structure [a04-15421_1ex10d1.htm#Struct]

 

 

20.19 [a04-15421_1ex10d1.htm#EnvironmentalM]

Environmental Matters [a04-15421_1ex10d1.htm#EnvironmentalM]

 

 

20.20 [a04-15421_1ex10d1.htm#NecessaryAuthorisat]

Necessary Authorisations [a04-15421_1ex10d1.htm#NecessaryAuthorisat]

 

 

20.21 [a04-15421_1ex10d1.htm#IntellectualPrope]

Intellectual Property [a04-15421_1ex10d1.htm#IntellectualPrope]

 

 

20.22 [a04-15421_1ex10d1.htm#OwnershipOfAs]

Ownership of Assets [a04-15421_1ex10d1.htm#OwnershipOfAs]

 

 

20.23 [a04-15421_1ex10d1.htm#PaymentOfTa]

Payment of Taxes [a04-15421_1ex10d1.htm#PaymentOfTa]

 

 

20.24 [a04-15421_1ex10d1.htm#PensionPla]

Pension Plans [a04-15421_1ex10d1.htm#PensionPla]

 

 

20.25 [a04-15421_1ex10d1.htm#Securi]

Security [a04-15421_1ex10d1.htm#Securi]

 

 

20.26 [a04-15421_1ex10d1.htm#InvestmentCompa]

Investment Company Act [a04-15421_1ex10d1.htm#InvestmentCompa]

 

 

20.27 [a04-15421_1ex10d1.htm#PublicUtilityHoldingC]

Public Utility Holding Company Act [a04-15421_1ex10d1.htm#PublicUtilityHoldingC]

 

 

20.28 [a04-15421_1ex10d1.htm#Insuran]

Insurance [a04-15421_1ex10d1.htm#Insuran]

 

 

20.29 [a04-15421_1ex10d1.htm#a20291]

Centre of Main Interests [a04-15421_1ex10d1.htm#a20291]

 

 

20.30 [a04-15421_1ex10d1.htm#a20302]

Broadcasting Act 1990 [a04-15421_1ex10d1.htm#a20302]

 

 

20.31 [a04-15421_1ex10d1.htm#a20313]

Telecommunications, Cable and Broadcasting Laws [a04-15421_1ex10d1.htm#a20313]

 

 

20.32 [a04-15421_1ex10d1.htm#a20324]

Liabilities of Telewest UK [a04-15421_1ex10d1.htm#a20324]

 

 

20.33 [a04-15421_1ex10d1.htm#a20335]

US Patriot Act [a04-15421_1ex10d1.htm#a20335]

 

 

20.34 [a04-15421_1ex10d1.htm#a20346]

Compliance with ERISA [a04-15421_1ex10d1.htm#a20346]

 

 

20.35 [a04-15421_1ex10d1.htm#a20357]

Liabilities of the US Borrower [a04-15421_1ex10d1.htm#a20357]

 

 

20.36 [a04-15421_1ex10d1.htm#a20368]

Repetition [a04-15421_1ex10d1.htm#a20368]

 

21. [a04-15421_1ex10d1.htm#aFINANCIALINFORMATION9]

FINANCIAL INFORMATION [a04-15421_1ex10d1.htm#aFINANCIALINFORMATION9]

 

 

21.1 [a04-15421_1ex10d1.htm#a21110]

Financial Statements [a04-15421_1ex10d1.htm#a21110]

 

 

21.2 [a04-15421_1ex10d1.htm#a21211]

Budget [a04-15421_1ex10d1.htm#a21211]

 

 

21.3 [a04-15421_1ex10d1.htm#a21312]

Other Information [a04-15421_1ex10d1.htm#a21312]

 

 

21.4 [a04-15421_1ex10d1.htm#a21413]

Compliance Certificates [a04-15421_1ex10d1.htm#a21413]

 

 

21.5 [a04-15421_1ex10d1.htm#a21514]

Change in Accounting Practices [a04-15421_1ex10d1.htm#a21514]

 

 

21.6 [a04-15421_1ex10d1.htm#a21615]

Notifications [a04-15421_1ex10d1.htm#a21615]

 

 

21.7 [a04-15421_1ex10d1.htm#a21716]

Role of the Administrative Agent [a04-15421_1ex10d1.htm#a21716]

 

22. [a04-15421_1ex10d1.htm#aFINANCIALCONDITION17]

FINANCIAL CONDITION [a04-15421_1ex10d1.htm#aFINANCIALCONDITION17]

 

 

22.1 [a04-15421_1ex10d1.htm#a22118]

Ratios [a04-15421_1ex10d1.htm#a22118]

 

 

22.2 [a04-15421_1ex10d1.htm#a22219]

Permitted Capital Expenditure [a04-15421_1ex10d1.htm#a22219]

 

 

22.3 [a04-15421_1ex10d1.htm#a22320]

Currency calculations [a04-15421_1ex10d1.htm#a22320]

 

 

22.4 [a04-15421_1ex10d1.htm#a22421]

Pro Forma Calculations [a04-15421_1ex10d1.htm#a22421]

 

23. [a04-15421_1ex10d1.htm#aPOSITIVEUNDERTAKINGS22]

POSITIVE UNDERTAKINGS [a04-15421_1ex10d1.htm#aPOSITIVEUNDERTAKINGS22]

 

 

23.1 [a04-15421_1ex10d1.htm#a23123]

Application of Advances [a04-15421_1ex10d1.htm#a23123]

 

 

23.2 [a04-15421_1ex10d1.htm#a23224]

Financial Assistance and Fraudulent Conveyance [a04-15421_1ex10d1.htm#a23224]

 

 

23.3 [a04-15421_1ex10d1.htm#a23325]

Necessary Authorisations [a04-15421_1ex10d1.htm#a23325]

 

 

23.4 [a04-15421_1ex10d1.htm#a23426]

Compliance with Applicable Laws [a04-15421_1ex10d1.htm#a23426]

 

 

23.5 [a04-15421_1ex10d1.htm#a23527]

Insurance [a04-15421_1ex10d1.htm#a23527]

 

 

23.6 [a04-15421_1ex10d1.htm#a23628]

Intellectual Property [a04-15421_1ex10d1.htm#a23628]

 

 

23.7 [a04-15421_1ex10d1.htm#a23729]

Ranking of Claims [a04-15421_1ex10d1.htm#a23729]

 

 

23.8 [a04-15421_1ex10d1.htm#a23830]

Pay Taxes [a04-15421_1ex10d1.htm#a23830]

 

 

23.9 [a04-15421_1ex10d1.htm#a23931]

Hedging [a04-15421_1ex10d1.htm#a23931]

 

 

iii

--------------------------------------------------------------------------------


 

 

23.10 [a04-15421_1ex10d1.htm#a231032]

Pension Plans [a04-15421_1ex10d1.htm#a231032]

 

 

23.11 [a04-15421_1ex10d1.htm#a231133]

Environmental Matters [a04-15421_1ex10d1.htm#a231133]

 

 

23.12 [a04-15421_1ex10d1.htm#a231234]

Further Assurance [a04-15421_1ex10d1.htm#a231234]

 

 

23.13 [a04-15421_1ex10d1.htm#a231335]

Assets [a04-15421_1ex10d1.htm#a231335]

 

 

23.14 [a04-15421_1ex10d1.htm#a231436]

Centre of Main Interests [a04-15421_1ex10d1.htm#a231436]

 

 

23.15 [a04-15421_1ex10d1.htm#a231537]

Group Structure Chart [a04-15421_1ex10d1.htm#a231537]

 

 

23.16 [a04-15421_1ex10d1.htm#a231638]

Contributions to the TCN Group [a04-15421_1ex10d1.htm#a231638]

 

 

23.17 [a04-15421_1ex10d1.htm#a231739]

“Know your client” checks [a04-15421_1ex10d1.htm#a231739]

 

 

23.18 [a04-15421_1ex10d1.htm#a231840]

Change in Auditors [a04-15421_1ex10d1.htm#a231840]

 

 

23.19 [a04-15421_1ex10d1.htm#a231941]

Notice of Integrated Merger Event [a04-15421_1ex10d1.htm#a231941]

 

 

23.20 [a04-15421_1ex10d1.htm#a232042]

ERISA [a04-15421_1ex10d1.htm#a232042]

 

 

23.21 [a04-15421_1ex10d1.htm#a232143]

Telewest UK [a04-15421_1ex10d1.htm#a232143]

 

24. [a04-15421_1ex10d1.htm#aNEGATIVEUNDERTAKINGS44]

NEGATIVE UNDERTAKINGS [a04-15421_1ex10d1.htm#aNEGATIVEUNDERTAKINGS44]

 

 

24.1 [a04-15421_1ex10d1.htm#a24145]

Undertakings with respect to the Flextech Group [a04-15421_1ex10d1.htm#a24145]

 

 

24.2 [a04-15421_1ex10d1.htm#a24246]

Negative Pledge [a04-15421_1ex10d1.htm#a24246]

 

 

24.3 [a04-15421_1ex10d1.htm#a24347]

Loans and Guarantees [a04-15421_1ex10d1.htm#a24347]

 

 

24.4 [a04-15421_1ex10d1.htm#a24448]

Financial Indebtedness [a04-15421_1ex10d1.htm#a24448]

 

 

24.5 [a04-15421_1ex10d1.htm#a2451]

Dividends, Distributions and Share Capital [a04-15421_1ex10d1.htm#a2451]

 

 

24.6 [a04-15421_1ex10d1.htm#a2462]

Disposals [a04-15421_1ex10d1.htm#a2462]

 

 

24.7 [a04-15421_1ex10d1.htm#a2473]

Change of Business [a04-15421_1ex10d1.htm#a2473]

 

 

24.8 [a04-15421_1ex10d1.htm#a2484]

Mergers [a04-15421_1ex10d1.htm#a2484]

 

 

24.9 [a04-15421_1ex10d1.htm#a2495]

Joint Ventures [a04-15421_1ex10d1.htm#a2495]

 

 

24.10 [a04-15421_1ex10d1.htm#a24106]

Transactions with Affiliates [a04-15421_1ex10d1.htm#a24106]

 

 

24.11 [a04-15421_1ex10d1.htm#a24117]

Change in Financial Year [a04-15421_1ex10d1.htm#a24117]

 

 

24.12 [a04-15421_1ex10d1.htm#a24128]

Limitations on Hedging [a04-15421_1ex10d1.htm#a24128]

 

 

24.13 [a04-15421_1ex10d1.htm#a24139]

Acquisitions and Investments [a04-15421_1ex10d1.htm#a24139]

 

 

24.14 [a04-15421_1ex10d1.htm#a241410]

No Restrictions on Payments [a04-15421_1ex10d1.htm#a241410]

 

 

24.15 [a04-15421_1ex10d1.htm#a241511]

Telewest UK Covenants [a04-15421_1ex10d1.htm#a241511]

 

 

24.16 [a04-15421_1ex10d1.htm#a241612]

Following Integrated Merger Event [a04-15421_1ex10d1.htm#a241612]

 

 

24.17 [a04-15421_1ex10d1.htm#a241713]

US Borrower [a04-15421_1ex10d1.htm#a241713]

 

25. [a04-15421_1ex10d1.htm#aACCESSIONUSBORROWERACCEDINGGUARANT14]

ACCESSION; US BORROWER; ACCEDING GUARANTORS
[a04-15421_1ex10d1.htm#aACCESSIONUSBORROWERACCEDINGGUARANT14]

 

 

25.1 [a04-15421_1ex10d1.htm#a25115]

The US Borrower [a04-15421_1ex10d1.htm#a25115]

 

 

25.2 [a04-15421_1ex10d1.htm#a25216]

Acceding Guarantors [a04-15421_1ex10d1.htm#a25216]

 

 

25.3 [a04-15421_1ex10d1.htm#a25317]

Assumption of Rights and Obligations [a04-15421_1ex10d1.htm#a25317]

 

26. [a04-15421_1ex10d1.htm#aEVENTSOFDEFAULT18]

EVENTS OF DEFAULT [a04-15421_1ex10d1.htm#aEVENTSOFDEFAULT18]

 

 

26.1 [a04-15421_1ex10d1.htm#a26119]

Events of Default [a04-15421_1ex10d1.htm#a26119]

 

 

26.2 [a04-15421_1ex10d1.htm#a26220]

Non-Payment [a04-15421_1ex10d1.htm#a26220]

 

 

26.3 [a04-15421_1ex10d1.htm#a26321]

Covenants [a04-15421_1ex10d1.htm#a26321]

 

 

26.4 [a04-15421_1ex10d1.htm#a26422]

Other Obligations [a04-15421_1ex10d1.htm#a26422]

 

 

26.5 [a04-15421_1ex10d1.htm#a26523]

Misrepresentation [a04-15421_1ex10d1.htm#a26523]

 

 

26.6 [a04-15421_1ex10d1.htm#a26624]

Cross Default [a04-15421_1ex10d1.htm#a26624]

 

 

26.7 [a04-15421_1ex10d1.htm#a26725]

Insolvency [a04-15421_1ex10d1.htm#a26725]

 

 

26.8 [a04-15421_1ex10d1.htm#a26826]

Winding-up [a04-15421_1ex10d1.htm#a26826]

 

 

26.9 [a04-15421_1ex10d1.htm#a26927]

Execution or Distress [a04-15421_1ex10d1.htm#a26927]

 

 

26.10 [a04-15421_1ex10d1.htm#a261028]

Similar Events [a04-15421_1ex10d1.htm#a261028]

 

 

26.11 [a04-15421_1ex10d1.htm#a261129]

Repudiation [a04-15421_1ex10d1.htm#a261129]

 

 

26.12 [a04-15421_1ex10d1.htm#a261230]

Illegality [a04-15421_1ex10d1.htm#a261230]

 

 

26.13 [a04-15421_1ex10d1.htm#a261331]

Intercreditor Default [a04-15421_1ex10d1.htm#a261331]

 

 

26.14 [a04-15421_1ex10d1.htm#a261432]

Revocation of Necessary Authorisations [a04-15421_1ex10d1.htm#a261432]

 

 

26.15 [a04-15421_1ex10d1.htm#a261533]

Material Adverse Effect [a04-15421_1ex10d1.htm#a261533]

 

 

26.16 [a04-15421_1ex10d1.htm#a261634]

Resignation of Auditors [a04-15421_1ex10d1.htm#a261634]

 

 

26.17 [a04-15421_1ex10d1.htm#a261735]

Material Proceedings [a04-15421_1ex10d1.htm#a261735]

 

 

26.18 [a04-15421_1ex10d1.htm#a261836]

Acceleration [a04-15421_1ex10d1.htm#a261836]

 

 

26.19 [a04-15421_1ex10d1.htm#a261937]

Repayment on Demand [a04-15421_1ex10d1.htm#a261937]

 

 

iv

--------------------------------------------------------------------------------


 

27. [a04-15421_1ex10d1.htm#aDEFAULTINTEREST38]

DEFAULT INTEREST [a04-15421_1ex10d1.htm#aDEFAULTINTEREST38]

 

 

27.1 [a04-15421_1ex10d1.htm#a27139]

Consequences of Non-Payment [a04-15421_1ex10d1.htm#a27139]

 

 

27.2 [a04-15421_1ex10d1.htm#a27240]

Default Rate [a04-15421_1ex10d1.htm#a27240]

 

 

27.3 [a04-15421_1ex10d1.htm#a27341]

Maturity of Default Interest [a04-15421_1ex10d1.htm#a27341]

 

 

27.4 [a04-15421_1ex10d1.htm#a27442]

Construction of Unpaid Sum [a04-15421_1ex10d1.htm#a27442]

 

28. [a04-15421_1ex10d1.htm#aGUARANTEEANDINDEMNITY1]

GUARANTEE AND INDEMNITY [a04-15421_1ex10d1.htm#aGUARANTEEANDINDEMNITY1]

 

 

28.1 [a04-15421_1ex10d1.htm#a2812]

Guarantee [a04-15421_1ex10d1.htm#a2812]

 

 

28.2 [a04-15421_1ex10d1.htm#a2823]

Indemnity [a04-15421_1ex10d1.htm#a2823]

 

 

28.3 [a04-15421_1ex10d1.htm#a2834]

Continuing and Independent Obligations [a04-15421_1ex10d1.htm#a2834]

 

 

28.4 [a04-15421_1ex10d1.htm#a2845]

Avoidance of Payments [a04-15421_1ex10d1.htm#a2845]

 

 

28.5 [a04-15421_1ex10d1.htm#a2856]

Immediate Recourse [a04-15421_1ex10d1.htm#a2856]

 

 

28.6 [a04-15421_1ex10d1.htm#a2867]

Waiver of Defences [a04-15421_1ex10d1.htm#a2867]

 

 

28.7 [a04-15421_1ex10d1.htm#a2878]

No Competition [a04-15421_1ex10d1.htm#a2878]

 

 

28.8 [a04-15421_1ex10d1.htm#a2889]

Appropriation [a04-15421_1ex10d1.htm#a2889]

 

 

28.9 [a04-15421_1ex10d1.htm#a28910]

Limitation of Liabilities of United States Guarantors
[a04-15421_1ex10d1.htm#a28910]

 

 

28.10 [a04-15421_1ex10d1.htm#a281011]

Droit de Discussion / Droit de Division [a04-15421_1ex10d1.htm#a281011]

 

29. [a04-15421_1ex10d1.htm#aAGENTS12]

AGENTS [a04-15421_1ex10d1.htm#aAGENTS12]

 

 

29.1 [a04-15421_1ex10d1.htm#a29113]

Appointment of the Agents [a04-15421_1ex10d1.htm#a29113]

 

 

29.2 [a04-15421_1ex10d1.htm#a29214]

Duties of the Facility Agent/US Paying Agent [a04-15421_1ex10d1.htm#a29214]

 

 

29.3 [a04-15421_1ex10d1.htm#a29315]

Role of the Mandated Lead Arrangers and Administrative Agent
[a04-15421_1ex10d1.htm#a29315]

 

 

29.4 [a04-15421_1ex10d1.htm#a29416]

No Fiduciary Duties [a04-15421_1ex10d1.htm#a29416]

 

 

29.5 [a04-15421_1ex10d1.htm#a29517]

Business with the Group [a04-15421_1ex10d1.htm#a29517]

 

 

29.6 [a04-15421_1ex10d1.htm#a29618]

Discretion of the Facility Agent/US Paying Agent [a04-15421_1ex10d1.htm#a29618]

 

 

29.7 [a04-15421_1ex10d1.htm#a29719]

Instructing Group’s Instructions [a04-15421_1ex10d1.htm#a29719]

 

 

29.8 [a04-15421_1ex10d1.htm#a29820]

No Responsibility [a04-15421_1ex10d1.htm#a29820]

 

 

29.9 [a04-15421_1ex10d1.htm#a29921]

Exclusion of Liability [a04-15421_1ex10d1.htm#a29921]

 

 

29.10 [a04-15421_1ex10d1.htm#a291022]

Lender’s Indemnity [a04-15421_1ex10d1.htm#a291022]

 

 

29.11 [a04-15421_1ex10d1.htm#a291123]

Resignation [a04-15421_1ex10d1.htm#a291123]

 

 

29.12 [a04-15421_1ex10d1.htm#a291224]

Confidentiality [a04-15421_1ex10d1.htm#a291224]

 

 

29.13 [a04-15421_1ex10d1.htm#a291325]

Facility Office [a04-15421_1ex10d1.htm#a291325]

 

 

29.14 [a04-15421_1ex10d1.htm#a291426]

Lenders’ Associated Costs Details [a04-15421_1ex10d1.htm#a291426]

 

 

29.15 [a04-15421_1ex10d1.htm#a291527]

Credit Appraisal by the Lenders [a04-15421_1ex10d1.htm#a291527]

 

 

29.16 [a04-15421_1ex10d1.htm#a291628]

Deduction from Amounts Payable by the Agents [a04-15421_1ex10d1.htm#a291628]

 

 

29.17 [a04-15421_1ex10d1.htm#a291729]

Obligors’ Agent [a04-15421_1ex10d1.htm#a291729]

 

 

29.18 [a04-15421_1ex10d1.htm#a29181]

Co-operation with the Facility Agent/US Paying Agent
[a04-15421_1ex10d1.htm#a29181]

 

 

29.19 [a04-15421_1ex10d1.htm#a29192]

“Know your client” checks [a04-15421_1ex10d1.htm#a29192]

 

 

29.20 [a04-15421_1ex10d1.htm#a29203]

Facility Agent’s Management Time [a04-15421_1ex10d1.htm#a29203]

 

30. [a04-15421_1ex10d1.htm#aTCNSINDEMNITIES4]

TCN’S INDEMNITIES [a04-15421_1ex10d1.htm#aTCNSINDEMNITIES4]

 

 

30.1 [a04-15421_1ex10d1.htm#a3015]

General Indemnities [a04-15421_1ex10d1.htm#a3015]

 

 

30.2 [a04-15421_1ex10d1.htm#a3026]

Break Costs [a04-15421_1ex10d1.htm#a3026]

 

31. [a04-15421_1ex10d1.htm#a317]

CURRENCY OF ACCOUNT [a04-15421_1ex10d1.htm#a317]

 

 

31.1 [a04-15421_1ex10d1.htm#a3118]

Currency [a04-15421_1ex10d1.htm#a3118]

 

 

31.2 [a04-15421_1ex10d1.htm#a3129]

Currency Indemnity [a04-15421_1ex10d1.htm#a3129]

 

32. [a04-15421_1ex10d1.htm#aPAYMENTS10]

PAYMENTS [a04-15421_1ex10d1.htm#aPAYMENTS10]

 

 

32.1 [a04-15421_1ex10d1.htm#a32111]

Payment to the Facility Agent and the US Paying Agent
[a04-15421_1ex10d1.htm#a32111]

 

 

32.2 [a04-15421_1ex10d1.htm#a32212]

Same Day Funds [a04-15421_1ex10d1.htm#a32212]

 

 

32.3 [a04-15421_1ex10d1.htm#a32313]

Clear Payments [a04-15421_1ex10d1.htm#a32313]

 

 

32.4 [a04-15421_1ex10d1.htm#a32414]

Partial Payments [a04-15421_1ex10d1.htm#a32414]

 

 

32.5 [a04-15421_1ex10d1.htm#a32515]

Indemnity [a04-15421_1ex10d1.htm#a32515]

 

 

32.6 [a04-15421_1ex10d1.htm#a32616]

Notification of Payment [a04-15421_1ex10d1.htm#a32616]

 

 

32.7 [a04-15421_1ex10d1.htm#a32717]

Business Days [a04-15421_1ex10d1.htm#a32717]

 

33. [a04-15421_1ex10d1.htm#aSETOFF18]

SET-OFF [a04-15421_1ex10d1.htm#aSETOFF18]

 

 

33.1 [a04-15421_1ex10d1.htm#a33119]

Right to Set-off [a04-15421_1ex10d1.htm#a33119]

 

 

33.2 [a04-15421_1ex10d1.htm#a33220]

No Obligation [a04-15421_1ex10d1.htm#a33220]

 

 

v

--------------------------------------------------------------------------------


 

34. [a04-15421_1ex10d1.htm#aSHARINGAMONGTHEFINANCEPARTIES21]

SHARING AMONG THE FINANCE PARTIES
[a04-15421_1ex10d1.htm#aSHARINGAMONGTHEFINANCEPARTIES21]

 

 

34.1 [a04-15421_1ex10d1.htm#a34122]

Payments to Finance Parties [a04-15421_1ex10d1.htm#a34122]

 

 

34.2 [a04-15421_1ex10d1.htm#a34223]

Redistribution of Payments [a04-15421_1ex10d1.htm#a34223]

 

 

34.3 [a04-15421_1ex10d1.htm#a34324]

Recovering Finance Party’s Rights [a04-15421_1ex10d1.htm#a34324]

 

 

34.4 [a04-15421_1ex10d1.htm#a34425]

Reversal of Redistribution [a04-15421_1ex10d1.htm#a34425]

 

 

34.5 [a04-15421_1ex10d1.htm#a34526]

Exceptions [a04-15421_1ex10d1.htm#a34526]

 

35. [a04-15421_1ex10d1.htm#aCALCULATIONSANDACCOUNTS27]

CALCULATIONS AND ACCOUNTS [a04-15421_1ex10d1.htm#aCALCULATIONSANDACCOUNTS27]

 

 

35.1 [a04-15421_1ex10d1.htm#a35128]

Day Count Convention [a04-15421_1ex10d1.htm#a35128]

 

 

35.2 [a04-15421_1ex10d1.htm#a35229]

Reference Banks [a04-15421_1ex10d1.htm#a35229]

 

 

35.3 [a04-15421_1ex10d1.htm#a35330]

Maintain Accounts [a04-15421_1ex10d1.htm#a35330]

 

 

35.4 [a04-15421_1ex10d1.htm#a35431]

Control Accounts [a04-15421_1ex10d1.htm#a35431]

 

 

35.5 [a04-15421_1ex10d1.htm#a35532]

Prima Facie Evidence [a04-15421_1ex10d1.htm#a35532]

 

 

35.6 [a04-15421_1ex10d1.htm#a35633]

Certificate of Finance Party [a04-15421_1ex10d1.htm#a35633]

 

 

35.7 [a04-15421_1ex10d1.htm#a35734]

Certificate of the Facility Agent [a04-15421_1ex10d1.htm#a35734]

 

 

35.8 [a04-15421_1ex10d1.htm#a35835]

Certificate of L/C Bank [a04-15421_1ex10d1.htm#a35835]

 

36. [a04-15421_1ex10d1.htm#aASSIGNMENTSANDTRANSFERS36]

ASSIGNMENTS AND TRANSFERS [a04-15421_1ex10d1.htm#aASSIGNMENTSANDTRANSFERS36]

 

 

36.1 [a04-15421_1ex10d1.htm#a36137]

Successors and Assignees [a04-15421_1ex10d1.htm#a36137]

 

 

36.2 [a04-15421_1ex10d1.htm#a36238]

Assignment or Transfers by Obligors [a04-15421_1ex10d1.htm#a36238]

 

 

36.3 [a04-15421_1ex10d1.htm#a36339]

Assignments or Transfers by Lenders [a04-15421_1ex10d1.htm#a36339]

 

 

36.4 [a04-15421_1ex10d1.htm#a36440]

Assignments [a04-15421_1ex10d1.htm#a36440]

 

 

36.5 [a04-15421_1ex10d1.htm#a36541]

Transfer Deed [a04-15421_1ex10d1.htm#a36541]

 

 

36.6 [a04-15421_1ex10d1.htm#a36642]

Transfer Fee [a04-15421_1ex10d1.htm#a36642]

 

 

36.7 [a04-15421_1ex10d1.htm#a36743]

Disclosure of Information [a04-15421_1ex10d1.htm#a36743]

 

 

36.8 [a04-15421_1ex10d1.htm#a36844]

No Increased Obligations [a04-15421_1ex10d1.htm#a36844]

 

 

36.9 [a04-15421_1ex10d1.htm#a36945]

Notification [a04-15421_1ex10d1.htm#a36945]

 

37. [a04-15421_1ex10d1.htm#aCOSTSANDEXPENSES46]

COSTS AND EXPENSES [a04-15421_1ex10d1.htm#aCOSTSANDEXPENSES46]

 

 

37.1 [a04-15421_1ex10d1.htm#a37147]

Transaction Costs [a04-15421_1ex10d1.htm#a37147]

 

 

37.2 [a04-15421_1ex10d1.htm#a37248]

Preservation and Enforcement Costs [a04-15421_1ex10d1.htm#a37248]

 

 

37.3 [a04-15421_1ex10d1.htm#a37349]

Stamp Taxes [a04-15421_1ex10d1.htm#a37349]

 

 

37.4 [a04-15421_1ex10d1.htm#a37450]

Amendments, Consents and Waivers [a04-15421_1ex10d1.htm#a37450]

 

 

37.5 [a04-15421_1ex10d1.htm#a37551]

Lenders’ Indemnity [a04-15421_1ex10d1.htm#a37551]

 

 

37.6 [a04-15421_1ex10d1.htm#a37652]

Value Added Tax [a04-15421_1ex10d1.htm#a37652]

 

38. [a04-15421_1ex10d1.htm#aREMEDIESANDWAIVERS53]

REMEDIES AND WAIVERS [a04-15421_1ex10d1.htm#aREMEDIESANDWAIVERS53]

 

39. [a04-15421_1ex10d1.htm#aNOTICESANDDELIVERYOFINFORMATION54]

NOTICES AND DELIVERY OF INFORMATION
[a04-15421_1ex10d1.htm#aNOTICESANDDELIVERYOFINFORMATION54]

 

 

39.1 [a04-15421_1ex10d1.htm#a39155]

Writing [a04-15421_1ex10d1.htm#a39155]

 

 

39.2 [a04-15421_1ex10d1.htm#a39256]

Giving of Notice [a04-15421_1ex10d1.htm#a39256]

 

 

39.3 [a04-15421_1ex10d1.htm#a39357]

Use of Websites/E-mail [a04-15421_1ex10d1.htm#a39357]

 

 

39.4 [a04-15421_1ex10d1.htm#a39458]

Electronic Communication [a04-15421_1ex10d1.htm#a39458]

 

 

39.5 [a04-15421_1ex10d1.htm#a39559]

Certificates of Officers [a04-15421_1ex10d1.htm#a39559]

 

40. [a04-15421_1ex10d1.htm#aENGLISHLANGUAGE60]

ENGLISH LANGUAGE [a04-15421_1ex10d1.htm#aENGLISHLANGUAGE60]

 

41. [a04-15421_1ex10d1.htm#a4161]

PARTIAL INVALIDITY [a04-15421_1ex10d1.htm#a4161]

 

42. [a04-15421_1ex10d1.htm#a4262]

AMENDMENTS [a04-15421_1ex10d1.htm#a4262]

 

 

42.1 [a04-15421_1ex10d1.htm#a42163]

Amendments [a04-15421_1ex10d1.htm#a42163]

 

 

42.2 [a04-15421_1ex10d1.htm#a42264]

Consent [a04-15421_1ex10d1.htm#a42264]

 

 

42.3 [a04-15421_1ex10d1.htm#a42365]

Technical Amendments [a04-15421_1ex10d1.htm#a42365]

 

 

42.4 [a04-15421_1ex10d1.htm#a42466]

Guarantees and Security [a04-15421_1ex10d1.htm#a42466]

 

 

42.5 [a04-15421_1ex10d1.htm#a42567]

Release of Guarantees and Security [a04-15421_1ex10d1.htm#a42567]

 

 

42.6 [a04-15421_1ex10d1.htm#a42668]

Amendments affecting the Facility Agent [a04-15421_1ex10d1.htm#a42668]

 

 

42.7 [a04-15421_1ex10d1.htm#a42769]

Amendments to the Pari Passu Intercreditor Agreement
[a04-15421_1ex10d1.htm#a42769]

 

 

42.8 [a04-15421_1ex10d1.htm#a42870]

Deemed Consent [a04-15421_1ex10d1.htm#a42870]

 

43. [a04-15421_1ex10d1.htm#aTHIRDPARTYRIGHTS71]

THIRD PARTY RIGHTS [a04-15421_1ex10d1.htm#aTHIRDPARTYRIGHTS71]

 

44. [a04-15421_1ex10d1.htm#aCOUNTERPARTS72]

COUNTERPARTS [a04-15421_1ex10d1.htm#aCOUNTERPARTS72]

 

45. [a04-15421_1ex10d1.htm#aGOVERNINGLAW73]

GOVERNING LAW [a04-15421_1ex10d1.htm#aGOVERNINGLAW73]

 

 

45.1 [a04-15421_1ex10d1.htm#a45174]

Governing Law of Agreement [a04-15421_1ex10d1.htm#a45174]

 

 

45.2 [a04-15421_1ex10d1.htm#a45275]

Governing Law of Claims Against US Borrower [a04-15421_1ex10d1.htm#a45275]

 

 

vi

--------------------------------------------------------------------------------


 

46. [a04-15421_1ex10d1.htm#aJURISDICTION76]

JURISDICTION [a04-15421_1ex10d1.htm#aJURISDICTION76]

 

 

46.1 [a04-15421_1ex10d1.htm#a46177]

Courts [a04-15421_1ex10d1.htm#a46177]

 

 

46.2 [a04-15421_1ex10d1.htm#a46278]

Waiver [a04-15421_1ex10d1.htm#a46278]

 

 

46.3 [a04-15421_1ex10d1.htm#a46379]

Service of Process [a04-15421_1ex10d1.htm#a46379]

 

 

46.4 [a04-15421_1ex10d1.htm#a46480]

Proceedings in Other Jurisdictions [a04-15421_1ex10d1.htm#a46480]

 

 

46.5 [a04-15421_1ex10d1.htm#a46581]

General Consent [a04-15421_1ex10d1.htm#a46581]

 

 

46.6 [a04-15421_1ex10d1.htm#a46682]

Waiver of Immunity [a04-15421_1ex10d1.htm#a46682]

 

 

 

 

 

SCHEDULE 1 [a04-15421_1ex10d1.htm#Schedule1]

 

 

PART 1 - LENDERS AND COMMITMENTS [a04-15421_1ex10d1.htm#LendersAndCommitments]

 

 

PART 2 - UK NON-BANK LENDERS [a04-15421_1ex10d1.htm#UkNonbankLenders]

 

 

 

 

SCHEDULE 2 THE ORIGINAL GUARANTORS [a04-15421_1ex10d1.htm#Schedule2]

 

 

 

 

 

SCHEDULE 3 FORM OF DEED OF TRANSFER AND ACCESSION
[a04-15421_1ex10d1.htm#Schedule3]

 

 

 

 

 

SCHEDULE 4 [a04-15421_1ex10d1.htm#Schedule4]

 

 

PART 1 - CONDITIONS PRECEDENT TO FIRST UTILISATION
[a04-15421_1ex10d1.htm#ConditionsPrecedentToFirstUtilisatio]

 

 

PART 2 - FORM OF CERTIFICATE OF OBLIGOR
[a04-15421_1ex10d1.htm#FormOfCertificateOfObligor]

 

 

PART 3 - INITIAL SECURITY DOCUMENTS
[a04-15421_1ex10d1.htm#InitialSecurityDocuments]

 

 

 

 

 

SCHEDULE 5 [a04-15421_1ex10d1.htm#Schedule5]

 

 

PART 1 - FORM OF UTILISATION REQUEST (ADVANCES)
[a04-15421_1ex10d1.htm#FormOfUtilisationRequestAdvances]

 

 

PART 2 - FORM OF UTILISATION REQUEST (DOCUMENTARY CREDITS)
[a04-15421_1ex10d1.htm#FormOfUtilisationRequestDocumentary]

 

 

 

SCHEDULE 6 ASSOCIATED COSTS RATE [a04-15421_1ex10d1.htm#Schedule6]

 

 

 

SCHEDULE 7 [a04-15421_1ex10d1.htm#Schedule7]

 

 

PART 1 - FORM OF ACCESSION NOTICE [a04-15421_1ex10d1.htm#FormOfAccessionNotice]

 

 

PART 2 - ACCESSION DOCUMENTS [a04-15421_1ex10d1.htm#AccessionDocuments]

 

 

 

SCHEDULE 8 [a04-15421_1ex10d1.htm#Schedule8]

 

 

PART 1 - FORM OF QUARTERLY COMPLIANCE CERTIFICATE
[a04-15421_1ex10d1.htm#FormOfQuarterlyComplianceCertificate]

 

 

PART 2 - FORM OF COMPLIANCE CERTIFICATE FOLLOWING INTEGRATED MERGER EVENT
[a04-15421_1ex10d1.htm#FormOfComplianceCertificateFollowing]

 

 

 

 

SCHEDULE 9 [a04-15421_1ex10d1.htm#Schedule9]

 

 

PART 1 - MEMBERS OF THE TCN GROUP [a04-15421_1ex10d1.htm#Part1Members]

 

 

PART 2 - MEMBERS OF THE FLEXTECH GROUP
[a04-15421_1ex10d1.htm#Part2MembersOfTheFlextechGroup]

 

 

PART 3 - EXCLUDED SUBSIDIARIES [a04-15421_1ex10d1.htm#ExcludedSubsidiaries]

 

 

 

 

SCHEDULE 10 [a04-15421_1ex10d1.htm#Schedule10]

 

 

PART 1 - EXISTING ENCUMBRANCES [a04-15421_1ex10d1.htm#Part1ExistingEncumbrances]

 

 

PART 2 - EXISTING LOANS [a04-15421_1ex10d1.htm#Part2ExistingLoans]

 

 

PART 3 - EXISTING FINANCIAL INDEBTEDNESS
[a04-15421_1ex10d1.htm#Part3ExistingFinancialIndebtedness]

 

 

PART 4 - EXISTING PERFORMANCE BONDS
[a04-15421_1ex10d1.htm#Part4ExistingPerformanceBonds]

 

 

PART 5 - EXISTING LOAN STOCK [a04-15421_1ex10d1.htm#Part5ExistingLoanStock]

 

 

 

 

SCHEDULE 11 FORM OF L/C BANK ACCESSION CERTIFICATE
[a04-15421_1ex10d1.htm#Schedule11]

 

 

 

SCHEDULE 12 FORM OF DOCUMENTARY CREDIT [a04-15421_1ex10d1.htm#Schedule12]

 

 

 

SCHEDULE 13 PRO FORMA PARI PASSU INTERCREDITOR AGREEMENT
[a04-15421_1ex10d1.htm#Schedule13]

 

 

 

SCHEDULE 14 HEDGING AGREEMENTS [a04-15421_1ex10d1.htm#Schedule14]

 

 

vii

--------------------------------------------------------------------------------


 

SCHEDULE 15 VENDOR FINANCING ARRANGEMENTS [a04-15421_1ex10d1.htm#Schedule15]

 

 

Type of Vendor Financing

 

 

viii

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 21 December 2004 and made between:

 

(1)           TELEWEST COMMUNICATIONS NETWORKS LIMITED (company registration
number 3071086, whose registered office is at Export House, Cawsey Way, Woking,
Surrey, GU21 6QX, “TCN”);

 

(2)           TELEWEST UK LIMITED (company registration number 04925679, whose
registered office is at Export House, Cawsey Way, Woking, Surrey, GU21 6QX,
“Telewest UK”);

 

(3)           BARCLAYS CAPITAL, BNP PARIBAS, CITIGROUP GLOBAL MARKETS LIMITED,
CREDIT SUISSE FIRST BOSTON, DEUTSCHE BANK AG LONDON, GE CAPITAL STRUCTURED
FINANCE GROUP LIMITED and THE ROYAL BANK OF SCOTLAND PLC (together, the
“Mandated Lead Arrangers”);

 

(4)           BARCLAYS BANK PLC (as agent for and on behalf of the Finance
Parties, the “Facility Agent”);

 

(5)           BARCLAYS BANK PLC (as United States paying agent for and on behalf
of the Finance Parties (the “US Paying Agent”));

 

(7)           BARCLAYS BANK PLC (as security trustee for and on behalf of the
Finance Parties, the “Security Trustee”);

 

(8)           GE CAPITAL STRUCTURED FINANCE GROUP LIMITED (as administrative
agent for the Lenders under the B Facility and the C Facility, the
“Administrative Agent”);

 

(9)           THE LENDERS (as defined below); and

 

(10)         THE ORIGINAL GUARANTORS (as defined below).

 


1.             DEFINITIONS AND INTERPRETATION

 


1.1          DEFINITIONS

 

In this Agreement the following terms have the meanings set out below.

 

“95% Security Test” means the requirement that, save as otherwise provided in
Clause 23.12 (Further Assurance), members of the TCN Group generating not less
than 95% of the Consolidated Annualised TCN Group Net Operating Cash Flow are
originally party to or have acceded as Guarantors to this Agreement as tested by
reference to (subject to the provisions of paragraph (b) of the definition of
“Merger Event Conditions”) each set of quarterly financial information relating
to the TCN Group delivered to the Facility Agent pursuant to Clause 21.1
(Financial Statements).

 

“Acceding Guarantor” means any member of the TCN Group (or immediately prior to
the effective date of the Integrated Merger Event, any member of the Target
Group) which has complied with the requirements of Clause 25.1 (Acceding
Guarantors).

 

“Acceleration Date” means the date on which notice has been served under Clause
26.18 (Acceleration).

 

“Acceptable Hedging Agreement” means a Hedging Agreement entered into on the
terms of the International Swaps & Derivatives Association Inc. 1992 or 2002
Master Agreement (Multicurrency-Cross Border) under which:

 

(a)           if the 1992 Master Agreement is used, “Second Method” and “Market
Quotation” are specified as the payment method applicable; and

 

1

--------------------------------------------------------------------------------


 

(b)           the governing Law is English or New York Law.

 

“Accession Notice” means a duly completed notice of accession in the form of
Part 1 of Schedule 7 (Form of Accession Notice).

 

“Act” means the Companies Act 1985 (as amended).

 

“Advance” means, save as otherwise provided in this Agreement, a Revolving
Facility Advance, an A Facility Advance, a B Facility Advance or a C Facility
Advance, as the context may require.

 

“A Facility” means the term loan facility granted to TCN pursuant to Clause
2.1(b) (The Facilities).

 

“A Facility Advance” means an advance (as from time to time reduced by
repayment) made or to be made by the Lenders under the A Facility or arising in
respect of the A Facility under Clause 13.3 (Consolidation of Term Facility
Advances) or under Clause 13.4 (Division of Term Facility Advances).

 

“A Facility Commitment” means, in relation to a Lender at any time, and save as
otherwise provided in this Agreement, the amount set opposite its name in the
relevant column of Part 1 of Schedule 1 (Lenders and Commitments) or as
specified in the Transfer Deed pursuant to which such Lender becomes a party to
this Agreement.

 

“A Facility Margin” means, in relation to A Facility Advances, and subject to
Clause 13.7 (Margin Ratchet for A Facility Advances and B Facility Advances),
2.25% per annum.

 

“A Facility Outstandings” means, at any time, the aggregate principal amount of
the A Facility Advances outstanding under this Agreement.

 

“Affiliate” means, in relation to a person, any other person directly or
indirectly controlling, controlled by or under direct or indirect common control
with that person, and for these purposes “control” shall be construed so as to
mean the ownership, either directly or indirectly and legally or beneficially,
of more than 50% of the issued share capital of a company or the ability to
control, either directly or indirectly, the affairs or the composition of the
board of directors (or equivalent of it) of a company and “controlling”,
“controlled by” and “under common control with” shall be construed accordingly.

 

“Agents” means the Facility Agent, the US Paying Agent and the Administrative
Agent, and “Agent” means any of them.

 

“Ancillary Facility” means any:

 

(a)           overdraft, automated payment, cheque drawing or other current
account facility;

 

(b)           forward foreign exchange facility;

 

(c)           derivatives facility;

 

(d)           guarantee, bond issuance, documentary or stand-by letter of credit
facility;

 

(e)           performance bond facility; and/or

 

(f)            such other facility or financial accommodation as may be required
in connection with the business of the TCN Group and which is agreed in writing
between TCN and the relevant Ancillary Facility Lender.

 

2

--------------------------------------------------------------------------------


 

“Ancillary Facility Commitment” means, in relation to an Ancillary Facility
Lender at any time, and save as otherwise provided in this Agreement, the
maximum Sterling Amount to be made available under an Ancillary Facility granted
by it, to the extent not cancelled or reduced or transferred pursuant to the
terms of such Ancillary Facility or under this Agreement.

 

“Ancillary Facility Documents” means the documents and other instruments
pursuant to which an Ancillary Facility is made available and the Ancillary
Facility Outstandings under it are evidenced.

 

“Ancillary Facility Lender” means any Lender which has notified the Facility
Agent that it has agreed to its nomination in a Conversion Notice to be an
Ancillary Facility Lender in respect of an Ancillary Facility granted pursuant
to the terms of this Agreement.

 

“Ancillary Facility Outstandings” means (without double counting), at any time
with respect to an Ancillary Facility Lender and each Ancillary Facility
provided by it, the aggregate of:

 

(a)           all amounts of principal then outstanding under any overdraft,
automated payment, cheque drawing or other current account facility (determined
in accordance with the applicable terms) as at such time; and

 

(b)           in respect of any other facility or financial accommodation, such
other amount as fairly represents the aggregate potential exposure of that
Ancillary Facility Lender with respect to it under its Ancillary Facility, as
reasonably determined by that Ancillary Facility Lender from time to time in
accordance with its usual banking practices for facilities or accommodation of
the relevant type (including without limitation, the calculation of exposure
under any derivatives facility by reference to the mark-to-market valuation of
such transaction at the relevant time).

 

“Ancillary Facility Termination Date” has the meaning given to such term in
paragraph (h) of Clause 6.1 (Utilisation of Ancillary Facilities).

 

“Anti-Terrorism Laws” mean:

 

(a)           Executive Order No. 13224 of September 23, 2001 - Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism (the “Executive Order”);

 

(b)           the Uniting and Strengthening of America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (commonly known as the USA Patriot Act); and

 

(c)           the Money Laundering Control Act of 1986, Public Law 99-570.

 

“Applicable Margin” means the prevailing A Facility Margin, the B Facility
Margin, the C Facility Margin or the Revolving Facility Margin, as the context
may require at the relevant time.

 

“Associated Costs Rate” means, in relation to any Advance or Unpaid Sum, the
rate determined in accordance with Schedule 6 (Associated Costs Rate).

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Available A Facility Commitment” means, in relation to a Lender, at any time
and save as otherwise provided in this Agreement, its A Facility Commitment at
such time, adjusted to take account of any cancellation or reduction of, or any
transfer by such Lender or any transfer to it of, any

 

3

--------------------------------------------------------------------------------


 

A Facility Commitment, in each case, pursuant to the terms of this Agreement,
provided always that such amount shall not be less than zero.

 

“Available Ancillary Facility Commitment” means, in relation to an Ancillary
Facility Lender and an Ancillary Facility granted by it at any time, and save as
otherwise provided in this Agreement or in the applicable Ancillary Facility
Documents, its Ancillary Facility Commitment at such time, less the Sterling
Amount of the relevant Ancillary Facility Outstandings at such time, provided
always that such amount shall not be less than zero.

 

“Available B Facility Commitment” means, in relation to a Lender, a particular
Borrower and a particular currency at any time and save as otherwise provided in
this Agreement, its B Facility Commitment in relation to that Borrower and that
currency at such time, adjusted to take account of (a) any cancellation or
reduction of, or any transfer by such Lender or any transfer to it of, any B
Facility Commitment in respect of the particular Borrower and currency, in each
case, pursuant to the terms of this Agreement; and (b) in the case of a proposed
Advance, the amount of its share of any other B Facility Advance which, pursuant
to any other Utilisation Request, is to be made to that Borrower in that
currency on or before the proposed Utilisation Date, provided always that such
amount shall not be less than zero.

 

“Available C Facility Commitment” means, in relation to a Lender, a particular
Borrower and a particular currency at any time and save as otherwise provided in
this Agreement, its C Facility Commitment in relation to that Borrower and that
currency at such time, adjusted to take account of (a) any cancellation or
reduction of, or any transfer by such Lender or any transfer to it of, any C
Facility Commitment in respect of the particular Borrower and currency, in each
case, pursuant to the terms of this Agreement; and (b) in the case of a proposed
Advance, the amount of its share of any other C Facility Advance which, pursuant
to any other Utilisation Request, is to be made to that Borrower in that
currency on or before the proposed Utilisation Date, provided always that such
amount shall not be less than zero.

 

“Available Commitment” means, in relation to a Lender, the aggregate amount of
its Available Revolving Facility Commitment, its Available Ancillary Facility
Commitment and its Available Term Facility Commitments or, in the context of a
particular Facility, its Available A Facility Commitment, its Available B
Facility Commitment, its Available C Facility Commitment, its Available
Revolving Facility Commitment or its Available Ancillary Facility Commitment, as
the context may require.

 

“Available Facility” means, in relation to a Facility, at any time, the
aggregate amount of the Available Commitments in respect of that Facility at
that time.

 

“Available Revolving Facility” means, at any time, the aggregate amount of the
Available Revolving Facility Commitments.

 

“Available Revolving Facility Commitment” means, in relation to a Lender, at any
time and save as otherwise provided in this Agreement, its Revolving Facility
Commitment at such time, less the Sterling Amount of its share of the Revolving
Facility Outstandings, adjusted to take account of:

 

(a)           any cancellation or reduction of, or any transfer by such Lender
or any transfer to it of, any Revolving Facility Commitment, in each case,
pursuant to the terms of this Agreement; and

 

(b)           in the case of any proposed Utilisation, the Sterling Amount of
its share of (i) such Revolving Facility Advance and/or Documentary Credit which
pursuant to any other Utilisation Request is to be made, or as the case may be,
issued, and (ii) any Revolving Facility Advance and/or Documentary Credit which
is due to be repaid or expire (as the case may be), in each case, on or before
the proposed Utilisation Date,

 

provided always that such amount shall not be less than zero.

 

4

--------------------------------------------------------------------------------


 

“Available Term Facility Commitment” means, in relation to a Lender, the
aggregate amount of its Available A Facility Commitment, its Available B
Facility Commitment and its Available C Facility Commitment.

 

“Barclays Intercreditor Agreement” means the intercreditor deed to be entered
into on or about the date hereof between Yorkshire Cable Communications Limited,
Sheffield Cable Communications Limited, Yorkshire Cable Properties Limited,
Cable London Limited, Barclays Bank PLC and the Security Trustee.

 

“BBA LIBOR” means in relation to a currency other than Euro, the British
Bankers’ Association Interest Settlement Rate for the relevant currency and
specified period.

 

“B Facility” means the term loan facility granted to the Borrowers pursuant to
Clause 2.1(c) (The Facilities).

 

“B Facility Advance” means an advance (as from time to time reduced by
repayment) made or to be made by the Lenders under the B Facility or arising in
respect of the B Facility under Clause 13.3 (Consolidation of Term Facility
Advances) or under Clause 13.4 (Division of Term Facility Advances).

 

“B Facility Commitment” means, in relation to a Lender, a particular Borrower
and a particular currency at any time, and save as otherwise provided in this
Agreement, (a) in the case of a Lender specified in Part 1 of Schedule 1
(Lenders and Commitments), the relevant proportion (as specified by the Facility
Agent pursuant to Clause 2.1(e) (The Facilities)) of the amount set out opposite
its name in the relevant column of Part 1 of Schedule 1 (Lenders and
Commitments) or (b) in the case of all other Lenders, as specified in the
Transfer Deed pursuant to which such Lender becomes a party to this Agreement.

 

“B Facility Margin” means, in relation to B Facility Advances denominated in (a)
Euro, 2.375% per annum, (b) Dollars, 2.25% per annum and (c) Sterling, 2.50% per
annum subject in each case to Clause 13.7 (Margin Ratchet for A Facility
Advances and B Facility Advances).

 

“B Facility Outstandings” means, at any time, the aggregate principal amount of
the B Facility Advances outstanding under this Agreement.

 

“Beneficiary” means the beneficiary in respect of a Documentary Credit.

 

“Blocked Account” means each interest bearing account maintained with Barclays
Bank PLC (or such other bank as the Facility Agent may determine) in the name of
TCN for the purposes of Clause 11.3 (Blocked Accounts) which is secured in
favour of the Security Trustee pursuant to the Security Documents, or as
otherwise required by the terms of this Agreement.

 

“Borrowers” means TCN and upon its accession in accordance with Clause 25.1 (The
US Borrower) the US Borrower, and “Borrower” means either of them as the context
requires.

 

“Break Costs” means the amount (if any) by which:

 

(a)           the interest (excluding the Applicable Margin) which a Lender
should have received for the period from the date of receipt of all or any part
of its participation in an Advance or Unpaid Sum to the last day of the current
Interest Period or Term in respect of that Advance or Unpaid Sum, had the amount
so received been paid on the last day of that Interest Period or Term;

 

exceeds:

 

5

--------------------------------------------------------------------------------


 

(b)           the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount of such Advance or Unpaid Sum received or
recovered by it on deposit with a leading bank in the Relevant Interbank Market
for a period starting on the Business Day following such receipt or recovery and
ending on the last day of the current Interest Period or Term.

 

“Budget” means in respect of any financial year the budget for such financial
year and projections for the first Financial Quarter thereof in the form and
including the information required to be delivered by TCN to the Facility Agent
pursuant to Clause 21.2 (Budget).

 

“Business Day” means a day (other than a Saturday or Sunday) on which (a) banks
generally are open for business in London and (b) if such reference relates to a
date for the payment or purchase of any sum denominated in:

 

(a)           Euro (A) is a TARGET Day and (B) is a day on which banks generally
are open for business in the financial centre selected by the Facility Agent for
receipt of payments in Euro; or

 

(b)           in a currency other than Euro, banks generally are open for
business in the principal financial centre of the country of such currency.

 

“C Facility” means the term loan facility granted to the Borrowers pursuant to
Clause 2.1(d) (The Facilities).

 

“C Facility Advance” means an advance (as from time to time reduced by
repayment) made or to be made by the Lenders under the C Facility or arising in
respect of the C Facility under Clause 13.3 (Consolidation of Term Facility
Advances) or under Clause 13.4 (Division of Term Facility Advances).

 

“C Facility Commitment” means, in relation to a Lender, a particular Borrower
and a particular currency at any time, and save as otherwise provided in this
Agreement, (a) in the case of a Lender specified in Part 1 of Schedule 1
(Lenders and Commitments), the relevant proportion (as specified by the Facility
Agent pursuant to Clause 2.1(e) (The Facilities)) of the amount set out opposite
its name in the relevant column of Part 1 of Schedule 1 (Lenders and
Commitments) or (b) in the case of all other Lenders, as specified in the
Transfer Deed pursuant to which such Lender becomes a party to this Agreement.

 

“C Facility Margin” means, in relation to C Facility Advances denominated in (a)
Euro, 2.875%, (b) Dollars, 2.75% and (c) Sterling, 3.00% per annum.

 

“C Facility Outstandings” means, at any time, the aggregate principal amount of
the C Facility Advances outstanding under this Agreement.

 

“Capital Expenditure” means, in respect of any period, the aggregate amount of
all fixed asset additions of the TCN Group in accordance with GAAP during such
period less any reclassification of finance or capital leases that has not
resulted in a cash flow during the period; provided that for the purposes of
calculating compliance with Clause 22.2 (Permitted Capital Expenditure), the
following shall be excluded:

 

(a)           any such expenditure on the replacement or restoration of assets
to the extent paid for by any insurance award or condemnation award with respect
to the assets being replaced or restored;

 

(b)           any such expenditure for acquisitions, investments or Joint
Ventures that are not prohibited by Clause 24.9 (Joint Ventures) or 24.13
(Acquisitions and Investments); and

 

6

--------------------------------------------------------------------------------


 

(c)           any such expenditure made with Equity Proceeds or the Net Proceeds
of any Financial Indebtedness in accordance with Clauses 11.5 (Repayment from
Debt Proceeds) and 11.6 (Repayment from Equity Proceeds) respectively which are
contributed to the TCN Group in accordance with Clause 23.16 (Contributions to
the TCN Group),

 

and provided further that for the purposes of paragraph (b)(i) of the definition
of Consolidated TCN Group Cash Flow as used in Clause 22.1 (Ratios), Capital
Expenditures shall also exclude the aggregate amount of all Capital Expenditures
for the relevant period in excess of the cash portion thereof as set out in the
cash flow statement of the TCN Group for the period in question, calculated in
accordance with GAAP.

 

“Capital Expenditure Allowance” means, in respect of any period, the figure
opposite that period in the table set out in paragraph (b) of Clause 22.2
(Permitted Capital Expenditure).

 

“Cash” means at any time:

 

(a)           all Cash Equivalent Investments; and

 

(b)           cash (in cleared balances) denominated in Sterling (or any other
currency freely convertible into Sterling) and credited to an account with an
Eligible Deposit Bank and to which the relevant account holder is alone
beneficially entitled and for so long as:

 

(i)            such cash is repayable on demand (including any cash held on time
deposit which is capable of being broken and the balance received on same day
notice provided that any such cash shall only be taken into account net of any
penalties or costs which would be incurred in breaking the relevant time
deposit) and repayment of such cash is not contingent on the prior discharge of
any other Indebtedness of any person whatsoever or on the satisfaction of any
other condition; or

 

(ii)           such cash has been deposited with an Eligible Deposit Bank as
security for any performance bond, guarantee, standby letter of credit or
similar facility the contingent liabilities relating to such having been
included in the calculation of Consolidated Total Debt or Consolidated Total
Group Debt, as applicable.

 

“Cash Equivalent Investment” means:

 

(a)           securities which are freely negotiable and marketable:

 

(i)            which mature not more that 12 months from the date of
acquisition; and

 

(ii)           which are rated at least AA by Standard & Poor’s or Aa2 by
Moody’s;

 

(b)           certificates of deposit, floating rate notes, acceptances issued
by and deposit and current accounts of and time deposits with banks which have
permission to carry on the regulated activity of accepting deposits under the
Financial Services & Markets Act 2000 or are authorised by building societies
under the Building Securities Act 1986 or cash funds managed by any reputable
financial institution so long as such bank or building society’s or cash fund
senior long term debt immediately prior to the making of such investment is not
rated less than A by Standard and Poor’s and not less that A2 by Moody’s; and

 

(c)           commercial paper rated at least A-2 by Standard & Poor’s and P-2
by Moody’s with a maturity of not more than 12 months.

 

“Centre of Main Interests” has the meaning given to it in Article 3(1) of
Council Regulation (EC) NO 1346/2000 of 29 May 2000 on Insolvency Proceedings.

 

7

--------------------------------------------------------------------------------


 

“Change in Tax Law” means the introduction, implementation, repeal, withdrawal
or change in, or in the interpretation, administration or application of any Law
relating to taxation (a) in the case of a participation in an Advance by a
Lender named in Part 1 of Schedule 1 (Lenders and Commitments) after the date of
this Agreement, or (b) in the case of a participation in an Advance by any other
Lender, after the date on which such Lender becomes a party to this Agreement in
accordance with the provisions of Clause 36 (Assignments and Transfers).

 

“Change of Control” means:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) of related persons but excluding any
employee benefit plan of such Person or its Subsidiaries, and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, excluding any Permitted Holder or group of
Permitted Holders, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that for the purposes of this paragraph (a)
such person or group shall be deemed to have “beneficial ownership” of all
shares that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 30% of the Voting Stock (excluding any such interest
represented by preferred stock of such Person or any debt instrument issued by
such Person, in each case which is not Voting Stock or exchangeable or
convertible into Voting Stock) of the Ultimate Parent (for the purposes of this
paragraph (a), such person shall be deemed to beneficially own any Voting Stock
of any entity held by any other entity (the “parent entity”), if such person is
the beneficial owner (as defined in this paragraph (a)), directly or indirectly,
of more than 50% of the voting power of the Voting Stock of such parent entity);
or

 

(b)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors of the Ultimate
Parent (together with any new directors whose election by such board of
directors or whose nomination for election by the shareholders of such company
was approved by a vote of a majority of the directors of such company then still
in office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors of the Ultimate
Parent, then in the office,

 

provided that it shall not constitute a Change of Control under paragraph (a)
above in the event that the Ultimate Parent becomes a wholly-owned Subsidiary of
a Holding Company and the stockholders of such Holding Company are substantially
the same as the stockholders of the Ultimate Parent prior to such acquisition.

 

“Closing Date” means the date on which the first Utilisation is made pursuant to
and in accordance with the terms of this Agreement, which shall not be later
than 31 January 2005.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued under it.  Section references
to the Code are to the Code, as in effect at the date of this Agreement and any
subsequent provisions of the Code, amendatory of it, supplemental to it or
substituted therefor.

 

“Commitment” means, in relation to a Lender, its A Facility Commitment, its B
Facility Commitment, its C Facility Commitment, its Revolving Facility
Commitment and/or its Ancillary Facility Commitment, as the context may require.

 

“Compliance Certificate” means:

 

8

--------------------------------------------------------------------------------


 

(a)           in the case of a Compliance Certificate required to be delivered
under paragraph (a) of Clause 21.4 (Compliance Certificates), a certificate
substantially in the form set out in Part 1 of Schedule 8 (Form of Quarterly
Compliance Certificate); or

 

(b)           in the case of a Compliance Certificate required to be delivered
under paragraph (b) of Clause 21.4 (Compliance Certificates), a certificate
substantially in the form set out in Part 2 of Schedule 8 (Form of Compliance
Certificate following Integrated Merger Event),

 

or in each case, such other similar form as the Facility Agent shall agree with
TCN.

 

“Confirmation Date” has the meaning given to it in paragraph (k) of Clause 16.1
(Tax Gross-up).

 

“Consolidated Annualised TCN Group Net Operating Cash Flow” means, as at the end
of any Semi-Annual Period, two times the Consolidated TCN Group Net Operating
Cash Flow for such Semi-Annual Period.

 

“Consolidated Debt Service” means, in respect of any period, the aggregate of:

 

(a)           the Total Interest Charges in respect of such period; and

 

(b)           save to the extent immediately reborrowed, the aggregate of all
scheduled payments (for the avoidance of doubt, excluding voluntary and
mandatory prepayments) in such period of principal, capital or nominal amounts
in respect of Consolidated Total Debt.

 

“Consolidated Group Net Borrowings” means, at any time, the Consolidated Total
Group Debt at such time less Cash, credited to any account in the name of the
Ultimate Parent, Telewest UK or any member of the TCN Group.

 

“Consolidated Group Net Operating Cash Flow” means, in respect of any period,
the aggregate of:

 

(a)           Net Income of the Ultimate Parent, Telewest UK and the TCN Group
(the “Limited Group” for the purposes of this definition only) for such period,
plus (or minus as the case may be) (only to the extent used in arriving at Net
Income of the Limited Group for such period):

 

(i)            non-cash gains or losses, whether extraordinary, recurring or
otherwise and non-cash expenses (excluding any such non-cash expense to the
extent that it represents amortisation of a prepaid cash expense that was paid
in a prior period or an accrual of, or a reserve for, cash expenses in any
future period) and non-cash expenses for compensation relating to the granting
of options and restricted stock, sale of stock and similar arrangements;

 

(ii)           taxes or benefits in respect of taxes;

 

(iii)         foreign currency translation differences;

 

(iv)          other non-operating gains, losses and expenses, including (i)
costs attributable to redundancies (other than outsourcing costs), (ii) costs
of, and accounting for, financial instruments, (iii) gains and losses on
disposals of fixed assets and/or investments and (iv) costs attributable to the
disposal of obsolete or surplus properties no longer required for the purposes
of the Limited Group’s business of up to £35,000,000 in aggregate during the
period commencing on the Closing Date and ending on 31 December 2005;

 

(v)            interest expense, including, without limitation, amortisation of
debt issuance cost and debt discount, and other periodic fees, commissions and
charges in respect of

 

9

--------------------------------------------------------------------------------


 

Financial Indebtedness, net of the aggregate amount of any interest income
(other than interest income in respect of loan stock issued by a Joint Venture)
remaining after giving effect to any taxes paid or payable in respect of such
income;

 

(vi)          depreciation and amortisation;

 

(vii)         extraordinary items;

 

(viii)        (A) the fees payable to the Lenders pursuant to the Fees Letter
and (B) all fees paid or payable by any member of the Limited Group (on its own
behalf or on behalf of Telewest) to its professional advisers or the
professional advisers to the Lenders, the lenders under the Existing Credit
Facility or to other stakeholders in Telewest and its current or former
subsidiaries and associated partnerships in relation to the restructuring,
readjustment, rescheduling and/or reorganisation of the share capital of
Telewest and/or the restructuring, readjustment, rescheduling, reorganisation or
refinancing of any Financial Indebtedness of Telewest which took place in
connection with the financial restructuring of Telewest;

 

(ix)          at the election of TCN, cash charges resulting from any third
party professional, advisory, legal and accounting fees and out-of-pocket
expenses reasonably incurred in connection with, an acquisition or investment,
any financing, any Disposal or any Merger Event (in any such case, whether
completed or not); provided that (A) the aggregate amount added back in respect
of such fees and expenses in connection with a Merger Event shall not exceed
£5,000,000, and the aggregate amount added back in respect of such fees and
expenses in connection with a Flextech Disposal shall not exceed £5,000,000 (or
to the extent the aggregate of such fees and expenses in either case does exceed
£5,000,000, any amount above such limit, provided that a corresponding amount
shall be deducted from any availability under, at TCN’s option, either or both
of the baskets set out in paragraph (x) below) and (B) in connection with any
other transactions contemplated under this sub-paragraph (ix), the aggregate
amount added back in respect of such fees and expenses shall not exceed
£12,000,000;

 

(x)           cash charges resulting from severance, integration and other
adjustments made as a result of:

 

(A)          a Flextech Disposal, up to £7,500,000 in aggregate (where such
charges have been certified by a duly authorised officer of TCN as being
directly attributable to such Flextech Disposal); and

 

(B)          a Merger Event, but only to the extent that such charges do not
exceed (when aggregated with such equivalent charges of the Target Group)
£125,000,000 in the First Period and £75,000,000 in the Second Period where the
term “First Period” means the period (1) commencing on the later of (x) four
months prior to the closing of the Merger Event and (y) the public announcement
by the Ultimate Parent, Telewest UK, TCN or any other member of the TCN Group
that the parties to the Merger Event have signed a merger agreement (or similar
agreement) (or in the case of a Merger Event governed by the Takeover Code of
the United Kingdom, that there is a firm intention to effect a Merger Event),
and ending on (2) the date which is twelve months after the closing of the
Merger Event, and the term “Second Period” means the twelve month period after
such First Period (in each case, where such charges have been certified by a
duly authorised officer of TCN as being directly attributable to the Merger
Event);

 

10

--------------------------------------------------------------------------------


 

(xi)          any cash costs incurred by any member of the Limited Group during
such period (if any) and payable to any third party in relation to any scheme of
arrangement, restructuring, recapitalisation, bankruptcy or insolvency
proceeding, capital raising or debt restructuring which was initiated prior to
the date of this Agreement; and

 

(xii)         any amounts arising in respect of cumulative changes in GAAP since
the date of this Agreement,

 

minus (only to the extent used in arriving at Net Income of the Limited Group
for such period);

 

(b)           Excluded Group Net Operating Cash Flow for that period (excluding
for these purposes the Ultimate Parent and Telewest UK).

 

“Consolidated Net Borrowings” means, at any time, the Consolidated Total Debt at
such time less Cash, credited to any account in the name of a member of the TCN
Group, subject to a maximum aggregate deduction equal to the sum of £200,000,000
(or its equivalent in other currencies).

 

“Consolidated Senior Debt” means, at any time (without double counting), the
aggregate principal, capital or nominal amounts (including any Total Interest
Charges capitalised as principal) of Financial Indebtedness of any member of the
TCN Group incurred on a senior unsubordinated basis but excluding Financial
Indebtedness (i) of any member of the TCN Group to another member of the TCN
Group or the Target Group, (ii) under the Second Lien Facility or any Second
Lien Refinancing or (iii) under any Subordinated Funding, in each case to the
extent not prohibited under this Agreement.

 

“Consolidated TCN Group Cash Flow” means, in respect of any period, Consolidated
TCN Group Net Operating Cash Flow for that period after:

 

(a)           adding back:

 

(i)            any decrease in the amount of Working Capital of the TCN Group at
the end of such period compared against the Working Capital of the TCN Group at
the start of such period;

 

(ii)           all cash extraordinary or non-recurring gains during that period
to the extent not included in Consolidated TCN Group Net Operating Cash Flow;

 

(iii)         any amount received in cash in that period by members of the TCN
Group in respect of income and related taxes; and

 

(iv)          at the option of TCN, any amount paid during the period paid in
relation to video on demand of up to £30 million per annum where the TCN Group
has received a contribution in accordance with Clause 23.16 (Contributions to
the TCN Group) equal to such amount;

 

(b)           deducting:

 

(i)            the actual Capital Expenditure of members of the TCN Group during
such period;

 

(ii)           any increase in the amount of Working Capital of the TCN Group at
the end of such period compared against the Working Capital of the TCN Group at
the start of that period;

 

(iii)         any amount paid in cash in that period by any member of the TCN
Group in respect of income and other taxes;

 

11

--------------------------------------------------------------------------------


 

(iv)          all cash extraordinary or non-recurring losses during that period
to the extent not included in Consolidated TCN Group Net Operating Cash Flow;

 

(v)            (A) any amount paid in cash in that period in respect of the
items added to Net Income in the determination of Consolidated TCN Group Net
Operating Cash Flow for such period under paragraphs (a), (iv), (v), (viii),
(ix), (x) and (xi) of the definition therof, (B) any amounts paid in cash in
respect of payments made or paid during such period by any member of the TCN
Group to any person who is not a member of the TCN Group, in respect of costs
and expenses in connection with transactions contemplated by any raising of
Telewest Global Debt, by the Finance Documents, the Second Lien Finance
Documents and by the Existing Credit Facility and (C) any cash costs incurred
during the relevant period in relation to any scheme of arrangement,
restructuring, recapitalisation, bankruptcy or insolvency proceeding, capital
raising or debt restructuring which was initiated prior to the date of this
Agreement; and

 

(vi)          any amount paid in cash (to the extent not taken into account
under paragraph (a)(xii) of the definition of Consolidated TCN Group Net
Operating Cash Flow) other than amounts paid by way of loan or credit to members
of the Flextech Group permitted under paragraph (d)(iv) or (v) of Clause 24.3
(Loans and Guarantees)) in that period in respect of dividends, distributions,
loans, investments (other than acquisitions) or other similar payments made or
paid during such period by any member of the TCN Group to any person who is not
a member of the TCN Group and any cash charges falling under sub-paragraph
(a)(ix) of “Consolidated TCN Group Net Operating Cash Flow” which have been
added back for the purposes of calculating such definition;

 

provided that in no event shall amounts constituting Consolidated Debt Service
be deducted from Consolidated TCN Group Cash Flow, and no amount shall be
included or excluded more than once and provided further that, for the avoidance
of doubt, in calculating Consolidated TCN Group Cash Flow for the purposes of
Clause 11.4 (Repayment from Excess Cash Flow), Net Proceeds (including, without
limitation, Net Proceeds arising from any Flextech Disposal), any gains or
losses arising as a result of a Flextech Disposal or Merger Event and the
proceeds of any Subordinated Funding shall be excluded.

 

“Consolidated TCN Group Net Operating Cash Flow” means, in respect of any
period, the aggregate of:

 

(a)           Net Income of the TCN Group for such period, plus (or minus as the
case may be) (only to the extent used in arriving at Net Income of the TCN Group
for such period):

 

(i)            non-cash gains or losses, whether extraordinary, recurring or
otherwise and non-cash expenses (excluding any such non-cash expense to the
extent that it represents amortisation of a prepaid cash expense that was paid
in a prior period or an accrual of, or a reserve for, cash expenses in any
future period) and non-cash expenses for compensation relating to the granting
of options and restricted stock, sale of stock and similar arrangements;

 

(ii)           taxes or benefits in respect of taxes;

 

(iii)         foreign currency translation differences;

 

(iv)          other non-operating gains, losses and expenses, including (A)
costs attributable to redundancies (other than outsourcing costs), (B) costs of,
and accounting for, financial instruments, (C) gains and losses on disposals of
fixed assets and/or investments and (D) costs attributable to the disposal of
obsolete or surplus properties no longer required for the purposes of the TCN
Group’s business of up to

 

12

--------------------------------------------------------------------------------


 

£35,000,000 in aggregate during the period commencing on the Closing Date and
ending on 31 December 2005;

 

(v)            interest expense, including, without limitation, amortisation of
debt issuance cost and debt discount, and other periodic fees, commissions and
charges in respect of Financial Indebtedness, net of the aggregate amount of any
interest income (other than interest income in respect of loan stock issued by a
Joint Venture) remaining after giving effect to any taxes paid or payable in
respect of such income;

 

(vi)          depreciation and amortisation;

 

(vii)         extraordinary items;

 

(viii)        (A) the fees payable to the Lenders pursuant to the Fees Letter
and (B) all fees paid or payable by any member of the TCN Group (on its own
behalf or on behalf of Telewest) to its professional advisers or the
professional advisers to the Lenders, the lenders under the Existing Credit
Facility or to other stakeholders in Telewest and its current or former
subsidiaries and associated partnerships in relation to the restructuring,
readjustment, rescheduling and/or reorganisation of the share capital of
Telewest and/or the restructuring, readjustment, rescheduling, reorganisation or
refinancing of any Financial Indebtedness of Telewest which took place in
connection with the financial restructuring of Telewest;

 

(ix)          at the election of TCN, cash charges resulting from any third
party professional, advisory, legal and accounting fees and out-of-pocket
expenses reasonably incurred in connection with, an acquisition or investment,
any financing, any Disposal or any Merger Event (in any such case, whether
completed or not); provided that (A) the aggregate amount added back in respect
of such fees and expenses in connection with a Merger Event shall not exceed
£5,000,000, and the aggregate amount added back in respect of such fees and
expenses in connection with a Flextech Disposal shall not exceed £5,000,000 (or
to the extent the aggregate of such fees and expenses in either case does exceed
£5,000,000, any amount above such limit, provided that a corresponding amount
shall be deducted from any availability under, at TCN’s option, either or both
of the baskets set out in paragraph (x) below) and (B) in connection with any
other transactions contemplated under this sub-paragraph (ix), the aggregate
amount added back in respect of such fees and expenses shall not exceed
£12,000,000;

 

(x)           cash charges resulting from severance, integration and other
adjustments made as a result of:

 

(A)          a Flextech Disposal up to £7,500,000 in aggregate (where such
charges have been certified by a duly authorised officer of TCN as being
directly attributable to such Flextech Disposal); and

 

(B)          a Merger Event, but only to the extent that such charges do not
exceed (when aggregated with any such equivalent charges of the Target Group)
£125,000,000 in the First Period and £75,000,000 in the Second Period where the
term “First Period” means the period (1) commencing on the later of (x) four
months prior to the closing of the Merger Event and (y) the public announcement
by the Ultimate Parent, Telewest UK or any other member of the TCN Group that
the parties to the Merger Event have signed a merger agreement (or similar
agreement) (or in the case of a Merger Event governed by the Takeover Code of
the United Kingdom, that there is a firm intention to effect a Merger Event),
and ending on (2) the date which is twelve months

 

13

--------------------------------------------------------------------------------


 

after the closing of the Merger Event, and the term “Second Period” means the
twelve month period after such First Period (in each case, where such charges
have been certified by a duly authorised officer of TCN as being directly
attributable to the Merger Event);

 

(xi)          any cash costs incurred by any member of the TCN Group during such
period (if any) and payable to any third party in relation to any scheme of
arrangement, restructuring, recapitalisation, bankruptcy or insolvency
proceeding, capital raising or debt restructuring which was initiated prior to
the date of this Agreement;

 

(xii)         any amounts arising in respect of Permitted Payments made to the
Ultimate Parent or Telewest UK in accordance with paragraph (a)(ii) of the
definition Permitted Payments; and

 

(xiii)       any amounts arising in respect of cumulative changes in GAAP since
the date of this Agreement;

 

minus (only to the extent used in arriving at Net Income of the TCN Group for
such period)

 

(b)           Excluded Group Net Operating Cash Flow for that period.

 

“Consolidated Total Debt” means, at any time (without double counting):

 

(a)           the aggregate principal, capital or nominal amounts of Financial
Indebtedness (including any Total Interest Charges capitalised as principal) of
any member of the TCN Group (including, without limitation, Financial
Indebtedness arising under or pursuant to the Finance Documents and the Second
Lien Finance Documents); plus

 

(b)           the aggregate principal, capital or nominal amounts of Financial
Indebtedness (including any Total Interest Charges capitalised as principal) of
any member of the Group to the extent it is Serviceable Non-TCN Group Debt;

 

excluding any Financial Indebtedness of any member of the TCN Group to another
member of the TCN Group or under any Subordinated Funding, in each case, to the
extent not prohibited under this Agreement.

 

“Consolidated Total Group Debt” means, at any time (without double counting):

 

(a)           the aggregate principal, capital or nominal amounts of Financial
Indebtedness (including any Total Interest Charges capitalised as principal) of
the Ultimate Parent, Telewest UK and any member of the TCN Group (including,
without limitation, Financial Indebtedness arising under or pursuant to the
Finance Documents and the Second Lien Finance Documents); plus

 

(b)           the aggregate principal, capital or nominal amounts of Financial
Indebtedness (including any Total Interest Charges capitalised as principal) of
any member of the Group to the extent it is Serviceable Non-TCN Group Debt;

 

excluding any Financial Indebtedness of the Ultimate Parent, Telewest UK or any
member of the Group to Ultimate Parent, Telewest UK or another member of the
Group or under any Subordinated Funding, in each case, to the extent not
prohibited under this Agreement.

 

“Content” means any rights to broadcast, transmit, distribute or otherwise make
available for viewing, exhibition or reception (whether in analogue or digital
format and whether as a channel or an internet service, a teletext-type service,
an interactive service, or an enhanced television service or any part of any of
the foregoing, or on a pay-per-view basis, or near video-on-demand, or video-on-

 

14

--------------------------------------------------------------------------------


 

demand basis or otherwise) any one or more of audio and/or visual images, audio
content, or interactive content (including hyperlinks, re-purposed web-site
content, database content plus associated templates, formatting information and
other data including any interactive applications or functionality), text, data,
graphics, or other content, by means of any means of distribution, transmission
or delivery system or technology (whether now known or hereafter invented).

 

“Conversion Notice” has the meaning given to such term in paragraph (a) of
Clause 6.1 (Utilisation of Ancillary Facilities).

 

“Core Group” means TCN and its Subsidiaries other than the Flextech Group.

 

“Core Obligor Group” means the TCN Group Obligors other than the Ultimate
Parent, Telewest UK and the members of the Flextech Group.

 

“Cost” means in relation to the provision of Intra-Group Services or management
services, the cost estimated in good faith by the relevant member of the TCN
Group to have been incurred by that member of the TCN Group in the provision of
such Intra-Group Services or management services (as the case may be),
including, without limitation, a proportion of any material employment,
property, information technology, administration, utilities, transport,
materials or other costs directly attributable to the provision thereof.

 

“Currency Hedging Agreements” means one or more Hedging Agreements consisting of
foreign exchange contracts, currency swap agreements or other similar agreements
or arrangements designed to manage fluctuations in currency values.

 

“Current Assets” means, in respect of any person or group, the aggregate of
trade and other receivables (net of allowances for doubtful debts), prepayments
and all other current assets of such person or group maturing within twelve
months from the date of computation, as required to be accounted for as current
assets under GAAP but excluding cash and Cash Equivalent Investments.

 

“Current Liabilities” means, in respect of any person or group, the aggregate of
all liabilities (including accounts payable, accruals and provisions) of such
person or group falling due within twelve months from the date of computation
and required to be accounted for as current liabilities under GAAP but excluding
Financial Indebtedness of such person or group falling due within such period
and any interest on such Financial Indebtedness due in such period.

 

“Default” means an Event of Default or any event or circumstance which (with the
expiry of a grace period, the giving of notice, the making of any determination
under any of the Finance Documents or any combination of any of the foregoing)
would be an Event of Default provided that in relation to any event which is
subject to a materiality threshold or condition before such event would
constitute an Event of Default, such default shall not constitute a Default
until such materiality threshold or condition has been satisfied.

 

“Derivatives Termination Value” means, at any date and in respect of any one or
more Hedging Agreements, after taking into account the effect of any legally
enforceable netting agreements relating to such Hedging Agreements, (i) for any
date on or after the date such Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (ii) for any date prior to the date referenced in clause (i), the
amount(s) determined as the mark-to-market value(s) for such Hedging Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognised dealer in such Hedging Agreements (which
may include any Finance Party).

 

“Disposal” means any sale, transfer, lease, surrender or other disposal by any
member of the TCN Group of any shares in any of its Subsidiaries or all or any
part of its revenues, assets, other shares, business or undertakings other than
in the ordinary course of business or trade.

 

15

--------------------------------------------------------------------------------


 

“Documentary Credit” means a letter of credit, bank guarantee, indemnity,
performance bond or other documentary credit issued or to be issued by an L/C
Bank pursuant to Clause 4.1 (Conditions to Utilisation).

 

“Dormant Subsidiary” means, at any time, with respect to any company, any
Subsidiary of such company which is “dormant” as defined in section 249AA of the
Act (or the equivalent under the laws of the jurisdiction of incorporation of
the relevant company).

 

“Double Taxation Treaty” means in relation to a payment of interest on an
Advance made to any Borrower, any convention or agreement between the government
of the United Kingdom and any other government for the avoidance of double
taxation with respect to taxes on income and capital gains which makes provision
for exemption from tax imposed by the United Kingdom on interest.

 

“Effective Date” has the meaning given to such term in paragraph (a) of Clause
6.1 (Utilisation of Ancillary Facilities).

 

“Eligible Deposit Bank” means any bank or financial institution which has a
short term rating of at least A1 granted by Standard & Poor’s or P1 granted by
Moody’s.

 

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states, being in part legislative measures to implement the third stage of EMU.

 

“Encumbrance” means:

 

(a)           a mortgage, charge, pledge, lien, encumbrance or other security
interest securing any obligation of any person;

 

(b)           any arrangement under which money or claims to, or the benefit of,
a bank or other account may be applied, set-off or made subject to a combination
of accounts so as to effect payment of sums owed or payable to any person; or

 

(c)           any other type of agreement or preferential arrangement (including
title transfer and retention arrangements) having a similar effect.

 

“Environment” means living organisms including the ecological systems of which
they form part and the following media:

 

(a)           air (including air within natural or man-made structures, whether
above or below ground);

 

(b)           water (including territorial, coastal and inland waters, water
under or within land and water in drains and sewers); and

 

(c)           land (including land under water).

 

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating to any
Environmental Law or Environmental Licence.

 

“Environmental Law” means all laws and regulations of any relevant jurisdiction
which:

 

(a)           have as a purpose or effect the protection of, and/or prevention
of harm or damage to, the Environment;

 

16

--------------------------------------------------------------------------------


(b)                                  provide remedies or compensation for harm
or damage to the Environment; or

 

(c)                                  relate to Hazardous Substances or health or
safety matters.

 

“Environmental Licence” means any Authorisations required at any time under
Environmental Law.

 

“Equity Equivalent Funding” means a loan made to, or any Financial Indebtedness
owed by, any person where the Financial Indebtedness incurred thereby:

 

(a)                                  may not be repaid at any time prior to the
repayment in full of all Outstandings;

 

(b)                                  carries no interest or carries interest
which is payable only on non-cash pay terms or following repayment in full of
all Outstandings and cancellation of all Available Commitments; and

 

(c)                                  is either (i) structurally and
contractually subordinated to the Facilities or (ii) contractually subordinated
to the Facilities, in each case, pursuant to the Principal Intercreditor Deed.

 

“Equity Proceeds” means the cash proceeds raised by the Ultimate Parent,
Telewest UK or any member of the TCN Group by way of public equity securities
offerings in the international or domestic equity capital markets (after
deducting all reasonable fees, commissions, costs and expenses incurred by the
Ultimate Parent, Telewest UK or any member of the TCN Group in connection with
such raising) and which do not constitute Net Proceeds of Financial Indebtedness
described in paragraph (c) of the definition of Net Proceeds.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued under
it.  Section references to ERISA are to ERISA as in effect on the date of this
Agreement.

 

“ERISA Affiliate” means, in relation to a member of the TCN Group, each person
(as defined in section 3(9) of ERISA) which together with that member of the TCN
Group would be deemed to be a “single employer” within the meaning of section
414(b), (c), (m) or (o) of the Code.

 

“EURIBOR” means, in relation to any amount to be advanced to or owed by an
Obligor under this Agreement in Euro on which interest for a given period is to
accrue:

 

(a)                                  the rate per annum for deposits in Euro
which appears on the Relevant Page for such period at or about 11.00 am
(Brussels time) on the Quotation Date for such period; or

 

(b)                                  if no such rate is displayed and the
Facility Agent shall not have selected an alternative service on which such rate
is displayed as contemplated by the definition of “Relevant Page”, the
arithmetic mean (rounded upwards, if not already such a multiple, to 5 decimal
places) of the rates (as notified to the Facility Agent) at which each of the
Reference Banks was offering to prime banks in the European Interbank Market
deposits in Euro for such period at or about 11.00 am (Brussels time) on the
Quotation Date for such period.

 

“European Interbank Market” means the interbank market for Euro operating in
Participating Member States.

 

“Event of Default” means any of the events or circumstances described as such in
Clause 26 (Events of Default).

 

“Excess Cash Flow” means in relation to any financial year of TCN, (i)
Consolidated TCN Group Cash Flow less (ii) the sum of (A) Consolidated Debt
Service for such financial year plus (B) the aggregate amount of all payments or
prepayments of principal, whether voluntary or mandatory, of

 

17

--------------------------------------------------------------------------------


 

Consolidated Total Debt made in such financial year (other than voluntary
prepayments applied in repayment of the Second Lien Facility in accordance with
paragraphs (i), (ii) and (iii) of the proviso to Clause 2.4 of the Principal
Intercreditor Deed), provided that no such amounts prepaid and used in the
calculation under this paragraph (ii)(B) shall be available for reborrowing; and
provided further that for the purposes of the calculation set forth in this
definition, no amount shall be included or excluded more than once.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Excluded Group” means each member of the Group which is not a member of the TCN
Group, including, without limitation, the Excluded Subsidiaries.

 

“Excluded Group Net Operating Cash Flow” means, in respect of any period,
segment profit or loss (or net income or loss, as applicable) attributable to
the Excluded Group for that period adding back (or deducting as the case may be)
(to the extent used in arriving at segment profit or loss (or net income or
loss, as applicable)) non-cash items relating to the Excluded Group and any
cumulative changes in GAAP since the date of this Agreement.

 

“Excluded Subsidiary” means:

 

(a)                                  the Subsidiaries of TCN listed in Part 3 of
Schedule 9 (Excluded Subsidiaries);

 

(b)                                  any Subsidiary of TCN or, following an
Integrated Merger Event, a Subsidiary of the Target Group which is a Dormant
Subsidiary and which (i) has assets (save for loans existing on the date of this
Agreement owed to it by other members of the TCN Group) with an aggregate value
of £10,000 or less; and (ii) is not a Guarantor;

 

(c)                                  any Subsidiary of TCN or, following an
Integrated Merger Event, a Subsidiary of the Target Group which is a Project
Company;

 

(d)                                  any member of the Flextech Group; and

 

(e)                                  following an Integrated Merger Event, any
Excluded Target Group Member,

 

provided that any Excluded Subsidiary  may, at the election of TCN, upon not
less than 10 Business Days’ prior written notice to the Facility Agent and, in
the case of a member of the Flextech Group, with the prior consent of an
Instructing Group, cease to be an Excluded Subsidiary and become a member of the
TCN Group.

 

“Excluded Target Group Member” means any member of the Target Group that is not
a Target Group Obligor and has not been designated by TCN as a member of the TCN
Group.

 

“Existing Credit Facility” means the loan agreement dated 16 March 2001 among
TCN, the Lead Arrangers party thereto, CIBC World Markets PLC, as Agent,
Existing Security Trustee and New Security Trustee, and the Lenders party
thereto (each as defined therein), as amended and restated effective 14 July
2004 and as further amended, supplemented or otherwise modified prior to the
Closing Date.

 

“Existing Encumbrance” means any Encumbrance existing at the date of this
Agreement, details of which are set out in Part 1 of Schedule 10 (Existing
Encumbrances).

 

“Existing Financial Indebtedness” means the Financial Indebtedness existing at
the Closing Date, details of which are set out in Part 3 of Schedule 10
(Existing Financial Indebtedness).

 

“Existing Hedge Counterparties” has the meaning given to it in the Principal
Intercreditor Deed.

 

18

--------------------------------------------------------------------------------


 

“Existing Hedge Agreements” has the meaning given to it in the Principal
Intercreditor Deed.

 

“Existing Lease Parties” means Lloyds (Nimrod) Specialist Finance Limited,
Leckhampton Finance Limited (formerly known as Robert Fleming Leasing (Number 4)
Limited) and Lombard Commercial Limited as lessors, The Cable Corporation
Limited and The Yorkshire Cable Group Limited as lessees and Lloyds TSB Leasing
Limited as agent for the lessors.

 

“Existing Loan Stock” means the loan stock and redeemable preference shares
identified in Part 5 of Schedule 10 (Existing Loan Stock).

 

“Existing Loans” means the loans granted by members of the TCN Group existing at
the date of this Agreement, details of which are set out in Part 2 of Schedule
10 (Existing Loans).

 

“Existing Performance Bonds” means each of the performance bonds or similar
obligations existing as at the Closing Date, details of which are set out in
Part 4 of Schedule 10 (Existing Performance Bonds).

 

“Expiry Date” means, in relation to any Documentary Credit issued under this
Agreement, the date stated in it to be its expiry date or the latest date on
which demand may be made under it being a date falling on or prior to the Final
Maturity Date in respect of the Revolving Facility.

 

“Facilities” means the Term Facilities, the Revolving Facility, any Ancillary
Facility and any Documentary Credit granted to the Borrowers under this
Agreement, and “Facility” means any of them, as the context may require.

 

“Facility Agent’s Spot Rate of Exchange” means, in relation to two currencies,
the Facility Agent’s spot rate of exchange for the purchase of the
first-mentioned currency with the second-mentioned currency in the London
foreign exchange market at or about 11 a.m. on a particular day.

 

“Facility Office” means the office notified by a Lender to the Facility Agent in
writing on or before the date it becomes a Lender (or, following that date, (i)
by not less than five Business Days’ written notice) as the office through which
it will perform its obligations under this Agreement where the office is
situated in Financial Action Task Force countries, or (ii) with the prior
written consent of the Facility Agent, an office through which it will perform
its obligations under this Agreement situated in non-Financial Action Task Force
countries.

 

“Fee Letters” means the fee letters referred to in Clauses 15.2 (Arrangement and
Underwriting Fee), 15.3 (Agency Fee) and 15.5 (L/C Bank Fee).

 

“Final Maturity Date” means:

 

(a)                                  in respect of the Revolving Facility, 30
June 2011;

 

(b)                                  in respect of the A Facility,  30 June
2011;

 

(c)                                  in respect of the B Facility, the date
falling 96 months after the date of this Agreement; and

 

(d)                                  in respect of the C Facility, the day which
is 108 months after the date of this Agreement.

 

“Finance Documents” means:

 

(a)                                  this Agreement, any Documentary Credits,
any Accession Notices and any Transfer Deeds;

 

(b)                                  the Fee Letters;

 

(c)                                  any Ancillary Facility Documents;

 

19

--------------------------------------------------------------------------------


 

(d)                                  the Security Documents;

 

(e)                                  the Principal Intercreditor Deed;

 

(f)                                    each TGD Intercreditor Agreement;

 

(g)                                 following an Integrated Merger Event, the
Pari Passu Intercreditor Agreement;

 

(h)                                 any Hedging Agreements entered into with one
or more Hedge Counterparties pursuant to Clause 23.9 (Hedging);

 

(i)                                    the Barclays Intercreditor Agreement;

 

(j)                                    any other intercreditor agreement entered
into by any of the parties hereto, as envisaged by any other Finance Document;

 

(k)                                any other agreement or document entered into
or executed by a member of the TCN Group pursuant to any of the foregoing
documents; and

 

(l)                                    any other agreement or document
designated a “Finance Document” in writing by the Facility Agent and TCN.

 

“Finance Lease” means a lease treated as a capital or finance lease pursuant to
applicable accounting standards (including at the date of this Agreement,
Statement of Standard Accounting Practice 21).

 

“Finance Parties” means the Facility Agent, the US Paying Agent, the
Administrative Agent, the Mandated Lead Arrangers, the Security Trustee, the
Lenders and each Hedge Counterparty and “Finance Party” means any of them.

 

“Financial Action Task Force” means the Financial Action Task Force on Money
Laundering, an inter-governmental body, the purpose of which is the development
and promotion of policies, at both national and international levels, to combat
money laundering.

 

“Financial Indebtedness” means, without double counting, any Indebtedness for or
in respect of:

 

(a)                                  moneys borrowed;

 

(b)                                  any amount raised by acceptance under any
acceptance credit facility;

 

(c)                                  any amount raised pursuant to any note
purchase facility or the issue of bonds, notes, debentures, loan stock or any
similar instrument (for the avoidance of doubt excluding any loan notes or
similar instruments issued solely by way of consideration for the acquisition of
assets in order to defer capital gains or equivalent taxes where such loan notes
or similar instruments are not issued for the purpose of raising finance);

 

(d)                                  the principal portion of any liability in
respect of any lease or hire purchase contract which would, in accordance with
applicable GAAP, be treated as a finance or capital lease;

 

(e)                                  receivables sold or discounted (other than
any receivables to the extent they are sold on a non-recourse basis, including,
without limitation, pursuant to any securitisation programme or receivables
factoring transaction referred to in paragraph (g) of Clause 24.6 (Disposals));

 

(f)                                    the amount of any liability in respect of
any purchase price for assets or services the payment of which is deferred for a
period in excess of 150 days in order to raise finance or to finance the
acquisition of those assets or services;

 

20

--------------------------------------------------------------------------------


 

(g)                                 any amount raised under any other
transaction (including any forward sale or purchase agreement) required to be
accounted for as Indebtedness in accordance with GAAP;

 

(h)                                 any amount raised pursuant to any issue of
shares which are expressed to be redeemable in cash (other than redeemable
shares in respect of which the redemption is prohibited until after repayment in
full of all Outstandings under the Facilities);

 

(i)                                    guarantees, bonds, standby letters of
credit of other instruments issued in connection with the performance of
contracts to the extent that the same are treated as borrowings in accordance
with GAAP;

 

(j)                                    the Derivatives Termination Value in
respect of Currency Hedging Agreements;

 

(k)                                any counter-indemnity obligation in respect
of a guarantee, indemnity, bond, standby or documentary letter of credit or any
other instrument issued by a bank or other financial institution; or

 

(l)                                    the amount of any liability in respect of
any guarantee or indemnity for any Financial Indebtedness of another Person
referred to in paragraphs (a) to (k) above.

 

“Financial Officer” means the Chief Financial Officer, the Group Treasurer or
the Group Financial Controller, in each case, of TCN or of the TCN Group, or any
similar officer of TCN or of the TCN Group.

 

“Financial Quarter” means the period commencing on the day immediately following
any Quarter Date, and ending on the next succeeding Quarter Date.

 

“Flextech Assets” means cash or assets generated by or attributable to one or
more members of the Flextech Group, provided always that cash or other assets
lent or contributed by any member of the Core Group shall not constitute cash or
assets so generated or attributable.

 

“Flextech Disposal” means any sale, transfer, demerger, contribution,
distribution, spin-off or other disposal of any or all of the members and/or
assets of the Flextech Group.

 

“Flextech Group” means each of the companies listed in Part 2 of Schedule 9
(Members of the Flextech Group), for so long as they remain a member of the
Group and have not, at the option of TCN, been designated as members of the TCN
Group together with any other persons acquired, organised or otherwise invested
in, directly or indirectly, by any current or future member of such group,
together with their respective successor and assigns in accordance with any
relevant provisions of this Agreement.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by any member of the Group for the benefit of
employees of any member of the Group residing outside the United States of
America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

 

“GAAP” means, in relation to the preparation of the Original Financial
Statements, accounting principles generally accepted in the United Kingdom and
otherwise, accounting principles generally accepted in the United States of
America.

 

“Group” means the Ultimate Parent and its Subsidiaries from time to time
including, following a Merger Event, each member of the Target Group (for as
long as it remains a Subsidiary of the Group).

 

21

--------------------------------------------------------------------------------


 

“Group Structure Chart” means the group structure chart delivered to the
Facility Agent pursuant to paragraph 6 of Part 1 of Schedule 4 (Conditions
Precedent to First Utilisation) or any updated group structure chart which is
delivered to the Facility Agent pursuant to Clause 23.15 (Group Structure Chart)
from time to time.

 

“Guaranteed Parent Debt” means any Telewest Global Debt in respect of which any
TCN Group Obligor incurs Financial Indebtedness pursuant to a guarantee of such
Financial Indebtedness.

 

“Guarantors” means the Original Guarantors, upon its accession hereto pursuant
to Clause 25.1 (The US Borrower), the US Borrower, and any Acceding Guarantors
and “Guarantor” means any one of them as the context requires, provided that in
either case, such person has not been released from its rights and obligations
as a Guarantor hereunder pursuant to Clause 42.5 (Release of Guarantees or
Security).

 

“Hazardous Substance” means any waste, pollutant, contaminant or other substance
(including any liquid, solid, gas, ion, living organism or noise) that may be
harmful to human health or other life or the Environment.

 

“Hedge Counterparty” means each Lender or Second Lien Lender or Affiliate
thereof which is a party to a Hedging Agreement entered into for the purposes of
Clause 23.9 (Hedging) and “Hedge Counterparties” means all such Lenders or
Affiliates.

 

“Hedging Agreement” means any agreement in respect of an interest rate swap,
currency swap, forward foreign exchange transaction, cap, floor, collar or
option transaction or any other treasury transaction or any combination of it or
any other transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price.

 

“Holding Company” of a company means a company of which the first-mentioned
company is a Subsidiary.

 

“Increased Cost” means:

 

(a)                                  any reduction in the rate of return from a
Facility or on a Finance Party’s (or an Affiliate’s) overall capital;

 

(b)                                  any additional or increased cost; or

 

(c)                                  any reduction of any amount due and payable
under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having agreed to make
available its Commitment or having funded or performed its obligations under any
Finance Document.

 

“Indebtedness” means any obligation (whether incurred as principal or as surety)
for the payment or repayment of money, whether present or future, actual or
contingent (including interest and other charges relating to it).

 

“Indemnifying Lender” has the meaning set out in Clause 5.1(b) (Issue of
Documentary Credits).

 

“Information Memorandum” means the information memorandum dated November 2004
approved by TCN concerning the Ultimate Parent, Telewest UK and the TCN Group
which, at the request of TCN and on its behalf, was prepared in relation to the
Facilities and the Second Lien Facility and the business, assets, financial
condition and prospects of the Group and which was made available by the
Mandated Lead Arrangers to selected banks and other institutions for the purpose
of syndication of the Facilities and the Second Lien Facility.

 

22

--------------------------------------------------------------------------------


 

“Initial Security Documents” means the documents listed in Part 3 of Schedule 4
(Initial Security Documents).

 

“Instructing Group” means:

 

(a)                                  before any Utilisation of the Facilities
under this Agreement, a Lender or group of Lenders whose Available Commitments
amount in aggregate to more than 66 2/3% of the Available Facilities; and

 

(b)                                  thereafter, a Lender or group of Lenders to
whom in aggregate more than 66 2/3% of the aggregate amount of the Outstandings
are (or if there are no Outstandings at such time, immediately prior to their
repayment, were then) owed,

 

in each case calculated taking account of those Lenders who have actually given
their instructions and those who, not having done so, are deemed to have done so
pursuant to Clause 42.8 (Deemed Consent).

 

“Integrated Merger Event” means the designation by TCN of an Integrated Merger
Event and the notification to the Facility Agent pursuant to Clause 23.19
(Notice of Integrated Merger Event) (subject to satisfaction of the Merger Event
Conditions) of the proposed effective date of such Integrated Merger Event, the
purpose of which is to enable TCN to better integrate the businesses of the TCN
Group and the businesses of the Target Group.

 

“Integrated Merger Projected Debt Coverage Ratio” means the ratio of (a) the
projected Consolidated TCN Group Cash Flow for the 12 month period commencing on
the relevant date of determination to (b) projected Consolidated Debt Service of
the TCN Group for such period, calculated on a pro forma basis adjusted to give
effect to the Integrated Merger Event.

 

“Integrated Merger Senior Leverage Ratio” means the ratio of (i) the aggregate
of (A) Consolidated Senior Debt (as at close of business on the proposed
effective date of the Integrated Merger Event) of the TCN Group (as constituted
immediately prior to the proposed effective date of the Integrated Merger Event)
plus (without double counting) (B) Pro Forma Target Group Senior Debt, to (ii)
the aggregate of (A) Consolidated TCN Group Net Operating Cash Flow plus (B)
Target Group Net Operating Cash Flow, in each case, calculated on an annualised
basis for each Semi-Annual Period ended on the most recent Quarter Date for each
of the TCN Group or the Target Group (as applicable) prior to the proposed
effective date of the Integrated Merger Event.

 

“Integrated Merger Trailing Debt Coverage Ratio” means the ratio of (i) the
aggregate of (A) Consolidated TCN Group Cash Flow calculated on an annualised
basis for the Semi-Annual Period ending on the most recent Quarter Date for the
TCN Group immediately prior to the proposed effective date of the Integrated
Merger Event plus (B) Target Group Cash Flow calculated on an annualised basis
for the Semi-Annual Period ending on the most recent Quarter Date for the Target
Group immediately prior to the proposed effective date of the Integrated Merger
Event to (ii) (A) Consolidated Debt Service of the TCN Group adjusted on a pro
forma basis to include any Total Interest Charges payable by the TCN Group (as
constituted immediately prior to the Integrated Merger Event) with respect to
Financial Indebtedness of such TCN Group as at the close of business on the
proposed effective date of the Integrated Merger Event for such Semi-Annual
Period (calculated on an annualised basis) of the TCN Group plus (without 
double counting) (B) Pro Forma Debt Service of Target.

 

“Intellectual Property Rights” means any patent, trade mark, service mark,
registered design, trade name or copyright or any license to use any of the
same.

 

“Interest Period” means, save as otherwise provided in this Agreement, any of
those periods mentioned in Clause 13.1 (Interest Periods for Term Facility
Advances).

 

23

--------------------------------------------------------------------------------


 

“Interest Rate Agreements” means one or more Hedging Agreements consisting of
interest rate protection agreements (including, without limitation, interest
rate swaps, caps, floors, captions, collars and similar arrangements) and/or
other similar agreements or arrangements designed to manage fluctuations in
interest rates, including cross-currency swap arrangements designed primarily to
manage any such fluctuations.

 

“Intra-Group Services” means, as between one or more members of the TCN Group
and one or more members of the Flextech Group:

 


(A)                                  THE SALE OF PROGRAMMING OR OTHER CONTENT BY
ANY SUCH MEMBER(S) OF THE FLEXTECH GROUP TO ONE OR MORE MEMBERS OF THE TCN
GROUP;


 


(B)                                  THE LEASE OR SUBLEASE OF OFFICE SPACE,
OTHER PREMISES OR EQUIPMENT BY ONE OR MORE MEMBERS OF THE TCN GROUP TO ONE OR
MORE MEMBERS OF THE FLEXTECH GROUP OR BY ONE OR MORE MEMBERS OF THE FLEXTECH
GROUP TO ONE OR MORE MEMBERS OF THE TCN GROUP;


 


(C)                                  THE PROVISION OR RECEIPT OF OTHER SERVICES,
FACILITIES OR OTHER ARRANGEMENTS (IN EACH CASE NOT CONSTITUTING FINANCIAL
INDEBTEDNESS) IN THE ORDINARY COURSE OF BUSINESS, INCLUDING, WITHOUT LIMITATION,
THE EMPLOYMENT OF PERSONNEL, PROVISION OF EMPLOYEE HEALTHCARE OR OTHER BENEFITS,
ACTING AS AGENT TO BUY EQUIPMENT, OTHER ASSETS OR SERVICES OR TO TRADE WITH
RESIDENTIAL OR BUSINESS CUSTOMERS, THE PROVISION OF AUDIT, ACCOUNTING, BANKING,
IT, TELEPHONY, OFFICE, ADMINISTRATIVE, COMPLIANCE, PAYROLL OR OTHER SIMILAR
SERVICES; OR


 


(D)                                  THE EXTENSION, IN THE ORDINARY COURSE OF
BUSINESS AND ON TERMS NO LESS FAVOURABLE TO THE RELEVANT MEMBER OF THE TCN GROUP
THAN ARMS’ LENGTH TERMS, BY OR TO ANY MEMBER OF THE TCN GROUP TO OR BY ANY SUCH
MEMBER OF THE FLEXTECH GROUP OF TRADE CREDIT NOT CONSTITUTING FINANCIAL
INDEBTEDNESS IN RELATION TO THE PROVISION OR RECEIPT OF INTRA-GROUP SERVICES
REFERRED TO IN PARAGRAPHS (A), (B) OR  (C) ABOVE,


 

in the case of paragraphs (a) to (c) inclusive, provided that (i) any
consideration receivable by the relevant member of the TCN Group in respect of
any such Intra-Group Services provided by it is no less than Cost and (ii) any
consideration payable by the relevant member of the TCN Group in respect of any
such Intra-Group Services received by it is no more than fair market value.

 

“Jersey Obligors” means each of the companies identified as such in Schedule 2
(Original Guarantors).

 

“Joint Venture” means any joint venture, partnership or similar arrangement
between any member of the TCN Group and any other person which is not a member
of the TCN Group.

 

“Joint Venture Group” means any Joint Venture and its Subsidiaries.

 

“Law” means:

 

(a)                                  common or customary law;

 

(b)                                  any constitution, decree, judgment,
legislation, order, ordinance, regulation, statute, treaty or other legislative
measure in any jurisdiction; and

 

(c)                                  any directive, regulation, practice,
requirement which has the force of law and which is issued by any governmental
body, agency or department or any central bank or other fiscal, monetary,
regulatory, self-regulatory or other authority or agency.

 

“L/C Bank” means The Royal Bank of Scotland plc and any other Lender in each
case which has been appointed as L/C Bank in accordance with Clause 5.10
(Appointment and Change of L/C Bank)

 

24

--------------------------------------------------------------------------------


 

and which has not resigned in accordance with paragraph (c) of Clause 5.10
(Appointment and Change of L/C Bank).

 

“L/C Bank Accession Certificate” means a duly completed accession certificate in
the form set out in Schedule 11 (Form of L/C Bank Accession Certificate).

 

“L/C Proportion” means, in relation to a Lender in respect of any Documentary
Credit and save as otherwise provided in this Agreement, the proportion
(expressed as a percentage) borne by such Lender’s Available Revolving Facility
Commitment to the Available Revolving Facility immediately prior to the issue of
such Documentary Credit.

 

“Legal Opinions” means any of the legal opinions referred to in paragraph 8 of
Part 1 to Schedule 4 (Conditions Precedent to First Utilisation) and paragraph 2
of Part 2 to Schedule 7 (Accession Documents) required to be delivered pursuant
to Clause 3.1 (Conditions Precedent) and Clause 25 (Accession:  US Borrower;
Guarantors), respectively.

 

“Lender” means a person (including each L/C Bank and each Ancillary Facility
Lender) which:

 

(a)                                  is named in Part 1 of Schedule 1 (Lenders
and Commitments); or

 

(b)                                  has become a party to this Agreement in
accordance with the provisions of Clause 36 (Assignments and Transfers),

 

which in each case has not ceased to be a party to this Agreement in accordance
with the terms of this Agreement.

 

“LIBOR” means, in relation to any amount to be advanced to or owed by an Obligor
under this Agreement in a currency (other than Euro) on which interest for a
given period is to accrue:

 

(a)                                  the rate per annum which appears on the
Relevant Page for such period at or about 11.00 am on the Quotation Date for
such period; or

 

(b)                                  if no such rate is displayed and the
Facility Agent shall not have selected an alternative service on which such rate
is displayed as contemplated by the definition of “Relevant Page”, the
arithmetic mean (rounded upwards, if not already such a multiple, to the nearest
5 decimal places) of the rates (as notified to the Facility Agent) at which each
of the Reference Banks was offering to prime banks in the London interbank
market deposits in the relevant currency for such period at or about 11.00 am on
the Quotation Date for such period.

 

“Long Range Plan” means the long range business plan for the TCN Group as
approved by the board of directors of the Ultimate Parent on 8 September 2004.

 

“Marketable Securities” means any security which is listed on any publicly
recognised stock exchange which is rated at least AA by Standard & Poor’s or Aa2
by Moody’s and which has, or is issued by a company which has, a capitalisation
of not less than £1 billion (or its equivalent in other currencies) as at the
time such Marketable Securities are acquired by any member of the TCN Group by
way of consideration for any disposal permitted under Clause 24.6 (Disposals).

 

“Material Adverse Effect” means a material adverse change in:

 

(a)                                  the financial condition, assets or business
of the Obligors (taken as a whole); or

 

(b)                                  the ability of any Obligor to perform and
comply with its payment or other material obligations under any Finance Document
(taking into account the resources available to such

 

25

--------------------------------------------------------------------------------


 

TCN Group Obligor from any other member of the TCN Group or the Flextech Group
(while it remains a member of the Group)).

 

“Material Subsidiary” means, at any time, a member of the TCN Group whose
contribution to Consolidated Annualised TCN Group Net Operating Cash Flow (on a
consolidated basis if it has Subsidiaries) represents at least 5% of the
Consolidated Annualised TCN Group Net Operating Cash Flow.

 

“Member State” means a member of the European Community.

 

“Merger Event” means:

 

(a)                                  the merger, amalgamation or consolidation
of the Ultimate Parent, or any Holding Company or wholly-owned Subsidiary of the
Ultimate Parent, with a Target or any Holding Company or wholly-owned Subsidiary
of a Target which results in the Group and the Target Group forming one and the
same group of companies;

 

(b)                                  the acquisition by the Ultimate Parent, or
any Holding Company or wholly-owned Subsidiary of the Ultimate Parent, of the
total issued share capital of, a Target or any Holding Company or wholly-owned
Subsidiary of a Target and which results in all or substantially all of the
assets and business of the Target Group being acquired by, and forming a part
of, the Group; or

 

(c)                                  the acquisition by a Target or any Holding
Company or wholly-owned Subsidiary of the Target of the total issued share
capital of, the Ultimate Parent, or any Holding Company or wholly-owned
Subsidiary of the Ultimate Parent and which results in all or substantially all
of the assets and business of the Group being acquired by, and forming a part
of, the Target Group,

 

and which TCN designates by written notice to the Facility Agent as the “Merger
Event” for the purposes of this Agreement, provided that only one such
designation may be permitted during the term of the Facilities.

 

“Merger Event Conditions” means, in relation to an Integrated Merger Event:

 

(a)                                  either:

 

(i)                                    TCN shall have satisfied each of the
Merger Event Integration Tests as at close of business on the effective date of
the Integrated Merger Event; or

 

(ii)                                the prior consent of an Instructing Group
shall have been obtained to such Integrated Merger Event;

 

(b)                                  save as permitted pursuant to the proviso
to Clause 23.12 (Further Assurance), such members of the Target Group who are to
become members of the TCN Group upon the Integrated Merger Event shall have
acceded to this Agreement as Acceding Guarantors pursuant to Clause 25.1
(Acceding Guarantors), as are necessary to ensure that immediately following the
Integrated Merger Event, the 95% Security Test would be satisfied, where the 95%
Security Test is calculated by reference to the aggregate of (i) Consolidated
TCN Group Net Operating Cash Flow for the Financial Quarter ending on the most
recent Quarter Date prior to the effective date of the Integrated Merger Event
and (ii) Target Group Net Operating Cash Flow for the most recent Financial
Quarter ending on the date prior to the effective date of the Integrated Merger
Event for which the most recent quarterly financial information is available for
the Target Group; and

 

26

--------------------------------------------------------------------------------


 

(c)                                  the Security Trustee is granted first
ranking security interests over (i) all or substantially all of the assets and
undertakings of each Target Group Obligor (other than any asset which the
security trustee or security agent in respect of the Target Group Financial
Indebtedness or Target Group Refinancing Indebtedness has agreed may be excluded
from the corresponding security documents granted or to be granted in respect of
the Target Group Financial Indebtedness and/or Target Group Refinancing
Indebtedness and which is in existence on and following the effective date of
the Integrated Merger Event, or which the Security Trustee agrees may be
excluded from such security (provided that the Security Trustee shall not agree
to exclude any asset of a Target Group Obligor from such security where the net
book value of such asset exceeds £3,000,000 (or its equivalent in other
currencies) without the prior consent of an Instructing Group (not to be
unreasonably withheld or delayed)) on terms substantially similar to the
relevant Security Documents executed by members of the TCN Group prior to such
Integrated Merger Event; and (ii) all of the issued share capital of each Target
Group Obligor from the prospective shareholders of such Target Group Obligor
after the Integrated Merger Event, in each case, for the purposes of securing
the guarantees given by each such Target Group Obligor under paragraph (b)
above.

 

“Merger Event Integration Tests” means:

 

(a)                                  the aggregate principal amount of any
Target Group Financial Indebtedness and any Target Group Refinancing
Indebtedness (without double counting) incurred on a senior secured basis 
(excluding, for the avoidance of doubt, any second lien Financial Indebtedness)
and ranking pari passu with the obligations under this Agreement does not exceed
£2,425,000,000 (or its equivalent in other currencies);

 

(b)                                  there is no decrease in the credit ratings
of the Facilities and the Second Lien Facility assigned by Standard and Poor’s
and Moody’s to such debt (if any) immediately prior to the Integrated Merger
Event and there is no change in outlook for such credit ratings;

 

(c)                                  the Integrated Merger Senior Leverage Ratio
does not exceed 2.95:1;

 

(d)         (i)                                           the Integrated Merger
Trailing Debt Coverage Ratio shall not be less than the ratio set out in the
table below opposite the Quarter Date immediately prior to the proposed
effective date of the Integrated Merger Event; and

 

(ii)                                the Integrated Merger Projected Debt
Coverage Ratio as at (A) the Quarter Date falling at the end of the first full
Financial Quarter after the effective date of the Integrated Merger Event, and
(B) as at each subsequent Quarter Date thereafter, shall be projected in the
combined business plan of the TCN Group and Target Group to not be less than the
ratio set forth in the table below opposite such Quarter Date, in each case,
calculated on a rolling twelve month basis, provided that in respect of each
Quarter Date falling at the end of each of the first three full Financial
Quarters from the effective date of the Integrated Merger Event, such
calculations shall be made on an annualised basis for the period between the
Quarter Date at the beginning of the first full Financial Quarter arising after
the Integrated Merger Event and ending on such Quarter Date;

 

27

--------------------------------------------------------------------------------


 

Quarter Date

 

Ratio

 

Quarter Date

 

Ratio

 

30 September 2004

 

1.42

x 

31 March 2008

 

1.45

x 

31 December 2004

 

1.54

x

30 June 2008

 

1.51

x 

31 March 2005

 

1.52

x 

30 September 2008

 

1.34

x 

30 June 2005

 

1.55

x 

31 December 2008

 

1.37

x 

30 September 2005

 

1.51

x 

31 March 2009

 

1.37

x 

31 December 2005

 

1.53

x 

30 June 2009

 

1.40

x 

31 March 2006

 

1.46

x 

30 September 2009

 

1.50

x 

30 June 2006

 

1.51

x 

31 December 2009

 

1.54

x 

30 September 2006

 

1.43

x 

31 March 2010

 

1.57

x 

31 December 2006

 

1.50

x 

30 June 2010

 

1.61

x 

31 March 2007

 

1.42

x 

30 September 2010

 

1.65

x 

30 June 2007

 

1.47

x 

31 December 2010

 

1.69

x 

30 September 2007

 

1.43

x 

31 March 2011 and thereafter

 

1.72

x 

31 December 2007

 

1.48

x 

 

 

 

 

 

(e)                                  subject to paragraph (f) below, the ratio
of (i) the aggregate of (A) projected Consolidated Net Borrowings as of the
close of business on the proposed effective date of the Integrated Merger Event
plus (without double counting) (B) Pro Forma Target Group Debt (provided that
for the purposes of calculating the aggregate figure for this sub-paragraph (i),
if the aggregate of the Cash balances deducted from Consolidated Total Debt in
arriving at Consolidated Net Borrowings is less than £200,000,000 (or its
equivalent in other currencies), an amount of cash and the value of any Cash
Equivalent Investments held by the Target Group may be deducted from Pro Forma
Target Group Debt, provided further that in no event may the aggregate of all
such amounts deducted for the purposes of this sub-paragraph (i) exceed
£200,000,000 (or its equivalent in other currencies)), to (ii) the aggregate of
(A) Consolidated Annualised TCN Group Net Operating Cash Flow for the
Semi-Annual Period ending on the Quarter Date of the TCN Group immediately prior
to the proposed effective date of the Integrated Merger Event and (B) Target
Group Net Operating Cash Flow calculated on an annualised basis for the
Semi-Annual Period ending on the Quarter Date for the Target Group immediately
prior to the proposed effective date of the Integrated Merger Event shall not be
more than X (where X has the value indicated opposite the Quarter Date
immediately prior to the proposed effective date of the Integrated Merger Event
in the table set out in paragraph (d) to Clause 22.1 (Ratios) under the caption
“Consolidated Net Borrowings to Consolidated Annualised TCN Group Net Operating
Cash Flow”);

 

(f)                                    if:

 

(i)                                    TCN has designated any Target Group
Acquisition Indebtedness to be serviced from the TCN Group pursuant to a written
notice delivered to the Facility Agent prior to the proposed effective date of
the Integrated Merger Event; and/or

 

(ii)                                (A) the amount of Target Group Interim
Indebtedness plus Target Group Financial Indebtedness included for the purposes
of the Merger Event Integration Tests exceeds the amount of Target Group
Financial Indebtedness as of the date of the Unintegrated Merger Event; and (B)
during the period between the effective date of the

 

28

--------------------------------------------------------------------------------


 

Unintegrated Merger Event and the proposed effective date of the Integrated
Merger Event, the Target Group has entered into or made acquisitions of
businesses or investments in joint ventures outside the ordinary course of
business (in each case excluding businesses or joint ventures acquired from or
entered into with any other member of the Group and excluding acquisitions of
assets made in exchange for similar assets) or paid any dividends or
distributions to any member of the Group other than to another member of the
Target Group or to a member of the TCN Group where the consideration paid, the
investments contractually committed and the dividends and distributions paid in
aggregate exceed £250,000,000 (or its equivalent in other currencies),

 

then the provisions of paragraph (e) above shall not apply and in replacement
thereof, the ratio of (i) the aggregate of (A) projected Consolidated Net
Borrowings, as of the close of business on the proposed effective date of the
Integrated Merger Event, calculated on a pro forma basis to include the
aggregate principal amount of Target Group Acquisition Indebtedness to be
serviced from the TCN Group plus (without double counting) (B) Pro Forma Target
Group Debt (provided that  for the purposes of calculating the aggregate figure
for this sub-paragraph (i), if the aggregate of the Cash balances deducted from
Consolidated Total Debt in arriving at Consolidated Net Borrowings is less than
£200,000,000 (or its equivalent in other currencies), an amount of cash and the
value of any Cash Equivalent Investments held by the Target Group may be
deducted from Pro Forma Target Group Debt, provided further that in no event may
the aggregate of all such amounts deducted for the purposes of this
sub-paragraph (i) exceed £200,000,000 (or its equivalent in other currencies))
to (ii) the aggregate of (A) Consolidated Annualised TCN Group Net Operating
Cash Flow for the Semi-Annual Period ending on the Quarter Date of the TCN Group
immediately prior to the proposed effective date of the Integrated Merger Event
and (B) Target Group Net Operating Cash Flow calculated on an annualised basis
for the Semi-Annual Period ending on the Quarter Date for the Target Group
immediately prior to the proposed effective date of the Integrated Merger Event,
shall not be more than the ratio which is the higher of the following ratios:

 

(x)                                  the ratio set forth in the table below
opposite the Quarter Date immediately prior to the proposed effective date of
the Integrated Merger Event; and

 

Quarter Date

 

Ratio

 

Quarter Date

 

Ratio

 

30 September 2004

 

4.05

x 

31 December 2007

 

2.46

x 

31 December 2004

 

3.60

x 

31 March 2008

 

2.30

x 

31 March 2005

 

3.49

x 

30 June 2008

 

2.27

x 

30 June 2005

 

3.45

x 

30 September 2008

 

2.10

x 

30 September 2005

 

3.42

x 

31 December 2008

 

2.08

x 

31 December 2005

 

3.37

x 

31 March 2009

 

1.92

x 

31 March 2006

 

3.21

x 

30 June 2009

 

1.88

x 

30 June 2006

 

3.12

x 

30 September 2009

 

1.76

x 

30 September 2006

 

2.96

x 

31 December 2009

 

1.75

x 

31 December 2006

 

2.90

x 

31 March 2010

 

1.61

x 

31 March 2007

 

2.73

x 

30 June 2010

 

1.59

x 

30 June 2007

 

2.66

x 

30 September 2010

 

1.47

x 

30 September 2007

 

2.51

x 

31 December 2010

 

1.47

x 

 

 

 

 

31 March 2011 and thereafter

 

1.34

x 

 

29

--------------------------------------------------------------------------------


 

(y)                                  the actual ratio of Consolidated Net
Borrowings to Consolidated TCN Group Net Operating Cash Flow for the Quarter
Date immediately prior to the proposed effective date of the Integrated Merger
Event calculated with respect to the TCN Group only (without including any
members of the Target Group) and in the manner set forth in paragraph (a) of
Clause 22.1 (Ratios), provided that the ratio in this paragraph (y) shall in no
event be higher than X (where X has the value indicated opposite the Quarter
Date immediately prior to the proposed effective date of the Integrated Merger
Event, in the table set out in paragraph (d) of Clause 22.1 (Ratios) under the
caption “Consolidated Net Borrowings to Consolidated Annualised TCN Group Net
Operating Cash Flow”) and

 

(g)                                 the ratio of (i) (A) Consolidated Annualised
TCN Group Net Operating Cash Flow for the  Semi-Annual Period ending on the
Quarter Date of the TCN Group immediately prior to the proposed effective  date
of the Integrated Merger Event plus (B) Target Group Net Operating Cash Flow
calculated on an annualised basis for the  Semi-Annual Period ending on the
Quarter Date of the Target Group immediately prior to the proposed effective
date of the Integrated Merger Event, to (ii) (A) Total Interest Charges
calculated on an annualised basis for such Semi-Annual Period relating to the
TCN Group (as constituted immediately prior to the effective date of the
Integrated Merger Event) plus (without double counting) (B) Pro Forma Target
Group Total Interest Charges, calculated on an annualised basis for such
Semi-Annual Period relating to the Target Group, shall be not less than Y (where
Y has the value indicated opposite the Quarter Date immediately prior to the
proposed effective date of the Integrated Merger Event in the table set out in
paragraph (d) to Clause 22.1 (Ratios) under the caption “Consolidated Annualised
TCN Net Operating Cash Flow to Total Interest Charges”)),

 

provided that:

 

(i)                                    no Target Group Financial Indebtedness or
Target Group Refinancing Indebtedness which is to be repaid by close of business
on the proposed effective date of the Integrated Merger Event (or any amounts of
Total Interest Charges payable thereon) shall be taken into account in assessing
compliance with any of the tests set out in this definition; and

 

(ii)                                for the purposes of assessing satisfaction
with the Merger Event Integration Tests and the Merger Event Conditions, the
calculations relating to the trailing Target Group Cash Flow and Target Group
Net Operating Cash Flow shall be by reference to the financial information for
Target Group for the relevant period and shall reflect the accounting policies,
practices and procedures of the Target Group then in effect.

 

“Moody’s” means Moody’s Investor Services, Inc. or any successor thereof.

 

30

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) any member of the Group or an ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which any member of the Group or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.

 

“Necessary Authorisations” means all Authorisations (including Environmental
Licences and any Authorisations issued pursuant to or any deemed Authorisations
under any Statutory Requirements) of any person including any government or
other regulatory authority required by applicable Law to enable it to:

 

(a)                                  lawfully enter into and perform its
obligations under the Finance Documents to which it is party;

 

(b)                                  ensure the legality, validity,
enforceability or admissibility in evidence in England and, if different, its
jurisdiction of incorporation or establishment, of such Finance Documents to
which it is party; and

 

(c)                                  carry on its business from time to time.

 

“Net Income” means, in respect of any period and any Person, the net profit (or
loss) after taxes of that Person for that period as determined in accordance
with GAAP, excluding any adjustments to such net profit (or loss) relating to
the application of fresh start accounting principles and including any profits
(or losses) attributable to the interest of the TCN Group in any undertaking (as
defined in Section 259 Companies Act 1985) which is not a subsidiary undertaking
(as defined in Section 258 Companies Act 1985) of the Ultimate Parent for the
relevant period.

 

“Net Proceeds” means:

 

(a)                                  any cash proceeds received by any member of
the TCN Group (including, when received, any cash proceeds received by way of
deferred instalment of purchase price or from the sale of Cash Equivalent
Investments or Marketable Securities acquired by any member of the TCN Group in
consideration for any Disposal as contemplated under Clause 24.6 (Disposals)) in
connection with any Disposal after deducting:

 

(i)                                    all taxes paid or reasonably estimated by
TCN to be payable as a result of that Disposal;

 

(ii)                                in the case of a Disposal effected by a
member of the TCN Group other than TCN, such provision as is reasonable for all
costs and taxes (after taking into account all available credits, deductions and
allowances) incurred by the TCN Group to a person other than a member of the TCN
Group and fairly attributable to up-streaming the cash proceeds to TCN or making
any distribution in connection with such proceeds to enable them to reach TCN.

 

(iii)                            all reasonable fees, commissions, costs and
expenses incurred by any member of the TCN Group in arranging or effecting that
Disposal, including, without limitation, any amount required to be paid by any
member of the TCN Group to any proprietor of any intellectual property rights
(including intellectual property licences) related to the assets disposed of
where such payment is on arms length terms and is required to enable such
intellectual property rights to be transferred with such assets to the extent
necessary to facilitate the applicable Disposal;

 

(iv)                               any cash proceeds which are to be applied
towards discharging any Encumbrance over such asset; and

 

31

--------------------------------------------------------------------------------


 

(v)                                   in the case of a Disposal of a
non-wholly-owned Subsidiary or Joint Venture, to the extent received by any
member of the TCN Group, any cash proceeds attributable to any interest in such
Subsidiary or Joint Venture owned by any person other than a member of the TCN
Group;

 

(b)                                  the cash proceeds received by any member of
the TCN Group of any claim for loss or destruction of or damage to the property
of a member of the TCN Group under any insurance policy after deducting any such
proceeds relating to the third party claims which are applied towards meeting
such claims and any reasonable costs incurred in recovering the same; and

 

(c)                                  the cash proceeds received in respect of
any Financial Indebtedness raised by the Ultimate Parent, Telewest UK or any
member of the TCN Group (after deducting all reasonable fees, commissions, costs
and expenses incurred by the Ultimate Parent, Telewest UK or any member of the
TCN Group in connection with such raising).

 

“NTL Credit Facility” means the £2,425,000,000 senior facilities agreement dated
as of 13 April 2004 among NTL Incorporated, NTL Investment Holdings Limited,
Credit Suisse First Boston as facility agent and trustee, GE Capital Structured
Finance Group Limited as administrative agent, the mandated lead arrangers named
therein and the banks and other lending institutions from time to time party
thereto, as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time.

 

“Obligors” means the Borrowers, the Original Guarantors and any Acceding
Guarantors (including, following an Integrated Merger Event, the Target Group
Obligors) and “Obligor” means any of them.

 

“Obligors’ Agent” means TCN in its capacity as agent for the Obligors, pursuant
to Clause 29.17 (Obligors’ Agent).

 

“OFCOM” means the UK Office of Communications;

 

“Original Financial Statements” means the audited consolidated financial
statements of the TCN Group for the financial year ended 31 December 2003.

 

“Original Guarantor” means each of Telewest UK, TCN and the companies and
partnerships listed in Schedule 2 (The Original Guarantors).

“Original Obligors” means TCN and the Original Guarantors.

 

“Outstanding L/C Amount” means:

 

(a)                                  each sum paid or payable by an L/C Bank to
a Beneficiary pursuant to the terms of a Documentary Credit; and

 

(b)                                  all liabilities, costs (including, without
limitation, any costs incurred in funding any amount  which falls due from an
L/C Bank under a Documentary Credit), claims, losses and expenses which an L/C
Bank (or any of the Indemnifying Lenders) incurs or sustains in connection with
a Documentary Credit,

 

in each case which has not been reimbursed or in respect of which cash cover has
not been provided by or on behalf of TCN.

 

“Outstandings” means, at any time, the Term Facility Outstandings, the Revolving
Facility Outstandings and any Ancillary Facility Outstandings.

 

“Parent Intercompany Debt” means any Indebtedness owed by any member of the TCN
Group to Telewest UK or the Ultimate Parent from time to time or any convertible
unsecured loan stock issued

 

32

--------------------------------------------------------------------------------


 

by any member of the TCN Group to Telewest UK or the Ultimate Parent and which
is subordinated to the Facilities pursuant to the terms of the Principal
Intercreditor Deed.

 

“Pari Passu Intercreditor Agreement” means (a) the intercreditor deed to be
dated on or about the effective date of an Integrated Merger Event, entered into
between certain of the Obligors, certain members of the Target Group, certain of
the Finance Parties and certain other parties for the purpose of allowing, upon
and following an Integrated Merger Event, up to £2,425,000,000 (or its
equivalent in other currencies) in aggregate principal amount of the Target
Group Financial Indebtedness and any Target Group Refinancing Indebtedness, in
each case to be incurred on a senior secured basis ranking pari passu with all
amounts outstanding under the Facilities, the form of which is set out in
Schedule 13 (Pro Forma Pari Passu Intercreditor Agreement) or (b) to the extent
that any Post Merger Target Group Refinancing occurs to refinance any of the
Target Group Financial Indebtedness and/or Target Group Refinancing Indebtedness
referred to in paragraph (a) in a manner which is not prohibited by this
Agreement, the intercreditor deed entered into on substantially similar terms to
the intercreditor  agreement referred to in paragraph (a) in connection with
such Post Merger Target Group Refinancing.

 

“Participating Member State” means any member of the European Community that at
the relevant time has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Partnership Obligors” means each of the partnerships identified as such in
Schedule 2 (Original Guarantors).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
section 4002 of ERISA, or any successor to it.

 

“Permitted Auditors” means any of Pricewaterhouse Coopers, Ernst & Young,
Deloitte & Touche or KPMG or any of their respective successors or any other
internationally recognised firm of accountants.

 

“Permitted Capital Expenditure” has the meaning ascribed to it in Clause 22.2
(Permitted Capital Expenditure).

 

“Permitted Holders” shall mean any person who, together with any of its
Affiliates, is the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under
the Exchange Act) of 5% or more of the outstanding Voting Stock of the Ultimate
Parent on the date of this Agreement and any Affiliates of such person from time
to time.

 

“Permitted Payments” means:

 

(a)                                  the payment of any dividend, payment, loan
or other distribution, or the repayment of a loan or the redemption of loan
stock or redeemable equity:

 

(i)                                    to implement any part of a Flextech
Disposal; or

 

(ii)                                made, at any time, to fund the payment of
expenses (including taxes and the buy back of stock from employees) by any
member of the Group the aggregate amount of such payments, prior to an
Integrated Merger Event, being no greater than £20,000,000 per annum (or its
equivalent in other currencies), or following an Integrated Merger Event, being
no greater than £50,000,000 per annum (or its equivalent in other currencies),
of which no more than £2,000,000 per annum (or its equivalent in other
currencies) may be incurred in the buy back of stock from employees; or

 

33

--------------------------------------------------------------------------------


 

(iii)                            made at any time, to any Person, from Flextech
Assets (including proceeds from a Flextech Disposal); or

 

(b)                                  the payment of any dividend, payment, loan
or other distribution, or the repayment of a loan, or the redemption of loan
stock or redeemable equity, in each case, which is required in order to
facilitate the making of payments by any member of the Group required pursuant
to:

 

(i)                                    the terms of the Finance Documents;

 

(ii)                                the terms of any agreements for Financial
Indebtedness which constitutes Serviceable Non-TCN Group Debt;

 

(iii)                            the terms of the Second Lien Finance Documents
and any Second Lien Refinancing (or in each case, any guarantee of the
obligations thereunder), to the extent such payment is permitted by the terms of
the Principal Intercreditor Deed, other than any payments in relation to any
fees, costs, expenses, commissions or other payments required to be made in
respect of any amendment, consent or waiver in respect of the Second Lien
Finance Documents or any such Second Lien Refinancing (or any guarantee of the
obligations thereunder);

 

(iv)                               any Hedging Agreement entered into by a
member of the Group relating to currency or interest rate hedging of Financial
Indebtedness referred to in sub-paragraphs (i), (ii) and (iii) above and which
is not entered into for investment or speculative purposes;

 

(v)                                   the terms of the TCN Notes; or

 

(vi)                               the terms of any Subordinated Funding within
the meaning of paragraphs (a), (b), (c), (e)(i) or (e)(iii) of the definition
thereof, to the extent required to facilitate any Permitted Payments allowed
under sub-paragraphs (i) to (v) above,

 

where, in the case of sub-paragraphs (i) to (v), the payment under the relevant
Indebtedness or obligation referred to therein has fallen due or will fall due
within five Business Days of such Permitted Payment being made.

 

“Plan” means any pension plan as defined in section 3(2) of ERISA, which (i) is
maintained or contributed to by (or to which there is an obligation to
contribute by) any member of the Group or an ERISA Affiliate, and each such plan
for the 5 year period immediately following the latest date on which any member
of the Group or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan and (ii) is subject to ERISA, but
excluding any Multiemployer Plan.

 

“Post Merger Target Group Refinancing” means any Financial Indebtedness incurred
at any time after an Integrated Merger Event (other than Target Group
Refinancing Indebtedness), for the purposes of refinancing any Target Group
Financial Indebtedness or any Target Group Refinancing Indebtedness, including
any Financial Indebtedness incurred for the purpose of the payment of all
principal, interest, fees, expenses, commissions, make-whole and any other
contractual premium payable which is not inconsistent with standard market
practice, in respect of such refinancing and any reasonable fees, costs and
expenses incurred in connection with such refinancing, and in respect of which
the following terms will apply:

 

(a)                                  the final maturity date or redemption of
such refinancing occurs after the scheduled final maturity date or redemption
date of the Target Group Financial Indebtedness or the Target Group Refinancing
Indebtedness being refinanced;

 

34

--------------------------------------------------------------------------------


 

(b)                                  the average life of the Post Merger Target
Group Refinancing is not less than the remaining average life of the Target
Group Financial Indebtedness or the Target Group Refinancing Indebtedness being
refinanced at the time of such refinancing;

 

(c)                                  taking into account any hedging
arrangements for the principal and interest on the Post Merger Target Group
Refinancing, the interest rate per annum payable in cash on the Post Merger
Target Group Refinancing or in the case of a floating rate loan, the applicable
margin, shall not exceed the interest payable in cash, or as the case may be,
the applicable margin, on the Target Group Financial Indebtedness or any Target
Group Refinancing Indebtedness which is being refinanced; and

 

(d)                                  such Post Merger Target Group Refinancing
is raised by (i) any member of the TCN Group provided that such Post Merger
Target Group Refinancing is not (in the reasonable opinion of the Facility Agent
having taken legal advice from counsel where appropriate) raised at a level
which is structurally superior to the level at which the Target Group Financial
Indebtedness or Target Group Refinancing Indebtedness being refinanced was
raised or (ii) any other member of the Group which is not a member of the TCN
Group.

 

“Principal Intercreditor Deed” means the intercreditor deed dated on or about
the Closing Date between the Obligors, the Finance Parties, the Second Lien
Finance Parties, the Existing Hedge Counterparties, the Existing Lease Parties
certain other members of the Group and others as the same may be amended,
varied, supplemented, novated or restated from time to time.

 

“Pro Forma Debt Service of Target” means the aggregate of:

 

(a)                                  Pro Forma Target Group Total Interest
Charges in respect of the Semi-Annual Period ending on the Quarter Date
immediately prior to the Integrated Merger Event; and

 

(b)                                 save to the extent projected to be
immediately reborrowed, all projected scheduled payments of principal, capital
or nominal amounts in respect of Pro Forma Target Group Debt which fall due
during the twelve month period after the effective date of the Integrated Merger
Event divided by two but excluding, for the avoidance of doubt, any amounts
prepaid on the effective date of the Integrated Merger Event.

 

“Pro Forma Target Group Debt” means (without double counting) the projected
aggregate principal, capital or nominal amount (including any Total Interest
Charges capitalised as principal) of Target Group Financial Indebtedness and
Target Group Refinancing Indebtedness which in each case, will remain owing by
any member of the Target Group as at the close of business on the proposed
effective date of the Integrated Merger Event excluding any Financial
Indebtedness owed by any member of the Target Group to another member of the
Target Group or the TCN Group and any Subordinated Funding (as defined herein or
as it relates to the Target in any relevant agreement with respect to Target
Group Financial Indebtedness) (for the purposes of this definition, “Target
Group” excludes any member of the Target Group that is not a Target Group
Obligor and any other member of the Target Group which has not been designated
as a member of the TCN Group).

 

“Pro Forma Target Group Senior Debt” means (without double counting) the
projected aggregate principal, capital or nominal amount (including any Total
Interest Charges capitalised as principal) of Target Group Financial
Indebtedness and Target Group Refinancing Indebtedness incurred on a senior
unsubordinated basis which, in each case, will remain owing by any member of the
Target Group as at the close of business of the proposed effective date of the
Integrated Merger Event but excluding any Financial Indebtedness owed by any
member of the Target Group to another member of the Target Group or the TCN
Group and any Subordinated Funding (as defined herein or as it relates to the
Target in any relevant agreement with respect to Target Group Financial
Indebtedness) (for the purposes of this definition, “Target Group” excludes any
member of the Target Group that is not a

 

35

--------------------------------------------------------------------------------


 

Target Group Obligor and any other member of the Target Group which has not been
designated as a member of the TCN Group).

 

“Pro Forma Target Group Total Interest Charges” means, in respect of any period,
the aggregate amount of Total Interest Charges (but excluding for the avoidance
of doubt, any fees payable or amortised during such period) which would have
accrued during that period on the Pro Forma Target Group Debt as at the close of
business on the proposed effective date of the Integrated Merger Event, at the
rates of interest and commitment commission which would have applied to Pro
Forma Target Group Debt but deducting any Total Interest Charges which would
have been receivable by any member of the Target Group during such period (for
the purposes of this definition, “Target Group” excludes any member of the
Target Group that is not a Target Group Obligor and any other member of the
Target Group which has not been designated as a member of the TCN Group).

 

“Project Company” means a Subsidiary of a company (or a person in which such
company has an interest) which has a special purpose and whose creditors have no
recourse to any member of the TCN Group in respect of Financial Indebtedness of
that Subsidiary or person, as the case may be, or any of such Subsidiary’s or
person’s Subsidiaries (other than recourse to such member of the TCN Group who
had granted an Encumbrance over its shares or other interests in such Project
Company beneficially owned by it provided that such recourse is limited to an
enforcement of such an Encumbrance).

 

“Proportion” in relation to a Lender, means:

 

(a)                                  in relation to an Advance to be made under
this Agreement, the proportion borne by such Lender’s Available Commitment in
respect of the relevant Facility, the relevant Borrower and the relevant
currency to the relevant Available Facility;

 

(b)                                  in relation to an Advance or Advances
outstanding under this Agreement, the proportion borne by such Lender’s share of
the Sterling Amount of such Advance or Advances to the total Sterling Amount
thereof;

 

(c)                                  if paragraph (a) does not apply and there
are no Outstandings, the proportion borne by the aggregate of such Lender’s
Available Commitments to the Available Facilities (or if the Available
Facilities are then zero, by its Available Commitments to the Available
Facilities immediately prior to their reduction to zero); and

 

(d)                                  if paragraph (b) does not apply and there
are any Outstandings, the proportion borne by such Lender’s share of the
Sterling Amount of the Outstandings to the Sterling Amount of all the
Outstandings for the time being.

 

“Protected Party” means a Finance Party or any Affiliate of a Finance Party
which is or will be, subject to any Tax Liability in relation to any amount
payable under or in relation to a Finance Document.

 

“Qualifying Lender” means a Lender which is either:

 

(a)                                  a UK Bank Lender;

 

(b)                                  a UK Treaty Lender; or

 

(c)                                  a UK Non-Bank Lender.

 

“Quarter Date” means (i) in relation to the TCN Group, each of 31 March, 30
June, 30 September and 31 December in each year and (ii) in relation to the
Target Group for any period prior to an

 

36

--------------------------------------------------------------------------------


 

Integrated Merger Event, each of the quarter dates in the financial year of the
Target Group as at which quarterly financial information is prepared for the
Target Group.

 

“Quotation Date” means, in relation to any currency and any period for which an
interest rate is to be determined:

 

(a)                                  if the relevant currency is Sterling, the
first day of that period;

 

(b)                                  if the relevant currency is Euro, 2 TARGET
Days before the first day of that period; or

 

(c)                                  in relation to any other currency, 2
Business Days before the first day of that period,

 

provided that if market practice differs in the Relevant Interbank Market for a
currency, the Quotation Date for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Interbank
Market (and if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Quotation Date will be the
last of those days).

 

“Reference Banks” means the principal London offices of Barclays Bank PLC, The
Royal Bank of Scotland plc and Citibank, N.A. or such other bank or banks as may
be appointed as such by the Facility Agent after consultation with TCN.

 

“Relevant Interbank Market” means, in relation to Euro, the European Interbank
Market and in relation to any other currency, the London interbank market
therefor.

 

“Relevant Page” means the page of the Reuters or Telerate screen on which is
displayed in relation to LIBOR, BBA LIBOR for the relevant currency, or, in
relation to EURIBOR, the European offered rates for Euro, or, if such page or
service shall cease to be available, such other page or service which displays
the London interbank offered rates for the relevant currency as the Facility
Agent, after consultation with the Lenders and TCN, shall select.

 

“Renewal Request” means, in relation to a Documentary Credit, a Utilisation
Request therefor, in respect of which the proposed Utilisation Date stated in it
is the Expiry Date of an existing Documentary Credit and the proposed Sterling
Amount is the same or less than the Sterling Amount of that existing Documentary
Credit.

 

“Repayment Date” means:

 

(a)                                  in relation to any Revolving Facility
Advance, the last day of its Term; and

 

(b)                                  in respect of the Term Facility
Outstandings, each of the dates specified in Clause 8 (Repayment of Term
Facility Outstandings) as an A Facility Repayment Date, a B Facility Repayment
Date or a C Facility Repayment Date (as applicable) in respect of the relevant
Term Facility Outstandings,

 

provided that if any such day is not a Business Day in the relevant jurisdiction
for payment, the Repayment Date will be the next succeeding Business Day in the
then current calendar month (if there is one) or the preceding Business Day (if
there is not).

 

“Repayment Instalment” means, in respect of the Term Facility Outstandings, the
amounts required to be paid by way of repayment on each of the dates specified
in Clause 8 (Repayment of Term Facility Outstandings) as an A Facility Repayment
Instalment, a B Facility Repayment Instalment or a C Facility Repayment
Instalment (as applicable).

 

“Repeating Representations” means the representations and warranties set out in
Clauses 20.1 (Due Organisation), 20.4 (No Immunity), 20.5 (Governing Law and
Judgments), 20.6 (All Actions Taken),

 

37

--------------------------------------------------------------------------------


 

20.8 (Binding Obligations), 20.10 (No Event of Default), 20.17 (Execution of
Finance Documents), 20.26 (Investment Company Act), 20.27 (Public Utility
Holding Company Act), 20.33 (U.S. Patriot Act), 20.34 (Compliance with ERISA)
and 20.35 (Liabilities of the US Borrower).

 

“Reportable Event” means an event described in section 4043(c) of ERISA with
respect to a Plan that is subject to Title IV of ERISA other than those in
respect of which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation section 4043.

 

“Reservations” means:

 

(a)                                  the principle that equitable remedies are
remedies which may be granted or refused at the discretion of the court, the
limitation of enforcement by laws relating to bankruptcy, insolvency,
liquidation, reorganisation, court schemes, moratoria, administration and other
laws generally affecting the rights of creditors, the time barring of claims
under any applicable law, the possibility that an undertaking to assume
liability for or to indemnify against non-payment of any stamp duty or other tax
may be void, defences of set-off or counterclaim and similar principles;

 

(b)                                  anything analogous to any of the matters
set out in paragraph (a) above under any laws of any applicable jurisdiction;

 

(c)                                  the reservations in or anything disclosed
by any of the Legal Opinions;

 

(d)                                  any circumstance arising through a failure
to obtain any consent from the lenders under the Existing Credit Facility to (i)
the execution of the Finance Documents or the Second Lien Finance Documents,
(ii) the exercise of any rights or the performance of any obligations under the
Finance Documents or the Second Lien Finance Documents or (iii) any other matter
contemplated by the Finance Documents or the Second Lien Finance Documents; and

 

(e)                                  any circumstance arising through a failure
to obtain any consent from any lessor, licensor or other counterparty whose
consent is required to the grant of any Security over any lease, licence or
other agreement or contract on or before the execution of a Security Document.

 

“Restricted Party” means any person listed in the Annex to the Executive Order
referred to in the definition of “Anti-Terrorism Laws” or on the “Specially
Designated Nationals and Blocked Persons” list maintained by the Office of
Foreign Assets Control of the United States Department of the Treasury;

 

“Revolving Facility” means the revolving loan facility (including any Ancillary
Facility and the Documentary Credit facility) granted to TCN pursuant to Clause
2.1(a) (The Facilities).

 

“Revolving Facility Advance” means an advance (including a Rollover Advance) as
from time to time reduced by repayment made or to be made by the Lenders under
the Revolving Facility (but excluding for the purposes of this definition, any
utilisation of the Revolving Facility by way of Ancillary Facility or
Documentary Credit).

 

“Revolving Facility Commitment” means, in relation to a Lender at any time, and
save as otherwise provided in this Agreement, the amount set opposite its name
in the relevant column of Schedule 1 (Lenders and Commitments) or as specified
in the Transfer Deed pursuant to which such Lender becomes a party to this
Agreement less the Ancillary Facility Commitment (if any) of such Lender.

 

“Revolving Facility Margin” means, in relation to Revolving Facility Advances
and subject to Clause 12.3 (Margin Ratchet for Revolving Facility Advances),
2.25% per annum.

 

38

--------------------------------------------------------------------------------


 

“Revolving Facility Outstandings” means, at any time, the aggregate outstanding
amount of each Revolving Facility Advance and of each Outstanding L/C Amount.

 

“Rollover Advance” means a Rollover Advance as defined in Clause 7.2 (Rollover
Advances).

 

“Scottish Obligors” means each of the companies identified as such in Schedule 2
(Original Guarantors).

 

“Second Lien Agent” means Barclays Bank PLC as agent under the Second Lien
Facility Agreement.

 

“Second Lien Facility” means the £250,000,000 second lien term loan facility
made available to the Borrowers under the Second Lien Facility Agreement.

 

“Second Lien Facility Agreement” means second lien facility agreement dated as
at the date of this Agreement and made between the Second Lien Agent, the
Security Trustee, the Second Lien Lenders, the Mandated Lead Arrangers (as
defined therein) and the Borrower.

 

“Second Lien Finance Documents” means the Finance Documents (as defined in the
Second Lien Facility Agreement).

 

“Second Lien Finance Parties” means the Second Lien Agent and the Second Lien
Lenders.

 

“Second Lien Lenders” means each of the parties identified as lenders in the
Second Lien Facility Agreement.

 

“Second Lien Refinancing” means any Financial Indebtedness incurred for the
purposes of refinancing all or a portion of the Second Lien Facility including
any Financial Indebtedness incurred for the purpose of the payment of principal,
interest, fees, expenses, commissions, make-whole and any other contractual
premium payable under the Second Lien Facility and any reasonable fees, costs
and expenses incurred in connection with such refinancing, in respect of which
the following terms apply:

 

(a)                                  the final maturity date or redemption date
of such refinancing (including without limitation, the payment of any accreting
principal in respect of any make-whole premium payable on any notes issued at a
discount) occurs on or after the scheduled redemption date in respect of the
Second Lien Facility;

 

(b)                                  the average life of the Second Lien
Refinancing is no shorter than the remaining average life of the Second Lien
Facility, as at the time of such refinancing;

 

(c)                                  the Financial Indebtedness constituted by
(or, in the case of pari passu Financial Indebtedness, any Encumbrance securing)
any Second Lien Refinancing is contractually subordinated to the Senior
Facilities on terms no less favourable to the Senior Lenders than the Second
Lien Facility;

 

(d)                                  any security granted in connection with
such refinancing shall be over no assets other than those the subject of the
Security and not materially more favourable to the beneficiaries thereof taken
as a whole than the security granted in respect of the Second Lien Facility; and

 

(e)                                  immediately upon completion of such
refinancing, TCN is able to show compliance with the financial covenants set out
in paragraphs (b) and (c) of Clause 22.1 (Ratios) calculated on a pro forma
basis for each of the twelve month periods immediately preceding and following
the date of such refinancing.

 

39

--------------------------------------------------------------------------------


 

“Security” means the Encumbrances created or purported to be created pursuant to
the Security Documents.

 

“Security Documents” means:

 

(a)                                  each of the Initial Security Documents;

 

(b)                                  any security documents required to be
delivered by an Acceding Guarantor pursuant to Clause 25.1 (Acceding
Guarantors);

 

(c)                                  in relation to any Integrated Merger Event,
any security documents granted in favour of the Security Trustee by any member
of the Target Group pursuant to the Merger Event Conditions;

 

(d)                                  any other document executed at any time by
any member of the Group conferring or evidencing any Encumbrance for or in
respect of any of the obligations of the Obligors under this Agreement whether
or not specifically required by this Agreement; and

 

(e)                                  any other document executed at any time
pursuant to Clause 23.12 (Further Assurance) or any similar covenant in any of
the Security Documents referred to in paragraph (a) to (d) above.

 

“Semi-Annual Period” means each period of six months ending on a Quarter Date.

 

“Serviceable Non-TCN Group Debt” means:

 

(a)                                  Financial Indebtedness arising under any
Guaranteed Parent Debt;

 

(b)                                  upon the occurrence of an Integrated Merger
Event, and subject to satisfaction of the test set out in paragraph (f) of the
definition of “Merger Event Integration Tests”, any Target Group Acquisition
Indebtedness and at any time thereafter, any Target Group Acquisition
Refinancing Indebtedness which, in any case, TCN has designated as Serviceable
Non-TCN Group Debt by notice in writing to the Facility Agent delivered not less
than 5 Business Days’ prior to the Integrated Merger Event or the incurrence of
the Target Group Acquisition Refinancing Indebtedness, as the case may be;

 

(c)                                  upon the occurrence of a Merger Event, or
if later, at the time such Financial Indebtedness was incurred, any Target Group
Financial Indebtedness and any Target Group Refinancing Indebtedness which TCN
has designated as Serviceable Non-TCN Group Debt by notice in writing to the
Facility Agent delivered not less than 5 Business Days’ prior to the Merger
Event or the incurrence of such Financial Indebtedness, as the case may be;

 

(d)                                  upon or at any time after an Integrated
Merger Event, any Post Merger Target Group Refinancing which TCN has designated
as Serviceable Non-TCN Group Debt by notice in writing to the Facility Agent
delivered not less than 5 Business Days’ prior to the incurrence of such Post
Merger Target Group Refinancing; and

 

(e)                                  any Telewest Global Debt not described in
paragraphs (a) to (d) above where TCN has provided not less than 5 Business
Days’ prior written notice to the Facility Agent designating such Financial
Indebtedness as Serviceable Non-TCN Group Debt,

 

in the case of paragraphs (b), (c) and (d), to the extent only of the principal
amounts so designated at the relevant time and provided that any Serviceable
Non-TCN Group Debt, other than Serviceable Non-TCN Group Debt consisting of
Guaranteed Parent Debt which thereafter ceases to constitute Guaranteed Parent
Debt, shall thereafter at all times remain Serviceable Non-TCN Group Debt.

 

40

--------------------------------------------------------------------------------


 

“Standard & Poor’s” means Standard & Poor’s Ratings Group or any successor
thereof.

 

“Statutory Requirements” means any applicable provision or requirement of any
Act of Parliament (including without limitation, the Communications Act 2003 and
the Broadcasting Acts 1990 and 1996) or any instrument, rule or order made under
any Act of Parliament or any regulation or by-law of any local or other
competent authority or any statutory undertaking or statutory company which has
jurisdiction in relation to the carrying out, use, occupation, operation of the
properties or the businesses of any member of the TCN Group carried out thereon.

 

“Sterling Amount” means at any time:

 

(a)                                  in relation to an Advance denominated in
Sterling, the amount thereof, and in relation to any other Advance, the Sterling
equivalent of the amount specified in the Utilisation Request (as at the date
thereof) for that Advance, in each case, as adjusted, if necessary, in
accordance with the terms of this Agreement and to reflect any repayment,
consolidation or division of that Advance;

 

(b)                                  in relation to a Documentary Credit, the
Outstanding L/C Amount in relation to it at such time;

 

(c)                                  in relation to any Ancillary Facility
granted by a Lender, the amount of its Revolving Facility Commitment converted
to provide its Ancillary Facility Commitment as at the time of such conversion;
and

 

(d)                                  in relation to any Outstandings, the
aggregate of the Sterling Amounts (calculated in accordance with paragraphs (a),
(b) and (c) above) of each outstanding Advance and/or Outstanding L/C Amount,
made under the relevant Facility or Facilities (as the case may be) and/or in
relation to Ancillary Facility Outstandings, (i) if such Outstandings are
denominated in Sterling, the aggregate amount of it at such time and (ii) if
such Outstandings are not denominated in Sterling, the Sterling equivalent of
the aggregate amount of it at such time.

 

“Subordinated Funding” means any loan made to any TCN Group Obligor by any
member of the Group that is not a TCN Group Obligor or by any member of the
Flextech Group, which:

 

(a)                                  constitutes Parent Intercompany Debt;

 

(b)                                  arises under any intercompany loan
agreements or any convertible unsecured loan stock or redeemable preference
shares issued by a TCN Group Obligor;

 

(c)                                  is an intercompany loan existing as at the
date of this Agreement (including any inter-company loan the benefit of which
has, at any time after the date of this Agreement, been assigned to any other
member of the Group where such assignment is not otherwise prohibited by this
Agreement);

 

(d)                                  constitutes Equity Equivalent Funding; or

 

(e)                                  in circumstances where, upon and following
an Integrated Merger Event, the members of the Target Group do not constitute
Subsidiaries of TCN:

 

(i)                                    constitutes a loan made by a member of
the Group which is not a TCN Group Obligor to a Target Group Obligor which
exists as at the effective date of the Integrated Merger Event;

 

(ii)                                constitutes Equity Equivalent Funding; or

 

41

--------------------------------------------------------------------------------


(iii)         is made by a member of the Group (other than a TCN Group Obligor)
which is a direct parent of any TCN Group Obligor to the Target and which may or
may not thereafter be contributed into or invested in the Target Group,

 

provided that, in the case of paragraphs (b), (c), (d) and (e), the relevant
debtor and creditor are party to the Principal Intercreditor Deed as an
Intergroup Debtor or Intergroup Creditor (as such terms are defined in the
Principal Intercreditor Deed), respectively, or such other subordination
arrangements as may be satisfactory to the Facility Agent, acting reasonably.

 

“Subscriber” means any person who has entered into an agreement (which has not
expired or been terminated) with a TCN Group Obligor to be provided with
services by a TCN Group Obligor through the operation of telecommunications and
television systems operated by the TCN Group in accordance with applicable
Telecommunications, Cable and Broadcasting Laws (including any part of such
system and all modifications, substitutions, replacements, renewals and
extensions made to such systems).

 

“Subsidiary” of a person means (a) any company or entity directly or indirectly
controlled by such person (for which purpose “control” means either ownership of
more than 50 per cent. of the voting share capital (or equivalent right of
ownership) of such company or entity or power to direct its policies and
management whether by contract or otherwise or the right to receive more than 50
per cent. of any distributions (of whatever nature) made in respect of the share
capital or other ownership interests of such company or entity) and (b) (for the
purpose only of the preparation of the financial statements to be prepared
pursuant to Clause 21.1 (Financial Statements) and the undertakings in Clause 22
(Financial Condition) a company that is consolidated with such person in
accordance with GAAP.

 

“Supplement” means the Supplement to the Information Memorandum dated 20
December 2004.

 

“Successful Syndication” has the meaning given to it in the Fee Letter referred
to in Clause 15.2 (Arrangement and Underwriting Fee).

 

“Syndication Date” means the date specified by the Mandated Lead Arrangers (and
notified to the Facility Agent and TCN) as the day on which Successful
Syndication has occurred.

 

“Target” means a person whose principal area of business is substantially the
business of the TCN Group (or any part of it) and whose operations are based
predominantly in the United Kingdom.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euro.

 

“Target Group” means the Target (or to the extent applicable, any Holding
Company of the Target) and its Subsidiaries as at the date on which the Merger
Event has or is deemed to have occurred and thereafter shall mean, the Target
(or to the extent applicable, any Holding Company of the Target) and its
Subsidiaries from time to time.

 

“Target Group Acquisition Indebtedness” means any Financial Indebtedness raised
by any member of the Group (other than a member of the TCN Group) the proceeds
of which have been or are to be used to finance the acquisition of the Target
Group and any reasonable fees, costs and expenses incurred in relation to the
same.

 

“Target Group Acquisition Refinancing Indebtedness” means any Financial
Indebtedness incurred by any member of the Group (other than a member of the TCN
Group) to refinance all or any part of the Target Group Acquisition
Indebtedness, including any Financial Indebtedness incurred for the purpose of
the payment of all principal, interest, fees, expenses, commissions, make-whole
and any other contractual premium payable in respect thereof, in respect of such
refinancing and any

 

42

--------------------------------------------------------------------------------


 

reasonable fees, costs and expenses incurred in connection with such
refinancing, and in respect of which the following terms apply:

 

(a)           the final maturity date or redemption of such refinancing occurs
after the scheduled final maturity date or redemption date of the Target Group
Acquisition Indebtedness being refinanced;

 

(b)           the average life of the Target Group Acquisition Refinancing
Indebtedness is not shorter than the remaining average life of the Target Group
Acquisition Indebtedness being refinanced at the time of such refinancing;

 

(c)           taking into account any hedging arrangements for the principal and
interest on the Target Group Acquisition Refinancing Indebtedness, the interest
rate per annum payable in cash, or in the case of a floating rate loan, the
applicable margin, on such Target Group Acquisition Refinancing  Indebtedness
shall not exceed the interest payable in cash, or as the case may be, the
applicable margin, on Target Group Acquisition Indebtedness which is being
refinanced; and

 

(d)           such Target Group Acquisition Refinancing Indebtedness is
structurally subordinated to the Facilities.

 

“Target Group Capital Expenditure” means, in respect of any period, the
aggregate amount of all expenditures of the Target Group on property, plant and
equipment, excluding for the purposes of paragraph (b)(i) of the definition of
Target Group Cash Flow:

 

(a)           any such expenditure on the replacement or restoration of assets
to the extent paid for by any insurance award or condemnation award with respect
to the assets being replaced or restored;

 

(b)           any such capital expenditure for acquisitions, investments or
joint ventures; and

 

(c)           any such capital expenditure made with proceeds of Financial
Indebtedness, equity proceeds or proceeds of any asset disposition.

 

“Target Group Cash Flow” means, in respect of any period, Target Group Net
Operating Cash Flow for that period after:

 

(a)           adding back:

 

(i)            any decrease in the amount of Working Capital of the Target Group
at the end of such period compared against the Working Capital of the Target
Group at the start of such period;

 

(ii)           all cash extraordinary or non-recurring gains during that period
to the extent not included in Target Group Net Operating Cash Flow; and

 

(iii)         any amount received in cash in that period by members of the
Target Group (other than by or in respect of any Excluded Target Group Member)
in respect of income and related taxes;

 

(b)           deducting:

 

(i)            the actual Target Group Capital Expenditure of members of the
Target Group (other than by or in relation to the business of any Excluded
Target Group Member) during such period;

 

43

--------------------------------------------------------------------------------


 

(ii)           any increase in the amount of Working Capital of the Target Group
at the end of such period compared against the Working Capital of the Target
Group at the start of that period;

 

(iii)         any amount paid in cash in that period by any member of the Target
Group (other than by or in relation to the business of any Excluded Target Group
Member) in respect of income and related taxes

 

(iv)          all cash extraordinary or non-recurring losses during that period
to the extent not included in Target Group Net Operating Cash Flow; and

 

(v)            any amount paid in cash in that period in respect of dividends,
distributions, loans, investments or other similar payments made or paid during
such period by any member of the Target Group (other than any Excluded Target
Group Member) to any person who is not a member of the Target Group and any cash
charges falling under sub-paragraph (h) of “Target Group Net Operating Cash
Flow” which have been added back for the purposes of calculating such
definition,

 

provided that (A) in no event shall amounts constituting Target Group Debt
Service be deducted from Target Group Cash Flow, (B) no amount shall be included
or excluded more than once and (C) in the event the Target is NTL Incorporated
or any of its Subsidiaries, “Target Group Cash Flow” shall have the meaning set
forth for “Bank Group Cash Flow” in the NTL Credit Facility.

 

“Target Group Consolidated Revenues” means, in respect of any period, the
consolidated revenues for the Target Group for that period as evidenced by the
financial statements of the Target Group for such period.

 

“Target Group Debt Service” means, in respect of any period, the aggregate of:

 

(a)           the Total Interest Charges in respect of such period; and

 

(b)           save to the extent immediately reborrowed, the aggregate of all
scheduled payments in such period of principal, capital or nominal amounts in
respect of Target Group Financial Indebtedness or Target Group Refinancing
Indebtedness;

 

provided that, in the event the Target is NTL Incorporated or any of its
Subsidiaries, “Target Group Debt Service” shall have the meaning set forth for
“Consolidated Debt Service” in the NTL Credit Facility.

 

“Target Group Financial Indebtedness” means:

 

(a)           Financial Indebtedness of the Target Group existing as at the date
on which a Merger Event has or is deemed to have occurred to the extent not
incurred in contemplation of the Merger Event; and

 

(b)           Financial Indebtedness constituting Target Group Interim
Indebtedness,

 

but excluding any Financial Indebtedness owed by one member of the Target Group
to another member of the Target Group and following an Integrated Merger Event,
any Financial Indebtedness owed by one member of the Target Group to a member of
the TCN Group, any Financial Indebtedness constituted by guarantees of the
Facilities and any Subordinated Funding.

 

“Target Group Interim Indebtedness” means Financial Indebtedness incurred by the
Target Group between the effective date of an Unintegrated Merger Event and the
effective date of an Integrated Merger Event.

 

44

--------------------------------------------------------------------------------


 

“Target Group Net Operating Cash Flow” means, in respect of any period, the Net
Income for such period of the Target Group (excluding for this purpose any
Excluded Target Group Member), determined in accordance with GAAP as then in
effect and adding back (or deducting, as the case may be) (only to the extent
used in arriving at Net Income of the Target Group):

 

(a)           non-cash gains or losses, whether extraordinary, recurring or
otherwise (excluding however any non-cash charge to the extent that it
represents amortisation of a prepaid expense that was paid in a prior period or
an accrual of, or a reserve for, cash charges or expenses in any future period),
and including without limitation non-cash expenses for compensation relating to
the granting of options and restricted stock, sale of stock and similar
arrangements;

 

(b)           taxes or benefits in respect of taxes;

 

(c)           foreign currency transaction gains and losses and foreign currency
translation differences;

 

(d)           other non-operating gains and losses, including the costs of, and
accounting for, financial instruments and gains and losses on disposals of fixed
assets;

 

(e)           interest expense and interest income including, without
limitation, amortisation of debt issuance cost and debt discount;

 

(f)            depreciation and amortisation;

 

(g)           extraordinary items;

 

(h)           at the election of TCN, cash charges resulting from any third
party professional, advisory, legal and accounting fees and out-of-pocket
expenses reasonably incurred in connection with, an acquisition or investment,
any financing, any disposal, any separation of any part of parts of its business
anticipated under the Target Facility Agreement (as defined in the Principal
Intercreditor Deed) (a “Target Separation”) or any Merger Event (in any such
case, whether completed or not) provided that (i) in connection with a Merger
Event or Target Separation, the aggregate amount added back in respect of such
fees and expenses shall not exceed £10,000,000 (or to the extent the aggregate
of such fees and expenses do exceed £10,000,000, any amount above such limit
provided that a corresponding amount shall be deducted from any availability
under, at TCN’s option, either or both of the baskets set out in paragraph (i)
below) and (ii) in connection with any other transactions contemplated under
this sub-paragraph (h), the aggregate amount added back in respect of such fees
and expenses shall not exceed £20,000,000;

 

(i)            cash charges resulting from severance, integration and other
adjustments made as a result of:

 

(i)            Target Separation (or any part of a Target Separation) up to
£15,000,000 in aggregate (where such charges have been certified by a duly
authorised officer of the Target as being directly attributable to a Target
Separation); and

 

(ii)           a Merger Event, but only to the extent that such charges do not
exceed £125,000,000 in the First Period and £75,000,000 in the Second Period
where the term “First Period” means the period (A) commencing on the later of
(1) four months prior to the closing of the Merger Event and (2) the public
announcement by the Ultimate Parent, Telewest UK or any other member of the TCN
Group that the parties to the Merger Event have signed a merger agreement (or
similar agreement) (or in the case of a Merger Event governed by the Takeover
Code of the United Kingdom, that there is a firm intention to effect a Merger
Event), and ending on (B) the date which is twelve months after the closing of
the Merger Event, and the term “Second Period” means the twelve month period
after such First Period (in each case, where such charges

 

45

--------------------------------------------------------------------------------


 

have been certified by a duly authorised officer of the Target as being directly
attributable to the Merger Event);

 

(j)            any cash costs incurred by the Target Group during such period
(if any) and payable to any third party in relation to any scheme of
arrangement, restructuring or recapitalisation which was initiated prior to the
date of this Agreement; and

 

(k)           cumulative changes in GAAP as at the date of this Agreement;

 

provided that, in the event the Target is NTL Incorporated or any of its
Subsidiaries, “Target Group Net Operating Cash Flow” shall have the meaning set
forth for “Bank Group Covenant Profit” in the NTL Credit Facility.

 

“Target Group Obligors” means any member of the Target Group that becomes an
Obligor under this Agreement, pursuant to the provisions of Clause 25.1
(Acceding Guarantors).

 

“Target Group Refinancing Indebtedness” means any Financial Indebtedness
incurred at any time prior to an Integrated Merger Event by any member of the
Group other than a member of the TCN Group or upon or immediately following an
Integrated Merger Event, incurred by any member of the Group (other than any
member of the TCN Group which was also a member of the TCN Group immediately
prior to the Integrated Merger Event), in each case, to refinance all or any
part of the Target Group Financial Indebtedness, including any Financial
Indebtedness incurred for the purpose of the payment of all principal, interest,
fees, expenses, commissions, make-whole and any other contractual premium
payable in respect thereof, in respect of such Target Group Financial
Indebtedness and any fees, costs and expenses incurred in connection with such
refinancing.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any tax.

 

“Tax Deduction” means a deduction or withholding for or on account of tax from a
payment made or to be made under a Finance Document.

 

“Taxes Act” means the Income and Corporation Taxes Act 1988.

 

“Tax Liability” has the meaning set out in paragraph (e) of Clause 16.2 (Tax
Indemnity).

 

“Tax Payment” means the increase in any payment made by an Obligor to a Finance
Party under paragraph (c) of Clause 16.1 (Tax Gross-up) or any amount payable
under paragraph (d) of Clause 16.1 (Tax Gross-up) or under Clause 16.2 (Tax
Indemnity).

 

“TCN Eurobond” means one or more listed notes issued by TCN to the US Borrower
after the date hereof in exchange for and satisfaction of the TCN Short Term
Notes, as the same may be  amended, supplemented, restated, increased, replaced
or otherwise modified from time to time as permitted under this Agreement.

 

“TCN Group” means TCN and its direct and indirect Subsidiaries and associated
partnerships but (a) excluding the Excluded Subsidiaries and (b) following an
Integrated Merger Event including each Target Group Obligor and each other
person which was a Subsidiary or Holding Company of the Target immediately prior
to the Integrated Merger Event which is designated as a member of the TCN Group
by TCN pursuant to Clause 23.19 (Notice of Integrated Merger Event) or by notice
to the Facility Agent from time to time and for so long as such company is a
member of the Group.

 

“TCN Group Consolidated Revenues” means, in respect of any period, the
consolidated revenues for the TCN Group for that period as evidenced by the
financial information provided in respect of that period pursuant to Clause 21.1
(Financial Statements).

 

46

--------------------------------------------------------------------------------


 

“TCN Group Obligor” means a member of the TCN Group that is an Obligor
hereunder.

 

“TCN Notes” means the TCN Short Term Notes or the TCN Eurobond as applicable.

 

“TCN Short Term Notes” means the notes in the initial aggregate amount of £[-]
and $[-] to be issued by TCN to the US Borrower on the date of first Utilisation
hereunder.

 

“Telecommunications, Cable and Broadcasting Laws” means the Telecommunications
Act 1984, the Cable and Broadcasting Act 1984, the Broadcasting Act 1990
(together with the Broadcasting Act 1996), the Communications Act 2003 and all
other laws, statutes, regulations and judgments relating to broadcasting or
telecommunications or cable television or broadcasting applicable to any member
of the TCN Group, and/or the business carried on by, any member of the TCN Group
(for the avoidance of doubt, not including laws, statutes, regulations or
judgments relating solely to consumer credit, data protection or intellectual
property).

 

“Telewest” means Telewest Communications plc (company registration number
2983307).

 

“Telewest Global Debt” means any Financial Indebtedness of the Ultimate Parent
or one or more of its Subsidiaries (other than a member of the TCN Group).

 

“Term” means:

 

(a)           in relation to a Revolving Facility Advance, the period for which
such Advance is borrowed as specified in the relevant Utilisation Request; and

 

(b)           in relation to any Documentary Credit, the period from the date of
its issue until its Expiry Date.

 

“Term Facilities” means the A Facility, the B Facility, and the C Facility and
“Term Facility” means any of them, as the context may require.

 

“Term Facility Advance” means any A Facility Advance, a B Facility Advance or C
Facility Advance and “Term Facility Advances” shall be construed accordingly.

 

“Term Facility Outstandings” means, at any time, the aggregate of the A Facility
Outstandings, the B Facility Outstandings and the C Facility Outstandings at
such time.

 

“Termination Date” means:

 

(a)           in relation to the Revolving Facility, the date which is 30 days
prior to the Final Maturity Date in respect of the Revolving Facility;

 

(b)           in relation to each Term Facility, the date falling 30 days after
the date of this Agreement; and

 

(c)           in relation to each Ancillary Facility the date which is specified
as such in the applicable Ancillary Facility Documents provided such date shall
not be later than the Termination Date in respect of the Revolving Facility.

 

“TGD Intercreditor Agreement” means, to the extent any Guaranteed Parent Debt is
issued, one or more intercreditor deeds between certain of the Obligors, the
Finance Parties and the indenture trustee or other representative of the lenders
in respect of such Guaranteed Parent Debt, as the same may be amended,
supplemented, novated or restated from time to time.

 

“Total Interest Charges” means, in relation to any period, (A) the total amount
(without duplication) of (i) all interest, amounts in the nature of interest and
commitment, non-utilisation and other periodic fees and commissions accruing in
respect of Financial Indebtedness (including in respect of

 

47

--------------------------------------------------------------------------------


 

obligations under finance or capital leases or hire purchase payments but
excluding amortisation of underwriting, arrangement and similar upfront fees and
debt issuance costs) paid or payable by the TCN Group during such period plus
(ii) net cash amounts paid or payable by the TCN Group (or minus net cash
amounts received or receivable by the TCN Group), as the case may be, under
Interest Rate Agreements, in each case in respect of such period plus (iii)
discounts suffered and repayment premiums payable by the TCN Group in respect of
Financial Indebtedness during such period, in each case to the extent applicable
GAAP requires that such discounts and premiums be treated as or in like manner
to interest plus (iv) discount fees and acceptance fees payable by the TCN Group
or deducted in respect of any Financial Indebtedness of the TCN Group (including
all fees payable in connection with any Documentary Credit, any other letters of
credit or guarantees and any Ancillary Facility) plus (v) any cash amounts paid
or payable by the TCN Group in respect of such period in the form of Permitted
Payments the proceeds of which are intended to enable the recipient thereof to
fund the payment of amounts owed by such recipient in respect of items of the
type described in clauses (i) through (iv) above plus (vi) any other costs,
expenses and deductions of the like effect minus (B) all interest received by
the TCN Group in respect of cash on deposit with banks or financial
institutions, in each case during such period, in the case of each of clauses
(i) to (vi) above, excluding any adjustments to such amounts relating to the
application of fresh start accounting principles.

 

“Transfer Agreement” means the agreement dated 12 July 2004 between Telewest
Communications plc, Telewest UK and the Ultimate Parent pursuant to which
substantially all of the assets of Telewest Communications plc (including the
entire issued share capital of TCN) were transferred to Telewest UK.

 

“Transfer Date” means, in relation to any Transfer Deed, the effective date of
such transfer as specified in such Transfer Deed.

 

“Transfer Deed” means a duly completed deed of transfer and accession
substantially in the form set out in Schedule 3 (Form of Deed of Transfer and
Accession) which has been executed as a deed by a Lender and a Transferee
whereby such Lender seeks to transfer to such Transferee all or a part of such
Lender’s rights, benefits and obligations under this Agreement as contemplated
in Clause 36 (Assignments and Transfers) and such Transferee agrees to accept
such transfer and to be bound by this Agreement and to accede to the Principal
Intercreditor Deed and, if applicable, the Pari Passu Intercreditor Agreement.

 

“Transferee” means a bank or other institution to which a Lender seeks to
transfer all or part of its rights, benefits and obligations under this
Agreement pursuant to and in accordance with Clause 36 (Assignments and
Transfers).

 

“UK Bank Lender” means, in relation to a payment of interest on a participation
in an Advance, a Lender which is beneficially entitled to and within the charge
to United Kingdom corporation tax as regards that payment and (a) if the
participation in that Advance was made by it, is a Lender which is a “bank” (as
defined for the purposes of section 349 of the Taxes Act in section 840A of the
Taxes Act) or (b) if the participation in that Advance was made by a different
person, such person was a “bank” (as defined for the purposes of section 349 of
the Taxes Act in section 840A of the Taxes Act) at the time that Advance was
made.

 

“UK Non-Bank Lender” means, in relation to a payment of interest on an Advance:

 

(a)           a Lender which is beneficially entitled to the income in respect
of which that payment is made and is a UK Resident company (the first condition
set out in section 349B of the Taxes Act); or

 

(b)           a Lender which satisfies one of the other conditions set out in
section 349B of the Taxes Act,

 

48

--------------------------------------------------------------------------------


 

where the Board of the Inland Revenue has not given a direction under section
349C of the Taxes Act which relates to that payment of interest.

 

“UK Resident” means a person who is resident in the United Kingdom for the
purposes of the Taxes Act and “non-UK Resident” shall be construed accordingly.

 

“UK Treaty Lender” means in relation to a payment of interest on an Advance, a
Lender which is entitled to claim full relief from liability to taxation
otherwise imposed by the United Kingdom (in relation to that Lender’s
participation in Advances made to TCN) on interest under a Double Taxation
Treaty and which does not carry on business in the United Kingdom through a
permanent establishment with which that Lender’s participation in that Advance
is effectively connected and, in relation to any payment of interest on any
Advance made by that Lender, TCN has received notification in writing from the
Board of the Inland Revenue authorising it to pay interest on such Advances
without any Tax Deduction.

 

“Ultimate Parent” means Telewest Global, Inc., incorporated in the State of
Delaware, United States of America, whose registered office is at 1209 Orange
Street, Wilmington, Delaware 19801, United States of America and references to
the Ultimate Parent shall include (save in the case of the definitions of Change
of Control and Permitted Holders) any company which, after the date hereof,
becomes a Holding Company of Telewest Global, Inc. and, following a Merger Event
pursuant to which the Ultimate Parent is amalgamated, consolidated or merged
into a member of the Target Group, the relevant surviving entity.

 

“Unfunded Current Liability” means, in relation to any Plan, the amount, if any,
by which the value of the accumulated plan benefits under that Plan determined
on a plan termination basis in accordance with actuarial assumptions at such
time consistent with those prescribed by the PBGC for purposes of section 4044
of ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“Unintegrated Merger Event” means a Merger Event has occurred but an Integrated
Merger Event has not occurred.

 

“Unpaid Sum” means any sum due and payable by an Obligor under this Agreement
but unpaid.

 

“US Borrower” means Telewest Global Finance LLC, a limited liability company
incorporated in Delaware, United States of America.

 

“US Borrower Security Documents” means the Initial Security Documents listed in
paragraphs 4 and 6 of Part 3 of Schedule 4 (Initial Security Documents).

 

“Utilisation” means the utilisation of a Facility under this Agreement, whether
by way of an Advance, the issue of a Documentary Credit or the establishment of
any Ancillary Facility.

 

“Utilisation Date” means (a) in relation to an Advance, the date on which such
Advance is (or is requested) to be made (b) in relation to a utilisation by way
of Ancillary Facility, the date on which such Ancillary Facility is established,
and (c) in relation to a utilisation by way of Documentary Credit, the date on
which such Documentary Credit is to be issued, in each case, in accordance with
the terms of this Agreement.

 

“Utilisation Request” means:

 

(a)           in relation to an Advance a duly completed notice in the form set
out in Part 1 to Schedule 5 (Form of Utilisation Request (Advances)); or

 

49

--------------------------------------------------------------------------------


 

(b)           in relation to a Documentary Credit, a duly completed notice in
the form set out in Part 2 to Schedule 5 (Form of Utilisation Request
(Documentary Credits)).

 

“Voting Stock” of a person means all classes of capital stock, share capital or
other interests (including partnership interests) of such person then
outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.

 

“Working Capital” means, in respect of any person or group on any date, Current
Assets less Current Liabilities of such person or group.

 


1.2          ACCOUNTING EXPRESSIONS

 

All accounting expressions which are not otherwise defined in this Agreement
shall be construed in accordance with GAAP.

 


1.3          CONSTRUCTION

 

Unless a contrary indication appears, any reference in this Agreement to:

 

the “Facility Agent”, the “US Paying Agent”, the “Administrative Agent”, a
“Mandated Lead Arranger”, the “Security Trustee”, a “Hedge Counterparty”, the
“L/C Bank”, an “Ancillary Facility Lender” or a “Lender” shall be construed so
as to include their respective and any subsequent successors, Transferees and
permitted assigns in accordance with their respective interests;

 

“agreed form” means, in relation to any document, in the form agreed by or on
behalf of the Mandated Lead Arrangers and TCN prior to the date of this
Agreement;

 

a reference to “Barclays Capital” is a reference to Barclays Capital the
investment banking division of Barclays Bank PLC;

 

“company” includes any body corporate;

 

“continuing” in relation to an Event of Default, or a Default shall be construed
as meaning that (a) the circumstances constituting such Event of Default or
Default continue and (b) neither the Facility Agent (being duly authorised to do
so) nor the Lenders have waived in accordance with this Agreement, such of its
or their rights under this Agreement as arise as a result of that event;

 

“determines” or “determined” means, except as otherwise provided herein, a
determination made in the absolute discretion of the person making the
determination;

 

the “equivalent” on any given date in one currency (the “first currency”) of an
amount denominated in another currency (the “second currency”) is a reference to
the amount of the first currency which could be purchased with the second
currency at the Facility Agent’s Spot Rate of Exchange at or about 11:00 a.m. on
the relevant date for the purchase of the first currency with the second
currency or for the purposes of determining any amounts testing any covenant or
determining whether an Event of Default has occurred under this Agreement:

 

(a)           in the case of any basket or threshold amount qualifying a
covenant:

 

(i)            in order to determine how much of such basket has been used at
any time, for each transaction entered into in reliance upon the utilisation of
such basket or in reliance upon such threshold not being reached prior to such
time, the date upon which such transaction was entered into; and

 

50

--------------------------------------------------------------------------------


 

(ii)           in order to determine the permissibility of a proposed
transaction, on the date upon which the permissibility of that transaction is
being tested for the purposes of determining compliance with that covenant; and

 

(b)           in the case of any basket or threshold amount relating to an Event
of Default, the date on which the relevant event is being assessed for the
purposes of determining whether such Event of Default has occurred,

 

provided that in the case of Financial Indebtedness proposed to be incurred to
refinance other Financial Indebtedness denominated in a currency other than
Sterling or other than the currency in which such refinanced Financial
Indebtedness is denominated, if such refinancing would cause any applicable
Sterling-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Sterling-denominated restriction shall be deemed not to be exceeded so long as
the principal amount of such refinancing Financial Indebtedness does not exceed
the principal amount of such Financial Indebtedness being refinanced in the
applicable currency at the then current exchange rate.

 

“month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next succeeding calendar
month save that, where any such period would otherwise end on a day which is not
a Business Day, it shall end on the next succeeding Business Day, unless that
day falls in the calendar month succeeding that in which it would otherwise have
ended, in which case it shall end on the immediately preceding Business Day
provided that, if a period starts on the last Business Day in a calendar month
or if there is no numerically corresponding day in the month in which that
period ends, that period shall end on the last Business Day in that later month
(provided that in any reference to “months” only the last month in a period
shall be construed in the aforementioned manner);

 

a “repayment” shall include a “prepayment” and references to “repay” or “prepay”
shall be construed accordingly;

 

a “person” shall be construed as a reference to any person, firm, company,
whether with limited liability or otherwise, government, state or agency of a
state or any association or partnership (whether or not having separate legal
personality) of two or more of the foregoing;

 

“tax” shall be construed so as to include all present and future taxes, charges,
imposts, duties, levies, deductions or withholdings of any kind whatsoever, or
any amount payable on account of or as security for any of the foregoing, by
whomsoever on whomsoever and wherever imposed, levied, collected, withheld or
assessed together with any penalties, additions, fines, surcharges or interest
relating to it; and “taxes” and “taxation” shall be construed accordingly;

 

“VAT” shall be construed as value added tax as provided for in the Value Added
Tax Act 1994 and legislation (or purported legislation and whether delegated or
otherwise) supplemental to that Act or in any primary or secondary legislation
promulgated by the European Community or European Union or any official body or
agency of the European Community or European Union, and any tax similar or
equivalent to value added tax imposed by any country other than the United
Kingdom and any similar or turnover tax replacing or introduced in addition to
any of the same;

 

“wholly-owned Subsidiary” of a company shall be construed as a reference to any
company which has no other members except that other company and that other
company’s wholly-owned Subsidiaries or nominees for that other company or its
wholly-owned Subsidiaries; and

 

the “winding-up”, “dissolution” or “administration” of a company shall be
construed so as to include any equivalent or analogous proceedings under the Law
of the jurisdiction in which such company is incorporated, established or
organised or any jurisdiction in which such company carries

 

51

--------------------------------------------------------------------------------


 

on business, including the seeking of liquidation, winding-up, dissolution,
administration, adjustment, protection from creditors or relief of debtors.

 


1.4          CURRENCY

 

“€” and “Euro” denote the lawful currency of each Participating Member State,
“£” and “Sterling” denote the lawful currency of the United Kingdom and “$” and
“Dollars” denote the lawful currency of the United States of America.

 


1.5          STATUTES

 

Any reference in this Agreement to a statute or a statutory provision shall,
save where a contrary intention is specified, be construed as a reference to
such statute or statutory provision as the same shall have been, or may be,
amended or re-enacted.

 


1.6          TIME

 

Any reference in this Agreement to a time shall, unless otherwise specified, be
construed as a reference to London time.

 


1.7          REFERENCES TO AGREEMENTS

 

Unless otherwise stated, any reference in this Agreement to any agreement or
document (including any reference to this Agreement) shall be construed as a
reference to:

 


(A)           SUCH AGREEMENT OR DOCUMENT AS AMENDED, VARIED, NOVATED OR
SUPPLEMENTED FROM TIME TO TIME;


 


(B)           ANY OTHER AGREEMENT OR DOCUMENT WHEREBY SUCH AGREEMENT OR DOCUMENT
IS SO AMENDED, VARIED, SUPPLEMENTED OR NOVATED; AND


 


(C)           ANY OTHER AGREEMENT OR DOCUMENT ENTERED INTO PURSUANT TO OR IN
ACCORDANCE WITH ANY SUCH AGREEMENT OR DOCUMENT.


 


1.8          DOCUMENTARY CREDITS

 

Any reference in this Agreement to:

 


(A)           AN AMOUNT BORROWED INCLUDES ANY AMOUNT UTILISED BY WAY OF
DOCUMENTARY CREDIT;


 


(B)           A LENDER FUNDING ITS PARTICIPATION IN A UTILISATION INCLUDES AN
INDEMNIFYING LENDER PARTICIPATING IN A DOCUMENTARY CREDIT;


 


(C)           AMOUNTS OUTSTANDING UNDER THIS AGREEMENT INCLUDE AMOUNTS
OUTSTANDING UNDER, OR IN RELATION TO, ANY DOCUMENTARY CREDIT;


 


(D)           AN OUTSTANDING AMOUNT OF A DOCUMENTARY CREDIT AT ANY TIME IS THE
MAXIMUM AMOUNT THAT IS OR MAY BE PAYABLE BY THE L/C BANK IN RESPECT OF THAT
DOCUMENTARY CREDIT AT THAT TIME;


 


(E)           TCN “REPAYING” A DOCUMENTARY CREDIT OR AN ANCILLARY FACILITY
UTILISED BY WAY OF PERFORMANCE BOND MEANS:


 

(I)            TCN PROVIDING CASH COVER FOR THAT DOCUMENTARY CREDIT OR
PERFORMANCE BOND;

 

(II)           THE MAXIMUM AMOUNT PAYABLE UNDER THE DOCUMENTARY CREDIT OR
PERFORMANCE BOND BEING REDUCED IN ACCORDANCE WITH ITS TERMS OR OTHERWISE IN A
MANNER SATISFACTORY TO

 

52

--------------------------------------------------------------------------------


 

THE L/C BANK OR ANCILLARY FACILITY LENDER, AS THE CASE BE, IN EACH CASE, ACTING
REASONABLY; OR

 

(III)         THE L/C BANK OR ANCILLARY FACILITY LENDER, AS THE CASE BE, BEING
SATISFIED THAT IT HAS NO FURTHER LIABILITY UNDER THAT DOCUMENTARY CREDIT OR
PERFORMANCE BOND,

 

and that the amount by which a Documentary Credit or performance bond is repaid
under sub-paragraph (e)(i) or reduced under sub-paragraph (e)(ii) above is the
amount of the relevant cash cover or reduction; and

 


(F)            TCN PROVIDING “CASH COVER” FOR A DOCUMENTARY CREDIT OR AN
ANCILLARY FACILITY UTILISED BY WAY OF PERFORMANCE BOND MEANS TCN PAYING AN
AMOUNT IN THE CURRENCY OF THE DOCUMENTARY CREDIT OR PERFORMANCE BOND TO AN
INTEREST-BEARING ACCOUNT IN THE NAME OF TCN AND THE FOLLOWING CONDITIONS ARE
MET:


 

(I)            THE ACCOUNT IS WITH THE FACILITY AGENT (IF THE CASH COVER IS TO
BE PROVIDED FOR ALL THE INDEMNIFYING LENDERS) OR WITH AN INDEMNIFYING LENDER OR
THE L/C BANK OR THE ANCILLARY FACILITY LENDER (IF THE CASH COVER IS TO BE
PROVIDED FOR THAT INDEMNIFYING LENDER OR THE L/C BANK OR ANCILLARY FACILITY
LENDER, AS THE CASE MAY BE);

 

(II)           IN THE CASE OF CASH DEPOSITED AS CASH COVER FOR A DOCUMENTARY
CREDIT, WITHDRAWALS FROM THE ACCOUNT MAY ONLY BE MADE TO PAY A FINANCE PARTY
AMOUNTS DUE AND PAYABLE TO IT UNDER THIS AGREEMENT IN RESPECT OF THAT
DOCUMENTARY CREDIT UNTIL NO AMOUNT IS OR MAY BE OUTSTANDING UNDER THAT
DOCUMENTARY CREDIT; AND

 

(III)         TCN HAS EXECUTED A SECURITY DOCUMENT OVER THAT ACCOUNT, IN FORM
AND SUBSTANCE SATISFACTORY TO THE FACILITY AGENT OR THE FINANCE PARTY WITH WHICH
THAT ACCOUNT IS HELD, CREATING A FIRST RANKING SECURITY INTEREST OVER THAT
ACCOUNT,

 

or on such other terms as may be satisfactory to the Facility Agent, the
relevant Indemnifying Lender, the relevant Ancillary Facility Lender or the L/C
Bank.

 


1.9          PRINCIPAL INTERCREDITOR DEED

 

Each of the parties to this Agreement agree and acknowledge that this Agreement
is entered into, subject to the terms of the Principal Intercreditor Deed and in
the event of any inconsistency between this Agreement and the Principal
Intercreditor Deed the terms of the Principal Intercreditor Deed shall prevail.

 


2.             THE FACILITIES

 


2.1          THE FACILITIES

 

The Lenders grant, upon the terms and subject to the conditions of this
Agreement:

 


(A)           TO TCN, A REVOLVING LOAN FACILITY IN AN AGGREGATE AMOUNT OF
£100,000,000 (THE “REVOLVING FACILITY”) WHICH SHALL BE AVAILABLE FOR DRAWING IN
STERLING SUBJECT TO THE UTILISATION IN FULL OF THE TERM FACILITIES;


 


(B)           TO TCN, A TERM LOAN FACILITY IN AN AGGREGATE AMOUNT OF
£700,000,000 (THE “A FACILITY”) WHICH SHALL BE AVAILABLE IN STERLING IN A SINGLE
DRAWING ON THE CLOSING DATE;


 


(C)           TO THE BORROWERS, A TERM LOAN FACILITY IN AN AGGREGATE AMOUNT OF
£425,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES) (THE “B FACILITY”) WHICH
SHALL BE AVAILABLE (SUBJECT TO PARAGRAPH (E) OF THIS CLAUSE 2.1) BY WAY OF (I)
NO MORE THAN ONE DRAWING BY EACH OF THE

 

53

--------------------------------------------------------------------------------


 


BORROWERS ON THE CLOSING DATE IN DOLLARS IN AN AGGREGATE PRINCIPAL AMOUNT OF
$85,000,000 (THE “B FACILITY $ TRANCHE”) (II) NO MORE THAN ONE DRAWING BY EACH
OF THE  BORROWERS ON THE CLOSING DATE IN EUROS IN AN AGGREGATE PRINCIPAL AMOUNT
OF €56,667,000 (THE “B FACILITY  € TRANCHE”) AND (III) NO MORE THAN ONE DRAWING
BY EACH OF THE BORROWERS ON THE CLOSING DATE IN STERLING IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE REMAINING AVAILABLE B FACILITY COMMITMENT (THE “B
FACILITY  £ TRANCHE”); AND

 


(D)           TO THE BORROWERS, A TERM LOAN FACILITY IN AN AGGREGATE AMOUNT OF
£325,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES) (THE “C FACILITY”) WHICH
SHALL BE AVAILABLE (SUBJECT TO PARAGRAPH (E) OF THIS CLAUSE 2.1) BY WAY OF (I)
NO MORE THAN ONE DRAWING BY EACH OF THE BORROWERS ON THE CLOSING DATE IN DOLLARS
IN AN AGGREGATE PRINCIPAL AMOUNT OF $65,000,000 (THE “C FACILITY $ TRANCHE”)
(II) NO MORE THAN ONE DRAWING BY EACH OF THE BORROWERS ON THE CLOSING DATE IN
EUROS IN AN AGGREGATE PRINCIPAL AMOUNT OF €43,333,000  (THE “C FACILITY  €
TRANCHE”)AND (III) NO MORE THAN ONE DRAWING BY EACH OF THE BORROWERS ON THE
CLOSING DATE IN STERLING IN A PRINCIPAL AGGREGATE AMOUNT EQUAL TO THE REMAINING
AVAILABLE C FACILITY COMMITMENT (THE “C FACILITY  £ TRANCHE”).


 


(E)           DRAWINGS UNDER EACH OF THE B FACILITY $ TRANCHE, THE B FACILITY €
TRANCHE, THE B FACILITY £ TRANCHE, THE C FACILITY $ TRANCHE, THE C FACILITY € 
TRANCHE AND  THE C  FACILITY £ TRANCHE SHALL BE MADE BY EACH OF  THE BORROWERS
IN SUCH PROPORTIONS AS THE FACILITY AGENT SHALL HAVE NOTIFIED TCN PRIOR TO THE
FIRST UTILISATION HEREUNDER.


 


2.2          PURPOSE

 


(A)           THE TERM FACILITIES, TOGETHER WITH CASH ON HAND OF TCN AND THE
PROCEEDS OF THE SECOND LIEN FACILITY ARE INTENDED TO FINANCE, DIRECTLY OR
INDIRECTLY, THE REPAYMENT IN FULL OF ALL AMOUNTS DUE AND PAYABLE UNDER THE
EXISTING CREDIT FACILITY (INCLUDING WITHOUT LIMITATION, BY WAY OF PRINCIPAL,
INTEREST, BREAK COSTS, FEES AND EXPENSES, COMMISSION AND ANY OTHER PREMIUMS),
ANY FEES, COSTS AND EXPENSES DUE AND PAYABLE UNDER THE FINANCE DOCUMENTS AND THE
SECOND LIEN FINANCE DOCUMENTS AND ANY OTHER FEES, COSTS AND EXPENSES INCURRED BY
THE OBLIGORS IN CONNECTION WITH THE NEGOTIATION AND PREPARATION OF THE FINANCE
DOCUMENTS AND THE SECOND LIEN FINANCE DOCUMENTS.


 


(B)           THE REVOLVING FACILITY IS INTENDED TO FINANCE THE PURPOSES SET OUT
IN PARAGRAPH (A) ABOVE TO THE EXTENT THAT THE UTILISATION IN FULL OF THE TERM
FACILITIES TOGETHER WITH CASH ON HAND OF TCN AND THE PROCEEDS OF THE SECOND LIEN
FACILITY IS INSUFFICIENT TO SATISFY SUCH PURPOSES, TO FINANCE THE GENERAL
WORKING CAPITAL REQUIREMENTS AND THE GENERAL CORPORATE PURPOSES OF THE TCN GROUP
OR FOR THE PURPOSES OF COMPLYING WITH THE OBLIGATIONS OF TCN UNDER THE PARI
PASSU INTERCREDITOR AGREEMENT AND MAY BE UTILISED BY WAY OF REVOLVING FACILITY
ADVANCES, DOCUMENTARY CREDITS OR, SUBJECT TO THE PROVISIONS OF CLAUSE 6
(ANCILLARY FACILITIES), ANCILLARY FACILITIES.


 


(C)           THE US BORROWER SHALL APPLY ALL AMOUNTS BORROWED BY IT UNDER THIS
AGREEMENT IN OR TOWARDS FUNDING OF THE TCN SHORT TERM NOTES, AND TCN SHALL APPLY
ALL AMOUNTS BORROWED UNDER THIS AGREEMENT AND THE TCN SHORT TERM NOTES IN OR
TOWARDS SATISFACTION OF THE PURPOSES REFERRED TO IN PARAGRAPHS (A) AND (B).


 


(D)           NONE OF THE FINANCE PARTIES SHALL BE OBLIGED TO CONCERN THEMSELVES
WITH THE APPLICATION OF ANY AMOUNTS BORROWED UNDER THIS AGREEMENT.


 


2.3          SEVERAL OBLIGATIONS

 

The obligations of each Finance Party under this Agreement are several and the
failure by a Finance Party to perform any of its obligations under this
Agreement shall not affect the obligations of any of

 

54

--------------------------------------------------------------------------------


 

the Obligors towards any other party to this Agreement nor shall any other party
be liable for the failure by such Finance Party to perform its obligations under
this Agreement.

 


2.4          SEVERAL RIGHTS

 

The rights of each Finance Party are several and any debt arising under this
Agreement at any time from an Obligor to any Finance Party to this Agreement
shall be a separate and independent debt.  Each Finance Party may, except as
otherwise stated in this Agreement, separately enforce its rights under this
Agreement.

 


3.             CONDITIONS

 


3.1          CONDITIONS PRECEDENT

 

The obligations of the Lenders to make the Facilities available shall be
conditional upon the Facility Agent having confirmed to TCN that it has received
(or has waived in accordance with this Agreement, the requirement to receive)
the documents listed in Part 1 of Schedule 4 (Conditions Precedent to First
Utilisation) and that each is satisfactory, in form and substance, to the
Facility Agent, acting reasonably.  The Facility Agent shall notify TCN and the
Lenders promptly upon being so satisfied.

 


3.2          GENERAL CONDITIONS SUBSEQUENT

 

TCN shall procure (and each relevant Obligor shall ensure) that within 30 days
after the Closing Date (or earlier, to the extent required by any time-limit
prescribed by law) all Initial Security Documents shall have been registered or
filed with all appropriate authorities to the extent necessary for the purposes
of perfecting the Security created thereunder.  The Facility Agent shall notify
TCN and the Lenders promptly upon being so satisfied.

 


4.             UTILISATION

 


4.1          CONDITIONS TO UTILISATION

 

Save as otherwise provided in this Agreement, an Advance will be made by the
Lenders to the relevant Borrower or a Documentary Credit will be issued by an
L/C Bank at TCN’s request if:

 


(A)           IN THE CASE OF AN ADVANCE, THE FACILITY AGENT HAS RECEIVED FROM
TCN OR TELEWEST GLOBAL FINANCE LLC AS APPROPRIATE, A DULY COMPLETED UTILISATION
REQUEST IN THE RELEVANT FORM, AND IN THE CASE OF A DOCUMENTARY CREDIT, BOTH THE
FACILITY AGENT AND THE L/C BANK HAVE RECEIVED FROM TCN A DULY COMPLETED
UTILISATION REQUEST IN THE RELEVANT FORM, IN EACH CASE, NO EARLIER THAN THE DAY
WHICH IS 10 BUSINESS DAYS AND NO LATER THAN 2:00 P.M. ON THE DAY WHICH IS 3
BUSINESS DAYS (OR IN THE CASE OF ANY DOCUMENTARY CREDIT WHICH IS NOT OR WILL NOT
BE IN THE FORM OF SCHEDULE 12 (FORM OF DOCUMENTARY CREDIT), NO LATER THAN 2:00
P.M. ON THE DAY WHICH IS 5 BUSINESS DAYS) PRIOR TO THE PROPOSED UTILISATION DATE
FOR SUCH ADVANCE OR DOCUMENTARY CREDIT, RECEIPT OF WHICH SHALL OBLIGE THE
RELEVANT BORROWER TO UTILISE THE AMOUNT REQUESTED ON THE UTILISATION DATE STATED
THEREIN UPON THE TERMS AND SUBJECT TO THE CONDITIONS CONTAINED IN THIS
AGREEMENT;


 


(B)           THE PROPOSED UTILISATION DATE IS A BUSINESS DAY FOR THE PROPOSED
CURRENCY OF THE ADVANCE OR DOCUMENTARY CREDIT, AS THE CASE MAY BE, WHICH IS OR
PRECEDES THE RELEVANT TERMINATION DATE;


 


(C)           IN THE CASE OF A UTILISATION BY WAY OF TERM FACILITY ADVANCE, SUCH
UTILISATION WOULD RESULT IN THE MAXIMUM PRINCIPAL AMOUNT OF EACH TERM FACILITY
ADVANCE BEING UTILISED, OR IN THE CASE OF A UTILISATION BY WAY OF A REVOLVING
FACILITY ADVANCE, THE PROPOSED STERLING AMOUNT OF SUCH REVOLVING FACILITY
ADVANCE IS (I) EQUAL TO THE AMOUNT OF THE AVAILABLE REVOLVING

 

55

--------------------------------------------------------------------------------


 


FACILITY COMMITMENT AT SUCH TIME, OR (II) LESS THAN SUCH AMOUNT BUT EQUAL TO A
MINIMUM AMOUNT OF £5,000,000, AND AN INTEGRAL MULTIPLE OF £1,000,000;

 


(D)           IN THE CASE OF A UTILISATION BY WAY OF DOCUMENTARY CREDIT, THE
PROPOSED STERLING AMOUNT OF SUCH DOCUMENTARY CREDIT IS (I) EQUAL TO THE AMOUNT
OF THE AVAILABLE REVOLVING FACILITY OR (II) LESS THAN SUCH AMOUNT BUT EQUAL TO
OR MORE THAN £1,000,000 OR SUCH LESSER AMOUNT AS THE L/C BANK MAY AGREE;


 


(E)           IN THE CASE OF A UTILISATION BY WAY OF A REVOLVING FACILITY
ADVANCE, IMMEDIATELY AFTER THE MAKING OF SUCH ADVANCE THERE WILL BE NO MORE THAN
10 REVOLVING FACILITY ADVANCES THEN OUTSTANDING;


 


(F)            IN THE CASE OF A UTILISATION BY WAY OF A DOCUMENTARY CREDIT, THE
PROPOSED TERM OF THE DOCUMENTARY CREDIT ENDS ON OR BEFORE THE TERMINATION DATE
IN RESPECT OF THE REVOLVING FACILITY;


 


(G)           IN THE CASE OF A UTILISATION BY WAY OF A REVOLVING FACILITY
ADVANCE, THE PROPOSED TERM OF SUCH ADVANCE IS A PERIOD OF 1, 2, 3 OR 6 MONTHS,
OR SUCH OTHER PERIOD OF UP TO 12 MONTHS AS ALL THE LENDERS HAVING A REVOLVING
FACILITY COMMITMENT MAY AGREE (PRIOR TO SUBMISSION OF THE RELEVANT UTILISATION
REQUEST), AND ENDS ON OR BEFORE THE FINAL MATURITY DATE IN RESPECT OF THE
REVOLVING FACILITY PROVIDED THAT, SAVE AS THE MANDATED LEAD ARRANGERS MAY
OTHERWISE AGREE, PRIOR TO THE SYNDICATION DATE, THE TERM OF EACH REVOLVING
FACILITY ADVANCE SHALL BE 1 MONTH (OR, IF LESS, SUCH DURATION AS IS NECESSARY TO
ENSURE THAT SUCH TERM ENDS ON THE SYNDICATION DATE);


 


(H)           IN THE CASE OF THE FIRST ADVANCE, THE FACILITY AGENT HAS RECEIVED
EVIDENCE SATISFACTORY TO IT THAT £250,000,000 (OR ITS EQUIVALENT IN OTHER
CURRENCIES) HAS BEEN OR WILL, SIMULTANEOUSLY WITH THE DRAWING OF THE FIRST
ADVANCE HEREUNDER, BE DRAWN BY THE BORROWERS UNDER THE SECOND LIEN FACILITY;


 


(I)            IN THE CASE OF A UTILISATION BY WAY OF AN ADVANCE (OTHER THAN A
ROLLOVER ADVANCE), THE INTEREST RATE APPLICABLE TO SUCH ADVANCE’S FIRST INTEREST
PERIOD OR TERM (AS THE CASE MAY BE) WILL NOT HAVE TO BE DETERMINED UNDER CLAUSE
14 (MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES);


 


(J)            IN THE CASE OF A UTILISATION BY WAY OF A DOCUMENTARY CREDIT WHICH
IS  NOT SUBSTANTIALLY IN THE FORM SET OUT IN SCHEDULE 12 (FORM OF DOCUMENTARY
CREDIT), THE L/C BANK AND THE FACILITY AGENT SHALL EACH HAVE APPROVED THE TERMS
OF SUCH DOCUMENTARY CREDIT;


 


(K)           IN THE CASE OF A UTILISATION BY WAY OF A REVOLVING FACILITY
ADVANCE UPON AND FOLLOWING AN INTEGRATED MERGER EVENT, SUCH UTILISATION IS MADE
IN ACCORDANCE WITH THE PROVISIONS OF THE PARI PASSU INTERCREDITOR AGREEMENT; AND


 


(L)            IN THE CASE OF ANY UTILISATION, ON THE DATE OF THE UTILISATION
REQUEST, THE DATE OF ANY CONVERSION NOTICE AND THE PROPOSED UTILISATION DATE:


 

(I)            IN THE CASE OF A ROLLOVER ADVANCE OR A DOCUMENTARY CREDIT WHICH
IS BEING RENEWED PURSUANT TO CLAUSE 5.2 (RENEWAL OF DOCUMENTARY CREDITS), THE
FACILITY AGENT SHALL NOT HAVE RECEIVED INSTRUCTIONS FROM AN INSTRUCTING GROUP
REQUIRING THE FACILITY AGENT TO REFUSE SUCH ROLLOVER OR RENEWAL OF A DOCUMENTARY
CREDIT BY REASON OF AN EVENT OF DEFAULT HAVING OCCURRED WHICH IS CONTINUING OR
WOULD RESULT FROM THE PROPOSED ROLLOVER ADVANCE OR THE RENEWAL OF THAT
DOCUMENTARY CREDIT; OR

 

(II)           IN THE CASE OF ANY UTILISATION OTHER THAN THAT REFERRED TO IN
SUB-PARAGRAPH (I):

 

56

--------------------------------------------------------------------------------


 

(A)          IN THE CASE OF THE FIRST UTILISATION (EXCEPT TO THE EXTENT SUCH
FIRST UTILISATION OCCURS ON THE DATE IMMEDIATELY AFTER THE DATE OF THIS
AGREEMENT), ALL REPRESENTATIONS SET OUT IN CLAUSE 20 (REPRESENTATIONS AND
WARRANTIES) MADE BY EACH OF THE PERSONS IDENTIFIED AS MAKING THOSE
REPRESENTATIONS ARE TRUE IN ALL MATERIAL RESPECTS BY REFERENCE TO THE
CIRCUMSTANCES THEN EXISTING AND NO DEFAULT IS CONTINUING OR WOULD RESULT FROM
THE PROPOSED UTILISATION; OR

 

(B)          IN THE CASE OF ANY OTHER UTILISATION, THE REPEATING REPRESENTATIONS
MADE BY THE PERSONS IDENTIFIED AS MAKING THOSE REPRESENTATIONS ARE TRUE IN ALL
MATERIAL RESPECTS BY REFERENCE TO THE CIRCUMSTANCES THEN EXISTING AND NO DEFAULT
IS CONTINUING OR WOULD RESULT FROM THE PROPOSED UTILISATION.

 


4.2          LENDERS’ PARTICIPATIONS

 

Each Lender will participate through its Facility Office in each Advance made
pursuant to Clause 4.1 (Conditions to Utilisation) in its respective Proportion.

 


5.             DOCUMENTARY CREDITS

 


5.1          ISSUE OF DOCUMENTARY CREDITS

 


(A)           EACH L/C BANK SHALL ISSUE DOCUMENTARY CREDITS PURSUANT TO CLAUSE
4.1 (CONDITIONS TO UTILISATION) BY:


 

(I)            COMPLETING THE ISSUE DATE AND THE PROPOSED EXPIRY DATE OF ANY
DOCUMENTARY CREDIT TO BE ISSUED BY IT; AND

 

(II)           EXECUTING AND DELIVERING SUCH DOCUMENTARY CREDIT TO THE RELEVANT
BENEFICIARY ON THE RELEVANT UTILISATION DATE.

 


(B)           EACH LENDER HAVING A REVOLVING FACILITY COMMITMENT (AN
“INDEMNIFYING LENDER”) WILL PARTICIPATE BY WAY OF INDEMNITY IN EACH DOCUMENTARY
CREDIT IN AN AMOUNT EQUAL TO ITS L/C PROPORTION.


 


(C)           THE FACILITY AGENT SHALL NOTIFY EACH INDEMNIFYING LENDER AND THE
L/C BANK OF THE DETAILS OF ANY REQUESTED DOCUMENTARY CREDIT (INCLUDING ITS
STERLING AMOUNT) AND ITS PARTICIPATION IN THAT DOCUMENTARY CREDIT.


 


5.2          RENEWAL OF DOCUMENTARY CREDITS

 


(A)           TCN MAY REQUEST THAT A DOCUMENTARY CREDIT ISSUED ON ITS BEHALF BE
RENEWED BY DELIVERING TO THE FACILITY AGENT AND THE L/C BANK A RENEWAL REQUEST
WHICH COMPLIES WITH CLAUSE 4.1 (CONDITIONS TO UTILISATION).


 


(B)           THE TERMS OF EACH RENEWED DOCUMENTARY CREDIT SHALL BE THE SAME AS
THOSE OF THE RELEVANT DOCUMENTARY CREDIT IMMEDIATELY PRIOR TO ITS RENEWAL,
EXCEPT THAT (AS STATED IN THE RENEWAL REQUEST THEREFOR):


 

(I)            ITS AMOUNT MAY BE LESS THAN THE AMOUNT OF SUCH DOCUMENTARY CREDIT
IMMEDIATELY PRIOR TO ITS RENEWAL; AND

 

(II)           ITS TERM SHALL START ON THE DATE WHICH WAS THE EXPIRY DATE OF
THAT DOCUMENTARY CREDIT IMMEDIATELY PRIOR TO ITS RENEWAL, AND SHALL END ON THE
PROPOSED EXPIRY DATE SPECIFIED IN THE RENEWAL REQUEST.

 

57

--------------------------------------------------------------------------------


 


(C)           IF THE CONDITIONS SET OUT IN THIS CLAUSE 5.2 HAVE BEEN MET, THE
L/C BANK SHALL AMEND AND RE-ISSUE THE RELEVANT DOCUMENTARY CREDIT PURSUANT TO A
RENEWAL REQUEST.


 


5.3          IMMEDIATELY PAYABLE

 

If a Documentary Credit or any amount outstanding under a Documentary Credit is
expressed to be immediately payable, TCN shall repay that amount immediately.

 


5.4          CLAIMS UNDER A DOCUMENTARY CREDIT

 


(A)           TCN IRREVOCABLY AND UNCONDITIONALLY AUTHORISES THE L/C BANK TO PAY
ANY CLAIM MADE OR PURPORTING TO BE MADE UNDER A DOCUMENTARY CREDIT REQUESTED BY
IT AND WHICH APPEARS ON ITS FACE TO BE IN ORDER (A “CLAIM”).


 


(B)           TCN SHALL WITHIN 3 BUSINESS DAYS OF A DEMAND PAY TO THE FACILITY
AGENT FOR THE L/C BANK AN AMOUNT EQUAL TO THE AMOUNT OF ANY CLAIM.


 


(C)           TCN ACKNOWLEDGES THAT THE L/C BANK:


 

(I)            IS NOT OBLIGED TO CARRY OUT ANY INVESTIGATION OR SEEK ANY
CONFIRMATION FROM ANY OTHER PERSON BEFORE PAYING A CLAIM; AND

 

(II)           DEALS IN DOCUMENTS ONLY AND WILL NOT BE CONCERNED WITH THE
LEGALITY OF A CLAIM OR ANY UNDERLYING TRANSACTION OR ANY AVAILABLE SET-OFF,
COUNTERCLAIM OR OTHER DEFENCE OF ANY PERSON.

 


(D)           THE OBLIGATIONS OF TCN UNDER THIS CLAUSE 5.4 WILL NOT BE AFFECTED
BY:


 

(I)            THE SUFFICIENCY, ACCURACY OR GENUINENESS OF ANY CLAIM OR ANY
OTHER DOCUMENT; OR

 

(II)           ANY INCAPACITY OF, OR LIMITATION ON THE POWERS OF, ANY PERSON
SIGNING A CLAIM OR OTHER DOCUMENT.

 


(E)           WITHOUT PREJUDICE TO ANY OTHER MATTER CONTAINED IN THIS CLAUSE
5.4, THE L/C BANK SHALL NOTIFY TCN AND THE FACILITY AGENT AS SOON AS REASONABLY
PRACTICABLE AFTER RECEIVING A CLAIM.


 


5.5          DOCUMENTARY CREDIT INDEMNITIES

 


(A)           TCN SHALL WITHIN 3 BUSINESS DAYS OF DEMAND INDEMNIFY THE L/C BANK
AGAINST ANY COST, LOSS OR LIABILITY INCURRED BY THE L/C BANK (OTHERWISE THAN BY
REASON OF THE L/C BANK’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT) IN ACTING AS THE
L/C BANK UNDER ANY DOCUMENTARY CREDIT REQUESTED BY TCN PROVIDED THAT THIS
INDEMNITY SHALL NOT TAKE EFFECT UNTIL THE CLOSING DATE.


 


(B)           EACH INDEMNIFYING LENDER SHALL (ACCORDING TO ITS L/C PROPORTION)
PROMPTLY ON DEMAND INDEMNIFY THE L/C BANK AGAINST ANY COST, LOSS OR LIABILITY
INCURRED BY THE L/C BANK (OTHERWISE THAN BY REASON OF THE L/C BANK’S GROSS
NEGLIGENCE OR WILFUL MISCONDUCT) IN ACTING AS THE L/C BANK UNDER ANY DOCUMENTARY
CREDIT (EXCEPT TO THE EXTENT THAT THE L/C BANK HAS BEEN REIMBURSED BY AN OBLIGOR
PURSUANT TO A FINANCE DOCUMENT).


 


(C)           IF ANY INDEMNIFYING LENDER IS NOT PERMITTED (BY ITS CONSTITUTIONAL
DOCUMENTS OR ANY APPLICABLE LAW) TO COMPLY WITH PARAGRAPH (B) ABOVE, THEN THAT
INDEMNIFYING LENDER WILL NOT BE OBLIGED TO COMPLY WITH PARAGRAPH (B) AND SHALL
INSTEAD BE DEEMED TO HAVE TAKEN, ON THE DATE THE RELEVANT DOCUMENTARY CREDIT IS
ISSUED (OR IF LATER, ON THE DATE THAT INDEMNIFYING LENDER’S PARTICIPATION IN THE
DOCUMENTARY CREDIT IS TRANSFERRED OR ASSIGNED TO THAT INDEMNIFYING LENDER IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT), AN UNDIVIDED INTEREST

 

58

--------------------------------------------------------------------------------


 


AND PARTICIPATION IN THE DOCUMENTARY CREDIT IN AN AMOUNT EQUAL TO ITS L/C
PROPORTION OF THAT DOCUMENTARY CREDIT.  ON RECEIPT OF DEMAND FROM THE FACILITY
AGENT, THAT INDEMNIFYING LENDER SHALL PAY TO THE FACILITY AGENT (FOR THE ACCOUNT
OF THE L/C BANK) AN AMOUNT EQUAL TO ITS L/C PROPORTION OF THE AMOUNT DEMANDED
UNDER PARAGRAPH (B) ABOVE.


 


(D)           TCN SHALL WITHIN 3 BUSINESS DAYS OF DEMAND REIMBURSE ANY
INDEMNIFYING LENDER FOR ANY PAYMENT IT MAKES TO THE L/C BANK UNDER THIS CLAUSE
5.5 IN RESPECT OF THAT DOCUMENTARY CREDIT UNLESS AN OBLIGOR HAS ALREADY
REIMBURSED THE L/C BANK IN RESPECT OF THAT PAYMENT.


 


(E)           THE OBLIGATIONS OF EACH INDEMNIFYING LENDER UNDER THIS CLAUSE 5.5
ARE CONTINUING OBLIGATIONS AND WILL EXTEND TO THE ULTIMATE BALANCE OF SUMS
PAYABLE BY THAT INDEMNIFYING LENDER IN RESPECT OF ANY DOCUMENTARY CREDIT,
REGARDLESS OF ANY INTERMEDIATE PAYMENT OR DISCHARGE IN WHOLE OR IN PART.


 


(F)            THE OBLIGATIONS OF ANY INDEMNIFYING LENDER UNDER THIS CLAUSE 5.5
WILL NOT BE AFFECTED BY ANY ACT, OMISSION, MATTER OR THING WHICH, BUT FOR THIS
CLAUSE 5.5 WOULD REDUCE, RELEASE OR PREJUDICE ANY OF ITS OBLIGATIONS UNDER THIS
CLAUSE 5.5 (WITHOUT LIMITATION AND WHETHER OR NOT KNOWN TO IT OR ANY OTHER
PERSON) INCLUDING:


 

(I)            ANY TIME, WAIVER OR CONSENT GRANTED TO, OR COMPOSITION WITH, ANY
OBLIGOR, ANY BENEFICIARY OR ANY OTHER PERSON;

 

(II)           THE RELEASE OF ANY OBLIGOR OR ANY OTHER PERSON UNDER THE TERMS OF
ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR OF ANY MEMBER OF THE GROUP;

 

(III)         THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR RELEASE
OF, OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE, ANY RIGHTS AGAINST, OR
SECURITY OVER ASSETS OF, ANY OBLIGOR, ANY BENEFICIARY OR ANY OTHER PERSON OR ANY
NON-PRESENTATION OR NON-OBSERVANCE OF ANY FORMALITY OR OTHER REQUIREMENT IN
RESPECT OF ANY INSTRUMENT OR ANY FAILURE TO REALISE THE FULL VALUE OF ANY
SECURITY;

 

(IV)          ANY INCAPACITY OR LACK OF POWER, AUTHORITY OR LEGAL PERSONALITY OF
OR DISSOLUTION OR CHANGE IN THE MEMBERS OR STATUS OF AN OBLIGOR, ANY BENEFICIARY
OR ANY OTHER PERSON;

 

(V)            ANY AMENDMENT OR RESTATEMENT (HOWEVER FUNDAMENTAL) OR REPLACEMENT
OF A FINANCE DOCUMENT, ANY DOCUMENTARY CREDIT OR ANY OTHER DOCUMENT OR SECURITY;

 

(VI)          ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY OBLIGATION
OF ANY PERSON UNDER ANY FINANCE DOCUMENT, ANY DOCUMENTARY CREDIT OR ANY OTHER
DOCUMENT OR SECURITY; OR

 

(VII)         ANY INSOLVENCY OR SIMILAR PROCEEDINGS.

 


5.6          RIGHTS OF CONTRIBUTION

 

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 5
(Documentary Credits).

 


5.7          ROLE OF THE L/C BANK

 


(A)           NOTHING IN THIS AGREEMENT CONSTITUTES THE L/C BANK AS A TRUSTEE OR
FIDUCIARY OF ANY OTHER PERSON.


 


(B)           THE L/C BANK SHALL NOT BE BOUND TO ACCOUNT TO ANY LENDER FOR ANY
SUM OR THE PROFIT ELEMENT OF ANY SUM RECEIVED BY IT FOR ITS OWN ACCOUNT.

 

59

--------------------------------------------------------------------------------


 


(C)           THE L/C BANK MAY ACCEPT DEPOSITS FROM, LEND MONEY TO AND GENERALLY
ENGAGE IN ANY KIND OF BANKING OR OTHER BUSINESS WITH ANY MEMBER OF THE GROUP.


 


(D)           THE L/C BANK MAY RELY ON:


 

(I)            ANY REPRESENTATION, NOTICE OF DOCUMENT BELIEVED BY IT TO BE
GENUINE, CORRECT AND APPROPRIATELY AUTHORISED; AND

 

(II)           ANY STATEMENT MADE BY A DIRECTOR, AUTHORISED SIGNATORY OR
EMPLOYEE OF ANY PERSON REGARDING ANY MATTERS WHICH MAY REASONABLY BE ASSUMED TO
BE WITHIN HIS KNOWLEDGE OR WITHIN HIS POWER TO VERIFY.

 


(E)           THE L/C BANK MAY ENGAGE, PAY FOR AND RELY ON THE ADVICE OR
SERVICES OF ANY LAWYERS, ACCOUNTANTS, SURVEYORS OR OTHER EXPERTS.


 


(F)            THE L/C BANK MAY ACT IN RELATION TO THE FINANCE DOCUMENTS THROUGH
ITS PERSONNEL AND AGENTS.


 


(G)           THE L/C BANK IS NOT RESPONSIBLE FOR:


 

(I)            THE ADEQUACY, ACCURACY AND/OR COMPLETENESS OF ANY INFORMATION
(WHETHER ORAL OR WRITTEN) SUPPLIED BY THE L/C BANK, THE FACILITY AGENT, THE
MANDATED LEAD ARRANGERS, AN OBLIGOR OR ANY OTHER PERSON GIVEN IN OR IN
CONNECTION WITH ANY FINANCE DOCUMENT; OR

 

(II)           THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR ENFORCEABILITY
OF ANY FINANCE DOCUMENT OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED
INTO, MADE OR EXECUTED IN ANTICIPATION OF OR IN CONNECTION WITH ANY FINANCE
DOCUMENT.

 


5.8          EXCLUSION OF LIABILITY

 


(A)           WITHOUT LIMITING PARAGRAPH (B) BELOW, THE L/C BANK WILL NOT BE
LIABLE FOR ANY ACTION TAKEN BY IT UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT, UNLESS DIRECTLY CAUSED BY ITS GROSS NEGLIGENCE OR WILFUL MISCONDUCT.


 


(B)           NO FINANCE PARTY (OTHER THAN THE L/C BANK) MAY TAKE ANY
PROCEEDINGS AGAINST ANY OFFICER, EMPLOYEE OR AGENT OF THE L/C BANK IN RESPECT OF
ANY CLAIM IT MIGHT HAVE AGAINST THE L/C BANK OR IN RESPECT OF ANY ACT OR
OMISSION OF ANY KIND BY THAT OFFICER, EMPLOYEE OR AGENT IN RELATION TO ANY
FINANCE DOCUMENT.


 


5.9          CREDIT APPRAISAL BY THE INDEMNIFYING LENDERS

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Indemnifying
Lender confirms to the L/C Bank that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
the risks arising under or in connection with any Finance Document, including
but not limited to, those listed in paragraphs (a) to (d) of Clause 29.15
(Credit Appraisal by the Lenders).

 


5.10        APPOINTMENT AND CHANGE OF L/C BANK

 


(A)           TCN, WITH THE PRIOR WRITTEN CONSENT OF THE RELEVANT LENDER, MAY
DESIGNATE ANY LENDER WITH A REVOLVING FACILITY COMMITMENT AS AN L/C BANK OR AS A
REPLACEMENT THEREFOR, BUT NOT WITH RESPECT TO DOCUMENTARY CREDITS ALREADY ISSUED
BY ANY OTHER L/C BANK.


 


(B)           ANY LENDER SO DESIGNATED SHALL BECOME AN L/C BANK UNDER THIS
AGREEMENT BY DELIVERING TO THE FACILITY AGENT AN EXECUTED L/C BANK ACCESSION
CERTIFICATE.

 

60

--------------------------------------------------------------------------------


 


(C)           AN L/C BANK MAY RESIGN AS ISSUER OF FURTHER DOCUMENTARY CREDITS AT
ANY TIME IF (I) TCN AND AN INSTRUCTING GROUP CONSENT TO SUCH RESIGNATION OR SO
REQUIRE; (II) THERE IS, IN THE REASONABLE OPINION OF THE L/C BANK, AN ACTUAL OR
POTENTIAL CONFLICT OF INTEREST IN IT CONTINUING TO ACT AS L/C BANK; OR (III) ITS
REVOLVING FACILITY COMMITMENT IS REDUCED TO ZERO, PROVIDED THAT THE L/C BANK
SHALL NOT RESIGN UNTIL A REPLACEMENT L/C BANK IS APPOINTED.


 


6.             ANCILLARY FACILITIES

 


6.1          UTILISATION OF ANCILLARY FACILITIES

 


(A)           TCN MAY, SUBJECT TO PARAGRAPHS (B) AND (C) BELOW, AT ANY TIME AT
LEAST 35 DAYS PRIOR TO THE TERMINATION DATE IN RESPECT OF THE REVOLVING FACILITY
BY DELIVERY OF A NOTICE (A “CONVERSION NOTICE”) TO THE FACILITY AGENT, REQUEST
AN ANCILLARY FACILITY TO BE ESTABLISHED BY THE CONVERSION OF ANY LENDER’S
AVAILABLE REVOLVING FACILITY COMMITMENT (OR ANY PART OF IT) INTO AN ANCILLARY
FACILITY COMMITMENT WITH EFFECT FROM THE DATE (IN THIS CLAUSE 6, THE “EFFECTIVE
DATE”) SPECIFIED IN THE CONVERSION NOTICE (BEING A DATE NOT LESS THAN 3 BUSINESS
DAYS AFTER THE DATE SUCH CONVERSION NOTICE IS RECEIVED BY THE FACILITY AGENT).


 


(B)           EACH CONVERSION NOTICE SHALL SPECIFY:


 

(I)            THE NOMINATED ANCILLARY FACILITY LENDER;

 

(II)           THE TYPE OF ANCILLARY FACILITY AND THE CURRENCY OR CURRENCIES IN
WHICH TCN WISHES SUCH ANCILLARY FACILITY TO BE AVAILABLE;

 

(III)         THE PROPOSED STERLING AMOUNT OF THE ORIGINAL ANCILLARY FACILITY
COMMITMENT (SUBJECT ALWAYS TO PARAGRAPH (C) BELOW), BEING AN AMOUNT EQUAL TO (I)
THE AVAILABLE REVOLVING FACILITY COMMITMENT OF THE NOMINATED ANCILLARY FACILITY
LENDER OR, IF LESS, (II) EQUAL TO OR MORE THAN £5,000,000;

 

(IV)          THE COMMENCEMENT AND EXPIRY DATE FOR THE RELEVANT ANCILLARY
FACILITY (SUCH EXPIRY DATE NOT TO EXTEND BEYOND THE FINAL MATURITY DATE IN
RESPECT OF THE REVOLVING FACILITY); AND

 

(V)            SUCH OTHER DETAILS AS TO THE NATURE, AMOUNT, FEES FOR AND
OPERATION OF THE PROPOSED ANCILLARY FACILITY AS THE FACILITY AGENT AND THE
NOMINATED ANCILLARY FACILITY LENDER MAY REASONABLY REQUIRE.

 


(C)           THE AGGREGATE STERLING AMOUNT OF THE REVOLVING FACILITY
COMMITMENTS WHICH MAY AT ANY TIME BE UTILISED BY WAY OF ANCILLARY FACILITIES
SHALL NOT EXCEED £60,000,000.


 


(D)           THE FACILITY AGENT SHALL PROMPTLY NOTIFY THE LENDERS HAVING A
REVOLVING FACILITY COMMITMENT OF EACH CONVERSION NOTICE RECEIVED PURSUANT TO
PARAGRAPH (A) ABOVE.


 


(E)           ANY LENDER NOMINATED AS AN ANCILLARY FACILITY LENDER WHICH HAS
NOTIFIED THE FACILITY AGENT OF ITS CONSENT TO SUCH NOMINATION SHALL BE
AUTHORISED TO MAKE THE PROPOSED ANCILLARY FACILITY AVAILABLE IN ACCORDANCE WITH
THE CONVERSION NOTICE (AS APPROVED BY THE FACILITY AGENT) WITH EFFECT ON AND
FROM THE EFFECTIVE DATE.  NO OTHER LENDER SHALL BE OBLIGED TO CONSENT TO THE
NOMINATION OF THE ANCILLARY FACILITY LENDER.


 


(F)            ANY MATERIAL VARIATION FROM THE TERMS OF THE ANCILLARY FACILITY
OR ANY PROPOSED INCREASE OR REDUCTION OF THE ANCILLARY FACILITY COMMITMENT SHALL
BE EFFECTED ON AND SUBJECT TO THE PROVISIONS OF THIS CLAUSE 6 MUTATIS MUTANDIS
AS IF SUCH ANCILLARY FACILITY WERE NEWLY REQUESTED, PROVIDED THAT THE STERLING
AMOUNT OF THE ANCILLARY FACILITY OUTSTANDINGS UNDER EACH ANCILLARY FACILITY
SHALL AT NO TIME EXCEED THE RELATED ANCILLARY FACILITY COMMITMENT.

 

61

--------------------------------------------------------------------------------


 


(G)           TCN MAY (SUBJECT TO COMPLIANCE WITH THE APPLICABLE TERMS OF THE
RELEVANT ANCILLARY FACILITY) AT ANY TIME BY GIVING WRITTEN NOTICE TO THE
FACILITY AGENT AND THE RELEVANT ANCILLARY FACILITY LENDER CANCEL ANY ANCILLARY
FACILITY COMMITMENT PURSUANT TO AND IN ACCORDANCE WITH CLAUSE 9.1 (VOLUNTARY
CANCELLATION), PROVIDED THAT ON THE DATE OF SUCH CANCELLATION, THAT PART OF SUCH
ANCILLARY FACILITY COMMITMENT AS SHALL HAVE BEEN SO CANCELLED SHALL BE CONVERTED
BACK INTO THE REVOLVING FACILITY COMMITMENT OF THE RELEVANT LENDER UNLESS THE
REVOLVING FACILITY COMMITMENTS ARE ALSO CANCELLED ON SUCH DATE.


 


(H)           THE ANCILLARY FACILITY COMMITMENT OF ANY ANCILLARY FACILITY LENDER
SHALL TERMINATE AND BE CANCELLED ON THE DATE AGREED THEREFOR BETWEEN THE
RELEVANT ANCILLARY FACILITY LENDER AND TCN, PROVIDED SUCH DATE SHALL BE NO LATER
THAN THE TERMINATION DATE IN RESPECT OF THE REVOLVING FACILITY (THE “ANCILLARY
FACILITY TERMINATION DATE”).  ANY ANCILLARY FACILITY OUTSTANDINGS ON THE
APPLICABLE ANCILLARY FACILITY TERMINATION DATE SHALL BE REPAID IN FULL BY TCN ON
SUCH DATE.


 


(I)            THE REVOLVING FACILITY COMMITMENT OF EACH LENDER AT ANY TIME
SHALL BE REDUCED BY THE AMOUNT OF ANY ANCILLARY FACILITY COMMITMENT OF SUCH
LENDER AT SUCH TIME BUT SHALL, SUBJECT TO ANY OTHER PROVISIONS OF THIS
AGREEMENT, AUTOMATICALLY BE INCREASED BY THE AMOUNT OF ANY PORTION OF ITS
ANCILLARY FACILITY COMMITMENT WHICH CEASES TO BE MADE AVAILABLE TO TCN FOR ANY
REASON (OTHER THAN AS A RESULT OF UTILISATION OF IT) IN ACCORDANCE WITH THE
TERMS OF SUCH ANCILLARY FACILITY OR IS CANCELLED PURSUANT TO PARAGRAPHS (G) OR
(H) ABOVE.


 


6.2          OPERATION OF ANCILLARY FACILITIES

 


(A)           SUBJECT TO PARAGRAPH (B) BELOW, THE TERMS GOVERNING THE OPERATION
OF ANY ANCILLARY FACILITY (INCLUDING THE RATE OF INTEREST (INCLUDING DEFAULT
INTEREST), FEES, COMMISSION AND OTHER REMUNERATION IN RESPECT OF SUCH ANCILLARY
FACILITY) SHALL BE THOSE DETERMINED BY AGREEMENT BETWEEN THE ANCILLARY FACILITY
LENDER AND TCN, PROVIDED THAT SUCH TERMS SHALL BE BASED UPON THE NORMAL
COMMERCIAL TERMS AND MARKET RATES OF THE RELEVANT ANCILLARY FACILITY LENDER.


 


(B)           IN THE CASE OF ANY INCONSISTENCY OR CONFLICT BETWEEN THE TERMS OF
ANY ANCILLARY FACILITY, THE APPLICABLE ANCILLARY FACILITY DOCUMENTS AND THIS
AGREEMENT, THE TERMS AND PROVISIONS OF THE APPLICABLE ANCILLARY FACILITY
DOCUMENT SHALL PREVAIL UNLESS THE CONTRARY INTENTION IS EXPRESSLY PROVIDED FOR
IN THIS AGREEMENT.


 


(C)           TCN AND ANCILLARY FACILITY LENDER WILL PROMPTLY UPON REQUEST BY
THE FACILITY AGENT, SUPPLY THE FACILITY AGENT WITH SUCH INFORMATION RELATING TO
THE OPERATION OF EACH ANCILLARY FACILITY (INCLUDING WITHOUT LIMITATION DETAILS
OF THE ANCILLARY FACILITY OUTSTANDINGS AND THE STERLING AMOUNT THEREOF) AS THE
FACILITY AGENT MAY FROM TIME TO TIME REASONABLY REQUEST (AND TCN CONSENTS TO
SUCH DOCUMENTS AND INFORMATION BEING PROVIDED TO THE FACILITY AGENT AND THE
OTHER LENDERS).


 


6.3          ANCILLARY FACILITY DEFAULT

 


(A)           IF A DEFAULT OCCURS UNDER ANY ANCILLARY FACILITY, NO ANCILLARY
FACILITY LENDER MAY DEMAND REPAYMENT OF ANY MONIES OR DEMAND CASH COVER FOR ANY
ANCILLARY FACILITY OUTSTANDINGS, OR TAKE ANY ANALOGOUS ACTION IN RESPECT OF ANY
ANCILLARY FACILITY, UNTIL THE ACCELERATION DATE.


 


(B)           IF AN ACCELERATION DATE OCCURS, THE CLAIMS OF EACH LENDER WITH A
REVOLVING FACILITY COMMITMENT AND EACH ANCILLARY FACILITY LENDER IN RESPECT OF
AMOUNTS OUTSTANDING TO THEM UNDER THE REVOLVING FACILITY AND ANCILLARY
FACILITIES RESPECTIVELY SHALL BE ADJUSTED IN ACCORDANCE WITH THIS CLAUSE 6.3 BY
MAKING ALL NECESSARY TRANSFERS OF SUCH PORTIONS OF SUCH CLAIMS SUCH THAT
FOLLOWING SUCH TRANSFERS THE REVOLVING FACILITY OUTSTANDINGS AND ANCILLARY
FACILITY OUTSTANDINGS (TOGETHER WITH THE RIGHTS TO RECEIVE INTEREST, FEES AND
CHARGES IN RELATION THERETO) OF (I) EACH LENDER WITH A REVOLVING FACILITY
COMMITMENT AND (II) EACH ANCILLARY

 

62

--------------------------------------------------------------------------------


 


FACILITY LENDER, IN EACH CASE AS AT THE ACCELERATION DATE SHALL BE AN AMOUNT
CORRESPONDING PRO RATA TO THE PROPORTION THAT THE SUM OF SUCH LENDER’S REVOLVING
FACILITY COMMITMENT AND/OR (AS THE CASE MAY BE) ANCILLARY FACILITY COMMITMENT
BEARS TO THE SUM OF ALL OF THE REVOLVING FACILITY COMMITMENTS AND THE ANCILLARY
COMMITMENTS, EACH AS AT THE ACCELERATION DATE.


 


(C)           NO LATER THAN THE THIRD BUSINESS DAY FOLLOWING THE ACCELERATION
DATE EACH OF THE ANCILLARY FACILITY LENDERS SHALL NOTIFY THE FACILITY AGENT IN
WRITING OF THE STERLING AMOUNT OF ITS ANCILLARY FACILITY OUTSTANDINGS AS AT THE
CLOSE OF BUSINESS ON THE ACCELERATION DATE, SUCH AMOUNT TO TAKE ACCOUNT OF ANY
CLEARING OF DEBITS WHICH WERE ENTERED INTO THE CLEARING SYSTEM OF SUCH ANCILLARY
FACILITY LENDERS PRIOR TO THE ACCELERATION DATE AND ANY AMOUNTS CREDITED TO THE
RELEVANT ACCOUNTS PRIOR TO CLOSE OF BUSINESS ON THE ACCELERATION DATE.


 


(D)           ON RECEIPT OF THE INFORMATION REFERRED TO IN PARAGRAPH (C) ABOVE,
THE FACILITY AGENT WILL PROMPTLY DETERMINE WHAT ADJUSTMENT PAYMENTS (IF ANY) ARE
NECESSARY AS BETWEEN THE LENDERS PARTICIPATING IN THE REVOLVING FACILITY AND
EACH ANCILLARY FACILITY LENDER IN ORDER TO ENSURE THAT, FOLLOWING SUCH
ADJUSTMENT PAYMENTS, THE REQUIREMENTS OF PARAGRAPH (B) ABOVE ARE COMPLIED WITH.


 


(E)           THE FACILITY AGENT WILL NOTIFY ALL THE LENDERS AS SOON AS
PRACTICABLE OF ITS DETERMINATIONS PURSUANT TO PARAGRAPH (D) ABOVE, GIVING
DETAILS OF THE ADJUSTMENT PAYMENTS REQUIRED TO BE MADE.  SUCH ADJUSTMENT
PAYMENTS SHALL BE PAYABLE BY THE RELEVANT LENDERS AND SHALL BE MADE TO THE
FACILITY AGENT WITHIN 3 BUSINESS DAYS FOLLOWING RECEIPT OF SUCH NOTIFICATION
FROM THE FACILITY AGENT.  THE FACILITY AGENT SHALL DISTRIBUTE THE ADJUSTMENT
PAYMENTS RECEIVED, AMONG THE ANCILLARY FACILITY LENDERS AND THE LENDERS
PARTICIPATING IN THE REVOLVING FACILITY IN ORDER TO SATISFY THE REQUIREMENTS OF
PARAGRAPH (B) ABOVE.


 


(F)            IF AT ANY TIME FOLLOWING THE ACCELERATION DATE, THE AMOUNT OF
REVOLVING FACILITY OUTSTANDINGS OF ANY LENDER OR ANCILLARY FACILITY OUTSTANDINGS
OF ANY ANCILLARY FACILITY LENDER USED IN THE FACILITY AGENT’S CALCULATION OF THE
ADJUSTMENTS REQUIRED UNDER PARAGRAPH (D) ABOVE SHOULD VARY FOR ANY REASON (OTHER
THAN AS A RESULT OF CURRENCY EXCHANGE FLUCTUATION OR OTHER REASON WHICH AFFECTS
ALL RELEVANT LENDERS EQUALLY), FURTHER ADJUSTMENT PAYMENTS SHALL BE MADE ON THE
SAME BASIS (MUTATIS MUTANDIS) PROVIDED FOR IN THIS CLAUSE 6.3.


 


(G)           IN RESPECT OF ANY AMOUNT PAID BY ANY LENDER (A “PAYING LENDER”)
PURSUANT TO EITHER OF PARAGRAPHS (E) OR (F) ABOVE, AS BETWEEN TCN AND THE PAYING
LENDER, THE AMOUNT SO PAID SHALL BE IMMEDIATELY DUE AND PAYABLE BY TCN TO THE
PAYING LENDER AND THE PAYMENT OBLIGATIONS OF TCN TO THE LENDER(S) WHICH RECEIVED
SUCH PAYMENT SHALL BE TREATED AS CORRESPONDINGLY REDUCED BY THE AMOUNT OF SUCH
PAYMENT.


 


(H)           EACH LENDER SHALL PROMPTLY SUPPLY TO THE FACILITY AGENT SUCH
INFORMATION AS THE FACILITY AGENT MAY FROM TIME TO TIME REQUEST FOR THE PURPOSE
OF GIVING EFFECT TO THIS CLAUSE 6.3.


 


(I)            IF AN ANCILLARY FACILITY LENDER HAS THE BENEFIT OF ANY
ENCUMBRANCE SECURING ANY OF ITS ANCILLARY FACILITIES, THE REALISATIONS FROM SUCH
SECURITY WHEN ENFORCED WILL BE TREATED AS AN AMOUNT RECOVERED BY SUCH ANCILLARY
FACILITY LENDER IN ITS CAPACITY AS A LENDER WHICH IS SUBJECT TO THE SHARING
ARRANGEMENTS IN CLAUSE 34 (SHARING AMONG THE FINANCE PARTIES) TO THE INTENT THAT
SUCH REALISATION SHOULD BENEFIT ALL LENDERS PRO RATA.

 

63

--------------------------------------------------------------------------------


 


7.             REPAYMENT OF REVOLVING FACILITY OUTSTANDINGS

 


7.1          REPAYMENT OF REVOLVING FACILITY ADVANCES

 

Subject to the provisions of the Pari Passu Intercreditor Agreement upon and
following an Integrated Merger Event, TCN shall (subject to Clause 7.2 (Rollover
Advances)) repay the full amount of each Revolving Facility Advance on its
Repayment Date.

 


7.2          ROLLOVER ADVANCES

 

Without prejudice to TCN’s obligation to repay the full amount of each Revolving
Facility Advance made to it on the applicable Repayment Date, where, on the same
day on which TCN is due to repay a Revolving Facility Advance (a “Maturing
Advance”) TCN has also requested that a Revolving Facility Advance in the same
currency as and in an amount which is equal to or less than the Maturing Advance
be made to it (a “Rollover Advance”), subject to the Lenders being obliged to
make such Rollover Advance under Clause 4.1 (Conditions to Utilisation), the
amount to be so repaid and the amount to be so drawn down shall be netted off
against each other so that the amount which TCN is actually required to repay on
the applicable Repayment Date shall be the net amount remaining after such
netting off.

 


7.3          CASH COLLATERALISATION OF DOCUMENTARY CREDITS

 

TCN may give the Facility Agent not less than 5 Business Days’ prior written
notice of its intention to repay all or any portion of a Documentary Credit and,
having given such notice, shall procure that the relevant Outstanding L/C Amount
(or portion thereof) in respect of such Documentary Credit is reduced to zero
and repaid in full by providing cash cover therefor in accordance with Clause
1.8 (Documentary Credits) (in each case,) or by reducing the Outstanding L/C
Amount of such Documentary Credit or by cancelling such Documentary Credit and
returning the original to the L/C Bank or the Facility Agent on behalf of the
Lenders.

 


7.4          CLEANDOWN

 

Notwithstanding any other provision of this Agreement, TCN shall procure that
(other than in respect of any Ancillary Facility Outstandings or Documentary
Credits) Revolving Facility Outstandings are reduced to zero for a period of at
least 5 consecutive Business Days in each annual period during which the
Revolving Facility is available for drawing under this Agreement.

 


8.             REPAYMENT OF TERM FACILITY OUTSTANDINGS

 


8.1          REPAYMENT OF A FACILITY OUTSTANDINGS

 

TCN shall make such repayments as may be necessary to ensure that on each of the
dates set out in the table below (each an “A Facility Repayment Date”) the
aggregate Sterling Amount of the A Facility Outstandings (as at the close of
business in London on the Closing Date) is reduced by an amount equal to the
amount set out in the table below (each, an “A Facility Repayment Instalment”).

 

64

--------------------------------------------------------------------------------


 

Repayment Date

 

Amount Repayable

 

 

 

 

 

30 June 2005

 

£

5,000,000

 

 

 

 

 

31 December 2005

 

£

15,000,000

 

 

 

 

 

30 June 2006

 

£

25,000,000

 

 

 

 

 

31 December 2006

 

£

30,000,000

 

 

 

 

 

30 June 2007

 

£

40,000,000

 

 

 

 

 

31 December 2007

 

£

50,000,000

 

 

 

 

 

30 June 2008

 

£

65,000,000

 

 

 

 

 

31 December 2008

 

£

70,000,000

 

 

 

 

 

30 June 2009

 

£

80,000,000

 

 

 

 

 

31 December 2009

 

£

80,000,000

 

 

 

 

 

30 June 2010

 

£

80,000,000

 

 

 

 

 

31 December 2010

 

£

80,000,000

 

 

 

 

 

30 June 2011

 

£

80,000,000

 

 


8.2          REPAYMENT OF B FACILITY OUTSTANDINGS

 

TCN shall procure that the B Facility Outstandings are repaid by the making of
such repayments (each, a “B Facility Repayment Instalment”) as may be necessary
to ensure that on each of the dates falling 90 months and 96 months (each, a “B
Facility Repayment Date”) after the date of this Agreement, the aggregate
Sterling Amount of the B Facility Outstandings (as at the close of business in
London on the Closing Date) is reduced by 50% of such B Facility Outstandings
(in the case of the initial B Facility Repayment Instalment) and the remaining
aggregate amount of such B Facility Outstandings (in the case of the final B
Facility Repayment Instalment).

 


8.3          REPAYMENT OF C FACILITY OUTSTANDINGS

 

TCN shall procure that the C Facility Outstandings are repaid by the making of
such repayments (each, a “C Facility Repayment Instalment”) as may be necessary
to ensure that on each of the dates falling 102 months and 108 months (each, a
“C Facility Repayment Date”) after the date of this Agreement, the aggregate
Sterling Amount of the C Facility Outstandings (as at the close of business in
London on the Closing Date) is reduced by 50% of such C Facility Outstandings
(in the case of the initial C Facility Repayment Instalment) and the remaining
aggregate amount of such C Facility Outstandings (in the case of the final C
Facility Repayment Instalment).

 


8.4          NO REBORROWING OF TERM FACILITY ADVANCES

 

No Borrower may reborrow any part of any Term Facility Advance which is repaid.

 


9.             CANCELLATION

 


9.1          VOLUNTARY CANCELLATION

 

Subject to the provisions of the Pari Passu Intercreditor Agreement upon and
following an Integrated Merger Event, TCN may, by giving to the Facility Agent
not less than 3 Business Days’ prior written

 

65

--------------------------------------------------------------------------------


 

notice to that effect (unless an Instructing Group has given its prior consent
to a shorter period) cancel any Available Facility in whole or any part (but if
in part, in an amount that reduces the Sterling Amount of such Facility by a
minimum amount of £5,000,000 and an integral multiple of £1,000,000) and any
such cancellation shall (subject to the provisions of Clause 6.1(g) (Utilisation
of Ancillary Facilities), reduce the relevant Available Commitments of the
Lenders rateably.

 


9.2          NOTICE OF CANCELLATION

 

Any notice of cancellation given by TCN pursuant to Clause 9.1 (Voluntary
Cancellation) shall be irrevocable and shall specify the date upon which such
cancellation is to be made and the amount of such cancellation.

 


9.3          CANCELLATION OF AVAILABLE COMMITMENTS

 


(A)           ON EACH TERMINATION DATE ANY AVAILABLE COMMITMENTS IN RESPECT OF
THE FACILITY TO WHICH SUCH TERMINATION DATE RELATES SHALL AUTOMATICALLY BE
CANCELLED AND THE COMMITMENT OF EACH LENDER IN RELATION TO SUCH FACILITY SHALL
AUTOMATICALLY BE REDUCED TO ZERO.


 


(B)           NO AVAILABLE COMMITMENTS WHICH HAVE BEEN CANCELLED HEREUNDER MAY
THEREAFTER BE REINSTATED.


 


10.          VOLUNTARY PREPAYMENT

 


10.1        VOLUNTARY PREPAYMENT

 

A Borrower may by giving to the Facility Agent not less than 5 Business Days’
prior written notice to that effect (unless an Instructing Group has given its
prior consent to a shorter period), repay any Advance in whole or in part (but
if in part, in an amount that reduces the Sterling Amount of the relevant
Advance by a minimum amount of £5,000,000 and an integral multiple of
£1,000,000) together with accrued interest on the amount repaid without premium
or penalty but subject to the payment of any Break Costs.

 


10.2        RIGHT OF PREPAYMENT AND CANCELLATION IN RELATION TO A SINGLE LENDER

 

If any sum payable to any Lender by an Obligor is required to be increased under
Clause 16.1 (Tax Gross-up) or a Lender claims indemnification from any Borrower
under the provisions of Clause 16.2 (Tax Indemnity) or Clause 17.1 (Increased
Costs) TCN may elect, by providing at least 5 Business Days’ prior notice of its
intention to repay or to cause to be repaid such Lender’s share of the
Outstandings to the Facility Agent, to repay such Lender’s share of the
Outstandings on a non-pro rata basis.  In such event, TCN shall procure that on
the last day of each of the then current Interest Periods or Terms (as the case
may be) such Lender’s portion of each Advance to which each such Interest Period
or Term relates is repaid and if the relevant Lender is also an L/C Bank, TCN
shall procure that the relevant Outstanding L/C Amount(s) are reduced to zero
and if the relevant Lender is also an Ancillary Facility Lender, TCN shall repay
the relevant Ancillary Facility Outstandings in full.

 


10.3        APPLICATION OF REPAYMENTS

 


(A)           SUBJECT TO THE PROVISIONS OF THE PRINCIPAL INTERCREDITOR DEED AND,
UPON AND FOLLOWING AN INTEGRATED MERGER EVENT TO THE PARI PASSU INTERCREDITOR
AGREEMENT, TO THE EXTENT APPLICABLE, ANY REPAYMENT MADE PURSUANT TO CLAUSES 10.1
(VOLUNTARY PREPAYMENT), 11.2 (REPAYMENT FROM NET PROCEEDS OF DISPOSALS AND
INSURANCE RECOVERIES), 11.4 (REPAYMENT FROM EXCESS CASH FLOW), 11.5 (REPAYMENT
FROM DEBT PROCEEDS) AND 11.6 (REPAYMENT FROM EQUITY PROCEEDS) UNDER THE
CIRCUMSTANCES SET OUT THEREIN, SHALL BE APPLIED FIRSTLY, SUBJECT TO PARAGRAPH
(D) BELOW, IN REPAYMENT OF THE TERM FACILITY OUTSTANDINGS PRO RATA TO THE

 

66

--------------------------------------------------------------------------------



AGGREGATE AMOUNT OF A FACILITY OUTSTANDINGS, B FACILITY OUTSTANDINGS AND C
FACILITY OUTSTANDINGS ON THE DATE OF SUCH REPAYMENT UNTIL ALL A FACILITY
OUTSTANDINGS, ALL B FACILITY OUTSTANDINGS AND ALL C FACILITY OUTSTANDINGS HAVE
BEEN REPAID IN FULL, SECONDLY, IN REPAYMENT OF REVOLVING FACILITY OUTSTANDINGS
ON THE DATE OF SUCH REPAYMENT AND THIRDLY FOLLOWING REPAYMENT IN FULL OF THE
FACILITIES, AGAINST OUTSTANDING AMOUNTS OF THE SECOND LIEN FACILITY.


 


(B)           ANY REPAYMENT OF A FACILITY OUTSTANDINGS MADE PURSUANT TO
PARAGRAPH (A) SHALL EITHER:


 

(I)            REDUCE EACH OF THE REMAINING REPAYMENT INSTALMENTS FOR THE A
FACILITY ON A PRO RATA BASIS; OR

 

(II)           AT THE ELECTION OF TCN MADE ON OR PRIOR TO THE DATE UPON WHICH
SUCH REPAYMENT OF A FACILITY OUTSTANDINGS IS MADE PURSUANT TO PARAGRAPH (A)
ABOVE, REPAY THE TWO IMMEDIATELY SUCCEEDING REPAYMENT INSTALMENTS FOR THE A
FACILITY IN CHRONOLOGICAL ORDER OF MATURITY, AND THEREAFTER IN RESPECT OF ANY
EXCESS, REDUCE EACH OF THE REMAINING REPAYMENT INSTALMENTS FOR THE A FACILITY ON
A PRO RATA BASIS.

 


(C)           SUBJECT TO THE PROVISIONS OF PARAGRAPH (D) BELOW, ANY REPAYMENT OF
B FACILITY OUTSTANDINGS AND/OR C FACILITY OUTSTANDINGS MADE PURSUANT TO
PARAGRAPH (A) SHALL REDUCE EACH OF THE REPAYMENT INSTALMENTS FOR THE B FACILITY
AND THE C FACILITY, AS APPLICABLE, ON A PRO RATA BASIS.


 


(D)           WITHOUT PREJUDICE TO THE PROVISIONS OF PARAGRAPH (A) ABOVE, ANY
LENDER UNDER THE B FACILITY OR THE C FACILITY (A “B FACILITY LENDER” OR A “C
FACILITY LENDER”, AS THE CASE MAY BE), MAY AT ITS SOLE DISCRETION, NOTIFY THE
FACILITY AGENT AT LEAST 3 BUSINESS DAYS IN ADVANCE THAT IT DOES NOT WISH TO
RECEIVE ITS SHARE OF THE PREPAYMENT OF THE B FACILITY OUTSTANDINGS OR C FACILITY
OUTSTANDINGS TO BE MADE PURSUANT TO PARAGRAPH (A), AT THE TIME SUCH PREPAYMENT
IS TO BE MADE.  IN THE EVENT OF SUCH NOTIFICATION, THE AMOUNT WHICH WOULD HAVE
BEEN APPLIED IN PREPAYING SUCH B FACILITY LENDER OR C FACILITY LENDER SHALL
INSTEAD BE APPLIED IN PREPAYMENT TO THE LENDERS OF THE A FACILITY (IN THE CASE
OF ANY REPAYMENTS FOREGONE BY A B FACILITY LENDER) OR THE B FACILITY (IN THE
CASE OF ANY REPAYMENTS FOREGONE BY A C FACILITY LENDER).


 


(E)           ANY REPAYMENT OF ANY REVOLVING FACILITY OUTSTANDINGS UNDER THIS
AGREEMENT SHALL BE APPLIED FIRST AGAINST REVOLVING FACILITY ADVANCES AND WHEN
ALL REVOLVING FACILITY ADVANCES HAVE BEEN REPAID IN FULL, TO PROVIDE CASH
COLLATERAL IN RESPECT OF ANY OUTSTANDING L/C AMOUNTS.


 


10.4        RELEASE FROM OBLIGATION TO MAKE ADVANCES

 

A Lender for whose account a repayment is to be made under Clause 10.2 (Right of
Prepayment and Cancellation in relation to a single Lender) shall not be obliged
to participate in the making of Advances (including Revolving Facility Advances)
or in the issue or counter-guarantee in respect of Documentary Credits or in the
provision of Ancillary Facilities on or after the date upon which the Facility
Agent receives the relevant notice of intention to repay such Lender’s share of
the Outstandings, on which date all of such Lender’s Available Commitments shall
be cancelled and all of its Commitments shall be reduced to zero.

 


10.5        NOTICE OF REPAYMENT

 

Any notice of repayment given by either Borrower pursuant to Clauses 10.1
(Voluntary Prepayment) or 10.2 (Right of Prepayment and Cancellation in relation
to a single Lender) shall be irrevocable, shall specify the date upon which such
repayment is to be made and the amount of such repayment and shall oblige such
Borrower to make such repayment on such date.

 

67

--------------------------------------------------------------------------------


 


10.6        RESTRICTIONS ON REPAYMENT

 

No Borrower may repay all or any part of any Advance  (including, at any time, a
Revolving Facility Advance) except at the times and in the manner expressly
provided for in this Agreement.

 


10.7        CANCELLATION UPON REPAYMENT

 

No amount repaid under this Agreement may subsequently be reborrowed other than
any amount of a Revolving Facility Advance repaid in accordance with Clause 7.1
(Repayment of Revolving Facility Advances) or any Documentary Credit repaid in
accordance with this Agreement on or prior to the Final Maturity Date in respect
of the Revolving Facility and upon any repayment (other than in respect of a
Revolving Facility Advance, as aforesaid) the availability of the relevant
Facility shall be reduced by an amount corresponding to the amount of such
repayment and the Available Commitment of each Lender in relation to that
Facility shall be cancelled in an amount equal to such Lender’s Proportion of
the amount repaid.  For the avoidance of doubt, unless expressly agreed to the
contrary in the relevant Ancillary Facility Documents, this Clause 10.7 shall
not apply to any Ancillary Facility.

 


11.          MANDATORY PREPAYMENT AND CANCELLATION

 


11.1        CHANGE OF CONTROL

 

If, other than to the extent arising from or in connection with a Merger Event:

 


(A)           THERE OCCURS A SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
AND/OR BUSINESS OF THE TCN GROUP, (EXCLUDING FOR THE PURPOSES OF THIS CLAUSE
11.1(A), ANY FLEXTECH DISPOSAL), TAKEN AS A WHOLE;


 


(B)           TELEWEST UK CEASES TO BE A DIRECT OR INDIRECT WHOLLY-OWNED
SUBSIDIARY OF THE ULTIMATE PARENT;


 


(C)           TCN CEASES TO BE A DIRECT WHOLLY-OWNED SUBSIDIARY OF TELEWEST UK;
OR


 


(D)           A CHANGE OF CONTROL OCCURS,


 

all of the Available Commitments shall immediately be cancelled, the Commitments
of each Lender in respect of each Facility shall be reduced to zero and TCN
shall procure that the Outstandings are immediately repaid in full together with
unpaid interest accrued thereon and all other amounts payable pursuant to Clause
30 (TCN’s Indemnities) and any other provision of this Agreement.

 


11.2        REPAYMENT FROM NET PROCEEDS OF DISPOSALS AND INSURANCE RECOVERIES

 


(A)           SUBJECT TO THE PROVISIONS OF THE PRINCIPAL INTERCREDITOR DEED AND,
UPON AND FOLLOWING AN INTEGRATED MERGER EVENT TO THE PARI PASSU INTERCREDITOR
AGREEMENT, TCN SHALL PROCURE THAT, SUBJECT TO PARAGRAPH (B) BELOW OR UNLESS THE
FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF THE INSTRUCTING GROUP) OTHERWISE
AGREES, AN AMOUNT EQUAL TO THE NET PROCEEDS (OTHER THAN NET PROCEEDS OF
FINANCIAL INDEBTEDNESS) RECEIVED:


 

(I)            BY ANY MEMBER OF THE TCN GROUP IN EXCESS OF AN AGGREGATE OF
£6,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES) IN ANY FINANCIAL YEAR OF TCN;
OR

 

(II)           BY ANY MEMBER OF THE TCN GROUP IN RESPECT OF ANY INSURANCE POLICY
IN AGGREGATE EXCEEDING £6,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES) IN ANY
FINANCIAL YEAR OF TCN,

 

68

--------------------------------------------------------------------------------


 

is applied in or towards repayment of the Outstandings in accordance with Clause
10.3 (Application of Repayments) at the end of the Interest Period or Term
current at the time of receipt of such Net Proceeds.

 


(B)           PARAGRAPH (A) SHALL NOT APPLY TO NET PROCEEDS ARISING:


 

(I)            FROM A DISPOSAL WHERE SUCH NET PROCEEDS ARE USED FOR THE
ACQUISITION OF OR REINVESTMENT IN ASSETS USED OR USEFUL IN THE BUSINESS OF THE
TCN GROUP OR IN A BUSINESS DIRECTLY RELATED TO THE BUSINESS OF THE TCN GROUP OR
ARE APPLIED TOWARDS CAPITAL EXPENDITURES OF THE TCN GROUP, IN EACH CASE, WITHIN
12 MONTHS OF THE DATE OF RECEIPT OF SUCH NET PROCEEDS AND TO THE EXTENT NOT
OTHERWISE RESTRICTED BY THE PROVISIONS OF THIS AGREEMENT;

 

(II)           FROM ANY DISPOSAL REFERRED TO IN PARAGRAPHS (A), (B) (WHERE THE
NET PROCEEDS OF ANY INDIVIDUAL SUCH DISPOSAL, OR SERIES OF DISPOSALS FORMING
PART OF THE SAME TRANSACTION, ARE LESS THAN £3,000,000 (OR ITS EQUIVALENT IN
OTHER CURRENCIES)), (C) (OTHER THAN TO THE EXTENT SUCH NET PROCEEDS RELATE TO
THE DISPOSAL OF CASH EQUIVALENT INVESTMENTS OR MARKETABLE SECURITIES ACQUIRED IN
CONSIDERATION OF ANY DISPOSAL WHICH IS SUBJECT TO THE PROVISO TO CLAUSE 24.6
(DISPOSALS)), (D), (E), (F), (G), (H), (I), (J), (K), (L) AND (P) OF CLAUSE 24.6
(DISPOSALS);

 

(III)         FROM ANY INSURANCE RECOVERY, WHERE THE NET PROCEEDS ARISING OUT OF
THE SAME ARE APPLIED WITHIN 12 MONTHS OF RECEIPT OF SUCH NET PROCEEDS IN
REPLACING, REINSTATING OR REPAIRING THE RELEVANT DAMAGED OR DESTROYED ASSETS IN
REFINANCING ANY EXPENDITURE INCURRED IN THE REPLACEMENT, REINSTATEMENT AND/OR
REPAIR OF SUCH ASSETS, FOR THE ACQUISITION OF OR REINVESTMENT IN ASSETS ACQUIRED
FOR USE IN THE BUSINESS OF THE TCN GROUP OR FOR APPLICATION TOWARDS CAPITAL
EXPENDITURES OF THE TCN GROUP; OR

 

(IV)          OUT OF OR IN CONNECTION WITH ALL OR ANY PART OF A FLEXTECH
DISPOSAL.

 


11.3        BLOCKED ACCOUNTS

 


(A)           IN RELATION TO ANY AMOUNT OF NET PROCEEDS OR EQUITY PROCEEDS IN
EXCESS OF £20,000,000 (I) REFERRED TO IN PARAGRAPHS (B)(I) AND (B)(III) OF
CLAUSE 11.2 (REPAYMENT FROM NET PROCEEDS OF DISPOSALS AND INSURANCE
RECEIVABLES), (II) CONTRIBUTED TO THE TCN GROUP UNDER SUB-PARAGRAPH (B)(IX) OF
CLAUSE 11.5 (REPAYMENT FROM DEBT PROCEEDS) OR (III) CONTRIBUTED TO OR INVESTED
IN THE TCN GROUP UNDER SUB-PARAGRAPH (B)(II) OF CLAUSE 11.6 (REPAYMENT FROM
EQUITY PROCEEDS) PENDING THE ACQUISITION, REINVESTMENT, REPLACEMENT,
REINSTATEMENT OR REPAIR OR APPLICATION TOWARDS CAPITAL EXPENDITURES CONTEMPLATED
IN CLAUSE 11.2(B), OR THE APPLICATION TOWARDS ANY ACQUISITION, INVESTMENT OR
CAPITAL EXPENDITURES CONTEMPLATED IN CLAUSE 11.5(B) OR CLAUSE 11.6(B), ALL SUCH
AMOUNTS SHALL BE DEPOSITED IN A BLOCKED ACCOUNT.


 


(B)           WHILE THERE ARE ANY OUTSTANDINGS OR ANY OF THE COMMITMENTS ARE
AVAILABLE FOR DRAWING, NO AMOUNT SHALL BE WITHDRAWN FROM ANY BLOCKED ACCOUNT BY
ANY MEMBER OF THE GROUP OR THE FACILITY AGENT EXCEPT FOR (I) AMOUNTS APPLIED IN
ACCORDANCE WITH SUB-PARAGRAPHS (B)(I) AND (B)(III) OF CLAUSE 11.2 (REPAYMENT
FROM NET PROCEEDS OF DISPOSALS AND INSURANCE RECOVERIES), SUB-PARAGRAPH (B)(IX)
OF CLAUSE 11.5 (REPAYMENT FROM DEBT PROCEEDS) AND SUB-PARAGRAPH (B)(II) OF
CLAUSE 11.6 (REPAYMENT FROM EQUITY PROCEEDS), (II) AMOUNTS APPLIED IN OR TOWARDS
REPAYMENT OF OUTSTANDINGS IN ACCORDANCE WITH CLAUSE 11.2 (REPAYMENT FROM NET
PROCEEDS OF DISPOSALS AND INSURANCE RECOVERIES), CLAUSE 11.5 (REPAYMENT FROM
DEBT PROCEEDS) OR CLAUSE 11.6 (REPAYMENT FROM EQUITY PROCEEDS), (III) AT THE
ELECTION OF TCN, AMOUNTS APPLIED IN OR TOWARDS REPAYMENT OF REVOLVING FACILITY
OUTSTANDINGS, OR (IV) FOLLOWING THE ACCELERATION DATE, APPLICATIONS BY THE
FACILITY AGENT OF THE WHOLE OR ANY PART OF THE SUMS STANDING TO THE CREDIT OF A
BLOCKED ACCOUNT IN OR TOWARDS PAYMENT OF ANY SUMS DUE AND UNPAID AT ANY TIME
FROM ANY OBLIGOR UNDER ANY FINANCE DOCUMENT.

 

69

--------------------------------------------------------------------------------


 


11.4        REPAYMENT FROM EXCESS CASH FLOW

 


(A)           SUBJECT TO THE PROVISIONS OF THE PRINCIPAL INTERCREDITOR DEED AND,
UPON AND FOLLOWING AN INTEGRATED MERGER EVENT TO THE PARI PASSU INTERCREDITOR
AGREEMENT, TCN SHALL ENSURE THAT, TO THE EXTENT EXCESS CASH FLOW EXCEEDS
£10,000,000 IN ANY FINANCIAL YEAR OF TCN, SUBJECT TO PARAGRAPH (B) BELOW, AN
AMOUNT EQUAL TO:


 

(I)            50% OF EXCESS CASH FLOW IN SUCH FINANCIAL YEAR IN THE EVENT THAT
THE COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 21.4 (COMPLIANCE
CERTIFICATES) AND THE ANNUAL FINANCIAL INFORMATION DELIVERED PURSUANT TO CLAUSE
21.1 (FINANCIAL STATEMENTS) DEMONSTRATE THAT THE RATIO OF CONSOLIDATED TOTAL
DEBT AS AT THE END OF SUCH FINANCIAL YEAR TO CONSOLIDATED ANNUALISED TCN GROUP
NET OPERATING CASH FLOW FOR THE SEMI-ANNUAL PERIOD ENDING ON THE LAST DAY OF
SUCH FINANCIAL YEAR, IS GREATER THAN 3.5 TO 1.0; OR

 

(II)           25% OF EXCESS CASH FLOW IN SUCH FINANCIAL YEAR IN THE EVENT THAT
THE COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 21.4 (COMPLIANCE
CERTIFICATES) AND THE ANNUAL FINANCIAL INFORMATION DELIVERED PURSUANT TO CLAUSE
21.1 (FINANCIAL STATEMENTS) DEMONSTRATE THAT THE RATIO OF CONSOLIDATED TOTAL
DEBT AS AT THE END OF SUCH FINANCIAL YEAR TO CONSOLIDATED ANNUALISED TCN GROUP
NET OPERATING CASH FLOW FOR THE SEMI-ANNUAL PERIOD ENDING ON THE LAST DAY OF
SUCH FINANCIAL YEAR, IS 3.5 TO 1.0 OR LESS BUT IS MORE THAN 2.75 TO 1.0,

 

is applied in or towards repayment of Outstandings in accordance with Clause
10.3 (Application of Repayments) within 10 Business Days after the delivery to
the Facility Agent of the annual financial information of the TCN Group for such
financial year.

 


(B)           NO REPAYMENTS SHALL BE REQUIRED UNDER PARAGRAPH (A) ABOVE IN
RESPECT OF (I) THE FINANCIAL YEAR ENDING 31 DECEMBER 2004 OR (II) ANY OTHER
FINANCIAL YEAR IN THE EVENT THAT, IN THE CASE OF THIS PARAGRAPH (B)(II), THE
COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO CLAUSE 21.4 (COMPLIANCE
CERTIFICATES) AND THE ANNUAL FINANCIAL INFORMATION DELIVERED PURSUANT TO CLAUSE
21.1 (FINANCIAL STATEMENTS) IN RESPECT OF SUCH OTHER FINANCIAL YEAR DEMONSTRATE
THAT THE RATIO OF CONSOLIDATED TOTAL DEBT AS AT THE END OF SUCH FINANCIAL YEAR
TO CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW FOR THE SEMI-ANNUAL
PERIOD ENDING ON THE LAST DAY OF SUCH FINANCIAL YEAR, IS 2.75 TO 1.0 OR LESS.


 


11.5        REPAYMENT FROM DEBT PROCEEDS

 


(A)           SUBJECT TO THE PROVISIONS OF THE PRINCIPAL INTERCREDITOR DEED AND,
UPON AND FOLLOWING AN INTEGRATED MERGER EVENT TO THE PARI PASSU INTERCREDITOR
AGREEMENT AND UNLESS THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF THE
INSTRUCTING GROUP) OTHERWISE AGREES, TCN SHALL, SUBJECT TO PARAGRAPH (B) BELOW,
ENSURE THAT AN AMOUNT EQUAL TO 50% OF THE NET PROCEEDS IN EXCESS OF £10,000,000
OF ANY FINANCIAL INDEBTEDNESS RAISED BY THE ULTIMATE PARENT, TELEWEST UK OR ANY
MEMBER OF THE TCN GROUP IN CONNECTION WITH ANY SINGLE RAISING OF FINANCIAL
INDEBTEDNESS AFTER THE DATE HEREOF SHALL BE CONTRIBUTED TO A MEMBER OF THE TCN
GROUP, IF APPLICABLE, IN ACCORDANCE WITH CLAUSE 23.16 (CONTRIBUTIONS TO THE TCN
GROUP) AND APPLIED IN OR TOWARDS REPAYMENT OF OUTSTANDINGS IN ACCORDANCE WITH
CLAUSE 10.3 (APPLICATION OF REPAYMENTS) IN THE INCREMENTAL AMOUNT AT THE END OF
INTEREST PERIODS NEXT ENDING ON OR AFTER THE 10TH BUSINESS DAY FOLLOWING THE
DATE OF RECEIPT OF SUCH NET PROCEEDS BY THE RELEVANT MEMBER OF THE GROUP.


 


(B)           PARAGRAPH (A) ABOVE SHALL NOT APPLY TO:


 

(I)            THE NET PROCEEDS OF THE SECOND LIEN FACILITY OR ANY FINANCIAL
INDEBTEDNESS RAISED IN RESPECT OF ANY SECOND LIEN REFINANCING PROVIDED THAT ANY
AMOUNT RECEIVED IN

 

70

--------------------------------------------------------------------------------


 

CONNECTION WITH ANY SECOND LIEN REFINANCING WHICH EXCEEDS THE AGGREGATE OF (A)
THE AGGREGATE PRINCIPAL AMOUNT OF THE SECOND LIEN FACILITY BEING REFINANCED, (B)
ANY ACCRUED INTEREST THEREON, (C) ANY MAKE-WHOLE AND ANY OTHER CONTRACTUAL
PREMIUM PAYABLE IN RESPECT THEREOF AND (D) ANY FEES, COSTS, EXPENSES,
COMMISSIONS AND OTHER SIMILAR CHARGES REASONABLY INCURRED IN CONNECTION WITH
SUCH REFINANCING, SHALL BE REQUIRED TO BE REPAID IN ACCORDANCE WITH PARAGRAPH
(A) ABOVE EXCEPT TO THE EXTENT SUCH EXCESS WOULD BE EXCLUDED FROM THE
APPLICATION OF PARAGRAPH (A) ABOVE UNDER THE TERMS OF ANY OTHER PROVISION OF
THIS PARAGRAPH (B);

 

(II)           IN CONNECTION WITH AN UNINTEGRATED MERGER EVENT OR AT ANY TIME
PRIOR TO AN INTEGRATED MERGER EVENT, THE NET PROCEEDS OF ANY TARGET GROUP
REFINANCING INDEBTEDNESS RAISED BY THE ULTIMATE PARENT OR TELEWEST UK;

 

(III)         IN CONNECTION WITH OR AT ANY TIME AFTER AN INTEGRATED MERGER
EVENT, THE NET PROCEEDS OF ANY TARGET GROUP REFINANCING INDEBTEDNESS AND ANY
POST MERGER TARGET GROUP REFINANCING RAISED BY THE ULTIMATE PARENT, TELEWEST UK
OR ANY MEMBER OF THE GROUP, WHICH IS NOT OTHERWISE PROHIBITED BY THIS AGREEMENT,
(PROVIDED IN EACH CASE, THAT ANY AMOUNT RECEIVED IN CONNECTION WITH ANY TARGET
GROUP REFINANCING INDEBTEDNESS OR ANY POST MERGER TARGET GROUP REFINANCING WHICH
EXCEEDS THE AGGREGATE OF (A) THE AGGREGATE PRINCIPAL AMOUNT OF THE TARGET GROUP
FINANCIAL INDEBTEDNESS AND/OR TARGET GROUP REFINANCING INDEBTEDNESS (AS THE CASE
MAY BE) WHICH IS BEING REFINANCED, (B) ANY ACCRUED INTEREST THEREON, (C)
MAKE-WHOLE AND ANY OTHER CONTRACTUAL PREMIUM PAYABLE IN RESPECT THEREOF WHICH IS
NOT INCONSISTENT WITH STANDARD MARKET PRACTICE, AND (D) ANY REASONABLE FEES,
COSTS, EXPENSES, COMMISSIONS AND OTHER SIMILAR CHARGES REASONABLY INCURRED IN
CONNECTION WITH SUCH REFINANCING, SHALL BE REQUIRED TO BE REPAID IN ACCORDANCE
WITH PARAGRAPH (A) ABOVE, EXCEPT TO THE EXTENT SUCH EXCESS WOULD BE EXCLUDED
FROM THE APPLICATION OF PARAGRAPH (A) ABOVE UNDER THE TERMS OF ANY OTHER
PROVISION IN THIS PARAGRAPH (B));

 

(IV)          THE NET PROCEEDS OF ANY FINANCIAL INDEBTEDNESS IN RESPECT OF ANY
HEDGING AGREEMENT ENTERED INTO BY ANY MEMBER OF THE GROUP;

 

(V)            THE NET PROCEEDS OF ANY FINANCIAL INDEBTEDNESS RAISED BY THE
ULTIMATE PARENT, TELEWEST UK OR ANY MEMBER OF THE TCN GROUP FROM ANY OTHER
MEMBER OF THE GROUP TO THE EXTENT NOT OTHERWISE PROHIBITED BY THIS AGREEMENT;

 

(VI)          THE NET PROCEEDS OF ANY FINANCIAL INDEBTEDNESS RAISED BY THE
ULTIMATE PARENT, TELEWEST UK OR A MEMBER OF THE TCN GROUP TO THE EXTENT SUCH
FINANCIAL INDEBTEDNESS IS PERMITTED BY CLAUSE 24.4 (FINANCIAL INDEBTEDNESS) OR
PARAGRAPH (B) OF CLAUSE 24.15 (TELEWEST UK COVENANTS);

 

(VII)         THE NET PROCEEDS OF ANY TELEWEST GLOBAL DEBT RAISED BY THE
ULTIMATE PARENT OR TELEWEST UK WHICH NET PROCEEDS ARE, WITHIN 90 BUSINESS DAYS
OF RECEIPT THEREOF, CONTRIBUTED TO THE TCN GROUP IN ACCORDANCE WITH CLAUSE 23.16
(CONTRIBUTIONS TO THE TCN GROUP) AND DEPOSITED INTO A BLOCKED ACCOUNT TO THE
EXTENT CONTEMPLATED BY CLAUSE 11.3 (BLOCKED ACCOUNTS) AND APPLIED WITHIN 90 DAYS
AFTER SUCH DEPOSIT TOWARDS THE PURCHASE PRICE OF ANY ACQUISITION OR INVESTMENT
PERMITTED BY CLAUSE 24.13 (ACQUISITIONS AND INVESTMENTS) OR WITHIN 12 MONTHS
THEREAFTER TOWARDS CAPITAL EXPENDITURE IN COMPLIANCE WITH THE PROVISIONS OF
CLAUSE 22.2 (PERMITTED CAPITAL EXPENDITURE) OR TOWARDS AMOUNTS RELATING TO VIDEO
ON DEMAND AS SET OUT IN PARAGRAPH (A)(IV) OF THE DEFINITION OF CONSOLIDATED TCN
GROUP CASH FLOW;

 

(VIII)        THE NET PROCEEDS OF ANY SERVICEABLE NON-TCN GROUP DEBT RAISED BY
THE ULTIMATE PARENT OR TELEWEST UK WHICH NET PROCEEDS ARE CONTRIBUTED TO THE TCN
GROUP IN ACCORDANCE WITH CLAUSE 23.16 (CONTRIBUTIONS TO THE TCN GROUP), PROVIDED
THAT IF

 

71

--------------------------------------------------------------------------------


 

SUCH SERVICEABLE NON-TCN GROUP DEBT HAD BEEN INCURRED BY A MEMBER OF THE TCN
GROUP, IT WOULD HAVE BEEN PERMITTED PURSUANT TO PARAGRAPH (G) OR (M) OF CLAUSE
24.4 (FINANCIAL INDEBTEDNESS); OR

 

(IX)          THE NET PROCEEDS OF ANY TELEWEST GLOBAL DEBT RAISED BY THE
ULTIMATE PARENT OR TELEWEST UK WHICH CONSTITUTES TARGET GROUP ACQUISITION
INDEBTEDNESS OR TARGET GROUP ACQUISITION REFINANCING INDEBTEDNESS (PROVIDED THAT
ANY AMOUNT RECEIVED IN CONNECTION WITH ANY TARGET GROUP ACQUISITION REFINANCING
INDEBTEDNESS WHICH EXCEEDS THE AGGREGATE OF (A) THE AGGREGATE PRINCIPAL AMOUNT
OF THE TARGET GROUP ACQUISITION INDEBTEDNESS BEING REFINANCED, (B) ANY ACCRUED
INTEREST THEREON, (C) MAKE-WHOLE AND ANY OTHER CONTRACTUAL PREMIUM PAYABLE IN
RESPECT THEREOF WHICH IS NOT INCONSISTENT WITH STANDARD MARKET PRACTICE, AND (D)
ANY FEES, COSTS, EXPENSES, COMMISSIONS AND OTHER SIMILAR CHARGES REASONABLY
INCURRED IN CONNECTION WITH SUCH REFINANCING, SHALL BE REQUIRED TO BE REPAID IN
ACCORDANCE WITH PARAGRAPH (A) ABOVE, EXCEPT TO THE EXTENT SUCH EXCESS WOULD BE
EXCLUDED FROM THE APPLICATION OF PARAGRAPH (A) ABOVE UNDER THE TERMS OF ANY
OTHER PROVISION IN THIS PARAGRAPH (B)).

 


11.6        REPAYMENT FROM EQUITY PROCEEDS

 


(A)           SUBJECT TO THE PROVISIONS OF THE PRINCIPAL INTERCREDITOR DEED AND,
UPON AND FOLLOWING AN INTEGRATED MERGER EVENT TO THE PARI PASSU INTERCREDITOR
AGREEMENT AND UNLESS THE FACILITY AGENT (ACTING ON THE INSTRUCTIONS OF THE
INSTRUCTING GROUP) OTHERWISE AGREES, TCN SHALL (SUBJECT TO PARAGRAPH (B) BELOW)
ENSURE, TO THE EXTENT EQUITY PROCEEDS EXCEED £10,000,000 IN ANY FINANCIAL YEAR
OF TCN, THAT AN AMOUNT EQUAL TO:


 

(I)            50% OF EQUITY PROCEEDS IN RESPECT OF ANY SINGLE RAISING OF
EQUITY, IN THE EVENT THAT THE COMPLIANCE CERTIFICATE MOST RECENTLY DELIVERED
PURSUANT TO CLAUSE 21.4 (COMPLIANCE CERTIFICATES) AND THE QUARTERLY FINANCIAL
INFORMATION DELIVERED PURSUANT TO CLAUSE 21.1 (FINANCIAL STATEMENTS) FOR EACH
FINANCIAL QUARTER IN THE SEMI-ANNUAL PERIOD ENDING ON THE QUARTER DATE TO WHICH
SUCH COMPLIANCE CERTIFICATE RELATES DEMONSTRATE THAT THE RATIO OF CONSOLIDATED
TOTAL DEBT AS AT SUCH QUARTER DATE TO CONSOLIDATED ANNUALISED TCN GROUP NET
OPERATING CASH FLOW FOR THE SEMI-ANNUAL PERIOD ENDING ON SUCH QUARTER DATE IS
MORE THAN 3.5 TO 1.0; OR

 

(II)           25% OF EQUITY PROCEEDS IN RESPECT OF ANY SINGLE RAISING OF
EQUITY, IN THE EVENT THAT THE COMPLIANCE CERTIFICATE MOST RECENTLY DELIVERED
PURSUANT TO CLAUSE 21.4 (COMPLIANCE CERTIFICATES) AND THE QUARTERLY FINANCIAL
INFORMATION DELIVERED PURSUANT TO CLAUSE 21.1 (FINANCIAL STATEMENTS) FOR EACH
FINANCIAL QUARTER IN THE SEMI-ANNUAL PERIOD ENDING ON THE QUARTER DATE TO WHICH
SUCH COMPLIANCE CERTIFICATE RELATES DEMONSTRATE THAT THE RATIO OF CONSOLIDATED
TOTAL DEBT AS AT SUCH QUARTER DATE TO CONSOLIDATED ANNUALISED TCN GROUP NET
OPERATING CASH FLOW FOR THE SEMI-ANNUAL PERIOD ENDING ON SUCH QUARTER DATE IS
3.5 TO 1.0 OR LESS BUT IS MORE THAN 3.0 TO 1.0,

 

shall be contributed to a member of the TCN Group in accordance with Clause
23.16 (Contributions to the TCN Group) and applied in or towards repayment of
Outstandings in accordance with Clause 10.3 (Application of Repayments) in each
case at the end of Interest Periods next ending on or after the 10th Business
Day following the date of receipt of such Net Proceeds by the relevant  issuer.

 


(B)           PARAGRAPH (A) SHALL NOT APPLY TO ANY EQUITY PROCEEDS:


 

(I)            TO THE EXTENT THAT ANY BORROWER HAS MADE A VOLUNTARY PREPAYMENT
OF THE OUTSTANDINGS IN ACCORDANCE WITH CLAUSE 10.1 (VOLUNTARY PREPAYMENT) USING
THE PROCEEDS OF ANY TELEWEST GLOBAL DEBT (THE “VOLUNTARY PREPAYMENT AMOUNT”)
AND, IN THE CASE OF THE REVOLVING FACILITY OUTSTANDINGS, THE AGGREGATE REVOLVING
FACILITY COMMITMENTS

 

72

--------------------------------------------------------------------------------


 

HAVE BEEN PERMANENTLY CANCELLED BY AN AMOUNT EQUAL TO THE AMOUNT OF REVOLVING
FACILITY OUTSTANDINGS SO PREPAID AND SUCH EQUITY PROCEEDS ARE APPLIED IN
PREPAYMENT OF THE TELEWEST GLOBAL DEBT SO USED;

 

(II)           TO THE EXTENT SUCH EQUITY PROCEEDS ARE CONTRIBUTED TO OR INVESTED
IN THE TCN GROUP IN ACCORDANCE WITH CLAUSE 23.16 (CONTRIBUTIONS TO THE TCN
GROUP) AND, IMMEDIATELY UPON SUCH CONTRIBUTION, ARE DEPOSITED INTO A BLOCKED
ACCOUNT TO THE EXTENT CONTEMPLATED BY CLAUSE 11.3 (BLOCKED ACCOUNTS) AND APPLIED
WITHIN 180 DAYS THEREAFTER TOWARDS THE PURCHASE PRICE OF ANY ACQUISITION OR
INVESTMENT PERMITTED BY CLAUSE 24.13 (ACQUISITIONS AND INVESTMENTS) OR WITHIN 12
MONTHS THEREAFTER TOWARDS ANY CAPITAL EXPENDITURES NOT PROHIBITED BY THE
PROVISIONS OF CLAUSE 22.2 (PERMITTED CAPITAL EXPENDITURE) OR TOWARDS AMOUNTS
RELATING TO VIDEO ON DEMAND AS SET OUT IN PARAGRAPH (A)(IV) OF THE DEFINITION OF
CONSOLIDATED TCN GROUP CASH FLOW;

 

(III)         TO THE EXTENT SUCH EQUITY PROCEEDS ARE APPLIED TOWARDS
CONSIDERATION PAYABLE IN CONNECTION WITH, AND ANY REASONABLE FEES, COMMISSIONS,
EXPENSES OR OTHER SIMILAR CHARGES INCURRED BY THE GROUP IN RELATION TO, A MERGER
EVENT;

 

(IV)          ARISING FROM THE EXERCISE OF STOCK OPTIONS OR ANY OTHER ISSUANCE
OF SIMILAR SECURITIES TO DIRECTORS, OFFICERS, EMPLOYEES OR CONSULTANTS OF ANY
MEMBER OF THE GROUP;

 

(V)            TO THE EXTENT SUCH EQUITY PROCEEDS ARE APPLIED TOWARDS ANY
REFINANCING OF TARGET GROUP ACQUISITION INDEBTEDNESS, TARGET GROUP ACQUISITION
REFINANCING INDEBTEDNESS, TARGET GROUP FINANCIAL INDEBTEDNESS, TARGET GROUP
REFINANCING INDEBTEDNESS OR POST MERGER TARGET GROUP REFINANCING; AND

 

(VI)          TO THE EXTENT RAISED BY ANY MEMBER OF THE GROUP WHICH IS A JOINT
VENTURE BUT WHICH IS NOT A MEMBER OF THE TCN GROUP AND APPLIED FOR ITS OWN
PURPOSES.

 


(C)           TCN’S OBLIGATIONS UNDER CLAUSE 11.6(A) ABOVE SHALL NOT APPLY IN
RESPECT OF EQUITY PROCEEDS IF, ON THE LAST DAY OF THE FINANCIAL QUARTER ENDED
MOST RECENTLY PRIOR TO THE RECEIPT OF SUCH EQUITY PROCEEDS IN RESPECT OF WHICH A
COMPLIANCE CERTIFICATE HAS BEEN DELIVERED PURSUANT TO CLAUSE 21.4 (COMPLIANCE
CERTIFICATES) AND QUARTERLY FINANCIAL INFORMATION HAS BEEN DELIVERED PURSUANT TO
CLAUSE 21.1 (FINANCIAL STATEMENTS), THE RATIO OF CONSOLIDATED TOTAL DEBT AS AT
THE LAST DAY OF SUCH FINANCIAL QUARTER TO CONSOLIDATED ANNUALISED TCN GROUP NET
OPERATING CASH FLOW FOR THE SEMI-ANNUAL PERIOD ENDING ON SUCH DAY IS 3.0 TO 1.0
OR LESS.


 


12.          INTEREST ON REVOLVING FACILITY ADVANCES

 


12.1        INTEREST PAYMENT DATE FOR REVOLVING FACILITY ADVANCES

 

On (a) each Repayment Date (and, if the Term of any Revolving Facility Advance
exceeds 6 months, on the expiry of each period of 6 months during such Term) or
(b) if Clause 16.1(k) applies, the relevant Confirmation Date, TCN shall pay
accrued interest on each Revolving Facility Advance made to it.

 


12.2        INTEREST RATE FOR REVOLVING FACILITY ADVANCES

 

The rate of interest applicable to each Revolving Facility Advance during its
Term shall be the rate per annum which is the sum of the Applicable Margin for
the Revolving Facility, the Associated Costs Rate for such Advance at such time
(if applicable) and, in relation to any Revolving Facility Advance denominated
in Euro, EURIBOR, or in relation to any Revolving Facility Advance denominated
in any other currency, LIBOR, for the relevant Term.

 

73

--------------------------------------------------------------------------------


 


12.3        MARGIN RATCHET FOR REVOLVING FACILITY ADVANCES

 


(A)           SUBJECT TO PARAGRAPH (C) OF THIS CLAUSE 12.3, IF IN RESPECT OF ANY
QUARTER DATE FALLING NOT LESS THAN 6 MONTHS AFTER THE DATE OF THE FIRST
UTILISATION OF THE REVOLVING FACILITY, THE RATIO OF CONSOLIDATED NET BORROWINGS
TO CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW COMPUTED ON THE
SAME BASIS AS THE RATIO SET OUT IN PARAGRAPH (A) OF CLAUSE 22.1 (RATIOS) IS
WITHIN THE RANGE OF RATIOS SET OUT IN COLUMN 1 OF THE TABLE SET OUT BELOW, THEN
THE REVOLVING FACILITY MARGIN SHALL BE REDUCED OR INCREASED TO THE PERCENTAGE
RATE PER ANNUM SET OUT OPPOSITE THE RELEVANT RANGE IN COLUMN 2.

 

Margin Ratchet Table

Column 1

 

Column 2

 

Greater than or equal to 3.75:1

 

2.25

%

 

 

 

 

Less than 3.75:1 but greater than or equal to 3.5:1

 

2.00

%

 

 

 

 

Less than 3.5:1 but greater than or equal to 3.25:1

 

1.85

%

 

 

 

 

Less than 3.25:1 but greater than or equal to 3:1

 

1.65

%

 

 

 

 

Less than 3:1

 

1.50

%

 


(B)           ANY REDUCTION OR INCREASE TO THE REVOLVING FACILITY MARGIN IN
ACCORDANCE WITH PARAGRAPH (A) ABOVE SHALL TAKE EFFECT IN RELATION TO REVOLVING
FACILITY ADVANCES WITH EFFECT FROM THE DATE OF RECEIPT BY THE FACILITY AGENT IN
RESPECT OF THE RELEVANT QUARTER DATE OF:


 

(I)            THE QUARTERLY FINANCIAL INFORMATION REQUIRED TO BE DELIVERED IN
ACCORDANCE WITH CLAUSE 21.1 (FINANCIAL STATEMENTS); AND

 

(II)           A COMPLIANCE CERTIFICATE REQUIRED TO BE DELIVERED IN ACCORDANCE
WITH PARAGRAPH (A) OF CLAUSE 21.4 (COMPLIANCE CERTIFICATES) SETTING OUT THE
RELEVANT RATIO OF CONSOLIDATED NET BORROWINGS TO CONSOLIDATED ANNUALISED TCN
GROUP NET OPERATING CASH FLOW,

 

AND SHALL APPLY UNTIL THE DATE OF RECEIPT BY THE FACILITY AGENT OF THE QUARTERLY
FINANCIAL INFORMATION AND COMPLIANCE CERTIFICATE IN RESPECT OF THE NEXT
SUCCEEDING QUARTER DATE (OR IF SUCH FINANCIAL INFORMATION AND COMPLIANCE
CERTIFICATE ARE NOT SO DELIVERED, THE LAST DAY UPON WHICH SUCH FINANCIAL
INFORMATION AND COMPLIANCE CERTIFICATE SHOULD HAVE BEEN SO DELIVERED IN
ACCORDANCE WITH CLAUSE 21.1 (FINANCIAL STATEMENTS) AND PARAGRAPH (A) OF CLAUSE
21.4 (COMPLIANCE CERTIFICATES)) WHEREUPON THE REVOLVING FACILITY MARGIN SHALL BE
RECALCULATED ON THE BASIS OF SUCH FINANCIAL INFORMATION AND COMPLIANCE
CERTIFICATE.

 


(C)           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, THE REVOLVING
FACILITY MARGIN SHALL REVERT TO 2.25% AND SHALL REMAIN AT SUCH RATE FOR SO LONG
AS SUCH EVENT OF DEFAULT IS CONTINUING AND WHEN SUCH EVENT OF DEFAULT CEASES TO
BE CONTINUING IT SHALL REVERT:


 

(I)            IN THE CASE OF AN EVENT OF DEFAULT SET OUT IN PARAGRAPH (D) OF
CLAUSE 26.3 (COVENANTS), UPON THE DATE ON WHICH THE FACILITY AGENT HAS RECEIVED
A COMPLIANCE CERTIFICATE CONFIRMING COMPLIANCE WITH THE FINANCIAL COVENANTS SET
OUT IN CLAUSE 22 (FINANCIAL CONDITION); OR

 

(II)           IN THE CASE OF ANY EVENT OF DEFAULT NOT REFERRED TO IN
SUB-PARAGRAPH (I) ABOVE EITHER (A) UPON THE DATE ON WHICH THE FACILITY AGENT HAS
RECEIVED A CERTIFICATE OF A DULY AUTHORISED OFFICER OF TCN CERTIFYING THAT SUCH
EVENT OF DEFAULT HAS BEEN REMEDIED, IN WHICH CASE, IMMEDIATELY UPON RECEIPT OF
SUCH CERTIFICATE OR (B) WHERE THE LENDERS HAVE WAIVED SUCH EVENT OF DEFAULT IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,

 

74

--------------------------------------------------------------------------------


 

IN WHICH CASE, IMMEDIATELY UPON THE FACILITY AGENT HAVING CONFIRMED TO TCN THAT
SUCH EVENT OF DEFAULT HAS BEEN WAIVED,

 

in each case, to the applicable rate provided in paragraph (a) above by
reference to:

 

(x)           in the case of an Event of Default of the type referred to in
paragraph (c)(i) above, the ratio of Consolidated Net Borrowings to Consolidated
Annualised TCN Group Net Operating Cash Flow set out in the Compliance
Certificate referred to therein; or

 

(y)           in the case of any other Event of Default, by reference to the
ratio of Consolidated Net Borrowings to Consolidated Annualised TCN Group Net
Operating Cash Flow set out in the Compliance Certificate most recently
delivered to the Facility Agent prior to the remedy or waiver of such Event of
Default.

 


13.          INTEREST ON TERM FACILITY ADVANCES

 


13.1        INTEREST PERIODS FOR TERM FACILITY ADVANCES

 

The period for which a Term Facility Advance is outstanding shall be divided
into successive periods (each an “Interest Period”) each of which (other than
the first) shall start on the last day of the preceding such period.

 


13.2        DURATION

 

The duration of each Interest Period shall, save as otherwise provided in this
Agreement, be 1, 2, 3 or 6 months or such other period of up to 12 months as all
the Lenders holding Commitments (in the case of first Interest Period for an
Advance and thereafter, Outstandings), under the relevant Facility may agree, in
each case, as the relevant Borrower may select by no later than 2:00 p.m. on the
date falling 3 Business Days before the first day of the relevant Interest
Period, provided that:

 


(A)           IF THE RELEVANT BORROWER FAILS TO GIVE SUCH NOTICE OF SELECTION IN
RELATION TO AN INTEREST PERIOD, THE DURATION OF THAT INTEREST PERIOD SHALL,
SUBJECT TO THE OTHER PROVISIONS OF THIS CLAUSE 13, BE 3 MONTHS;


 


(B)           PRIOR TO THE SYNDICATION DATE, UNLESS THE FACILITY AGENT OTHERWISE
AGREES, THE DURATION OF EACH INTEREST PERIOD SHALL BE 1 MONTH (OR, IF LESS, SUCH
DURATION AS MAY BE NECESSARY TO ENSURE THAT SUCH INTEREST PERIOD ENDS ON THE
SYNDICATION DATE); AND


 


(C)           ANY INTEREST PERIOD THAT WOULD OTHERWISE END DURING THE MONTH
PRECEDING OR EXTEND BEYOND A REPAYMENT DATE RELATING TO THE RELEVANT TERM
FACILITY OUTSTANDINGS SHALL BE OF SUCH DURATION THAT IT SHALL END ON THAT
REPAYMENT DATE IF NECESSARY TO ENSURE THAT THERE ARE ADVANCES UNDER THE RELEVANT
TERM FACILITY WITH INTEREST PERIODS ENDING ON THE RELEVANT REPAYMENT DATE IN A
SUFFICIENT AGGREGATE AMOUNT TO MAKE THE REPAYMENT DUE ON THAT REPAYMENT DATE.


 


13.3        CONSOLIDATION OF TERM FACILITY ADVANCES

 

If 2 or more Interest Periods in respect of Term Facility Advances denominated
in the same currency under the same Term Facility end at the same time, then on
the last day of those Interest Periods, the Term Facility Advances to which
those Interest Periods relate shall be consolidated into and treated as a single
Term Facility Advance.

 


13.4        DIVISION OF TERM FACILITY ADVANCES

 

Subject to the requirements of Clause 13.2 (Duration) either Borrower may, by no
later than 2:00 p.m. on the date falling 3 Business Days before the first day of
the relevant Interest Period, direct that any

 

75

--------------------------------------------------------------------------------


 

Term Facility Advance borrowed by it shall, at the beginning of the next
Interest Period relating to it, be divided into (and thereafter, save as
otherwise provided in this Agreement, be treated in all respects as) 2 or more
Advances in such amounts (equal in aggregate to the Sterling Amount (or the
equivalent in Sterling) of the Term Facility Advance being so divided) as shall
be specified by the relevant Borrower in such notice provided that such Borrower
shall not be entitled to make such a direction if:

 


(A)           AS A RESULT OF SO DOING, THERE WOULD BE OUTSTANDING MORE THAN 10
ADVANCES OUTSTANDING UNDER THE RELEVANT TERM FACILITY; OR


 


(B)           ANY TERM FACILITY ADVANCE THEREBY COMING INTO EXISTENCE WOULD HAVE
A STERLING AMOUNT OF LESS THAN £25,000,000.


 


13.5        PAYMENT OF INTEREST FOR TERM FACILITY ADVANCES

 

On (a) the last day of each Interest Period (or if such day is not a Business
Day, on the immediately succeeding Business Day in the then current month (if
there is one) or the preceding Business Day (if there is not)), and if the
relevant Interest Period exceeds 6 months, on the expiry of each 6 month period
during that Interest Period, or (b) if Clause 16.1(k) applies, the relevant
Confirmation Date, the Borrower to whom the relevant Advance was made shall pay
accrued interest on the Term Facility Advance to which such Interest Period
relates.

 


13.6        INTEREST RATE FOR TERM FACILITY ADVANCES

 

The rate of interest applicable to a Term Facility Advance at any time during an
Interest Period relating to it shall be the rate per annum which is the sum of
the Applicable Margin, the Associated Costs Rate for such Advance at such time
(if applicable) and, in relation to any Term Facility Advance denominated in
Euro, EURIBOR, or in relation to any Term Facility Advance denominated in any
other currency, LIBOR, for such Interest Period.

 


13.7        MARGIN RATCHET FOR A FACILITY ADVANCES AND B FACILITY ADVANCES

 


(A)           SUBJECT TO PARAGRAPH (D) OF THIS CLAUSE 13.7, IF IN RESPECT OF ANY
QUARTER DATE FALLING NOT LESS THAN 6 MONTHS AFTER THE DATE OF THE FIRST
UTILISATION OF THE A FACILITY THE RATIO OF CONSOLIDATED NET BORROWINGS TO
CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW COMPUTED ON THE SAME
BASIS AS THE RATIO SET OUT IN PARAGRAPH (A) OF CLAUSE 22.1 (RATIOS) IS WITHIN
THE RANGE OF RATIOS SET OUT IN COLUMN 1 OF THE TABLE SET OUT BELOW, THEN THE A
FACILITY MARGIN SHALL BE REDUCED OR INCREASED TO THE PERCENTAGE RATE PER ANNUM
SET OUT OPPOSITE THE RELEVANT RANGE IN COLUMN 2.

 

Margin Ratchet Table

Column 1

 

Column 2

 

Greater than or equal to 3.75:1

 

2.25

%

 

 

 

 

Less than 3.75:1 but greater than or equal to 3.5:1

 

2.00

%

 

 

 

 

Less than 3.5:1 but greater than or equal to 3.25:1

 

1.85

%

 

 

 

 

Less than 3.25:1 but greater than or equal to 3:1

 

1.65

%

 

 

 

 

Less than 3:1

 

1.50

%

 


(B)           ANY REDUCTION OR INCREASE TO THE A FACILITY MARGIN IN ACCORDANCE
WITH PARAGRAPH (A) ABOVE SHALL TAKE EFFECT IN RELATION TO A FACILITY ADVANCES
WITH EFFECT FROM THE DATE OF RECEIPT BY THE FACILITY AGENT IN RESPECT OF THE
RELEVANT QUARTER DATE OF:

 

76

--------------------------------------------------------------------------------


 

(I)            THE QUARTERLY FINANCIAL INFORMATION REQUIRED TO BE DELIVERED IN
ACCORDANCE WITH CLAUSE 21.1 (FINANCIAL STATEMENTS); AND

 

(II)           A COMPLIANCE CERTIFICATE REQUIRED TO BE DELIVERED IN ACCORDANCE
WITH PARAGRAPH (A) OF CLAUSE 21.4 (COMPLIANCE CERTIFICATES) SETTING OUT THE
RELEVANT RATIO OF CONSOLIDATED NET BORROWINGS TO CONSOLIDATED ANNUALISED TCN
GROUP NET OPERATING CASH FLOW,

 


AND SHALL APPLY UNTIL THE DATE OF RECEIPT BY THE FACILITY AGENT OF THE QUARTERLY
FINANCIAL INFORMATION AND COMPLIANCE CERTIFICATE IN RESPECT OF THE NEXT
SUCCEEDING QUARTER DATE (OR IF SUCH FINANCIAL INFORMATION AND COMPLIANCE
CERTIFICATE ARE NOT SO DELIVERED, THE LAST DAY UPON WHICH SUCH FINANCIAL
INFORMATION AND COMPLIANCE CERTIFICATE SHOULD HAVE BEEN SO DELIVERED IN
ACCORDANCE WITH CLAUSE 21.1 (FINANCIAL STATEMENTS) AND PARAGRAPH (A) OF CLAUSE
21.4 (COMPLIANCE CERTIFICATES)) WHEREUPON THE A FACILITY MARGIN SHALL BE
RECALCULATED ON THE BASIS OF SUCH FINANCIAL INFORMATION AND COMPLIANCE
CERTIFICATE;.


 


(C)           SUBJECT TO PARAGRAPH (D) OF THIS CLAUSE 13.7, IF IN RESPECT OF ANY
QUARTER DATE FALLING NOT LESS THAN 6 MONTHS AFTER THE DATE OF THE FIRST
UTILISATION OF THE B FACILITY THE RATIO OF CONSOLIDATED NET BORROWINGS TO
CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW COMPUTED ON THE SAME
BASIS AS THE RATIO SET OUT IN PARAGRAPH (A) OF CLAUSE 22.1 (RATIOS) IS LESS THAN
OR EQUAL TO 3.0 TO 1.0, THEN THE B FACILITY MARGIN SHALL BE REDUCED BY 0.25%.


 


(D)           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, THE A FACILITY MARGIN
SHALL REVERT TO 2.25% AND THE B FACILITY MARGIN SHALL REVERT TO 2.50% AND SHALL
REMAIN AT SUCH RATES FOR SO LONG AS THE EVENT OF DEFAULT IS CONTINUING AND WHEN
SUCH EVENT OF DEFAULT CEASES TO BE CONTINUING IT SHALL REVERT:


 

(I)            IN THE CASE OF AN EVENT OF DEFAULT SET OUT IN PARAGRAPH (D) OF
CLAUSE 26.3 (COVENANTS), UPON THE DATE ON WHICH THE FACILITY AGENT HAS RECEIVED
A COMPLIANCE CERTIFICATE CONFIRMING COMPLIANCE WITH THE FINANCIAL COVENANTS SET
OUT IN CLAUSE 22 (FINANCIAL CONDITION); OR

 

(II)           IN THE CASE OF ANY EVENT OF DEFAULT NOT REFERRED TO IN
SUB-PARAGRAPH (I) ABOVE EITHER (A) UPON THE DATE ON WHICH THE FACILITY AGENT HAS
RECEIVED A CERTIFICATE OF A DULY AUTHORISED OFFICER OF TCN CERTIFYING THAT SUCH
EVENT OF DEFAULT HAS BEEN REMEDIED, IMMEDIATELY UPON RECEIPT OF SUCH CERTIFICATE
OR (B) WHERE THE LENDERS HAVE WAIVED SUCH EVENT OF DEFAULT IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT, IMMEDIATELY UPON THE FACILITY AGENT HAVING
CONFIRMED TO TCN THAT SUCH EVENT OF DEFAULT HAS BEEN WAIVED,

 

in each case, to the applicable rate provided in paragraph (a) or (c) above (as
applicable) by reference to:

 

(x)           in the case of an Event of Default of the type referred to in
paragraph (d)(i) above, the ratio of Consolidated Net Borrowings to Consolidated
Annualised TCN Group Net Operating Cash Flow set out in the Compliance
Certificate referred to therein; or

 

(y)           in the case of any other Event of Default, by reference to the
ratio of Consolidated Net Borrowings to Consolidated Annualised TCN Group Net
Operating Cash Flow set out in the Compliance Certificate most recently
delivered to the Facility Agent prior to the remedy or waiver of such Event of
Default.

 


13.8        NOTIFICATION

 

The Facility Agent shall promptly notify the relevant Borrower and the Lenders
of each determination of LIBOR, EURIBOR, the Associated Costs Rate, and any
change to the proposed length of a Term

 

77

--------------------------------------------------------------------------------


 

or Interest Period or any interest rate occasioned by the operation of Clause 14
(Market Disruptions and Alternative Interest Rates).

 


14.          MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES

 


14.1        MARKET DISRUPTION

 

If, in relation to any Interest Period or Term:

 


(A)           EURIBOR OR LIBOR, AS THE CASE MAY BE, IS TO BE DETERMINED BY
REFERENCE TO THE REFERENCE BANKS AND, AT OR ABOUT 11.00 A.M. (BRUSSELS TIME IN
THE CASE OF EURIBOR OR LONDON TIME IN THE CASE OF LIBOR) ON THE QUOTATION DATE
FOR SUCH INTEREST PERIOD OR TERM, NONE OR ONLY ONE OF THE REFERENCE BANKS
SUPPLIES A RATE FOR THE PURPOSE OF DETERMINING EURIBOR OR LIBOR, AS THE CASE MAY
BE, FOR THE RELEVANT PERIOD; OR


 


(B)           BEFORE THE CLOSE OF BUSINESS IN LONDON ON THE QUOTATION DATE FOR
SUCH INTEREST PERIOD OR TERM, THE FACILITY AGENT HAS BEEN NOTIFIED BY A LENDER
OR EACH OF A GROUP OF LENDERS TO WHOM IN AGGREGATE 40% OR MORE OF THE RELEVANT
ADVANCE IS OWED (OR, IN THE CASE OF AN UNDRAWN ADVANCE, IF MADE, WOULD BE OWED)
THAT THE COST TO IT OF OBTAINING MATCHING DEPOSITS FOR THE RELEVANT ADVANCE IN
THE RELEVANT INTERBANK MARKET WOULD BE IN EXCESS OF EURIBOR OR LIBOR, AS THE
CASE MAY BE,


 

then the Facility Agent shall notify the relevant Borrowers and the Lenders of
such event and, notwithstanding anything to the contrary in this Agreement,
Clause 14.2 (Substitute Interest Period or Term and Interest Rate) shall apply
(if the relevant Advance is a Term Facility Advance which is already outstanding
or a Rollover Advance).  If either paragraph (a) or (b) applies to a proposed
Advance other than a Rollover Advance, such Advance shall not be made.

 


14.2        SUBSTITUTE INTEREST PERIOD OR TERM AND INTEREST RATE

 


(A)           IF PARAGRAPH (A) OF CLAUSE 14.1 (MARKET DISRUPTION) APPLIES, THE
DURATION OF THE RELEVANT INTEREST PERIOD OR TERM SHALL BE 1 MONTH OR, IF LESS,
SUCH THAT IT SHALL END ON THE TERMINATION DATE IN RESPECT OF THE REVOLVING
FACILITY (IN THE CASE OF A ROLLOVER ADVANCE) OR THE NEXT SUCCEEDING REPAYMENT
DATE (IN THE CASE OF A TERM FACILITY ADVANCE).


 


(B)           IF EITHER PARAGRAPH OF CLAUSE 14.1 (MARKET DISRUPTION) APPLIES TO
AN ADVANCE, THE RATE OF INTEREST APPLICABLE TO EACH LENDER’S PORTION OF SUCH
ADVANCE DURING THE RELEVANT INTEREST PERIOD OR TERM SHALL (SUBJECT TO ANY
AGREEMENT REACHED PURSUANT TO CLAUSE 14.3 (ALTERNATIVE RATE)) BE THE RATE PER
ANNUM WHICH IS THE SUM OF:


 

(I)            THE APPLICABLE MARGIN;

 

(II)           THE RATE PER ANNUM NOTIFIED TO THE FACILITY AGENT BY SUCH LENDER
BEFORE THE LAST DAY OF SUCH INTEREST PERIOD OR TERM TO BE THAT WHICH EXPRESSES
AS A PERCENTAGE RATE PER ANNUM THE COST TO SUCH LENDER OF FUNDING FROM WHATEVER
SOURCES IT MAY REASONABLY SELECT ITS PORTION OF SUCH ADVANCE DURING SUCH
INTEREST PERIOD OR TERM; AND

 

(III)         THE ASSOCIATED COSTS RATE, IF ANY, APPLICABLE TO SUCH LENDER’S
PARTICIPATION IN THE RELEVANT ADVANCE.

 


14.3        ALTERNATIVE RATE

 

If Clause 14.1 (Market Disruption) applies and the Facility Agent or any
Borrower so requires, the Facility Agent and TCN shall enter into negotiations
with a view to agreeing an alternative basis:

 

78

--------------------------------------------------------------------------------


 

(a)           for determining the rate of interest from time to time applicable
to such Advances; and/or

 

(b)           upon which such Advances may be maintained (whether in Sterling or
some other currency) thereafter,

 

and any such alternative basis that is agreed shall take effect in accordance
with its terms and be binding on each party to this Agreement, provided that the
Facility Agent may not agree any such alternative basis without the prior
consent of each Lender holding Outstandings under each applicable Facility,
acting reasonably.

 


15.          COMMISSIONS AND FEES

 


15.1        COMMITMENT FEES

 

TCN shall pay to the Facility Agent for the account of each relevant Lender
(other than an Ancillary Facility Lender) a commitment commission on the
aggregate amount of such Lender’s Available Revolving Facility Commitment (other
than any Ancillary Facility) from day to day during the period beginning on the
date of this Agreement and ending on the Termination Date in respect of the
Revolving Facility, such commitment commission to be calculated at the rate of
0.75% per annum payable in arrears on the last day of each successive period of
3 months which ends during such period and on the Termination Date for the
Revolving Facility.

 


15.2        ARRANGEMENT AND UNDERWRITING FEE

 

TCN shall pay to the Mandated Lead Arrangers the arrangement fee specified in
the letter dated 2 November 2004 from the Mandated Lead Arrangers to TCN at the
time and in the amount specified in such letter.

 


15.3        AGENCY FEE

 

TCN shall pay to the Facility Agent for its own account the fees specified in
the letter dated on or around the date hereof from the Facility Agent to TCN at
the times and in the amounts specified in such letter.

 


15.4        DOCUMENTARY CREDIT FEE

 

TCN shall, in respect of each Documentary Credit, pay to the Facility Agent for
the account of each Indemnifying Lender (for distribution in proportion to each
Indemnifying Lender’s L/C Proportion of such Documentary Credit) a documentary
credit fee in the currency in which the relevant Documentary Credit is
denominated at a rate equal to the applicable Revolving Facility Margin applied
on the Outstanding L/C Amount in relation to such Documentary Credit.  Such
documentary credit fee shall be paid in arrears on the last day of each
successive period of 3 months which begins during the Term of the relevant
Documentary Credit and on the relevant Expiry Date.  Accrued Documentary Credit
fees shall also be payable on the cancelled amount of any Revolving Facility
Commitment attributable to a Documentary Credit which is repaid in full at the
time such cancellation is effective, if the Revolving Facility Commitment is
cancelled in full and a Documentary Credit is repaid in full.

 


15.5        L/C BANK FEE

 

TCN shall pay to the L/C Bank a fronting fee in respect of each Documentary
Credit requested by it in the amount and at the times agreed in the letter dated
on or about the date of this Agreement between the L/C Bank and TCN.

 

79

--------------------------------------------------------------------------------


 


16.          TAXES

 


16.1        TAX GROSS-UP

 


(A)           EACH PAYMENT MADE BY AN OBLIGOR UNDER A FINANCE DOCUMENT SHALL BE
MADE BY IT WITHOUT ANY TAX DEDUCTION, UNLESS A TAX DEDUCTION IS REQUIRED BY LAW.


 


(B)           AS SOON AS IT BECOMES AWARE THAT AN OBLIGOR IS OR WILL BE REQUIRED
BY LAW TO MAKE A TAX DEDUCTION (OR THAT THERE IS ANY CHANGE IN THE RATE AT WHICH
OR THE BASIS ON WHICH SUCH TAX DEDUCTION IS TO BE MADE) THE RELEVANT OBLIGOR
SHALL NOTIFY THE FACILITY AGENT ACCORDINGLY.  SIMILARLY, A LENDER SHALL NOTIFY
THE FACILITY AGENT UPON BECOMING SO AWARE IN RESPECT OF A PAYMENT PAYABLE TO
THAT LENDER.


 


(C)           IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE MADE BY AN OBLIGOR,
THE AMOUNT OF THE PAYMENT DUE SHALL, UNLESS PARAGRAPH (F) BELOW APPLIES, BE
INCREASED TO AN AMOUNT SO THAT, AFTER THE REQUIRED TAX DEDUCTION IS MADE, THE
PAYEE RECEIVES AN AMOUNT EQUAL TO THE AMOUNT IT WOULD HAVE RECEIVED HAD NO TAX
DEDUCTION BEEN REQUIRED.


 


(D)           IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE MADE BY THE FACILITY
AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE (OTHER THAN BY REASON OF THE
FACILITY AGENT OR THE SECURITY TRUSTEE PERFORMING ITS OBLIGATIONS AS SUCH UNDER
THIS AGREEMENT THROUGH AN OFFICE LOCATED OUTSIDE THE UNITED KINGDOM OR THE US
PAYING AGENT PERFORMING ITS OBLIGATIONS AS SUCH THROUGH AN OFFICE LOCATED
OUTSIDE THE UNITED STATES) FROM ANY PAYMENT TO ANY FINANCE PARTY WHICH
REPRESENTS AN AMOUNT OR AMOUNTS RECEIVED FROM AN OBLIGOR, THAT OBLIGOR SHALL,
UNLESS PARAGRAPH (F) BELOW APPLIES, PAY DIRECTLY TO THAT FINANCE PARTY AN AMOUNT
WHICH, AFTER MAKING THE REQUIRED TAX DEDUCTION ENABLES THE PAYEE OF THAT AMOUNT
TO RECEIVE AN AMOUNT EQUAL TO THE PAYMENT WHICH IT WOULD HAVE RECEIVED IF NO TAX
DEDUCTION HAD BEEN REQUIRED.


 


(E)           IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE MADE BY THE FACILITY
AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE FROM ANY PAYMENT TO ANY
FINANCE PARTY, THE FACILITY AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE
AS APPROPRIATE SHALL MAKE THAT TAX DEDUCTION AND ANY PAYMENT REQUIRED IN
CONNECTION WITH THAT TAX DEDUCTION TO THE RELEVANT TAXING AUTHORITY WITHIN THE
TIME ALLOWED AND IN THE MINIMUM AMOUNT REQUIRED BY LAW AND WITHIN 30 DAYS OF
MAKING EITHER A TAX DEDUCTION OR ANY PAYMENT IN CONNECTION WITH THAT TAX
DEDUCTION, THE FACILITY AGENT, THE US PAYING AGENT OR THE SECURITY TRUSTEE AS
APPROPRIATE MAKING THAT TAX DEDUCTION OR OTHER PAYMENT SHALL DELIVER TO TCN OR
THE US BORROWER, AS APPROPRIATE, EVIDENCE THAT THE TAX DEDUCTION OR OTHER
PAYMENT HAS BEEN MADE OR ACCOUNTED FOR TO THE RELEVANT TAX AUTHORITY.


 


(F)            NO OBLIGOR IS REQUIRED TO MAKE A TAX PAYMENT TO A LENDER UNDER
PARAGRAPHS (C) OR (D) ABOVE FOR A TAX DEDUCTION IN RESPECT OF TAX IMPOSED BY THE
UNITED KINGDOM ON A PAYMENT OF INTEREST IN RESPECT OF A PARTICIPATION IN AN
ADVANCE BY THAT LENDER TO TCN WHERE THAT LENDER IS NOT A QUALIFYING LENDER ON
THE DATE ON WHICH THE RELEVANT PAYMENT OF INTEREST IS DUE (OTHERWISE THAN AS A
CONSEQUENCE OF A CHANGE IN TAX LAW) TO THE EXTENT THAT PAYMENT COULD HAVE BEEN
MADE WITHOUT A TAX DEDUCTION IF THAT LENDER HAD BEEN A QUALIFYING LENDER ON THAT
DATE.


 


(G)           THE RELEVANT OBLIGOR WHICH IS REQUIRED TO MAKE A TAX DEDUCTION
SHALL MAKE THAT TAX DEDUCTION AND ANY PAYMENT REQUIRED IN CONNECTION WITH THAT
TAX DEDUCTION TO THE RELEVANT TAXING AUTHORITY WITHIN THE TIME ALLOWED AND IN
THE MINIMUM AMOUNT REQUIRED BY LAW.


 


(H)           WITHIN 30 DAYS OF MAKING EITHER A TAX DEDUCTION OR ANY PAYMENT
REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION, THE RELEVANT OBLIGOR MAKING THAT
TAX DEDUCTION OR OTHER PAYMENT SHALL DELIVER TO THE FACILITY AGENT OR THE US
PAYING AGENT, AS APPROPRIATE, FOR THE FINANCE PARTY

 

80

--------------------------------------------------------------------------------


 


ENTITLED TO THE INTEREST TO WHICH SUCH TAX DEDUCTION OR PAYMENT RELATES EVIDENCE
THAT THE TAX DEDUCTION OR OTHER PAYMENT HAS BEEN MADE OR ACCOUNTED FOR TO THE
RELEVANT TAX AUTHORITY.

 


(I)            EACH LENDER EXPRESSED TO BE A “UK NON-BANK LENDER” IN PART 2 OF
SCHEDULE 1 (UK NON-BANK LENDERS) OR IN THE TRANSFER DEED PURSUANT TO WHICH IT
BECOMES A LENDER REPRESENTS AND WARRANTS TO:


 

(I)            THE FACILITY AGENT AND TCN, ON THE DATE OF THIS AGREEMENT, OR ON
THE RELEVANT TRANSFER DATE (AS THE CASE MAY BE) THAT IT IS WITHIN PARAGRAPH (A)
OF THE DEFINITION OF UK NON-BANK LENDER ON THAT DATE (UNLESS, IF IT IS NOT
WITHIN PARAGRAPH (A), IT IS WITHIN PARAGRAPH (B) OF THE DEFINITION OF UK
NON-BANK LENDER ON THAT DATE, AND HAS NOTIFIED THE FACILITY AGENT OF THE
CIRCUMSTANCES BY VIRTUE OF WHICH IT FALLS WITHIN SUCH PARAGRAPH (B) AND HAS
PROVIDED EVIDENCE OF THE SAME TO TCN IF AND TO THE EXTENT REQUESTED TO DO SO,
AND THE FACILITY AGENT); AND

 

(II)           THE FACILITY AGENT AND TCN THAT, UNLESS IT NOTIFIES THE FACILITY
AGENT AND TCN TO THE CONTRARY IN WRITING PRIOR TO ANY SUCH DATE, ITS
REPRESENTATION AND WARRANTY IN PARAGRAPH (I) OF THIS CLAUSE 16.1(I) IS TRUE IN
RELATION TO THAT LENDER’S PARTICIPATION IN EACH ADVANCE MADE TO TCN, ON EACH
DATE THAT TCN MAKES A PAYMENT OF INTEREST IN RELATION TO SUCH ADVANCE.

 


(J)            A LENDER THAT INTENDS TO QUALIFY AS A UK TREATY LENDER AND THE
RELEVANT OBLIGOR THAT MAKES A PAYMENT TO WHICH THAT LENDER IS ENTITLED SHALL
CO-OPERATE IN COMPLETING ANY PROCEDURAL FORMALITIES NECESSARY FOR THE RELEVANT
OBLIGOR TO OBTAIN AUTHORISATION TO MAKE THAT PAYMENT WITHOUT A TAX DEDUCTION.


 


(K)           (I)            IF, IN RELATION TO ANY INTEREST PAYMENT TO A LENDER
ON AN ADVANCE:


 


(A)          THAT LENDER HAS CONFIRMED TO TCN AND THE FACILITY AGENT BEFORE THAT
INTEREST PAYMENT WOULD OTHERWISE FALL DUE THAT:


 


(1)           IT HAS COMPLETED THE NECESSARY PROCEDURAL FORMALITIES REFERRED TO
IN PARAGRAPH (J) OF THIS CLAUSE 16.1; AND


 


(2)           THE INLAND REVENUE HAS NOT DECLINED TO ISSUE THE AUTHORISATION
REFERRED TO IN THE DEFINITION OF “UK TREATY LENDER” (THE “AUTHORISATION”) TO
THAT LENDER IN RELATION TO THAT ADVANCE, OR IF THE INLAND REVENUE HAS DECLINED,
THE LENDER IS DISPUTING THAT DECISION IN GOOD FAITH; AND


 

(B)           the relevant Obligor has not received the Authorisation,

 

then, that interest payment (the “relevant Interest Payment”) shall not be due
and payable under Clause 12.1 (Interest Payment Date for Revolving Facility
Advances) or Clause 13.5 (Payment of Interest for Term Facility Advances) (as
applicable) until the date (the “Confirmation Date”) which is  2 Business Days
after the earlier of:

 

(x)            the date on which the Authorisation is received by the relevant
Obligor;

 

(y)           the date that Lender confirms to TCN and the Facility Agent that
it is not entitled to claim full relief from liability to taxation otherwise
imposed by the United Kingdom (in relation to that Lender’s participation in
Advances made to TCN) on interest under a Double Taxation Treaty in relation to
the relevant Interest Payment; and

 

81

--------------------------------------------------------------------------------


 

(z)            the date which is 6 months after the date on which the relevant
Interest Payment had otherwise been due and payable.

 

(ii)           For the avoidance of doubt, in the event that sub-paragraph (i)
of this pargraph (k) applies the Interest Period or Term to which the relevant
Interest Payment relates shall not be extended and the start of the immediately
succeeding Interest Period or Term shall not be delayed.

 


16.2        TAX INDEMNITY

 


(A)           SUBJECT TO PARAGRAPH (B) OF THIS CLAUSE, TCN SHALL (WITHIN 5
BUSINESS DAYS OF DEMAND BY THE FACILITY AGENT) PAY (OR PROCURE THAT THE RELEVANT
OBLIGOR PAYS) FOR THE ACCOUNT OF A PROTECTED PARTY AN AMOUNT EQUAL TO ANY TAX
LIABILITY WHICH THAT PROTECTED PARTY REASONABLY DETERMINES HAS BEEN OR WILL BE
SUFFERED BY THAT PROTECTED PARTY (DIRECTLY OR INDIRECTLY) IN CONNECTION WITH ANY
FINANCE DOCUMENT.


 


(B)           PARAGRAPH (A) OF THIS CLAUSE SHALL NOT APPLY:


 

(I)            WITH RESPECT TO ANY TAX LIABILITY OF A PROTECTED PARTY IN RESPECT
OF TAX ON OVERALL NET INCOME OF THAT PROTECTED PARTY;

 

(II)           TO THE EXTENT THAT ANY TAX LIABILITY HAS BEEN COMPENSATED FOR BY
AN INCREASED PAYMENT OR OTHER PAYMENT UNDER PARAGRAPHS (C) OR (D) OF CLAUSE 16.1
(TAX GROSS-UP) OR WOULD HAVE BEEN COMPENSATED FOR BY SUCH AN INCREASED PAYMENT
OR OTHER PAYMENT, BUT FOR THE APPLICATION OF PARAGRAPH (F) OF CLAUSE 16.1 (TAX
GROSS-UP); OR

 

(III)         UNTIL THE CLOSING DATE HAS OCCURRED.

 


(C)           A PROTECTED PARTY MAKING, OR INTENDING TO MAKE, A CLAIM PURSUANT
TO PARAGRAPH (A) OF THIS CLAUSE 16.2 SHALL PROMPTLY NOTIFY THE FACILITY AGENT OF
THE EVENT WHICH WILL GIVE, OR HAS GIVEN, RISE TO THE CLAIM TOGETHER WITH
SUPPORTING EVIDENCE, FOLLOWING WHICH THE FACILITY AGENT SHALL NOTIFY TCN AND
PROVIDE SUCH EVIDENCE TO IT.


 


(D)           A PROTECTED PARTY SHALL, ON RECEIVING A PAYMENT FROM AN OBLIGOR
UNDER THIS CLAUSE 16.2, NOTIFY THE FACILITY AGENT.


 


(E)           IN THIS CLAUSE 16.2:


 

“Tax Liability” means, in respect of any Protected Party:

 

(I)            ANY LIABILITY OR ANY INCREASE IN THE LIABILITY OF THAT PERSON TO
MAKE ANY PAYMENT OF OR IN RESPECT OF TAX;

 

(II)           ANY LOSS OF ANY RELIEF, ALLOWANCE, DEDUCTION OR CREDIT IN RESPECT
OF TAX WHICH WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT PERSON;

 

(III)         ANY SETTING OFF AGAINST INCOME, PROFITS OR GAINS OR AGAINST ANY
TAX LIABILITY OF ANY RELIEF, ALLOWANCE, DEDUCTION OR CREDIT IN RESPECT OF TAX
WHICH WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT PERSON; AND

 

(IV)          ANY LOSS OR SETTING OFF AGAINST ANY TAX LIABILITY OF A RIGHT TO
REPAYMENT OF TAX WHICH WOULD OTHERWISE HAVE BEEN AVAILABLE TO THAT PERSON.

 

For this purpose, any question of whether or not any relief, allowance,
deduction, credit or right to repayment of tax has been lost or set off in
relation to any person, and if so, the date

 

82

--------------------------------------------------------------------------------


 

on which that loss or set-off took place, shall be conclusively determined by
that person, acting reasonably and in good faith, and such determination shall
be binding on the relevant parties to this Agreement.

 

“Tax on Overall Net Income” means, in relation to a Protected Party, tax (other
than tax deducted or withheld from any payment) imposed on the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party by the jurisdiction in which the relevant Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which the
Finance Party is treated as residing for tax purposes or in which the relevant
Finance Party’s Facility Office or head office is situated.

 


(F)            A PROTECTED PARTY MAKING OR INTENDING TO MAKE A CLAIM UNDER
PARAGRAPH (A) ABOVE SHALL PROMPTLY NOTIFY THE FACILITY AGENT OF THE EVENT WHICH
WILL GIVE, OR HAS GIVEN, RISE TO THE CLAIM TOGETHER WITH SUPPORTING EVIDENCE,
FOLLOWING WHICH THE FACILITY AGENT SHALL NOTIFY TCN AND PROVIDE SUCH EVIDENCE TO
IT.


 


(G)           A PROTECTED PARTY SHALL, ON RECEIVING A PAYMENT FROM AN OBLIGOR
UNDER THIS CLAUSE 16.2, NOTIFY THE FACILITY AGENT.


 


16.3        TAX CREDIT

 


(A)           IF AN OBLIGOR MAKES A TAX PAYMENT AND THE RELEVANT FINANCE PARTY
DETERMINES (ACTING IN GOOD FAITH AND REASONABLY) THAT:


 

(I)            A TAX CREDIT IS ATTRIBUTABLE TO THAT TAX PAYMENT; AND

 

(II)           THAT FINANCE PARTY HAS OBTAINED, UTILISED AND RETAINED THAT TAX
CREDIT,

 

the Finance Party shall (subject to paragraph (b) below and to the extent that
such Finance Party can do so without prejudicing the availability and/or the
amount of the Tax Credit and the right of that Finance Party to obtain any other
benefit, relief or allowance which may be available to it) pay to the relevant
Obligor such amount which that Finance Party determines, acting reasonably and
in good faith, will leave it (after that payment) in the same after-tax position
as it would have been in had the Tax Payment not been made by the relevant
Obligor.

 

(b)         (i)              Each Finance Party shall have an absolute
discretion as to the time at which and the order and manner in which it realises
or utilises any Tax Credits and shall not be obliged to arrange its business or
its tax affairs in any particular way in order to be eligible for any credit or
refund or similar benefit.

 

(ii)           No Finance Party shall be obliged to disclose to any other person
any information regarding its business, tax affairs or tax computations.

 

(iii)         If a Finance Party has made a payment to an Obligor pursuant to
this Clause 16.3 on account of a Tax Credit and it subsequently transpires that
that Finance Party did not receive that Tax Credit or received a reduced Tax
Credit, such Obligor shall, on demand, pay to that Finance Party the amount
which that Finance Party determines, acting reasonably and in good faith, will
put it (after that payment is received) in the same after tax position as it
would have been in had no such payment or a reduced payment been made to such
Obligor.

 


(C)           NO FINANCE PARTY SHALL BE OBLIGED TO MAKE ANY PAYMENT UNDER THIS
CLAUSE 16.3 IF, BY DOING SO, IT WOULD CONTRAVENE THE TERMS OF ANY APPLICABLE LAW
OR ANY NOTICE, DIRECTION OR REQUIREMENT OF ANY GOVERNMENTAL OR REGULATORY
AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW).

 

83

--------------------------------------------------------------------------------


 


17.          INCREASED COSTS

 


17.1        INCREASED COSTS

 

Subject to Clause 17.3 (Exceptions) TCN shall, within 3 Business Days of a
demand by the Facility Agent, pay for the account of a Finance Party the amount
of any Increased Cost incurred by that Finance Party or any of its Affiliates as
a result (direct or indirect) of:

 


(A)           THE INTRODUCTION OR IMPLEMENTATION OF OR ANY CHANGE IN (OR ANY
CHANGE IN THE INTERPRETATION, ADMINISTRATION OR APPLICATION OF) ANY LAW,
REGULATION, PRACTICE OR CONCESSION OR ANY DIRECTIVE, REQUIREMENT, REQUEST OR
GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW BUT WHERE SUCH LAW,
REGULATION, PRACTICE, CONCESSION, DIRECTIVE, REQUIREMENT, REQUEST OR GUIDELINE
DOES NOT HAVE THE FORCE OF LAW, IT IS ONE WITH WHICH BANKS OR FINANCIAL
INSTITUTIONS SUBJECT TO THE SAME ARE GENERALLY ACCUSTOMED TO COMPLY) OF ANY
CENTRAL BANK, INCLUDING THE EUROPEAN CENTRAL BANK, THE FINANCIAL SERVICES
AUTHORITY OR ANY OTHER FISCAL, MONETARY, REGULATORY OR OTHER AUTHORITY AFTER THE
DATE OF THIS AGREEMENT;


 


(B)           COMPLIANCE WITH ANY LAW, REGULATION, PRACTICE, CONCESSION OR ANY
SUCH DIRECTIVE, REQUIREMENT, REQUEST OR GUIDELINE MADE AFTER THE DATE OF THIS
AGREEMENT; OR


 


(C)           THE IMPLEMENTATION OF ECONOMIC OR MONETARY UNION BY ANY MEMBER
STATE WHICH IS NOT ALREADY A PARTICIPATING MEMBER STATE.


 


17.2        INCREASED COSTS CLAIMS

 


(A)           A FINANCE PARTY INTENDING TO MAKE A CLAIM PURSUANT TO CLAUSE 17.1
(INCREASED COSTS) SHALL NOTIFY THE FACILITY AGENT OF THE EVENT GIVING RISE TO
THE CLAIM FOLLOWING WHICH THE FACILITY AGENT SHALL PROMPTLY NOTIFY TCN.


 


(B)           EACH FINANCE PARTY SHALL, AS SOON AS PRACTICABLE AFTER A DEMAND BY
THE FACILITY AGENT, PROVIDE A CERTIFICATE CONFIRMING THE AMOUNT OF ITS OR IF
APPLICABLE, ITS AFFILIATE’S INCREASED COSTS SETTING OUT IN REASONABLE DETAIL ITS
CALCULATIONS IN RELATION TO SUCH INCREASED COSTS.


 


17.3        EXCEPTIONS

 

Clause 17.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

 


(A)           ATTRIBUTABLE TO A TAX DEDUCTION REQUIRED BY LAW TO BE MADE BY AN
OBLIGOR, AS THE CASE MAY BE;


 


(B)           COMPENSATED FOR BY CLAUSE 16.2 (TAX INDEMNITY) (OR WOULD HAVE BEEN
COMPENSATED FOR BY CLAUSE 16.2 BUT WAS NOT SO COMPENSATED SOLELY BECAUSE
PARAGRAPH (B) OF CLAUSE 16.2 APPLIED);


 


(C)           COMPENSATED FOR BY THE PAYMENT OF THE ASSOCIATED COSTS RATE;


 


(D)           ATTRIBUTABLE TO THE GROSS NEGLIGENCE OF, OR WILFUL BREACH BY, THE
RELEVANT FINANCE PARTY OR IF APPLICABLE, ANY OF ITS AFFILIATES OF ANY LAW,
REGULATION, PRACTICE, CONCESSION, DIRECTIVE, REQUIREMENT, REQUEST OR GUIDELINE,
TO WHICH THE IMPOSITION OF SUCH INCREASED COST RELATES; OR


 


(E)           ATTRIBUTABLE TO A DELAY OF MORE THAN 30 DAYS IN THE RELEVANT
FINANCE PARTY NOTIFYING THE FACILITY AGENT OF ANY CLAIM PURSUANT TO PARAGRAPH
(A) OF CLAUSE 17.2 (INCREASED COSTS CLAIMS) AFTER SUCH FINANCE PARTY HAS BECOME
AWARE THAT IT HAD SUFFERED THE RELEVANT INCREASED COST.

 

84

--------------------------------------------------------------------------------


 


18.          ILLEGALITY

 

If it becomes unlawful in any relevant jurisdiction for a Lender to perform any
of its obligations as contemplated by this Agreement or to fund or maintain its
participation in any Advance or to issue a Documentary Credit or provide a
guarantee in relation to it as envisaged hereby/or in any Ancillary Facility:

 


(A)           THAT LENDER SHALL PROMPTLY NOTIFY THE FACILITY AGENT UPON BECOMING
AWARE OF THAT EVENT;


 


(B)           UPON THE FACILITY AGENT NOTIFYING TCN, THE AVAILABLE COMMITMENTS
OF THAT LENDER WILL IMMEDIATELY BE CANCELLED AND ITS COMMITMENTS REDUCED TO ZERO
AND SUCH LENDER SHALL NOT THEREAFTER BE OBLIGED TO PARTICIPATE IN ANY ADVANCE OR
ISSUE OR GUARANTEE ANY DOCUMENTARY CREDIT/OR MAKE AVAILABLE ANY ANCILLARY
FACILITY; AND


 


(C)           IF SO REQUIRED BY THE FACILITY AGENT ON BEHALF OF THE RELEVANT
LENDER, TCN SHALL REPAY OR PROCURE THAT THERE IS REPAID THAT LENDER’S
PARTICIPATION IN THE ADVANCES MADE TO IT ON THE LAST DAY OF THE CURRENT INTEREST
PERIOD OR TERM FOR EACH ADVANCE OCCURRING AFTER THE FACILITY AGENT HAS NOTIFIED
TCN OR, IF EARLIER, THE DATE SPECIFIED BY THE LENDER IN THE NOTICE DELIVERED TO
THE FACILITY AGENT (BEING NO EARLIER THAN THE LAST DAY OF ANY APPLICABLE GRACE
PERIOD PERMITTED BY LAW) AND, IF APPLICABLE, SHALL PROMPTLY REDUCE THAT LENDER’S
L/C PROPORTION OF THE OUTSTANDING L/C AMOUNT IN RESPECT OF ANY OUTSTANDING
DOCUMENTARY CREDIT ISSUED BY IT TO ZERO AND, IF APPLICABLE, SHALL PROMPTLY
REDUCE THE ANCILLARY FACILITY OUTSTANDINGS IN RESPECT OF THAT LENDER TO ZERO,
TOGETHER WITH ACCRUED INTEREST AND ALL OTHER AMOUNTS OWING TO THAT LENDER UNDER
THE FINANCE DOCUMENTS.


 


19.          MITIGATION

 


19.1        MITIGATION

 


(A)           EACH FINANCE PARTY SHALL IN CONSULTATION WITH TCN, TAKE ALL
REASONABLE STEPS TO MITIGATE ANY CIRCUMSTANCES WHICH ARISE AND WHICH WOULD
RESULT IN ANY AMOUNT BECOMING PAYABLE UNDER, OR PURSUANT TO, OR CANCELLED
PURSUANT TO, ANY OF CLAUSE 16 (TAXES), CLAUSE 17 (INCREASED COSTS) OR CLAUSE 18
(ILLEGALITY) INCLUDING (BUT NOT LIMITED TO) TRANSFERRING ITS RIGHTS AND
OBLIGATIONS UNDER THE FINANCE DOCUMENTS TO ANOTHER AFFILIATE OR FACILITY OFFICE
OR FINANCIAL INSTITUTION ACCEPTABLE TO TCN WHICH IS WILLING TO PARTICIPATE IN
ANY FACILITY IN WHICH SUCH LENDER HAS PARTICIPATED.


 


(B)           PARAGRAPH (A) OF THIS CLAUSE DOES NOT IN ANY WAY LIMIT THE
OBLIGATIONS OF ANY OBLIGOR UNDER THE FINANCE DOCUMENTS.


 


19.2        LIMITATION OF LIABILITY

 


(A)           WITH EFFECT FROM THE CLOSING DATE, TCN AGREES TO INDEMNIFY EACH
FINANCE PARTY FOR ALL COSTS AND EXPENSES REASONABLY INCURRED BY THAT FINANCE
PARTY AS A RESULT OF STEPS TAKEN BY IT UNDER CLAUSE 19.1 (MITIGATION).


 


(B)           A FINANCE PARTY IS NOT OBLIGED TO TAKE ANY STEPS UNDER CLAUSE 19.1
(MITIGATION) IF, IN THE OPINION OF THAT FINANCE PARTY (ACTING REASONABLY), TO DO
SO MIGHT IN ANY WAY BE PREJUDICIAL TO IT.


 


20.          REPRESENTATIONS AND WARRANTIES

 


(A)           TELEWEST UK MAKES EACH OF THE REPRESENTATIONS AND WARRANTIES SET
OUT IN THIS CLAUSE 20, OTHER THAN CLAUSES 20.9 (NO WINDING-UP), 20.10 (NO EVENT
OF DEFAULT), 20.12 (ORIGINAL FINANCIAL STATEMENTS), 20.13 (NO MATERIAL ADVERSE
CHANGE), 20.14 (NO UNDISCLOSED LIABILITIES), 20.15

 

85

--------------------------------------------------------------------------------


 


(ACCURACY OF INFORMATION), PARAGRAPHS (A) AND (B) OF CLAUSE 20.16 (INDEBTEDNESS
AND ENCUMBRANCES), 20.18 (STRUCTURE), 20.26 (INVESTMENT COMPANY ACT), 20.27
(PUBLIC UTILITY HOLDING COMPANY ACT), OR 20.35 (LIABILITIES OF US BORROWER) TO
EACH FINANCE PARTY ON THE DATE OF THIS AGREEMENT AND (IF DIFFERENT) ON THE
CLOSING DATE (EXCEPT WHERE THE CLOSING DATE FALLS ON THE DATE IMMEDIATELY AFTER
THE DATE OF THIS AGREEMENT) WITH RESPECT TO ITSELF.


 


(B)           TCN MAKES EACH OF THE REPRESENTATIONS AND WARRANTIES SET OUT IN
THIS CLAUSE 20, OTHER THAN CLAUSE 20.32 (LIABILITIES OF TELEWEST UK) AND 20.35
(LIABILITIES OF US BORROWER) WITH RESPECT TO ITSELF AND, SAVE TO THE EXTENT SUCH
REPRESENTATION PROVIDES OTHERWISE, TELEWEST UK AND EACH TCN GROUP OBLIGOR, TO
EACH FINANCE PARTY ON THE DATE OF THIS AGREEMENT AND (IF DIFFERENT) ON THE
CLOSING DATE (EXCEPT WHERE THE CLOSING DATE FALLS ON THE DATE IMMEDIATELY AFTER
THE DATE OF THIS AGREEMENT).


 


(C)           THE US BORROWER MAKES EACH OF THE REPRESENTATIONS AND WARRANTIES
SET OUT IN THIS CLAUSE 20, OTHER THAN THOSE EXPRESSED TO BE MADE BY TCN OR
TELEWEST UK ONLY, TO EACH FINANCE PARTY ON THE DATE OF ITS ACCESSION TO THIS
AGREEMENT AND (IF DIFFERENT) ON THE CLOSING DATE (EXCEPT WHERE THE CLOSING DATE
FALLS ON THE DATE IMMEDIATELY AFTER THE DATE OF THIS AGREEMENT) WITH RESPECT TO
ITSELF.


 


(D)           EACH OBLIGOR (OTHER THAN TELEWEST UK, TCN AND THE US BORROWER)
MAKES EACH OF THE REPRESENTATIONS AND WARRANTIES SET OUT IN THIS CLAUSE 20,
OTHER THAN THOSE EXPRESSED TO BE MADE BY TCN, TELEWEST UK OR THE US BORROWER
ONLY, TO EACH FINANCE PARTY ON THE DATE OF THIS AGREEMENT OR, IN THE CASE OF AN
ACCEDING GUARANTOR, ON THE DATE OF ITS ACCESSION HERETO AND (IF DIFFERENT) ON
THE CLOSING DATE (EXCEPT WHERE THE CLOSING DATE FALLS ON THE DATE IMMEDIATELY
AFTER THE DATE OF THIS AGREEMENT) WITH RESPECT TO ITSELF.


 


1.1          DUE ORGANISATION

 

It is a company duly organised, or a partnership duly formed, under the laws of
its jurisdiction of incorporation or establishment with power and authority to
enter into those of the Finance Documents to which it is party and to exercise
its rights and perform its obligations thereunder and all corporate and (subject
to paragraphs (d) and (e) of the definition of Reservations) other action
required to authorise its execution of those of the Finance Documents to which
it is party and its performance of its obligations have been duly taken.

 


20.2        NO DEDUCTION

 

At the date of this Agreement, it will not be required to make any deduction for
or withholding on account of tax from any payment it may make under any of the
Finance Documents to any Lender which is a Qualifying Lender.

 


20.3        CLAIMS PARI PASSU

 

Subject to the Reservations, under the laws of its jurisdiction of incorporation
or establishment, and, if different, England, in force at the date of this
Agreement, the claims of the Finance Parties against it under the Finance
Documents to which it is party rank and will rank at least pari passu with the
claims of all its unsecured and unsubordinated creditors save those whose claims
are preferred by any bankruptcy, insolvency, liquidation or similar laws of
general application.

 


20.4        NO IMMUNITY

 

In any legal proceedings taken in its jurisdiction of incorporation or
establishment and, if different, England in relation to any of the Finance
Documents to which it is party it will not be entitled to claim for itself or
any of its assets immunity from suit, execution, attachment or other legal
process.

 

86

--------------------------------------------------------------------------------


 


20.5        GOVERNING LAW AND JUDGMENTS

 

Subject to the Reservations, in any legal proceedings taken in its jurisdiction
of incorporation or establishment in relation to any of the Finance Documents to
which it is party, the choice of law expressed in such documents to be the
governing law of it and any judgment obtained in such jurisdiction will be
recognised and enforced.

 


20.6        ALL ACTIONS TAKEN

 

All acts, conditions and things required to be done, fulfilled and performed in
order:

 


(A)           TO ENABLE IT LAWFULLY TO ENTER INTO, EXERCISE ITS RIGHTS UNDER AND
PERFORM AND COMPLY WITH ALL MATERIAL OBLIGATIONS EXPRESSED TO BE ASSUMED BY IT
IN THE FINANCE DOCUMENTS TO WHICH IT IS PARTY;


 


(B)           SUBJECT TO THE RESERVATIONS, TO ENSURE THAT ALL MATERIAL
OBLIGATIONS EXPRESSED TO BE ASSUMED BY IT IN THE FINANCE DOCUMENTS TO WHICH IT
IS PARTY ARE LEGAL, VALID AND BINDING; AND


 


(C)           SUBJECT TO THE RESERVATIONS, TO MAKE THE FINANCE DOCUMENTS TO
WHICH IT IS PARTY ADMISSIBLE IN EVIDENCE IN ITS JURISDICTION OF INCORPORATION OR
ESTABLISHMENT AND, IF DIFFERENT, THE UNITED KINGDOM,


 

have been done, fulfilled and performed.

 


20.7        NO FILING OR STAMP TAXES

 

Under the laws of the United Kingdom or the United States of America, in force
at the date of this Agreement, it is not necessary that any of the Finance
Documents to which it is party be filed, recorded or enrolled with any court or
other authority in such jurisdiction or that any stamp, registration or similar
tax be paid on or in relation to any of them other than those filings which are
necessary to perfect the Security and save as stated in the Reservations,
provided that for the purposes of this Clause 20.7, “Finance Documents” does not
include any Transfer Deeds.

 


20.8        BINDING OBLIGATIONS

 

Subject to the Reservations, the obligations expressed to be assumed by it in
the Finance Documents to which it is party, are legal, valid and binding and
enforceable against it in accordance with the terms thereof and no limit on its
powers will be exceeded as a result of the borrowings, grant of security or
giving of guarantees contemplated by such Finance Documents or the performance
by it of any of its obligations thereunder.

 


20.9        NO WINDING-UP

 

In the case of TCN only none of the Ultimate Parent, Telewest UK or any TCN
Group Obligor is taking any corporate action nor are any other steps being taken
(including the commencement of any legal proceedings) against the Ultimate
Parent, Telewest UK or any TCN Group Obligor, for its winding-up, suspension of
payments, moratorium, dissolution, administration or reorganisation, composition
or compromise of other arrangement, for the appointment of a liquidator,
receiver, administrative receiver, administrator, compulsory manager,
conservator, custodian, trustee or similar officer of it or of any or all of its
assets or revenues save as disclosed to the Facility Agent prior to the date of
this Agreement.

 

87

--------------------------------------------------------------------------------


 


20.10      NO EVENT OF DEFAULT

 

In the case of TCN only, no Event of Default is continuing or might reasonably
be expected to result from the making of any Advance.

 


20.11      NO MATERIAL PROCEEDINGS

 

In the case of TCN and Telewest UK only, no litigation, arbitration or
administrative proceeding of or before any court, arbitral body, or agency in
which there is a reasonable possibility of an adverse decision which could
reasonably be expected to have a Material Adverse Effect has been started or, to
the best of its knowledge, is threatened in writing or (in the case of TCN only)
is pending against it or any member of the TCN Group, other than litigation,
arbitration or administrative proceedings commenced prior to the date of this
Agreement, details of which are set out in the Information Memorandum.

 


20.12      ORIGINAL FINANCIAL STATEMENTS

 

In the case of TCN only, except as described in Note 1 to the Original Financial
Statements, the Original Financial Statements were prepared in accordance with
applicable GAAP which have been consistently applied (unless and to the extent
expressly disclosed to the Facility Agent in writing to the contrary before the
date of this Agreement) and fairly present in all material respects the
consolidated financial position of the TCN Group at the date as of which they
were prepared and/or (as appropriate) the results of operations and changes in
financial position during the period for which they were prepared.

 


20.13      NO MATERIAL ADVERSE CHANGE

 

In the case of TCN only, since publication of its Original Financial Statements
no event or series of events has occurred, in each case which has had or could
reasonably be expected to have a Material Adverse Effect.

 


20.14      NO UNDISCLOSED LIABILITIES

 

In the case of TCN only, as at 31 December 2003, neither TCN nor any of its
Subsidiaries had any material liabilities (contingent or otherwise) which were
not disclosed in the Original Financial Statements (or by the notes thereto) or
reserved against therein and the TCN Group had no material unrealised or
anticipated losses arising from commitments entered into by it which were not so
disclosed or reserved against, in each case, to the extent required to be
disclosed by applicable GAAP.

 


20.15      ACCURACY OF INFORMATION

 

In the case of TCN only:

 


(A)           TO THE BEST OF ITS KNOWLEDGE AND BELIEF HAVING MADE ALL REASONABLE
AND PROPER ENQUIRIES, ALL STATEMENTS OF FACT RELATING TO THE BUSINESS, ASSETS,
FINANCIAL CONDITION AND OPERATIONS OF THE GROUP CONTAINED IN THE INFORMATION
MEMORANDUM AND THE SUPPLEMENT ARE TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL
RESPECTS AS AT THEIR RESPECTIVE DATES, AND IN ANY EVENT THE MATTERS DETAILED IN
THE SUPPLEMENT HAVE NOT HAD AND WILL NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           THE OPINIONS AND VIEWS EXPRESSED IN THE INFORMATION MEMORANDUM,
THE LONG RANGE PLAN AND THE CURRENT BUDGET REPRESENT THE HONESTLY HELD OPINIONS
AND VIEWS OF TCN AND WERE ARRIVED AT AFTER CAREFUL CONSIDERATION AND WERE BASED
ON REASONABLE GROUNDS AS AT THE DATES ON WHICH THEY WERE PREPARED;

 

88

--------------------------------------------------------------------------------


 


(C)           ALL FINANCIAL PROJECTIONS AND FORECASTS MADE BY ANY MEMBER OF THE
TCN GROUP IN THE INFORMATION MEMORANDUM, THE LONG RANGE PLAN AND THE CURRENT
BUDGET HAVE BEEN PREPARED IN GOOD FAITH AND ARE BASED UPON REASONABLE
ASSUMPTIONS (IT BEING UNDERSTOOD THAT SUCH FINANCIAL PROJECTIONS ARE SUBJECT TO
SIGNIFICANT UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE CONTROL OF TCN AND THAT
NO ASSURANCE CAN BE GIVEN THAT SUCH PROJECTIONS WILL BE REALISED);


 


(D)           (OTHER THAN IN RESPECT OF THE FINANCIAL PROJECTIONS AND FORECASTS
REFERRED TO IN PARAGRAPH (C) ABOVE), THE INFORMATION MEMORANDUM DID NOT OMIT TO
DISCLOSE OR TAKE INTO ACCOUNT ANY MATTER KNOWN TO TCN AFTER DUE AND CAREFUL
ENQUIRY WHERE FAILURE TO DISCLOSE OR TAKE INTO ACCOUNT SUCH MATTER WOULD RESULT
IN ANY OF THE INFORMATION MEMORANDUM (OR ANY FACTUAL INFORMATION CONTAINED
THEREIN) BEING MISLEADING IN ANY MATERIAL RESPECT AS AT THE DATE THEREOF.


 


20.16      INDEBTEDNESS AND ENCUMBRANCES

 

In the case of TCN only, other than in the case of paragraph (c):

 


(A)           SAVE AS PERMITTED UNDER THIS AGREEMENT, NEITHER IT NOR ANY MEMBER
OF THE TCN GROUP HAS INCURRED ANY FINANCIAL INDEBTEDNESS WHICH IS OUTSTANDING.


 


(B)           SAVE AS PERMITTED UNDER THIS AGREEMENT, NO ENCUMBRANCE EXISTS OVER
ALL OR ANY OF THE PRESENT OR FUTURE REVENUES OR ASSETS OF ANY MEMBER OF THE TCN
GROUP.


 


(C)           IN THE CASE OF TELEWEST UK ONLY, SAVE AS PROVIDED IN THE SECURITY
DOCUMENTS OR GRANTED IN RESPECT OF THE EXISTING CREDIT FACILITY, NO ENCUMBRANCE
EXISTS OVER ANY OF ITS RIGHTS, TITLE OR INTEREST IN THE SHARES OF TCN OR THE
PARENT INTERCOMPANY DEBT.


 


20.17      EXECUTION OF FINANCE DOCUMENTS

 

Its execution of the Finance Documents to which it is party and the exercise of
its rights and performance of its obligations thereunder do not and will not:

 


(A)           CONFLICT WITH ANY AGREEMENT, MORTGAGE, BOND OR OTHER INSTRUMENT OR
TREATY TO WHICH IT IS A PARTY OR WHICH IS BINDING UPON IT OR ANY OF ITS ASSETS
(SAVE AS CONTEMPLATED BY PARAGRAPHS (D) AND (E) OF THE DEFINITION OF
RESERVATIONS) IN A MANNER THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(B)           CONFLICT WITH ANY MATTER CONTAINED IN ITS CONSTITUTIONAL
DOCUMENTS;


 


(C)           CONFLICT WITH ANY APPLICABLE LAW.


 


20.18      STRUCTURE

 

In the case of TCN only:

 


(A)           THE GROUP STRUCTURE CHART IS A COMPLETE AND ACCURATE
REPRESENTATION OF THE STRUCTURE OF THE TCN GROUP AND THE HOLDING COMPANIES OF
TCN IN ALL MATERIAL RESPECTS;


 


(B)           THE US BORROWER IS A WHOLLY-OWNED SUBSIDIARY OF TCN;


 


(C)           TCN IS A WHOLLY OWNED SUBSIDIARY OF TELEWEST UK;


 


(D)           TELEWEST UK IS A WHOLLY OWNED SUBSIDIARY OF THE ULTIMATE PARENT;
AND


 


(E)           THE ULTIMATE PARENT IS A HOLDING COMPANY OF THE GROUP.

 

89

--------------------------------------------------------------------------------


 


20.19      ENVIRONMENTAL MATTERS

 


(A)           IT HAS TO THE BEST OF ITS KNOWLEDGE AND BELIEF:


 

(I)            COMPLIED WITH ALL ENVIRONMENTAL LAWS TO WHICH IT IS SUBJECT;

 

(II)           OBTAINED ALL ENVIRONMENTAL LICENCES REQUIRED IN CONNECTION WITH
ITS BUSINESS; AND

 

(III)         COMPLIED WITH THE TERMS OF ALL SUCH ENVIRONMENTAL LICENCES,

 

in each case where failure to do so could reasonably be expected to have a
Material Adverse Effect.

 


(B)           TO THE BEST OF ITS KNOWLEDGE AND BELIEF, THERE IS NO ENVIRONMENTAL
CLAIM PENDING OR THREATENED AGAINST IT, WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(C)           NO:


 

(I)            PROPERTY CURRENTLY OR PREVIOUSLY OWNED, LEASED, OCCUPIED OR
CONTROLLED BY IT IS CONTAMINATED WITH ANY HAZARDOUS SUBSTANCE; AND

 

(II)           DISCHARGE, RELEASE, LEAKING, MIGRATION OR ESCAPE OF ANY HAZARDOUS
SUBSTANCE INTO THE ENVIRONMENT HAS OCCURRED OR IS OCCURRING ON, UNDER OR FROM
THAT PROPERTY,

 

in each case in circumstances where the same could reasonably be expected to
have a Material Adverse Effect.

 


20.20      NECESSARY AUTHORISATIONS

 


(A)           THE NECESSARY AUTHORISATIONS REQUIRED BY IT ARE IN FULL FORCE AND
EFFECT.


 


(B)           IT IS IN COMPLIANCE WITH THE MATERIAL PROVISIONS OF EACH NECESSARY
AUTHORISATION RELATING TO IT.


 


(C)           TO THE BEST OF ITS KNOWLEDGE, NONE OF THE NECESSARY AUTHORISATIONS
RELATING TO IT ARE THE SUBJECT OF ANY PENDING OR THREATENED PROCEEDINGS OR
REVOCATION,


 

in each case, except where any failure to maintain such Necessary Authorisations
in full force and effect, any non-compliance or any proceedings or revocation
could not reasonably be expected to have a Material Adverse Effect and subject
to the Reservations.

 


20.21      INTELLECTUAL PROPERTY

 

The Intellectual Property Rights owned by or licensed to it are all the material
Intellectual Property Rights required by it in order to carry out, maintain and
operate its business, properties and assets, and so far as it is aware, it does
not infringe, in any way any Intellectual Property Rights of any third party
save, in each case, where the failure to own or license the relevant
Intellectual Property Rights or any infringement thereof could not reasonably be
expected to have a Material Adverse Effect.

 


20.22      OWNERSHIP OF ASSETS

 

Save to the extent disposed of in a manner permitted by the terms of any of the
Finance Documents with effect from and after the Closing Date, it has good title
to or valid leases or licences of or is otherwise entitled to use all material
assets necessary to conduct its business in a manner consistent with the Long
Range Plan except to the extent that the failure to have such title, leases or
licences or to be so entitled could not be reasonably expected to have a
Material Adverse Effect.

 

90

--------------------------------------------------------------------------------


 


20.23      PAYMENT OF TAXES

 

It has no claims or liabilities which are being, or are reasonably likely to be,
asserted against it with respect to taxes which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect save to the extent it
(or TCN) having set aside proper reserves for such claims or liabilities, can
demonstrate that the same are being contested in good faith on the basis of
appropriate professional advice.

 


20.24      PENSION PLANS

 


(A)           EACH DEFINED BENEFIT PENSION PLAN OPERATED BY IT GENERALLY FOR THE
BENEFIT OF THE EMPLOYEES OF TELEWEST UK OR ANY MEMBER OF THE TCN GROUP HAS BEEN
VALUED BY AN ACTUARY APPOINTED BY THE TRUSTEES OF SUCH PLAN IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH ALL LAWS APPLICABLE TO IT AND USING ACTUARIAL
ASSUMPTIONS AND RECOMMENDATIONS COMPLYING WITH STATUTORY REQUIREMENTS OR
APPROVED BY THE ACTUARY AND SINCE THE MOST RECENT VALUATION THE RELEVANT
EMPLOYERS HAVE PAID CONTRIBUTIONS TO THE PLAN IN ACCORDANCE WITH THE SCHEDULE OF
CONTRIBUTIONS IN FORCE FROM TIME TO TIME IN RELATION TO THE PLAN, IN EACH CASE
SAVE TO THE EXTENT THAT ANY FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           IT IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS RELATING TO ANY PENSION PLAN OPERATED BY IT OR IN WHICH IT PARTICIPATES,
SAVE TO THE EXTENT THAT ANY FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)           IT DOES NOT MAINTAIN OR CONTRIBUTE TO, AND IS NOT OBLIGED TO
MAINTAIN OR CONTRIBUTE TO, ANY PENSION PLAN THAT IS REQUIRED BY TITLE IV OF
ERISA.


 


20.25      SECURITY

 

Subject to the Reservations, it is the legal or beneficial owner of all assets
and other property which it purports to charge, mortgage, pledge, assign or
otherwise secure pursuant to each Security Document and all shares subject to
the Security are fully paid and not subject to any restrictions on transfer in
the constitutional documents of the relevant Obligor or company which would be
contravened by the creation of the Security if any necessary consent is not in
full force and effect and (subject to their registration or filing at
appropriate registries for the purposes of perfecting the Security created
thereunder and the Reservations) those Security Documents to which it is a party
create and give rise to valid and effective Security having the ranking
expressed in those Security Documents.

 


20.26      INVESTMENT COMPANY ACT

 

In the case of TCN only, neither the Ultimate Parent nor any of its Subsidiaries
is an “investment company” which is registered or required to be registered
under the United States Investment Company Act of 1940 or a company “controlled”
by such an “investment company”.

 


20.27      PUBLIC UTILITY HOLDING COMPANY ACT

 

In the case of TCN only, neither the Ultimate Parent nor any of its Subsidiaries
is a “holding company” or a “Subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “Subsidiary company” of a “holding
company” within the meaning of the United States Public Utility Holding Company
Act of 1935.

 


20.28      INSURANCE

 

In the case of TCN and Telewest UK only, it and (in the case of TCN only) each
member of the TCN Group is adequately insured for the purposes of its business
with reputable underwriters or insurance companies against such risks and to
such extent as is necessary or usual for prudent companies

 

91

--------------------------------------------------------------------------------


 

carrying on such a business (other than insurance in respect of the underground
portion of the cable network and various pavement-based electronics associated
with the cable network as disclosed in the Group’s public disclosure documents)
and except to the extent that the failure to so insure could not reasonably be
expected to have a Material Adverse Effect.

 


20.29      CENTRE OF MAIN INTERESTS


 

Its Centre of Main Interests is the place in which its registered office is
situated or, if different, another place in the country in which its registered
office is situated, or England.

 


20.30      BROADCASTING ACT 1990


 

Neither it (and in the case of TCN only) nor any member of any Joint Venture
Group is (other than being a body corporate which is controlled by a person or
persons falling within paragraph 1(1)(b) of Part 11 of schedule 2 to the
Broadcasting Act 1990 (as amended)) a “disqualified person” for the purposes
schedule 2 to such Act.

 


20.31      TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS


 


(A)           IT AND (AND IN THE CASE OF TCN ONLY) EACH MEMBER OF EACH JOINT
VENTURE GROUP COMPLIES AND HAS AT ALL TIMES COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS (BUT EXCLUDING, FOR
THESE PURPOSES ONLY, BREACHES OF TELECOMMUNICATIONS, CABLE AND BROADCASTING LAWS
WHICH HAVE BEEN EXPRESSLY WAIVED BY THE RELEVANT REGULATORY AUTHORITY).


 


(B)           IT AND (AND IN THE CASE OF TCN ONLY) EACH MEMBER OF EACH JOINT
VENTURE GROUP COMPLIES AND HAS AT ALL TIMES COMPLIED IN ALL MATERIAL RESPECTS
WITH ANY AND ALL CONDITIONS SET BY THE DIRECTOR GENERAL OF TELECOMMUNICATIONS OR
BY OFCOM UNDER SECTION 45 OF THE COMMUNICATIONS ACT 2003 AS ARE APPLICABLE TO IT
OR SUCH MEMBER OF THE JOINT VENTURE GROUP (AS THE CASE MAY BE).


 


20.32      LIABILITIES OF TELEWEST UK


 

In the case of Telewest UK only, Telewest UK is a Holding Company of TCN and:

 


(A)           HAS NOT TRADED OR UNDERTAKEN ANY COMMERCIAL ACTIVITIES OF ANY KIND
(OTHER THAN BY ENTERING INTO ANY OF THE FINANCE DOCUMENTS OR SECOND LIEN FINANCE
DOCUMENTS);


 


(B)           DOES NOT HAVE ANY ASSETS OTHER THAN SHARES IN ITS RELEVANT
SUBSIDIARIES, RIGHTS IN RESPECT OF PARENT INTERCOMPANY DEBT OWED TO IT AND CASH;


 


(C)           DOES NOT HAVE ANY MATERIAL LIABILITIES OR OBLIGATIONS (ACTUAL OR
CONTINGENT) TO ANY PERSON OTHER THAN (I) PURSUANT TO THE TRANSFER AGREEMENT,
(II) AS CONTEMPLATED BY THE TERMS OF THE FINANCE DOCUMENTS AND/OR THE SECOND
LIEN FINANCE DOCUMENTS AND (III) PURSUANT TO ANY INTERCOMPANY LOANS OR
OBLIGATIONS OWING AS AT THE DATE OF THIS AGREEMENT TO ANY MEMBERS OF THE GROUP;
AND


 


(D)           AS AT THE DATE OF THIS AGREEMENT, NO MATERIAL CLAIMS HAVE BEEN
MADE OR THREATENED IN WRITING AGAINST TELEWEST UK PURSUANT TO THE TRANSFER
AGREEMENT.


 


20.33      US PATRIOT ACT


 


(A)           IT HAS NO REASON TO BELIEVE THAT IT OR ANY OF ITS AFFILIATES:

 

92

--------------------------------------------------------------------------------


 

(I)            IS A RESTRICTED PARTY OR CONTROLLED BY A RESTRICTED PARTY OR HAS
RECEIVED FUNDS OR PROPERTY FROM A RESTRICTED PARTY; OR

 

(II)           HAS VIOLATED ANY ANTI-TERRORISM LAW OR IS THE SUBJECT OF ANY
ACTION OR INVESTIGATION (INCLUDING ANY RELATING TO ASSET SEIZURE, FORFEITURE OR
CONFISCATION) UNDER ANY ANTI-TERRORISM LAW.

 


(B)           IT AND ITS AFFILIATES HAVE TAKEN REASONABLE MEASURES TO ENSURE
COMPLIANCE WITH THE ANTI-TERRORISM LAWS.


 


20.34      COMPLIANCE WITH ERISA


 


(A)           EACH PLAN (AND EACH RELATED TRUST, INSURANCE CONTRACT OR FUND) IS
IN COMPLIANCE WITH ITS TERMS AND WITH ALL APPLICABLE LAWS, INCLUDING WITHOUT
LIMITATION ERISA AND THE CODE, SAVE WHERE THE FAILURE TO BE SO COMPLIANT WOULD
NOT RESULT IN A MATERIAL LIABILITY.


 


(B)           EACH PLAN (AND EACH RELATED TRUST, IF ANY) WHICH IS INTENDED TO BE
QUALIFIED UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A DETERMINATION LETTER
FROM THE INTERNAL REVENUE SERVICE TO THE EFFECT THAT IT MEETS THE REQUIREMENTS
OF SECTIONS 401(A) AND 501(A) OF THE CODE.


 


(C)           NO REPORTABLE EVENT HAS OCCURRED IN RELATION TO A PLAN.


 


(D)           NEITHER IT NOR ANY MEMBER OF THE GROUP NOR ANY ERISA AFFILIATE
CONTRIBUTES TO OR HAS OR EVER HAD ANY OBLIGATION TO CONTRIBUTE TO, ANY
MULTIEMPLOYER PLAN.


 


(E)           NO PLAN HAS AN UNFUNDED CURRENT LIABILITY WHICH, WHEN ADDED TO THE
AGGREGATE AMOUNT OF UNFUNDED CURRENT LIABILITIES WITH RESPECT TO ALL OTHER
PLANS, EXCEEDS $10,000,000.


 


(F)            NO PLAN WHICH IS SUBJECT TO SECTION 412 OF THE CODE OR SECTION
302 OF ERISA HAS AN ACCUMULATED FUNDING DEFICIENCY, WITHIN THE MEANING OF SUCH
SECTIONS OF THE CODE OR ERISA, OR HAS APPLIED FOR OR RECEIVED A WAIVER OF AN
ACCUMULATED FUNDING DEFICIENCY OR AN EXTENSION OF ANY AMORTISATION PERIOD,
WITHIN THE MEANING OF SECTION 412 OF THE CODE OR SECTION 303 OR 304 OF ERISA.


 


(G)           ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH RESPECT TO A PLAN HAVE
BEEN MADE WITHIN THE TIME LIMIT THEREFOR, SAVE WHERE THE FAILURE TO DO SO WOULD
NOT RESULT IN A MATERIAL LIABILITY.


 


(H)           NEITHER IT NOR ANY OTHER MEMBER OF THE GROUP NOR ANY ERISA
AFFILIATE HAS INCURRED ANY MATERIAL LIABILITY (INCLUDING ANY INDIRECT,
CONTINGENT OR SECONDARY LIABILITY) TO OR ON ACCOUNT OF A PLAN PURSUANT TO
SECTIONS 409, 502(I), 502(L), 515, 4062, 4063, 4064, 4069, 4201, 4204 OR 4212 OF
ERISA OR SECTION 401(A)(29), 4971 OR 4975 OF THE CODE OR EXPECTS TO INCUR ANY
SUCH  MATERIAL LIABILITY UNDER ANY OF THE FOREGOING SECTIONS WITH RESPECT TO ANY
PLAN.


 


(I)            TO TELEWEST UK’S KNOWLEDGE, NO CONDITION EXISTS WHICH PRESENTS A
MATERIAL RISK TO IT OR ANY OTHER MEMBER OF THE GROUP OR ANY ERISA AFFILIATE OF
INCURRING A LIABILITY TO OR ON ACCOUNT OF A PLAN PURSUANT TO THE PROVISIONS OF
ERISA AND THE CODE ENUMERATED IN PARAGRAPH (H) OF THIS CLAUSE 20.34.


 


(J)            NO PROCEEDINGS HAVE BEEN INSTITUTED TO TERMINATE OR APPOINT A
TRUSTEE TO ADMINISTER ANY PLAN MAINTAINED BY IT WHICH IS SUBJECT TO TITLE IV OF
ERISA.


 


(K)           NO ACTION, SUIT, PROCEEDING, HEARING, AUDIT OR INVESTIGATION WITH
RESPECT TO THE ADMINISTRATION, OPERATION OR THE INVESTMENT OF ASSETS OF ANY PLAN
(OTHER THAN ROUTINE CLAIMS FOR BENEFITS) IS PENDING OR, TO TELEWEST UK’S
KNOWLEDGE, EXPECTED OR THREATENED.

 

 

93

--------------------------------------------------------------------------------


 


(L)            EACH GROUP HEALTH PLAN (AS DEFINED IN SECTION 607(1) OF ERISA OR
SECTION 4980B(G)(2) OF THE CODE) WHICH COVERS OR HAS COVERED EMPLOYEES OR FORMER
EMPLOYEES OF ANY MEMBER OF THE GROUP OR ANY ERISA AFFILIATE HAS AT ALL TIMES
BEEN OPERATED IN COMPLIANCE WITH THE PROVISIONS OF PART 6 OF SUBTITLE B OF TITLE
I OF ERISA AND SECTION 4980B OF THE CODE, SAVE WHERE THE FAILURE TO DO SO WOULD
NOT RESULT IN A MATERIAL LIABILITY.


 


(M)          NO LIEN IMPOSED UNDER THE CODE OR ERISA ON ITS ASSETS OR THE ASSETS
OF ANY OTHER MEMBER OF THE GROUP OR ANY ERISA AFFILIATE EXISTS OR IS LIKELY TO
ARISE ON ACCOUNT OF ANY PLAN.


 


(N)           IT AND EACH OTHER MEMBER OF THE GROUP DO NOT MAINTAIN OR
CONTRIBUTE TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN SECTION 3(1) OF
ERISA) WHICH PROVIDES BENEFITS TO RETIRED EMPLOYEES OR OTHER FORMER EMPLOYEES
(OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) OR ANY PLAN THE OBLIGATIONS
WITH RESPECT TO WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(O)           EACH FOREIGN PENSION PLAN HAS BEEN MAINTAINED IN SUBSTANTIAL
COMPLIANCE WITH ITS TERMS AND WITH THE REQUIREMENTS OF ANY AND ALL APPLICABLE
LAWS, STATUTES, RULES, REGULATIONS AND ORDERS AND HAS BEEN MAINTAINED, WHERE
REQUIRED, IN GOOD STANDING WITH APPLICABLE REGULATORY AUTHORITIES, SAVE WHERE
THE FAILURE TO DO SO WOULD NOT RESULT IN A MATERIAL LIABILITY.


 


(P)           ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH RESPECT TO A FOREIGN
PENSION PLAN MAINTAINED BY IT HAVE BEEN MADE WITHIN THE TIME LIMIT THEREFOR,
SAVE WHERE THE FAILURE TO DO SO WOULD NOT RESULT IN A MATERIAL LIABILITY.


 


20.35      LIABILITIES OF THE US BORROWER


 

In the case of the US Borrower only, it is a wholly owned Subsidiary of TCN and:

 


(A)           HAS NOT TRADED OR UNDERTAKEN ANY COMMERCIAL ACTIVITIES OF ANY KIND
(OTHER THAN BY ENTERING INTO THE FINANCE DOCUMENTS AND SECOND LIEN FINANCE
DOCUMENTS TO WHICH IT IS PARTY OR THE TCN NOTES);


 


(B)           DOES NOT HAVE ANY ASSETS OTHER THAN ITS RIGHTS UNDER AND PAYMENTS
RECEIVED PURSUANT TO THE TCN NOTES; AND


 


(C)           DOES NOT HAVE ANY MATERIAL LIABILITIES OR OBLIGATIONS (ACTUAL OR
CONTINGENT) TO ANY PERSON OTHER THAN AS CONTEMPLATED BY THE TERMS OF THE FINANCE
DOCUMENTS AND SECOND LIEN FINANCE DOCUMENTS.


 


20.36      REPETITION


 

Each Repeating Representation is deemed to be made by the party identified as
making such Repeating Representation above in relation to itself, or in the case
of TCN in relation to itself and each TCN Group Obligor or the TCN Group as a
whole (as applicable), by reference to the facts and circumstances then existing
on:

 


(A)           EACH UTILISATION DATE (SAVE FOR A UTILISATION DATE IN RESPECT OF A
ROLLOVER ADVANCE OR A DOCUMENTARY CREDIT WHICH IS BEING RENEWED PURSUANT TO
CLAUSE 5.2 (RENEWAL OF DOCUMENTARY CREDITS) AND ON THE FIRST DAY OF EACH
INTEREST PERIOD; AND


 


(B)           IN THE CASE OF ANY ACCEDING GUARANTOR ON THE DAY THE SAME BECOMES
AN ACCEDING GUARANTOR.

 

94

--------------------------------------------------------------------------------


 


21.          FINANCIAL INFORMATION


 


21.1        FINANCIAL STATEMENTS


 


TCN SHALL PROVIDE TO THE AGENTS IN SUFFICIENT COPIES FOR ALL THE LENDERS, THE
FOLLOWING FINANCIAL INFORMATION RELATING TO EACH OF THE TCN GROUP AND THE GROUP:


 


(A)           AS SOON AS THE SAME BECOME AVAILABLE, BUT IN ANY EVENT WITHIN
120 DAYS AFTER THE END OF EACH OF TCN’S FINANCIAL YEARS, THE CONSOLIDATED
FINANCIAL STATEMENTS FOR SUCH FINANCIAL YEAR IN RESPECT OF THE TCN GROUP AND OF
THE GROUP, AUDITED BY A FIRM OF AUDITORS MEETING THE REQUIREMENTS OF CLAUSE
23.18 (CHANGE IN AUDITORS), AND ACCOMPANIED BY THE RELATED AUDITOR’S REPORT SUCH
REPORT NOT TO BE QUALIFIED IN ANY MATERIAL RESPECT AS A RESULT OF THE
INVESTIGATION DESCRIBED IN THE SUPPLEMENT;


 


(B)           AS SOON AS THEY BECOME AVAILABLE BUT IN ANY EVENT WITHIN 45 DAYS
AFTER THE END OF THE FIRST THREE FINANCIAL QUARTERS OF EACH FINANCIAL YEAR, THE
UNAUDITED CONSOLIDATED QUARTERLY FINANCIAL STATEMENTS OF THE TCN GROUP AND OF
THE GROUP COMMENCING WITH THE FINANCIAL QUARTER ENDING ON 31 MARCH 2005,
PROVIDED THAT THE UNAUDITED CONSOLIDATED QUARTERLY FINANCIAL STATEMENTS FOR THE
FINANCIAL QUARTER DURING WHICH A MERGER EVENT OR AN INTEGRATED MERGER EVENT
OCCURS SHALL BE REQUIRED TO BE DELIVERED WITHIN 90 DAYS AFTER THE END OF SUCH
FINANCIAL QUARTER;


 


(C)           AS SOON AS THEY BECOME AVAILABLE BUT IN ANY EVENT WITHIN 45 DAYS
AFTER THE END OF THE LAST FINANCIAL QUARTER IN EACH OF TCN’S FINANCIAL YEARS,
THE UNAUDITED CONSOLIDATED MANAGEMENT ACCOUNTS OF THE TCN GROUP AND OF THE GROUP
IN RESPECT OF SUCH FINANCIAL QUARTER.


 

In relation to the financial information of the Group only, the above
requirements (including in relation to the financial statements in (c) above)
may be satisfied by the provision, within the specified time periods, of copies
of reports for the Group already filed with the Securities and Exchange
Commission (“SEC”) for the relevant period (it being acknowledged that the SEC
does not as at the date hereof require the filing of quarterly financial
statements for the fourth Financial Quarter of any financial year).

 


21.2        BUDGET


 

In respect of each financial year, as soon as the same becomes available and in
any event by no later than 31 January in any financial year, TCN shall deliver
to the Agents, in sufficient copies for the Lenders, the annual operating
budget, which as regards paragraphs (b) and (c) below shall be in the agreed
form or with such amendments as may be necessary to reflect changes made to the
Group’s public financial information as agreed by the Facility Agent (acting
reasonably) and prepared by reference to each Financial Quarter in respect of
such financial year and projections for the first Financial Quarter (the
“initial Financial Quarter”) in respect such financial year of the TCN Group. 
The annual operating budget and the projections for the initial Financial
Quarter shall be prepared in form and context consistent with past practice of
TCN and shall include:

 


(A)           FORECASTS OF ANY PROJECTED MATERIAL DISPOSALS (INCLUDING TIMING
AND ANTICIPATED NET PROCEEDS THEREOF) ON A CONSOLIDATED BASIS FOR THE TCN GROUP;


 


(B)           PROJECTED ANNUAL STATEMENTS OF OPERATIONS (INCLUDING PROJECTED
REVENUE AND OPERATING COSTS) ON A CONSOLIDATED BASIS FOR THE TCN GROUP IN THE
AGREED FORM OR WITH SUCH AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE
TO THE GROUP’S PUBLIC FINANCIAL INFORMATION AS AGREED BY THE FACILITY AGENT
(ACTING REASONABLY);


 


(C)           PROJECTED ESTIMATED PRO FORMA BALANCE SHEETS AND ESTIMATED PRO
FORMA STATEMENTS OF CASH FLOWS ON A CONSOLIDATED BASIS FOR THE TCN GROUP IN THE
AGREED FORM OR WITH SUCH

 

95

--------------------------------------------------------------------------------



 


AMENDMENTS AS MAY BE NECESSARY TO REFLECT CHANGES MADE TO THE GROUP’S PUBLIC
FINANCIAL INFORMATION AS AGREED BY THE FACILITY AGENT (ACTING REASONABLY);


 


(D)           PROJECTED CAPITAL EXPENDITURE TO BE INCLUDED FOR EACH FINANCIAL
QUARTER OF SUCH FINANCIAL YEAR AND ON A CONSOLIDATED BASIS FOR THE TCN GROUP;
AND


 


(E)           A COMMENTARY FROM THE MANAGEMENT IN RELATION TO THE KEY DRIVERS
FOR THE TCN GROUP FOR SUCH FINANCIAL YEAR AND FOR THE INITIAL FINANCIAL QUARTER.


 

TCN shall provide the Agents with any details of material changes in the
projections set out in any Budget delivered under this Clause 21.2 as soon as
reasonably practicable after it becomes aware of any such change.

 


21.3        OTHER INFORMATION


 

TCN shall and shall procure that each of the Obligors shall from time to time on
the request of the Facility Agent and/or the Administrative Agent:

 


(A)           PROVIDE THE FACILITY AGENT AND/OR THE ADMINISTRATIVE AGENT WITH
SUCH INFORMATION ABOUT THE BUSINESS AND FINANCIAL CONDITION OF THE TCN GROUP OR
ANY MEMBER OF THE TCN GROUP (INCLUDING SUCH MEMBER’S BUSINESS) AS THE FACILITY
AGENT MAY REASONABLY REQUIRE, PROVIDED THAT TCN SHALL NOT BE UNDER ANY
OBLIGATION TO PROVIDE, OR PROCURE THE PROVIDING OF, ANY INFORMATION THE SUPPLY
OF WHICH WOULD BE CONTRARY TO ANY CONFIDENTIALITY OBLIGATION BINDING ON ANY
MEMBER OF THE TCN GROUP OR WHERE THE SUPPLY OF SUCH INFORMATION COULD PREJUDICE
THE RETENTION OF LEGAL PRIVILEGE IN SUCH INFORMATION AND PROVIDED FURTHER THAT
NO OBLIGOR SHALL (AND TCN SHALL PROCURE THAT NO MEMBER OF THE TCN GROUP SHALL)
BE ABLE TO DENY THE FACILITY AGENT AND/OR THE ADMINISTRATIVE AGENT ANY SUCH
INFORMATION BY REASON OF IT HAVING ENTERED INTO A CONFIDENTIALITY UNDERTAKING
WHICH WOULD PREVENT IT FROM DISCLOSING, OR BE ABLE TO CLAIM ANY LEGAL PRIVILEGE
IN RESPECT OF, ANY FINANCIAL INFORMATION RELATING TO ITSELF OR THE GROUP; AND


 


(B)           PROVIDE ALL THEN EXISTING INFORMATION ABOUT THE BUSINESS AND
FINANCIAL CONDITION OF THE TCN GROUP OR ANY MEMBER OF THE TCN GROUP (INCLUDING
SUCH MEMBER’S BUSINESS) AS STANDARD & POOR’S OR MOODY’S MAY REASONABLY REQUIRE
AND EXTEND ALL REASONABLE CO-OPERATION FOR THE PURPOSE OF DETERMINING OR
ASSESSING THE CREDIT RATINGS (IF ANY) ASSIGNED TO THE FACILITIES AND TCN SHALL
USE ALL REASONABLE EFFORTS TO MEET WITH REPRESENTATIVES OF STANDARD & POOR’S AND
MOODY’S NO LESS FREQUENTLY THAN ONCE IN EACH CALENDAR YEAR AND IN CONNECTION
WITH AN INTEGRATED MERGER EVENT.


 


21.4        COMPLIANCE CERTIFICATES


 


(A)           TCN SHALL ENSURE THAT EACH SET OF FINANCIAL INFORMATION DELIVERED
BY IT PURSUANT TO CLAUSE 21.1 (FINANCIAL STATEMENTS) IS ACCOMPANIED BY A WORKING
PAPER (THE “ATTACHED WORKING PAPER”) SETTING OUT THE CALCULATIONS SHOWING
COMPLIANCE WITH THE FINANCIAL COVENANTS SET OUT IN CLAUSE 22 (FINANCIAL
CONDITION) AND THE INFORMATION FROM WHICH SUCH CALCULATIONS ARE DERIVED
(INCLUDING THE CALCULATIONS FOR THE COMPONENTS OF SUCH COVENANTS ON A LINE BY
LINE BASIS) AND A COMPLIANCE CERTIFICATE SIGNED BY TWO OF ITS AUTHORISED
SIGNATORIES (AT LEAST ONE OF WHOM SHALL BE A FINANCIAL OFFICER) CONFIRMING:


 

(I)            COMPLIANCE WITH THE RELEVANT FINANCIAL COVENANTS SET OUT IN
CLAUSE 22 (FINANCIAL CONDITION) AND SHOWING FIGURES REPRESENTING THE ACTUAL
FINANCIAL RATIOS THEN IN EFFECT AND THE AMOUNT OF CAPITAL EXPENDITURE SPENT IN
THE RELEVANT PERIOD;

 

(II)           THE RATIO OF CONSOLIDATED NET BORROWINGS TO CONSOLIDATED
ANNUALISED TCN GROUP NET OPERATING CASH FLOW;

 

96

--------------------------------------------------------------------------------


 

(III)         THE RATIO OF CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH
FLOW TO TOTAL INTEREST CHARGES;

 

(IV)          THE RATIO OF CONSOLIDATED TCN GROUP CASH FLOW TO CONSOLIDATED DEBT
SERVICE;

 

(V)            COMPLIANCE WITH THE 95% SECURITY TEST;

 

(VI)          THE ABSENCE OF ANY DEFAULT; AND

 

(VII)         THAT THE INFORMATION CONTAINED IN THE ATTACHED WORKING PAPER HAS
BEEN PREPARED ON THE BASIS OF THE SAME INFORMATION AND METHODOLOGY USED TO
PREPARE THE APPROPRIATE FINANCIAL INFORMATION,

 

in each case, as at the end of such financial year or Financial Quarter to which
such financial information relates or detailing any non-compliance.

 


(B)           UPON THE OCCURRENCE OF AN INTEGRATED MERGER EVENT, TCN SHALL
DELIVER:


 

(I)            A COMPLIANCE CERTIFICATE SIGNED BY TWO OF ITS AUTHORISED
SIGNATORIES (AT LEAST ONE OF WHOM SHALL BE A FINANCIAL OFFICER) CONFIRMING THAT
AS AT THE EFFECTIVE DATE OF SUCH INTEGRATED MERGER EVENT, THE MERGER EVENT
CONDITION SET OUT IN PARAGRAPH (B) OF THE DEFINITION THEREOF AND (UNLESS THE
CONSENT OF AN INSTRUCTING GROUP HAS BEEN OBTAINED TO THE INTEGRATED MERGER EVENT
PURSUANT TO PARAGRAPH (A)(II) OF THE DEFINITION OF MERGER EVENT CONDITIONS) THE
MERGER EVENT INTEGRATION TESTS SET OUT IN PARAGRAPHS (C), (D), (E) OR (F) (AS
APPLICABLE) AND (G) OF THE DEFINITION THEREOF HAVE BEEN SATISFIED, SUCH
CERTIFICATE TO SET OUT (IN THE CASE OF SUCH MERGER EVENT INTEGRATION TESTS) THE
RELEVANT RATIOS, THE CALCULATIONS SHOWING COMPLIANCE WITH SUCH RATIOS AND THE
INFORMATION FROM WHICH SUCH CALCULATIONS WERE DERIVED (INCLUDING THE
CALCULATIONS FOR THE COMPONENTS OF SUCH RATIOS ON A LINE BY LINE BASIS); AND

 

(II)           A BUSINESS PLAN FOR THE COMBINED BUSINESSES OF THE TCN GROUP AND
THE TARGET GROUP FOR THE PERIOD UP TO THE FINAL MATURITY DATE IN RESPECT OF
FACILITY C.

 


(C)           IF:


 

(I)            AN EVENT OF DEFAULT HAS OCCURRED, BUT ONLY WHILE SUCH EVENT OF
DEFAULT IS CONTINUING, (PROVIDED THAT WITH RESPECT TO AN EVENT OF DEFAULT
RELATING TO A BREACH OF ANY COVENANT IN CLAUSE 22 (FINANCIAL CONDITION), SUCH
EVENT OF DEFAULT SHALL BE DEEMED TO BE CONTINUING UNTIL SUCH TIME AS TCN HAS
DELIVERED A COMPLIANCE CERTIFICATE PURSUANT TO CLAUSE 21.4 (COMPLIANCE
CERTIFICATES) DEMONSTRATING THAT TCN IS IN COMPLIANCE WITH EACH OF THE COVENANTS
SET OUT IN CLAUSE 22 (FINANCIAL CONDITION)); OR

 

(II)           IN THE REASONABLE OPINION OF AN INSTRUCTING GROUP, A BREACH OF
ANY COVENANT IN CLAUSE 22 (FINANCIAL CONDITION) IS REASONABLY LIKELY TO OCCUR,

 

IN EACH SUCH CIRCUMSTANCE, AT TCN’S EXPENSE (IN THE CASE OF SUB-PARAGRAPH (I))
AND AT THE LENDERS’ EXPENSE (IN THE CASE OF SUB-PARAGRAPH (II)), BUT WITHOUT
CAUSING ANY UNDUE INTERRUPTION TO THE NORMAL BUSINESS OPERATIONS OF SUCH OBLIGOR
OR ANY MEMBER OF THE TCN GROUP:

 

(X)           THE FACILITY AGENT SHALL BE ENTITLED TO CALL FOR AN INDEPENDENT
AUDIT AND INVESTIGATION WHICH IS REASONABLE IN SCOPE AND DEGREE HAVING REGARD TO
THE NATURE OF THE EVENT OF DEFAULT OR SUSPECTED BREACH (AS THE CASE MAY BE) OF
THE FINANCIAL POSITION OF THE TCN GROUP; AND

 

97

--------------------------------------------------------------------------------


 

(Y)           THE FACILITY AGENT, ANY FINANCE PARTY, OR REPRESENTATIVE OF THE
FACILITY AGENT OR SUCH FINANCE PARTY (AN “INSPECTING PARTY”) SHALL BE ENTITLED
TO HAVE ACCESS, TOGETHER WITH ITS ACCOUNTANTS OR OTHER PROFESSIONAL ADVISERS,
DURING NORMAL BUSINESS HOURS, TO INSPECT OR OBSERVE SUCH PART OF THE BUSINESS OF
THE TCN GROUP AS IS OWNED OR OPERATED BY ANY OBLIGOR, AND TO HAVE ACCESS TO
BOOKS, RECORDS, ACCOUNTS, DOCUMENTS, COMPUTER PROGRAMMES, DATA OR OTHER
INFORMATION IN THE POSSESSION OF OR AVAILABLE TO SUCH OBLIGOR OR MEMBER OF THE
TCN GROUP AND TO TAKE SUCH COPIES AS MAY BE CONSIDERED APPROPRIATE BY SUCH
INSPECTING PARTY, PROVIDED THAT NO OBLIGOR SHALL (AND TCN SHALL NOT BE OBLIGED
TO PROCURE THAT ANY MEMBER OF THE TCN GROUP SHALL) BE UNDER ANY OBLIGATION TO
ALLOW ANY PERSON TO HAVE ACCESS TO ANY BOOKS, RECORDS, ACCOUNTS, DOCUMENTS,
COMPUTER PROGRAMMES, DATA OR OTHER INFORMATION OR TO TAKE COPIES THEREOF WHERE
TO DO SO WOULD BREACH ANY CONFIDENTIALITY OBLIGATION BINDING ON ANY MEMBER OF
THE GROUP OR WOULD PREJUDICE THE RETENTION OF LEGAL PRIVILEGE TO WHICH SUCH
OBLIGOR OR MEMBER OF THE GROUP IS THEN ENTITLED IN RESPECT OF SUCH BOOKS,
RECORDS, ACCOUNTS, DOCUMENTS, COMPUTER PROGRAMMES, DATA OR OTHER INFORMATION AND
PROVIDED FURTHER THAT NO OBLIGOR SHALL (AND TCN SHALL PROCURE THAT NO MEMBER OF
THE TCN GROUP SHALL) BE ABLE TO DENY THE FACILITY AGENT ANY SUCH INFORMATION BY
REASON OF IT HAVING ENTERED INTO A CONFIDENTIALITY UNDERTAKING WHICH WOULD
PREVENT IT FROM DISCLOSING, OR BE ABLE TO CLAIM ANY LEGAL PRIVILEGE IN RESPECT
OF, ANY FINANCIAL INFORMATION RELATING TO ITSELF OR THE GROUP.

 


21.5        CHANGE IN ACCOUNTING PRACTICES


 

TCN shall ensure that each set of financial information delivered to the
Facility Agent pursuant to Clause 21.1 (Financial Statements) is prepared using
accounting policies, practices and procedures consistent with US GAAP as at the
date hereof, unless in relation to any such set of financial information TCN
elects to notify the Agents that there have been one or more changes in any such
accounting policies, practices or procedures (including, without limitation, any
change in the basis upon which costs are capitalised):

 


(A)           TCN PROVIDES A DESCRIPTION OF THE CHANGES AND THE ADJUSTMENTS
WHICH WOULD BE REQUIRED TO BE MADE TO THAT FINANCIAL INFORMATION IN ORDER TO
CAUSE THEM TO REFLECT US GAAP AS AT THE DATE HEREOF AND ANY REFERENCE IN THIS
AGREEMENT TO THAT FINANCIAL INFORMATION SHALL BE CONSTRUED AS A REFERENCE TO
THAT FINANCIAL INFORMATION AS ADJUSTED TO REFLECT US GAAP AS AT THE DATE HEREOF;
OR


 


(B)           TCN NOTIFIES THE FACILITY AGENT THAT IT IS NOT LONGER PRACTICABLE
TO TEST COMPLIANCE WITH THE FINANCIAL COVENANTS SET OUT IN CLAUSE 22 (FINANCIAL
CONDITION) AGAINST THE FINANCIAL INFORMATION REQUIRED TO BE DELIVERED PURSUANT
TO THIS CLAUSE 21 OR THAT IT WISHES TO CEASE PREPARING THE ADDITIONAL
INFORMATION REQUIRED BY SUB-PARAGRAPH (A) ABOVE, IN WHICH CASE:


 

(I)            THE FACILITY AGENT AND TCN SHALL ENTER INTO NEGOTIATIONS WITH A
VIEW TO AGREEING ALTERNATIVE FINANCIAL COVENANTS TO REPLACE THOSE CONTAINED IN
CLAUSE 22 (FINANCIAL CONDITION) IN ORDER TO MAINTAIN A CONSISTENT BASIS FOR SUCH
FINANCIAL COVENANTS (AND FOR APPROVAL BY AN INSTRUCTING GROUP);

 

(II)           IF THE FACILITY AGENT AND TCN AGREE ALTERNATIVE FINANCIAL
COVENANTS TO REPLACE THOSE CONTAINED IN CLAUSE 22 (FINANCIAL CONDITION) WHICH
ARE ACCEPTABLE TO AN INSTRUCTING GROUP, SUCH ALTERNATIVE FINANCIAL COVENANTS
SHALL BE BINDING ON ALL PARTIES HERETO; AND

 

(III)         IF, AFTER THREE MONTHS FOLLOWING THE DATE OF THE NOTICE GIVEN TO
THE FACILITY AGENT PURSUANT TO THIS SUB-PARAGRAPH (B), THE FACILITY AGENT AND
TCN CANNOT AGREE ALTERNATIVE FINANCIAL COVENANTS WHICH ARE ACCEPTABLE TO AN
INSTRUCTING GROUP, THE FACILITY AGENT SHALL REFER THE MATTER TO ANY OF THE
PERMITTED AUDITORS AS MAY BE AGREED BETWEEN TCN AND THE FACILITY AGENT FOR
DETERMINATION OF THE ADJUSTMENTS

 

98

--------------------------------------------------------------------------------


 

REQUIRED TO BE MADE TO SUCH FINANCIAL INFORMATION OR THE CALCULATION OF SUCH
RATIOS TO TAKE ACCOUNT OF SUCH CHANGE, SUCH DETERMINATION TO BE BINDING ON THE
PARTIES HERETO, PROVIDED THAT PENDING SUCH DETERMINATION (BUT NOT THEREAFTER)
TCN SHALL CONTINUE TO PREPARE FINANCIAL INFORMATION AND CALCULATE SUCH COVENANTS
IN ACCORDANCE WITH PARAGRAPH (A) ABOVE.

 


21.6        NOTIFICATIONS


 

TCN shall furnish or procure that there shall be furnished to the Agents in
sufficient copies for each of the Lenders:

 


(A)           AS SOON AS REASONABLY PRACTICABLE, DOCUMENTS REQUIRED TO BE
DESPATCHED BY THE ULTIMATE PARENT TO ITS SHAREHOLDERS GENERALLY (OR ANY CLASS OF
THEM) IN THEIR CAPACITY AS SUCH AND ALL DOCUMENTS RELATING TO THE FINANCIAL
OBLIGATIONS OF ANY OBLIGOR DESPATCHED BY OR ON BEHALF OF ANY OBLIGOR TO ITS
CREDITORS GENERALLY (IN THEIR CAPACITY AS CREDITORS), IT BEING AGREED THAT TO
THE EXTENT SUCH INFORMATION IS FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, SUCH FILING WILL SATISFY TCN’S OBLIGATIONS WITH REGARD TO THE
PROVISION OF SUCH INFORMATION;


 


(B)           AS SOON AS REASONABLY PRACTICABLE AFTER THE SAME ARE INSTITUTED
OR, TO ITS KNOWLEDGE, THREATENED, DETAILS OF ANY LITIGATION, ARBITRATION OR
ADMINISTRATIVE PROCEEDINGS INVOLVING ANY MEMBER OF THE TCN GROUP WHICH, IS
REASONABLY LIKELY TO BE ADVERSELY DETERMINED AND IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(C)           WRITTEN DETAILS OF ANY DEFAULT PROMPTLY UPON BECOMING AWARE OF THE
SAME, AND OF ALL REMEDIAL STEPS BEING TAKEN AND PROPOSED TO BE TAKEN IN RESPECT
OF THAT DEFAULT; AND


 


(D)           AS SOON AS REASONABLY PRACTICABLE AFTER RECEIPT OF A REQUEST BY
THE FACILITY AGENT, TCN SHALL SUPPLY TO THE FACILITY AGENT A CERTIFICATE SIGNED
BY A DIRECTOR OR ITS CHIEF FINANCIAL OFFICER (GIVEN WITHOUT PERSONAL LIABILITY)
ON ITS BEHALF CERTIFYING THAT NO DEFAULT IS CONTINUING (OR IF A DEFAULT IS
CONTINUING, SPECIFYING THE DEFAULT AND THE STEPS, IF ANY, BEING TAKEN TO REMEDY
THE SAME).


 


21.7        ROLE OF THE ADMINISTRATIVE AGENT


 

Notwithstanding the right of the Administrative Agent to receive or request
certain documentation and other information as set out in this Clause 21
(Financial Information), the other Finance Parties hereby expressly acknowledge
and agree that the Administrative Agent (a) is under no obligation to ensure
that any such documentation or other information is made available to all or any
of them, (b) may (in its sole discretion) determine whether or not to exercise
any of its rights as set out in this Clause 21 (Financial Information) and (c)
shall have no liability whatsoever to any other Finance Party for the failure to
exercise, or any delay in exercising, any of its rights set out in this Clause
21 (Financial Information).

 


22.          FINANCIAL CONDITION


 


22.1        RATIOS


 

The financial condition of the TCN Group as evidenced by the financial
information provided pursuant to Clause 21.1 (Financial Statements) and the
Attached Working Paper referred to in paragraph (a) of Clause 21.4 (Compliance
Certificates) shall be such that:

 

99

--------------------------------------------------------------------------------


 


(A)           CONSOLIDATED NET BORROWINGS TO CONSOLIDATED ANNUALISED TCN GROUP
NET OPERATING CASH FLOW

 

Consolidated Net Borrowings as at any Quarter Date specified in the table in
paragraph (d) of this Clause 22.1, shall not be more than X times Consolidated
Annualised TCN Group Net Operating Cash Flow for the Semi-Annual Period ending
on such Quarter Date, where X has the value indicated for such Quarter Date in
such table.

 


(B)           CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW TO TOTAL
INTEREST CHARGES


 

Consolidated Annualised TCN Group Net Operating Cash Flow for the Semi-Annual
Period ending on any Quarter Date specified in the table in paragraph (d) of
this Clause 22.1, shall not be less than Y times Total Interest Charges
calculated on an annualised basis based on the Total Interest Charges for such
Semi-Annual Period, where Y has the value indicated for such period in such
table.

 


(C)           CONSOLIDATED TCN GROUP CASH FLOW TO CONSOLIDATED DEBT SERVICE


 

Consolidated TCN Group Cash Flow in respect of the twelve month period ending on
each Quarter Date commencing with 30 June 2005 specified in the table in
paragraph (d) of this Clause 22.1 shall not be less than Z times Consolidated
Debt Service for such twelve month period, where Z has the value indicated for
such period in such table, provided that (i) in the case of the test on 30 June
2005, this ratio shall be calculated by reference to Consolidated TCN Group Cash
Flow and Consolidated Debt Service for the Semi-Annual Period ending on 30 June
2005 multiplied by 2 and (ii) in the case of the test on 30 September 2005, this
ratio shall be calculated by reference to Consolidated TCN Group Cash Flow and
Consolidated Debt Service for the nine month period ending on 30 September 2005
multiplied by 4/3.

 


(D)           RATIO TABLE


 

This is the table referred to in paragraphs (a) to (c) above.

 

 

 

Consolidated Net
Borrowings to Consolidated
Annualised TCN Group Net
Operating Cash Flow

 

Consolidated Annualised
TCN Group Net
Operating Cash Flow to
Total Interest Charges

 

Consolidated TCN
Group Cash Flow to
Consolidated
Debt Service

 

Quarter Date

 

X

 

Y

 

Z

 

 

 

 

 

 

 

 

 

31 March 2005

 

4.40

 

2.35

 

—

 

 

 

 

 

 

 

 

 

30 June 2005

 

4.35

 

2.45

 

1.00

 

 

 

 

 

 

 

 

 

30 September 2005

 

4.20

 

2.55

 

1.00

 

 

 

 

 

 

 

 

 

31 December 2005

 

4.05

 

2.65

 

1.00

 

 

 

 

 

 

 

 

 

31 March 2006

 

4.00

 

2.65

 

1.00

 

 

 

 

 

 

 

 

 

30 June 2006

 

3.95

 

2.70

 

1.00

 

 

 

 

 

 

 

 

 

30 September 2006

 

3.80

 

2.80

 

1.00

 

 

 

 

 

 

 

 

 

31 December 2006

 

3.65

 

2.95

 

1.00

 

 

 

 

 

 

 

 

 

31 March 2007

 

3.55

 

3.00

 

1.00

 

 

 

 

 

 

 

 

 

30 June 2007

 

3.45

 

3.00

 

1.00

 

 

 

 

 

 

 

 

 

30 September 2007

 

3.30

 

3.15

 

1.00

 

 

 

 

 

 

 

 

 

31 December 2007

 

3.15

 

3.25

 

1.00

 

 

 

 

 

 

 

 

 

31 March 2008

 

3.05

 

3.35

 

1.00

 

 

 

 

 

 

 

 

 

30 June 2008

 

2.90

 

3.40

 

1.00

 

 

 

 

 

 

 

 

 

30 September 2008

 

2.80

 

3.60

 

1.00

 

 

 

 

 

 

 

 

 

31 December 2008

 

2.60

 

3.75

 

1.00

 

 

 

 

 

 

 

 

 

31 March 2009

 

2.55

 

3.90

 

1.00

 

 

 

 

 

 

 

 

 

30 June 2009

 

2.50

 

4.05

 

1.00

 

 

 

 

 

 

 

 

 

30 September 2009

 

2.50

 

4.30

 

1.00

 

 

 

 

 

 

 

 

 

31 December 2009

 

2.50

 

4.50

 

1.00

 

 

 

 

 

 

 

 

 

31 March 2010

 

2.50

 

4.50

 

1.00

 

 

 

 

 

 

 

 

 

30 June 2010 and thereafter

 

2.50

 

4.50

 

1.00

 

 

100

--------------------------------------------------------------------------------


 


22.2        PERMITTED CAPITAL EXPENDITURE


 


(A)           CAPITAL EXPENDITURE DURING EACH FINANCIAL YEAR OF THE TCN GROUP
SHALL NOT EXCEED THE AGGREGATE OF:


 

(I)            THE CAPITAL EXPENDITURE ALLOWANCE (AS SET OUT IN PARAGRAPH (B)
BELOW) FOR SUCH FINANCIAL YEAR; PLUS

 

(II)           TO THE EXTENT NOT USED IN THE IMMEDIATELY PRECEDING FINANCIAL
YEAR, UP TO 25% OF THE CAPITAL EXPENDITURE ALLOWANCE FOR THE IMMEDIATELY
PRECEDING FINANCIAL YEAR (“CARRIED FORWARD CAPEX”),

 

(together, the “Permitted Capital Expenditure”) provided that in the case of any
financial year:

 

(A)          for the purposes of calculating Permitted Capital Expenditure for
such financial year, any Carried Forward Capex shall be deemed to have been
utilised last and shall not be carried forward more than once;

 

(B)          in no circumstances may Permitted Capital Expenditure in such
financial year exceed 125% of the Capital Expenditure Allowance for such
financial year;

 

(C)          an amount of up to £75,000,000 in aggregate (or its equivalent in
other currencies) of Capital Expenditure may be incurred (in addition to any
Permitted Capital

 

101

--------------------------------------------------------------------------------


 

Expenditure allowed under this Clause 22.2) to the extent such Capital
Expenditure is funded from Equity Proceeds which are contributed to the TCN
Group and applied from time to time towards Capital Expenditure as contemplated
by sub-paragraph (b)(ii) of Clause 11.6 (Repayment from Equity Proceeds).

 


(B)     THE CAPITAL EXPENDITURE ALLOWANCE (SUBJECT TO ITS ADJUSTMENT IN
ACCORDANCE WITH PARAGRAPH (C) BELOW) IN RESPECT OF EACH FINANCIAL YEAR IS AS
FOLLOWS:

 

Financial Year ending

 

Capital Expenditure Allowance (£)

 

 

 

 

 

31 December 2005

 

315,000,000

 

 

 

 

 

31 December 2006

 

330,000,000

 

 

 

 

 

31 December 2007

 

310,000,000

 

 

 

 

 

31 December 2008

 

300,000,000

 

 

 

 

 

31 December 2009

 

295,000,000

 

 

 

 

 

31 December 2010

 

290,000,000

 

 

 

 

 

31 December 2011

 

285,000,000

 


 


(C)           FOLLOWING AN INTEGRATED MERGER EVENT, THE AMOUNTS SET OUT IN THE
TABLE IN PARAGRAPH (B) ABOVE UNDER THE COLUMN ENTITLED “CAPITAL EXPENDITURE
ALLOWANCE” SHALL BE ADJUSTED SO THAT SUCH AMOUNTS AFTER AN INTEGRATED MERGER
EVENT SHALL BEAR THE SAME RELATION TO SUCH AMOUNTS PRIOR TO THE INTEGRATED
MERGER EVENT AS THE COMBINED TCN GROUP CONSOLIDATED REVENUES FOR THE SEMI-ANNUAL
PERIOD ENDING ON THE MOST RECENT QUARTER DATE FOR THE TCN GROUP FOR WHICH
QUARTERLY FINANCIAL INFORMATION IS AVAILABLE FOR THE TCN GROUP AND TARGET GROUP
CONSOLIDATED REVENUES FOR THE SEMI-ANNUAL PERIOD ENDING ON THE LAST QUARTER DATE
FOR WHICH QUARTERLY FINANCIAL INFORMATION IS AVAILABLE FOR THE TARGET GROUP
BEARS TO THE TCN GROUP CONSOLIDATED REVENUES FOR THE SEMI-ANNUAL PERIOD ENDING
ON THE MOST RECENT QUARTER DATE FOR THE TCN GROUP IMMEDIATELY PRIOR TO THE
INTEGRATED MERGER EVENT.


 


22.3        CURRENCY CALCULATIONS


 

Where any financial information with reference to which any of the covenants in
Clause 22.1 (Ratios) are tested states amounts in a currency other than Sterling
such amounts shall, for the purposes of testing such covenants be converted from
such currency into Sterling at the rate used in such financial information for
the purpose of converting such amounts from Sterling into the currency in which
they are stated in such financial information or where no such rate is stated in
such financial information at an appropriate rate selected by TCN, acting
reasonably.

 


22.4        PRO FORMA CALCULATIONS


 

For the purposes of testing compliance with the financial covenants set out in
Clause 22.1 (Ratios),  Clause 24.15 (Telewest UK Covenants) and paragraph (j) of
Clause 24.13 (Acquisitions and Investments) the calculation of such ratios shall
be made on a pro forma basis giving effect to all material acquisitions and
disposals made by the TCN Group during the relevant period of calculation based
on historical financial results of the items being acquired or disposed of,
provided that any Flextech Disposal shall not give rise to any adjustments.

 

102

--------------------------------------------------------------------------------


 


23.          POSITIVE UNDERTAKINGS


 


23.1        APPLICATION OF ADVANCES


 

TCN shall ensure that the proceeds of each Advance made under this Agreement are
applied exclusively for the applicable purposes specified in Clause 2.2
(Purpose).

 


23.2        FINANCIAL ASSISTANCE AND FRAUDULENT CONVEYANCE


 

Each Obligor shall (and TCN shall procure that each member of the TCN Group
shall) ensure that its execution of the Finance Documents to which it is a party
and the performance of its obligations thereunder does not contravene any
applicable local laws and regulations concerning fraudulent conveyance,
financial assistance by a company for the acquisition of or subscription for its
own shares or the shares of its parent or any other company or concerning the
protection of shareholders’ capital.

 


23.3        NECESSARY AUTHORISATIONS


 

Each Obligor shall (and TCN shall procure that each member of the TCN Group
shall):

 


(A)           OBTAIN, COMPLY WITH AND DO ALL THAT IS NECESSARY TO MAINTAIN IN
FULL FORCE AND EFFECT ALL NECESSARY AUTHORISATIONS, EXCEPT WHERE A FAILURE TO DO
SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(B)           PROMPTLY UPON REQUEST OF THE FACILITY AGENT, SUPPLY CERTIFIED
COPIES TO THE FACILITY AGENT OF ANY SUCH NECESSARY AUTHORISATIONS SO REQUESTED.


 


23.4        COMPLIANCE WITH APPLICABLE LAWS


 

Each Obligor shall (and TCN shall procure that each member of the TCN Group
shall) comply with all applicable laws to which it is subject in respect of the
conduct of its business and the ownership of its assets (including, without
limitation, all Statutory Requirements), in each case, where a failure so to
comply could reasonably be expected to have a Material Adverse Effect.

 


23.5        INSURANCE


 


(A)           EACH OBLIGOR SHALL (AND TCN SHALL PROCURE THAT EACH MEMBER OF THE
TCN GROUP SHALL) EFFECT AND MAINTAIN INSURANCES ON AND IN RELATION TO ITS
BUSINESS AND ASSETS AGAINST SUCH RISKS AND TO SUCH EXTENT AS IS NECESSARY OR
USUAL FOR PRUDENT COMPANIES CARRYING ON A BUSINESS SUCH AS THAT CARRIED ON BY
SUCH OBLIGOR OR MEMBER OF THE TCN GROUP WITH A REPUTABLE UNDERWRITER OR
INSURANCE COMPANY EXCEPT TO THE EXTENT DISCLOSED IN THE GROUP’S PUBLIC
DISCLOSURE DOCUMENTS OR TO THE EXTENT THAT THE FAILURE TO SO INSURE COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           TCN SHALL (UPON THE REASONABLE REQUEST OF THE FACILITY AGENT)
SUPPLY THE FACILITY AGENT WITH COPIES OF ALL SUCH INSURANCE POLICIES OR
CERTIFICATES OF INSURANCE IN RESPECT THEREOF OR (IN THE ABSENCE OF THE SAME)
SUCH OTHER EVIDENCE OF THE EXISTENCE OF SUCH POLICIES AS MAY BE REASONABLY
ACCEPTABLE TO THE FACILITY AGENT.


 


23.6        INTELLECTUAL PROPERTY


 

Each Obligor shall (and TCN shall procure that each member of the TCN Group
shall):

 


(A)           TAKE ALL NECESSARY ACTION TO SAFEGUARD AND MAINTAIN ITS RIGHTS,
PRESENT AND FUTURE, IN OR RELATING TO ALL INTELLECTUAL PROPERTY RIGHTS OWNED,
USED OR EXPLOITED BY IT AND WHICH ARE MATERIAL TO THE BUSINESS OF THE TCN GROUP
(INCLUDING, WITHOUT LIMITATION, PAYING ALL APPLICABLE RENEWAL FEES,

 

103

--------------------------------------------------------------------------------


 


LICENCE FEES AND OTHER OUTGOINGS) SAVE WHERE A FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(B)           NOTIFY THE FACILITY AGENT PROMPTLY OF ANY INFRINGEMENT OR
SUSPECTED INFRINGEMENT OR ANY CHALLENGE TO THE VALIDITY OF ANY OF THE PRESENT OR
FUTURE INTELLECTUAL PROPERTY RIGHTS OWNED, USED OR EXPLOITED BY IT AND WHICH ARE
MATERIAL TO THE BUSINESS OF THE TCN GROUP WHICH MAY COME TO ITS NOTICE AND IT
WILL SUPPLY THE FACILITY AGENT WITH ALL INFORMATION IN ITS POSSESSION RELATING
THERETO IF THE SAME COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT AND TAKE ALL NECESSARY STEPS (INCLUDING, WITHOUT LIMITATION, THE
INSTITUTION OF LEGAL PROCEEDINGS) TO PREVENT THIRD PARTIES INFRINGING SUCH
INTELLECTUAL PROPERTY RIGHTS TO THE EXTENT THAT FAILURE TO DO SO COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


23.7        RANKING OF CLAIMS


 

Subject to the Reservations, each Obligor shall ensure that at all times the
claims of the Finance Parties against it under the Finance Documents to which it
is a party rank at least pari passu with the claims of all its unsecured,
unsubordinated creditors save those whose claims are preferred by any
bankruptcy, insolvency, liquidation or similar laws of general application.

 


23.8        PAY TAXES


 

Each Obligor shall (and TCN shall procure that each member of the TCN Group
shall), file all material tax returns on time and ensure that at all times,
there are no material claims or liabilities which are asserted against it in
respect of tax, save to the extent the relevant Obligor or in the case of any
other member of the TCN Group, TCN (as the case may be) can demonstrate that the
same are being contested in good faith on the basis of appropriate professional
advice and that proper reserves have been established therefor to the extent
required by applicable generally accepted accounting principles.

 


23.9        HEDGING


 


EACH BORROWER SHALL:


 


(A)           WITHIN 6 MONTHS OF THE DATE OF THIS AGREEMENT ENTER INTO AND
MAINTAIN HEDGING AGREEMENTS FOR THE PURPOSE OF LIMITING THE TCN GROUP’S EXPOSURE
TO ADVERSE MOVEMENTS IN INTEREST RATES OR FOREIGN EXCHANGE IN RELATION TO THE
FACILITIES AND THE SECOND LIEN FACILITY (OR ANY SECOND LIEN REFINANCING, AS
APPLICABLE) AS FOLLOWS:


 

(I)            INTEREST RATE HEDGING REQUIRED TO ENSURE THAT INTEREST IS PAYABLE
AT FIXED RATES ON NOT LESS THAN 55% OF THE COMBINED AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING AS AT THE CLOSING DATE, UNDER THE FACILITIES AND THE SECOND LIEN
FACILITY (OR ANY SECOND LIEN REFINANCING, AS APPLICABLE), FOR A PERIOD
COMMENCING ON THE DATE ON WHICH SUCH HEDGING AGREEMENTS ARE EXECUTED AND ENDING
ON THE THIRD ANNIVERSARY OF THE CLOSING DATE; AND

 

(II)           CURRENCY RATE HEDGING IN RESPECT OF ALL AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE UNDER THE B FACILITY, THE C FACILITY OR THE SECOND LIEN
FACILITY (OR ANY SECOND LIEN REFINANCING, AS APPLICABLE) IN EURO OR DOLLARS FOR
A PERIOD COMMENCING ON THE DATE ON WHICH SUCH HEDGING AGREEMENTS ARE EXECUTED
AND ENDING ON THE THIRD ANNIVERSARY OF THE CLOSING DATE;

 


(B)           WITHIN 6 MONTHS OF THE DATE OF ANY SECOND LIEN REFINANCING, ENTER
INTO AND MAINTAIN HEDGING ARRANGEMENTS FOR THE PURPOSE OF LIMITING THE TCN
GROUP’S EXPOSURE TO ADVERSE MOVEMENTS IN INTEREST RATES OR FOREIGN EXCHANGE IN
RELATION TO SUCH SECOND LIEN REFINANCING FOR THE RELEVANT REMAINING PERIOD
SPECIFIED IN PARAGRAPH (A) ABOVE AND TO THE EXTENT THAT TCN WOULD HAVE

 

104

--------------------------------------------------------------------------------


 


BEEN OBLIGED TO ENTER INTO HEDGING ARRANGEMENTS IN RESPECT OF SUCH SECOND LIEN
REFINANCING UNDER PARAGRAPH (A) ABOVE IF THE LOAN INSTRUMENT CONSTITUTING SUCH
SECOND LIEN REFINANCING HAD CONSTITUTED THE SECOND LIEN FACILITY;


 


(C)           ENSURE THAT THE HEDGING ARRANGEMENTS REQUIRED PURSUANT TO
PARAGRAPHS (A) AND (B) IN ARE ENTERED INTO IN THE FORM OF ACCEPTABLE HEDGING
AGREEMENTS; AND


 


(D)           AS SOON AS REASONABLY PRACTICABLE FOLLOWING REQUEST BY THE
FACILITY AGENT PROVIDE THE FACILITY AGENT WITH CERTIFIED TRUE COPIES OF EACH
SUCH HEDGING AGREEMENT ENTERED INTO,


 

provided that no Borrower shall be in breach of this Clause 23.9 if such
Borrower fails to enter into the hedging arrangements required under paragraphs
(a) and (b) by the relevant times specified in paragraphs (a) and (b) and, in
the case of paragraph (a), during the time between the date of this Agreement
and the date falling six months thereafter, either:

 

(i)            none of the Lenders or their Affiliates is willing to enter into
Hedging Agreements to effect the hedging arrangements required by paragraphs (a)
or (b), as the case may be; or

 

(ii)           where a Lender or its Affiliate is willing to enter into such
hedging arrangements, the terms of such hedging arrangements are, in the
reasonable opinion of the Facility Agent and the Mandated Lead Arrangers and
having regard to the creditworthiness of any Borrower and current market
conditions, considered to be unreasonable, or where in the opinion of the
Facility Agent and the Mandated Lead Arrangers, acting reasonably, such hedging
arrangements would cause material adverse tax-related implications for any
member of the Group.

 


23.10      PENSION PLANS


 

TCN shall use reasonable endeavours to ensure that all pension plans maintained
and operated by it generally for the benefit of employees of any member of the
TCN Group are maintained and operated in all material respects in accordance
with all applicable laws from time to time and that the employer contributions
are assessed and paid in all material respects in accordance with the governing
provisions of such schemes and all laws applicable thereto, in each case, save
to the extent that any failure to fund such pension plan on that basis could not
reasonably be expected to have a Material Adverse Effect.

 


23.11      ENVIRONMENTAL MATTERS


 


(A)           EACH OBLIGOR SHALL (AND TCN SHALL PROCURE THAT EACH MEMBER OF THE
TCN GROUP SHALL):


 

(I)            COMPLY WITH ALL ENVIRONMENTAL LAWS TO WHICH IT IS SUBJECT;

 

(II)           OBTAIN ALL ENVIRONMENTAL LICENCES REQUIRED OR DESIRABLE IN
CONNECTION WITH THE BUSINESS IT CARRIES ON; AND

 

(III)         COMPLY WITH THE TERMS OF ALL SUCH ENVIRONMENTAL LICENCES,

 

in each case where failure to do so could reasonably be expected to have a
Material Adverse Effect.

 


(B)           EACH OBLIGOR SHALL (AND TCN SHALL PROCURE THAT EACH MEMBER OF THE
TCN GROUP SHALL) PROMPTLY NOTIFY THE FACILITY AGENT OF ANY ENVIRONMENTAL CLAIM
(TO THE BEST OF SUCH OBLIGOR’S OR MEMBER OF THE TCN GROUP’S KNOWLEDGE AND
BELIEF) PENDING OR THREATENED AGAINST IT WHICH, IF SUBSTANTIATED, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

105

--------------------------------------------------------------------------------


 


(C)           NO OBLIGOR SHALL (AND TCN SHALL PROCURE THAT NO MEMBER OF THE TCN
GROUP SHALL) PERMIT OR ALLOW TO OCCUR ANY DISCHARGE, RELEASE, LEAK, MIGRATION OR
OTHER ESCAPE OF ANY HAZARDOUS SUBSTANCE INTO THE ENVIRONMENT ON, UNDER OR FROM
ANY PROPERTY OWNED, LEASED, OCCUPIED OR CONTROLLED BY IT, WHERE SUCH DISCHARGE,
RELEASE, LEAK, MIGRATION OR ESCAPE COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


23.12      FURTHER ASSURANCE


 


(A)           EACH OBLIGOR SHALL (AND TCN SHALL PROCURE THAT EACH MEMBER OF THE
TCN GROUP SHALL) AT ITS OWN EXPENSE, PROMPTLY TAKE ALL SUCH REASONABLE ACTION AS
THE FACILITY AGENT OR THE SECURITY TRUSTEE MAY REQUIRE FOR THE PURPOSE OF
COMPLYING WITH THE PROVISIONS OF PARAGRAPH (B) AND FOR THE REGISTRATION OR
FILING OF ANY SECURITY DOCUMENTS DELIVERED PURSUANT THERETO WITH ALL APPROPRIATE
AUTHORITIES TO THE EXTENT NECESSARY FOR THE PURPOSES OF PERFECTING THE SECURITY
CREATED THEREUNDER.


 


(B)           TCN SHALL:


 

(I)            SUBJECT TO THE PROVISO BELOW AND EXCEPT AS OTHERWISE PROVIDED IN
THIS CLAUSE 23.12, PROCURE THAT THE 95% SECURITY TEST IS SATISFIED, ON EACH
QUARTER DATE DURING THE TERM OF THE FACILITIES WHERE SUCH PERCENTAGE IS
CALCULATED BY REFERENCE TO THE QUARTERLY FINANCIAL INFORMATION RELATING TO THE
TCN GROUP MOST RECENTLY DELIVERED PURSUANT TO CLAUSE 21.1 (FINANCIAL STATEMENTS)
AND CERTIFIED IN THE RELEVANT COMPLIANCE CERTIFICATE ACCOMPANYING THE SAME;

 

(II)           PROCURE THAT IN RELATION TO ANY MEMBER OF THE TCN GROUP WHICH
BECOMES AN OBLIGOR FOR THE PURPOSES OF ENSURING COMPLIANCE WITH SUB-PARAGRAPH
(I) ABOVE, EACH INTERMEDIATE HOLDING COMPANY OF SUCH MEMBER OF THE TCN GROUP
WITHIN THE TCN GROUP SHALL ALSO BECOME AN OBLIGOR HEREUNDER; AND

 

(III)         PROCURE THAT EACH OBLIGOR WHICH IS OR BECOMES A PARTY TO THIS
AGREEMENT IN SUCH CAPACITY UNDER SUB-PARAGRAPH (I) ABOVE SHALL HAVE DELIVERED TO
THE SECURITY TRUSTEE, ONE OR MORE SECURITY DOCUMENTS GRANTING SECURITY OVER ALL
OR SUBSTANTIALLY ALL OF ITS ASSETS OTHER THAN ANY SHARES IN, RECEIVABLES OWED BY
OR ANY OTHER INTEREST IN ANY EXCLUDED SUBSIDIARY OR PROJECT COMPANY OR ANY OTHER
ASSET WHICH IS OF A TYPE EXCLUDED FROM EXISTING CORRESPONDING SECURITY DOCUMENTS
OR HAS BEEN EXCLUDED FOR THE REASONS PROVIDED IN PARAGRAPH (C) OF MERGER EVENT
CONDITIONS, OR WHICH THE SECURITY TRUSTEE AGREES MAY BE EXCLUDED FROM THE
SECURITY GRANTED UNDER THE SECURITY DOCUMENTS (PROVIDED THAT THE SECURITY
TRUSTEE SHALL NOT AGREE TO EXCLUDE ANY ASSET OF AN OBLIGOR FROM THE SECURITY
WHERE THE NET BOOK VALUE OF SUCH ASSET EXCEEDS £3,000,000 (OR ITS EQUIVALENT IN
OTHER CURRENCIES) WITHOUT THE PRIOR CONSENT OF AN INSTRUCTING GROUP (NOT TO BE
UNREASONABLY WITHHELD OR DELAYED)),

 

PROVIDED THAT IT SHALL NOT CONSTITUTE A BREACH OF THIS PARAGRAPH (B) IF ANY
OBLIGOR IS PREVENTED BY ANY LEGAL OR CONTRACTUAL RESTRICTION FROM COMPLYING WITH
THE PROVISIONS OF SUB-PARAGRAPHS (I) AND (III) AND PROVIDED FURTHER THAT IN NO
EVENT SHALL THE OBLIGORS REPRESENT LESS THAN 90% OF THE CONSOLIDATED ANNUALISED
TCN GROUP NET OPERATING CASH FLOW.

 


(C)           A BREACH OF SUB-PARAGRAPH (B) SHALL NOT CONSTITUTE A DEFAULT IF:


 

(I)            ONE OR MORE MEMBERS OF THE TCN GROUP BECOME OBLIGORS IN
ACCORDANCE WITH CLAUSE 25.1 (ACCEDING GUARANTORS) WITHIN 5 BUSINESS DAYS OF THE
DELIVERY OF A COMPLIANCE CERTIFICATE BY TCN DEMONSTRATING THAT THE 95% SECURITY
TEST IS NOT SATISFIED; AND

 

(II)           THE FACILITY AGENT (ACTING REASONABLY) IS SATISFIED THAT THE 95%
SECURITY TEST WOULD HAVE BEEN SATISFIED ON THE RELEVANT QUARTER DATE IF SUCH
COMPLIANCE CERTIFICATE HAD

 

106

--------------------------------------------------------------------------------


 

BEEN PREPARED ON THE BASIS THAT SUCH MEMBERS OF THE TCN GROUP HAD BEEN  OBLIGORS
AS AT THAT QUARTER DATE.

 


(D)           IN RELATION TO ANY PROVISION OF THIS AGREEMENT OR AFTER AN
INTEGRATED MERGER EVENT, THE PARI PASSU INTERCREDITOR AGREEMENT WHICH REQUIRES
THE OBLIGORS OR ANY MEMBER OF THE TCN GROUP TO DELIVER A SECURITY DOCUMENT FOR
THE PURPOSES OF GRANTING ANY GUARANTEE OR SECURITY FOR THE BENEFIT OF THE
FINANCE PARTIES, THE SECURITY TRUSTEE AGREES TO EXECUTE AS SOON AS REASONABLY
PRACTICABLE, ANY SUCH GUARANTEE OR SECURITY DOCUMENT WHICH IS PRESENTED TO IT
FOR EXECUTION.


 


(E)           EACH OF THE FINANCE PARTIES HEREBY AGREES THAT IT WILL, UPON THE
REQUEST OF TCN MADE FOLLOWING DELIVERY OF THE WRITTEN NOTICE REFERRED TO IN
CLAUSE 23.19 (NOTICE OF INTEGRATED MERGER EVENT), EXECUTE A PARI PASSU
INTERCREDITOR AGREEMENT SUBSTANTIALLY IN THE FORM SET OUT IN SCHEDULE 13 (PRO
FORMA PARI PASSU INTERCREDITOR AGREEMENT). TO THE EXTENT THAT ANY AMENDMENTS ARE
REQUESTED AS CONTEMPLATED BY CLAUSE 42.7 (AMENDMENTS TO THE PARI PASSU
INTERCREDITOR AGREEMENT), EACH FINANCE PARTY AGREES THAT THE PROVISIONS OF
CLAUSE 42.7 (AMENDMENTS TO THE PARI PASSU INTERCREDITOR AGREEMENT) SHALL APPLY.


 


(F)            IN ANTICIPATION OF THE INCURRENCE OF ANY TARGET GROUP REFINANCING
INDEBTEDNESS OR POST MERGER TARGET GROUP REFINANCING AFTER THE OCCURRENCE OF AN
INTEGRATED MERGER EVENT, EACH OF THE FINANCE PARTIES HEREBY AGREES THAT IT WILL,
UPON THE REQUEST OF TCN EXECUTE A NEW PARI PASSU INTERCREDITOR AGREEMENT
SUBSTANTIALLY IN THE FORM SET OUT IN SCHEDULE 13 (PRO FORMA PARI PASSU
INTERCREDITOR AGREEMENT). TO THE EXTENT THAT ANY AMENDMENTS ARE REQUESTED AS
CONTEMPLATED BY CLAUSE 42.7 (AMENDMENTS TO THE PARI PASSU INTERCREDITOR
AGREEMENT), EACH FINANCE PARTY AGREES THAT THE PROVISIONS OF CLAUSE 42.7
(AMENDMENTS TO THE PARI PASSU INTERCREDITOR AGREEMENT) SHALL APPLY.


 


(G)           EACH OF THE FINANCE PARTIES HEREBY AGREES THAT IT WILL, UPON THE
REQUEST OF TCN MADE UPON REASONABLE NOTICE PRIOR TO THE PROPOSED EFFECTIVE DATE
OF ANY SECOND LIEN REFINANCING, ACCEPT AN ACCESSION DEED BY WHICH PARTIES WILL
ACCEDE TO THE PRINCIPAL INTERCREDITOR DEED IN RELATION TO SUCH SECOND LIEN
REFINANCING.  TO THE EXTENT THAT ANY AMENDMENTS ARE REQUESTED BY ANY PERSON
PARTY TO SUCH AGREEMENT, EACH FINANCE PARTY AGREES TO NEGOTIATE SUCH AMENDMENTS
IN GOOD FAITH


 


(H)           AT ANY TIME AFTER AN EVENT OF DEFAULT HAS OCCURRED AND WHILST SUCH
EVENT OF DEFAULT IS CONTINUING, EACH OBLIGOR SHALL, AT ITS OWN EXPENSE, TAKE ANY
AND ALL ACTION AS THE SECURITY TRUSTEE MAY DEEM NECESSARY FOR THE PURPOSES OF
PERFECTING OR OTHERWISE PROTECTING THE LENDERS’ INTERESTS IN THE SECURITY
CONSTITUTED BY THE SECURITY DOCUMENTS.


 


23.13      ASSETS


 

Each Obligor shall (and TCN shall procure that each member of the TCN Group
shall) maintain and preserve all of its assets that are necessary in the conduct
of its business as it is conducted from time to time, in good working order and
condition subject to ordinary wear and tear where any failure to do so would be
reasonably likely to have a Material Adverse Effect.

 


23.14      CENTRE OF MAIN INTERESTS


 

No Obligor incorporated or otherwise existing under the laws of England shall
(and TCN shall procure that no other member of the TCN Group incorporated or
otherwise existing under the laws of England shall), without the prior written
consent of an Instructing Group, cause or allow its Centre of Main Interests to
change to a country other than England.

 

107

--------------------------------------------------------------------------------


 


23.15      GROUP STRUCTURE CHART


 

If there is a material change or inaccuracy in the corporate structure of the
TCN Group or any Holding Companies of TCN from that set out in the Group
Structure Chart most recently delivered to the Facility Agent, TCN shall deliver
or procure that there is delivered to the Facility Agent, as soon as practicable
upon becoming available, an updated Group Structure Chart containing information
sufficient to evidence the matters set out in paragraphs (b) and (c) of Clause
20.18 (Structure) and showing such change or correcting such inaccuracy.

 


23.16      CONTRIBUTIONS TO THE TCN GROUP


 

Telewest UK shall procure that any monies which are at any time contributed by
any member of the Group to any member of the TCN Group shall be contributed by
way of Subordinated Funding, by way of an investment through capital
contribution or a subscription of securities or convertible unsecured loan stock
in the relevant member of the TCN Group.

 


23.17      “KNOW YOUR CLIENT” CHECKS


 


(A)           EACH OBLIGOR SHALL PROMPTLY UPON THE REQUEST OF THE FACILITY AGENT
OR ANY LENDER AND EACH LENDER SHALL PROMPTLY UPON THE REQUEST OF THE FACILITY
AGENT SUPPLY, OR PROCURE THE SUPPLY OF, SUCH DOCUMENTATION AND OTHER EVIDENCE AS
IS REASONABLY REQUESTED BY THE FACILITY AGENT (FOR ITSELF OR ON BEHALF OF ANY
LENDER) OR ANY LENDER (FOR ITSELF OR ON BEHALF OF ANY PROSPECTIVE TRANSFEREE IN
ORDER FOR THE FACILITY AGENT, SUCH LENDER OR ANY PROSPECTIVE TRANSFEREE TO CARRY
OUT AND BE SATISFIED WITH THE RESULTS OF ALL NECESSARY “KNOW YOUR CLIENT” OR
OTHER APPLICABLE ANTI-MONEY LAUNDERING CHECKS IN RELATION TO THE IDENTITY OF ANY
PERSON THAT IT IS REQUIRED TO CARRY OUT IN RELATION TO THE TRANSACTIONS
CONTEMPLATED IN THE FINANCE DOCUMENTS.


 


(B)           TCN SHALL, BY NOT LESS THAN 3 BUSINESS DAYS WRITTEN NOTICE TO THE
FACILITY AGENT, NOTIFY THE FACILITY AGENT (WHICH SHALL PROMPTLY NOTIFY THE
LENDERS) OF ITS INTENTION TO REQUEST THAT ONE OF ITS WHOLLY-OWNED SUBSIDIARIES
BECOMES AN ACCEDING GUARANTOR PURSUANT TO CLAUSE 25.1 (ACCEDING GUARANTORS).


 


(C)           FOLLOWING THE GIVING OF ANY NOTICE PURSUANT TO PARAGRAPH (B)
ABOVE, TCN SHALL PROMPTLY UPON THE REQUEST OF THE FACILITY AGENT OR ANY LENDER
SUPPLY, OR PROCURE THE SUPPLY OF, SUCH DOCUMENTATION AND OTHER EVIDENCE AS IS
REASONABLY REQUESTED BY THE FACILITY AGENT (FOR ITSELF OR ON BEHALF OF ANY
LENDER) OR ANY LENDER (FOR ITSELF OR ON BEHALF OF ANY PROSPECTIVE TRANSFEREE TO
CARRY OUT AND BE SATISFIED WITH THE RESULTS OF ALL NECESSARY “KNOW YOUR CLIENT”
OR OTHER APPLICABLE ANTI-MONEY LAUNDERING CHECKS IN RELATION TO THE IDENTITY OF
ANY PERSON THAT IT IS REQUIRED TO CARRY OUT IN RELATION TO THE ACCESSION OF SUCH
ACCEDING GUARANTOR TO THIS AGREEMENT.


 


23.18      CHANGE IN AUDITORS


 

The Obligors shall ensure that its auditors are (and in the case of TCN, the TCN
Group’s auditors are) any one of the Permitted Auditors provided that in the
event of any change in such auditors, the relevant Obligor (or TCN, in the case
of any change to the TCN Group’s auditors) shall promptly notify the Facility
Agent of such change.

 


23.19      NOTICE OF INTEGRATED MERGER EVENT


 

TCN may designate an Integrated Merger Event by providing not less than 30 days’
written notice before the proposed effective date thereof to the Facility
Agent.  Such notice shall specify the following matters as projected by TCN in
its reasonable judgment, as at the date of such notice:

 


(A)           THE PROPOSED PROVISIONAL EFFECTIVE DATE OF THE INTEGRATED MERGER
EVENT;

 

108

--------------------------------------------------------------------------------


 


(B)           WHICH MEMBERS OF THE TARGET GROUP SHALL BECOME TARGET GROUP
OBLIGORS AND WHICH OTHER MEMBERS OF THE TARGET GROUP ARE BEING DESIGNATED AS
MEMBERS OF THE TCN GROUP AT THE DATE OF THE INTEGRATED MERGER EVENT FOR THE
PURPOSES OF SUB-PARAGRAPH (B) OF THE DEFINITION OF “TCN GROUP”; AND


 


(C)           WHAT (IF ANY) CORPORATE REORGANISATIONS WILL BE IMPLEMENTED IN
CONNECTION WITH THE INTEGRATED MERGER EVENT; FOR THE AVOIDANCE OF DOUBT, ANY
REORGANISATION INVOLVING THE TARGET GROUP (INCLUDING WITHOUT LIMITATION, THE
ACQUISITION OF ONE OR MORE MEMBERS OF THE TARGET GROUP BY TCN OR ONE OR MORE
SUBSIDIARIES OF TCN) FOR THE PURPOSES OF AN INTEGRATED MERGER EVENT SHALL
CONSTITUTE A PERMITTED ACQUISITION FOR THE PURPOSES OF PARAGRAPH (A) OF CLAUSE
24.13 (ACQUISITIONS AND INVESTMENTS),


 

provided that, upon reasonable request of the Facility Agent following  delivery
of the notice referred to above and from time to time, TCN shall keep the
Facility Agent appraised of all material developments with respect to the
Integrated Merger Event and provided further that no less than 3 Business Days
before the effective date of the Integrated Merger Event, TCN shall provide
written confirmation of the matters referred to in paragraphs (a) to (c) to the
Facility Agent.

 


23.20      ERISA


 


(A)           AS SOON AS POSSIBLE AND, IN ANY EVENT, WITHIN 20 DAYS AFTER
TELEWEST UK OR ANY OBLIGOR KNOWS OR HAS REASON TO KNOW OF THE OCCURRENCE OF ANY
OF THE EVENTS SPECIFIED IN PARAGRAPH (B) OF THIS CLAUSE 23.20, TELEWEST UK OR
SUCH OBLIGOR WILL DELIVER TO THE AGENT IN SUFFICIENT COPIES FOR EACH LENDER A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF TELEWEST UK OR SUCH OBLIGOR
SETTING OUT FULL DETAILS AS TO SUCH OCCURRENCE AND THE ACTION, IF ANY, THAT THE
RELEVANT MEMBER OF THE GROUP OR ERISA AFFILIATE IS REQUIRED OR PROPOSES TO TAKE,
TOGETHER WITH ANY NOTICES REQUIRED OR PROPOSED TO BE GIVEN OR FILED BY SUCH
MEMBER OF THE GROUP, THE PLAN ADMINISTRATOR OR SUCH ERISA AFFILIATE TO OR WITH
THE PBGC OR ANY OTHER GOVERNMENT AGENCY, OR A PLAN OR MULTIEMPLOYER PLAN
PARTICIPANT AND ANY NOTICES RECEIVED BY SUCH MEMBER OF THE GROUP OR ERISA
AFFILIATE FROM THE PBGC OR ANY OTHER GOVERNMENT AGENCY, OR A PLAN OR
MULTIEMPLOYER PLAN PARTICIPANT WITH RESPECT TO IT.


 


(B)           THE EVENTS REFERRED TO IN PARAGRAPH (A) OF THIS CLAUSE 23.20 ARE:


 

(I)            A REPORTABLE EVENT OCCURS (EXCEPT TO THE EXTENT THAT THE RELEVANT
MEMBER OF THE GROUP HAS PREVIOUSLY DELIVERED TO THE AGENT A CERTIFICATE AND
NOTICES (IF ANY) CONCERNING SUCH EVENT PURSUANT TO THE NEXT CLAUSE OF THIS
AGREEMENT);

 

(II)           A CONTRIBUTING SPONSOR (AS DEFINED IN SECTION 4001(A)(13) OF
ERISA) OF A PLAN SUBJECT TO TITLE IV OF ERISA IS SUBJECT TO THE ADVANCE
REPORTING REQUIREMENT OF PBGC REGULATION SECTION 4043.61 (WITHOUT REGARD TO
SUBPARAGRAPH (B)(1) OF IT), AND AN EVENT DESCRIBED IN SUBSECTION .62, .63, .64,
.65, .66, .67 OR .68 OF PBGC REGULATION SECTION 4043 IS REASONABLY EXPECTED TO
OCCUR WITH RESPECT TO SUCH PLAN WITHIN THE FOLLOWING 30 DAYS;

 

(III)         AN ACCUMULATED FUNDING DEFICIENCY, WITHIN THE MEANING OF SECTION
412 OF THE CODE OR SECTION 302 OF ERISA, IS INCURRED OR AN APPLICATION IS OR MAY
BE MADE FOR A WAIVER OR MODIFICATION OF THE MINIMUM FUNDING STANDARD (INCLUDING
ANY REQUIRED INSTALMENT PAYMENTS) OR AN EXTENSION OF ANY AMORTISATION PERIOD
UNDER SECTION 412 OF THE CODE OR SECTION 303 OR 304 OF ERISA WITH RESPECT TO A
PLAN OR MULTIEMPLOYER PLAN;

 

(IV)          ANY CONTRIBUTION REQUIRED TO BE MADE WITH RESPECT TO A
MULTIEMPLOYER PLAN, PLAN OR FOREIGN PENSION PLAN IS NOT MADE BEFORE OR WITHIN 30
DAYS FOLLOWING THE TIME LIMIT THEREFOR;

 

109

--------------------------------------------------------------------------------


 

(V)            A PLAN OR MULTIEMPLOYER PLAN IS OR MAY BE TERMINATED,
REORGANISED, PARTITIONED OR DECLARED INSOLVENT UNDER TITLE IV OF ERISA;

 

(VI)          A PLAN HAS AN UNFUNDED CURRENT LIABILITY WHICH, WHEN ADDED TO THE
AGGREGATE AMOUNT OF UNFUNDED CURRENT LIABILITIES WITH RESPECT TO ALL OTHER
PLANS, EXCEEDS THE AGGREGATE AMOUNT OF SUCH UNFUNDED CURRENT LIABILITIES THAT
EXISTED ON THE DATE OF THIS AGREEMENT BY $10,000,000;

 

(VII)         PROCEEDINGS ARE OR MAY BE INSTITUTED TO TERMINATE OR APPOINT A
TRUSTEE TO ADMINISTER A PLAN WHICH IS SUBJECT TO TITLE IV OF ERISA;

 

(VIII)        PROCEEDINGS ARE INSTITUTED PURSUANT TO SECTION 515 OF ERISA TO
COLLECT A DELINQUENT CONTRIBUTION TO A PLAN;

 

(IX)          ANY MEMBER OF THE GROUP OR ANY ERISA AFFILIATE INCURS OR IS
REASONABLY EXPECTED TO INCUR ANY LIABILITY TO OR ON ACCOUNT OF THE TERMINATION
OF OR WITHDRAWAL FROM A PLAN OR MULTIEMPLOYER PLAN UNDER SECTION 4062, 4063,
4064, 4069, 4201, 4204 OR 4212 OF ERISA OR WITH RESPECT TO SUCH A PLAN UNDER
SECTION 401(A)(29), 4971, 4975 OR 4980 OF THE CODE OR SECTION 409, 502(I) OR
502(L) OF ERISA OR WITH RESPECT TO A GROUP HEALTH PLAN (AS DEFINED IN SECTION
607(1) OF ERISA OR SECTION 4980B(G)(2) OF THE CODE) MAINTAINED BY TELEWEST UK OR
ANY MEMBER OF THE GROUP UNDER SECTION 4980B OF THE CODE; AND

 

(X)           ANY MEMBER OF THE GROUP INCURS OR MAY INCUR A LIABILITY THAT
EXCEEDS $10,000,000 PURSUANT TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN
SECTION 3(1) OF ERISA) THAT PROVIDES BENEFITS TO RETIRED EMPLOYEES OR OTHER
FORMER EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) OR ANY PLAN OR
ANY FOREIGN PENSION PLAN MAINTAINED BY IT.

 


(C)           THE PARENT SHALL PROCURE THAT EACH MEMBER OF THE GROUP WILL
DELIVER TO THE AGENT IN SUFFICIENT COPIES FOR EACH OF THE LENDERS:


 

(I)            COPIES OF ANY RECORDS, DOCUMENTS OR OTHER INFORMATION THAT MUST
BE FURNISHED TO THE PBGC WITH RESPECT TO ANY PLAN PURSUANT TO SECTION 4010 OF
ERISA;

 

(II)           A COMPLETE COPY OF THE ANNUAL REPORT (ON INTERNAL REVENUE SERVICE
FORM 5500-SERIES (INCLUDING, TO THE EXTENT REQUIRED, THE RELATED FINANCIAL AND
ACTUARIAL STATEMENTS AND OPINIONS AND OTHER SUPPORTING STATEMENTS,
CERTIFICATIONS, SCHEDULES AND INFORMATION)) OF EACH PLAN OR MULTIEMPLOYER PLAN
(IF AVAILABLE TO ANY MEMBER OF THE GROUP OR AN ERISA AFFILIATE) REQUIRED TO BE
FILED WITH THE INTERNAL REVENUE SERVICE;

 

(III)         COPIES OF ANNUAL REPORTS AND ANY RECORDS, DOCUMENTS OR OTHER
INFORMATION REQUIRED TO BE FURNISHED BY SUCH MEMBER OF THE GROUP OR ANY ERISA
AFFILIATE TO THE PBGC OR ANY OTHER GOVERNMENT AGENCY; AND

 

(IV)          ANY MATERIAL NOTICES RECEIVED BY A MEMBER OF THE GROUP OR ANY
ERISA AFFILIATE WITH RESPECT TO ANY PLAN, MULTIEMPLOYER PLAN OR FOREIGN PENSION
PLAN, IN THE CASE OF EACH OF (I), (II), (III) AND (IV), NO LATER THAN 30 DAYS
(OR 10 DAYS IN THE CASE OF THIS PARAGRAPH (IV)) AFTER THE DATE SUCH ANNUAL
REPORT HAS BEEN FILED WITH THE INTERNAL REVENUE SERVICE OR SUCH RECORDS,
DOCUMENTS AND/OR INFORMATION HAS BEEN FURNISHED TO THE PBGC OR SUCH OTHER
GOVERNMENT AGENCY OR SUCH NOTICE HAS BEEN RECEIVED BY SUCH MEMBER OF THE GROUP
OR ERISA AFFILIATE, AS APPLICABLE.

 


(D)           THE PARENT SHALL PROCURE THAT EACH MEMBER OF THE GROUP SHALL
ENSURE THAT ALL FOREIGN PENSION PLANS ADMINISTERED BY THEM OR INTO WHICH THEY
MAKE PAYMENTS, OBTAIN OR RETAIN (AS

 

110

--------------------------------------------------------------------------------


 


APPLICABLE) REGISTERED STATUS UNDER AND AS REQUIRED BY APPLICABLE LAW AND ARE
ADMINISTERED IN A TIMELY MANNER IN ALL RESPECTS IN COMPLIANCE WITH ALL
APPLICABLE LAWS EXCEPT WHERE THE FAILURE TO DO ANY OF THE FOREGOING WILL NOT
HAVE A MATERIAL ADVERSE EFFECT.


 


23.21      TELEWEST UK


 

Telewest UK shall promptly upon becoming aware of the same notify the Facility
Agent of any material claim made, issued or threatened in writing against
Telewest UK under the Transfer Agreement.

 


24.          NEGATIVE UNDERTAKINGS


 


24.1        UNDERTAKINGS WITH RESPECT TO THE FLEXTECH GROUP


 

Any action undertaken, or any transaction entered into, by any member of the TCN
Group and any circumstances arising in connection with or as a result of a
Flextech Disposal shall not be restricted by (nor be deemed to constitute a
utilisation of any of the permitted exceptions to) any of the provisions of this
Clause 24 (and any such action, transaction or circumstance shall not constitute
a breach of any of the Finance Documents, an Event of Default or an event which
would trigger a mandatory prepayment under Clause 11 (Mandatory Prepayment and
Cancellation)) to the extent such action, transaction or circumstance has been
undertaken or entered into for the purposes of or in connection with effecting a
Flextech Disposal.

 


24.2        NEGATIVE PLEDGE


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) create or permit to subsist any Encumbrance over all or any of its
present or future revenues or assets to secure or prefer any present or future
Financial Indebtedness of any Person other than an Encumbrance:

 


(A)           WHICH IS AN EXISTING ENCUMBRANCE SET OUT IN:


 

(I)            PART 1A OF SCHEDULE 10 (EXISTING ENCUMBRANCES) PROVIDED THAT SUCH
ENCUMBRANCE IS RELEASED WITHIN 10 DAYS FOLLOWING THE CLOSING DATE; OR

 

(II)           PART 1B OF SCHEDULE 10 (EXISTING ENCUMBRANCES) PROVIDED THAT THE
PRINCIPAL AMOUNT SECURED THEREBY MAY NOT BE INCREASED UNLESS ANY ENCUMBRANCE IN
RESPECT OF SUCH INCREASED AMOUNT WOULD BE PERMITTED UNDER ANOTHER PARAGRAPH OF
THIS CLAUSE 24.2;

 


(B)           WHICH ARISES (I) BY OPERATION OF LAW OR (II) UNDER A CONTRACT
HAVING A SIMILAR EFFECT, OR AN ESCROW ARRANGEMENT REQUIRED BY A TRADING
COUNTERPARTY OF ANY MEMBER OF THE TCN GROUP, IN EACH CASE ENTERED INTO THE
ORDINARY COURSE OF BUSINESS OF THE RELEVANT MEMBER OF THE TCN GROUP;


 


(C)           WHICH IS CREATED PURSUANT TO ANY OF THE FINANCE DOCUMENTS OR THE
SECOND LIEN FINANCE DOCUMENTS;


 


(D)           ARISING FROM ANY FINANCE LEASES, SALE AND LEASEBACK ARRANGEMENTS
OR VENDOR FINANCING ARRANGEMENTS PERMITTED TO BE INCURRED PURSUANT TO CLAUSE
24.4 (FINANCIAL INDEBTEDNESS)


 


(E)           WHICH ARISES IN RESPECT OF ANY RIGHT OF SET-OFF, NETTING
ARRANGEMENT, TITLE TRANSFER OR TITLE RETENTION ARRANGEMENTS WHICH:


 

(I)            ARISES IN THE ORDINARY COURSE OF BUSINESS AND/OR BY OPERATION OF
LAW;

 

111

--------------------------------------------------------------------------------


 

(II)           IS ENTERED INTO BY ANY MEMBER OF THE TCN GROUP IN THE NORMAL
COURSE OF ITS BANKING ARRANGEMENTS FOR THE PURPOSE OF NETTING DEBIT AND CREDIT
BALANCES ON BANK ACCOUNTS OF MEMBERS OF THE TCN GROUP OPERATED ON A NET BALANCE
BASIS;

 

(III)         ARISES IN RESPECT OF NETTING OR SET OFF ARRANGEMENTS CONTAINED IN
ANY HEDGING AGREEMENT OR OTHER CONTRACT PERMITTED UNDER CLAUSE 24.12
(LIMITATIONS ON HEDGING) OR REQUIRED PURSUANT TO ANY OTHER PROVISION OF THIS
AGREEMENT;

 

(IV)          WHICH IS A RETENTION OF TITLE ARRANGEMENT WITH RESPECT TO CUSTOMER
PREMISES EQUIPMENT IN FAVOUR OF A SUPPLIER (OR ITS AFFILIATE) IN RESPECT OF
FINANCIAL INDEBTEDNESS REFERRED TO IN PARAGRAPH (F) OF CLAUSE 24.4 (FINANCIAL
INDEBTEDNESS); PROVIDED THAT THE TITLE IS ONLY RETAINED TO INDIVIDUAL ITEMS OF
CUSTOMER PREMISES EQUIPMENT IN RESPECT OF WHICH THE PURCHASE PRICE HAS NOT BEEN
PAID IN FULL; OR

 

(V)            IS ENTERED INTO BY ANY MEMBER OF THE TCN GROUP ON TERMS WHICH ARE
GENERALLY NO WORSE THAN THE COUNTERPARTY’S STANDARD OR USUAL TERMS AND ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS OF THE RELEVANT MEMBER OF THE TCN GROUP;

 


(F)            WHICH ARISES IN RESPECT OF ANY JUDGMENT, AWARD OR ORDER OR ANY
TAX LIABILITY FOR WHICH AN APPEAL OR PROCEEDINGS FOR REVIEW ARE BEING DILIGENTLY
PURSUED IN GOOD FAITH, PROVIDED THAT THE AFFECTED MEMBER OF THE TCN GROUP SHALL
HAVE OR WILL ESTABLISH SUCH RESERVES AS MAY BE REQUIRED UNDER APPLICABLE
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN RESPECT OF SUCH JUDGMENT, AWARD,
ORDER OR TAX LIABILITY;


 


(G)           WHICH IS CREATED BY ANY MEMBER OF THE TCN GROUP IN SUBSTITUTION
FOR ANY EXISTING ENCUMBRANCE REFERRED TO IN PARAGRAPH (A)(II) ABOVE OF THIS
CLAUSE 24.2, PROVIDED THAT THE PRINCIPAL AMOUNT SECURED THEREBY MAY NOT BE
INCREASED UNLESS ANY ENCUMBRANCE IN RESPECT OF SUCH INCREASED AMOUNT WOULD BE
PERMITTED UNDER ANOTHER PARAGRAPH OF THIS CLAUSE 24.2;


 


(H)           OVER OR AFFECTING ANY ASSET ACQUIRED BY ANY MEMBER OF THE TCN
GROUP AFTER THE DATE OF THIS AGREEMENT AND SUBJECT TO WHICH SUCH ASSET IS
ACQUIRED, IF:


 

(I)            SUCH ENCUMBRANCE WAS NOT CREATED IN CONTEMPLATION OF THE
ACQUISITION OF SUCH ASSET BY A MEMBER OF THE TCN GROUP; AND

 

(II)           THE FINANCIAL INDEBTEDNESS SECURED THEREBY IS FINANCIAL
INDEBTEDNESS OF, OR IS ASSUMED BY, THE RELEVANT ACQUIRING MEMBERS OF THE TCN
GROUP, IS FINANCIAL INDEBTEDNESS WHICH AT ALL TIMES FALLS WITHIN PARAGRAPH (J)
OR (M) OF CLAUSE 24.4 (FINANCIAL INDEBTEDNESS) AND THE AMOUNT OF FINANCIAL
INDEBTEDNESS SO SECURED IS NOT INCREASED AT ANY TIME;

 


(I)            OVER OR AFFECTING ANY ASSET OF ANY COMPANY WHICH BECOMES A MEMBER
OF THE TCN GROUP AFTER THE DATE OF THIS AGREEMENT, WHERE SUCH ENCUMBRANCE IS
CREATED PRIOR TO THE DATE ON WHICH SUCH COMPANY BECOMES A MEMBER OF THE TCN
GROUP, IF:


 

(I)            SUCH ENCUMBRANCE WAS NOT CREATED IN CONTEMPLATION OF THE
ACQUISITION OF SUCH COMPANY; AND

 

(II)           TO THE EXTENT NOT REPAID BY CLOSE OF BUSINESS ON THE DATE UPON
WHICH SUCH COMPANY BECAME A MEMBER OF THE TCN GROUP, THE FINANCIAL INDEBTEDNESS
SECURED BY SUCH ENCUMBRANCE AT ALL TIMES FALLS WITHIN PARAGRAPH (J) OR (M) OF
CLAUSE 24.4 (FINANCIAL INDEBTEDNESS);

 

112

--------------------------------------------------------------------------------


 


(J)            CONSTITUTED BY A RENT DEPOSIT DEED ENTERED INTO ON ARM’S LENGTH
COMMERCIAL TERMS AND IN THE ORDINARY COURSE OF BUSINESS SECURING THE OBLIGATIONS
OF A MEMBER OF THE TCN GROUP IN RELATION TO PROPERTY LEASED TO A MEMBER OF THE
TCN GROUP;


 


(K)           CONSTITUTED BY AN ARRANGEMENT REFERRED TO IN PARAGRAPHS (D) OR (F)
OF THE DEFINITION OF FINANCIAL INDEBTEDNESS;


 


(L)            WHICH IS GRANTED BY A MEMBER OF THE TCN GROUP OVER THE SHARES OF,
FINANCIAL INDEBTEDNESS OWED BY OR OTHER INTERESTS IT HOLDS IN, OR OVER THE
ASSETS (INCLUDING, WITHOUT LIMITATION, PRESENT OR FUTURE REVENUES) ATTRIBUTABLE
TO, A PROJECT COMPANY, AN EXCLUDED SUBSIDIARY OR A JOINT VENTURE;


 


(M)          OVER CASH DEPOSITED AS SECURITY FOR THE OBLIGATIONS OF A MEMBER OF
THE TCN GROUP IN RESPECT OF A PERFORMANCE BOND, GUARANTEE, STANDBY LETTER OF
CREDIT OR SIMILAR FACILITY ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF
THE TCN GROUP;


 


(N)           OVER THE ASSETS AND UNDERTAKINGS OF ANY MEMBERS OF THE TCN GROUP
WHICH SECURES TARGET GROUP FINANCIAL INDEBTEDNESS AND/OR TARGET GROUP
REFINANCING INDEBTEDNESS AS AT CLOSE OF BUSINESS ON THE EFFECTIVE DATE OF THE
INTEGRATED MERGER EVENT UP TO AN AGGREGATE PRINCIPAL AMOUNT OF £2,425,000,000
(OR ITS EQUIVALENT IN OTHER CURRENCIES) OR WHICH SECURES FINANCIAL INDEBTEDNESS
CONSTITUTING A POST MERGER TARGET GROUP REFINANCING AND WHICH, IN EACH CASE,
RANKS ON A PARI PASSU BASIS WITH THE FACILITIES;


 


(O)           SECURING ANY SECOND LIEN REFINANCING; OR


 


(P)           SECURING FINANCIAL INDEBTEDNESS THE PRINCIPAL AMOUNT OF WHICH
(WHEN AGGREGATED WITH THE PRINCIPAL AMOUNT OF ANY OTHER FINANCIAL INDEBTEDNESS
WHICH HAS THE BENEFIT OF AN ENCUMBRANCE OTHER THAN AS PERMITTED PURSUANT TO
PARAGRAPHS (A) TO (O) ABOVE) DOES NOT EXCEED £125,000,000 (OR ITS EQUIVALENT IN
OTHER CURRENCIES), WHICH MAY BE SECURED:


 

(I)            ON ASSETS NOT SUBJECT TO THE SECURITY; AND/OR

 

(II)           OVER ASSETS SUBJECT TO THE SECURITY ON A BASIS RANKING JUNIOR TO
THE SECURITY, PROVIDED THAT SUCH JUNIOR RANKING SECURITY SHALL BE GRANTED ON
TERMS NO MORE FAVOURABLE TO THE BENEFICIARIES THEREOF THAN THAT GRANTED UNDER
THE SECOND LIEN FACILITY AGREEMENT (OR IF THE SECOND LIEN FACILITY AND ANY
SECOND LIEN REFINANCING HAVE BEEN REPAID OR REFINANCED IN FULL ON OTHER THAN A
SECOND SECURED BASIS, ON TERMS NO MORE FAVOURABLE TO THE BENEFICIARIES THEREOF
THAN THAT GRANTED UNDER THIS AGREEMENT) OR WHERE THE RIGHTS OF THE RELEVANT
MORTGAGEE, CHARGEE OR OTHER BENEFICIARY OF SUCH SECURITY IN RESPECT OF ANY
PAYMENT WILL BE SUBORDINATED TO THE RIGHTS OF THE FINANCE PARTIES UNDER THE
PRINCIPAL INTERCREDITOR DEED, ANY TGD INTERCREDITOR AGREEMENT, THE PARI PASSU
INTERCREDITOR AGREEMENT OR ANY OTHER INTERCREDITOR ARRANGEMENT WHICH IS EITHER:

 

(A)          ON TERMS SATISFACTORY TO THE FINANCE PARTIES; OR

 

(B)          ON TERMS WHERE THE RELEVANT MORTGAGEE, CHARGEE OR OTHER BENEFICIARY
OF SUCH SECURITY SHALL NOT BE ENTITLED TO EXERCISE ANY VOTING RIGHTS (OR SHALL
TRANSFER ANY VOTING RIGHTS TO WHICH IT MAY BE ENTITLED (WHETHER SUCH VOTING
RIGHTS ARE GRANTED BY CONTRACT OR APPLICABLE LAW) TO THE SECURITY TRUSTEE),
SHALL AGREE TO TURNOVER ANY MONIES IT RECEIVES IN RESPECT OF SUCH SECURITY,
SHALL NOT ENFORCE ANY RIGHTS TO WHICH IT MAY BE ENTITLED IN RESPECT OF THE
FINANCIAL INDEBTEDNESS SECURED BY SUCH SECURITY, DISPOSE OF, ENFORCE ANY
ENCUMBRANCE OVER, AND SHALL NOT APPOINT ANY RECEIVER, MANAGER, ATTORNEY OR ANY
SIMILAR OFFICER OVER, OR OTHERWISE EXERCISE ANY RIGHTS IN RESPECT OF, ALL OR ANY
PART OF THE ASSETS

 

113

--------------------------------------------------------------------------------


 

SUBJECT TO SUCH SECURITY UNTIL SUCH TIME THAT ALL AMOUNTS OUTSTANDING UNDER THE
FINANCE DOCUMENTS HAVE BEEN REPAID AND DISCHARGED IN FULL,

 

provided that in either case, each of the Finance Parties agrees to execute such
intercreditor deed as soon as practicable following request from TCN, and
provided further that any Encumbrances securing Target Group Financial
Indebtedness, Target Group Refinancing Indebtedness and/or Post Merger Target
Group Refinancing Indebtedness shall be limited as provided in paragraph (n) of
this Clause 24.2.

 


24.3        LOANS AND GUARANTEES


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) grant any loan or credit or give any guarantee in any such case in
respect of Financial Indebtedness, other than:

 


(A)           ANY EXTENSION OF TRADE CREDIT OR GUARANTEES, BONDS OR INDEMNITIES
GRANTED IN THE ORDINARY COURSE OF BUSINESS ON USUAL AND CUSTOMARY TERMS;


 


(B)           ANY CREDIT GIVEN BY A MEMBER OF THE TCN GROUP TO ANOTHER MEMBER OF
THE TCN GROUP WHICH ARISES BY REASON OF CASH-POOLING, SET-OFF OR OTHER CASH
MANAGEMENT ARRANGEMENTS OF THE TCN GROUP;


 


(C)           THE EXISTING LOANS, PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING THEREUNDER MAY NOT BE INCREASED FROM THAT EXISTING AT THE DATE OF
THIS AGREEMENT IN RELIANCE ON THIS PARAGRAPH (C) (EXCEPT WITH RESPECT TO THE
ACCRUAL OR CAPITALISATION OF INTEREST);


 


(D)           ANY LOANS OR CREDIT GRANTED:


 

(I)            BY A MEMBER OF THE TCN GROUP WHICH IS NOT AN OBLIGOR TO AN
OBLIGOR BY WAY OF SUBORDINATED FUNDING;

 

(II)           BY ONE OBLIGOR TO ANOTHER OBLIGOR; OR

 

(III)         BY A MEMBER OF THE TCN GROUP WHICH IS NOT AN OBLIGOR TO ANY OTHER
MEMBER OF THE TCN GROUP WHICH IS NOT AN OBLIGOR;

 

(IV)          BY A MEMBER OF THE TCN GROUP TO ONE OR MORE MEMBERS OF THE
FLEXTECH GROUP; PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF ALL LOANS OR
CREDIT AT ANY TIME OUTSTANDING AND GRANTED AFTER THE CLOSING DATE PURSUANT TO
THIS CLAUSE (D)(IV) SHALL NOT EXCEED THE SUM OF £15,000,000 PLUS THAT AMOUNT
WHICH, WHEN TAKEN TOGETHER WITH THE AGGREGATE AMOUNT OF ANY LOANS, DISTRIBUTIONS
OR OTHER PAYMENTS TO, OR GUARANTEES FOR THE FINANCIAL INDEBTEDNESS OF, OR
ACQUISITIONS OF INTERESTS OR INVESTMENTS IN JOINT VENTURES DURING THE THEN
CURRENT FINANCIAL YEAR, DOES NOT EXCEED 3.5% OF TCN GROUP CONSOLIDATED REVENUES
FOR THE PRECEDING FINANCIAL YEAR CALCULATED BY REFERENCE TO THE ANNUAL FINANCIAL
INFORMATION FOR THE TCN GROUP DELIVERED IN RESPECT OF THE PRECEDING FINANCIAL
YEAR OF THE TCN GROUP PURSUANT TO CLAUSE 21.1 (FINANCIAL STATEMENTS), AND
PROVIDED FURTHER THAT ANY SUCH LOANS OR CREDIT SHALL BE REPAID ON OR BEFORE ANY
FLEXTECH DISPOSAL THAT RESULTS IN THE RELEVANT MEMBER OF THE FLEXTECH GROUP
CEASING TO BE A MEMBER OF THE GROUP;

 

(V)            BY A MEMBER OF THE TCN GROUP TO THE RELEVANT MEMBER OF THE
FLEXTECH GROUP FOR THE PURPOSES OF FUNDING DRAWINGS AVAILABLE UNDER THE UNDRAWN
PORTION OF ANY EXISTING LOAN STOCK OF UP TO £50,000,000 IN AGGREGATE, PROVIDED
THAT ANY SUCH LOANS OR CREDIT GRANTED AFTER THE DATE OF THIS AGREEMENT SHALL BE
REPAID ON OR BEFORE ANY FLEXTECH

 

114

--------------------------------------------------------------------------------


 

DISPOSAL THAT RESULTS IN THE RELEVANT MEMBER OF THE FLEXTECH GROUP CEASING TO BE
A MEMBER OF THE GROUP;

 

(VI)          IN ACCORDANCE WITH CLAUSE 24.9 (JOINT VENTURES);

 

(VII)         BY THE US BORROWER PURSUANT TO THE TCN NOTES;

 


(E)           ANY LOANS MADE BY ANY MEMBER OF THE TCN GROUP TO ITS EMPLOYEES
EITHER:


 

(I)            IN THE ORDINARY COURSE OF ITS EMPLOYEES’ EMPLOYMENT; OR

 

(II)           TO FUND THE EXERCISE OF SHARE OPTIONS OR OTHER PURCHASE OF
CAPITAL STOCK BY ITS EMPLOYEES,

 

provided that the aggregate principal amount of all such loans shall not at any
time exceed £2,500,000 (or its equivalent in other currencies);

 


(F)            ANY LOAN GRANTED AS A RESULT OF A SUBSCRIBER BEING ALLOWED TERMS,
IN THE ORDINARY COURSE OF TRADE, WHEREBY IT DOES NOT HAVE TO PAY FOR THE
SERVICES PROVIDED TO IT FOR A PERIOD AFTER THE PROVISION OF SUCH SERVICES;


 


(G)           ANY LOAN MADE BY A MEMBER OF THE TCN GROUP TO A MEMBER OF THE
GROUP, WHERE THE PROCEEDS OF SUCH LOAN ARE, OR ARE TO BE (WHETHER DIRECTLY OR
INDIRECTLY) USED;


 

(I)            PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
OR IS LIKELY TO OCCUR AS A RESULT THEREOF, TO FUND PERMITTED PAYMENTS; OR

 

(II)           AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, TO FUND
PERMITTED PAYMENTS (A) UNDER PARAGRAPH (A)(II) OF THE DEFINITION THEREOF TO THE
EXTENT MADE TO TELEWEST UK OR THE ULTIMATE PARENT (AND PROVIDED THAT
DOCUMENTATION DETAILING THE SAME IS PROVIDED TO THE FACILITY AGENT IN ADVANCE OF
MAKING ANY SUCH LOAN) OR (B) OTHERWISE TO THE EXTENT PERMITTED BY THE PRINCIPAL
INTERCREDITOR DEED OR ANY APPLICABLE TGD INTERCREDITOR AGREEMENT;

 


(H)           TRADE CREDIT GRANTED ON ARMS’ LENGTH TERMS BY ANY MEMBER OF THE
TCN GROUP TO A MEMBER OF THE FLEXTECH GROUP IN CONNECTION WITH INTRA-GROUP
SERVICES, PROVIDED THAT ANY SETTLEMENT OF ANY SUCH TRADE CREDIT MAY OCCUR BY WAY
OF SET-OFF AND FURTHER PROVIDED THAT ANY OVERPAYMENT OR UNDERPAYMENT ARISING AS
A RESULT OF THE SETTLEMENT OF ALL SUCH TRADE CREDIT MAY BE RETURNED TO THE
OVERPAYING PARTY OR PAID TO THE UNDERPAYING PARTY (AND ANY CREDIT OR FINANCIAL
INDEBTEDNESS ARISING AS A RESULT OF SUCH OVERPAYMENT OR UNDERPAYMENT PENDING
REPAYMENT TO THE OVERPAYING PARTY OR PAYMENT TO THE UNDERPAYING PARTY IS HEREBY
PERMITTED);


 


(I)            FOLLOWING AN INTEGRATED MERGER EVENT, ANY GUARANTEE GIVEN BY A
MEMBER OF THE TARGET GROUP OR THE TCN GROUP IN RESPECT OF FINANCIAL INDEBTEDNESS
PERMITTED UNDER PARAGRAPH (D) OF CLAUSE 24.4 (FINANCIAL INDEBTEDNESS);


 


(J)            ANY GUARANTEES ARISING UNDER THE FINANCE DOCUMENTS OR THE SECOND
LIEN FINANCE DOCUMENTS;


 


(K)           ANY GUARANTEE GIVEN IN RESPECT OF MEMBERSHIP INTERESTS IN ANY
COMPANY LIMITED BY GUARANTEE WHERE THE ACQUISITION OF SUCH MEMBERSHIP INTEREST
IS PERMITTED UNDER CLAUSE 24.13 (ACQUISITIONS AND INVESTMENTS);


 


(L)            ANY GUARANTEE INCLUDED WITHIN OR GIVEN BY A MEMBER OF THE TCN
GROUP IN RESPECT OF OR CONSTITUTED BY ANY FINANCIAL INDEBTEDNESS PERMITTED UNDER
CLAUSE 24.4 (FINANCIAL INDEBTEDNESS) OR CLAUSE 24.10 (TRANSACTIONS WITH
AFFILIATES);

 

115

--------------------------------------------------------------------------------


 


(M)          ANY CUSTOMARY TITLE GUARANTEE GIVEN IN CONNECTION WITH THE
ASSIGNMENT OF LEASES WHERE SUCH ASSIGNMENT IS PERMITTED UNDER CLAUSE 24.6
(DISPOSALS);


 


(N)           ANY LOAN OR CREDIT MADE TO ANY PERSON (OTHER THAN A MEMBER OF THE
TCN GROUP) FROM FLEXTECH ASSETS; OR


 


(O)           LOANS MADE, CREDIT GRANTED OR GUARANTEES GIVEN BY ANY MEMBER OF
THE TCN GROUP NOT FALLING WITHIN PARAGRAPHS (A) TO (N) ABOVE, IN AN AGGREGATE
AMOUNT NOT EXCEEDING £20,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES).


 


24.4        FINANCIAL INDEBTEDNESS


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) incur, create or permit to subsist or have outstanding any
Financial Indebtedness or enter into any agreement or arrangement whereby it is
entitled to incur, create or permit to subsist any Financial Indebtedness other
than in either case:

 


(A)           FINANCIAL INDEBTEDNESS ARISING UNDER OR PURSUANT TO THE FINANCE
DOCUMENTS;


 


(B)           EXISTING FINANCIAL INDEBTEDNESS, PROVIDED THAT ALL EXISTING
FINANCIAL INDEBTEDNESS DESCRIBED IN SECTION A OF PART 3 OF SCHEDULE 10 (EXISTING
FINANCIAL INDEBTEDNESS) SHALL BE REPAID IMMEDIATELY UPON THE MAKING OF THE FIRST
ADVANCE UNDER THIS AGREEMENT;


 


(C)           IN RELATION TO AN INTEGRATED MERGER EVENT:


 

(I)            ANY TARGET GROUP FINANCIAL INDEBTEDNESS EXISTING AS AT THE
EFFECTIVE DATE OF THE INTEGRATED MERGER EVENT;

 

(II)           ANY TARGET GROUP REFINANCING INDEBTEDNESS EXISTING AS AT OR
IMMEDIATELY FOLLOWING THE EFFECTIVE DATE OF THE INTEGRATED MERGER EVENT; AND

 

(III)         ANY POST MERGER TARGET GROUP REFINANCING;

 


(D)           FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE TCN GROUP FALLING
WITHIN, AND PERMITTED BY CLAUSE 24.3 (LOANS AND GUARANTEES);


 


(E)           FINANCIAL INDEBTEDNESS ARISING UNDER ANY HEDGING AGREEMENTS
PERMITTED UNDER CLAUSE 24.12 (LIMITATIONS ON HEDGING);


 


(F)            FINANCIAL INDEBTEDNESS ARISING IN RESPECT OF ANY GUARANTEE GIVEN
BY TCN OR ANY OTHER MEMBER OF THE TCN GROUP IN RESPECT OF THE RELEVANT
BORROWER’S OBLIGATIONS UNDER ANY SECOND LIEN REFINANCING OR ANY OTHER TELEWEST
GLOBAL DEBT, PROVIDED THAT, EXCEPT AT THE OPTION OF TCN IN THE CASE OF A SECOND
LIEN REFINANCING, ANY SUCH GUARANTEE IS GIVEN ON A SUBORDINATED UNSECURED BASIS
AND IS SUBJECT TO THE TERMS OF A TGD INTERCREDITOR AGREEMENT, AND PROVIDED
FURTHER THAT IF AND TO THE EXTENT REQUIRED BY CLAUSE 11.5 (REPAYMENT FROM DEBT
PROCEEDS), THE NET PROCEEDS OF SUCH TELEWEST GLOBAL DEBT ARE APPLIED IN THE
PREPAYMENT OF THE OUTSTANDINGS;


 


(G)           FINANCIAL INDEBTEDNESS (I) ARISING UNDER FINANCE LEASES OR (II)
PROVIDED OR ARRANGED BY A SUPPLIER (OR ITS AFFILIATES) OF ASSETS (INCLUDING
EQUIPMENT) AND/OR RELATED SERVICES TO THE TCN GROUP (THE “VENDOR FINANCING
ARRANGEMENTS”), TO THE EXTENT THAT SUCH FINANCE LEASES AND/OR VENDOR FINANCING
ARRANGEMENTS (X) COMPRISE FINANCE LEASES AND/OR VENDOR FINANCING ARRANGEMENTS
WHICH WERE OUTSTANDING ON THE CLOSING DATE, DETAILS OF WHICH ARE SET OUT IN
SCHEDULE 15 (VENDOR FINANCING ARRANGEMENTS) OR ANY REFINANCING OR ROLLOVER
THEREOF, OR (Y) COMPRISE FINANCE LEASES AND/OR VENDOR FINANCING ARRANGEMENTS
ENTERED INTO AFTER THE

 

116

--------------------------------------------------------------------------------


 


CLOSING DATE, IN THE CASE OF CLAUSE (X) AND (Y) IN AN AGGREGATE PRINCIPAL AMOUNT
WHICH, TOGETHER WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING FINANCIAL
INDEBTEDNESS INCURRED UNDER PARAGRAPH (M) BELOW, DOES NOT AT ANY TIME EXCEED
£125,000,000 PLUS THE PRINCIPAL AMOUNT OF SUCH FINANCE LEASES AND VENDOR
FINANCING ARRANGEMENTS OUTSTANDING ON THE CLOSING DATE; PROVIDED IN EACH CASE
THAT THE RELEVANT LESSOR OR PROVIDER OF VENDOR FINANCING ARRANGEMENTS DOES NOT
HAVE THE BENEFIT OF ANY ENCUMBRANCE OTHER THAN OVER THE ASSETS THE SUBJECT OF
SUCH VENDOR FINANCING ARRANGEMENTS AND/OR FINANCE LEASES;


 


(H)           FINANCIAL INDEBTEDNESS RELATING TO DEFERRAL OF PAYE TAXES WITH THE
AGREEMENT OF THE INLAND REVENUE BY ANY MEMBER OF THE TCN GROUP;


 


(I)            FINANCIAL INDEBTEDNESS ARISING IN RESPECT OF EXISTING PERFORMANCE
BONDS OR ANY PERFORMANCE BOND, GUARANTEE, STANDBY LETTER OF CREDIT OR SIMILAR
FACILITY ENTERED INTO BY ANY MEMBER OF THE TCN GROUP TO THE EXTENT THAT CASH IS
DEPOSITED AS SECURITY FOR THE OBLIGATIONS OF SUCH MEMBER OF THE TCN GROUP
THEREUNDER;


 


(J)            OTHER THAN IN CONNECTION WITH THE INTEGRATED MERGER EVENT,
FINANCIAL INDEBTEDNESS OF ANY COMPANY WHICH BECAME OR BECOMES A MEMBER OF THE
TCN GROUP AFTER THE DATE OF THIS AGREEMENT, WHERE SUCH FINANCIAL INDEBTEDNESS
AROSE PRIOR TO THE DATE ON WHICH SUCH COMPANY BECAME OR BECOMES A MEMBER OF THE
TCN GROUP; IF:


 

(I)            SUCH FINANCIAL INDEBTEDNESS WAS NOT CREATED IN CONTEMPLATION OF
THE ACQUISITION OF SUCH COMPANY; AND

 

(II)           THE AGGREGATE PRINCIPAL AMOUNT OF ALL FINANCIAL INDEBTEDNESS
FALLING WITHIN THIS PARAGRAPH (J) EITHER (A) DOES NOT EXCEED £12,000,000 (OR ITS
EQUIVALENT IN OTHER CURRENCIES) OUTSTANDING AT ANY TIME OR (B) TO THE EXTENT
SUCH FINANCIAL INDEBTEDNESS DOES EXCEED £12,000,000, AN AMOUNT EQUAL TO SUCH
EXCESS IS REPAID IMMEDIATELY UPON SUCH COMPANY BECOMING A MEMBER OF THE TCN
GROUP;

 


(K)           FINANCIAL INDEBTEDNESS WHICH CONSTITUTES SUBORDINATED FUNDING
PROVIDED THAT EACH MEMBER OF THE TCN GROUP THAT IS A DEBTOR IN RESPECT OF
SUBORDINATED FUNDING SHALL PROCURE THAT THE RELEVANT CREDITOR OF SUCH
SUBORDINATED FUNDING, TO THE EXTENT NOT ALREADY A PARTY AT THE RELEVANT TIME,
ACCEDES TO THE PRINCIPAL INTERCREDITOR DEED OR ANY APPLICABLE TGD INTERCREDITOR
AGREEMENT, AS APPROPRIATE AND IN SUCH CAPACITY, UPON THE GRANTING OF SUCH
SUBORDINATED FUNDING;


 


(L)            THE TCN NOTES, THE SECOND LIEN FACILITY AND ANY SECOND LIEN
REFINANCING; OR


 


(M)          FINANCIAL INDEBTEDNESS NOT FALLING WITHIN PARAGRAPHS (A) TO (L)
ABOVE, OF ANY MEMBER OF THE TCN GROUP PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH
FINANCIAL INDEBTEDNESS OUTSTANDING AT ANY TIME, WHEN TAKEN TOGETHER WITH THE
AGGREGATE OUTSTANDING AMOUNT IN RESPECT OF FINANCE LEASES AND VENDOR FINANCING
ARRANGEMENTS IN EXCESS OF THE AGGREGATE AMOUNT THEREOF OUTSTANDING AS AT THE
CLOSING DATE, DOES NOT EXCEED £125,000,000 (OR ITS EQUIVALENT IN OTHER
CURRENCIES) AND THE AGGREGATE AMOUNT OF ANY FINANCIAL INDEBTEDNESS, THE PROCEEDS
OF WHICH ARE NOT REQUIRED TO BE APPLIED IN PREPAYMENT OF OUTSTANDING AMOUNTS
PURSUANT TO PARAGRAPH (A) OF CLAUSE 11.5 (REPAYMENT FROM DEBT PROCEEDS) BY
VIRTUE OF THE EXCEPTION IN PARAGRAPH (B)(VIII) OF SUCH CLAUSE; AND FURTHER
PROVIDED THAT IN THE CASE OF ANY FINANCIAL INDEBTEDNESS CONSTITUTED BY AN
OVERDRAFT FACILITY WHICH OPERATES ON A GROSS/NET BASIS, ONLY THE NET AMOUNT OF
SUCH FACILITY SHALL COUNT TOWARDS SUCH AGGREGATE AMOUNT.


 


24.5        DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall):

 

117

--------------------------------------------------------------------------------


 


(A)           DECLARE, MAKE OR PAY ANY DIVIDEND (OR INTEREST ON ANY UNPAID
DIVIDEND), CHARGE, FEE OR OTHER DISTRIBUTION (WHETHER IN CASH OR IN KIND) ON OR
IN RESPECT OF ANY OF ITS SHARES;


 


(B)           REDEEM, REPURCHASE, DEFEASE, RETIRE OR REPAY ANY OF ITS SHARE
CAPITAL, OR RESOLVE TO DO SO;


 


(C)           REPAY OR DISTRIBUTE ANY SHARE PREMIUM ACCOUNT; OR


 


(D)           REPAY OR OTHERWISE DISCHARGE OR PURCHASE ANY AMOUNT OF PRINCIPAL
OF (OR CAPITALISED INTEREST ON) OR PAY ANY AMOUNT OF INTEREST IN RESPECT OF
SUBORDINATED FUNDING,


 

other than:

 

(I)            TO THE EXTENT THE SHARE CAPITAL OF SUCH TCN GROUP OBLIGOR IS HELD
BY ONE OR MORE OTHER TCN GROUP OBLIGORS OR TO THE EXTENT THE SHARE CAPITAL OF
ANY MEMBER OF THE TCN GROUP WHICH IS NOT AN OBLIGOR IS HELD BY ONE OR MORE OTHER
MEMBERS OF THE TCN GROUP;

 

(II)           TO THE EXTENT DISCHARGED IN CONSIDERATION OF A TRANSFER OF ANY
NON-CASH ASSET THE DISPOSAL OF WHICH IS NOT OTHERWISE PROHIBITED BY THIS
AGREEMENT, BY THE WAIVER OF ANY PAYMENT WHERE NO CASH CONSIDERATION IS GIVEN IN
RESPECT OF SUCH WAIVER OR BY WAY OF CONVERSION INTO ANY SECURITIES (INCLUDING
CONVERTIBLE UNSECURED LOAN STOCK), (OR VICE VERSA), WHICH DO NOT INVOLVE ANY
CASH PAYMENTS OR BY WAY OF CAPITAL CONTRIBUTION TO THE DEBTOR IN RESPECT OF SUCH
SUBORDINATED FUNDING;

 

(III)         PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
OR IS LIKELY TO OCCUR AS A RESULT THEREOF, TO THE EXTENT REQUIRED TO FUND
PERMITTED PAYMENTS;

 

(IV)          AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, TO THE
EXTENT REQUIRED TO FUND PERMITTED PAYMENTS (A) UNDER PARAGRAPH (A)(II) OF THE
DEFINITION THEREOF TO THE EXTENT MADE TO TELEWEST UK OR THE ULTIMATE PARENT (AND
PROVIDED THAT DOCUMENTATION DETAILING THE SAME IS PROVIDED TO THE FACILITY AGENT
IN ADVANCE OF MAKING ANY SUCH LOAN) OR (B) OTHERWISE TO THE EXTENT NOT
PROHIBITED BY THE PRINCIPAL INTERCREDITOR DEED OR ANY APPLICABLE TGD
INTERCREDITOR AGREEMENT; OR

 

(V)            TO THE EXTENT SUCH REDEMPTION, REPURCHASE, DEFEASANCE, RETIREMENT
OR REPAYMENT IS IN RESPECT OF A NOMINAL AMOUNT.

 


24.6        DISPOSALS


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) either in a single transaction or in a series of related
transactions, engage in any Disposal other than:

 


(A)           ANY PAYMENT REQUIRED TO BE MADE UNDER THE FINANCE DOCUMENTS;


 


(B)           THE DISPOSAL OF OBSOLETE OR SURPLUS ASSETS NO LONGER REQUIRED FOR
THE EFFICIENT OPERATION OF THE CORE BUSINESS OF THE TCN GROUP, ON ARMS’ LENGTH
COMMERCIAL TERMS;


 


(C)           DISPOSALS OF CASH, THE LENDING OR REPAYMENT OF CASH OR THE
DISPOSAL OF CASH EQUIVALENT INVESTMENTS OR MARKETABLE SECURITIES, ON ARMS’
LENGTH COMMERCIAL TERMS WHERE THE SAME IS NOT OTHERWISE RESTRICTED BY THE TERMS
OF THE FINANCE DOCUMENTS;


 


(D)           DISPOSALS BY A TCN GROUP OBLIGOR TO ANOTHER TCN GROUP OBLIGOR,
PROVIDED THAT IF THE RELEVANT ASSETS ARE SUBJECT TO EXISTING SECURITY THEY
REMAIN SO OR WILL BE MADE SUBJECT TO SECURITY (IN FORM AND SUBSTANCE
SUBSTANTIALLY SIMILAR TO THE EXISTING SECURITY OR OTHERWISE IN

 

118

--------------------------------------------------------------------------------



 


SUCH FORM AND SUBSTANCE AS MAY REASONABLY BE REQUIRED BY THE FACILITY AGENT)
WITHIN 10 BUSINESS DAYS OF SUCH DISPOSAL;


 


(E)           DISPOSALS BY A MEMBER OF THE TCN GROUP WHICH IS NOT AN OBLIGOR TO
ANOTHER MEMBER OF THE GROUP;


 


(F)            DISPOSALS ON ARM’S LENGTH COMMERCIAL TERMS WHERE THE CASH
PROCEEDS OF SUCH DISPOSALS ARE REINVESTED WITHIN 12 MONTHS OF THE DATE OF THE
RELEVANT DISPOSAL IN THE PURCHASE OF REPLACEMENT ASSETS OF SIMILAR NATURE AND TO
BE USED IN THE SAME JURISDICTION AS THE ASSETS WHICH IT REPLACES AND THE
BUSINESS OF THE TCN GROUP, SUCH REINVESTMENT TO BE ON NO WORSE THAN ARMS’ LENGTH
COMMERCIAL TERMS BY A MEMBER OF THE TCN GROUP, PROVIDED THAT WHERE THE PARTY
MAKING SUCH DISPOSAL IS A TCN GROUP OBLIGOR, SUCH REPLACEMENT ASSETS ARE EITHER
SUBJECT TO EXISTING SECURITY GRANTED BY THE MEMBER OF THE TCN GROUP THAT HAS
ACQUIRED THE REPLACEMENT ASSETS, OR WILL BE MADE SUBJECT TO SECURITY BY SUCH
MEMBER OF THE TCN GROUP (IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE
EXISTING SECURITY OR OTHERWISE IN SUCH FORM AND SUBSTANCE AS MAY REASONABLY BE
REQUIRED BY THE FACILITY AGENT) WITHIN 10 BUSINESS DAYS OF THE ACQUISITION OF
SUCH REPLACEMENT ASSETS;


 


(G)           DISPOSALS OF ANY ACCOUNTS RECEIVABLE ON ARMS’ LENGTH COMMERCIAL
TERMS PURSUANT TO AN ASSET SECURITISATION PROGRAMME OR ONE OR MORE RECEIVABLES
FACTORING TRANSACTIONS PROVIDED THAT:


 

(I)            SUCH DISPOSAL IS CONDUCTED ON A NON-RECOURSE BASIS;

 

(II)           THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH SECURITISATIONS OR
FACTORING TRANSACTIONS CONDUCTED IN RELIANCE ON THIS PARAGRAPH (G) DOES NOT
EXCEED £100,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES) AT ANY TIME; AND

 

(III)         THE AVAILABILITY OF THE REVOLVING FACILITY SHALL BE REDUCED BY THE
STERLING EQUIVALENT OF THE AGGREGATE PRINCIPAL AMOUNT OF ANY SUCH SECURITISATION
PROGRAMME;

 


(H)           DISPOSALS OF ANY SHARES OR OTHER INTERESTS IN ANY PROJECT COMPANY,
AN EXCLUDED SUBSIDIARY OR JOINT VENTURE OR THE ASSIGNMENT OF ANY FINANCIAL
INDEBTEDNESS OWED TO A MEMBER OF THE TCN GROUP BY A PROJECT COMPANY, EXCLUDED
SUBSIDIARY OR JOINT VENTURE;


 


(I)            DISPOSALS OF ASSETS, REVENUES OR RIGHTS OF ANY MEMBER OF THE TCN
GROUP ARISING FROM AN AMALGAMATION, CONSOLIDATION OR MERGER OF SUCH MEMBER OF
THE TCN GROUP WITH ANY OTHER PERSON WHICH IS PERMITTED BY CLAUSE 24.8 (MERGERS);


 


(J)            DISPOSALS OF ACCOUNTS RECEIVABLE WHICH HAVE REMAINED DUE AND
OWING FROM A THIRD PARTY FOR A PERIOD OF MORE THAN 90 DAYS AND IN RESPECT OF
WHICH THE RELEVANT MEMBER OF THE TCN GROUP HAS DILIGENTLY PURSUED PAYMENT IN THE
NORMAL COURSE OF ITS BUSINESS AND WHERE SUCH DISPOSAL IS ON NON-RECOURSE TERMS
TO SUCH MEMBER OF THE TCN GROUP;


 


(K)           DISPOSALS OF ASSETS SUBJECT TO FINANCE OR CAPITAL LEASES PURSUANT
TO THE EXERCISE OF AN OPTION BY THE LESSEE UNDER SUCH FINANCE OR CAPITAL LEASES;


 


(L)            DISPOSALS OF ASSETS IN EXCHANGE FOR THE RECEIPT OF ASSETS OF A
SIMILAR OR COMPARABLE VALUE PROVIDED THAT THE ASSETS RECEIVED BY ANY MEMBER OF
THE TCN GROUP FOLLOWING SUCH EXCHANGE ARE LOCATED IN THE UNITED KINGDOM OR
IRELAND, AND PROVIDED FURTHER THAT:


 

(I)            TO THE EXTENT THAT THE ASSETS BEING DISPOSED OF ARE SUBJECT TO
EXISTING SECURITY, THE ASSETS RECEIVED FOLLOWING SUCH EXCHANGE WILL BE SUBJECT
TO THE EXISTING SECURITY DOCUMENTS, OR WILL BE MADE SUBJECT TO SECURITY (IN FORM
AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE EXISTING SECURITY OR OTHERWISE IN
SUCH FORM AND SUBSTANCE AS MAY

 

119

--------------------------------------------------------------------------------


 

REASONABLY BE REQUIRED BY THE FACILITY AGENT) WITHIN 10 BUSINESS DAYS OF SUCH
DISPOSAL; AND

 

(II)           WHERE THE AGGREGATE NET BOOK VALUE OF ALL ASSETS BEING EXCHANGED
IN RELIANCE ON THIS PARAGRAPH (L) EXCEEDS £2,000,000 (OR ITS EQUIVALENT IN OTHER
CURRENCIES) IN ANY FINANCIAL QUARTER, THERE IS DELIVERED TO THE FACILITY AGENT,
WITHIN 30 DAYS FROM THE END OF SUCH FINANCIAL QUARTER OF THE TCN GROUP, A
CERTIFICATE SIGNED BY TWO AUTHORISED OFFICERS OF TCN (GIVEN WITHOUT PERSONAL
LIABILITY) CERTIFYING THAT THE ASSETS RECEIVED BY SUCH MEMBER OF THE TCN GROUP
IN RELIANCE ON THIS PARAGRAPH (L) DURING SUCH FINANCIAL QUARTER ARE OF A SIMILAR
OR COMPARABLE VALUE TO THE ASSETS DISPOSED OF BY SUCH MEMBER OF THE TCN GROUP;

 


(M)          DISPOSALS OF TAX LOSSES BY ANY MEMBER OF THE TCN GROUP TO ANY
PERSON, PROVIDED THAT, IF THE ACQUIRING PERSON IS NOT A MEMBER OF THE TCN GROUP,
THE DISPOSING COMPANY RECEIVES FAIR MARKET VALUE FOR SUCH TAX LOSSES FROM THE
RECIPIENT AND PROVIDED FURTHER THAT WHERE THE ACQUIRING PERSON IS NOT A MEMBER
OF THE TCN GROUP AND THE FAIR MARKET VALUE TO THE RECIPIENT OF ANY TAX LOSSES SO
DISPOSED OF EXCEEDS £5,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES), NO LATER
THAN 30 DAYS AFTER THE PROPOSED SALE, TRANSFER, SURRENDER OR OTHER DISPOSAL,
THERE IS DELIVERED TO THE FACILITY AGENT A CERTIFICATE SIGNED BY TWO AUTHORISED
SIGNATORIES OF TCN (GIVEN WITHOUT PERSONAL LIABILITY) GIVING BRIEF DETAILS OF
THE RELEVANT TRANSACTION AND CERTIFYING:


 


(I)            THE FAIR MARKET VALUE RECEIVED BY THE TRANSFERRING COMPANY IN
RESPECT OF SUCH TAX LOSSES, AS DETERMINED BY TCN IN ITS REASONABLE OPINION,
AFTER TAKING ACCOUNT OF ADVICE FROM ITS EXTERNAL TAX ADVISERS; AND


 


(II)           THAT, TAKING INTO ACCOUNT THE AGGREGATE AMOUNT OF TAX LOSSES
DISPOSED OF BY MEMBERS OF THE TCN GROUP (WHETHER IN RELIANCE ON THIS PARAGRAPH
(M) OR OTHERWISE) AND ASSUMING THAT THE FINANCIAL PERFORMANCE OF THE TCN GROUP
IS IN ACCORDANCE WITH THE PROJECTIONS SET OUT IN THE LONG RANGE PLAN), THERE IS
NO REASONABLE EXPECTATION THAT ANY MEMBER OF THE TCN GROUP WILL BECOME A TAX
PAYER PRIOR TO THE TERMINATION DATE IN RESPECT OF THE REVOLVING FACILITY AS A
RESULT OF SUCH DISPOSAL OF TAX LOSSES;


 


(N)           DISPOSALS OF ASSETS TO ANY PERSON WHO IS PROVIDING SERVICES THE
PROVISION OF WHICH HAS BEEN OR IS TO BE OUTSOURCED TO THAT PERSON BY ANY MEMBER
OF THE TCN GROUP PROVIDED THAT:


 

(I)            THE ASSETS BEING DISPOSED OF IN RELIANCE ON THIS PARAGRAPH (N)
SHALL BE ASSETS WHICH RELATE TO THE SERVICES WHICH ARE THE SUBJECT OF SUCH
OUTSOURCING;

 

(II)           THE PROJECTED CASH COST TO THE TCN GROUP OF SUCH OUTSOURCING
SHALL BE LESS THAN THE PROJECTED CASH COST TO THE TCN GROUP OF CARRYING OUT SUCH
OUTSOURCED ACTIVITIES AT THE LEVELS OF SERVICE TO BE PROVIDED BY THE SERVICE
PROVIDER WITHIN THE TCN GROUP;

 

(III)         THE ECONOMIC BENEFITS DERIVED FROM ANY SUCH OUTSOURCING CONTRACT
SHALL BE RECEIVED BY THE TCN GROUP DURING THE TERM OF SUCH CONTRACT;

 

(IV)          THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS DISPOSED OF SHALL
NOT EXCEED IN ANY FINANCIAL YEAR £75,000,000 (OR ITS EQUIVALENT IN OTHER
CURRENCIES); AND

 

(V)            NO LATER THAN 30 DAYS AFTER THE DATE OF SUCH OUTSOURCING WHERE
THE CONSIDERATION PAYABLE IN RESPECT OF THE ASSETS SUBJECT TO SUCH DISPOSAL
EXCEEDS £1,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES), A DULY AUTHORISED
OFFICER OF TCN SHALL HAVE PROVIDED TO THE FACILITY AGENT, A CERTIFICATE (WITHOUT
PERSONAL LIABILITY) VERIFYING EACH OF THE MATTERS SET OUT IN SUB-PARAGRAPHS (I)
TO (III) ABOVE AND CERTIFYING THAT AS AT THE DATE OF SUCH CERTIFICATE, THE
AGGREGATE FAIR MARKET VALUE OF ALL ASSETS DISPOSED OF IN RELIANCE ON

 

120

--------------------------------------------------------------------------------


 

THIS PARAGRAPH (N) DURING SUCH FINANCIAL YEAR, DOES NOT EXCEED THE THRESHOLD
SPECIFIED IN SUB-PARAGRAPH (IV) ABOVE;

 


(O)           DISPOSALS OF ASSETS PURSUANT TO SALE AND LEASEBACK TRANSACTIONS
NOT CONSTITUTING FINANCIAL INDEBTEDNESS WHERE THE AGGREGATE FAIR MARKET VALUE OF
ANY ASSETS DISPOSED OF IN RELIANCE ON THIS PARAGRAPH (O) DOES NOT EXCEED
£50,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES) IN ANY FINANCIAL YEAR OF TCN
AND ANY DISPOSALS OF ASSETS PURSUANT TO SALE AND LEASEBACK TRANSACTIONS
CONSTITUTING FINANCIAL INDEBTEDNESS TO THE EXTENT SUCH FINANCIAL INDEBTEDNESS IS
PERMITTED UNDER THIS AGREEMENT;


 


(P)           DISPOSALS OF ANY HEDGING AGREEMENTS NO LONGER REQUIRED FOR THE
PURPOSE FOR WHICH IT WAS ORIGINALLY ENTERED INTO;


 


(Q)           DISPOSALS OF NON-CORE ASSETS ACQUIRED IN CONNECTION WITH A
TRANSACTION PERMITTED UNDER CLAUSE 24.13 (ACQUISITIONS AND INVESTMENTS);


 


(R)           ANY FLEXTECH DISPOSAL.


 


(S)           DISPOSALS NOT OTHERWISE PERMITTED UNDER THIS CLAUSE 24.6, PROVIDED
THAT THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS DISPOSED OF IN RELIANCE ON
THIS PARAGRAPH (S) DOES NOT EXCEED £50,000,000 DURING ANY GIVEN FINANCIAL YEAR
OR £250,000,000 FROM AND AFTER THE CLOSING DATE,


 

provided that in respect of any Disposal permitted under paragraphs (g), (k),
(m) (other than Disposals to a member of the TCN Group), (o) or (s) above:

 

(A)          (other than in respect of Disposals under paragraphs (k) or (m)
above) such Disposal shall be on arm’s length commercial terms;

 

(B)          at least 75% of the consideration for such Disposal shall be
comprised of cash, Cash Equivalent Investments or Marketable Securities,
provided that the aggregate amount of consideration received by way of
Marketable Securities shall not (valued as at the relevant time of receipt of
any Marketable Securities) at any time exceed £25,000,000 (or its equivalent in
other currencies) and provided further that any Cash Equivalent Investments
and/or Marketable Securities acquired pursuant to any such Disposal are
monetised within 3 months of the expiry of any lock-up arrangement entered into
by the relevant member of the TCN Group making such Disposal with any third
party (where such lock-up arrangement has a term not exceeding 12 months); and

 

(C)          in respect of any Disposal the fair market value of which exceeds
£5,000,000 (or its equivalent in other currencies) no later than 30 days after
the date of such Disposal, there shall have been delivered to the Facility
Agent, a certificate signed by two authorised officers of TCN providing brief
details of the transaction and certifying (in each case, to the extent
applicable) (1) (other than in respect of Disposals under paragraphs (k) or (m)
above) such Disposal shall be on arm’s length commercial terms or (in the case
of paragraph (m) such Disposals are for fair market value from the perspective
of the transferring company), (2) that not less than 75% of the consideration
for such Disposal shall be in cash, Cash Equivalent Investments or Marketable
Securities, and (3) to the extent any of the consideration will include
Marketable Securities, the name, amount and other brief details of such
Marketable Securities.

 

121

--------------------------------------------------------------------------------


 


24.7        CHANGE OF BUSINESS


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall), save as otherwise permitted by the terms of this Agreement make
any change in the nature of its business as carried on immediately prior to the
date of this Agreement, which would give rise to a substantial change in the
business of the TCN Group taken as a whole, provided that this Clause 24.7 shall
not be breached by any member of the TCN Group making a Disposal permitted by
Clause 24.6 (Disposals), an acquisition or investment permitted by Clause 24.13
(Acquisitions and Investments) or as a result of any Flextech Disposal.

 


24.8        MERGERS


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) amalgamate, consolidate or merge with any other person unless:

 


(A)           SUCH AMALGAMATION, CONSOLIDATION OR MERGER CONSTITUTES AN
INTEGRATED MERGER EVENT OR AN UNINTEGRATED MERGER EVENT;


 


(B)           SUCH AMALGAMATION, CONSOLIDATION OR MERGER IS BETWEEN TWO TCN
GROUP OBLIGORS OR A TCN GROUP OBLIGOR AND ANOTHER MEMBER OF THE GROUP WHERE THE
TCN GROUP OBLIGOR WILL BE THE SURVIVING ENTITY;


 


(C)           SUCH AMALGAMATION, CONSOLIDATION OR MERGER IS BETWEEN TWO MEMBERS
OF THE TCN GROUP WHICH ARE NOT OBLIGORS;


 


(D)           ANY MEMBER OF THE TCN GROUP LIQUIDATES OR DISSOLVES IN EITHER CASE
ON A SOLVENT BASIS AND IN CONNECTION THEREWITH ALL OF ITS ASSETS ARE TRANSFERRED
TO ONE OR MORE TCN GROUP OBLIGORS OR, IF SUCH MEMBER IS NOT ITSELF A TCN GROUP
OBLIGOR TO ONE OR MORE MEMBERS OF THE TCN GROUP;


 


(E)           SUCH AMALGAMATION, CONSOLIDATION OR MERGER IS BY A TCN GROUP
OBLIGOR (EXCLUDING TCN) (THE “ORIGINAL ENTITY”) INTO ONE OR MORE ENTITIES (EACH
A “MERGED ENTITY”); PROVIDED THAT:


 


(I)            SUCH MERGED ENTITY IS A TCN GROUP OBLIGOR AND IS LIABLE FOR THE
OBLIGATIONS OF THE RELEVANT ORIGINAL ENTITY UNDER THIS AGREEMENT AND THE
SECURITY WHICH REMAIN UNAFFECTED THEREBY AND ENTITLED TO THE BENEFIT OF ALL THE
RIGHTS OF SUCH ORIGINAL ENTITY;


 


(II)           IF REQUIRED BY THE FACILITY AGENT, SUCH MERGED ENTITY HAS ENTERED
INTO SECURITY WHICH PROVIDE SECURITY OVER THE SAME ASSETS OF AT LEAST AN
EQUIVALENT NATURE AND RANKING TO THE SECURITY PROVIDED BY THE RELEVANT ORIGINAL
ENTITY PURSUANT TO ANY SECURITY ENTERED INTO BY THEM AND ANY POSSIBILITY OF THE
SECURITY REFERRED TO IN THIS PARAGRAPH OR PARAGRAPH (III) BELOW BEING CHALLENGED
OR SET ASIDE IS NOT GREATER THAN ANY SUCH POSSIBILITY IN RELATION TO THE
SECURITY ENTERED INTO BY OR IN RESPECT OF THE SHARE CAPITAL OF ANY RELEVANT
ORIGINAL ENTITY; AND


 


(III)         (IF ALL OR ANY PART OF THE SHARE CAPITAL OF THE RELEVANT ORIGINAL
ENTITY WAS CHARGED PURSUANT TO THE SECURITY) THE EQUIVALENT PART OF THE ISSUED
SHARE CAPITAL OF SUCH MERGED ENTITY IS CHARGED PURSUANT TO SECURITY ON TERMS OF
AT LEAST AN EQUIVALENT NATURE AND RANKING AS THE SECURITY RELATING TO THE SHARES
IN THE RELEVANT ORIGINAL ENTITY; AND


 


(IV)          THE FACILITY AGENT IS SATISFIED (ACTING REASONABLY) THAT ALL THE
PROPERTY AND OTHER ASSETS OF THE RELEVANT ORIGINAL ENTITY ARE VESTED IN THE
MERGED ENTITY AND THAT THE MERGED ENTITY HAS ASSUMED ALL THE RIGHTS AND
OBLIGATIONS OF THE RELEVANT ORIGINAL ENTITY UNDER ALL MATERIAL NECESSARY
AUTHORISATIONS,

 

122

--------------------------------------------------------------------------------


 

provided that in the case of paragraphs (b), (c), (d) and (e) above, no later
than 10 Business Days prior to the proposed amalgamation, consolidation or
merger a duly authorised officer of TCN shall have delivered to the Facility
Agent (in form and substance satisfactory to the Facility Agent, acting
reasonably) a certificate verifying compliance with the relevant matters set out
in such paragraph and to the extent deemed necessary, the Facility Agent shall
have received appropriate advice from counsel in any relevant jurisdiction that
such amalgamation, consolidation or merger (i) will not result in the breach of
any applicable law or regulation in any material respect and (ii) in the case of
an amalgamation, consolidation or merger involving a TCN Group Obligor, will not
have a materially adverse impact upon any of the obligations owed by such TCN
Group Obligor to the Finance Parties or upon the Security granted by such TCN
Group Obligor under any Security Document.

 


24.9        JOINT VENTURES


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) enter into, make any loans, distributions or other payments to,
give any guarantees for the Financial Indebtedness of, or acquire any interest
or otherwise invest in, any Joint Venture other than such loans, distributions,
payments, guarantees or consideration for acquisitions or investments may be
made, paid or given by TCN Group Obligors in an aggregate amount during any
financial year of the TCN Group, which taken together with the aggregate
principal amount of loans or credit granted to any member of the Flextech Group
during such financial year which are then outstanding in excess of £15 million
under paragraph (d)(iv) of Clause 24.3 (Loans and Guarantees), do not exceed
3.5% of TCN Group Consolidated Revenues for the preceding financial year,
calculated by reference to the annual financial information for the TCN Group
delivered in respect of the preceding financial year of the TCN Group pursuant
to Clause 21.1 (Financial Statements).

 


24.10      TRANSACTIONS WITH AFFILIATES


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) enter into any arrangement, contract or transaction with any other
member of the Group which is not a TCN Group Obligor, other than:

 


(A)           TRANSACTIONS EXPRESSLY PERMITTED BY THE FINANCE DOCUMENTS;


 


(B)           TRANSACTIONS BETWEEN A MEMBER OF THE TCN GROUP WHICH IS NOT AN
OBLIGOR AND ANY OTHER MEMBER OF THE TCN GROUP WHICH IS NOT AN OBLIGOR;


 


(C)           TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS AND EITHER ON NO
WORSE THAN ARM’S LENGTH TERMS OR, WHERE THERE IS NO AVAILABLE MARKET BY WHICH TO
ASSESS WHETHER SUCH A TRANSACTION IS ON NO WORSE THAN ARM’S LENGTH TERMS, ON
TERMS SUCH THAT THE TRANSACTION IS FINANCIALLY FAIR TO THE RELEVANT TCN GROUP
OBLIGOR OR, AS THE CASE MAY BE, OTHER MEMBERS OF THE TCN GROUP;


 


(D)           TRANSACTIONS WITH ANY MEMBER OF THE GROUP IN RELATION TO
MANAGEMENT SERVICES CONDUCTED AT NOT LESS THAN COST ON BEHALF OF SUCH MEMBER OF
THE GROUP;


 


(E)           TRANSACTIONS RELATING TO THE PROVISION OF INTRA-GROUP SERVICES;


 


(F)            TRANSACTIONS EITHER ON TERMS AND CONDITIONS (INCLUDING, WITHOUT
LIMITATION, AS TO ANY REASONABLE FEES PAYABLE IN CONNECTION WITH SUCH
TRANSACTIONS) NOT SUBSTANTIALLY LESS FAVOURABLE TO THE RELEVANT TCN GROUP
OBLIGOR OR, AS THE CASE MAY BE, OTHER MEMBERS OF THE TCN GROUP THAN WOULD BE
OBTAINABLE AT SUCH TIME IN COMPARABLE ARM’S LENGTH TRANSACTIONS WITH AN ENTITY
WHICH IS NOT AN AFFILIATE OR, WHERE THERE IS NO COMPARABLE ARM’S LENGTH
TRANSACTION BY WHICH TO ASSESS WHETHER SUCH A TRANSACTION IS ON TERMS AND
CONDITIONS NOT SUBSTANTIALLY LESS FAVOURABLE TO THE RELEVANT TCN GROUP OBLIGOR
OR, AS THE CASE MAY BE, OTHER MEMBERS OF THE TCN GROUP, ON SUCH TERMS AND
CONDITIONS (INCLUDING, WITHOUT LIMITATION, AS TO ANY FEES

 

123

--------------------------------------------------------------------------------


 


PAYABLE IN CONNECTION WITH SUCH TRANSACTION) THAT THE TRANSACTION IS FINANCIALLY
FAIR TO THE RELEVANT TCN GROUP OBLIGOR OR, AS THE CASE MAY BE, OTHER MEMBERS OF
THE TCN GROUP;


 


(G)           ANY TRANSACTION TO WHICH ONE OR MORE TCN GROUP OBLIGORS AND ONE OR
MORE MEMBERS OF THE GROUP WHO ARE NOT TCN GROUP OBLIGORS ARE PARTY WHERE THE
SOLE PURPOSE OF SUCH TRANSACTION IS FOR SUCH TCN GROUP OBLIGORS AND MEMBERS OF
THE GROUP TO EFFECT A TRANSACTION WITH A PERSON WHO IS NOT A MEMBER OF THE
GROUP;


 


(H)           TRANSACTIONS RELATING TO CAPITAL CONTRIBUTIONS BETWEEN TCN GROUP
OBLIGORS OR THE AMENDMENT OF THE TERMS OF ANY LOANS MADE BY OR ANY CONVERTIBLE
UNSECURED LOAN STOCK OR OTHER SECURITIES ISSUED BY ANY TCN GROUP OBLIGORS TO ANY
OTHER MEMBER OF THE GROUP (WHETHER BY WAY OF CONVERSION OF LOANS TO CONVERTIBLE
UNSECURED LOAN STOCK OR VICE VERSA OR OTHERWISE) OR THE CAPITALISATION OF, OR
THE WAIVER OF OR THE REPAYMENT OF, LOANS MADE BY OR ANY CONVERTIBLE UNSECURED
LOAN STOCK ISSUED BY ANY TCN GROUP OBLIGORS TO ANY OTHER TCN GROUP OBLIGOR;


 


(I)            TRANSACTIONS REQUIRED TO IMPLEMENT AN INTEGRATED MERGER EVENT;


 


(J)            TRANSACTIONS CONSTITUTING SUBORDINATED FUNDING;


 


(K)           TRANSACTIONS CONSTITUTING PERMITTED PAYMENTS;


 


(L)            TAX SHARING AGREEMENTS OR ARRANGEMENTS TO SURRENDER TAX LOSSES
AND PAYMENTS MADE PURSUANT THERETO, TO THE EXTENT SUCH TRANSACTIONS ARE NOT
PROHIBITED BY  THIS AGREEMENT;


 


(M)          ANY ARRANGEMENTS ENTERED INTO IN CONNECTION WITH ANY GUARANTEE OF
ANY TELEWEST GLOBAL DEBT PERMITTED UNDER CLAUSE 24.3 (LOANS AND GUARANTEES)
AND/OR CLAUSE 24.4 (FINANCIAL INDEBTEDNESS); AND


 


(N)           ANY OTHER TRANSACTION OR ARRANGEMENT PERMITTED UNDER CLAUSE 24.3
(LOANS AND GUARANTEES), CLAUSE 24.4 (FINANCIAL INDEBTEDNESS), CLAUSE 24.5
(DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL), CLAUSE 24.6 (DISPOSALS), CLAUSE
24.8 (MERGERS), CLAUSE 24.9 (JOINT VENTURES) OR CLAUSE 24.13 (ACQUISITIONS AND
INVESTMENTS).


 


24.11      CHANGE IN FINANCIAL YEAR


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall), without the prior consent of the Facility Agent, change the end of
its financial year from 31 December.

 


24.12      LIMITATIONS ON HEDGING


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) enter into any Hedging Agreement other than:

 


(A)           THE HEDGING AGREEMENTS IDENTIFIED IN SCHEDULE 14 (HEDGING
AGREEMENTS);


 


(B)           ANY HEDGING AGREEMENTS SPECIFICALLY REQUIRED UNDER CLAUSE 23.9
(HEDGING); OR


 


(C)           ANY HEDGING AGREEMENT ENTERED INTO IN CONNECTION WITH THE BUSINESS
OR ANY FINANCIAL INDEBTEDNESS OF THE TCN GROUP, IN EACH CASE WHICH IS NOT
ENTERED INTO FOR INVESTMENT OR SPECULATIVE PURPOSES AND, FOR THE AVOIDANCE OF
DOUBT (SUBJECT TO THE PROVISIONS OF CLAUSE 24.10 (TRANSACTIONS WITH
AFFILIATES)), ANY SUCH HEDGING AGREEMENT MAY BE ENTERED INTO WITH ANOTHER MEMBER
OF THE GROUP.

 

124

--------------------------------------------------------------------------------


 


24.13      ACQUISITIONS AND INVESTMENTS


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) purchase, subscribe for or otherwise acquire or invest in any
shares (or other securities or any interest in it) in, or incorporate, any
company or acquire (by subscription or otherwise) all or any substantial part of
the assets, property or business (including Content, save to the extent
envisaged in the Long Range Plan) of any other person or any assets that
constitute a division or operating unit of the business of any other person,
other than:

 


(A)           ANY ACQUISITION, INCORPORATION OR INVESTMENT RELATING TO AN
INTEGRATED MERGER EVENT;


 


(B)           THE PURCHASE OF OR INVESTMENT IN CASH EQUIVALENT INVESTMENTS OR
MARKETABLE SECURITIES (INCLUDING WITHOUT LIMITATION BY WAY OF CONSIDERATION IN
RESPECT OF ANY DISPOSAL AS CONTEMPLATED IN THE PROVISO TO CLAUSE 24.6
(DISPOSALS) AND SUBJECT TO THE CONDITIONS SET OUT THEREIN);


 


(C)           THE INCORPORATION OF A COMPANY OR THE ACQUISITION OF AN
“OFF-THE-SHELF” COMPANY WHICH IS OR BECOMES A MEMBER OF THE TCN GROUP;


 


(D)           ANY ACQUISITION BY ANY MEMBER OF THE TCN GROUP IN CONNECTION WITH
A DISPOSAL PERMITTED BY THE PROVISIONS OF CLAUSE 24.6 (DISPOSALS) AND ANY
ACQUISITION OR SUBSCRIPTION BY A TCN GROUP OBLIGOR OF SHARES ISSUED BY ANOTHER
TCN GROUP OBLIGOR OR, AFTER AN INTEGRATED MERGER EVENT, A SUBSIDIARY OF THE
HOLDING COMPANY OF THE TARGET GROUP WHICH IS A MEMBER OF THE TCN GROUP WHICH
WILL, AFTER THE ACQUISITION OF SUCH SHARES, BECOME A WHOLLY-OWNED DIRECT OR
INDIRECT SUBSIDIARY OF TCN OR BY ANY OTHER MEMBER OF THE GROUP (NOT BEING A TCN
GROUP OBLIGOR) OF SHARES ISSUED BY ANY MEMBER OF THE GROUP OTHER THAN A TCN
GROUP OBLIGOR; PROVIDED IN EACH CASE THAT IF THE OTHER SHARES OF SUCH TCN GROUP
OBLIGOR OR OTHER MEMBER OF THE GROUP ARE SUBJECT TO EXISTING SECURITY, EITHER
(I) SUCH NEWLY ISSUED SHARES SHALL ALSO BE SUBJECT TO SECURITY (IN FORM AND
SUBSTANCE SUBSTANTIALLY SIMILAR TO ANY EXISTING SECURITY OR OTHERWISE IN SUCH
FORM AND SUBSTANCE AS MAY BE REASONABLY REQUIRED BY THE FACILITY AGENT) UPON
THEIR ISSUE OR (II) SUCH SHARES SHALL BE MADE SUBJECT TO SECURITY (IN FORM AND
SUBSTANCE SUBSTANTIALLY SIMILAR TO ANY EXISTING SECURITY OR OTHERWISE IN SUCH
FORM AND SUBSTANCE AS MAY BE REASONABLY REQUIRED BY THE FACILITY AGENT) WITHIN
10 BUSINESS DAYS OF THEIR ISSUE;


 


(E)           ANY ACQUISITION BY ANY MEMBER OF THE TCN GROUP OF ANY LOAN
RECEIVABLE, SECURITY OR OTHER ASSET BY WAY OF CAPITAL CONTRIBUTION OR IN
CONSIDERATION OF THE ISSUE OF ANY SECURITIES OR OF SUBORDINATED FUNDING;


 


(F)            ANY ACQUISITION OF SHARES, ASSETS, REVENUES OR RIGHTS ARISING
FROM AN AMALGAMATION, CONSOLIDATION OR MERGER OF A MEMBER OF THE TCN GROUP WITH
ANY OTHER PERSON WHICH IS PERMITTED BY CLAUSE 24.8 (MERGERS);


 


(G)           THE ACQUISITION OF ANY LEASEHOLD INTEREST IN ANY ASSETS WHICH ARE
THE SUBJECT OF A SALE AND LEASEBACK PERMITTED BY THE PROVISIONS OF PARAGRAPH (O)
OF CLAUSE 24.6 (DISPOSALS);


 


(H)           ANY PURCHASE OR ACQUISITION OF ASSETS OR REVENUES BY A MEMBER OF
THE TCN GROUP FROM A MEMBER OF THE TCN GROUP, PROVIDED THAT THE DISPOSAL OF SUCH
ASSETS OR REVENUES BY THE RELEVANT MEMBER OF THE TCN GROUP IS PERMITTED UNDER
CLAUSE 24.6 (DISPOSALS)


 


(I)            ACQUISITIONS NOT FALLING WITHIN PARAGRAPHS (A) TO (H) ABOVE OF UP
TO AN AMOUNT OF £40,000,000; OR


 


(J)            ACQUISITIONS NOT FALLING WITHIN PARAGRAPHS (A) TO (I) ABOVE,
PROVIDED THAT TCN CAN DEMONSTRATE BY REFERENCE TO THE QUARTERLY INFORMATION MOST
RECENTLY DELIVERED PURSUANT TO CLAUSE 21.1 (FINANCIAL STATEMENTS) THAT THE RATIO
OF CONSOLIDATED NET BORROWINGS (AS AT THE DATE OF SUCH

 

125

--------------------------------------------------------------------------------


 


FINANCIAL STATEMENTS, CALCULATED ON A PRO FORMA BASIS GIVING EFFECT TO ANY
FINANCIAL INDEBTEDNESS INCURRED BY ANY MEMBER OF THE TCN GROUP IN CONNECTION
WITH SUCH ACQUISITION AND ANY FINANCIAL INDEBTEDNESS RAISED BY ANY MEMBER OF THE
TCN GROUP SINCE THE DATE OF SUCH QUARTERLY INFORMATION AND ON A PRO FORMA BASIS
GIVING EFFECT TO THE ACQUISITION) TO CONSOLIDATED ANNUALISED TCN GROUP NET
OPERATING CASH FLOW FOR THE SEMI-ANNUAL PERIOD THEN ENDED IS NOT MORE THAN 3.0
TO 1.0 AND PROVIDED FURTHER THAT THE AGGREGATE VALUE OF ACQUISITIONS PERMITTED
IN ANY FINANCIAL YEAR OF THE TCN GROUP BY THIS PARAGRAPH (J) SHALL NOT EXCEED
THE AGGREGATE OF 3% OF TCN GROUP CONSOLIDATED REVENUES FOR THE PRECEDING
FINANCIAL YEAR OF THE TCN GROUP, CALCULATED BY REFERENCE TO THE ANNUAL FINANCIAL
INFORMATION FOR THE TCN GROUP DELIVERED IN RESPECT OF THE PRECEDING FINANCIAL
YEAR OF THE TCN GROUP PURSUANT TO CLAUSE 21.1 (FINANCIAL STATEMENTS), PLUS ANY
AMOUNT PERMITTED TO BE USED DURING SUCH FINANCIAL YEAR FOR INVESTMENTS IN JOINT
VENTURES IN ACCORDANCE WITH CLAUSE 24.9 (JOINT VENTURES) WHICH HAS NOT BEEN SO
USED.


 


24.14      NO RESTRICTIONS ON PAYMENTS


 

No TCN Group Obligor shall (and TCN shall procure that no member of the TCN
Group shall) enter into any agreement, transaction or other arrangement which
restricts or attempts to restrict such TCN Group Obligor from making any
payments or other distributions in cash to any other TCN Group Obligor, if any
such restriction affects the ability of the TCN Group Obligors as a whole to
comply with the payment obligations under the Finance Documents or is reasonably
likely to result in the incurrence of significant costs, or any significant
increase in, any costs and expenses payable by or any taxes in any material
amount owing by the TCN Group Obligors as a whole, other than pursuant to or as
contemplated by the Finance Documents and/or the Second Lien Finance Documents.

 


24.15      TELEWEST UK COVENANTS


 


(A)           TELEWEST UK SHALL NOT:


 

(I)            CARRY ON TRADE;

 

(II)           CREATE OR PERMIT TO SUBSIST ANY ENCUMBRANCE OVER ITS SHARES IN
TCN OR OVER ITS RIGHTS, TITLE AND INTEREST IN ANY SUBORDINATED FUNDING OWED TO
IT BY TCN, OTHER THAN:

 

(A)          pursuant to the Security;

 

(B)          AFTER AN INTEGRATED MERGER EVENT, FOR THE PURPOSES OF SECURING
TARGET GROUP FINANCIAL INDEBTEDNESS, ANY TARGET GROUP REFINANCING INDEBTEDNESS
AND ANY POST MERGER TARGET GROUP REFINANCING TO THE EXTENT NOT OTHERWISE
PROHIBITED BY THIS AGREEMENT; OR

 

(C)          AS CONTEMPLATED BY ANY APPLICABLE TGD INTERCREDITOR AGREEMENT OR
THE PRINCIPAL INTERCREDITOR DEED;

 

(III)         DISPOSE OF ANY OR ALL OF ITS INTERESTS IN THE SHARES OF TCN OR ANY
OF ITS RIGHTS, TITLE AND INTEREST IN ANY SUBORDINATED FUNDING OWED TO IT BY TCN,
OTHER THAN PURSUANT TO OR AS CONTEMPLATED BY THE SECURITY DOCUMENTS OR AS
CONTEMPLATED BY ANY APPLICABLE TGD INTERCREDITOR AGREEMENT OR THE PRINCIPAL
INTERCREDITOR DEED; OR

 

(IV)          AMALGAMATE, CONSOLIDATE OR MERGE WITH ANY OTHER PERSON UNLESS SUCH
AMALGAMATION, MERGER OR CONSOLIDATION CONSTITUTES AN INTEGRATED MERGER EVENT OR
AN UNINTEGRATED MERGER EVENT.

 


(B)           PRIOR TO THE OCCURRENCE OF A MERGER EVENT, TELEWEST UK SHALL NOT,
AND SHALL PROCURE THAT THE ULTIMATE PARENT DOES NOT, INCUR, CREATE OR PERMIT TO
SUBSIST OR HAVE OUTSTANDING ANY FINANCIAL

 

126

--------------------------------------------------------------------------------


 


INDEBTEDNESS OR ENTER INTO ANY AGREEMENT OR ARRANGEMENT WHEREBY IT IS ENTITLED
TO INCUR, CREATE OR PERMIT TO SUBSIST ANY FINANCIAL INDEBTEDNESS UNLESS TELEWEST
UK CAN DEMONSTRATE BY REFERENCE TO THE QUARTERLY INFORMATION FOR THE GROUP MOST
RECENTLY DELIVERED PURSUANT TO CLAUSE 21.1 (FINANCIAL STATEMENTS) THAT
CONSOLIDATED GROUP NET BORROWINGS (ADJUSTED TO TAKE ACCOUNT OF THE FINANCIAL
INDEBTEDNESS IN QUESTION AND ANY OTHER FINANCIAL INDEBTEDNESS RAISED BY THE
ULTIMATE PARENT, TELEWEST UK OR ANY MEMBER OF THE TCN GROUP SINCE THE DATE OF
SUCH QUARTERLY INFORMATION) IS NOT MORE THAN 4.25 TIMES CONSOLIDATED GROUP NET
OPERATING CASH FLOW FOR THE PERIOD OF FOUR CONSECUTIVE FINANCIAL QUARTERS ENDED
ON THE LAST DAY OF THE FINANCIAL QUARTER IN RESPECT OF WHICH SUCH QUARTERLY
INFORMATION WAS DELIVERED; PROVIDED THAT THE FOREGOING LIMITATIONS SHALL NOT
APPLY TO:


 

(I)            ANY FINANCIAL INDEBTEDNESS ARISING UNDER OR PURSUANT TO THE
FINANCE DOCUMENTS OR THE TRANSFER AGREEMENT;

 

(II)           ANY FINANCIAL INDEBTEDNESS INCURRED BY THE ULTIMATE PARENT OR
TELEWEST UK TO REFINANCE ALL OR ANY PART OF ANY OUTSTANDING FINANCIAL
INDEBTEDNESS OF THE ULTIMATE PARENT, TELEWEST UK OR ANY MEMBER OF THE TCN GROUP,
INCLUDING ANY FINANCIAL INDEBTEDNESS INCURRED FOR THE PURPOSE OF THE PAYMENT OF
ALL PRINCIPAL, INTEREST, FEES, EXPENSES, COMMISSIONS, MAKE-WHOLE AND ANY OTHER
CONTRACTUAL PREMIUM PAYABLE IN RESPECT THEREOF, IN RESPECT OF SUCH OUTSTANDING
FINANCIAL INDEBTEDNESS AND ANY FEES, COSTS AND EXPENSES INCURRED IN CONNECTION
WITH SUCH REFINANCING;

 

(III)         ANY FINANCIAL INDEBTEDNESS INCURRED (INCLUDING ANY SUCH FINANCIAL
INDEBTEDNESS EXISTING AS AT THE DATE OF THIS AGREEMENT) BY THE ULTIMATE PARENT
OR TELEWEST UK AND OWED TO THE ULTIMATE PARENT, TELEWEST UK OR ANY MEMBER OF THE
GROUP;

 

(IV)          ANY FINANCIAL INDEBTEDNESS INCURRED BY THE ULTIMATE PARENT OR
TELEWEST UK WHICH, IF IT HAD BEEN INCURRED BY THE BORROWER AT SUCH TIME, WOULD
BE PERMITTED TO BE INCURRED PURSUANT TO PARAGRAPH (G) AND/OR (M) OF CLAUSE 24.4
(FINANCIAL INDEBTEDNESS);

 

(V)            THE SECOND LIEN FACILITY AND ANY SECOND LIEN REFINANCING; OR

 

(VI)          ANY FINANCIAL INDEBTEDNESS OF THE TYPE REFERRED TO IN PARAGRAPH
(E), (H) AND (I) OF CLAUSE 24.4 (FINANCIAL INDEBTEDNESS).

 

For the avoidance of doubt, it is understood and agreed that nothing in this
Agreement shall limit or prohibit the incurrence of Financial Indebtedness by
any member of the Group other than the Ultimate Parent, Telewest UK and the
members of the TCN Group, and no Financial Indebtedness of any member of the
Group other than the Ultimate Parent, Telewest UK and the members of the TCN
Group shall be taken into consideration in the calculation of Consolidated Group
Net Borrowings for purposes of this paragraph (b). Upon the effectiveness of a
Merger Event, paragraph (b) of this Clause 24.15 shall cease to be effective.

 


24.16      FOLLOWING INTEGRATED MERGER EVENT


 

Following an Integrated Merger Event:

 

(a)           the baskets set out in paragraph (p) of Clause 24.2 (Negative
Pledge), paragraphs (e) and (o) of Clause 24.3 (Loans and Guarantees),
paragraphs (g), (j) and (m) of Clause 24.4 (Financial Indebtedness) and
paragraphs (n), (o) and (r) of Clause 24.6 (Disposals) shall be adjusted so that
the baskets after such Integrated Merger Event shall bear the same relation to
the baskets prior to the Integrated Merger Event, as the combined Consolidated
Annualised TCN Group Net Operating Cash Flow for the Semi-Annual Period ending
on the most recent Quarter Date of the TCN Group prior to the effective date of
the Integrated Merger Event for which quarterly financial information is
available for the TCN Group and Target Group Net

 

127

--------------------------------------------------------------------------------


 

Operating Cash Flow for the Semi-Annual Period ending on the most recent Quarter
Date prior to the effective date of the Integrated Merger Event for which
quarterly financial information is available for the Target Group, bears to the
Consolidated Annualised TCN Group Net Operating Cash Flow for the Semi-Annual
Period ending on the most recent Quarter Date for the TCN Group prior to the
effective date of the Integrated Merger Event; and

 

(b)           notwithstanding any contrary provision of this Agreement, no
transaction engaged in by any member of the Target Group which transaction is
permitted pursuant to the terms of any then applicable Target Group Financial
Indebtedness and/or Target Group Refinancing Indebtedness shall, or shall be
deemed to, violate any undertaking set forth in this Clause 24 or any other
provision of this Agreement or any other Finance Document, provided that if any
such transaction is entered into (i) after the Integrated Merger Event but prior
to the date that is six months after the date of the Integrated Merger Event
(the “Long Stop Date”), then if such transaction does not comply with this
Clause 24 as at the Long Stop Date, such transaction will constitute a breach of
this Clause 24 on the Long Stop Date and (ii) after the Long Stop Date, then if
it does not comply with this Clause 24 as at the date it is entered into it will
constitute a breach of this Clause 24 as at such date.  For the avoidance of
doubt, no transaction referred to in (i) of this paragraph (b) shall constitute
or be deemed to constitute a Default or an Event of Default prior to the Long
Stop Date.

 


24.17      US BORROWER


 

The US Borrower shall not:

 


(A)           CARRY ON TRADE OR BUSINESS OTHER THAN AS MAY BE NECESSARY IN
CONNECTION WITH THE ACQUISITION AND OWNERSHIP OF THE TCN NOTES OR WITH ITS
VOLUNTARY WINDING-UP;


 


(B)           CREATE OR PERMIT TO SUBSIST ANY ENCUMBRANCE OVER ITS RIGHTS UNDER
OR TITLE AND INTEREST IN THE TCN NOTES, OTHER THAN:


 

(A)          pursuant to the Security;

 

(B)          after an Integrated Merger Event, for the purposes of securing
Target Group Financial Indebtedness, any Target Group Refinancing Indebtedness
and any Post Merger Target Group Refinancing to the extent not otherwise
prohibited by this Agreement; or

 

(C)          as contemplated by any applicable TGD Intercreditor Agreement or
the Principal Intercreditor Deed;

 


(C)           DISPOSE OF ANY OR ALL OF ITS RIGHTS, TITLE AND INTEREST IN THE TCN
NOTES OTHER THAN PURSUANT TO OR AS CONTEMPLATED BY THE SECURITY DOCUMENTS OR AS
CONTEMPLATED BY ANY APPLICABLE TGD INTERCREDITOR AGREEMENT OR THE PRINCIPAL
INTERCREDITOR DEED; OR


 


(D)           AMALGAMATE, CONSOLIDATE OR MERGE WITH ANY OTHER PERSON UNLESS SUCH
AMALGAMATION, MERGER OR CONSOLIDATION CONSTITUTES AN INTEGRATED MERGER EVENT OR
AN UNINTEGRATED MERGER EVENT.


 


25.          ACCESSION; US BORROWER; ACCEDING GUARANTORS


 


25.1        THE US BORROWER


 

No later than the date of first Utilisation under this Agreement, TCN shall
procure that there is delivered to the Facility Agent an Accession Notice duly
executed by itself and Telewest Global Finance LLC together with the documents
set out in Part 2 of Schedule 7 (Accession

 

128

--------------------------------------------------------------------------------


 

Documents) in relation to Telewest Global Finance LLC and the US Borrower
Security Documents, all in form and substance satisfactory to the Facility
Agent, acting reasonably.

 


25.2        ACCEDING GUARANTORS


 


(A)           TCN MAY, UPON NOT LESS THAN 3 BUSINESS DAYS’ PRIOR WRITTEN NOTICE
TO THE FACILITY AGENT, REQUEST THAT ANY MEMBER OF THE TCN GROUP (OR, IMMEDIATELY
PRIOR TO THE EFFECTIVE DATE OF THE INTEGRATED MERGER EVENT, ANY MEMBER OF THE
TARGET GROUP) BECOMES AN ACCEDING GUARANTOR UNDER THIS AGREEMENT.


 


(B)           TCN SHALL PROCURE THAT THERE IS DELIVERED, FOR THE PURPOSES OF
PARAGRAPH (A) ABOVE, AN ACCESSION NOTICE DULY EXECUTED BY ITSELF AND THE
RELEVANT MEMBER OF THE TCN GROUP OR THE TARGET GROUP TOGETHER WITH THE DOCUMENTS
SET OUT IN PART 2 OF SCHEDULE 7 (ACCESSION DOCUMENTS) AND SUCH OTHER DOCUMENTS
(INCLUDING ANY NEW SECURITY DOCUMENTS) AS THE FACILITY AGENT MAY REASONABLY
REQUIRE, IN RELATION TO SUCH MEMBER OF THE TCN GROUP OR THE TARGET GROUP ALL IN
FORM AND SUBSTANCE SATISFACTORY TO THE FACILITY AGENT, ACTING REASONABLY.


 


25.3        ASSUMPTION OF RIGHTS AND OBLIGATIONS


 


UPON SATISFACTORY DELIVERY OF A DULY EXECUTED ACCESSION NOTICE TO THE FACILITY
AGENT, TOGETHER WITH THE OTHER DOCUMENTS REQUIRED TO BE DELIVERED UNDER CLAUSE
25.1 (THE US BORROWER), OR PARAGRAPH (B) OF CLAUSE 25.2 (ACCEDING GUARANTORS)
THE US BORROWER OR THE RELEVANT MEMBER OF THE TCN GROUP (AS THE CASE MAY BE),
THE OBLIGORS AND THE FINANCE PARTIES, WILL ASSUME SUCH OBLIGATIONS TOWARDS ONE
ANOTHER AND/OR ACQUIRE SUCH RIGHTS AGAINST EACH OTHER AS THEY WOULD EACH HAVE
ASSUMED OR ACQUIRED HAD US BORROWER OR THE SUCH MEMBER OF THE TCN GROUP BEEN AN
ORIGINAL PARTY TO THIS AGREEMENT AS A BORROWER AND/OR AN ORIGINAL GUARANTOR (AS
THE CASE MAY BE), AND THE US BORROWER OR SUCH MEMBER OF THE TCN GROUP SHALL
BECOME A PARTY TO THIS AGREEMENT AS A BORROWER AND/OR AN ACCEDING GUARANTOR (AS
THE CASE MAY BE).


 


26.          EVENTS OF DEFAULT


 


26.1        EVENTS OF DEFAULT


 

Each of Clauses 26.2 (Non-Payment) to Clause 26.16 (Material Proceedings)
describes the circumstances which constitute an Event of Default for the
purposes of this Agreement.

 


26.2        NON-PAYMENT


 

Any Obligor fails to pay any sum due from it under any Finance Document at the
time, in the currency and in the manner specified in such Finance Document
within (a) 1 Business Day of the due date, in the case of payments of principal
where failure to pay was due solely to technical or administrative error in the
transmission of funds, (b) 3 Business Days of the due date, in the case of
payments of interest, or (c) 5 Business Days of the due date, in respect of
payments of any other amounts.

 


26.3        COVENANTS


 


(A)           ANY TCN GROUP OBLIGOR FAILS DULY TO PERFORM OR COMPLY WITH ANY
OBLIGATION EXPRESSED TO BE ASSUMED BY IT IN CLAUSE 23.1 (APPLICATION OF
ADVANCES), CLAUSE 24.2 (NEGATIVE PLEDGE), CLAUSE 24.3 (LOANS AND GUARANTEES),
CLAUSE 24.4 (FINANCIAL INDEBTEDNESS), CLAUSE 24.5 (DIVIDENDS, DISTRIBUTIONS AND
SHARE CAPITAL), CLAUSE 24.8 (MERGERS), CLAUSE 24.9 (JOINT VENTURES) OR CLAUSE
24.13 (ACQUISITIONS AND INVESTMENTS).


 


(B)           TELEWEST UK FAILS TO DULY PERFORM OR COMPLY WITH ANY OBLIGATION
EXPRESSED TO BE ASSUMED BY IT IN CLAUSE 24.15 (TELEWEST UK COVENANTS).

 

129

--------------------------------------------------------------------------------


 


(C)           ANY OBLIGOR FAILS DULY TO PERFORM OR COMPLY WITH ANY OBLIGATION
EXPRESSED TO BE ASSUMED BY IT IN CLAUSE 21 (FINANCIAL INFORMATION), CLAUSE 23.12
(FURTHER ASSURANCE) OR CLAUSE 23.9 (HEDGING), AND SUCH FAILURE, IF CAPABLE OF
REMEDY IS NOT SO REMEDIED WITHIN 10 BUSINESS DAYS OF THE EARLIER OF SUCH OBLIGOR
BECOMING AWARE OF SUCH FAILURE TO PERFORM OR COMPLY AND THE FACILITY AGENT
HAVING GIVEN NOTICE OF SUCH FAILURE TO TCN.


 


(D)           THERE IS ANY BREACH OF CLAUSE 22.1 (RATIOS) OR CLAUSE 22.2
(PERMITTED CAPITAL EXPENDITURE).


 


(E)           THERE IS ANY BREACH OF CLAUSE 24.6 (DISPOSALS), PROVIDED THAT
WHERE THE FAILURE TO COMPLY WITH ANY OBLIGATION UNDER CLAUSE 24.6 (DISPOSALS)
RELATES TO THE OBLIGATION TO DELIVER A CERTIFICATE WITHIN A SPECIFIED TIME
PERIOD, NO EVENT OF DEFAULT SHALL BE DEEMED TO HAVE OCCURRED UNLESS TCN SHALL
HAVE FAILED TO DELIVER THE REQUIRED CERTIFICATE WITHIN SUCH TIME PERIOD AND UPON
REQUEST BY THE FACILITY AGENT FOR A DESCRIPTION OF THE TRANSACTIONS RELATING TO
SUCH CERTIFICATE WHICH WAS NOT DELIVERED, TCN FAILS TO PROVIDE SUCH DETAILS
WITHIN 10 BUSINESS DAYS AFTER SUCH REQUEST.


 


26.4        OTHER OBLIGATIONS


 

Any member of the Group fails duly to perform or comply with any of the
obligations expressed to be assumed by it in any of the Finance Documents (other
than any of those referred to in Clauses 26.2 (Non-Payment) and 26.3
(Covenants)) and such failure, if capable of remedy, is not so remedied within
30 days of the earlier of such Obligor becoming aware of such failure to perform
or comply and the Facility Agent having given notice of such failure to TCN.

 


26.5        MISREPRESENTATION


 

Any representation or statement made or repeated by any member of the Group (or,
prior to its accession hereto, Telewest Global Finance LLC) in any Finance
Document or in any notice or other document or certificate delivered by it
pursuant to a Finance Document is or proves to have been incorrect or misleading
in any material respect when made or repeated where the circumstances giving
rise to such inaccuracy, if capable of remedy or change are not remedied or do
not change within 30 days of the earlier of the relevant Obligor becoming aware
of such circumstances and the Facility Agent having notified TCN of such
misrepresentation having occurred.

 


26.6        CROSS DEFAULT


 


(A)           ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE TCN GROUP IS NOT
PAID AT ITS SPECIFIED MATURITY OR BECOMES DUE AND PAYABLE PRIOR TO THE DATE WHEN
IT WOULD OTHERWISE HAVE BECOME DUE;


 


(B)           ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE TCN GROUP IS
DECLARED (OR BECOMES CAPABLE OF BEING DECLARED) TO BE OR OTHERWISE BECOMES DUE
AND PAYABLE PRIOR TO ITS SPECIFIED MATURITY AS A RESULT OF AN EVENT OF DEFAULT
(HOWEVER DESCRIBED), AFTER TAKING INTO ACCOUNT ANY APPLICABLE GRACE PERIOD;


 


(C)           ANY COMMITMENT FOR ANY FINANCIAL INDEBTEDNESS OF ANY MEMBER OF THE
TCN GROUP IS CANCELLED OR SUSPENDED BY A CREDITOR OF ANY MEMBER OF THE TCN GROUP
AS A RESULT OF AN EVENT OF DEFAULT (HOWEVER DEFINED); OR


 


(D)           THERE OCCURS UNDER ANY HEDGING AGREEMENT (OTHER THAN A HEDGING
AGREEMENT THE OBLIGATIONS UNDER WHICH CONSTITUTE FINANCIAL INDEBTEDNESS), AN
EARLY TERMINATION DATE (AS DEFINED IN SUCH HEDGING AGREEMENT) RESULTING FROM (I)
ANY EVENT OF DEFAULT UNDER SUCH HEDGING AGREEMENT AS TO WHICH ANY MEMBER OF THE
TCN GROUP IS THE DEFAULTING PARTY (AS DEFINED IN SUCH HEDGING AGREEMENT) OR (II)
ANY TERMINATION EVENT (AS SO DEFINED) AS TO WHICH ANY MEMBER OF THE TCN GROUP IS
AN AFFECTED PARTY (AS SO DEFINED);

 

130

--------------------------------------------------------------------------------


 

provided that no Event of Default will occur under this Clause 26.6:

 

(I)            IF THE AGGREGATE AMOUNT OF FINANCIAL INDEBTEDNESS, COMMITMENT FOR
FINANCIAL INDEBTEDNESS AND/OR DERIVATIVES TERMINATION VALUE OWED BY A MEMBER OF
THE TCN GROUP FALLING WITHIN PARAGRAPHS (A) TO (D) ABOVE IS LESS THAN
£35,000,000 (OR ITS EQUIVALENT IN OTHER CURRENCIES);

 

(II)           IF THE RELEVANT FINANCIAL INDEBTEDNESS OR DERIVATIVES TERMINATION
VALUE IS CASH-COLLATERALISED AND SUCH CASH IS AVAILABLE FOR APPLICATION IN
SATISFACTION OF SUCH FINANCIAL INDEBTEDNESS OR DERIVATIVES TERMINATION VALUE; OR

 

(III)         IF SUCH FINANCIAL INDEBTEDNESS OR DERIVATIVES TERMINATION VALUE IS
OWED BY A MEMBER OF THE TCN GROUP TO TELEWEST UK OR ANOTHER MEMBER OF THE TCN
GROUP.

 


26.7        INSOLVENCY


 


(A)           THE ULTIMATE PARENT, TELEWEST UK, TCN OR ANY OTHER TCN GROUP
OBLIGOR THAT IS A MATERIAL SUBSIDIARY IS UNABLE TO PAY ITS DEBTS AS THEY FALL
DUE, CEASES OR SUSPENDS GENERALLY THE PAYMENT OF ITS DEBTS OR ANNOUNCES AN
INTENTION TO DO SO, OR MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF OR A
COMPOSITION WITH ITS CREDITORS GENERALLY OR A GENERAL MORATORIUM IS DECLARED IN
RESPECT OF THE FINANCIAL INDEBTEDNESS OF THE ULTIMATE PARENT, TELEWEST UK, TCN
OR SUCH OTHER TCN GROUP OBLIGOR.


 


(B)           AT ANY TIME, ONE OR MORE TCN GROUP OBLIGORS WHOSE CONTRIBUTIONS TO
CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW IN AGGREGATE REPRESENT
5% OR MORE OF THE CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH FLOW ARE
UNABLE TO PAY THEIR DEBTS AS THEY FALL DUE, CEASE OR SUSPEND GENERALLY THE
PAYMENT OF THEIR DEBTS OR ANNOUNCE AN INTENTION TO DO SO, OR MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF OR A COMPOSITION WITH THEIR CREDITORS GENERALLY OR
A GENERAL MORATORIUM IS DECLARED IN RESPECT OF THEIR FINANCIAL INDEBTEDNESS.


 


26.8        WINDING-UP


 

After the date of this Agreement, the Ultimate Parent, Telewest UK, TCN, or any
other TCN Group Obligor that is a Material Subsidiary, takes any corporate
action or formal legal proceedings are started and served (not being actions or
proceedings which can be demonstrated to the satisfaction of the Facility Agent
by providing an opinion of a leading firm of London solicitors (within 30 days
of any such action or proceedings having commenced) to that effect, as
frivolous, vexatious or an abuse of the process of the court or related to a
claim to which such Person has a good defence and which is being vigorously
contested by such body) for its winding-up, dissolution, administration or
reorganisation or for the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of any or all of its revenues and assets other than where any such legal
proceedings in respect of the Ultimate Parent, Telewest UK, TCN or other TCN
Group Obligor which is a Material Subsidiary (a)(i) do not relate to the
appointment of an administrator and (ii) are stayed or discharged within 30 days
from their commencement or (b) relate to a solvent liquidation or dissolution
permitted under paragraph (d) of Clause 24.8 (Mergers).

 


26.9        EXECUTION OR DISTRESS


 

Any execution, distress or diligence is levied against, or an encumbrancer takes
possession of, the whole or any part of, the property, undertaking or assets
having an aggregate value of more than £1,000,000 (or its equivalent in other
currencies) of Telewest UK or any TCN Group Obligor which is a Material
Subsidiary and the same is not discharged within 30 days.

 

131

--------------------------------------------------------------------------------


 


26.10      SIMILAR EVENTS


 

Any event occurs which, under the laws of any jurisdiction, has a similar or
analogous effect to any of those events mentioned in Clause 26.7 (Insolvency),
26.8 (Winding-up) or Clause 26.9 (Execution or Distress).

 


26.11      REPUDIATION


 

Any member of the Group repudiates any of the Finance Documents to which it is
party.

 


26.12      ILLEGALITY


 

Save as provided in the Reservations, at any time it is or becomes unlawful for
any member of the Group to perform or comply with any or all of its obligations
under any of the Finance Documents to which it is party or any of the
obligations of any member of the Group under any of the Finance Documents to
which it is party are not or cease to be legal, valid and binding except as
contemplated by the Reservations and, if capable of remedy, is not remedied
within 10 Business Days of the earlier of such member of the Group becoming
aware of the relevant illegality and the Facility Agent having given notice of
the same to TCN.

 


26.13      INTERCREDITOR DEFAULT


 

Any member of the Group which is party to the Principal Intercreditor Deed, any
applicable TGD Intercreditor Agreement or the Pari Passu Intercreditor Agreement
fails to comply with its obligations under it and such failure, if capable of
remedy, is not remedied within 30 days of the earlier of such member of the
Group becoming aware of the relevant failure to comply and the Facility Agent
having given notice of the same to TCN.

 


26.14      REVOCATION OF NECESSARY AUTHORISATIONS


 

Any Necessary Authorisation is revoked and where such revocation is reasonably
likely to have a Material Adverse Effect, is not replaced within 10 Business
Days.

 


26.15      MATERIAL ADVERSE EFFECT


 

Any event or circumstance occurs which would have a Material Adverse Effect.

 


26.16      RESIGNATION OF AUDITORS


 

The auditors resign their appointment as auditors of the Group or the TCN Group
as a result of the investigation detailed in the Supplement under circumstances
which, in the opinion of the  Facility Agent, acting on the instructions of an
Instructing Group are materially adverse to the credit of the Obligors (taken as
a whole).

 


26.17      MATERIAL PROCEEDINGS


 

Any litigation, arbitration or administrative proceeding of or before any court,
arbitral body, or agency is commenced against any member of the Group, which is
reasonably likely to be adversely determined and which, if adversely determined,
is reasonably likely to have a Material Adverse Effect.

 


26.18      ACCELERATION


 

Upon the occurrence of an Event of Default and while the same is continuing at
any time thereafter, the Facility Agent may (and, if so instructed by an
Instructing Group, shall) by written notice to TCN:

 

132

--------------------------------------------------------------------------------


 


(A)           DECLARE ALL OR ANY PART OF THE OUTSTANDINGS TO BE IMMEDIATELY DUE
AND PAYABLE (WHEREUPON THE SAME SHALL BECOME SO PAYABLE TOGETHER WITH ACCRUED
INTEREST THEREON AND ANY OTHER SUMS THEN OWED BY ANY OBLIGOR UNDER THE FINANCE
DOCUMENTS) OR DECLARE ALL OR ANY PART OF THE OUTSTANDINGS TO BE DUE AND PAYABLE
ON DEMAND OF THE FACILITY AGENT; AND/OR


 


(B)           REQUIRE TCN TO PROCURE THAT THE OUTSTANDING L/C AMOUNT UNDER EACH
DOCUMENTARY CREDIT IS AND ALL ANCILLARY FACILITY OUTSTANDINGS ARE PROMPTLY
REDUCED TO ZERO AND/OR PROVIDE CASH COLLATERAL THEREFOR BY DEPOSIT IN SUCH
INTEREST BEARING ACCOUNT AS THE FACILITY AGENT MAY SPECIFY FOR EACH DOCUMENTARY
CREDIT/ANCILLARY FACILITY IN AN AMOUNT SPECIFIED BY THE FACILITY AGENT AND IN
THE CURRENCY OF SUCH DOCUMENTARY CREDIT/ANCILLARY FACILITY (WHEREUPON TCN SHALL
DO SO) BUT NO GREATER THAN THE AMOUNT OUTSTANDING UNDER SUCH DOCUMENTARY
CREDIT/ANCILLARY FACILITY; AND/OR


 


(C)           DECLARE THAT ANY UNUTILISED PORTION OF THE FACILITIES SHALL BE
CANCELLED, WHEREUPON THE SAME SHALL BE CANCELLED AND THE CORRESPONDING
COMMITMENTS OF EACH LENDER SHALL BE REDUCED TO ZERO; AND/OR


 


(D)           EXERCISE OR DIRECT THE SECURITY TRUSTEE TO EXERCISE ANY RIGHTS AND
REMEDIES (INCLUDING ANY RIGHT TO DEMAND CASH COLLATERAL BY DEPOSIT IN SUCH
INTEREST-BEARING ACCOUNT AS THE FACILITY AGENT MAY SPECIFY) TO WHICH THE
FACILITY AGENT, THE SECURITY TRUSTEE OR THE LENDERS MAY BE ENTITLED.


 


26.19      REPAYMENT ON DEMAND


 

If, pursuant to paragraph (a) of Clause 26.18 (Acceleration), the Facility Agent
declares all or any part of the Outstandings to be due and payable on demand of
the Facility Agent, then, and at any time thereafter, the Facility Agent may
(and, if so instructed by an Instructing Group, shall) by written notice to the
relevant Borrowers:

 


(A)           REQUIRE REPAYMENT OF ALL OR THE RELEVANT PART OF THE OUTSTANDINGS
ON SUCH DATE AS IT MAY SPECIFY IN SUCH NOTICE (WHEREUPON THE SAME SHALL BECOME
DUE AND PAYABLE ON SUCH DATE TOGETHER WITH ACCRUED INTEREST THEREON AND ANY
OTHER SUMS THEN OWED BY ANY OBLIGOR UNDER THE FINANCE DOCUMENTS) OR WITHDRAW ITS
DECLARATION WITH EFFECT FROM SUCH DATE AS IT MAY SPECIFY IN SUCH NOTICE; AND/OR


 


(B)           SELECT AS THE DURATION OF ANY INTEREST PERIOD OR TERM WHICH BEGINS
WHILST SUCH DECLARATION REMAINS IN EFFECT A PERIOD OF 6 MONTHS OR LESS.


 


27.          DEFAULT INTEREST


 


27.1        CONSEQUENCES OF NON-PAYMENT


 

If any sum due and payable by any Obligor under this Agreement is not paid on
the due date therefor in accordance with the provisions of Clause 32 (Payments)
or if any sum due and payable by an Obligor pursuant to a judgment of any court
in connection with this Agreement is not paid on the date of such judgment, the
period beginning on such due date or, as the case may be, the date of such
judgment and ending on the Business Day on which the obligation of such Obligor
to pay the Unpaid Sum is discharged shall be divided into successive periods,
each of which (other than the first) shall start on the last day of the
preceding such period (which shall be a Business Day) and the duration of each
of which shall (except as otherwise provided in this Clause 27) be selected by
the Facility Agent.

 


27.2        DEFAULT RATE


 

During each such period relating thereto as is mentioned in Clause 27.1
(Consequences of Non-Payment) an Unpaid Sum shall bear interest at the rate per
annum which is the sum from time to time of 1%, the Applicable Margin (provided
that if any Unpaid Sum is not directly referable to a

 

133

--------------------------------------------------------------------------------


 

particular Facility the Applicable Margin shall be the Revolving Facility
Margin), the Associated Costs Rate at such time and EURIBOR or LIBOR, as the
case may be, on the Quotation Date therefor, provided that:

 


(A)           IF, FOR ANY SUCH PERIOD, EURIBOR OR LIBOR, AS THE CASE MAY BE,
CANNOT BE DETERMINED, THE RATE OF INTEREST APPLICABLE TO EACH LENDER’S PORTION
OF SUCH UNPAID SUM SHALL BE THE RATE PER ANNUM WHICH IS THE SUM OF 1%, THE
APPLICABLE MARGIN, (AS AFORESAID), AND THE ASSOCIATED COSTS RATE AT SUCH TIME
AND THE RATE PER ANNUM THAT SHALL BE NOTIFIED TO THE FACILITY AGENT BY SUCH
LENDER AS SOON AS PRACTICABLE AFTER THE BEGINNING OF SUCH PERIOD AS BEING THAT
WHICH EXPRESSES AS A PERCENTAGE RATE PER ANNUM THE COST TO SUCH LENDER OF
FUNDING FROM WHATEVER SOURCES IT MAY REASONABLY SELECT ITS PORTION OF SUCH
UNPAID SUM DURING SUCH PERIOD; AND


 


(B)           IF SUCH UNPAID SUM IS ALL OR PART OF AN ADVANCE WHICH BECAME DUE
AND PAYABLE ON A DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD OR TERM
RELATING THERETO, THE FIRST INTEREST PERIOD APPLICABLE TO IT SHALL BE OF A
DURATION EQUAL TO THE UNEXPIRED PORTION OF THAT INTEREST PERIOD OR TERM AND THE
RATE OF INTEREST APPLICABLE THERETO FROM TIME TO TIME DURING SUCH INTEREST
PERIOD SHALL BE THAT WHICH EXCEEDS BY 1% THE RATE WHICH WOULD HAVE BEEN
APPLICABLE TO IT HAD IT NOT SO FALLEN DUE.


 


27.3        MATURITY OF DEFAULT INTEREST


 

Any interest which shall have accrued under Clause 27.2 (Default Rate) in
respect of an Unpaid Sum shall be due and payable and shall be paid by the
Obligor owing such sum at the end of the period by reference to which it is
calculated or on such other dates as the Facility Agent may specify by written
notice to such Obligor.

 


27.4        CONSTRUCTION OF UNPAID SUM


 

Any Unpaid Sum shall (for the purposes of this Clause 27 (Default Interest),
Clause 17 (Increased Costs), Clause 30 (TCN’s Indemnities) and Schedule 6
(Associated Costs Rate)) be treated as an advance and accordingly in those
provisions the term “Advance” includes any Unpaid Sum and the term “Interest
Period” and “Term”, in relation to an Unpaid Sum, includes each such period
relating thereto as is mentioned in Clause 27.1 (Consequences of Non-Payment).

 


28.          GUARANTEE AND INDEMNITY


 


28.1        GUARANTEE


 

With effect from the Closing Date or if later, the date on which it accedes to
this Agreement in such capacity, each Guarantor irrevocably and unconditionally
guarantees, jointly and severally, to each of the Finance Parties the due and
punctual payment by each of the Borrowers of all sums payable by  each of them
under each of the Finance Documents and agrees that promptly on demand it will
pay to the Facility Agent each and every sum of money which either of the
Borrowers is at any time liable to pay to any Finance Party under or pursuant to
any Finance Document and which has become due and payable but has not been paid
at the time such demand is made.

 


28.2        INDEMNITY


 

With effect from the Closing Date, or if later, the date upon which it accedes
to this Agreement in such capacity, each Guarantor irrevocably and
unconditionally agrees, jointly and severally, as primary obligor and not only
as surety, to indemnify and hold harmless each Finance Party on demand by the
Facility Agent from and against any loss incurred by such Finance Party as a
result of any of the obligations of the Borrowers or either of them under or
pursuant to any Finance Document being or becoming void, voidable, unenforceable
or ineffective as against the Borrowers for any reason whatsoever (whether or
not known to that Finance Party or any other person) the amount of such loss

 

134

--------------------------------------------------------------------------------


 

being the amount which the Finance Party suffering it would otherwise have been
entitled to recover from the Borrowers or either of them.

 


28.3        CONTINUING AND INDEPENDENT OBLIGATIONS


 

The obligations of each Guarantor under this Agreement shall constitute and be
continuing obligations which shall not be released or discharged by any
intermediate payment or settlement of all or any of the obligations of the
Borrowers under the Finance Documents, shall continue in full force and effect
until the unconditional and irrevocable payment and discharge in full of all
amounts owing by the Borrowers and either of them under each of the Finance
Documents and are in addition to and independent of, and shall not prejudice or
merge with, any other security (or right of set-off) which any Finance Party may
at any time hold in respect of such obligations or any of them.

 


28.4        AVOIDANCE OF PAYMENTS


 

Where any release, discharge or other arrangement in respect of any obligation
of either Borrower, or any Security held by any Finance Party therefor, is given
or made in reliance on any payment or other disposition which is avoided or must
be repaid (whether in whole or in part) in an insolvency, liquidation or
otherwise and whether or not any Finance Party has conceded or compromised any
claim that any such payment or other disposition will or should be avoided or
repaid (in whole or in part), the provisions of this Clause 28 shall continue as
if such release, discharge or other arrangement had not been given or made.

 


28.5        IMMEDIATE RECOURSE


 

None of the Finance Parties shall be obliged, before exercising or enforcing any
of the rights conferred upon them in respect of the Guarantors by this Agreement
or by Law, to seek to recover amounts due from either Borrower or to exercise or
enforce any other rights or Security any of them may have or hold in respect of
any of the obligations of the Borrowers or either of them under any of the
Finance Documents.

 


28.6        WAIVER OF DEFENCES


 

Neither the obligations of the Guarantors contained in this Agreement nor the
rights, powers and remedies conferred on the Finance Parties in respect of the
Guarantors by this Agreement or by Law shall be discharged, impaired or
otherwise affected by:

 


(A)           THE WINDING-UP, DISSOLUTION, ADMINISTRATION OR REORGANISATION OF
EITHER BORROWER OR ANY OTHER PERSON OR ANY CHANGE IN THE STATUS, FUNCTION,
CONTROL OR OWNERSHIP OF ANY BORROWER OR ANY SUCH PERSON;


 


(B)           ANY OF THE OBLIGATIONS OF EITHER BORROWER OR ANY OTHER PERSON
UNDER ANY FINANCE DOCUMENT OR ANY SECURITY HELD BY ANY FINANCE PARTY THEREFOR
BEING OR BECOMING ILLEGAL, INVALID, UNENFORCEABLE OR INEFFECTIVE IN ANY RESPECT;


 


(C)           ANY TIME OR OTHER INDULGENCE BEING GRANTED TO OR AGREED (I) TO OR
WITH EITHER BORROWER OR ANY OTHER PERSON IN RESPECT OF ITS OBLIGATIONS OR (II)
IN RESPECT OF ANY SECURITY GRANTED UNDER ANY FINANCE DOCUMENTS;


 


(D)           UNLESS OTHERWISE AGREED, ANY AMENDMENT TO, OR ANY VARIATION,
WAIVER OR RELEASE OF, ANY OBLIGATION OF, OR ANY SECURITY GRANTED BY, EITHER
BORROWER OR ANY OTHER PERSON UNDER ANY FINANCE DOCUMENT;

 

 

135

--------------------------------------------------------------------------------


 


(E)           ANY TOTAL OR PARTIAL FAILURE TO TAKE, OR PERFECT, ANY SECURITY
PROPOSED TO BE TAKEN IN RESPECT OF THE OBLIGATIONS OF THE BORROWERS OR EITHER OF
THEM OR ANY OTHER PERSON UNDER THE FINANCE DOCUMENTS;


 


(F)            ANY TOTAL OR PARTIAL FAILURE TO REALISE THE VALUE OF, OR ANY
RELEASE, DISCHARGE, EXCHANGE OR SUBSTITUTION OF, ANY SECURITY HELD BY ANY
FINANCE PARTY IN RESPECT OF ANY OBLIGATION OF A BORROWER UNDER ANY FINANCE
DOCUMENT; OR


 


(G)           ANY OTHER ACT, EVENT OR OMISSION WHICH MIGHT OPERATE TO DISCHARGE,
IMPAIR OR OTHERWISE AFFECT ANY OF THE OBLIGATIONS OF ANY OF THE GUARANTORS UNDER
THIS AGREEMENT OR ANY OF THE RIGHTS, POWERS OR REMEDIES CONFERRED UPON THE
FINANCE PARTIES OR ANY OF THEM BY THIS AGREEMENT OR BY LAW.


 


28.7        NO COMPETITION


 

Until all amounts which may become payable by the Borrowers and either of them
under or in connection with the Finance Documents have been paid in full, any
rights which any Guarantor may at any time have by way of contribution or
indemnity in relation to any of the obligations of the Borrowers or either of
them under any of the Finance Documents or to claim or prove as a creditor of
the Borrowers or either of them or any other person or its estate in competition
with the Finance Parties or any of them, shall be exercised by such Guarantor
only if and to the extent that the Facility Agent so requires and in such manner
and upon such terms as the Facility Agent may specify and each Guarantor shall
hold any moneys, rights or security held or received by it as a result of the
exercise of any such rights on trust for the Facility Agent for application in
or towards payment of any sums at any time owed by the Borrowers or either of
them under any of the Finance Documents as if such moneys, rights or security
were held or received by the Facility Agent under this Agreement.

 


28.8        APPROPRIATION


 

To the extent any Finance Party receives any sum from any Guarantor in respect
of the obligations of any other Obligor under any of the Finance Documents which
is insufficient to discharge all sums which are then due and payable in respect
of such obligations of such other Obligor, such Finance Party shall not be
obliged to apply any such sum in or towards payment of amounts owing by such
other Obligor under any of the Finance Documents, and any such sum may, in the
relevant Finance Party’s discretion, be credited to a suspense or impersonal
account and held in such account pending the application from time to time (as
the relevant Finance Party may think fit) of such sums in or towards the
discharge of such liabilities owed to it by such other Obligor under the Finance
Documents as such Finance Party may select provided that such Finance Party
shall promptly make such application upon receiving sums sufficient to discharge
all sums then due and payable to it by such other Obligor under the Finance
Documents.

 


28.9        LIMITATION OF LIABILITIES OF UNITED STATES GUARANTORS


 

Each Guarantor organised or established in the United States of America (a “US
Guarantor”) and each of the Finance Parties (by its acceptance of the benefits
of the guarantee under this Clause 28) hereby confirms its intention that this
guarantee should not constitute a fraudulent transfer or conveyance for the
purposes of any bankruptcy, insolvency or similar law, the United States Uniform
Fraudulent Conveyance Act or any similar Federal, state or foreign law.  To
effectuate the foregoing intention, each US Guarantor and each of the Finance
Parties (by its acceptance of the benefits of the guarantee under this Clause
28) hereby irrevocably agrees that its obligations under this Clause 28 shall be
limited to the maximum amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such US Guarantor
that are relevant under such laws, and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such US Guarantor and the other Guarantors, result in the obligations of
such US Guarantor in respect of such maximum amount not constituting a
fraudulent transfer or conveyance.

 

136

--------------------------------------------------------------------------------


 


28.10      DROIT DE DISCUSSION / DROIT DE DIVISION


 


(A)           ANY RIGHT WHICH AT ANY TIME ANY GUARANTOR MAY HAVE UNDER THE
EXISTING OR FUTURE LAWS OF JERSEY WHETHER BY VIRTUE OF THE DROIT DE DISCUSSION
OR OTHERWISE TO REQUIRE THAT RECOURSE BE HAD TO THE ASSETS OF ANY OTHER PERSON
BEFORE ANY CLAIM IS ENFORCED AGAINST SUCH GUARANTOR IN RESPECT OF THE
OBLIGATIONS ASSUMED BY SUCH GUARANTOR UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT IS HEREBY WAIVED.


 


(B)           ANY RIGHT WHICH AT ANY TIME ANY GUARANTOR MAY HAVE UNDER THE
EXISTING OR FUTURE LAWS OF JERSEY WHETHER BY VIRTUE OF THE DROIT DE DIVISION OR
OTHERWISE TO REQUIRE THAT ANY LIABILITY UNDER ANY GUARANTEE OR INDEMNITY GIVEN
IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT BE DIVIDED OR APPORTIONED WITH ANY
OTHER PERSON OR REDUCED IN ANY MANNER WHATSOEVER IS HEREBY WAIVED.


 


29.          AGENTS


 


29.1        APPOINTMENT OF THE AGENTS


 


(A)           EACH OF THE OTHER FINANCE PARTIES APPOINTS THE FACILITY AGENT TO
ACT AS ITS AGENT UNDER AND IN CONNECTION WITH THE FINANCE DOCUMENTS AND
AUTHORISES THE FACILITY AGENT TO EXERCISE THE RIGHTS, POWERS, AUTHORITIES AND
DISCRETIONS SPECIFICALLY DELEGATED TO IT UNDER OR IN CONNECTION WITH THE FINANCE
DOCUMENTS TOGETHER WITH ANY OTHER INCIDENTAL RIGHTS, POWERS, AUTHORITIES AND
DISCRETIONS.


 


(B)           EACH OF THE LENDERS UNDER THE B FACILITY AND THE C FACILITY
APPOINTS THE US PAYING AGENT AND/OR THE ADMINISTRATIVE AGENT (AS APPLICABLE) TO
ACT AS ITS AGENT UNDER AND IN CONNECTION WITH THE FINANCE DOCUMENTS.


 


29.2        DUTIES OF THE FACILITY AGENT/US PAYING AGENT


 


(A)           THE FACILITY AGENT AND/OR THE US PAYING AGENT, AS APPLICABLE,
SHALL PROMPTLY INFORM EACH LENDER OF THE CONTENTS OF ANY NOTICE OR DOCUMENT
RECEIVED BY IT IN ITS CAPACITY AS AGENT FROM ANY OF THE OBLIGORS UNDER THE
FINANCE DOCUMENTS.


 


(B)           THE FACILITY AGENT SHALL PROMPTLY NOTIFY THE LENDERS OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT OR ANY DEFAULT BY AN OBLIGOR IN THE DUE
PERFORMANCE OF OR COMPLIANCE WITH ITS OBLIGATIONS UNDER ANY FINANCE DOCUMENT
UPON BECOMING AWARE OF THE SAME.


 


(C)           IF SO INSTRUCTED BY AN INSTRUCTING GROUP, THE FACILITY AGENT SHALL
REFRAIN FROM EXERCISING ANY POWER OR DISCRETION VESTED IN IT AS AGENT UNDER ANY
FINANCE DOCUMENT.


 


(D)           THE DUTIES OF THE FACILITY AGENT AND THE US PAYING AGENT, AS THE
CASE MAY BE, UNDER THE FINANCE DOCUMENTS ARE, SAVE TO THE EXTENT OTHERWISE
EXPRESSLY PROVIDED, SOLELY MECHANICAL AND ADMINISTRATIVE IN NATURE.


 


29.3        ROLE OF THE MANDATED LEAD ARRANGERS AND ADMINISTRATIVE AGENT


 

Except as specifically provided in the Finance Documents, neither the Mandated
Lead Arrangers nor the Administrative Agent shall have any obligations or duties
of any kind to any other party under or in connection with any Finance Document.

 


29.4        NO FIDUCIARY DUTIES


 


(A)           NOTHING IN THE FINANCE DOCUMENTS CONSTITUTES ANY AGENT OR ANY
MANDATED LEAD ARRANGER AS A TRUSTEE OR FIDUCIARY OF ANY OTHER PERSON.

 

137

--------------------------------------------------------------------------------


 


(B)           NO AGENT OR MANDATED LEAD ARRANGER SHALL BE BOUND TO ACCOUNT TO
ANY LENDER FOR ANY SUM OR THE PROFIT ELEMENT OF ANY SUM RECEIVED BY IT FOR ITS
OWN ACCOUNT.


 


29.5        BUSINESS WITH THE GROUP


 

The Agents and the Mandated Lead Arrangers may accept deposits from, lend money
to and generally engage in any kind of banking or other business with any member
of the Group.

 


29.6        DISCRETION OF THE FACILITY AGENT/US PAYING AGENT


 


(A)           EACH AGENT MAY RELY ON:


 

(I)            ANY REPRESENTATION, NOTICE OR DOCUMENT BELIEVED BY IT TO BE
GENUINE, CORRECT AND APPROPRIATELY AUTHORISED; AND

 

(II)           ANY STATEMENT MADE BY A DIRECTOR, AUTHORISED SIGNATORY OR
EMPLOYEE OF ANY PERSON REGARDING ANY MATTERS WHICH MAY REASONABLY BE ASSUMED TO
BE WITHIN HIS KNOWLEDGE OR WITHIN HIS POWER TO VERIFY.

 


(B)           EACH AGENT MAY ASSUME, UNLESS IT HAS RECEIVED NOTICE TO THE
CONTRARY IN ITS CAPACITY AS AGENT FOR THE LENDERS, THAT:


 

(I)            NO DEFAULT HAS OCCURRED;

 

(II)           ANY RIGHT, POWER, AUTHORITY OR DISCRETION VESTED IN THIS
AGREEMENT UPON ANY PARTY, THE LENDERS OR AN INSTRUCTING GROUP HAS NOT BEEN
EXERCISED; AND

 

(III)         ANY NOTICE OR REQUEST MADE BY THE OBLIGORS’ AGENT IS MADE ON
BEHALF OF AND WITH THE CONSENT AND KNOWLEDGE OF ALL THE OBLIGORS.

 


(C)           THE AGENTS MAY ENGAGE, PAY FOR AND RELY ON THE ADVICE OR SERVICES
OF ANY LAWYERS, ACCOUNTANTS, SURVEYORS OR OTHER EXPERTS.


 


(D)           THE AGENTS MAY ACT IN RELATION TO THE FINANCE DOCUMENTS THROUGH
THEIR RESPECTIVE PERSONNEL AND AGENTS.


 


(E)           THE FACILITY AGENT MAY EXECUTE ON BEHALF OF ANY L/C BANK ANY
DOCUMENTARY CREDIT ISSUED UNDER THIS AGREEMENT.


 


29.7        INSTRUCTING GROUP’S INSTRUCTIONS


 


(A)           UNLESS A CONTRARY INDICATION APPEARS IN A FINANCE DOCUMENT, THE
FACILITY AGENT (OR THE US PAYING AGENT, AS APPLICABLE) SHALL (I) ACT IN
ACCORDANCE WITH ANY INSTRUCTIONS GIVEN TO IT BY AN INSTRUCTING GROUP (OR, IF SO
INSTRUCTED BY AN INSTRUCTING GROUP, REFRAIN FROM ACTING OR EXERCISING ANY RIGHT,
POWER, AUTHORITY OR DISCRETION VESTED IN IT AS AGENT) AND (II) SHALL NOT BE
LIABLE TO ANY FINANCE PARTY FOR ANY ACT (OR OMISSION) IF IT ACTS (OR REFRAINS
FROM TAKING ANY ACTION) IN ACCORDANCE WITH SUCH AN INSTRUCTION OF AN INSTRUCTING
GROUP.


 


(B)           UNLESS A CONTRARY INDICATION APPEARS IN A FINANCE DOCUMENT, ANY
INSTRUCTIONS GIVEN BY AN INSTRUCTING GROUP WILL BE BINDING ON ALL THE FINANCE
PARTIES.


 


(C)           THE FACILITY AGENT MAY REFRAIN FROM ACTING IN ACCORDANCE WITH THE
INSTRUCTIONS OF AN INSTRUCTING GROUP (OR, IF APPROPRIATE, THE LENDERS) UNTIL IT
HAS RECEIVED SUCH SECURITY OR COLLATERAL AS IT MAY REQUIRE FOR ANY COST, LOSS OR
LIABILITY WHICH IT MAY INCUR IN COMPLYING WITH SUCH INSTRUCTIONS.

 

138

--------------------------------------------------------------------------------


 


(D)           IN THE ABSENCE OF INSTRUCTIONS FROM AN INSTRUCTING GROUP (OR, IF
APPROPRIATE, THE LENDERS), THE FACILITY AGENT MAY ACT (OR REFRAIN FROM TAKING
ACTION) AS IT CONSIDERS TO BE IN THE BEST INTEREST OF THE LENDERS.


 


(E)           NO AGENT SHALL BE AUTHORISED TO ACT ON BEHALF OF A LENDER IN ANY
LEGAL OR ARBITRATION PROCEEDINGS RELATING TO ANY FINANCE DOCUMENT WITHOUT FIRST
OBTAINING THE LENDER’S CONSENT TO DO SO.


 


29.8        NO RESPONSIBILITY


 

No Agent or Mandated Lead Arranger shall be:

 


(A)           RESPONSIBLE FOR THE ADEQUACY, ACCURACY AND/OR COMPLETENESS OF ANY
INFORMATION (WHETHER ORAL OR WRITTEN) SUPPLIED BY ANY FINANCE PARTY OR AN
OBLIGOR OR ANY OTHER PERSON IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT,
INCLUDING THE INFORMATION MEMORANDUM, THE LONG RANGE PLAN AND ANY BUDGET; OR


 


(B)           RESPONSIBLE FOR THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR
ENFORCEABILITY OF ANY FINANCE DOCUMENT OR ANY OTHER AGREEMENT, ARRANGEMENT OR
DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF OR IN CONNECTION WITH
ANY FINANCE DOCUMENT.


 


29.9        EXCLUSION OF LIABILITY


 


(A)           WITHOUT LIMITING PARAGRAPH (B) OF THIS CLAUSE, NO AGENT WILL BE
LIABLE TO ANY FINANCE PARTY FOR ANY ACTION TAKEN BY IT UNDER OR IN CONNECTION
WITH ANY FINANCE DOCUMENT, UNLESS DIRECTLY CAUSED BY ITS GROSS NEGLIGENCE OR
WILFUL MISCONDUCT.


 


(B)           EACH OF THE LENDERS AGREES THAT IT WILL NOT TAKE ANY PROCEEDINGS,
OR ASSERT OR SEEK TO ASSERT ANY CLAIM, AGAINST ANY OFFICER, EMPLOYEE OR AGENT OF
ANY OF THE AGENTS IN RESPECT OF ANY CLAIM IT MIGHT HAVE AGAINST ANY AGENT OR IN
RESPECT OF ANY ACT OR OMISSION OF ANY KIND BY THAT OFFICER, EMPLOYEE OR AGENT IN
RELATION TO ANY FINANCE DOCUMENT AND AGREES THAT ANY OFFICER, EMPLOYEE OR AGENT
OF ANY AGENT, MAY ENFORCE THIS PROVISION.


 


(C)           NO AGENT WILL BE LIABLE FOR ANY FAILURE TO NOTIFY ANY PERSON OF
ANY MATTER REFERRED TO IN CLAUSE 13.8 (NOTIFICATION) OR ANY DELAY (OR ANY
RELATED CONSEQUENCES) IN CREDITING AN ACCOUNT WITH AN AMOUNT REQUIRED UNDER THE
FINANCE DOCUMENTS TO BE PAID BY IT IF IT HAS TAKEN ALL REASONABLE STEPS TO
COMPLY WITH CLAUSE 13.8 (NOTIFICATION) AND TAKEN ALL NECESSARY STEPS AS SOON AS
REASONABLY PRACTICABLE TO COMPLY WITH THE REGULATIONS OR OPERATING PROCEDURES OF
ANY RECOGNISED CLEARING OR SETTLEMENT SYSTEM USED BY IT FOR THAT PURPOSE.


 


29.10      LENDER’S INDEMNITY


 

Each Lender shall (in its relevant Proportion (as determined at all times for
these purposes in accordance with paragraph (c) of the definition of
“Proportion”) indemnify each Agent from time to time on demand by the relevant
Agent against any cost, loss or liability incurred by the relevant Agent
(otherwise than by reason of its gross negligence or wilful misconduct) in
acting as an Agent under the Finance Documents (unless it has been reimbursed
therefor by an Obligor pursuant to the terms of the Finance Documents).

 


29.11      RESIGNATION


 


(A)           THE FACILITY AGENT OR THE US PAYING AGENT MAY RESIGN AND APPOINT
ONE OF ITS RESPECTIVE AFFILIATES ACTING THROUGH AN OFFICE IN THE UNITED KINGDOM
(OR, IN THE CASE OF THE US PAYING AGENT, ACTING THROUGH AN OFFICE IN THE STATE
OF NEW YORK) AS SUCCESSOR AGENT BY GIVING NOTICE TO THE LENDERS AND TCN.

 

139

--------------------------------------------------------------------------------


 


(B)           THE FACILITY AGENT OR THE US PAYING AGENT MAY RESIGN WITHOUT
HAVING DESIGNATED A SUCCESSOR AS AGENT UNDER PARAGRAPH (A) ABOVE (AND SHALL DO
SO IF SO REQUIRED BY AN INSTRUCTING GROUP) BY GIVING NOTICE TO THE LENDERS AND
TCN, IN WHICH CASE AN INSTRUCTING GROUP MAY APPOINT A SUCCESSOR FACILITY AGENT
(ACTING THROUGH AN OFFICE IN THE UNITED KINGDOM), OR A SUCCESSOR US PAYING AGENT
(ACTING THROUGH AN OFFICE IN THE STATE OF NEW YORK) APPROVED BY TCN, ACTING
REASONABLY.  IF AN INSTRUCTING GROUP HAS NOT APPOINTED A SUCCESSOR AGENT IN
ACCORDANCE WITH THIS PARAGRAPH (B) WITHIN 30 DAYS AFTER NOTICE OF RESIGNATION
WAS GIVEN, THE FACILITY AGENT MAY APPOINT A SUCCESSOR FACILITY AGENT (ACTING
THROUGH AN OFFICE IN THE UNITED KINGDOM) AND THE US PAYING AGENT MAY APPOINT A
SUCCESSOR US PAYING AGENT (ACTING THROUGH AN OFFICE IN THE STATE OF NEW YORK)
APPROVED BY TCN, ACTING REASONABLY.


 


(C)           THE RETIRING AGENT SHALL, AT TCN’S COST, MAKE AVAILABLE TO ITS
SUCCESSOR SUCH DOCUMENTS AND RECORDS AND PROVIDE SUCH ASSISTANCE AS ITS
SUCCESSOR MAY REASONABLY REQUEST FOR THE PURPOSES OF PERFORMING ITS FUNCTIONS AS
AGENT UNDER THE FINANCE DOCUMENTS.


 


(D)           THE RESIGNATION NOTICE OF THE FACILITY AGENT OR THE US PAYING
AGENT SHALL ONLY TAKE EFFECT UPON THE APPOINTMENT OF A RELEVANT SUCCESSOR AGENT.


 


(E)           UPON THE APPOINTMENT OF A SUCCESSOR, THE RETIRING AGENT SHALL BE
DISCHARGED FROM ANY FURTHER OBLIGATION IN RESPECT OF THE FINANCE DOCUMENTS BUT
SHALL REMAIN ENTITLED TO THE BENEFIT OF THIS CLAUSE 29.  THE AGENT’S SUCCESSOR
AND EACH OF THE OTHER PARTIES TO THIS AGREEMENT SHALL HAVE THE SAME RIGHTS AND
OBLIGATIONS AMONGST THEMSELVES AS THEY WOULD HAVE HAD IF SUCH SUCCESSOR AGENT
HAD BEEN AN ORIGINAL PARTY AS FACILITY AGENT OR AS US PAYING AGENT, AS THE CASE
MAY BE.


 


(F)            UNLESS OTHERWISE AGREED BETWEEN THE ADMINISTRATIVE AGENT AND TCN,
THE ADMINISTRATIVE AGENT SHALL AUTOMATICALLY RESIGN (AND NO SUCCESSOR SHALL NEED
TO BE APPOINTED) ON THE DAY UPON WHICH IT CEASES TO BE A PARTY TO THIS AGREEMENT
IN THE CAPACITY AS A LENDER.


 


29.12      CONFIDENTIALITY


 


(A)           THE FACILITY AGENT (IN ACTING AS AGENT FOR THE FINANCE PARTIES)
AND EACH OF THE US PAYING AGENT AND THE ADMINISTRATIVE AGENT (IN ACTING AS US
PAYING AGENT AND ADMINISTRATIVE AGENT RESPECTIVELY FOR THE LENDERS UNDER THE B
FACILITY AND THE C FACILITY) SHALL BE REGARDED AS ACTING THROUGH ITS AGENCY
DIVISION WHICH SHALL BE TREATED AS A SEPARATE ENTITY FROM ANY OTHER OF ITS
DIVISIONS OR DEPARTMENTS.


 


(B)           IF INFORMATION IS RECEIVED BY ANOTHER DIVISION OR DEPARTMENT OF
ANY AGENT, IT MAY BE TREATED AS CONFIDENTIAL TO THAT DIVISION OR DEPARTMENT AND
THE RELEVANT AGENT SHALL NOT BE DEEMED TO HAVE NOTICE OF IT.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF ANY FINANCE DOCUMENT TO THE
CONTRARY, THE FINANCE PARTIES ARE NOT OBLIGED TO DISCLOSE TO ANY OTHER PERSON
(I) ANY CONFIDENTIAL INFORMATION OR (II) ANY OTHER INFORMATION IF THE DISCLOSURE
WOULD, OR MIGHT IN ITS REASONABLE OPINION, CONSTITUTE A BREACH OF ANY LAW.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF ANY FINANCE DOCUMENT, THE
PARTIES (AND EACH EMPLOYEE, REPRESENTATIVE OR OTHER AGENT OF THE PARTIES) MAY
DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX
TREATMENT AND ANY FACTS THAT MAY BE RELEVANT TO THE TAX STRUCTURE OF THE
TRANSACTION, PROVIDED, HOWEVER, THAT NO PARTY (AND NO EMPLOYEE, REPRESENTATIVE,
OR OTHER AGENT THEREOF) SHALL DISCLOSE ANY OTHER INFORMATION THAT IS NOT
RELEVANT TO UNDERSTANDING THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTION
(INCLUDING THE IDENTITY OF ANY PARTY AND ANY INFORMATION THAT COULD LEAD ANOTHER
TO DETERMINE THE IDENTITY OF ANY PARTY), OR ANY OTHER INFORMATION TO THE EXTENT
THAT SUCH DISCLOSURE COULD REASONABLY RESULT IN A VIOLATION OF ANY APPLICABLE
SECURITIES LAW.

 

140

--------------------------------------------------------------------------------


 


29.13      FACILITY OFFICE


 

The Facility Agent and/or the US Paying Agent, as applicable, may treat each
Lender as a Lender, entitled to payments under this Agreement and acting through
its Facility Office unless it has received not less than 5 Business Days’ prior
notice from that Lender to the contrary in accordance with the terms of this
Agreement.

 


29.14      LENDERS’ ASSOCIATED COSTS DETAILS


 

To the extent applicable, each Lender shall supply the Facility Agent and/or the
US Paying Agent, as applicable, with any information required by such Agent in
order to calculate the Associated Costs Rate in accordance with Schedule 6
(Associated Costs Rate).

 


29.15      CREDIT APPRAISAL BY THE LENDERS


 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agents and the Mandated Lead Arrangers that it has been, and
will continue to be, solely responsible for making its own independent appraisal
and investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 


(A)           THE FINANCIAL CONDITION, STATUS AND NATURE OF EACH MEMBER OF THE
GROUP;


 


(B)           THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR ENFORCEABILITY
OF ANY FINANCE DOCUMENT AND ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED
INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN CONNECTION WITH ANY
FINANCE DOCUMENT;


 


(C)           WHETHER THAT LENDER HAS RECOURSE, AND THE NATURE AND EXTENT OF
THAT RECOURSE, AGAINST ANY PARTY OR ANY OF ITS RESPECTIVE ASSETS UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT, THE TRANSACTIONS CONTEMPLATED BY THE
FINANCE DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED INTO,
MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT; AND


 


(D)           THE ADEQUACY, ACCURACY AND/OR COMPLETENESS OF THE INFORMATION
MEMORANDUM, THE LONG RANGE PLAN AND EACH BUDGET AND ANY OTHER INFORMATION
PROVIDED BY THE FACILITY AGENT, THE MANDATED LEAD ARRANGERS OR BY ANY OTHER
PERSON UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT, THE TRANSACTIONS
CONTEMPLATED BY THE FINANCE DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR
DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT.


 


29.16      DEDUCTION FROM AMOUNTS PAYABLE BY THE AGENTS


 

If any amount is due and payable by any party to the Facility Agent, the US
Paying Agent or the Administrative Agent under any Finance Document the Facility
Agent, the US Paying Agent or the Administrative Agent may, after giving notice
to that party, deduct an amount not exceeding that amount from any payment to
that party which the Facility Agent, the US Paying Agent or the Administrative
Agent would otherwise be obliged to make under the Finance Documents and apply
the amount deducted in or towards satisfaction of the amount owed.  For the
purposes of the Finance Documents that party shall be regarded as having
received such payment without any such deduction.

 


29.17      OBLIGORS’ AGENT


 


(A)           EACH OBLIGOR (OTHER THAN TCN) IRREVOCABLY AUTHORISES TCN TO ACT ON
ITS BEHALF AS ITS AGENT IN RELATION TO THE FINANCE DOCUMENTS AND IRREVOCABLY
AUTHORISES:

 

141

--------------------------------------------------------------------------------


 

(I)            TCN ON ITS BEHALF TO SUPPLY ALL INFORMATION CONCERNING ITSELF,
ITS FINANCIAL CONDITION AND OTHERWISE TO THE RELEVANT PERSONS CONTEMPLATED UNDER
THIS AGREEMENT AND TO GIVE ALL NOTICES AND INSTRUCTIONS TO EXECUTE ON ITS BEHALF
ANY FINANCE DOCUMENT AND TO ENTER INTO ANY AGREEMENT IN CONNECTION WITH THE
FINANCE DOCUMENTS NOTWITHSTANDING THAT THE SAME MAY AFFECT SUCH OBLIGOR, WITHOUT
FURTHER REFERENCE TO OR THE CONSENT OF SUCH OBLIGOR; AND

 

(II)           EACH FINANCE PARTY TO GIVE ANY NOTICE, DEMAND OR OTHER
COMMUNICATION TO BE GIVEN TO OR SERVED ON SUCH OBLIGOR PURSUANT TO THE FINANCE
DOCUMENTS TO TCN ON ITS BEHALF,

 

and in each such case such Obligor will be bound thereby as though such Obligor
itself had supplied such information, given such notice and instructions,
executed such Finance Document and agreement or received any such notice, demand
or other communication.

 


(B)           EVERY ACT, OMISSION, AGREEMENT, UNDERTAKING, SETTLEMENT, WAIVER,
NOTICE OR OTHER COMMUNICATION GIVEN OR MADE BY THE OBLIGORS’ AGENT UNDER ANY
FINANCE DOCUMENT, OR IN CONNECTION WITH THIS AGREEMENT (WHETHER OR NOT KNOWN TO
ANY OTHER OBLIGOR, AS THE CASE MAY BE, AND WHETHER OCCURRING BEFORE OR AFTER
SUCH PERSON BECAME PARTY TO THIS AGREEMENT), SHALL BE BINDING FOR ALL PURPOSES
ON ALL OTHER OBLIGORS AS IF THE OTHER OBLIGORS HAD EXPRESSLY MADE, GIVEN OR
CONCURRED WITH THE SAME.  IN THE EVENT OF ANY CONFLICT BETWEEN ANY NOTICES OR
OTHER COMMUNICATIONS OF THE OBLIGORS’ AGENT AND ANY OTHER OBLIGOR, THOSE OF THE
OBLIGORS’ AGENT SHALL PREVAIL.


 


29.18      CO-OPERATION WITH THE FACILITY AGENT/US PAYING AGENT


 

Each Lender and each Obligor will co-operate with the Facility Agent and/or the
US Paying Agent, as applicable, to complete any legal requirements imposed on
the Facility Agent or the US Paying Agent in connection with the performance of
its duties under this Agreement and shall supply any information requested by
the relevant Agent in connection with the proper performance of those duties
provided that no Obligor shall be under any obligation to provide any
information the supply of which would be contrary to any confidentiality
obligation binding on any member of the Group or prejudice the retention of
legal privilege in such information and provided further that no Obligor shall
(and TCN shall procure that no member of the TCN Group shall) be able to deny
the Facility Agent any such information by reason of it having entered into a 
confidentiality undertaking which would prevent it from disclosing, or be able
to claim any legal privilege in respect of, any financial information relating
to itself or the Group.

 


29.19      “KNOW YOUR CLIENT” CHECKS


 

Nothing in this Agreement shall oblige any of the Agents or the Mandated Lead
Arrangers to carry out any “know your client” or other applicable anti-money
laundering checks in relation to the identity of any person on behalf of any
Lender and each Lender confirms to the Agents and the Mandated Lead Arrangers
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by any
other person.

 


29.20      FACILITY AGENT’S MANAGEMENT TIME


 

Any amount payable to the Facility Agent under Clause 37 (Costs and Expenses)
and Clause 29.10 (Lender’s Indemnity) shall include the reasonable cost of
utilising the Facility Agent’s management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Facility
Agent may notify to TCN and the Lenders and is in addition to any fee paid or
payable to the Facility Agent under Clause 15 (Commissions and Fees).

 

142

--------------------------------------------------------------------------------


 

 


30.          TCN’S INDEMNITIES


 


30.1        GENERAL INDEMNITIES


 

With effect from the Closing Date, TCN undertakes to indemnify:

 


(A)           EACH OF THE FINANCE PARTIES AGAINST ANY OUT-OF-POCKET COST, CLAIM,
LOSS, EXPENSE (INCLUDING LEGAL FEES) OR LIABILITY, WHICH ANY OF THEM MAY SUSTAIN
OR INCUR AS A CONSEQUENCE OF THE OCCURRENCE OF ANY DEFAULT; AND


 


(B)           EACH LENDER AGAINST ANY OUT-OF-POCKET LOSS IT MAY SUFFER OR INCUR
AS A RESULT OF (I) ITS FUNDING OR MAKING ARRANGEMENTS TO FUND ITS PORTION OF AN
ADVANCE OR (II) ITS ISSUING OR MAKING ARRANGEMENTS TO ISSUE A DOCUMENTARY CREDIT
OR (III) ITS FUNDING OR MAKING ARRANGEMENTS TO FUND ANY ANCILLARY FACILITY MADE
AVAILABLE BY IT, IN EACH CASE REQUESTED BY ANY BORROWER (OR, PRIOR TO ITS
ACCESSION HERETO, TELEWEST GLOBAL FINANCE LLC) UNDER THIS AGREEMENT BUT NOT MADE
BY REASON OF THE OPERATION OF ANY ONE OR MORE OF THE PROVISIONS OF THIS
AGREEMENT (SAVE AS A RESULT OF SUCH LENDER’S OWN GROSS NEGLIGENCE OR WILFUL
DEFAULT).


 


30.2        BREAK COSTS


 


(A)           EACH BORROWER SHALL, WITHIN 3 BUSINESS DAYS OF DEMAND BY A FINANCE
PARTY, PAY TO THAT FINANCE PARTY ITS BREAK COSTS ATTRIBUTABLE TO ALL OR ANY PART
OF ANY ADVANCE OR UNPAID SUM BEING PAID BY THAT BORROWER ON A DAY OTHER THAN THE
LAST DAY OF AN INTEREST PERIOD OR TERM FOR THAT ADVANCE OR UNPAID SUM.


 


(B)           EACH LENDER SHALL, AS SOON AS REASONABLY PRACTICABLE AFTER A
DEMAND BY THE FACILITY AGENT, PROVIDE A CERTIFICATE CONFIRMING THE AMOUNT OF ITS
BREAK COSTS FOR ANY INTEREST PERIOD OR TERM IN WHICH THEY ACCRUE.


 


31.          CURRENCY OF ACCOUNT


 


31.1        CURRENCY


 

Sterling is the currency of account and payment for each and every sum at any
time due from any Obligor under this Agreement provided that:

 


(A)           EACH REPAYMENT OF ANY OUTSTANDINGS OR UNPAID SUM (OR PART OF IT)
SHALL BE MADE IN THE CURRENCY IN WHICH THOSE OUTSTANDINGS OR UNPAID SUM ARE
DENOMINATED ON THEIR DUE DATE;


 


(B)           INTEREST SHALL BE PAYABLE IN THE CURRENCY IN WHICH THE SUM IN
RESPECT OF WHICH SUCH INTEREST IS PAYABLE WAS DENOMINATED WHEN THAT INTEREST
ACCRUED;


 


(C)           EACH PAYMENT IN RESPECT OF COSTS AND EXPENSES SHALL BE MADE IN THE
CURRENCY IN WHICH THE SAME WERE INCURRED; AND


 


(D)           EACH PAYMENT PURSUANT TO CLAUSE 16.2 (TAX INDEMNITY) OR CLAUSE
17.1 (INCREASED COSTS) SHALL BE MADE IN THE CURRENCY SPECIFIED BY THE FINANCE
PARTY CLAIMING UNDER IT, ACTING REASONABLY.


 


31.2        CURRENCY INDEMNITY


 

If any sum due from any Obligor under this Agreement or any order or judgment
given or made in relation to this Agreement has to be converted from the
currency (the “first currency”) in which the same is payable under this
Agreement or under such order or judgment into another currency (the “second
currency”) for the purpose of (a) making or filing a claim or proof against such
Obligor, (b) obtaining an order or judgment in any court or other tribunal or
(c) enforcing any order or

 

143

--------------------------------------------------------------------------------


 

judgment given or made in relation to this Agreement, each Borrower agrees, with
effect from the Closing Date, to indemnify and hold harmless each of the persons
to whom such sum is due from and against any loss suffered or incurred as a
result of any discrepancy between (x) the rate of exchange used for such purpose
to convert the sum in question from the first currency into the second currency
and (y) the rate or rates of exchange at which such person may in the ordinary
course of business purchase the first currency with the second currency at the
time of receipt of the sum paid to it in satisfaction, in whole or in part, of
any such order, judgment, claim or proof.

 


32.          PAYMENTS


 


32.1        PAYMENT TO THE FACILITY AGENT AND THE US PAYING AGENT


 

On each date on which this Agreement requires an amount to be paid by any
Obligor or any of the Lenders under this Agreement, such Obligor or, as the case
may be, such Lender shall make the same available to the Facility Agent or, in
the case of payments by the US Borrower, the US Paying Agent by payment in same
day funds (or such other funds as may for the time being be customary for the
settlement of transactions in the relevant currency) to such account or bank as
the Facility Agent or US Paying Agent, as applicable (acting reasonably), may
have specified for this purpose and any such payment which is made for the
account of another person shall be made in time to enable the Facility Agent or
US Paying Agent, as applicable, to make available such person’s portion of it to
such other person in accordance with Clause 32.2 (Same Day Funds).

 


32.2        SAME DAY FUNDS


 

Save as otherwise provided in this Agreement, each payment received by the
Facility Agent or US Paying Agent, as applicable, for the account of another
person shall be made available by the Facility Agent to such other person (in
the case of a Lender, for the account of its Facility Office) for value the same
day by transfer to such account of such person with such bank in a Participating
Member State or London (or for payments in Dollars or Euro, in the applicable
financial centre) as such person shall have previously notified to the Facility
Agent or US Paying Agent, as applicable, for this purpose.

 


32.3        CLEAR PAYMENTS


 

Any payment required to be made by any Obligor under this Agreement shall be
calculated without reference to any set-off or counterclaim and shall be made
free and clear of, and without any deduction for or on account of, any set-off
or counterclaim.

 


32.4        PARTIAL PAYMENTS


 

If the Facility Agent or US Paying Agent, as applicable, receives a payment that
is insufficient to discharge all the amounts then due and payable by any Obligor
under this Agreement, the Facility Agent or US Paying Agent, as applicable,
shall, unless otherwise instructed by an Instructing Group, apply that payment
towards the obligations of that Obligor under this Agreement in the following
order:

 


(A)           FIRST, IN PAYMENT IN OR TOWARDS PAYMENT PRO RATA OF ANY UNPAID
FEES, COSTS AND EXPENSES INCURRED BY THE FACILITY AGENT OR US PAYING AGENT, AS
APPLICABLE, AND THE L/C BANK UNDER THIS AGREEMENT


 


(B)           SECONDLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY ACCRUED INTEREST
OR COMMISSION DUE BUT UNPAID UNDER THIS AGREEMENT;


 


(C)           THIRDLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY PRINCIPAL DUE BUT
UNPAID UNDER ANY THIS AGREEMENT; AND

 

144

--------------------------------------------------------------------------------


 


(D)           FOURTHLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY OTHER SUM DUE BUT
UNPAID UNDER THIS AGREEMENT,


 

and such application shall override any appropriation made by an Obligor.

 


32.5        INDEMNITY


 

Where a sum is to be paid under the Finance Documents to the Facility Agent or
the US Paying Agent, as applicable, for the account of another person, the
Facility Agent or the US Paying Agent, as applicable, shall not be obliged to
make the same available to that other person (or to enter into or perform any
exchange contract in connection therewith) until it has been able to establish
to its satisfaction that it has actually received such sum, but if it does so
and it proves to be the case that it had not actually received such sum, then
the person to whom such sum (or the proceeds of such exchange contract) was (or
were) so made available shall on request refund the same to the Facility Agent
or the US Paying Agent, as applicable, together with an amount sufficient to
indemnify and hold harmless the Facility Agent or the US Paying Agent, as
applicable, from and against any cost or loss it may have suffered or incurred
by reason of its having paid out such sum (or the proceeds of such exchange
contract) prior to its having received such sum.  This indemnity shall only
apply to the Obligors with effect from the Closing Date.

 


32.6        NOTIFICATION OF PAYMENT


 

Without prejudice to the liability of each party to this Agreement to pay each
amount owing by it under this Agreement on the due date therefor, whenever a
payment is expected to be made by any of the Finance Parties, the Facility Agent
or the US Paying Agent, as applicable, shall give notice prior to the expected
date for such payment, notify all such Finance Parties of the amount, currency
and timing of such payment.

 


32.7        BUSINESS DAYS


 


(A)           ANY PAYMENT WHICH IS DUE TO BE MADE ON A DAY THAT IS NOT A
BUSINESS DAY SHALL BE MADE ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY IN THE
SAME CALENDAR MONTH (IF THERE IS ONE) OR THE IMMEDIATELY PRECEDING BUSINESS DAY
(IF THERE IS NOT).


 


(B)           DURING ANY EXTENSION OF THE DUE DATE FOR PAYMENT OF ANY PRINCIPAL
OR AN UNPAID SUM UNDER THIS AGREEMENT, INTEREST IS PAYABLE ON SUCH AMOUNT AT THE
RATE PAYABLE ON THE ORIGINAL DUE DATE.


 


33.          SET-OFF


 


33.1        RIGHT TO SET-OFF


 

With effect from the Closing Date, each of the Obligors authorises each Lender
to apply any credit balance to which such Obligor is entitled on any account of
such Obligor with that Lender in satisfaction of any sum due and payable from
such Obligor to such Lender under this Agreement but unpaid; for this purpose,
each Lender is authorised to purchase with the moneys standing to the credit of
any such account such other currencies as may be necessary to effect such
application.

 


33.2        NO OBLIGATION


 

No Lender shall be obliged to exercise any right given to it by Clause 33.1
(Right to Set-Off).

 

145

--------------------------------------------------------------------------------


 


34.          SHARING AMONG THE FINANCE PARTIES


 


34.1        PAYMENTS TO FINANCE PARTIES


 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from any Obligor other than in accordance with Clause 32 (Payments) and
applies that amount to a payment due under the Finance Documents then:

 


(A)           THE RECOVERING FINANCE PARTY SHALL, WITHIN 3 BUSINESS DAYS, NOTIFY
DETAILS OF THE RECEIPT OR RECOVERY TO THE FACILITY AGENT;


 


(B)           THE FACILITY AGENT SHALL DETERMINE WHETHER THE RECEIPT OR RECOVERY
IS IN EXCESS OF THE AMOUNT THE RECOVERING FINANCE PARTY WOULD HAVE BEEN PAID HAD
THE RECEIPT OR RECOVERY BEEN RECEIVED OR MADE BY THE FACILITY AGENT AND
DISTRIBUTED IN ACCORDANCE WITH CLAUSE 32.4 (PARTIAL PAYMENTS), WITHOUT TAKING
ACCOUNT OF ANY TAX WHICH WOULD BE IMPOSED ON THE FACILITY AGENT IN RELATION TO
THE RECEIPT, RECOVERY OR DISTRIBUTION; AND


 


(C)           THE RECOVERING FINANCE PARTY SHALL, WITHIN 3 BUSINESS DAYS OF
DEMAND BY THE FACILITY AGENT, PAY TO THE FACILITY AGENT AN AMOUNT (THE “SHARING
PAYMENT”) EQUAL TO SUCH RECEIPT OR RECOVERY LESS ANY AMOUNT WHICH THE FACILITY
AGENT DETERMINES MAY BE RETAINED BY THE RECOVERING FINANCE PARTY AS ITS SHARE OF
ANY PAYMENT TO BE MADE, IN ACCORDANCE WITH CLAUSE 32.4 (PARTIAL PAYMENTS).


 


34.2        REDISTRIBUTION OF PAYMENTS


 

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and shall distribute it between the Finance Parties (other than
the Recovering Finance Party) in accordance with Clause 32.4 (Partial Payments).

 


34.3        RECOVERING FINANCE PARTY’S RIGHTS


 


(A)           ON A DISTRIBUTION BY THE FACILITY AGENT UNDER CLAUSE 34.2
(REDISTRIBUTION OF PAYMENTS), THE RECOVERING FINANCE PARTY WILL BE SUBROGATED TO
THE RIGHTS OF THE FINANCE PARTIES WHICH HAVE SHARED IN THE REDISTRIBUTION.


 


(B)           IF AND TO THE EXTENT THAT THE RECOVERING FINANCE PARTY IS NOT ABLE
TO RELY ON ITS RIGHTS UNDER PARAGRAPH (A) ABOVE, THE RELEVANT OBLIGOR SHALL BE
LIABLE TO THE RECOVERING FINANCE PARTY FOR A DEBT EQUAL TO THE SHARING PAYMENT
WHICH IS IMMEDIATELY DUE AND PAYABLE.


 


34.4        REVERSAL OF REDISTRIBUTION


 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 


(A)           EACH FINANCE PARTY WHICH HAS RECEIVED A SHARE OF THE RELEVANT
SHARING PAYMENT PURSUANT TO CLAUSE 34.2 (REDISTRIBUTION OF PAYMENTS) SHALL, UPON
THE REQUEST OF THE FACILITY AGENT, PAY TO THE FACILITY AGENT FOR ACCOUNT OF THAT
RECOVERING FINANCE PARTY AN AMOUNT EQUAL TO ITS SHARE OF THE SHARING PAYMENT
(TOGETHER WITH AN AMOUNT AS IS NECESSARY TO REIMBURSE THAT RECOVERING FINANCE
PARTY FOR ITS SHARE OF ANY INTEREST ON THE SHARING PAYMENT WHICH THAT RECOVERING
FINANCE PARTY IS REQUIRED TO PAY); AND


 


(B)           THAT RECOVERING FINANCE PARTY’S RIGHTS OF SUBROGATION IN RESPECT
OF ANY REIMBURSEMENT SHALL BE CANCELLED AND THE RELEVANT OBLIGOR WILL BE LIABLE
TO THE REIMBURSING FINANCE PARTY FOR THE AMOUNT SO REIMBURSED.

 

146

--------------------------------------------------------------------------------


 


34.5        EXCEPTIONS


 


(A)           THIS CLAUSE 34 SHALL NOT APPLY TO THE EXTENT THAT THE RECOVERING
FINANCE PARTY WOULD NOT, AFTER MAKING ANY PAYMENT PURSUANT TO THIS CLAUSE, HAVE
A VALID AND ENFORCEABLE CLAIM AGAINST THE RELEVANT OBLIGOR.


 


(B)           A RECOVERING FINANCE PARTY IS NOT OBLIGED TO SHARE WITH ANY OTHER
FINANCE PARTY UNDER THIS CLAUSE 34, ANY AMOUNT WHICH THE RECOVERING FINANCE
PARTY HAS RECEIVED OR RECOVERED AS A RESULT OF TAKING LEGAL OR ARBITRATION
PROCEEDINGS, IF:


 

(I)            IT NOTIFIED SUCH OTHER FINANCE PARTY OF THE LEGAL OR ARBITRATION
PROCEEDINGS; AND

 

(II)           SUCH OTHER FINANCE PARTY HAD AN OPPORTUNITY TO PARTICIPATE IN
THOSE LEGAL OR ARBITRATION PROCEEDINGS BUT DID NOT DO SO AS SOON AS REASONABLY
PRACTICABLE HAVING RECEIVED NOTICE OF IT OR DID NOT TAKE SEPARATE LEGAL OR
ARBITRATION PROCEEDINGS.

 


35.          CALCULATIONS AND ACCOUNTS


 


35.1        DAY COUNT CONVENTION


 

Interest and commitment commission shall accrue from day to day and shall be
calculated on the basis of a year of 365 days (in the case of amounts
denominated in Sterling) or 360 days (in the case of amounts denominated in any
other currency) (as appropriate or, in any case where market practice differs,
in accordance with market practice) and the actual number of days elapsed.

 


35.2        REFERENCE BANKS


 

Save as otherwise provided in this Agreement, on any occasion a Reference Bank
or Lender fails to supply the Facility Agent with an interest rate quotation
required of it under the foregoing provisions of this Agreement, the rate for
which such quotation was required shall be determined from those quotations
which are supplied to the Facility Agent.

 


35.3        MAINTAIN ACCOUNTS


 

Each Lender shall maintain in accordance with its usual practice accounts
evidencing the amounts from time to time lent by and owing to it under this
Agreement.

 


35.4        CONTROL ACCOUNTS


 

The Facility Agent shall maintain on its books a control account or accounts in
which shall be recorded:

 


(A)           THE AMOUNT AND THE STERLING AMOUNT OF ANY ADVANCE OR UNPAID SUM
AND THE FACE AMOUNT AND THE STERLING AMOUNT OF ANY DOCUMENTARY CREDIT, AND EACH
LENDER’S SHARE IN IT;


 


(B)           THE STERLING AMOUNT OF THE ANCILLARY FACILITY COMMITMENT (IF ANY)
OF EACH LENDER AND THE AMOUNT AND STERLING AMOUNT OF ANY ANCILLARY FACILITY
OUTSTANDINGS;


 


(C)           THE AMOUNT OF ALL PRINCIPAL, INTEREST AND OTHER SUMS DUE OR TO
BECOME DUE FROM EACH OF THE OBLIGORS TO ANY OF THE LENDERS UNDER THE FINANCE
DOCUMENTS AND EACH LENDER’S SHARE IN IT; AND


 


(D)           THE AMOUNT OF ANY SUM RECEIVED OR RECOVERED BY THE FACILITY AGENT
UNDER THIS AGREEMENT AND EACH LENDER’S SHARE IN IT.

 

147

--------------------------------------------------------------------------------


 


35.5        PRIMA FACIE EVIDENCE


 

In any legal action or proceeding arising out of or in connection with this
Agreement, the entries made in the accounts maintained pursuant to Clause 35.3
(Maintain Accounts) and Clause 35.4 (Control Accounts) shall, in the absence of
manifest error, be prima facie evidence of the existence and amounts of the
specified obligations of the Obligors.

 


35.6        CERTIFICATE OF FINANCE PARTY


 

A certificate of a Finance Party as to the amount for the time being required to
indemnify it against any Tax Liability pursuant to Clause 16.2 (Tax Indemnity)
or any Increased Cost pursuant to Clause 17.1 (Increased Costs) shall, in the
absence of manifest error, be prima facie evidence of the existence and amounts
of the specified obligations of any Borrower.

 


35.7        CERTIFICATE OF THE FACILITY AGENT


 

A certificate of the Facility Agent as to the amount at any time due from any
Borrower under this Agreement (or the amount which, but for any of the
obligations of any Borrower under this Agreement being or becoming void,
unenforceable or ineffective, at any time, would have been due from such
Borrower under this Agreement) shall, in the absence of manifest error, be prima
facie evidence for the purposes of Clause 28 (Guarantee and Indemnity).

 


35.8        CERTIFICATE OF L/C BANK


 

A certificate of an L/C Bank as to the amount paid out or at any time due in
respect of a Documentary Credit shall, absent manifest error, be prima facie
evidence of the payment of such amounts or (as the case may be) of the amounts
outstanding in any legal action or proceedings arising in connection therewith.

 


36.          ASSIGNMENTS AND TRANSFERS


 


36.1        SUCCESSORS AND ASSIGNEES


 

This Agreement shall be binding upon and enure to the benefit of each party to
this Agreement and its or any subsequent successors, permitted assignees and
Transferees.

 


36.2        ASSIGNMENT OR TRANSFERS BY OBLIGORS


 

None of the rights, benefits and obligations of an Obligor under this Agreement
shall be capable of being assigned or transferred and each Obligor undertakes
not to seek to assign or transfer any of its rights, benefits and obligations
under this Agreement.

 


36.3        ASSIGNMENTS OR TRANSFERS BY LENDERS


 


(A)           ANY LENDER MAY, AT ANY TIME, ASSIGN ALL OR ANY OF ITS RIGHTS AND
BENEFITS UNDER THE FINANCE DOCUMENTS IN ACCORDANCE WITH CLAUSE 36.4
(ASSIGNMENTS) OR TRANSFER ALL OR ANY OF ITS RIGHTS, BENEFITS AND OBLIGATIONS
UNDER THE FINANCE DOCUMENTS IN ACCORDANCE WITH CLAUSE 36.5 (TRANSFER DEED)
PROVIDED THAT:


 

(I)            THE PRIOR CONSULTATION OF TCN SHALL BE REQUIRED IN RESPECT OF ANY
ASSIGNMENT OR TRANSFER ARISING PRIOR TO THE ACHIEVEMENT OF SUCCESSFUL
SYNDICATION;

 

(II)           THE PRIOR CONSENT OF TCN SHALL BE REQUIRED IN RESPECT OF ANY
ASSIGNMENT OR TRANSFER WHICH BECOMES EFFECTIVE AFTER THE ACHIEVEMENT OF
SUCCESSFUL SYNDICATION (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED)
EXCEPT WHERE SUCH ASSIGNMENT OR

 

148

--------------------------------------------------------------------------------


 

TRANSFER IS TO AN AFFILIATE OF THE RELEVANT LENDER WHICH IS A QUALIFYING LENDER
PROVIDED THAT SUCH CONSENT SHALL BE DEEMED TO HAVE BEEN GIVEN IF NOT DECLINED,
IN WRITING, WITHIN 10 BUSINESS DAYS OF A REQUEST BY ANY LENDER FOR SUCH CONSENT;
AND

 

(III)         IF THE PROPOSED TRANSFEREE PURPORTS TO BE A UK NON-BANK LENDER, IT
PROVIDES TCN WITH THE INFORMATION REQUIRED UNDER PARAGRAPH 9 OF THE TRANSFER
DEED.

 


(B)           NO LENDER SHALL BE ENTITLED TO:


 

(I)            EFFECT ANY ASSIGNMENT OR TRANSFER:

 

(A)          in respect of any portion of its Commitment and/or Outstandings
under any individual Facility in an amount of less than £500,000 (or its
equivalent in Euro or Dollars, as the case may be);

 

(B)          which would result in it or the proposed assignee or transferee
holding an aggregate participation of more than zero but less than £5,000,000
(or, in each case, its equivalent in Dollars or Euro as at the date of such
assignment or transfer) in the Facilities, save that an assignment or transfer
may be made to or by a trust, fund or other non-bank entity which customarily
participates in the institutional market which would result in such entity
holding an aggregate participation of at least £1,000,000, $1,000,000 or
€1,000,000 (in the case of participations in Advances denominated in Sterling,
Dollars or Euro respectively) in the Facilities; or

 

(C)          in relation to its participation in the Revolving Facility other
than to the extent such transfers and assignments are on a pro rata basis as
between the relevant Lender’s Commitment under and participation in Outstandings
under the Revolving Facility;

 

(II)           IN RELATION TO ANY SUB-PARTICIPATION OF ITS RIGHTS AND
OBLIGATIONS UNDER THE FACILITIES, RELINQUISH SOME OR ALL OF ITS VOTING RIGHTS IN
RESPECT OF THE FACILITIES TO ANY PERSON IN RESPECT OF ANY SUCH SUB-PARTICIPATION
OTHER THAN VOTING RIGHTS IN RESPECT OF THE MATTERS REFERRED TO IN PARAGRAPHS
(B), (C), (D) OR (E) OF CLAUSE 42.2 (CONSENT).

 


(C)           IF:


 


(I)            ANY SUM PAYABLE TO ANY LENDER BY AN OBLIGOR IS REQUIRED TO BE
INCREASED UNDER CLAUSE 16.1 (TAX GROSS-UP);


 

(ii)           a Lender claims indemnification from either Borrower under the
provisions of Clause 16.2 (Tax Indemnity) or Clause 17.1 (Increased Costs); or

 


(III)         IN RELATION TO ANY EVENT OR MATTER REQUIRING UNANIMOUS CONSENT OF
THE LENDERS UNDER CLAUSE 42 (AMENDMENTS), LENDERS REPRESENTING NOT LESS THAN 85%
OF THE OUTSTANDINGS CONSENT TO SUCH EVENT OR MATTER,


 


TCN MAY WITHIN 90 DAYS OF SUCH REQUIREMENT OR POSITION BEING NOTIFIED TO TCN,
REQUEST THAT SUCH LENDER ASSIGNS OR TRANSFERS ALL OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT AT PAR (INCLUDING ANY RIGHTS AND OBLIGATIONS IT MAY HAVE IN
ITS CAPACITY AS A HEDGE COUNTERPARTY) TO ANY PERSON SELECTED BY TCN THAT HAS
AGREED TO ACCEPT SUCH ASSIGNMENT OR TRANSFER, AND SUCH LENDER SHALL EFFECT SUCH
ASSIGNMENT OR TRANSFER WITHIN 10 BUSINESS DAYS OF SUCH REQUEST.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE CONSENT
OF THE L/C BANK SHALL BE REQUIRED (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD
OR DELAYED) FOR ANY ASSIGNMENT OR

 

149

--------------------------------------------------------------------------------


 


TRANSFER OF ANY LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THE REVOLVING FACILITY
PROVIDED THAT IN RELATION TO ANY ASSIGNMENT OR TRANSFER REQUIRED BY TCN UNDER
PARAGRAPH (C), THE L/C BANK MAY NOT WITHHOLD SUCH CONSENT UNLESS, ACTING
REASONABLY, THE REASON FOR SO DOING RELATES TO THE CREDITWORTHINESS OF THE
PROPOSED ASSIGNEE OR TRANSFEREE.


 


(E)           FOR THE PURPOSES OF SATISFYING THE MINIMUM HOLD REQUIREMENT SET
OUT IN PARAGRAPH (B)(I) OF THIS CLAUSE 36.3, ANY AMOUNTS OF PARTICIPATIONS IN
THE B FACILITY OR THE C FACILITY (AS APPLICABLE) HELD BY FUNDS ADVISED AND/OR
MANAGED BY A COMMON ENTITY MAY BE AGGREGATED.


 


36.4        ASSIGNMENTS


 

If any Lender wishes to assign all or any of its rights and benefits under the
Finance Documents, unless and until the relevant assignee has agreed with the
other Finance Parties that it shall be under the same obligations towards each
of them as it would have been under if it had been an original party to the
Finance Documents as a Lender, such assignment shall not become effective and
the other Finance Parties shall not be obliged to recognise such assignee as
having the rights against each of them which it would have had if it had been
such a party to this Agreement.

 


36.5        TRANSFER DEED


 


(A)           IF ANY LENDER WISHES TO TRANSFER ALL OR ANY OF ITS RIGHTS,
BENEFITS AND/OR OBLIGATIONS UNDER THE FINANCE DOCUMENTS, SUCH TRANSFER MAY BE
EFFECTED BY NOVATION THROUGH THE DELIVERY TO THE FACILITY AGENT OF A DULY
COMPLETED AND DULY EXECUTED TRANSFER DEED.


 


(B)           THE FACILITY AGENT SHALL ONLY BE OBLIGED TO EXECUTE A TRANSFER
DEED DELIVERED TO IT PURSUANT TO PARAGRAPH (A) ABOVE, UPON ITS SATISFACTION WITH
THE RESULTS OF ALL “KNOW YOUR CLIENT” OR OTHER APPLICABLE ANTI-MONEY LAUNDERING
CHECKS RELATING TO THE IDENTITY OF ANY PERSON THAT IT IS REQUIRED TO CARRY OUT
IN RELATION TO SUCH TRANSFEREE.


 


(C)           UPON ITS EXECUTION OF THE TRANSFER DEED PURSUANT TO PARAGRAPH (B)
ABOVE ON THE LATER OF THE TRANSFER DATE SPECIFIED IN SUCH TRANSFER DEED AND THE
FIFTH BUSINESS DAY AFTER (OR SUCH EARLIER BUSINESS DAY ENDORSED BY THE FACILITY
AGENT ON SUCH TRANSFER DEED FALLING ON OR AFTER) THE DATE OF EXECUTION OF SUCH
TRANSFER DEED BY THE FACILITY AGENT:


 

(I)            TO THE EXTENT THAT IN SUCH TRANSFER DEED THE LENDER PARTY TO IT
SEEKS TO TRANSFER ITS RIGHTS, BENEFITS AND OBLIGATIONS UNDER THE FINANCE
DOCUMENTS, EACH OF THE OBLIGORS AND SUCH LENDER SHALL BE RELEASED FROM FURTHER
OBLIGATIONS TOWARDS ONE ANOTHER UNDER THE FINANCE DOCUMENTS TO THAT EXTENT AND
THEIR RESPECTIVE RIGHTS AGAINST ONE ANOTHER SHALL BE CANCELLED TO THAT EXTENT
(SUCH RIGHTS AND OBLIGATIONS BEING REFERRED TO IN THIS CLAUSE 36.5 AS
“DISCHARGED RIGHTS AND OBLIGATIONS”);

 

(II)           EACH OF THE OBLIGORS AND THE TRANSFEREE PARTY TO IT SHALL ASSUME
OBLIGATIONS TOWARDS ONE ANOTHER AND/OR ACQUIRE RIGHTS AGAINST ONE ANOTHER WHICH
DIFFER FROM THE DISCHARGED RIGHTS AND OBLIGATIONS ONLY INSOFAR AS SUCH OBLIGOR
AND SUCH TRANSFEREE HAVE ASSUMED AND/OR ACQUIRED THE SAME IN PLACE OF SUCH
OBLIGOR AND SUCH LENDER;

 

(III)         THE OTHER FINANCE PARTIES AND THE TRANSFEREE SHALL ACQUIRE THE
SAME RIGHTS AND BENEFITS AND ASSUME THE SAME OBLIGATIONS BETWEEN THEMSELVES AS
THEY WOULD HAVE ACQUIRED AND ASSUMED HAD SUCH TRANSFEREE BEEN AN ORIGINAL PARTY
TO THE FINANCE DOCUMENTS AS A LENDER WITH THE RIGHTS, BENEFITS AND OBLIGATIONS
ACQUIRED OR ASSUMED BY IT AS A RESULT OF SUCH TRANSFER; AND

 


(D)           SUCH TRANSFEREE SHALL BECOME A PARTY TO THIS AGREEMENT AS A
LENDER.

 

150

--------------------------------------------------------------------------------


 


36.6        TRANSFER FEE


 

On the date upon which a transfer takes effect pursuant to Clause 36.5 (Transfer
Deed) the Transferee in respect of such transfer shall pay to the Facility Agent
for its own account a transfer fee of £1,500 provided that this fee shall not be
payable by any Lender party to this Agreement on the date of this Agreement in
respect of transfers made by such Lender prior to the earlier of the Syndication
Date and the date that is three months after the date of launch of primary
syndication.

 


36.7        DISCLOSURE OF INFORMATION


 


(A)           EACH OF THE FACILITY AGENT, THE US PAYING AGENT, THE
ADMINISTRATIVE AGENT, THE SECURITY TRUSTEE, THE MANDATED LEAD ARRANGERS, THE
LENDERS, THE L/C BANK AND ANY ANCILLARY FACILITY LENDER AGREES TO MAINTAIN THE
CONFIDENTIALITY OF ALL INFORMATION RECEIVED FROM THE ULTIMATE PARENT OR ANY
MEMBER OF THE GROUP RELATING TO THE ULTIMATE PARENT OR ANY MEMBER OF THE GROUP
OR ITS BUSINESS OTHER THAN ANY SUCH INFORMATION THAT:


 

(I)            IS OR BECOMES PUBLIC KNOWLEDGE OTHER THAN AS A DIRECT RESULT OF
ANY BREACH OF THIS CLAUSE; OR

 

(II)           IS AVAILABLE TO THE FACILITY AGENT, THE US PAYING AGENT, THE
ADMINISTRATIVE AGENT, THE SECURITY TRUSTEE, THE MANDATED LEAD ARRANGERS, THE
LENDERS, THE L/C BANK OR SUCH ANCILLARY FACILITY LENDER ON A NON-CONFIDENTIAL
BASIS PRIOR TO RECEIPT THEREOF FROM THE RELEVANT MEMBER OF THE GROUP; OR

 

(III)         IS LAWFULLY OBTAINED BY ANY OF FACILITY AGENT, THE US PAYING
AGENT, THE SECURITY TRUSTEE, THE ADMINISTRATIVE AGENT, THE MANDATED LEAD
ARRANGERS, THE LENDERS, THE L/C BANK AND ANY ANCILLARY FACILITY LENDER AFTER
THAT DATE OF RECEIPT OTHER THAN FROM A SOURCE WHICH IS CONNECTED WITH THE GROUP
AND WHICH, AS FAR AS THE RELEVANT RECIPIENT THEREOF IS AWARE, HAS NOT BEEN
OBTAINED IN VIOLATION OF, AND IS NOT OTHERWISE SUBJECT TO, ANY OBLIGATION OF
CONFIDENTIALITY.

 


(B)           NOTWITHSTANDING PARAGRAPH (A) OF THIS CLAUSE 36.7, ANY LENDER MAY
DISCLOSE TO ANY OF ITS AFFILIATES, TO ANY ACTUAL OR POTENTIAL ASSIGNEE,
TRANSFEREE OR SUB-PARTICIPANT TO ANY PERSON WHO MAY OTHERWISE ENTER INTO
CONTRACTUAL RELATIONS WITH SUCH LENDER IN RELATION TO CREDIT DERIVATIVES
TRANSACTIONS IN RELATION TO THIS AGREEMENT OR ANY PERSON TO WHOM, AND TO THE
EXTENT THAT, INFORMATION IS REQUIRED TO BE DISCLOSED, BY ANY APPLICABLE LAW,
SUCH INFORMATION ABOUT THE ULTIMATE PARENT, ALL OR ANY OF THE OBLIGORS OR THE
GROUP AS A WHOLE AS SUCH LENDER SHALL CONSIDER APPROPRIATE PROVIDED THAT ANY
SUCH AFFILIATE OR ACTUAL OR POTENTIAL ASSIGNEE, TRANSFEREE OR SUB-PARTICIPANT OR
OTHER PERSON WHO MAY OTHERWISE ENTER INTO CONTRACTUAL RELATIONS IN RELATION TO
CREDIT DERIVATIVES TRANSACTIONS IN RELATION TO THIS AGREEMENT SHALL FIRST HAVE
ENTERED INTO A CONFIDENTIALITY UNDERTAKING ON SUBSTANTIALLY THE SAME TERMS AS
THIS CLAUSE 36.7.


 


36.8        NO INCREASED OBLIGATIONS


 

If:

 


(A)           A LENDER ASSIGNS OR TRANSFERS ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THE FINANCE DOCUMENTS OR CHANGES ITS FACILITY OFFICE; AND


 


(B)           AS A RESULT OF CIRCUMSTANCES EXISTING AT THE DATE OF THE
ASSIGNMENT, TRANSFER OR CHANGE OF FACILITY OFFICE, AN OBLIGOR WOULD BE OBLIGED
TO MAKE A PAYMENT TO THE ASSIGNEE, TRANSFEREE OR THE LENDER ACTING THROUGH ITS
NEW FACILITY OFFICE UNDER CLAUSE 16.1 (TAX GROSS-UP), 16.2 (TAX INDEMNITY) OR
CLAUSE 17 (INCREASED COSTS),

 

151

--------------------------------------------------------------------------------


 

then the assignee, Transferee or the Lender acting through its new Facility
Office shall only be entitled to receive payment under those Clauses to the same
extent as the assignor, transferor or the Lender acting through its previous
Facility Office would have been if the assignment, transfer or change had not
occurred.

 


36.9        NOTIFICATION


 

The Facility Agent shall, within 10 Business Days of receiving a Transfer Deed
or a notice relating to an assignment pursuant to Clause 36.4 (Assignments),
notify TCN of any such assignment or transfer.

 


37.          COSTS AND EXPENSES


 


37.1        TRANSACTION COSTS


 

TCN shall, from time to time no later than 10 Business Days after demand from
the Facility Agent (unless the relevant cost or expense is being queried by TCN
in good faith), reimburse the Facility Agent, the Security Trustee and each of
the Mandated Lead Arrangers for all reasonable out-of-pocket costs and expenses
(including reasonable third party costs and expenses, legal fees and
disbursements of legal counsel, and all travel and other reasonable
out-of-pocket expenses) incurred by them in connection with the negotiation,
preparation, execution, printing and distribution of the Finance Documents and
the completion of the transactions therein contemplated and the syndication of
the Facilities prior to the Syndication Date (including publicity expenses) up
to the levels agreed with TCN.

 


37.2        PRESERVATION AND ENFORCEMENT COSTS


 

TCN shall, from time to time on demand of the Facility Agent, reimburse each
Finance Party for all third party costs and expenses (including legal fees)
incurred in or in connection with the preservation and/or enforcement of any of
the rights of such Finance Party under the Finance Documents provided that any
such costs and expenses incurred in connection with the preservation of such
rights are reasonable.

 


37.3        STAMP TAXES


 

TCN shall pay all stamp, registration, documentary and other taxes (including
any penalties, additions, fines, surcharges or interest relating thereto) to
which any of the Finance Documents (other than any Transfer Deed) or any
judgment given in connection therewith is or at any time may be subject and
shall with effect from the Closing Date and from time to time thereafter within
10 Business Days of demand from the Facility Agent, indemnify the Finance
Parties against any liabilities, costs, claims and expenses resulting from any
failure to pay or any delay in paying those taxes.  The Facility Agent shall be
entitled (but not obliged) to pay those taxes (whether or not they are its
primary responsibility) and to the extent that it does so claim under this
Clause 37.3.

 


37.4        AMENDMENTS, CONSENTS AND WAIVERS


 

If an Obligor requests any amendment, consent or waiver in accordance with
Clause 42 (Amendments), the relevant Obligor shall, on demand of the Facility
Agent, reimburse the Finance Parties for all third party costs and expenses
(including legal fees) incurred by any of the Finance Parties in responding to
or complying with such request.

 


37.5        LENDERS’ INDEMNITY


 

If any Obligor fails to perform any of its obligations under this Clause 37,
each Lender shall indemnify and hold harmless the Facility Agent, the Mandated
Lead Arrangers and/or the Security Trustee from and against its Proportion (as
determined at all times for these purposes in accordance

 

 

152

--------------------------------------------------------------------------------


 

with paragraph (c) of the definition of “Proportion”) of any loss incurred by
any of them as a result of such failure and the relevant Obligor shall forthwith
reimburse each Lender for any payment made by it pursuant to this Clause 37.

 


37.6        VALUE ADDED TAX


 


(A)           ALL AMOUNTS EXPRESSED TO BE PAYABLE UNDER ANY FINANCE DOCUMENT BY
ANY OBLIGOR TO A FINANCE PARTY SHALL BE EXCLUSIVE OF ANY VAT.  IF VAT IS
CHARGEABLE ON ANY SUPPLY MADE BY A FINANCE PARTY TO ANY OBLIGOR UNDER ANY
FINANCE DOCUMENT (WHETHER THAT SUPPLY IS TAXABLE PURSUANT TO THE EXERCISE OF AN
OPTION OR OTHERWISE), THE RELEVANT FINANCE PARTY SHALL PROVIDE A VAT INVOICE TO
THE OBLIGOR AND THAT OBLIGOR SHALL PAY TO THAT FINANCE PARTY (IN ADDITION TO AND
AT THE SAME TIME AS PAYING THAT CONSIDERATION) THE VAT AS FURTHER CONSIDERATION.


 


(B)           NO PAYMENT OR OTHER CONSIDERATION TO BE MADE OR FURNISHED TO ANY
OBLIGOR PURSUANT TO OR IN CONNECTION WITH ANY FINANCE DOCUMENT MAY BE INCREASED
OR ADDED TO BY REFERENCE TO (OR AS A RESULT OF ANY INCREASE IN THE RATE OF) ANY
VAT WHICH SHALL BE OR MAY BECOME CHARGEABLE IN RESPECT OF ANY TAXABLE SUPPLY.


 


(C)           WHERE A FINANCE DOCUMENT REQUIRES ANY PARTY TO REIMBURSE A FINANCE
PARTY FOR ANY COSTS OR EXPENSES, THAT PARTY SHALL ALSO PAY ANY AMOUNT OF THOSE
COSTS OR EXPENSES INCURRED REFERABLE TO VAT CHARGEABLE THEREON.


 


38.          REMEDIES AND WAIVERS


 

No failure to exercise, nor any delay in exercising, on the part of the Finance
Parties or any of them, any right or remedy under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise thereof or the exercise of any
other right or remedy.  The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by Law.

 


39.          NOTICES AND DELIVERY OF INFORMATION


 


39.1        WRITING


 

Each communication to be made under this Agreement shall be made in writing and,
unless otherwise stated, shall be made by fax, telex or letter.

 


39.2        GIVING OF NOTICE


 

Any communication or document to be made or delivered by one person to another
pursuant to this Agreement shall in the case of any person other than a Lender
(unless that other person has by 10 Business Days’ written notice to the
Facility Agent specified another address) be made or delivered to that other
person at the address identified with its signature below or, in the case of a
Lender, at the address from time to time designated by it to the Facility Agent
for the purpose of this Agreement (or, in the case of a Transferee at the end of
the Transfer Deed to which it is a party as Transferee) and shall be deemed to
have been made or delivered when despatched (in the case of any communication
made by fax) or (in the case of any communication made by letter) when left at
the address or (as the case may be) 5 Business Days after being deposited in the
post postage prepaid in an envelope addressed to it at that address provided
that any communication or document to be made or delivered to the Facility Agent
shall be effective only when received by the Facility Agent and then only if the
same is expressly marked for the attention of the department or officer
identified with the Facility Agent’ signature below (or such other department or
officer as the relevant Agent shall from time to time specify by not less than
10 Business Days’ prior written notice to TCN for this purpose).

 

153

--------------------------------------------------------------------------------


 


39.3        USE OF WEBSITES/E-MAIL


 


(A)           AN OBLIGOR MAY (AND UPON REQUEST BY THE FACILITY AGENT, SHALL)
SATISFY ITS OBLIGATIONS UNDER THIS AGREEMENT TO DELIVER ANY INFORMATION IN
RELATION TO THOSE LENDERS (THE “WEBSITE LENDERS”) WHO HAVE NOT OBJECTED TO THE
DELIVERY OF INFORMATION ELECTRONICALLY BY POSTING THIS INFORMATION ONTO AN
ELECTRONIC WEBSITE DESIGNATED BY TCN AND THE FACILITY AGENT (THE “DESIGNATED
WEBSITE”) OR BY E-MAILING SUCH INFORMATION TO THE FACILITY AGENT, IF:


 

(I)            THE FACILITY AGENT EXPRESSLY AGREES THAT IT WILL ACCEPT
COMMUNICATION AND DELIVERY OF ANY DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT TO
THIS AGREEMENT BY THIS METHOD;

 

(II)           IN THE CASE OF POSTING TO THE DESIGNATED WEBSITE, TCN AND THE
FACILITY AGENT IS AWARE OF THE ADDRESS OF, AND ANY RELEVANT PASSWORD
SPECIFICATIONS FOR, THE DESIGNATED WEBSITE; AND

 

(III)         THE INFORMATION IS IN A FORMAT PREVIOUSLY AGREED BETWEEN TCN AND
THE FACILITY AGENT.

 


(B)           IF ANY LENDER (A “PAPER FORM LENDER”) OBJECTS TO THE DELIVERY OF
INFORMATION ELECTRONICALLY THEN THE FACILITY AGENT SHALL NOTIFY TCN ACCORDINGLY
AND TCN SHALL SUPPLY THE INFORMATION TO THE FACILITY AGENT (IN SUFFICIENT COPIES
FOR EACH PAPER FORM LENDER) IN PAPER FORM.


 


(C)           THE FACILITY AGENT SHALL SUPPLY EACH WEBSITE LENDER WITH THE
ADDRESS OF, AND ANY RELEVANT PASSWORD SPECIFICATIONS FOR, THE DESIGNATED WEBSITE
FOLLOWING DESIGNATION OF THAT WEBSITE BY TCN AND THE FACILITY AGENT.


 


(D)           ANY WEBSITE LENDER MAY REQUEST, THROUGH THE FACILITY AGENT, ONE
PAPER COPY OF ANY INFORMATION REQUIRED TO BE PROVIDED UNDER THIS AGREEMENT WHICH
IS POSTED ONTO THE DESIGNATED WEBSITE.  TCN SHALL COMPLY WITH ANY SUCH REQUEST
WITHIN 10 BUSINESS DAYS.


 


(E)           SUBJECT TO THE OTHER PROVISIONS OF THIS CLAUSE 39.3, ANY OBLIGOR
MAY DISCHARGE ITS OBLIGATION TO SUPPLY MORE THAN ONE COPY OF A DOCUMENT UNDER
THIS AGREEMENT BY POSTING ONE COPY OF SUCH DOCUMENT TO THE DESIGNATED WEBSITE OR
E-MAILING ONE COPY OF SUCH DOCUMENT TO THE FACILITY AGENT.


 


(F)            FOR THE PURPOSES OF PARAGRAPH (A) ABOVE, THE FACILITY AGENT
HEREBY EXPRESSLY AGREES THAT:


 

(I)            THEY WILL ACCEPT DELIVERY OF DOCUMENTS REQUIRED TO BE DELIVERED
UNDER CLAUSE 21 (FINANCIAL INFORMATION) BY THE POSTING OF SUCH DOCUMENTS TO THE
DESIGNATED WEBSITE OR BY EMAIL DELIVERY TO THE FACILITY AGENT; AND

 

(II)           THEY HAVE AGREED TO THE FORMAT OF THE INFORMATION REQUIRED TO BE
DELIVERED UNDER CLAUSE 21 (FINANCIAL INFORMATION).

 


39.4        ELECTRONIC COMMUNICATION


 


(A)           ANY COMMUNICATION TO BE MADE BETWEEN THE FACILITY AGENT AND ANY
LENDER UNDER OR IN CONNECTION WITH THE FINANCE DOCUMENTS MAY BE MADE BY
ELECTRONIC MAIL OR OTHER ELECTRONIC MEANS, IF THE RELEVANT AGENT AND THE
RELEVANT LENDER:


 

(I)            AGREE THAT, UNLESS AND UNTIL NOTIFIED TO THE CONTRARY, THIS IS TO
BE AN ACCEPTED FORM OF COMMUNICATION;

 

(II)           NOTIFY EACH OTHER IN WRITING OF THEIR ELECTRONIC MAIL ADDRESS
AND/OR ANY OTHER INFORMATION REQUIRED TO ENABLE THE SENDING AND RECEIPT OF
INFORMATION BY THAT MEANS; AND

 

154

--------------------------------------------------------------------------------


 

(III)         NOTIFY EACH OTHER OF ANY CHANGE TO THEIR ADDRESS OR ANY OTHER SUCH
INFORMATION SUPPLIED BY THEM.

 


(B)           ANY ELECTRONIC COMMUNICATION MADE BETWEEN THE FACILITY AGENT AND A
LENDER WILL BE EFFECTIVE ONLY WHEN ACTUALLY RECEIVED IN READABLE FORM AND IN THE
CASE OF ANY ELECTRONIC COMMUNICATION MADE BY A LENDER TO AN AGENT ONLY IF IT IS
ADDRESSED IN SUCH A MANNER AS THE FACILITY AGENT SHALL SPECIFY FOR THIS PURPOSE.


 


39.5        CERTIFICATES OF OFFICERS


 

All certificates of officers of any company hereunder may be given on behalf of
the relevant company and in no event shall personal liability attach to such an
officer.

 


40.          ENGLISH LANGUAGE


 

Each communication and document made or delivered by one party to another
pursuant to this Agreement shall be in the English language or accompanied by a
translation of it into English certified (by an officer of the person making or
delivering the same) as being a true and accurate translation of it.

 


41.          PARTIAL INVALIDITY


 

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under the Law of any jurisdiction, such
illegality, invalidity or unenforceability shall not affect:

 


(A)           THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT; OR


 


(B)           THE LEGALITY, VALIDITY OR ENFORCEABILITY OF SUCH PROVISION UNDER
THE LAW OF ANY OTHER JURISDICTION.


 


42.          AMENDMENTS


 


42.1        AMENDMENTS


 

Subject to the provisions of the Principal Intercreditor Deed, except as
provided in Clauses 42.2 (Consent), 42.3 (Technical Amendments), 42.4
(Guarantees and Security) and 42.5 (Release of Guarantees and Security), the
Facility Agent, if it has the prior written consent of an Instructing Group, and
the Obligors affected thereby, may from time to time agree in writing to amend
any Finance Document or to consent to or waive, prospectively or
retrospectively, any of the requirements of any Finance Document and any
amendments, consents or waivers so agreed shall be binding on all the Finance
Parties and the Obligors.  For the avoidance of doubt, any amendments relating
to this Agreement shall only be made in accordance with the provisions of this
Agreement and any amendments relating to a Hedging Agreement shall only be made
in accordance with the provisions of such Hedging Agreement, in each case
notwithstanding any other provisions of the Finance Documents.

 


42.2        CONSENT


 

Subject to the Principal Intercreditor Deed, an amendment, consent or waiver
relating to the following matters shall not be made without the prior written
consent of each Lender affected thereby:

 


(A)           ANY INCREASE IN THE COMMITMENT OF SUCH LENDER;

 

155

--------------------------------------------------------------------------------


 


(B)           A REDUCTION IN THE PROPORTION OF ANY AMOUNT RECEIVED OR RECOVERED
(WHETHER BY WAY OF SET-OFF, COMBINATION OF ACCOUNTS OR OTHERWISE) IN RESPECT OF
ANY AMOUNT DUE FROM ANY OBLIGOR UNDER THIS AGREEMENT TO WHICH SUCH LENDER IS
ENTITLED;


 


(C)           A DECREASE IN ANY APPLICABLE MARGIN FOR, OR THE PRINCIPAL AMOUNT
OF, ANY ADVANCE, ANY DOCUMENTARY CREDIT OR ANY INTEREST PAYMENT, FEES OR OTHER
AMOUNTS DUE UNDER THIS AGREEMENT TO SUCH LENDER FROM ANY OBLIGOR OR ANY OTHER
PARTY TO THIS AGREEMENT;


 


(D)           ANY CHANGE IN THE CURRENCY OF ACCOUNT (OTHER THAN A CHANGE
RESULTING FROM THE UNITED KINGDOM BECOMING A PARTICIPATING MEMBER STATE);


 


(E)           UNLESS OTHERWISE SPECIFIED, THE DEFERRAL OF THE DATE FOR PAYMENT
OF ANY PRINCIPAL, INTEREST, FEE OR ANY OTHER AMOUNT DUE UNDER THIS AGREEMENT TO
SUCH LENDER FROM ANY OBLIGOR OR ANY OTHER PARTY TO THIS AGREEMENT;


 


(F)            THE DEFERRAL OF ANY TERMINATION DATE;


 


(G)           ANY REDUCTION TO THE PERCENTAGE SET FORTH IN THE DEFINITION OF
INSTRUCTING GROUP; OR


 


(H)           A CHANGE TO CLAUSE 42.4 (GUARANTEES AND SECURITY) OR ANY PROVISION
WHICH CONTEMPLATES THE NEED FOR THE CONSENT OR APPROVAL OF ALL THE LENDERS.


 


42.3        TECHNICAL AMENDMENTS


 

Notwithstanding Clause 42.1 (Amendments), the Facility Agent may determine
administrative matters and make technical amendments arising out of manifest
errors on the face of any Finance Document, where such amendments would not
prejudice or otherwise be adverse to the position of any Lender, without further
reference to the Lenders.

 


42.4        GUARANTEES AND SECURITY


 

A waiver of issuance or the release of all or substantially all of the
Guarantors from any of their respective obligations under Clause 28 (Guarantee
and Indemnity) or a release of all or substantially all of the Security under
the Security Documents, in each case, other than in accordance with the terms of
any Finance Document shall require the prior written consent of affected Lenders
whose Available Commitments plus Outstandings amount in aggregate to more than
90 per cent. of the Available Facilities plus aggregate Outstandings.

 


42.5        RELEASE OF GUARANTEES AND SECURITY


 


(A)           SUBJECT TO PARAGRAPH (B) BELOW, AT THE TIME OF COMPLETION OF ANY
DISPOSAL BY ANY OBLIGOR OF ANY SHARES, ASSETS OR REVENUES THE SECURITY TRUSTEE
SHALL (AND IT IS HEREBY AUTHORISED BY THE OTHER FINANCE PARTIES TO) AT THE
REQUEST OF AND COST OF TCN, EXECUTE SUCH DOCUMENTS AS MAY BE REQUIRED TO:


 

(I)            RELEASE THOSE SHARES, ASSETS OR REVENUES FROM SECURITY
CONSTITUTED BY ANY RELEVANT SECURITY DOCUMENT OR CERTIFY THAT ANY FLOATING
CHARGE CONSTITUTED BY ANY RELEVANT SECURITY DOCUMENTS OVER SUCH ASSETS, REVENUES
OR RIGHTS HAS NOT CRYSTALLISED; AND

 

(II)           RELEASE ANY PERSON WHICH AS A RESULT OF THAT DISPOSAL, CEASES TO
BE ANY OBLIGOR, FROM ANY GUARANTEE, INDEMNITY OR SECURITY DOCUMENT TO WHICH IT
IS A PARTY AND ITS OTHER OBLIGATIONS UNDER ANY OTHER FINANCE DOCUMENT.

 

156

--------------------------------------------------------------------------------


 


(B)           THE SECURITY TRUSTEE SHALL ONLY BE REQUIRED UNDER PARAGRAPH (A)
ABOVE TO GRANT THE RELEASE OF ANY SECURITY OR TO DELIVER A CERTIFICATE OF
NON-CRYSTALLISATION ON ACCOUNT OF A DISPOSAL AS DESCRIBED IN THAT PARAGRAPH
DESCRIBED IN THAT PARAGRAPH IF: -


 

(I)            THE DISPOSAL IS PERMITTED UNDER CLAUSE 24.6 (DISPOSALS) OR
OTHERWISE WITH THE CONSENT OF AN INSTRUCTING GROUP;

 

(II)           (TO THE EXTENT THAT ANY PROCEEDS OF THAT DISPOSAL ARE TO BE
APPLIED IN REPAYMENT OF THE FACILITIES) THE FACILITY AGENT HAS RECEIVED (OR IS
SATISFIED, ACTING REASONABLY, THAT IT WILL RECEIVE IMMEDIATELY FOLLOWING THE
DISPOSAL) THE APPROPRIATE AMOUNT OF THOSE PROCEEDS; AND

 

(III)         (TO THE EXTENT THAT THE DISPOSAL IS TO BE IN EXCHANGE FOR
REPLACEMENT ASSETS) THE SECURITY TRUSTEE HAS EITHER RECEIVED (OR IS SATISFIED,
ACTING REASONABLY, THAT IT WILL RECEIVE IMMEDIATELY FOLLOWING THE DISPOSAL) ONE
OR MORE DULY EXECUTED SECURITY DOCUMENTS GRANTING SECURITY OVER THOSE
REPLACEMENT ASSETS OR IS SATISFIED, ACTING REASONABLY, THAT THE REPLACEMENT
ASSETS WILL BE SUBJECT TO SECURITY PURSUANT TO ANY EXISTING SECURITY DOCUMENTS.

 


(C)           IF AT ANY TIME, A COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO
CLAUSE 21.4(A) (COMPLIANCE CERTIFICATES) SHOWS THAT THE OBLIGORS UNDER THIS
AGREEMENT AT THE RELEVANT TIME REPRESENT A PERCENTAGE WHICH IS GREATER THAN THAT
REQUIRED TO SATISFY THE 95% SECURITY TEST AND TCN IS ABLE, AT SUCH TIME, TO
DEMONSTRATE TO THE SATISFACTION OF THE FACILITY AGENT (ACTING REASONABLY) THAT
UPON THE RELEASE OF ONE OR MORE SPECIFIED OBLIGORS FROM ITS OBLIGATIONS UNDER
THIS AGREEMENT THE 95% SECURITY TEST WOULD CONTINUE TO BE SATISFIED, THE
SECURITY TRUSTEE SHALL (AND IT IS HEREBY AUTHORISED BY THE OTHER FINANCE PARTIES
TO) AT THE REQUEST AND COST OF TCN, EXECUTE SUCH DOCUMENTS AS MAY BE REQUIRED TO
RELEASE SUCH SPECIFIED OBLIGORS FROM ANY GUARANTEES, INDEMNITIES AND SECURITY
DOCUMENTS TO WHICH IT IS A PARTY AND TO RELEASE IT FROM ITS OTHER OBLIGATIONS
UNDER ANY FINANCE DOCUMENT.


 


42.6        AMENDMENTS AFFECTING THE FACILITY AGENT


 

Notwithstanding any other provision of this Agreement, the Facility Agent shall
not be obliged to agree to any amendment, consent or waiver if the same would:

 


(A)           AMEND OR WAIVE ANY PROVISION OF CLAUSES 29 (AGENTS), CLAUSE 37
(COSTS AND EXPENSES) OR THIS CLAUSE 42; OR


 


(B)           OTHERWISE AMEND OR WAIVE ANY OF THE FACILITY AGENT’S RIGHTS UNDER
THIS AGREEMENT OR SUBJECT THE FACILITY AGENT TO ANY ADDITIONAL OBLIGATIONS UNDER
THIS AGREEMENT.


 


42.7        AMENDMENTS TO THE PARI PASSU INTERCREDITOR AGREEMENT


 

If at any time following receipt of the written notice referred to in Clause
23.19 (Notice of Integrated Merger Event) or at any time thereafter, TCN
notifies the Security Trustee that the creditors in respect of the Target Group
Financing Indebtedness and/or the proposed Target Group Refinancing Indebtedness
and/or any proposed Post Merger Target Group Refinancing have requested an
amendment to the form of the Pari Passu Intercreditor Agreement set out in
Schedule 13 (Pro Forma Pari Passi Intercreditor Agreement) to properly address
the intercreditor issues arising between the Finance Parties on the one hand and
such creditors on the other hand, each of the Facility Agent and the Lenders
hereby authorises the Security Trustee to negotiate on their behalf, such
amendments as may be required to the form of the Pari Passu Intercreditor
Agreement and any other Finance Documents to give effect to such intercreditor
arrangements as the Security Trustee shall agree with such creditors and TCN
provided that the Security Trustee shall not be authorised by the provisions of
this Clause 42.7 to agree any amendments which would, in the reasonable opinion
of the Security

 

157

--------------------------------------------------------------------------------


 

Trustee, be adverse to the interests of the Finance Parties.  For the avoidance
of doubt and notwithstanding the provisions of this Clause 42 (other than as
provided in the foregoing sentence), no prior consent of the Facility Agent or
any Lender shall be required to effect such amendments.

 


42.8        DEEMED CONSENT


 

Where a request for a waiver of, or an amendment to, any provision of any
Finance Document has been sent by the Facility Agent to the Lenders at the
request of an Obligor, each Lender will be deemed to have consented to such
waiver or amendment 30 days after receipt by it of such request save to the
extent such consent is expressly refused by it prior to such date.

 


43.          THIRD PARTY RIGHTS


 


(A)           A PERSON WHICH IS NOT A PARTY TO THIS AGREEMENT (A “THIRD PARTY”)
SHALL HAVE NO RIGHT TO ENFORCE ANY OF ITS PROVISIONS EXCEPT THAT:


 

(I)            A THIRD PARTY SHALL HAVE THOSE RIGHTS IT WOULD HAVE HAD IF THE
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 HAD NOT COME INTO EFFECT; AND

 

(II)           EACH OF CLAUSE 5.8 (EXCLUSION OF LIABILITY), CLAUSE 16.2 (TAX
INDEMNITY), CLAUSE 17 (INCREASED COSTS) AND CLAUSE 29.9(B) (EXCLUSION OF
LIABILITY) SHALL BE ENFORCEABLE BY ANY THIRD PARTY REFERRED TO IN SUCH CLAUSE AS
IF SUCH THIRD PARTY WERE A PARTY TO THIS AGREEMENT.

 


(B)           THE PARTIES TO THIS AGREEMENT MAY WITHOUT THE CONSENT OF ANY THIRD
PARTY VARY OR RESCIND THIS AGREEMENT.


 


44.          COUNTERPARTS


 

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 


45.          GOVERNING LAW


 


45.1        GOVERNING LAW OF AGREEMENT


 

This Agreement shall be governed by, and construed in accordance with, English
Law.

 


45.2        GOVERNING LAW OF CLAIMS AGAINST US BORROWER


 

Notwithstanding the provisions of Clause 45.1 (Governing Law of Agreement), any
proceedings in relation to a debt claim against the US Borrower shall be
governed by the internal laws of the state of New York, provided always that no
other Obligor may rely upon, or otherwise challenge any right of any Finance
Party on the basis of this Clause 45.2.

 


46.          JURISDICTION


 


46.1        COURTS


 


(A)           THE US BORROWER AND EACH OF THE OTHER PARTIES TO THIS AGREEMENT
IRREVOCABLY AGREES FOR THE BENEFIT OF THE FINANCE PARTIES THAT THE COURTS OF THE
STATE OF NEW YORK AND/OR THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
SITTING IN THE STATE OF NEW YORK IN DIVERSITY JURISDICTION SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY SUIT, ACTION OR PROCEEDINGS, AND TO
SETTLE ANY DISPUTES WHICH MAY ARISE OUT OF OR IN CONNECTION WITH THE RIGHTS OR
OBLIGATIONS OF THE US BORROWER UNDER THE FINANCE DOCUMENTS AND, FOR SUCH
PURPOSES, IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS.

 

158

--------------------------------------------------------------------------------


 


(B)           EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY AGREES FOR THE
BENEFIT OF EACH OF THE FINANCE PARTIES THAT, EXCEPT AS SET FORTH IN PARAGRAPH
(A) ABOVE, THE COURTS OF ENGLAND SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY SUIT, ACTION OR PROCEEDINGS, AND TO SETTLE ANY DISPUTES, WHICH MAY
ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT (RESPECTIVELY “PROCEEDINGS”
AND “DISPUTES”) AND, FOR SUCH PURPOSES, IRREVOCABLY SUBMITS TO THE JURISDICTION
OF SUCH COURTS.


 


46.2        WAIVER


 

Each of the Obligors other than the US Borrower irrevocably waives any objection
which it might now or hereafter have to Proceedings being brought or Disputes
settled in the courts of England and agrees not to claim that any such court is
an inconvenient or inappropriate forum.  The US Borrower and each of the Finance
Parties irrevocably waives any objection which it might now or hereafter have to
Proceedings being brought by or against the US Borrower or Disputes with the US
Borrower being settled in the courts of the State of New York.

 


46.3        SERVICE OF PROCESS


 

Each of the Obligors (other than the US Borrower) which is not incorporated in
England agrees that the process by which any Proceedings are begun may be served
on it by being delivered in connection with any Proceedings in England, to TCN
at its registered office for the time being and TCN, by its signature to this
Agreement, accepts its appointment as such in respect of each such Obligor.  If
the appointment of the person mentioned in this Clause ceases to be effective in
respect of any of the Obligors the relevant Obligor shall immediately appoint a
further person in England to accept service of process on its behalf in England
and, failing such appointment within 15 days, the Facility Agent shall be
entitled to appoint such person by notice to the relevant Obligor. Nothing
contained in this Agreement shall affect the right to serve process in any other
manner permitted by Law.

 


46.4        PROCEEDINGS IN OTHER JURISDICTIONS


 

Nothing in Clause 46.1(b) (Courts) shall (and shall not be construed so as to)
limit the right of the Finance Parties or any of them to take Proceedings
against any of the Obligors other than the US Borrower in any other court of
competent jurisdiction nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings in any other jurisdiction
(whether concurrently or not) if and to the extent permitted by applicable Law.

 


46.5        GENERAL CONSENT


 

Each of the Obligors consents generally in respect of any Proceedings to the
giving of any relief or the issue of any process in connection with such
Proceedings including the making, enforcement or execution against any property
whatsoever (irrespective of its use or intended use) of any order or judgment
which may be made or given in such Proceedings.

 


46.6        WAIVER OF IMMUNITY


 

To the extent that any Obligor may in any jurisdiction claim for itself or its
assets or revenues immunity from suit, execution, attachment (whether in aid of
execution, before judgment or otherwise) or other legal process and to the
extent that in any such jurisdiction there may be attributed to itself, its
assets or revenues such immunity (whether or not claimed), such Obligor
irrevocably agrees not to claim, and irrevocably waives, such immunity to the
full extent permitted by the laws of such jurisdiction.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

159

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PART 1 - LENDERS AND COMMITMENTS

 

Lender

 

Revolving
Facility
Commitment

 

A Facility
Commitment

 

B Facility
Commitment

 

C Facility
Commitment

 

 

 

(£)

 

(£)

 

B Facility
$ Tranche

 

B Facility
€ Tranche

 

B Facility
£ Tranche

 

C Facility
$ Tranche

 

C Facility
€ Tranche

 

C Facility
£ Tranche

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Barclays Bank PLC

 

25,000,000.00

 

94,148,936.17

 

14,166,666.67

 

9,444,444.45

 

53,175,881.50

 

10,833,333.33

 

7,222,222.22

 

40,664,053.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BNP Paribas

 

15,000,000.00

 

104,148,936.17

 

14,166,666.67

 

9,444,444.45

 

53,175,881.50

 

10,833,333.33

 

7,222,222.22

 

40,664,053.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Citibank, N.A.

 

15,000,000.00

 

104,148,936.17

 

14,166,666.67

 

9,444,444.45

 

53,175,881.50

 

10,833,333.33

 

7,222,222.22

 

40,664,053.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Suisse First Boston

 

15,000,000.00

 

104,148,936.17

 

14,166,666.67

 

9,444,444.45

 

53,175,881.50

 

10,833,333.33

 

7,222,222.22

 

40,664,053.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deutsche Bank AG London

 

15,000,000.00

 

104,148,936.17

 

14,166,666.67

 

9,444,444.45

 

53,175,881.50

 

10,833,333.33

 

7,222,222.22

 

40,664,053.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GE Capital Structured Finance Group Limited

 

0

 

85,106,382.98

 

0

 

0

 

22,606,382.98

 

0

 

0

 

17,287,234.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

15,000,000.00

 

104,148,936.17

 

14,166,666.67

 

9,444,444.45

 

53,175,881.50

 

10,833,333.33

 

7,222,222.22

 

40,664,053.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Commitments

 

100,000,000.00

 

700,000,000.00

 

85,000,000.00

 

56,666,666.67

 

341,661,671.97

 

65,000,000.00

 

43,333,333.33

 

261,271,555.42

 

 

160

--------------------------------------------------------------------------------


 

PART 2 - UK NON-BANK LENDERS

 

Lender

 

Paragraph (a) or (b) of definition of
UK Non Bank Lender

 

 

 

 

 

Paragraph [(a)/(b)]

 

161

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

THE ORIGINAL GUARANTORS

 

English Obligors

 

Company Number

Birmingham Cable Corporation Limited

 

2170379

Birmingham Cable Limited

 

2244565

Cable Camden Limited

 

01795642

Cable Enfield Limited

 

02466511

Cable Hackney & Islington Limited

 

01795641

Cable Haringey Limited

 

01808589

Cable London Limited

 

01794264

Central Cable Holdings Limited

 

3008567

Crystal Palace Radio Limited

 

01459745

Filegale Limited

 

2804553

General Cable Group Limited

 

2872852

General Cable Holdings Limited

 

2798236

General Cable Limited

 

2369824

Imminus Limited

 

1785381

Middlesex Cable Limited

 

2460325

Sheffield Cable Communications Limited

 

2465953

Southwestern Bell International Holdings Limited

 

2378768

Telewest Communications (Central Lancashire) Limited

 

1737862

Telewest Communications (Cotswolds) Limited

 

1743081

Telewest Communications (Liverpool) Limited

 

1615567

Telewest Communications (London South) Limited

 

1697437

Telewest Communications (Midlands and North West) Limited

 

2795350

Telewest Communications (Midlands) Limited

 

1882074

Telewest Communications (North East) Limited

 

2378214

Telewest Communications (North West) Limited

 

2321124

Telewest Communications (South East) Limited

 

2270764

Telewest Communications (South Thames Estuary) Limited

 

2270763

Telewest Communications (South West) Limited

 

2271287

Telewest Communications (St. Helens & Knowsley) Limited

 

2466599

 

162

--------------------------------------------------------------------------------


 

English Obligors

 

Company Number

Telewest Communications (Tyneside) Limited

 

2407676

Telewest Communications (Wigan) Limited

 

2451112

Telewest Communications Cable Limited

 

2883742

Telewest Communications Group Limited

 

2514287

Telewest Communications Holdings Limited

 

2982404

Telewest Communications (Nominees) Limited

 

2318746

Telewest Limited

 

03291383

Telewest Parliamentary Holdings Limited

 

2514316

The Cable Corporation Limited

 

2075227

Theseus No. 1 Limited

 

2994027

Theseus No. 2 Limited

 

2994061

Windsor Television Limited

 

1745542

Yorkshire Cable Communications Limited

 

2490136

The Yorkshire Cable Group Limited

 

2782818

Eurobell (Holdings) Limited

 

29404215

Eurobell (Sussex) Limited

 

2272340

Eurobell (South West) Limited

 

1796131

Eurobell (West Kent) Limited

 

2886001

Eurobell (IDA) Limited

 

3373001

Eurobell Internet Services Limited

 

3172207

Eurobell CPE Limited

 

2742145

Eurobell Limited

 

2983427

EMS Investments Limited

 

3373057

Eurobell (No.2) Limited

 

3405634

Eurobell (No.3) Limited

 

3006948

Eurobell (No.4) Limited

 

2983110

 

Scottish Obligors

 

Company Number

Telewest Communications (Dundee & Perth) Limited

 

SC096816

Telewest Communications (Motherwell) Limited

 

SC121617

Telewest Communications (Scotland Holdings) Limited

 

SC150058

Telewest Communications (Scotland) Limited

 

SC80891

 

163

--------------------------------------------------------------------------------


 

Jersey Obligors

 

Company Number

Birmingham Cable Finance Limited

 

60972

 

Partnership Obligors

 

Principal Place of Business

Avon Cable Joint Venture

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

Avon Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

Cotswolds Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

Edinburgh Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

Estuaries Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

London South Cable Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

TCI/US WEST Cable Communications Group

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

Telewest Communications (London South) Joint Venture

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

Telewest Communications (Cotswolds) Venture

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

Telewest Communications (North East) Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

Telewest Communications (Scotland) Venture

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

Telewest Communications (South East) Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

Tyneside Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

United Cable (London South) Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

164

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

FORM OF DEED OF TRANSFER AND ACCESSION

 

To:          [•] as Facility Agent

 

This Deed is dated [•] and relates to:

 

(a)           the facilities agreement dated [•] (as from time to time amended,
varied, novated or supplemented, the “Facilities Agreement”) whereby certain
facilities in a maximum aggregate amount of £1,550,000,000 were made available
to Telewest Communications Networks Limited under the guarantee of the
Guarantors, by a group of banks and other financial institutions on whose behalf
[                              ] acts as Facility Agent in connection therewith;

 

(b)           the Principal Intercreditor Deed;

 

(c)           the TGD Intercreditor Agreement; [; and]

 

[(d)          the Pari Passu Intercreditor Agreement.](1).

 

1.             Terms defined in the Facilities Agreement shall, subject to any
contrary indication, have the same meanings in this Deed.  The terms “Lender”,
“Transferee”, “Lender’s Participation” and “Portion Transferred” are defined in
the Schedule to this Deed.

 

2.             The Lender:

 

(a)           confirms that the details in the Schedule to this Deed are an
accurate summary of the Lender’s Participation in the Facilities Agreement and
the Interest Periods or Terms (as the case may be) for existing Advances as at
the date of this Deed; and

 

(b)           requests the Transferee to accept and procure the transfer by
novation to the Transferee of the Portion Transferred by countersigning and
delivering this Deed to the Facility Agent at its address for the service of
notices designated to the Facility Agent in accordance with the Facilities
Agreement.

 

3.             The Transferee requests the Facility Agent to accept this Deed as
being delivered to the Facility Agent pursuant to and for the purposes of Clause
36.5 (Transfer Deed) of the Facilities Agreement so as to take effect in
accordance with the terms of it on the Transfer Date or on such later date as
may be determined in accordance with the terms of it.

 

4.             The Transferee confirms that it has received a copy of the
Facilities Agreement and each of the Intercreditor Deeds listed above together
with such other information as it has required in connection with this
transaction and that it has not relied and will not rely on the Lender to check
or enquire on its behalf into the legality, validity, effectiveness, adequacy,
accuracy or completeness of any such information and further agrees that it has
not relied and will not rely on the Lender to assess or keep under review on its
behalf the financial condition, creditworthiness, condition, affairs, status or
nature of any Obligor.

 

5.             The Transferee undertakes with the Lender and each of the other
parties to the Facilities Agreement that it will perform in accordance with
their terms all those obligations which by

 

--------------------------------------------------------------------------------

(1)           Delete if inapplicable.

 

165

--------------------------------------------------------------------------------


 

the terms of the Finance Documents will be assumed by it after delivery of this
Deed to the Facility Agent and satisfaction of the conditions (if any) subject
to which this Deed is expressed to take effect.

 

6.             The Lender makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of the Facilities Agreement, any other Finance Document or
other document relating to it and assumes no responsibility for the financial
condition of any Obligor or for the performance and observance by any Obligor of
any of its obligations under the Facilities Agreement, any Finance Document or
any other document relating to it and any and all such conditions and
warranties, whether express or implied by Law or otherwise, are excluded.

 

7.             The Lender gives notice that nothing in this Deed or in the
Facilities Agreement (or any Finance Document or other document relating to it)
shall oblige the Lender (a) to accept a re-transfer from the Transferee of the
whole or any part of its rights, benefits and/or obligations under the Finance
Documents transferred pursuant to this Deed or (b) to support any losses
directly or indirectly sustained or incurred by the Transferee for any reason
whatsoever (including the failure by any Obligor or any other party to the
Finance Documents (or any document relating to them) to perform its obligations
under any such document) and the Transferee acknowledges the absence of any such
obligation as is referred to in (a) and (b) above.

 

8.             [The Transferee is a UK Non-Bank Lender and falls within
paragraph [(a)/(b)]* of the definition thereof.].

 

OR

 

[The Transferee is a UK Bank Lender.]

 

OR

 

[The Transferee is a UK Treaty Lender.]

 

9.             [Any Transferee which is a UK Non-Bank Lender will provide
evidence reasonably satisfactory to TCN that it is a UK Non-Bank Lender,
assuming, for this purpose, that no direction under section 349C of the Taxes
Act will be given by the Inland Revenue in relation to interest payments on any
Advance by that Transferee.]

 

ACCESSION TO THE PRINCIPAL INTERCREDITOR DEED

 

The Transferee hereby agrees with each other person who is or becomes party to
the Principal Intercreditor Deed in accordance with the terms thereof that with
effect on and from the date hereof, it will be bound by the Principal
Intercreditor Deed as a Senior TCN Group Lender as if it had been an original
party thereto in such capacity.

 

[ACCESSION TO THE TGD INTERCREDITOR AGREEMENT

 

The Transferee hereby agrees with each other person who is or becomes party to
the TGD Intercreditor Agreement in accordance with the terms thereof that with
effect on and from the date hereof, it will be bound by the TGD Intercreditor
Agreement as a [TGD Creditor] as if it had been an original party thereto in
such capacity.](2)

 

--------------------------------------------------------------------------------

*              delete as appropriate.

 

(2)           Delete if inapplicable.

 

166

--------------------------------------------------------------------------------


 

[ACCESSION TO THE PARI PASSU INTERCREDITOR AGREEMENT

 

The Transferee hereby agrees with each other person who is or becomes party to
the Pari Passu Intercreditor Agreement in accordance with the terms thereof that
with effect on and from the date hereof, it will be bound by the Pari Passu
Intercreditor Agreement as a TCN Group Lender as if it had been an original
party thereto in such capacity.](3)

 

This Deed and the rights, benefits and obligations of the parties hereunder
shall be governed by and construed in accordance with English Law.

 

IN WITNESS WHEREOF this Deed has been executed as a deed by the parties hereto
and is delivered on the date written above.

 

--------------------------------------------------------------------------------

(3)           Delete if inapplicable.

 

167

--------------------------------------------------------------------------------


 

 

THE SCHEDULE

 

1.

 

Lender:

 

 

 

 

 

2.

 

Transferee:

 

 

 

 

 

3.

 

Transfer Date:

 

 

 

 

 

4.

 

Lender’s Participation in Term Facilities

Portion Transferred

 

 

 

 

 

(a)

Lender’s Available A Facility
Commitment*

 

 

 

 

 

 

(b)

Lender’s Available B Facility
Commitment*

 

(i) US Borrower

 

1 B Facility $ Tranche

 

2 B Facility € Tranche

 

3 B Facility £ Tranche

 

(ii) TCN

 

1 B Facility $ Tranche

 

2 B Facility € Tranche

 

3 B Facility £ Tranche

 

 

 

 

 

 

(c)

Lender’s Available C Facility
Commitment*

 

(i) US Borrower

 

1 C Facility $ Tranche

 

2 C Facility € Tranche

 

3 C Facility £ Tranche

 

 (ii) TCN

 

1 C Facility $ Tranche

 

2 C Facility € Tranche

 

3 C Facility £ Tranche

 

 

--------------------------------------------------------------------------------

*              Details of the Lender’s Available Commitment should not be
completed after the applicable Termination Date.

 

168

--------------------------------------------------------------------------------


 

5.

 

Lender’s Participation in Term Facility
Outstandings

 

Interest Period

 

Portion
Transferred

 

 

 

 

 

 

(a)

A Facility Advances

 

 

 

 

 

 

 

 

(b)

B Facility Advances

 

(i) US Borrower

 

1 B Facility $ Tranche

 

2 B Facility € Tranche

 

3 B Facility £ Tranche

 

(ii) TCN B Facility Tranche

 

1 B Facility $ Tranche

 

2 B Facility € Tranche

 

3 B Facility £ Tranche

 

 

 

 

 

 

 

 

(c)

C Facility Advances

 

(i) US Borrower

 

1 C Facility $ Tranche

 

2 C Facility € Tranche

 

3 C Facility £ Tranche

 

(ii) TCN

 

1 C Facility $ Tranche

 

2 C Facility € Tranche

 

3 C Facility £ Tranche

 

 

 

 

 

 

6.

[(a)]

Lender’s Revolving Facility Commitment

Portion Transferred**

 

 

 

 

 

[(b)

Lender’s Ancillary Facility Commitment

Portion Transferred 100%]

 

 

 

 

7.

[(a)]

Lender’s Participation in Revolving
Facility Outstandings

Term

Portion Transferred**

 

 

 

 

 

 

[(b)

Lender’s Participation in Ancillary
Facility Outstandings

 

Portion Transferred 100%]

 

 

 

 

 

[8.

 

Documentary Credits Issued

Term and Expiry
Date

Portion
Transferred]

 

--------------------------------------------------------------------------------

**           Transfers of Commitments under and participations in the Revolving
Facility must be on a pro rata basis.

 

169

--------------------------------------------------------------------------------


 

The Lender

 

The Transferee

 

 

 

EXECUTED as a DEED by

 

EXECUTED as a DEED by

 

 

 

[                   ] for and on

 

[                    ] for and on

 

 

 

behalf of [                                     ]

 

behalf of [                                     ]

 

 

Administrative Details of Transferee and its Facility Office

 

Facility Office Address:

 

Contact Name:

 

Account for Payments:

 

Fax:

 

Telephone:

 

Email address:

 

Registered address of the office having the beneficial ownership of the
Participation (if different from the address for the Facility Office):

 

170

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PART 1 - CONDITIONS PRECEDENT TO FIRST UTILISATION

 

1.             Corporate Documents

 

In relation to each Original Obligor:

 

(a)           a copy of its up to date constitutional documents (including, in
the case of those Original Obligors that are partnerships, the Partnership
Agreements), together with a copy of any written resolution requested by the
Facility Agent prior to the date of this Agreement relating to  any amendments
to such constitutional documents;

 

(b)           a copy of a board resolution or a manager’s or partner’s
resolution of such person approving the execution, delivery and performance of
the Finance Documents to which it is party and the terms and conditions of such
Finance Documents and authorising a person or persons identified by name or
office to sign the Finance Documents to which it is party and any documents to
be delivered by such person pursuant to it;

 

(c)           a duly completed certificate of a duly authorised officer of such
person in the form attached in Part 2 of Schedule 4 (Form of Certificate of
Obligor); and

 

(d)           copy resolutions signed by all the holders of the issued shares of
each of the Jersey Obligors  and the Scottish Obligors approving the terms of,
and the transactions contemplated by, the Finance Documents to which each such
Obligor is a party.

 

2.             Authorisations and Clearances

 

A copy of each Necessary Authorisation as is, in the reasonable opinion of
counsel to the Lenders, necessary to render the Finance Documents to which each
Original Obligor is party legal, valid, binding and enforceable, to make the
Finance Documents to which each Original Obligor is party admissible in evidence
in such Original Obligor’s jurisdiction of incorporation and in England and to
enable such Original Obligor to perform its obligations thereunder, save in each
case, for any registration or recording required for the perfection of the
Security Documents and subject to the Reservations (to the extent applicable).

 

3.             Financial Statements

 

A copy of the Original Financial Statements.

 

4.             Fees

 

Original duly executed copies of the Fee Letters and evidence that all fees and
expenses (excluding legal fees) due and payable under this Agreement or in
connection with this Agreement as at the date of first Utilisation, the quantum
of which have been notified to TCN in writing no less than two Business Days
prior to the Closing Date, have been or, simultaneously with the first
Utilisation, will be paid.

 

171

--------------------------------------------------------------------------------


 

5.             Finance Documents

 

Original duly executed copies of:

 

(a)           this Agreement;

 

(b)           the Second Lien Facility Agreement;

 

(c)           the Principal Intercreditor Deed;

 

(d)           the Initial Security Documents; and

 

(e)           the Barclays Intercreditor Agreement.

 

6.             Group Structure Chart

 

A copy of a chart showing the structure of the TCN Group (including any Joint
Ventures) and the Holding Companies of TCN evidencing all material ownership
interests (including the matters set forth in paragraphs (b), (c) and (d) of
Clause 20.18 (Structure)) thereof as at the Closing Date.

 

7.             Existing Encumbrances and Indebtedness

 

Evidence satisfactory to the Facility Agent that:

 

(a)           unless otherwise agreed with the facility agent in respect of the
Existing Credit Facility, a notice of prepayment in full has been delivered by
TCN to such facility agent and that all amounts of principal, interest, fees,
commissions and any other amounts due and outstanding under the Existing Credit
Facility and any other agreements entered into in connection therewith have been
or will be repaid in full and all commitments thereunder have been or will be
cancelled and reduced to zero, in each case, on the Closing Date; and

 

(b)           all Existing Encumbrances set out in Part 1A of Schedule 10
(Existing Encumbrances) will within 10 days of the Closing Date be, released or
discharged.

 

8.             Legal Opinions

 

An opinion of:

 

(a)           White & Case, London, legal advisers to the Facility Agent and the
Mandated Lead Arrangers on matters of English law;

 

(b)           White & Case, New York, legal advisers to the Facility Agent and
the Mandated Lead Arrangers on matters of New York law;

 

(c)           Fried, Frank, Harris, Shriver & Jacobson (London) LLP, legal
advisers to the US Borrower on matters of New York law;

 

(d)           Dundas & Wilson CS legal advisers to the Facility Agent and the
Mandated Lead Arrangers on matters of Scots law;

 

(e)           Mourant du Feu & Jeune legal advisers to the Facility Agent and
the Mandated Lead Arrangers on matters of Jersey law; and

 

(f)            Morrison Foerster LLP legal advisers to the Facility Agent and
the Mandated Lead Arrangers on matters of Colorado law,

 

172

--------------------------------------------------------------------------------


 

in each case addressed to the Finance Parties and in substantially the form
agreed prior to the date of this Agreement.

 

9.             Existing Hedging Agreements

 

Copies of each of the Existing Hedging Agreements.

 

10.          TCN Short Term Notes

 

A copy of the TCN Short Term Notes.

 

173

--------------------------------------------------------------------------------


 

PART 2 - FORM OF CERTIFICATE OF OBLIGOR

 

To:          [                              ] (as Facility Agent)

 

We refer to the facilities agreement dated [•] (as from time to time amended,
varied, novated or supplemented, the “Facilities Agreement”) and made between
Telewest UK Limited, Telewest Communications Networks Limited, Barclays Capital,
BNP Paribas, Citigroup Global Markets Limited, Credit Suisse First Boston,
Deutsche Bank AG London, GE Capital Structured Finance Group Limited and The
Royal Bank of Scotland plc as Mandated Lead Arrangers, Barclays Bank PLC as
Facility Agent, US Paying Agent and Security Trustee, GE Capital Structured
Finance Group Limited as Administrative Agent and the financial and other
institutions named in it as Lenders.  Terms defined in the Facilities Agreement
shall have the same meanings in this Certificate.

 

I, [name], a [Director/Partner/Officer] of [name of Obligor] of [address] (the
“Company”/the “Partnership”(1))

 

CERTIFY without personal liability, that:

 

(a)           attached to this Certificate marked “A” are true, correct,
complete and up-to-date copies of all documents which contain or establish or
relate to the [constitution of the Company]/[due formation of the Partnership];

 

(b)           attached to this Certificate marked “B” is a true, correct and
complete copy of resolutions duly passed [at a meeting of the [Board of
Directors] [managers] [partners] or the equivalent thereof duly convened and
held on [        ] [by a written resolution of the [Company/Partnership]
approving the Finance Documents to which the [Company/Partnership] is a party
and authorising their execution, signature, delivery and performance and such
resolutions have not been amended, modified or revoked and are in full force and
effect;

 

(c)           [attached to this Certificate and marked “C” is a true, correct
and complete copy of all the Necessary Authorisations referred to in paragraph 2
of Part 1 of Schedule 4 (Conditions Precedent to first Utilisation) / paragraph
3 of Part 2 of Schedule 7 (Accession Documents)](1);

 

(d)           [attached to this Certificate marked “D” is a true, complete and
correct copy of the acceptance by the agent in England of its appointment as
agent of the [Company/Partnership] for the purpose of accepting service of
process.  I confirm that such agent’s appointment remains in force as at the
date of this Certificate;](2)

 

(e)           the entry into and performance of the Finance Documents by the
[Company/Partnership] will not breach any borrowing or other Indebtedness limit
to which the [Company/Partnership] is subject other than any such limit imposed
by the Existing Credit Facility; and

 

(g)           subject to the Reservations, the execution, delivery and
performance of the Accession Notice and the performance by the
[Company/Partnership] of its obligations under the Finance Documents and any
other agreement or document executed pursuant thereto does not breach any
agreement binding on the [Company/Partnership] in any manner that could
reasonably be expected to have a Material Adverse Effect, and all Necessary
Authorisations in connection

 

--------------------------------------------------------------------------------

(1)           delete as appropriate

 

(2)           To be given by any Obligor which is not incorporated or
established in England.

 

174

--------------------------------------------------------------------------------


 

 

therewith have been obtained and are current, except where any failure to
maintain any Necessary Authorisations in full force and effect, any
non-compliance or any proceedings or revocations in respect thereof could not
reasonably be expected to have a Material Adverse Effect.

 

The following signatures are the true signatures of the persons who have been
authorised to sign the relevant Finance Documents on behalf of the
[Company/Partnership] and to give notices and communications, (including
Utilisation Requests), under or in connection with the Finance Documents on
behalf of the [Company/Partnership].

 

 

175

--------------------------------------------------------------------------------


 

Name

 

Position

 

Signature

 

 

 

 

 

[•]

 

[•]

 

[•]

 

Signed:

 

 

 

Director/Partner/Officer

 

Date:       [•]

 

I, [name], a [Director/Secretary/Partner] of [name of Obligor] (the
“Company”/the “Partnership”(1)), certify that the persons whose names and
signatures are set out above are duly appointed [directors/partners/officers] of
the [Company/Partnership] and that the signatures of each of them above are
their respective signatures.

 

Signed:

 

 

 

[Director/Secretary]/[Partner]

 

Date:       [•]

 

 

--------------------------------------------------------------------------------

(1)           delete as appropriate

 

176

--------------------------------------------------------------------------------


 

PART 3 - INITIAL SECURITY DOCUMENTS

 

1.             Composite Debenture granted by each of the Obligors incorporated
in England and Wales, Scotland and Jersey in favour of the Security Trustee.

 

2.             Share Charge Agreement granted by Telewest UK in favour of the
Security Trustee in respect of all of its shares in TCN.

 

3.             Assignment of Loans granted by Telewest UK in favour of the
Security Trustee in respect of receivables arising under any Financial
Indebtedness owed to it by members of the TCN Group.

 

4.             US Pledge Agreement granted by the US Borrower in favour of the
Security Trustee in respect of all its rights, title and interest in and under
the TCN Notes.

 

5.             Charge over Bank Account granted by the TCN in respect of the
Blocked Account.

 

6.             US Share Pledge Agreement granted by TCN in favour of the
Security Trustee in respect of all of its shares in US Borrower.

 

7.             US Reimbursement and Contribution Agreement between TCN and each
of the Partnership Obligors formed in the State of Colorado.

 

8.             Scottish Bond and Floating Charges entered into by each Obligor
incorporated in Scotland in favour of the Security Trustee.

 

9.             Scottish Share Pledges entered into by each of Telewest Limited
and Telewest Communications (Scotland Holdings) Limited as pledgors in respect
of their rights and interests in the shares in those TCN Group Obligors
incorporated in Scotland.

 

10.           Jersey Share Pledge entered into by Birmingham Cable Limited in
respect of its rights and interests in the shares in Birmingham Cable Finance
Limited, together with (a) original share certificates, (b) signed, undated
transfer forms, (c) signed, undated notices of assignment and (d) certified
copies of the registers of members in respect of Birmingham Cable Limited.

 

11.           US Pledge and Security Agreements entered into in favour of the
Security Trustee by each of the partners in each of the Partnership Obligors
formed in the State of Colorado.

 

177

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PART 1 - FORM OF UTILISATION REQUEST (ADVANCES)

 

From:      Telewest Communications Networks Limited (“TCN”)/ Telewest Global
Finance LLC (“TGF”)

 

To:          [        ]

as Facility Agent

 

Date:

 

Dear Sirs

 

We refer to the facilities agreement dated [•] (as from time to time amended,
varied, novated or supplemented, the “Facilities Agreement”) and made between
Telewest UK Limited, Telewest Communications Networks Limited, Barclays Capital,
BNP Paribas, Citigroup Global Markets Limited, Credit Suisse First Boston,
Deutsche Bank AG London, GE Capital Structured Finance Group Limited and The
Royal Bank of Scotland plc as Mandated Lead Arrangers, Barclays Bank PLC as
Facility Agent, US Paying Agent and Security Trustee, GE Capital Structured
Finance Group Limited as Administrative Agent and the financial and other
institutions named in it as Lenders.  Terms defined in the Facilities Agreement
shall have the same meanings in this Utilisation Request.

 

We, [•] and [•], being authorised signatories of [TCN/TGF], give you notice
that, pursuant to the Facilities Agreement, we wish the Lenders to make an
Advance to us on the following terms:

 

(a)           Facility to be used: [A/B/C Revolving Facility]

 

(b)           Amount [ $ [•]/€[•]/£[•]

 

(c)           Currency: [•]

 

(d)           Interest Period/Term: [•] month[s]

 

(e)           Proposed date of Advance: [•] (or if that day is not a Business
Day, the next Business Day)

 

[We hereby inform you that as of the date of this Utilisation Request, the
following Event of Default has occurred and is continuing or would result from
the making of this Utilisation [insert details].](4)

 

[We confirm that, at the date of this Utilisation Request, the Repeating
Representations are true in all material respects and no Default is continuing
or would result from the Advance to which this Utilisation Request relates.](5)

 

--------------------------------------------------------------------------------

(4)           Applicable for Rollover Advances only. Insert details of relevant
Event of Default, if any.

 

(5)           Applicable for any Advance other than a Rollover Advance.

 

178

--------------------------------------------------------------------------------


 

The proceeds of this Utilisation should be credited to [insert account details].

 

Yours faithfully,

 

 

 

 

 

 

 

 

Authorised Signatory for
and on behalf of

Authorised Signatory
for and on behalf of

Telewest Communications Networks Limited

Telewest Communications Networks Limited

 

 

 

 

 

 

 

 

Authorised Signatory

Authorised Signatory

for and on behalf of

for and on behalf of

Telewest Global Finance LLC

Telewest Global Finance LLC

 

 

179

--------------------------------------------------------------------------------


 

PART 2 - FORM OF UTILISATION REQUEST (DOCUMENTARY CREDITS)

 

From:      Telewest Communications Networks Limited

 

To:          [      ]

as Facility Agent

 

and

 

[•]

as the L/C Bank

 

Date:

 

Dear Sirs

 

We refer to the facilities agreement dated [•] (as from time to time amended,
varied, novated or supplemented, the “Facilities Agreement”) and made between
Telewest UK Limited as Parent, Telewest Communications Networks Limited,
Barclays Capital, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse
First Boston, Deutsche Bank AG London, GE Capital Structured Finance Group
Limited and The Royal Bank of Scotland plc as Mandated Lead Arrangers, Barclays
Bank PLC as Facility Agent, US Paying Agent and Security Trustee, GE Capital
Structured Finance Group Limited as Administrative Agent and the financial and
other institutions named in it as Lenders.  Terms defined in the Facilities
Agreement shall have the same meanings in this Utilisation Request.

 

We, [•] and [•], being authorised signatories of TCN, give you notice that,
pursuant to the Facilities Agreement, we wish [name of L/C Bank] to issue a
Documentary Credit on the following terms:

 

(a)           Name of Beneficiary: [•]

 

(b)           Address of Beneficiary: [•]

 

(c)           Purpose of/Liabilities to be assured by the Documentary Credit:
[insert details]

 

(d)           Sterling Amount: £[•]

 

(e)           Currency: [•]

 

(f)            Expiry Date: [•] month[s]

 

(g)           Proposed date of issue of Documentary Credit: [•] (or if that day
is not a Business Day, the next Business Day)

 

*              Please issue a Documentary Credit in the form set out in Schedule
12 (Form of Documentary Credit) to the Facilities Agreement/[in the form
attached].

 

--------------------------------------------------------------------------------

*              Complete as appropriate.

 

180

--------------------------------------------------------------------------------


 

[We hereby inform you that as of the date of this Renewal Request, the following
Event of Default has occurred and is continuing or would result from the
issuance of the Documentary Credit requested hereunder [insert details].](6)

 

[We confirm that, at the date of this Utilisation Request, the Repeating
Representations are true in all material respects and no Default is continuing
or would result from the issuance of the Documentary Credit to which this
Utilisation Request relates.](7)

 

Upon issuance of the Documentary Credit requested hereunder, please send the
Documentary Credit  to the Beneficiary at the address shown above, with a copy
to [insert details of relevant contact at TCN].

 

Yours faithfully

 

 

 

 

 

 

 

 

Authorised Signatory
for and on behalf of

Authorised Signatory
for and on behalf of

 

 

Telewest Communications Networks Limited

Telewest Communications Networks Limited

--------------------------------------------------------------------------------

(6)           Applicable for Renewal Requests only.  Insert details of the
relevant Event of Default.  If any.

 

(7)           Applicable to all Utilisation Requests in respect of a Documentary
Credit (other than a Renewal Request).

 

181

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

ASSOCIATED COSTS RATE

 

1.             On the first day of each Interest Period or Term (or as soon as
possible thereafter) the Lender shall determine the percentage rate per annum
for such Interest Period or Term which is the applicable “Associated Costs Rate”
(as calculated in paragraph 2 or 3 below).

 

2.             The Associated Costs Rate if the Lender is lending from a
Facility Office in a Participating Member State shall be the percentage
certified by the Lender to the Borrowers as being its reasonable determination
of the cost (expressed as a percentage of the Lender’s participation in all
Advances made from that Facility Office) to the Lender of complying with the
minimum reserve requirements of the European Central Bank in respect of Advances
made from that Facility Office.

 

3.             The Associated Costs Rate if the Lender is lending from a
Facility Office in the United Kingdom shall be calculated as follows:

 

(a)           In relation to an Advance denominated in sterling:

 

AB + C(B - D) + E x 0.01

 

per cent per annum

100 - (A + C)

 

 

 

(b)           In relation to an Advance denominated in euro or in an Optional
Currency

 

E x 0.01

 

per cent per annum

300

 

 

where:

 

A             is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which the Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

B             is the percentage rate of interest (excluding the Margin and the
Associated Costs Rate and, if the relevant amount is an Unpaid Sum, the
additional rate of interest specified in Clause 27.2 (Default Rate)), payable
for the relevant Interest Period or Term in respect of the relevant Advance.

 

C             is the percentage (if any) of Eligible Liabilities which the
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.

 

D             is the percentage rate per annum payable by the Bank of England to
the Lender on interest bearing Special Deposits.

 

E              is designed to compensate the Lender in relation to the rate of
charge payable by the Lender to the Financial Services Authority pursuant to the
Fees Rules and expressed in pounds per £1,000,000 of the Tariff Base of the
Lender.

 

4.             For the purposes of paragraph 3 of this Schedule:

 

182

--------------------------------------------------------------------------------


 

(a)           “Eligible Liabilities” and “Special Deposits” have the meanings
given to them from time to time under or pursuant to the Bank of England Act
1998 or (as may be appropriate) by the Bank of England; and

 

(b)           “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits.

 

5.             In application of the above formulae, A, B, C and D will be
included in the formulae as percentages (i.e. 5% will be included in the formula
as 5 and not as 0.05).  A negative result obtained by subtracting D from B shall
be taken as zero.  The resulting figures shall be rounded to 4 decimal places.

 

6.             For the purposes of paragraph 3 of this Schedule:

 

(a)           “Fee Tariffs” means the fee tariffs specified in the Fees Rules
under the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate); and

 

(b)           “Tariff Base” has the meaning given to it, and will be calculated
in accordance with, the Fees Rules.

 

7.             Any determination by the Lender pursuant to this Schedule in
relation to a formula, an Associated Costs Rate or any amount payable to the
Lender shall, in the absence of manifest error, be conclusive and binding on the
Borrowers and the Lender.

 

8.             The Lender may from time to time, after consultation with the
Borrowers specify any amendments which are required to be made to this Schedule
in order to comply with any change in Law, regulation or any requirements from
time to time imposed by the Bank of England, the Financial Services Authority or
the European Central Bank (or, in any case, any other authority which replaces
all or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all the parties to this Agreement..

 

183

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

PART 1 - FORM OF ACCESSION NOTICE

 

THIS ACCESSION NOTICE is entered into on [•] by [Telewest Global Finance
LLC/insert name of Subsidiary/Partnership] ([“Telewest LLC”/the “Proposed
Guarantor”]) and Telewest Communications Networks Limited by way of a deed in
favour of the Facility Agent, the US Paying Agent the Security Trustee, the
Mandated Lead Arrangers and the Lenders (each as defined in the Facilities
Agreement referred to below).

 

BACKGROUND

 

A             By a facilities agreement dated [•] (as from time to time amended,
varied, novated or supplemented, the “Facilities Agreement”) and made between
Telewest UK Limited as Parent, Telewest Communications Networks Limited,
Barclays Capital, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse
First Boston, Deutsche Bank AG London, GE Capital Structured Finance Group
Limited and The Royal Bank of Scotland plc as Mandated Lead Arrangers, Barclays
Bank PLC as Facility Agent, US Paying Agent and Security Trustee, GE Capital
Structured Finance Group Limited as Administrative Agent and the financial and
other institutions named in it as Lenders, the Lenders agreed to make certain
facilities available to the Borrowers.

 

[B            Telewest LLC is required to accede to the Facilities Agreement as
a Borrower and Guarantor pursuant to Clause 25.1 (The US Borrower) of the
Facilities Agreement and to the Principal Intercreditor Deed as if had been
originally party thereto as a Chargor.]

 

or

 

[B            TCN has requested that the Proposed Guarantor become an Acceding
Guarantor pursuant to Clause 25.2 (Acceding Guarantors) of the Facilities
Agreement and that it accedes to the Principal Intercreditor Deed as if had been
originally party thereto as an Original Guarantor.]

 

NOW THIS DEED WITNESS AS FOLLOWS:

 

1.             Terms defined in the Facilities Agreement have the same meanings
in this Accession Notice.

 

2.             The Proposed Guarantor] is a company [or specify other type of
entity] duly incorporated, established or organised under the laws of [insert
relevant jurisdiction].

 

3.             [Telewest LLC/The Proposed Guarantor] confirms that it has
received from TCN a true and up-to-date copy of the Facilities Agreement and the
other Finance Documents.

 

4.             [Telewest LLC/The Proposed Guarantor] undertakes, upon its
becoming a party to the Facilities Agreement and the Principal Intercreditor
Deed, to perform all the obligations expressed to be undertaken under the
Facilities Agreement, the Principal Intercreditor Deed, [the Pari Passu
Intercreditor Agreement](8) and the other Finance Documents by a [Borrower and
a] Guarantor and agrees that it shall be bound by the Facilities Agreement, the
Principal Intercreditor Deed and the other Finance Documents in all respects as
if it had been an original party to them as [the US Borrower and] an Original
Guarantor.

 

--------------------------------------------------------------------------------

(8)           Delete if inapplicable

 

184

--------------------------------------------------------------------------------


 

5.             TCN:

 

(a)           repeats the Repeating Representations identified as being made by
it under Clause 20 (Representations and Warranties) upon the date [Telewest
LLC/the Proposed Guarantor] accedes to the Facilities Agreement; and

 

(b)           confirms that no Default [(other than any Default which will be
remedied by the accession of the Acceding Guarantor and each other person
acceding as a Guarantor on or about the date of this Accession Notice)] is
continuing or will occur as a result of [Telewest LLC/the Proposed Guarantor]
becoming [a Borrower and] an Acceding Guarantor.

 

6.             Telewest LLC/the Proposed Guarantor] makes, in relation to
itself, the representations and warranties expressed to be made by [the US
Borrower/a Guarantor] in Clause 20 (Representations and Warranties) of the
Facilities Agreement.

 

7.             The Proposed Guarantor confirms that it has appointed (and TCN
confirms by its signature below its acceptance of such appointment) Telewest
Communications Networks Limited to be its process agent for the purposes of
accepting service of Proceedings on it.](9)

 

8.             [Telewest LLC/the Proposed Guarantor’s] administrative details
for the purposes of the Facilities Agreement are as follows:

 

Address:

 

Contact:

 

Telephone No:

 

Fax No:

 

9.             This Accession Notice and the rights, benefits and obligations of
the parties under this Accession Notice shall be governed by and construed in
accordance with English Law.

 

ACCESSION TO THE PRINCIPAL INTERCREDITOR DEED

 

[Telewest LLC/the Proposed Guarantor] agrees with each other person who is or
becomes party to the Principal Intercreditor Deed in accordance with the terms
thereof that with effect on and from the date hereof, it will be bound by the
Principal Intercreditor Deed as if it had been originally party thereto as an
Original Guarantor.

 

This Accession Notice has been executed as a Deed by TCN and [Telewest LLC/the
Proposed Guarantor] and signed by the Facility Agent on the date written at the
beginning of this Accession Notice.

 

--------------------------------------------------------------------------------

(9)           Non-English Acceding Guarantors only

 

185

--------------------------------------------------------------------------------


 

[TELEWEST LLC/PROPOSED GUARANTOR]

 

EXECUTED as a DEED by
[Telewest Global Finance LLC/Name of Proposed Guarantor]

 

acting by

 

Director)

)

 

 

 

 

[insert name of director]

 

 

 

Director/Secretary)

)

 

 

 

 

[insert name of director/secretary]]

 

TCN

 

EXECUTED as a DEED by
TELEWEST COMMUNICATIONS NETWORKS LIMITED

 

acting by

 

Director)

)

 

 

 

 

[insert name of director]

 

 

 

Director/Secretary)

)

 

 

 

 

[insert name of director/secretary]

 

THE FACILITY AGENT

 

[                                         ]

 

By:

 

186

--------------------------------------------------------------------------------


 

PART 2 - ACCESSION DOCUMENTS

 

1.             Corporate Documents

 

(a)           A copy of its up-to-date constitutional documents.

 

(b)           A board resolution or a manager’s resolution or a partner’s
resolution of such person approving the execution and delivery of the relevant
Accession Notice, its accession to the Facilities Agreement as the US Borrower
and/or an Acceding Guarantor and the performance of its obligations under the
Finance Documents and authorising a person or persons identified by name or
office to sign such Accession Notice and any other documents to be delivered by
it pursuant thereto.

 

(c)           To the extent legally necessary, a copy of a shareholders’
resolution of all the shareholders of such person approving the execution,
delivery and performance of the Finance Documents to which it is a party and the
terms and conditions to it.

 

(d)           A duly completed certificate, of a duly authorised officer of such
person in the form of Part 2 of Schedule 4 (Form of Certificate of Obligor).

 

2.             Legal Opinions

 

Such legal opinions as the Facility Agent may reasonably require of such legal
advisers as may be acceptable to the Facility Agent, as to:

 

(a)           the due incorporation, capacity and authorisation of Telewest LLC
or the relevant Acceding Guarantor; and

 

(b)           the relevant obligations to be assumed by the US Borrower or
Acceding Guarantor under the Finance Documents to which it is a party being
legal, valid, binding and enforceable against it,

 

in each case, under the relevant laws of the jurisdiction of organisation or
establishment of Telewest LLC or such Acceding Guarantor.

 

3.             Necessary Authorisations

 

A copy of any Necessary Authorisation as is in, the reasonable opinion of
counsel to the Lenders necessary to render the Finance Documents to which
Telewest LLC or the Acceding Guarantor, is or is to be party legal, valid,
binding and enforceable to make the Finance Documents to which Telewest LLC or
the Acceding Guarantor is or is to be party admissible in evidence in Telewest
LLC or such Acceding Guarantor’s jurisdiction of incorporation and (if
different) in England and to enable Telewest LLC or such Acceding Guarantor to
perform its obligations thereunder, as a matter of law save, in the case of
Telewest LLC or any Acceding Guarantor, for any registrations or recordings
required for the perfection of the Security Documents and subject to the
Reservations (to the extent applicable).

 

4.             Security Documents

 

At least 2 original copies of the US Borrower Security Documents in the case of
Telewest LLC and in the case of a proposed Acceding Guarantor any Security
Documents required by the Facility Agent, acting reasonably in accordance with
the terms of this Agreement in each case, duly executed by Telewest LLC or the
proposed Acceding Guarantor together with all documents required to be

 

187

--------------------------------------------------------------------------------


 

delivered pursuant to such Security Documents provided the Acceding Guarantor
shall be under no obligation to procure the granting of Security over any
shares, in receivables owed by, or any other interest in any Excluded Subsidiary
or Project Company.

 

 

188

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

PART 1 - FORM OF QUARTERLY COMPLIANCE CERTIFICATE

 

To:          [      ]

 

[Date]

 

Dear Sirs

 

Certificate in respect of the [insert details of relevant testing period] ended
[insert relevant Quarter Date] (the “Certification Date”)

 

We refer to the facilities agreement dated [•] (as from time to time amended,
varied, novated or supplemented, the “Facilities Agreement”) and made between
Telewest UK Limited, Telewest Communications Networks Limited, Barclays Capital,
BNP Paribas, Citigroup Global Markets Limited, Credit Suisse First Boston,
Deutsche Bank AG London, GE Capital Structured Finance Group Limited and The
Royal Bank of Scotland plc as Mandated Lead Arrangers, Barclays Bank PLC as
Facility Agent, US Paying Agent and Security Trustee, GE Structured Capital
Finance Group Limited as Administrative Agent and the financial and other
institutions named in it as Lenders.  Terms defined in the Facilities Agreement
shall have the same meanings in this Compliance Certificate.

 

1.             This Compliance Certificate is provided in accordance with
paragraph (a) of Clause 21.4 (Compliance Certificates) of the Facilities
Agreement.

 

2.             We, [•] and [•](1), being duly authorised signatories of TCN as
at the date of this Compliance Certificate, confirm that the financial covenants
contained in Clause 22 (Financial Condition) of the Facilities Agreement have
been complied with as at the Certification Date.  This confirmation is based on
the following (applying the rules for calculation set out in Clause 22
(Financial Condition)):

 

(a)           The ratio of Consolidated Net Borrowings to Consolidated
Annualised TCN Group Net Operating Cash Flow for the period ending on the
Certification Date was [•].

 

(b)           The ratio of Consolidated Annualised TCN Group Net Operating Cash
Flow to Total Interest Charges for the period ending on the Certification Date
was [•].

 

(c)           The ratio of Consolidated TCN Group Cash Flow to Consolidated Debt
Service for the period ending on the Certification Date was [•].

 

(d)           The amount of Capital Expenditure of the TCN Group during the
period to which this Compliance Certificate relates was £[•].

 

3.             The information contained in the Attached Working Paper has been
prepared on the basis of the same information and methodology used to prepare
the appropriate financial information.

 

--------------------------------------------------------------------------------

(1)           At least one of whom shall be a Financial Officer

 

189

--------------------------------------------------------------------------------


 

4.             [The Obligors party to the Agreement as at the Certification Date
represent not less than 95% of the Consolidated Annualised TCN Group Net
Operating Cash Flow calculated as at the Certification Date and accordingly the
95% Security Test was satisfied as at that date.]

 

OR

 

[The Obligors party to the Agreement as at the Certification Date represent not
less than 90% of the Consolidated Annualised TCN Group Net Operating Cash Flow
calculated as at the Certification Date and TCN is unable to procure that
additional members of the TCN Group accede to the Agreement as Obligors by
reason of one or more legal restrictions preventing such member of the TCN Group
from becoming an Obligor.]

 

5.             We further confirm that no Default is continuing as at the
Certification Date.

 

6.             This Compliance Certificate is given by the authorised
signatories of TCN named below and is given without personal liability.

 

Yours faithfully,

 

 

 

 

 

 

 

 

Authorised Signatory
for and on behalf of

Authorised Signatory
for and on behalf of

 

 

Telewest Communications Networks Limited

Telewest Communications Networks Limited

 

 

190

--------------------------------------------------------------------------------


 

PART 2 - FORM OF COMPLIANCE CERTIFICATE FOLLOWING INTEGRATED MERGER EVENT

 

To:          [      ]

 

[Date]

 

Dear Sirs

 

Certificate in respect of an Integrated Merger Event

 

We refer to the facilities agreement dated [•] (as from time to time amended,
varied, novated or supplemented, the “Facilities Agreement”) and made between
Telewest UK Limited, Telewest Communications Networks Limited, Barclays Capital,
BNP Paribas, Citigroup Global Markets Limited, Credit Suisse First Boston,
Deutsche Bank AG London, GE Capital Structured Finance Group Limited and The
Royal Bank of Scotland plc as Mandated Lead Arrangers, Barclays Bank PLC as
Facility Agent, US Paying Agent and Security Trustee, GE Structured Capital
Finance Group Limited as Administrative Agent and the financial and other
institutions named in it as Lenders.  Terms defined in the Facilities Agreement
shall have the same meanings in this Compliance Certificate.

 

1.             This Compliance Certificate is provided in accordance with
paragraph (b) of Clause 21.4 (Compliance Certificates) of the Facilities
Agreement.

 

2.             We, [•] and [•](10), being authorised signatories of TCN confirm
that:

 

(a)           the Integrated Merger Event became effective on [•] (the
“Effective Date”);

 

(b)           such members of the Target Group as are necessary to ensure that
paragraph (b) of the Merger Event Conditions is satisfied have acceded to the
Facilities Agreement as Acceding Guarantors pursuant to Clause 25.1 (Acceding
Guarantors) of the Facilities Agreement;

 

(c)           the Integrated Merger Senior Leverage Ratio as at the Effective
Date did not exceed 2.95:1;

 

(d)           the Integrated Merger Trailing Debt Coverage Ratio, calculated in
accordance with paragraph (d)(i) of the definition of “Merger Event Integration
Tests” was not less than [•];

 

(e)           the Integrated Merger Projected Debt Coverage Ratio as at (i) the
Quarter Date ending on the first full Financial Quarter after the Effective Date
is projected in the combined business plan of the TCN Group and Target Group to
be not less than [•] and (ii) as at the end of each subsequent Financial Quarter
is projected in the enclosed combined business plan of the TCN Group and Target
Group to be not less than each of the ratios set out in paragraph (d)(ii) of the
definition of “Merger Event Integration Tests”), in each case, calculated in
accordance with paragraph (d)(ii) of the definition of “Merger Event Integration
Tests”;

 

(f)            [the ratio of projected Consolidated Net Borrowings and Pro Forma
Target Group Debt to Consolidated Annualised TCN Group Net Operating Cash Flow
and Target

 

--------------------------------------------------------------------------------

(10)         At least of whom shall be a Financial Officer

 

191

--------------------------------------------------------------------------------

 

 


 

Group Net Operating Cash Flow, calculated in accordance with paragraph (e) of
the definition of “Merger Event Integration Tests”, as at the most recent
Quarter Date prior to the Effective Date, was not less than [•];]

 

OR

 

[pursuant to our written notice to you dated [•], we have designated Target
Group Acquisition Indebtedness in an aggregate principal amount of £[•] as
Serviceable Non-TCN Group Debt and accordingly, we confirm that the ratio of
projected Consolidated Net Borrowings (calculated on a pro forma basis to
include such Target Group Acquisition Indebtedness) plus Pro Forma Target Group
Debt to Consolidated Annualised TCN Group Net Operating Cash Flow plus Target
Group Net Operating Cash Flow, calculated in accordance with paragraph (f) of
the definition of “Merger Event Integration Tests”, as at the most recent
Quarter Date prior to the Effective Date, was not less than [•];]  [and/or]

 

AND/OR

 

[(A) the amount of Target Group Interim Indebtedness plus Target Group Financial
Indebtedness included for the purposes of the Merger Event Integration Tests
exceeds the amount of Target Group Financial Indebtedness as of the date of the
Unintegrated Merger Event; and (B) during the period between the effective date
of the Unintegrated Merger Event and the proposed effective date of the
Integrated Merger Event, the Target Group entered into or made acquisitions of
businesses or investments in joint ventures outside the ordinary course of
business (in each case excluding businesses or joint ventures acquired from or
entered into with other members of the Group and excluding acquisitions of
assets made in exchange for similar assets) or paid any dividends or
distributions to any member of the Group other than to another member of the
Target Group or to a member of the TCN Group where the consideration paid, the
investments contractually committed and the dividends or distributions paid in
aggregate exceeded £250,000,000 (or its equivalent in other currencies)] [and]

 

(g)           the ratio of Consolidated Annualised TCN Group Net Operating Cash
Flow plus Target Group Net Operating Cash Flow to Total Interest Charges plus
Pro Forma Target Group Total Interest Charges, calculated in accordance with
paragraph (g) of the definition of “Merger Event Integration Tests”, as at the
most recent Quarter Date prior to the Effective Date, was not less than [•].

 

[Set out confirmations of each element required to determine each ratio]

 

3.             We attach a copy of the combined business plan of the TCN Group
and the Target Group for the period up to the Final Maturity Date in respect of
Facility B.

 

4.             This Compliance Certificate is given by the authorised
signatories of TCN named below and is given without personal liability.

 

Yours faithfully,

 

 

 

 

 

 

 

 

 

Authorised Signatory

Authorised Signatory

 

192

--------------------------------------------------------------------------------


 

for and on behalf of

for and on behalf of

 

 

Telewest Communications Networks Limited

Telewest Communications Networks Limited

 

193

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

PART 1 - MEMBERS OF THE TCN GROUP

 

Name

 

Jurisdiction of
Incorporation/
Organization

 

Company number
(if applicable)

Avon Cable Investments Limited

 

ENG

 

02487110

Avon Cable Joint Venture

 

ENG

 

—

Avon Cable Limited Partnership

 

US

 

—

Barnsley Cable Communications Limited

 

ENG

 

2466594

Birmingham Cable Corporation Limited

 

ENG

 

2170379

Birmingham Cable Finance Limited

 

JERSEY

 

60972

Birmingham Cable Limited

 

ENG

 

2244565

Blue Yonder Workwise Limited

 

ENG

 

4055742

Bradford Cable Communications Limited

 

ENG

 

2664803

Cable Adnet Limited

 

ENG

 

3283202

Cable Camden Limited

 

ENG

 

01795642

Cable Communications (Telecom) Limited

 

ENG

 

02423585

Cable Communications Limited

 

ENG

 

01860121

Cable Enfield Limited

 

ENG

 

02466511

Cable Finance Limited

 

JERSEY

 

FC61656

Cable Guide Limited

 

ENG

 

2025654

Cable Hackney & Islington Limited

 

ENG

 

01795641

Cable Haringey Limited

 

ENG

 

01808589

Cable Interactive Limited

 

ENG

 

03006851

Cable Internet Limited

 

ENG

 

3085918

Cable London Limited

 

ENG

 

01794264

Cable on Demand Limited

 

ENG

 

03039816

Capital City Cablevision Limited

 

ENG

 

SC80665

Central Cable Holdings Limited

 

ENG

 

3008567

Central Cable Limited

 

ENG

 

3008681

Central Cable Sales Limited

 

ENG

 

2985669

Chariot Collection Services Limited (dormant)

 

ENG

 

3155349

Cobweb Business Solutions Limited

 

ENG

 

04523555

Cotswolds Cable Limited Partnership

 

US

 

—

 

194

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Incorporation/
Organization

 

Company number
(if applicable)

Crystal Palace Radio Limited

 

ENG

 

01459745

Crystalvision Productions Limited

 

ENG

 

01947225

Doncaster Cable Communications Limited

 

ENG

 

2407940

Dundee Cable & Satellite

 

ENG

 

SC093114

Edinburgh Cable Limited Partnership

 

US

 

—

Edinburgh Cablevision Limited

 

ENG

 

SC078895

EMS Investments Limited

 

ENG

 

3373057

Estuaries Cable Limited Partnership

 

US

 

—

Eurobell (Holdings) Limited

 

ENG

 

2904215

Eurobell (IDA) Limited

 

ENG

 

3373001

Eurobell (No.2) Limited

 

ENG

 

3405634

Eurobell (No.3) Limited

 

ENG

 

3006948

Eurobell (No.4) Limited

 

ENG

 

2983110

Eurobell (South West) Limited

 

ENG

 

1796131

Eurobell (Sussex) Limited

 

ENG

 

2272340

Eurobell (West Kent) Limited

 

ENG

 

2886001

Eurobell CPE Limited

 

ENG

 

2742145

Eurobell Internet Services Limited

 

ENG

 

3172207

Eurobell Limited

 

ENG

 

2983427

European Business Network Limited (dormant)

 

ENG

 

2146363

Fastrak Limited

 

ENG

 

1804294

Filegale Limited

 

ENG

 

2804553

Front Row Television Limited

 

ENG

 

3261331

General Cable Group Limited

 

ENG

 

2872852

General Cable Holdings Limited

 

ENG

 

2798236

General Cable Investments Limited

 

ENG

 

2885920

General Cable Limited

 

ENG

 

2369824

General Cable Programming Limited

 

ENG

 

2906200

Halifax Cable Communications Limited

 

ENG

 

2459173

Hieronymous Limited

 

ENG

 

SC80135

Imminus (Ireland) Limited

 

ENG

 

267096

Imminus Limited

 

ENG

 

1785381

Lewis Reed Debt Recovery Limited

 

ENG

 

3008683

London South Cable Partnership

 

US

 

—

 

195

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Incorporation/
Organization

 

Company number
(if applicable)

Matchco Directors Limited

 

ENG

 

3840851

MatchCo Limited

 

ENG

 

3405630

Matchco Secretaries Limited

 

ENG

 

4038220

Mayfair Way Management Limited

 

ENG

 

2681702

Middlesex Cable Limited

 

ENG

 

2460325

Northern Credit Limited

 

ENG

 

2743896

Perth Cable Television Limited

 

ENG

 

SC032627

Rapture TV Limited Joint Venture (in liquidation)

 

ENG

 

3196831

Rotherham Cable Communications Limited

 

ENG

 

2455726

Sheffield Cable Communications Limited

 

ENG

 

2465953

Silverlink Business Management Limited

 

ENG

 

03535390

Southwestern Bell International Holdings Limited

 

ENG

 

2378768

TCI US West Cable Communications Group

 

US

 

—

Telewest Carrier Services Limited

 

ENG

 

2475098

Telewest Communications (Central Lancashire) Limited

 

ENG

 

1737862

Telewest Communications (Cotswold) Limited

 

ENG

 

1743081

Telewest Communications (Cotwolds) Venture

 

ENG

 

—

Telewest Communications (Cumbenauld) Limited

 

ENG

 

SC121614

Telewest Communications (Dumbarton) Limited

 

ENG

 

SC121700

Telewest Communications (Dundee and Perth) Limited

 

ENG

 

SC096816

Telewest Communications (East Lothian and Fife) Limited

 

ENG

 

SC150057

Telewest Communications (Falkirk) Limited

 

ENG

 

SC122481

Telewest Communications (Fylde & Wyre) Limited

 

ENG

 

02935056

Telewest Communications (Glenrothes) Limited

 

ENG

 

SC119523

Telewest Communications (Internet) Limited

 

ENG

 

03141035

Telewest Communications (Liverpool) Limited

 

ENG

 

1615567

Telewest Communications (London South) Joint Venture

 

ENG

 

—

Telewest Communications (London South) Limited

 

ENG

 

1697437

Telewest Communications (Midlands & North West) Limited

 

ENG

 

2795350

Telewest Communications (Midlands) Limited

 

ENG

 

1882074

Telewest Communications (Motherwell) Limited

 

ENG

 

SC121617

Telewest Communications (Nominees) Limited

 

ENG

 

2318746

 

196

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Incorporation/
Organization

 

Company number
(if applicable)

Telewest Communications (North East) Limited

 

ENG

 

2378214

Telewest Communications (North East) Partnership

 

ENG

 

—

Telewest Communications (North West) Limited

 

ENG

 

2321124

Telewest Communications (Publications) Limited

 

ENG

 

03860829

Telewest Communications (Scotland) Limited

 

ENG

 

SC80891

Telewest Communications (Scotland Holdings) Limited

 

ENG

 

SC150058

Telewest Communications (Scotland) Venture

 

ENG

 

—

Telewest Communications (South East) Limited

 

ENG

 

2270764

Telewest Communications (South East) Partnership

 

ENG

 

—

Telewest Communications (South Thames Estuary) Limited

 

ENG

 

2270763

Telewest Communications (South West) Limited

 

ENG

 

2271287

Telewest Communications (Southport) Limited

 

ENG

 

03085912

Telewest Communications (St Helens & Knowsley) Limited

 

ENG

 

2466599

Telewest Communications (Taunton & Bridgewater) Limited

 

ENG

 

3184760

Telewest Communications (Telford) Limited

 

ENG

 

2389377

Telewest Communications (Tyneside) Limited

 

ENG

 

2407676

Telewest Communications (Wigan) Limited

 

ENG

 

2451112

Telewest Communications Cable Limited

 

ENG

 

2883742

Telewest Communications Group Limited

 

ENG

 

2514287

Telewest Communications Holdings Limited

 

ENG

 

2982404

Telewest Communications Networks Limited

 

ENG

 

3071086

Telewest Communications Services Limited

 

ENG

 

2415291

Telewest Health Trustees Limited

 

ENG

 

3936764

Telewest Limited

 

ENG

 

03291383

Telewest Parliamentary Holdings Limited

 

ENG

 

2514316

Telewest Share Trust Limited

 

ENG

 

02472760

Telewest Trustees Limited

 

ENG

 

03071066

Telewest Workwise Limited

 

ENG

 

4055744

The Cable Corporation Equipment Limited

 

ENG

 

2116958

The Cable Corporation Limited

 

ENG

 

2075227

The Cable Equipment Store Limited

 

ENG

 

2693805

The North London Channel Limited

 

ENG

 

02527764

 

197

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Incorporation/
Organization

 

Company number
(if applicable)

The Yorkshire Cable Group Limited

 

ENG

 

2782818

Theseus No.1 Limited

 

ENG

 

02994027

Theseus No.2 Limited

 

ENG

 

02994061

Tyneside Cable Limited Partnership

 

US

 

—

United Cable (London South) Limited Partnership

 

US

 

—

Wakefield Cable Communications Limited

 

ENG

 

2400909

West Midlands Credit Limited

 

ENG

 

2989858

Windsor Television Limited

 

ENG

 

1745542

Yorkshire Cable Communications Limited

 

ENG

 

2490136

Yorkshire Cable Finance Limited

 

ENG

 

2993376

Yorkshire Cable Limited

 

ENG

 

02792601

Yorkshire Cable Properties Limited

 

ENG

 

02951884

Yorkshire Cable Telecom Limited

 

ENG

 

2743897

 

198

--------------------------------------------------------------------------------


 

PART 2 - MEMBERS OF THE FLEXTECH GROUP

 

Name

 

Jurisdiction of
Incorporation

 

Company
number (if
applicable)

Flextech Broadcasting Limited

 

ENG

 

04125325

UK Living Limited

 

ENG

 

02802598

Starstream Limited

 

ENG

 

01733724

Maidstone Broadcasting

 

ENG

 

02721189

Bravo TV Limited

 

ENG

 

02342064

Ed Stone Limited

 

ENG

 

4170969

Flextech Broadband Limited

 

ENG

 

04125315

UKTV Interactive Limited

 

ENG

 

3950210

UKTV New Ventures Limited

 

ENG

 

04266373

UKTV New Ventures Joint Venture

 

ENG

 

partnership

United Artists Investments Limited

 

ENG

 

2761569

Flextech Business News Limited

 

ENG

 

02954531

Continental Shelf 16 Limited

 

ENG

 

03005499

UK Channel Management Limited

 

ENG

 

3322468

UK Gold Holdings Limited

 

ENG

 

3298738

TVS Television Limited

 

ENG

 

591652

TVS Pension Fund Trustees Limited

 

ENG

 

1539051

Telso Communications Limited

 

ENG

 

2067186

Screenshop Limited

 

ENG

 

3529106

Flextech Rights Limited

 

ENG

 

2981104

Minotaur International Limited

 

ENG

 

3059563

Flextech Television Limited

 

ENG

 

2294553

Vis ITV Limited (Joint Venture of FTL)

 

ENG

 

4000147

Flextech Interactive Limited

 

ENG

 

3184754

Interactive Digital Sales Limited

 

ENG

 

4257717

Flextech Satellite Investments Limited

 

ENG

 

2710978

UK Gold Services Limited

 

ENG

 

2702737

UK Gold Television Limited

 

ENG

 

2702652

UK Gold Broadcasting Limited

 

ENG

 

2702650

IVS Cable Holdings Limited

 

JER

 

41688

Flextech Music Publishing Limited

 

ENG

 

3673917

 

199

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Incorporation

 

Company
number (if
applicable)

Flextech (1992) Limited

 

ENG

 

1190025

Flextech Media Holdings Limited

 

ENG

 

2678886

Flextech (Kindernet Investment) Limited

 

ENG

 

1260228

Flextech-Flexinvest Limited

 

ENG

 

1192945

Flextech IVS Limited

 

ENG

 

2678882

Flextech Family Channel Limited

 

ENG

 

2856303

Flextech Distribution Limited

 

ENG

 

2678883

Flextech Childrens Channel Limited

 

ENG

 

2678881

Flextech Communications Limited

 

ENG

 

2588902

Flextech (Travel Channel) Limited

 

ENG

 

3427763

Flextech Digital Broadcasting Limited

 

ENG

 

3298737

Flextech Living Health Limited

 

ENG

 

3673915

Flextech Video Games Limited

 

ENG

 

2670829

Action Stations (2000) Limited

 

ENG

 

2851455

Action Stations (Lakeside) Limited

 

ENG

 

2870844

Action Stations (Millennium) Limited

 

ENG

 

3450308

Supporthaven Plc

 

ENG

 

2792466

Flextech Limited

 

ENG

 

2688411

Flexmedia Limited

 

ENG

 

5217460

Flextech Investments (Jersey) Limited

 

JER

 

66951

Flextech Broadband Holdings Limited

 

ENG

 

4197227

Flextech Homeshopping Limited

 

ENG

 

3156792

Multimedia Mapping Limited

 

ENG

 

3059563

Recommend Limited

 

ENG

 

3692064

Sit-up Limited

 

ENG

 

3877786

UK Programme Distribution Limited

 

ENG

 

3323782

Xrefer.com Limited

 

ENG

 

3840990

 

200

--------------------------------------------------------------------------------


 

PART 3 - EXCLUDED SUBSIDIARIES

 

Name

 

Jurisdiction of
Incorporation

 

Company
number (if
applicable)

Telewest Finance Corporation

 

Delaware

 

 

 

201

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

PART 1 - EXISTING ENCUMBRANCES

 

A:

Existing Encumbrances to be discharged in full within 10 days of the Closing
Date:

 

 

 

 

I.

July 2004 Documents

 

 

1.

New Composite Guarantee and Debenture dated 14 July 2004 granted by TCN and
certain of its subsidiaries and associated partnerships in favour of CIBC World
Markets PLC as security trustee to the extent representing the obligations of
those chargors that are not Original Guarantors.

 

 

2.

Composite Guarantee and Debenture dated 14 July 2004 granted by Flextech
Limited, Fleximedia Limited and Telewest Communications Holdco Limited in favour
of CIBC World Markets PLC as security trustee.

 

 

3.

Security Account Charge dated 14 July 2004 granted by TCN in in favour of CIBC
World Markets PLC as security trustee.

 

 

4.

Charge Over Shares dated 14 July 2004 granted by Telewest Global, Inc. in favour
of CIBC World Markets PLC as security trustee in respect of the shares of
Telewest UK.

 

 

5.

New Charge Over Shares dated 14 July 2004 granted by Telewest Communications plc
in favour of CIBC World Markets PLC as security trustee.

 

 

6.

Assignment of Loans dated 14 July 2004 granted by Telewest Global, Inc. in
favour of CIBC World Markets PLC as security trustee.

 

 

7.

New Assignment of Loans dated 14 July 2004 granted by Telewest Communications
plc in favour of CIBC World Markets PLC as security trustee.

 

 

8.

Security Agreement dated 14 July 2004 granted by Birmingham Cable Limited in
favour of CIBC World Markets PLC as security trustee.

 

 

9.

Security Agreement (Jersey) dated 14 July 2004 granted by Birmingham Cable
Limited in favour of CIBC World Markets PLC as security trustee.

 

 

10.

Security Agreement (Jersey) dated 14 July 2004 granted by Flextech Broadband
Limited in favour of CIBC World Markets PLC as security trustee.

 

 

11.

Security Agreement (Jersey) dated 14 July 2004 granted by Flextech (1992)
Limited in favour of CIBC World Markets PLC as security trustee.

 

 

12.

Share Pledge (Scotland) dated 14 July 2004 granted by Telewest Limited in favour
of CIBC World Markets PLC as security trustee.

 

 

13.

Share Pledge (Scotland) dated 14 July 2004 granted by Telewest Communications
(Scotland Holdings) Limited in favour of CIBC World Markets PLC as security
trustee.

 

 

14.

Deed of Subordination dated 14 July 2004 between Telewest Global Inc. and CIBC
World Markets PLC as security trustee.

 

202

--------------------------------------------------------------------------------


 

15.

Deed of Subordination dated 14 July 2004 between Telewest UK and CIBC World
Markets PLC as security trustee.

 

 

16.

Deed of Subordination dated 14 July 2004 between Flextech Limited, Fleximedia
Limited and Telewest Communications Holdco Limited and CIBC World Markets PLC as
security trustee.

 

 

17.

New Deed of Subordination dated 14 July 2004 between Telewest Communications plc
and CIBC World Markets PLC as security trustee.

 

 

II.

March 2001 Documents

 

 

1.

Composite Guarantee and Debenture dated 16 March 2001 granted by TCN, Telewest
Finance Corporation and certain Subsidiaries and associated partnerships of TCN
in favour of CIBC World Markets PLC as security trustee, to the extent
representing the obligations of those chargors that are not Original Guarantors.

 

 

2.

Assignment of Loans dated 16 March 2001 granted by Telewest Communications Plc
in favour of CIBC World Markets PLC as security trustee.

 

 

3.

Share Charge dated 16 March 2001 granted by Telewest Communications Plc in
favour of CIBC World Markets PLC as security trustee in relation to its shares
in TCN.

 

 

4.

Share Pledge (Scotland) dated 16 March 2001granted by Telewest Limited in favour
of CIBC World Markets PLC as security trustee.

 

 

5.

Share Pledge (Scotland) dated 16 March 2001 granted by Telewest Communications
(Scotland Holdings) Limited in favour of CIBC World Markets PLC as security
trustee.

 

 

6.

Security Agreement (Jersey) dated 16 March 2001 granted by Birmingham Cable
Limited in favour of CIBC World Markets PLC as security trustee.

 

 

7.

Security Agreement (Jersey) dated 16 March 2001 granted by Flextech Broadband
Limited (formerly Cheltrading 283 Limited) in favour of CIBC World Markets PLC
as security trustee.

 

 

8.

Security Agreement (Jersey) dated 16 March 2001 granted by Flextech (1992)
Limited in favour of CIBC World Markets PLC as security trustee.

 

 

9.

Charge over Deposit Account dated 27 September 2002 granted by TCN in favour of
CIBC World Markets PLC as security trustee.

 

 

10.

Deed of Subordination dated 16 March 2001 between Telewest Communications plc
and CIBC World Markets PLC as security trustee.

 

203

--------------------------------------------------------------------------------


 

B:

Existing Encumbrances

 

 

 

 

I.

July 2004 Documents

 

 

1.

New Composite Guarantee and Debenture dated 14 July 2004 granted by TCN and
certain Subsidiaries and associated partnerships of TCN in favour of CIBC World
Markets PLC as security trustee to the extent representing the obligations of
those chargors that are Original Guarantors

 

 

2.

Bond and Floating Charge (Scotland) dated 14 July 2004 granted by Telewest
Communications (Scotland Holdings) Limited in favour of CIBC World Markets PLC
as security trustee.

 

 

3.

Bond and Floating Charge (Scotland) dated 14 July 2004 granted by Telewest
Communications (Scotland) Limited in favour of CIBC World Markets PLC as
security trustee.

 

 

4.

Bond and Floating Charge (Scotland) dated 14 July 2004 granted by Telewest
Communications (Dundee & Perth) Limited in favour of CIBC World Markets PLC as
security trustee.

 

 

5.

Bond and Floating Charge (Scotland) dated 14 July 2004 granted by Telewest
Communications (Motherwell) Limited in favour of CIBC World Markets PLC as
security trustee.

 

 

6.

Pledge and Security Agreement (US) dated 14 July 2004 granted by TCI/US West
Cable Communications Group and others in favour of CIBC World Markets PLC as
security trustee regarding interests in Avon Cable Limited Partnership.

 

 

7.

Pledge and Security Agreement (US) dated 14 July 2004 granted by TCI/US West
Cable Communications Group and others in favour of CIBC World Markets PLC as
security trustee regarding interests in Cotswolds Cable Limited Partnership.

 

 

8.

Pledge and Security Agreement (US) dated 14 July 2004 granted by TCI/US West
Cable Communications Group and others in favour of CIBC World Markets PLC as
security trustee regarding interests in Edinburgh Cable Limited Partnership.

 

 

9.

Pledge and Security Agreement (US) dated 14 July 2004 granted by TCI/US West
Cable Communications Group and others in favour of CIBC World Markets PLC as
security trustee regarding interests in Estuaries Cable Limited Partnership.

 

 

10

Pledge and Security Agreement (US) dated 14 July 2004 granted by TCI/US West
Cable Communications Group and others in favour of CIBC World Markets PLC as
security trustee regarding interests in Tyneside Cable Limited Partnership.

 

 

11.

Pledge and Security Agreement (US) dated 14 July 2004 granted by TCI/US West
Cable Communications Group and others in favour of CIBC World Markets PLC as
security trustee regarding interests in United Cable (London South) Limited
Partnership.

 

 

12.

Pledge and Security Agreement (US) dated 14 July 2004 granted by Theseus No.1
and Theseus No.2 in favour of CIBC World Markets PLC as security trustee
regarding interests in TCI/US West Cable Communications Group.

 

204

--------------------------------------------------------------------------------


 

13.

Pledge and Security Agreement (US) dated 14 July 2004 granted by United Cable
(London South) Limited Partnership and Crystal Palace Radio Limited in favour of
CIBC World Markets PLC as security trustee regarding interests in London South
Cable Partnership.

 

 

14.

Amended and Restated Reimbursement and Contribution Agreement dated 14 July 2004
and made between TCN, Avon Cable Limited Partnership, Cotswolds Cable Limited
Partnership, Edinburgh Cable Limited Partnership, Estuaries Cable Limited
Partnership, TCI/US West Cable Communications Group, Tyneside Cable Limited
Partnership, United Cable (London South) Limited Partnership and London South
Cable Partnership.

 

 

II.

March 2001 Documents

 

 

1.

Composite Guarantee and Debenture dated 16 March 2001 granted by TCN, Telewest
Finance Corporation and certain Subsidiaries and associated partnerships of TCN
in favour of CIBC World Markets PLC as security trustee, to the extent
representing the obligations of those chargors that are Original Guarantors.

 

 

2.

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by TCI/US West Cable Communications Group
and others in favour of CIBC World Markets PLC as security trustee regarding
interests in Avon Cable Limited Partnership.

 

 

3.

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by TCI/US West Cable Communications Group
and others in favour of CIBC World Markets PLC as security trustee regarding
interests in Cotswolds Cable Limited Partnership.

 

 

4.

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by TCI/US West Cable Communications Group
and others in favour of CIBC World Markets PLC as security trustee regarding
interests in Edinburgh Cable Limited Partnership.

 

 

5.

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by TCI/US West Cable Communications Group
and others in favour of CIBC World Markets PLC as security trustee regarding
interests in Estuaries Cable Limited Partnership.

 

 

6.

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by TCI/US West Cable Communications Group
and others in favour of CIBC World Markets PLC as security trustee regarding
interests in Tyneside Cable Limited Partnership.

 

 

7.

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by TCI/US West Cable Communications Group
and others in favour of CIBC World Markets PLC as security trustee regarding
interests in United Cable (London South) Limited Partnership.

 

 

8.

Pledge and Security Agreement (US) dated 16 March 2001 granted by Theseus No.1
and Theseus No.2 in favour of CIBC World Markets PLC as security trustee
regarding interests in TCI/US West Cable Communications Group.

 

205

--------------------------------------------------------------------------------


 

9.

Pledge and Security Agreement (US) dated 16 March 2001, as amended by a first
amendment dated 14 July 2001, granted by United Cable (London South) Limited
Partnership and Crystal Palace Radio Limited in favour of CIBC World Markets PLC
as security trustee regarding interests in London South Cable Partnership.

 

 

10.

Bond and Floating Charge (Scotland) dated 16 March 2001 granted by Telewest
Communications (Scotland Holdings) Limited in favour of CIBC World Markets PLC
as security trustee.

 

 

11.

Bond and Floating Charge (Scotland) dated 16 March 2001 granted by Telewest
Communications (Scotland) Limited in favour of CIBC World Markets PLC as
security trustee.

 

 

12.

Bond and Floating Charge (Scotland) dated 16 March 2001 granted by Telewest
Communications (Dundee & Perth) Limited in favour of CIBC World Markets PLC as
security trustee.

 

 

13.

Bond and Floating Charge (Scotland) dated 16 March 2001 granted by Telewest
Communications (Motherwell) Limited in favour of CIBC World Markets PLC as
security trustee.

 

 

III.

Other

 

 

 

Charge

 

Chargor

 

Details of Encumbrance

 

Date

 

 

 

 

 

 

 

 

1.

Collateral Account Security Assignment in favour of Lloyds (Nimrod) Specialist
Finance Limited

 

Cable Corporation Limited (The)

 

Collateral Account Security Assignment in favour of Lloyds (Nimrod) Specialist
Finance Limited created 18/05/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under or in connection with any of the Lease documents

SHORT PARTICULARS: The Assignor assigns and agrees to assign the Lessor
Collateral Account and the deposit (the deposit being all sums standing to the
credit of the Collateral Account)

 

18/05/99

 

 

 

 

 

 

 

 

2.

Legal Charge in favour of Barclays Bank PLC

 

Cable London Limited

 

Legal Charge in favour of Barclays Bank PLC created 27/07/1990

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: Television House, Clarendon Road, Turnpike Lane L/B Haringey
T/N: NGL L29756

 

27/07/90

 

206

--------------------------------------------------------------------------------


 

3.

Legal Charge in favour of Barclays Bank PLC

 

Cable London Limited

 

Legal Charge in favour of Barclays Bank PLC created 22/10/1992

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: Land at rear of 60/70 Clarendon Road, Hornsey, Haringey,
London, and known as Car Park No 2

 

22/10/92

 

 

 

 

 

 

 

 

4.

Legal Charge in favour of Barclays Bank PLC

 

Cable London Limited

 

Legal Charge in favour of Barclays Bank PLC created 22/10/1992

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: Site 14, Clarendon Road Estate, Clarendon Road, Haringey,
London T/N: NGL 361617

 

22/10/92

 

 

 

 

 

 

 

 

5.

Legal Charge in favour of Barclays Bank PLC

 

Cable London Limited

 

Legal Charge in favour of Barclays Bank PLC created 03/01/1995

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: Car Park No 1 & No 2 60/70 (inclusive) Clarendon Road, L/B of
Haringey

 

03/01/95

 

 

 

 

 

 

 

 

6.

Deposit Agreement to Secure own Liabilities in favour of Lloyds TSB Bank plc

 

Eurobell (Holdings) Limited

 

Deposit Agreement to Secure own Liabilities in favour of Lloyds TSB Bank Plc
created 01/11/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: The deposit (debts on account 7955640 and interest due)

 

01/11/99

 

 

 

 

 

 

 

 

7.

Deposit Agreement to Secure own Liabilities in favour of Lloyds Bank plc

 

Eurobell (South West) Limited

 

Deposit Agreement to Secure own Liabilities in favour of Lloyds TSB Bank Plc
created 29/05/1997

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under or in connection with the Indemnity

SHORT PARTICULARS: All such rights to the repayment of the deposit

 

29/05/97

 

207

--------------------------------------------------------------------------------


 

8.

Deposit Agreement to secure own liabilities in favour of Lloyds Bank plc

 

Eurobell (Sussex) Limited

 

Deposit Agreement to secure own liabilities in favour of Lloyds Bank plc created
29/05/1997

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under or in connection with the Indemnity

SHORT PARTICULARS: All such rights to the repayment of the deposit as the
Company then had under the terms upon which the deposit was made and the
provisions contained in the Agreement

 

29/05/97

 

 

 

 

 

 

 

 

9.

Deposit Agreement to secure own liabilities in favour of Lloyds Bank plc

 

Eurobell (West Kent) Limited

 

Deposit Agreement to secure own liabilities in favour of Lloyds Bank plc created
29/05/1997

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: All such rights to the repayment of the deposit

 

29/05/97

 

 

 

 

 

 

 

 

10.

Charge on cash deposit in favour of Crosby Sterling Limited

 

General Cable Limited

 

Charge on cash deposit in favour of Crosby Sterling Limited created 25/05/1995

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under the terms of the Option Agreement or Charge

SHORT PARTICULARS: The Chargor charges the deposit by way of first fixed charge
in favour of the Chargee.

 

25/05/95

 

 

 

 

 

 

 

 

11.

Legal Charge in favour of Barclays Bank PLC

 

Sheffield Cable Communications Limited

 

Legal Charge in favour of Barclays Bank PLC created 24/12/1996

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: L/H property K/A, 1 Chippingham Street, Sheffield

 

24/12/96

 

208

--------------------------------------------------------------------------------


 

12.

Legal Charge in favour of Barclays Bank PLC

 

Sheffield Cable Communications Limited

 

Legal Charge in favour of Barclays Bank PLC created 12/11/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: L/Hold property known as 1.62 acres of land at Sheffield
Technology Park, Chippenham Street, Sheffield

 

12/11/99

 

 

 

 

 

 

 

 

13.

Deed of Charge over Credit Balances in favour of Barclays Bank PLC

 

TCN

 

Deed of Charge over Credit Balances in favour of Barclays Bank PLC created
15/10/2004

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: Fixed charge over all the specified deposits together with
all interest accruing on such deposits. Assignment by the Chargor for the
purposes of and to give effect to the security over the right of the Chargor to
require repayment of such deposits and interest thereon

 

15/10/04

 

 

 

 

 

 

 

 

14.

Deed of Charge in favour of The Toronto Dominion Bank

 

Telewest Communications (London South) Limited

 

Deed of Charge in favour of The Toronto Dominion Bank created 12/11/1985

AMOUNT SECURED: All monies due or to become due from the Company and/or Crystal
Palace Radio Limited and/or Colourvision UK Limited Partnership under the terms
of the Loan and Guarantee Facility Agreement

SHORT PARTICULARS: First fixed charge over all its rights, title and interest in
and to all monies whatsoever from time to time or payable or from time to time
accruing from the borrowers to the Chargee etc.

 

12/11/85

 

209

--------------------------------------------------------------------------------


 

15.

Supplemental Deed in favour of The Toronto Dominion Bank (and its successors and
permitted assigns)

 

Telewest Communications (London South) Limited

 

Supplemental Deed in favour of The Toronto Dominion Bank (and its successors and
permitted assigns) created 13/09/1989

AMOUNT SECURED: All monies due or to become due from the Company and/or any of
the other companies named therein to the Chargee under the terms of this Charge
and the Agreements defined therein

SHORT PARTICULARS: First fixed charge on all or any of the Charged Assets

 

13/09/89

 

 

 

 

 

 

 

 

16.

Mortgage of Deposited Monies in favour of Electricity Supply Nominees Limited

 

Telewest Communications (South East) Limited

 

Mortgage of Deposited Monies in favour of Electricity Supply Nominees Limited
created 21/01/1994

AMOUNT SECURED: The obligations covenants and liabilities of the Company to the
Chargee under the provision of two leases

SHORT PARTICULARS: A book debt in the sum of £160,000 standing to the credit of
the company’s account

 

21/01/94

 

 

 

 

 

 

 

 

17.

Deed of Variation and Further Charge in favour of Electricity Supply Nominees
Limited

 

Telewest Communications (South East) Limited

 

Deed of Variation and Further Charge in favour of Electricity Supply Nominees
Limited created 26/06/1995

AMOUNT SECURED: The obligations covenants and liabilities of the Company to the
Chargee under a lease dated 21 January 1995 as varied by a supplemental lease

SHORT PARTICULARS: The book debts in the sum of £160,000 owing by Midland Bank
Plc to the Company

 

26/06/95

 

 

 

 

 

 

 

 

18.

Collateral Account Security Assignment in favour of Robert Fleming Leasing
(Number 4) Limited

 

The Yorkshire Cable Group Limited

 

Collateral Account Security Assignment in favour of Robert Fleming Leasing
(Number 4) Limited created 18/05/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under or in connection with any of the Lease Documents

SHORT PARTICULARS: The Assignor assigns and agrees to assign the Lessor
Collateral Account and the deposit

 

18/05/99

 

210

--------------------------------------------------------------------------------


 

19.

Collateral Account Security Assignment in favour of Robert Fleming Leasing
(Number 4) Limited

 

The Yorkshire Cable Group Limited

 

Collateral Account Security Assignment in favour of Robert Fleming Leasing
(Number 4) Limited created 16/03/2001

AMOUNT SECURED: All monies, debts, obligations and liabilities due or to become
due from the Company to the Chargee under or in connection with any of the Lease
Agreements to which the Company is a party

SHORT PARTICULARS: All the right, title, benefit and interest of the Company in
the Lessor Collateral Account and the deposit

 

16/03/01

 

 

 

 

 

 

 

 

20.

Collateral Account Security Assignment in favour of Lloyds (Nimrod) Specialist
Finance Limited

 

The Yorkshire Cable Group Limited

 

Collateral Account Security Assignment in favour of Lloyds (Nimrod) Specialist
Finance Limited created 18/05/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under or in connection with any of the Lease documents

SHORT PARTICULARS: The Assignor assigns and agrees the assign the Lessor
Collateral Account and the deposit

 

18/05/99

 

 

 

 

 

 

 

 

21.

Collateral Account Security Assignment in favour of Lombard Commercial Limited

 

The Yorkshire Cable Group Limited

 

Collateral Account Security Assignment in favour of Lombard Commercial Limited
created 18/05/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
under or in connection with any of the Lease documents

SHORT PARTICULARS: The Assignor assigns and agrees to assign the Lessor
Collateral Account and the deposit

 

18/05/99

 

 

 

 

 

 

 

 

22.

Deed as to Deposit Monies in favour of Langley Quay Investments Limited

 

Windsor Television Limited

 

Deed as to Deposit Monies in favour of Langley Quay Investments Limited created
09/07/1999

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: £44,000 and, in addition, all interest and other accruals
from time to time standing to the credit of the account opened by the Landlord

 

09/07/99

 

211

--------------------------------------------------------------------------------


 

23.

Legal Charge in favour of Barclays Bank PLC

 

Yorkshire Cable Properties Limited

 

Legal Charge in favour of Barclays Bank PLC created 24/12/1996

AMOUNT SECURED: All monies due or to become due from the Company and/or The
Yorkshire Cable Group Limited to the Chargee on any account

SHORT PARTICULARS: F/H Property K/A Units 8 & 9 &10 & adjoining land Mayfair
Business Park, Broad Lane, Bradford, West Yorkshire T/N: WYK510647

 

24/12/96

 

 

 

 

 

 

 

 

24.

Legal Charge in favour of Barclays Bank PLC

 

Yorkshire Cable Communications Limited

 

Legal Charge in favour of Barclays Bank PLC created 16/06/1992

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: Units 8, 9, 10 and adjoining land, Mayfair Business Park,
Sticker Lane, Bradford, West Yorkshire T/N:WYK452168

 

16/06/92

 

 

 

 

 

 

 

 

25.

Legal Charge in favour of Barclays Bank PLC

 

Yorkshire Cable Communications Limited

 

Legal Charge in favour of Barclays Bank PLC created 24/12/1996

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: F/H Property K/A Units 4 & 5 Mayfair Business Park, Broad
Lane, Bradford, West Yorkshire

 

24/12/96

 

 

 

 

 

 

 

 

26.

Legal Charge in favour of Barclays Bank PLC

 

Yorkshire Cable Communications Limited

 

Legal Charge in favour of Barclays Bank PLC created 24/12/1996

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: L/H Property K/A Units 8 & 9 & 10 & adjoining land Mayfair
Business Park, Broad Lane, Bradford

 

24/12/96

 

212

--------------------------------------------------------------------------------


 

27.

Legal Charge in favour of Barclays Bank PLC

 

Yorkshire Cable Communications Limited

 

Legal Charge in favour of Barclays Bank PLC created 24/12/1996

AMOUNT SECURED: All monies due or to become due from the Company to the Chargee
on any account

SHORT PARTICULARS: F/H Property K/A Units 6 & 7 Mayfair Business Park, Broad
Lane, Bradford, West Yorkshire T/N: WYK535713

 

24/12/96

 

213

--------------------------------------------------------------------------------


 

PART 2 - EXISTING LOANS

 

Closing balance in GBP

 

31 October 04

 

 

 

(UK GAAP)

 

 

 

 

 

Debtor

 

Amount

 

Flextech 1992 Limited owing to Yorkshire Cable Communications Ltd.

 

2,475,596

 

Flextech Digital Broadcasting Limited owing to Telewest Communications Group Ltd

 

500

 

Flextech Interactive Limited owing to Yorkshire Cable Communications Ltd

 

2,636,998

 

Flextech Rights Limited owing to Yorkshire Cable Communications Ltd

 

125,438,385

 

Flextech Television Limited owing to Telewest Communications Networks Ltd

 

193,125,916

 

Flextech Television Limited owing to Yorkshire Cable Communications Ltd

 

63,860,409

 

HSN Direct International Limited owing to Yorkshire Cable Communications Ltd

 

12,280

 

Interactive Digital Sales Limited owing to Telewest Communications Group Ltd

 

862,805

 

Minotaur International Limited owing to Yorkshire Cable Communications Ltd

 

3,390

 

Screenshop Limited owing to Yorkshire Cable Communications Ltd

 

12,751

 

Smashedatom Limited owing to Yorkshire Cable Communications Ltd

 

50

 

Telewest Communications Holdco Ltd owing to Yorkshire Cable Communications Ltd

 

1,545,208

 

Telewest UK Ltd owing to Yorkshire Cable Communications Ltd

 

2,108,121

 

Telewest Global Inc owing to Telewest Communications Networks Ltd

 

545,108

 

Network Gaming Consultancy owing to Yorkshire Cable Communications Ltd

 

67,521

 

TVS Television Limited owing to Telewest Communications Group Ltd

 

3,000

 

TVS Television Limited owing to Yorkshire Cable Communications Ltd

 

765,497

 

Blue Yonder Workwise owing to Avon Cable Joint Venture

 

469,198

 

Blue Yonder Workwise owing to Telewest Communications Group Ltd

 

219,406

 

Blue Yonder Workwise owing to Yorkshire Cable Communications

 

1,379132

 

Cable Adnet Ltd owing to Telewest Communications Group Ltd

 

3,755,437

 

Cable Finance Ltd owing to Telewest Communications Group Ltd

 

369

 

Cable Guide Ltd owing to Cable London Ltd

 

394

 

General Cable Programming owing to Yorkshire Cable Communications

 

23

 

Imminus (Ireland) Ltd owing to Telewest Communications Group Ltd

 

98

 

General Cable Programming Ltd owing to Telewest Communications Networks Ltd

 

23,400

 

General Cable Programming Ltd. owing to General Cable Ltd.

 

160,001

 

 

 

 

 

 

 

399,470,993

 

 

214

--------------------------------------------------------------------------------


 

PART 3 - EXISTING FINANCIAL INDEBTEDNESS

Closing balance in GBP

 

31 October 04
(UK GAAP)

 

 

 

 

 

A:

Existing Financial Indebtedness to be repaid in full on the Closing Date:

 

 

 

 

 

 

 

 

Financial Indebtedness under the Existing Credit Facility

 

1,840,000,000

 

 

 

 

 

B:

Existing Financial Indebtedness:

 

 

 

 

 

 

 

 

Property mortgages

 

 

 

 

 

 

 

Yorkshire Cable Communications Ltd Treasury Loan with Barclays Bank

 

802,549

 

 

 

 

 

Sheffield Cable Communications Ltd Treasury Loan with Barclays Bank

 

3,075,268

 

 

 

 

 

Sheffield Cable Communications Ltd Treasury Loan with Barclays Bank

 

1,058,466

 

 

 

 

 

Yorkshire Cable Communications Ltd Commercial Mortgage with Barclays Bank

 

528,000

 

 

 

 

 

Cable London Ltd Medium Term Loan with Barclays Bank

 

515,100

 

 

 

 

 

Teleinvest loan

 

500,000

 

 

 

 

 

Finance lease creditors (details set out in Schedule 15)

 

127,506,116

 

 

 

 

 

Flextech loan stock

 

28,000

 

 

 

 

 

Intercompany Indebtedness

 

 

 

 

 

 

 

Telewest Communications Group Ltd owing to Bravo TV Limited

 

176,193

 

 

 

 

 

Yorkshire Cable Communications Ltd owing to Bravo TV Limited

 

30,102,631

 

 

 

 

 

Yorkshire Cable Communications Ltd owing to Continental Shelf 16 Limited

 

860,153

 

 

 

 

 

Yorkshire Cable Communications Ltd owing to Ed Stone Limited

 

4,319

 

 

 

 

 

Telewest Communications Networks Limited owing to Flextech (Travel Channel)
Limited

 

19,500,000

 

 

 

 

 

Telewest Communications Group Ltd owing to Flextech 1992 Limited

 

1,013,798

 

 

 

 

 

Telewest Communications Networks Limited owing to Flextech Communications
Limited

 

147,330,000

 

 

 

 

 

Telewest Communications Networks Limited owing to Flextech Digital Broadcasting
Limited

 

363,400,000

 

 

 

 

 

Yorkshire Cable Communications Ltd owing to Flextech Digital Broadcasting
Limited

 

6,671,719

 

 

 

 

 

Telewest Communications Networks Limited owing to Flextech Family Channel
Limited

 

197,000,000

 

 

 

 

 

Telewest Communications Group Limited owing to Flextech Interactive Limited

 

673,721

 

 

 

 

 

Telewest Communications Group Limited owing to Flextech Living Health Limited

 

8,983

 

 

 

 

 

Yorkshire Cable Communications Ltd owing to Flextech Living Health Limited

 

1,225,556

 

 

 

 

 

Telewest Communications Group Ltd owing to Flextech Rights Limited

 

4,000,000

 

 

 

 

 

Telewest Communications Group Ltd owing to Flextech Television Limited

 

29,118,569

 

 

 

 

 

Telewest Communications Networks Limited owing to Flextech Video Games Limited

 

261,800,000

 

 

 

 

 

Yorkshire Cable Communications Ltd owing to Interactive Digital Sales Limited

 

114,768,672

 

 

 

 

 

Telewest Communications Group Ltd owing to Maidstone Broadcasting

 

70,673

 

 

 

 

 

Yorkshire Communications Group Ltd owing to Maidstone Broadcasting

 

23,754,374

 

 

 

 

 

Telewest Communications Group Ltd owing to Starstream Limited

 

63,077

 

 

 

 

 

Yorkshire Cable Communications Ltd owing to Starstream Limited

 

25,621,749

 

 

 

 

 

Telewest Communications Group Ltd owing to UK Living Limited

 

6,051,381

 

 

 

 

 

Yorkshire Cable Communications Ltd owing to UK Living Limited

 

68,003,152

 

 

 

 

 

Telewest Communications Networks Limited owing to United Artists Investments
Limited

 

856,830,000

 

 

 

 

 

Telewest Workwise Limited owing to Telewest Communications Holdco Ltd

 

2,694,000

 

 

 

 

 

 

 

4,134,756,219

 

 

215

--------------------------------------------------------------------------------


 

PART 4 - EXISTING PERFORMANCE BONDS

 

Beneficiary/
Customer

 

Date Issued

 

Expiry Date

 

Amount
(in GBP)

 

Bank

 

Secured with
cash deposit

ACE Insurance S.A. – N.V.

 

29/09/2004

 

29/09/2005

 

700,000.00

 

Barclays

 

Yes in full

Basildon Council + others

 

02/04/1997

 

01/04/2001

 

103,000.00

 

Barclays

 

No

Birmingham City Council

 

30/11/2000

 

 

 

75,000.00

 

The Royal Bank of Scotland

 

No

Blackpool Borough Council

 

04/03/1998

 

 

 

112,406.00

 

Barclays

 

No

Borough of Croydon

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

Borough of Kingston & Richmond

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

Boroughs of Merton & Sutton

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

Carmock Council & Others (#3)

 

02/04/1997

 

01/04/2001

 

100,000.00

 

Barclays

 

No

Cheltenham Borough Council

 

26/06/1997

 

25/06/2001

 

225,000.00

 

Barclays

 

No

Council + 5

 

17/04/1997

 

01/04/2001

 

104,000.00

 

Barclays

 

No

Dudley Council & Others (#3)

 

02/04/1997

 

01/04/2001

 

103,000.00

 

Barclays

 

No

Edinburgh + Lothian Councils

 

02/04/1997

 

01/04/2001

 

100,000.00

 

Barclays

 

No

Essex County Council

 

17/04/1997

 

01/04/2001

 

103,000.00

 

Barclays

 

No

Fife Council + others (#2)

 

02/04/1997

 

01/04/2001

 

100,000.00

 

Barclays

 

No

Fylde Council

 

02/04/1997

 

01/04/2001

 

100,000.00

 

Barclays

 

No

Gloucestershire County Council

 

17/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

HM Customs and Excise

 

13/11/2000

 

continuous

 

20,000.00

 

Barclays

 

No

Islington Council

 

27/10/2000

 

30/04/2004

 

50,000.00

 

Barclays

 

No

Liverpool & Sefton Councils

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

Liverpool City Council

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

Local authority

 

 

 

 

 

154,498.00

 

Lloyds

 

Yes in full

 

216

--------------------------------------------------------------------------------


 

Beneficiary/
Customer

 

Date Issued

 

Expiry Date

 

Amount
(in GBP)

 

Bank

 

Secured with
cash deposit

Local authority

 

 

 

 

 

194,643.00

 

Lloyds

 

Yes in full

Local authority

 

 

 

 

 

143,549.00

 

Lloyds

 

Yes in full

Lothian Council + others (#3)

 

02/04/1997

 

01/04/2001

 

102,000.00

 

Barclays

 

No

Rent guarantee

 

 

 

 

 

103,483.10

 

Lloyds

 

Yes in full

Sefton Council

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

Slough Borough Council

 

05/07/2002

 

July-05

 

35,000.00

 

Barclays

 

No

South Glous + North Somerset Council

 

02/04/1997

 

01/04/2001

 

102,000.00

 

Barclays

 

No

St Helens & Knowsley Council

 

02/04/1997

 

01/04/2001

 

102,000.00

 

Barclays

 

No

Staffordshire Council & Others (#2)

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

Strathclyde Council + others (#2)

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

Strathclyde Council + others (#4)

 

02/04/1997

 

01/04/2001

 

100,000.00

 

Barclays

 

No

Tayside Council + others (#1)

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

Tayside Council + others (#2)

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

The appropriate authorities – Telecoms Act 84/ Licence

 

01/06/2002

 

25/07/2005

 

1,500,000.00

 

Barclays

 

No

W. Dunbartonshire Council

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

West Lancs Council & others (#3)

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

West Midlands Police Authority

 

31/08/2001

 

30/09/2005

 

250,000.00

 

Barclays

 

No

Wigan Council

 

02/04/1997

 

01/04/2001

 

101,000.00

 

Barclays

 

No

 

217

--------------------------------------------------------------------------------


 

PART 5 - EXISTING LOAN STOCK

 

1.             The variable rate unsecured loan stock in a principal amount of
£97,000,000 issued to Flextech Digital Broadcasting Limited by the BBC Joint
Venture (UK Channel Management Limited).

 

2.             The floating rate redeemable unsecured loan stock issued by UK
Gold in a principal amount of £12,517,000 to Cox Programming Limited ((now
Flextech Satellite Investments Limited) and transferred to Flextech IVS Limited
and then subsequently transferred to United Artists Investments Limited) and in
a principal amount of £8,942,653 to United Artists Investments Limited.

 

3.             The floating rate redeemable unsecured loan stock issued by UK
Living in a principal amount of £8,271,047 to United Artists Investments Limited
and in a principal amount of £11,579,556.00 to Cox Programming Limited ((now
Flextech Satellite Investments Limited) and transferred to Flextech IVS Limited
and then subsequently transferred to United Artists Investments Limited).

 

4.             The non-interest bearing unsecured loan stock in a principal
amount of £18,000,000 issued by the UK Gold Joint Venture (UK Gold Holdings
Limited) to Flextech Limited (formerly Flextech plc) (and transferred to United
Artists Investments Limited).

 

5.             The variable rate first call option unsecured loan stock in a
principal amount of £32,208,000 and the split rate second call option unsecured
loan stock in a principal amount of £20,300,000 in each case issued by the UK
Gold Joint Venture (UK Gold Holdings Limited) to Flextech Limited (formerly
Flextech plc) (and, in each case, transferred to United Artists Investments
Limited).

 

6.             The variable rate unsecured loan stock of a principal amount of
£36,000,000 issued by the UK Gold Joint Venture (UK Gold Holdings Limited) to
Flextech Limited (formerly Flextech plc) (and transferred to United Artists
Investments Limited).

 

7.             The variable rate unsecured loan stock issued, or to be issued,
to United Artists Investments Limited by the UK Gold Joint Venture (UK Gold
Holdings Limited) in connection with the funding from time to time of the UK
Gold Joint Venture.

 

8.             The £50 million unsecured variable rate loan stock to be issued
to Flextech Broadband Limited pursuant to the loan stock instrument constituted
in respect of UKTV New Ventures dated 15 July 2004.

 

9.             The £21 million loan stock contemplated by the 15 July 2004
letter agreement between Flextech Broadband Limited and BBC Worldwide Limited to
be issued to Flextech Broadband Limited by UKTV Interactive Limited.

 

10.           £20 million Cumulative and £13.75 million non-cumulative,
non-voting preference shares issued by UK Gold Holdings Limited.

 

218

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

FORM OF L/C BANK ACCESSION CERTIFICATE

To:          [      ]

 

cc:           Telewest Communications Networks Limited

 

From:      [L/C Bank]

 

Date:

 

 

Dear Sirs

 

1.             We refer to the facilities agreement dated [•] (as from time to
time amended, varied, novated or supplemented, the “Facilities Agreement”) and
made between Telewest UK Limited, Telewest Communications Networks Limited,
Barclays Capital, BNP Paribas, Citigroup Global Markets Limited, Deutsche Bank
AG London, GE Capital Structured Finance Group Limited and The Royal Bank of
Scotland plc as Mandated Lead Arrangers, Barclays Bank PLC as Facility Agent, US
Paying Agent and Security Trustee, GE Capital Structured Finance Group Limited
as Administrative Agent and the financial and other institutions named in it as
Lenders.  Terms defined in the Facilities Agreement shall have the same meanings
in this Agreement.

 

2.             This L/C Bank Accession Certificate is delivered pursuant to
Clause 5.10 (Appointment and Change of L/C Bank) of the Facilities Agreement.

 

3.             [Name of L/C Bank] undertakes, upon its becoming an L/C Bank, to
perform all the obligations expressed to be undertaken under the Facility
Agreement and the Finance Documents by an L/C Bank and agrees that it shall be
bound by the Facilities Agreement and the other Finance Documents in all
respects as if it had been an original party to it as an L/C Bank.

 

4.             [Name of L/C Bank]’s administrative details are as follows:

 

Address:

 

Fax No:

 

Contact:

 

[and the address of the office having the beneficial ownership of our
participation in the Facilities Agreement (if different from the above) is:

 

Address:

 

Fax No:

 

Contact:                             ]

 

219

--------------------------------------------------------------------------------


 

5.             This L/C Bank Accession Certificate shall be governed by English
law.

 

                                            

 

For and on behalf of
[Name of L/C Bank]

 

220

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

FORM OF DOCUMENTARY CREDIT

 

[L/C Bank’s Letterhead]

 

To:          [Beneficiary]
(the “Beneficiary”)

 

Non-transferable Irrevocable Documentary Credit No. [•]

 

At the request of Telewest Communications Networks Limited, [L/C Bank] (the “L/C
Bank”) issues this irrevocable non-transferable documentary credit (“Documentary
Credit”) in your favour on the following terms and conditions:

 

1.             Definitions

 

In this Documentary Credit:

 

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in [London]. (11)

 

“Demand” means a demand for payment under this Documentary Credit in the form of
the schedule to this Documentary Credit.

 

“Expiry Date” means [•].

 

“Total L/C Amount” means £[•].

 

2.             L/C Bank’s Agreement

 

(a)           The Beneficiary may request a drawing or drawings under this
Documentary Credit by giving to the L/C Bank a duly completed Demand.  A Demand
must be received by the L/C Bank on or before [•] p.m. ([London] time) on the
Expiry Date.

 

(b)           Subject to the terms of this Documentary Credit, the L/C Bank
unconditionally and irrevocably undertakes to the Beneficiary that, within [10]
Business Days of receipt by it of a Demand, it will pay to the Beneficiary the
amount demanded in that Demand.

 

(c)           The L/C Bank will not be obliged to make a payment under this
Documentary Credit if as a result the aggregate of all payments made by it under
this Documentary Credit would exceed the Total L/C Amount.

 

3.             Expiry

 

(a)           The L/C Bank will be released from its obligations under this
Documentary Credit on the date (if any) notified by the Beneficiary to the L/C
Bank as the date upon which the obligations of the L/C Bank under this
Documentary Credit are released.

 

(b)           Unless previously released under paragraph (a) above, at [•] p.m.
([London] time) on the Expiry Date the obligations of the L/C Bank under this
Documentary Credit will cease with

 

--------------------------------------------------------------------------------

(11)         This may need to be amended depending on the currency of payment
under the Documentary Credit.

 

221

--------------------------------------------------------------------------------


 

no further liability on the part of the L/C Bank except for any Demand validly
presented under the Documentary Credit before that time that remains unpaid.

 

(c)           When the L/C Bank is no longer under any further Obligations under
this Documentary Credit, the Beneficiary must promptly return the original of
this Documentary Credit to the L/C Bank.

 

4.             Payments

 

All payments under this Documentary Credit shall be made in Sterling and for
value on the due date to the account of the Beneficiary specified in the Demand.

 

5.             Delivery of Demand

 

Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter, fax or telex and must be received in legible form by the L/C Bank at its
address and by the particular department or officer (if any) as follows:

 

[•]

 

6.             Assignment

 

The Beneficiary’s rights under this Documentary Credit may not be assigned or
transferred.

 

7.             UCP

 

Except to the extent it is inconsistent with the express terms of this
Documentary Credit, this Documentary Credit is subject to the Uniform Customs
and Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500.

 

8.             Governing Law

 

This Documentary Credit is governed by English law.

 

9.             Jurisdiction

 

The courts of England have exclusive jurisdiction to settle any disputes arising
out of or in connection with this Documentary Credit.

 

Yours faithfully,

 

 

[L/C Bank]

 

By:

 

222

--------------------------------------------------------------------------------


 

FORM OF DEMAND

 

To:          [L/C Bank]

 

 

Dear Sirs,

 

Non-transferable Irrevocable Documentary Credit No. [•] issued in favour of
[name of beneficiary] (the “Documentary Credit”)

 

We refer to the Documentary Credit.  Terms defined in the Documentary Credit
have the same meaning when used in this Demand.

 

1.             We certify that the sum of [•] is due [and has remained unpaid
for at least [•] Business Days] [under [set out underlying contract or
agreement]].  We therefore demand payment of the sum of [•].

 

2.             Payment should be made to the following account:

 

Name:

 

Account Number:

 

Bank:

 

3.             The date of this Demand is not later than the Expiry Date.

 

Yours faithfully,

 

 

(Authorised Signatory)

(Authorised Signatory)

 

For
[Beneficiary]

 

223

--------------------------------------------------------------------------------


 

SCHEDULE 13

 

PRO FORMA PARI PASSU INTERCREDITOR AGREEMENT

 

 

[Signing Date]

 

 

(1)  THE TCN GROUP LENDERS

 

(2)  THE TCN GROUP HEDGE COUNTERPARTIES

 

(3) THE TCN GROUP AGENT

 

(4)  THE TCN GROUP SECURITY TRUSTEE

 

(5)  THE TARGET GROUP LENDERS

 

(6)  THE TARGET GROUP HEDGE COUNTERPARTIES

 

(7) THE TARGET GROUP AGENT

 

(8) THE TARGET GROUP SECURITY TRUSTEE

 

(9) THE MEMBERS OF THE TCN GROUP

 

(10) THE MEMBERS OF THE TARGET GROUP

 

 

PARI PASSU

EXISTING CREDITORS INTERCREDITOR DEED

 

 

[g154211ka19image002.jpg]
5 Old Broad Street

London EC2N 1DW

 

224

--------------------------------------------------------------------------------


 

INDEX

 

Clause

 

 

 

 

1.

DEFINITIONS AND INTERPRETATION

 

2.

RECIPROCITY

 

3.

PRIORITIES ON ENFORCEMENT

 

4.

TURNOVER

 

5. [a04-15421_1ex10d1.htm#EnforcementOfSecurity]

ENFORCEMENT OF SECURITY [a04-15421_1ex10d1.htm#EnforcementOfSecurity]

 

6. [a04-15421_1ex10d1.htm#DisposalsAndClaims]

DISPOSALS AND CLAIMS [a04-15421_1ex10d1.htm#DisposalsAndClaims]

 

7. [a04-15421_1ex10d1.htm#CertainPayments]

CERTAIN PAYMENTS [a04-15421_1ex10d1.htm#CertainPayments]

 

8. [a04-15421_1ex10d1.htm#ChangesToFinanceDocuments]

CHANGES TO FINANCE DOCUMENTS [a04-15421_1ex10d1.htm#ChangesToFinanceDocuments]

 

9. [a04-15421_1ex10d1.htm#Miscellaneous]

MISCELLANEOUS [a04-15421_1ex10d1.htm#Miscellaneous]

 

10. [a04-15421_1ex10d1.htm#LossSharing]

LOSS SHARING [a04-15421_1ex10d1.htm#LossSharing]

 

11. [a04-15421_1ex10d1.htm#Acknowledgements]

ACKNOWLEDGEMENTS [a04-15421_1ex10d1.htm#Acknowledgements]

 

12. [a04-15421_1ex10d1.htm#ChangeOfParty]

CHANGE OF PARTY [a04-15421_1ex10d1.htm#ChangeOfParty]

 

13. [a04-15421_1ex10d1.htm#Notices]

NOTICES [a04-15421_1ex10d1.htm#Notices]

 

14. [a04-15421_1ex10d1.htm#Remedies]

REMEDIES, WAIVERS & AMENDMENTS [a04-15421_1ex10d1.htm#Remedies]

 

15. [a04-15421_1ex10d1.htm#English]

ENGLISH LANGUAGE [a04-15421_1ex10d1.htm#English]

 

16. [a04-15421_1ex10d1.htm#ThirdPar]

THIRD PARTY RIGHTS [a04-15421_1ex10d1.htm#ThirdPar]

 

17. [a04-15421_1ex10d1.htm#Counterp]

COUNTERPARTS [a04-15421_1ex10d1.htm#Counterp]

 

18. [a04-15421_1ex10d1.htm#Governing]

GOVERNING LAW [a04-15421_1ex10d1.htm#Governing]

 

19. [a04-15421_1ex10d1.htm#Jurisdictio]

JURISDICTION [a04-15421_1ex10d1.htm#Jurisdictio]

 

SCHEDULE 1 [a04-15421_1ex10d1.htm#No2Schedule1]

 

 

PART I - THE TCN GROUP LENDERS [a04-15421_1ex10d1.htm#PartITheTcn]

 

 

PART II - THE TARGET GROUP LENDERS [a04-15421_1ex10d1.htm#PartIi]

 

 

SCHEDULE 2 [a04-15421_1ex10d1.htm#No2Schedule2]

 

 

PART I - TCN GROUP OBLIGORS [a04-15421_1ex10d1.htm#PartITcnGr]

 

 

PART II - TARGET GROUP OBLIGORS [a04-15421_1ex10d1.htm#Part]

 

 

SCHEDULE 3 [a04-15421_1ex10d1.htm#No2Schedule3]

 

 

PART I - TCN GROUP SECURITY [a04-15421_1ex10d1.htm#PartITcnGroup]

 

 

PART II - TARGET GROUP SECURITY [a04-15421_1ex10d1.htm#Par]

 

 

SCHEDULE 4 DEED OF ACCESSION [a04-15421_1ex10d1.htm#No2Schedule4]

 

 

SCHEDULE 5 [a04-15421_1ex10d1.htm#No2Schedule5]

 

 

 

225

--------------------------------------------------------------------------------


 

THIS DEED is made on [     ]

 

BETWEEN:

 

(1)           THE TCN GROUP LENDERS (as defined herein);

 

(2)           THE TCN GROUP HEDGE COUNTERPARTIES (as defined herein);

 

(3)           [       ] (as facility agent for and on behalf of the TCN Group
Senior Lenders, the “TCN Group Senior Agent”);

 

(4)           [       ] (as security trustee for and on behalf of the TCN Group
Lenders, the “TCN Group Security Trustee”);

 

(5)           THE TARGET GROUP LENDERS (as defined herein);

 

(6)           THE TARGET GROUP HEDGE COUNTERPARTIES (as defined herein);

 

(7)           [          ] (as facility agent for and on behalf of the Target
Group Lenders, the “Target Group Agent”);

 

(8)           [          ] (as security trustee for and on behalf of the Target
Group Lenders, the “Target Group Security Trustee”);

 

(9)           THE TCN GROUP OBLIGORS (as defined herein);

 

(10)         THE TARGET GROUP OBLIGORS (as defined herein); and

 

(11)         The other parties signatories hereto.

 

IT IS AGREED as follows:-

 

1.             DEFINITIONS AND INTERPRETATION

 

1.1          Definitions

 

In this Deed the following words and expressions shall have the following
meanings:

 

“Accession Deed” means a deed of accession substantially in the form set out in
Schedule 4 or in such other form as the TCN Group Senior Agent, the Target Group
Agent, TCN and the Target shall agree.

 

“Calculation Date” means any date upon which any calculation of Pari Passu Basis
is required to be made under this Deed.

 

“Credit Agreements” means the TCN Group Credit Agreements and the Target Group
Credit Agreement.

 

“Encumbrance” means a mortgage, charge, pledge, lien, encumbrance or other
security interest securing any obligation of any person.

 

“Enforcement Action” means:

 

(a)           the acceleration of any Liabilities or any declaration that any
Liabilities are prematurely due and payable (other than as a result of it
becoming unlawful for a Lender to perform its obligations under, or of any
mandatory prepayment arising

 

226

--------------------------------------------------------------------------------


 

under the Finance Documents) or any declaration that any Liabilities are payable
on demand (save where such declaration is capable of being made and is made in
circumstances where there is no default by any member of the Group);

 

(b)           the taking of any steps to enforce or require the enforcement of
any Security;

 

(c)           the making of any demand against any member of the Group in
relation to any guarantee, indemnity or other assurance against loss in respect
of any Liabilities or exercising any right to require any member of the Group to
acquire any Liability;

 

(d)           the exercise of any right of set-off against any member of the
Group in respect of any Liabilities (save where such right is capable of being
exercised and is exercised in circumstances where there is no default by any
member of the Group );

 

(e)           the suing for, commencing or joining of any legal or arbitration
proceedings against any member of the Group to recover any Liabilities;

 

(f)            the entering into of any composition, assignment or similar or
analogous arrangement with any member of the Group with respect to any
Liability, or any analogous procedure or step in any jurisdiction; or

 

(g)           the petitioning, applying or voting for, or the taking of any
steps by any Finance Party in its capacity as such (including, without
limitation, corporate action, procedural or formal steps or legal proceedings,
or the appointment of any liquidator, receiver, administrator or similar
officer) in relation to, the winding up, dissolution or administration or
bankruptcy of any member of the Group or any analogous procedure or step in any
jurisdiction.

 

“Enforcement Date” means the first date on which an Enforcement Action is taken
by any of the Finance Parties.

 

“Excluded Subsidiary” shall have the meaning given to it in the TCN Group Senior
Credit Agreement.

 

“Facilities” means the TCN Group Facilities and the Target Group Facilities.

 

“Facility Agents” means the TCN Group Agent and the Target Group Agent.

 

“Finance Documents” means the TCN Group Finance Documents and the Target Group
Finance Documents.

 

“Finance Parties” means the TCN Group Finance Parties and the Target Group
Finance Parties.

 

“Group” means [name of ultimate holding company of TCN Group and Target Group]
and its Subsidiaries from time to time.

 

“Guarantees” means the TCN Group Guarantees and the Target Group Guarantees.

 

“Hedge Counterparties” means the TCN Group Hedge Counterparties and the Target
Group Hedge Counterparties.

 

“Lenders” means the TCN Group Lenders and the Target Group Lenders.

 

“Liabilities” means the TCN Group Liabilities and the Target Group Liabilities.

 

227

--------------------------------------------------------------------------------


 

“Pari Passu Basis” means:

 

(a)           in relation to priority of liabilities, such liabilities shall be
equal and rateable with no liability having any priority over the other,

 

(b)           in relation to a calculation of a repayment to be made by
reference to TCN Group Pari Passu Debt and Target Group Pari Passu Debt or the
TCN Group Facilities and the Target Group Facilities on or after the Enforcement
Date, that such repayment shall be made pro rata in the proportion which the
amount of each such debt at the Enforcement Date bears to the aggregate Pari
Passu Debt at the Enforcement Date, and

 

(c)           in relation to a calculation of a payment or repayment to be made
by reference to the TCN Group Facilities and the Target Group Facilities before
the Enforcement Date, that such payment or repayment shall be made pro rata in
the proportion which the amount of each such debt at the Calculation Date bears
to the aggregate Pari Passu Debt at such Calculation Date;

 

(d)           in relation to any calculations made by reference to commitments,
drawings or repayments under any revolving or similar facility in the TCN Group
Credit Agreement or the Target Group Credit Agreements on a Calculation Date,
the calculation thereof shall be made pro rata in the proportion that the
maximum amount of credit which may be utilised under each such facility at such
Calculation Date bears to the aggregate amount available to be utilised under
such facilities in all Credit Agreements.

 

“Pari Passu Debt” means the TCN Group Pari Passu Debt and the Target Group Pari
Passu Debt.

 

“Principal Intercreditor Deed” means the intercreditor agreement dated on or
about the date of the TCN Group Senior Credit Agreement between certain of the
TCN Group Obligors, the TCN Group Finance Parties and others.

 

“Security” means the TCN Group Security and the Target Group Security.

 

“Security Trustees” means the TCN Group Security Trustee and the Target Group
Security Trustee.

 

“Subsidiary” of a company shall mean (i) in relation to any member of the TCN
Group, a “Subsidiary” of such company as defined in the TCN Group Senior Credit
Agreement and (ii) in relation to any member of the Target Group, a “Subsidiary”
of such company as defined in the Target Group Credit Agreement.

 

“Target” means [   ].

 

“Target Group” means [to identify those companies which are designated as
members of the Target Group at the date of execution of this Deed and
thereafter].

 

“Target Group Credit Agreement” means the credit agreement dated [     ] whereby
certain facilities were made available to [specify members of the Target Group]
by a group of banks and other financial institutions on whose behalf the Target
Group Agent acts as facility agent.

 

“Target Group Debt” means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of

 

228

--------------------------------------------------------------------------------


 

any member of the Target Group to any of the Target Group Finance Parties in
respect of Target Group Liabilities.

 

“Target Group Facilities” means the facilities provided by the Target Group
Lenders under the Target Group Credit Agreement.

 

“Target Group Finance Documents” means the Target Group Credit Agreement, the
Target Group Security, the Target Group Guarantees and each of the other
[Finance Documents] (as defined in the Target Group Credit Agreement).

 

“Target Group Finance Parties” means the Target Group Agent, the Target Group
Security Trustee, the Target Group Lenders, the Target Group Hedge
Counterparties and any other [Finance Parties] (as defined in the Target Group
Credit Agreement).

 

“Target Group Guarantees” means the guarantees granted in favour of any of the
Target Group Finance Parties by any member of the Group in respect of all or any
part of the Target Group Liabilities.

“Target Group Hedge Counterparties” means any counterparty which has entered
into a hedging agreement with any member of the Target Group and has executed or
acceded to this Deed in such capacity.

 

“Target Group Instructing Group” means an [Instructing Group] (as defined in the
Target Group Credit Agreement).

 

“Target Group Lender” means:

 

(a)           a bank or financial institution or other person named in Part II
of Schedule 1 (unless it has ceased to be a party hereto in accordance with the
terms hereof); or

 

(b)           a bank or financial institution or other person which has become
(and remains) a party hereto as a Target Group Lender in accordance with the
provisions of Clause 11.5 hereof and in accordance with the provisions of the
Target Group Credit Agreement.

 

“Target Group Liabilities” means all present and future liabilities and
obligations at any time of any member of the Group to any Target Group Finance
Party under or in connection with the Target Group Finance Documents, both
actual and contingent and whether incurred solely or jointly or in any other
capacity together with any of the following matters relating to or arising in
respect of those liabilities and obligations:

 

(a)           any refinancing, novation, deferral or extension;

 

(b)           any claim for damages or restitution; and

 

(c)           any claim as a result of any recovery by any member of the Group
of a payment or discharge on the grounds of preference,

 

and any amounts which would be included in any of the above but for any
discharge, non-provability or unenforceability of those amounts in any
insolvency or other proceedings.

 

“Target Group Obligors” means all of the companies specified in Part II of
Schedule 2 and any company which has become a party hereto  (for as long as such
company remains party hereto) in such capacity in accordance with the provisions
of Clause 11.6 hereof.

 

“Target Group Pari Passu Debt” means the aggregate principal amount of the
Target Group Debt not exceeding £2,425,000,000 (or its equivalent in other
currencies) (or such greater

 

229

--------------------------------------------------------------------------------


 

amount as shall be agreed in writing by the TCN Group Instructing Group)
together with any interest (including default interest) accruing on such amount
and commitment commission, fees, charges and any costs and expenses, in each
case, payable under the terms of the Target Group Finance Documents.

 

“Target Group Security” means the Encumbrances constituted by each document
listed in Part II of Schedule 3 together with all collateral, additional or
substituted Encumbrance which is granted in favour of any of the Target Group
Finance Parties by any member of the Group after the date of this Deed in
respect of all or any part of the Target Group Debt.

 

“TCN” means Telewest Communications Networks Limited.

 

“TCN Group” has the meaning set out in the TCN Group Senior Credit Agreement,
provided that for the purposes of this definition, “Subsidiaries” shall exclude
any member of the Target Group which would otherwise be a member of the TCN
Group.

 

“TCN Group Credit Agreements” means the TCN Group Senior Credit Agreement and
each other credit facility listed in Schedule 6 hereto.

 

“TCN Group Debt” means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of any member of the TCN Group to any of the TCN
Group Finance Parties in respect of TCN Group Liabilities.

 

“TCN Group Facilities” means the facilities provided by the TCN Group Lenders
under the TCN Group Credit Agreement.

 

“TCN Group Finance Documents” means the TCN Group Credit Agreement, the TCN
Group Security, the TCN Group Guarantees and each of the other Finance Documents
(as defined in the TCN Group Credit Agreement).

 

“TCN Group Finance Parties” means the TCN Group Agent, the TCN Group Security
Trustee, the TCN Group Lenders and the TCN Group Hedge Counterparties.

 

“TCN Group Guarantees” means the guarantees granted in favour of any of the TCN
Group Finance Parties by any member of the Group in respect of all or any part
of the TCN Group Liabilities.

 

“TCN Group Hedge Counterparties” means any counterparty which has entered into a
hedging agreement with any member of the TCN Group and has executed or acceded
to (and remains a party to) this Deed in such capacity.

 

“TCN Group Instructing Group” means an Instructing Group (as defined in the TCN
Group Senior Credit Agreement, subject to the terms of any applicable
intercreditor agreement).

 

“TCN Group Lender” means the parties from time to time party to the TCN Group
Credit Agreement as Lenders which have acceded to (and remain party to) this
Deed in accordance with the provisions of the TCN Group Credit Agreement.

 

“TCN Group Liabilities” means all present and future liabilities and obligations
at any time of any member of the Group to any TCN Group Finance Party under or
in connection with the TCN Group Finance Documents, both actual and contingent
and whether incurred solely or jointly or in any other capacity together with
any of the following matters relating to or arising in respect of those
liabilities and obligations:

 

230

--------------------------------------------------------------------------------


 

(a)           any refinancing, novation, deferral or extension;

 

(b)           any claim for damages or restitution; and

 

(c)           any claim as a result of any recovery by any member of the Group
of a payment or discharge on the grounds of preference,

 

and any amounts which would be included in any of the above but for any
discharge, non-provability or unenforceability of those amounts in any
insolvency or other proceedings.

 

“TCN Group Obligors” means all of the companies specified in Part I of Schedule
2 and any company which has become a party hereto (for as long as such company
remains party hereto) in such capacity in accordance with the provisions of
Clause 11.6 hereof.

 

“TCN Group Pari Passu Debt” means the aggregate principal amount of the TCN
Group Debt not exceeding £[principal amount committed under the TCN Group Credit
Agreement upon execution of this Deed] (or its equivalent in other currencies)
in aggregate principal amount (or such greater amount as shall be agreed in
writing by the Target Group Instructing Group) together with any interest
(including default interest) accruing on such amount and commitment commission,
fees, charges and any costs and expenses, in each case, payable under the terms
of the TCN Group Finance Documents.

 

“TCN Group Security” means the Encumbrances constituted by each document listed
in Part I of Schedule 3 together with all collateral, additional or substituted
Encumbrance which is granted in favour of any of the TCN Group Finance Parties
by any member of the Group after the date of this Deed in respect of all or any
part of the TCN Group Debt.

 

“TCN Group Senior Credit Agreement” means the credit agreement dated [  ]
whereby certain facilities are made available to TCN and the US Borrower by a
group of banks and other financial institutions on whose behalf the TCN Group
Senior Agent acts as facility agent.

 

“US Borrower” means Telewest Global Finance LLC, a Delaware limited liability
company.

 

1.2          Interpretation

 

(a)           For the purpose of this Deed any amount of Pari Passu Debt
denominated in a currency other than sterling shall be notionally converted into
sterling by reference to the amount of sterling which could be purchased with
the relevant currency using the TCN Group Agent’s spot rate of exchange at 11
a.m. (London time) on each relevant Calculation Date or, if such market is then
closed, at 11 a.m. (London time) on the day such market was then last open.

 

(b)           The headings in this Deed are inserted for convenience only and
shall be ignored in construing this Deed.

 

(c)           References to Clauses, paragraphs or Schedules are to paragraphs
of Clauses and Clauses of or Schedules to this Deed unless otherwise stated.

 

(d)           Any reference in this Deed to (or to any provisions of or
definition contained in) any other document shall be construed as a reference to
this Deed or that provision, definition or document as in force for the time
being and as amended, supplemented, varied and/or novated from time to time but
only to the extent that any such amendment, supplement, variation or novation
has been made in accordance with the terms of this Deed.

 

231

--------------------------------------------------------------------------------


 

(e)           Any reference in this Deed to any party to this Deed shall be
construed so as to include such party’s and any subsequent successors,
transferees and assigns in accordance with their respective interests.

 

(f)            Any reference in this Deed to the singular shall include the
plural and vice versa.

 

2.             RECIPROCITY

 

2.1          Reciprocal Security

 

Each of the Finance Parties and each member of the Group which is party to this
Deed agrees that it is intended that the TCN Group Finance Parties and the
Target Group Finance Parties shall share the benefits of all security
arrangements and guarantees granted by members of the TCN Group and Target Group
in relation to the Liabilities so as to guarantee and secure the Liabilities in
such a manner as shall ensure that the TCN Group Liabilities and the Target
Group Liabilities shall rank on a Pari Passu Basis provided that, at TCN’s
discretion, this intention shall be effected by either:

 

(a)          (i)                                         members of the TCN
Group granting guarantees and Encumbrances in favour of the Target Group Finance
Parties (or the Target Group Security Trustee on their behalf) in substantially
similar form to the guarantees and Encumbrances granted to the TCN Group Finance
Parties in respect of the TCN Group Liabilities to guarantee and secure the
Target Group Liabilities; and

 

(ii)                                  members of the Target Group granting
guarantees and Encumbrances in favour of the TCN Group Finance Parties (or the
TCN Group Security Trustee on their behalf) in substantially similar form to the
guarantees and Encumbrances granted to the Target Group Finance Parties in
respect of the Target Group Liabilities to guarantee and secure the TCN Group
Liabilities; or

 

(b)          (i)                                        each of the TCN Group
Finance Parties which has been granted a guarantee or an Encumbrance by a member
of the TCN Group in respect of the TCN Group Liabilities prior to the date of
this Deed entering into such amendments to such guarantees or the security
documents effecting such Encumbrances or the security trust arrangements under
which they or the TCN Group Security Trustee holds the benefit of any such
guarantees or Encumbrances with, in each case, the members of the Group which
are party to such documents and arrangements so as to procure (insofar as
legally possible) that the Target Group Liabilities are guaranteed and secured
by such documents in the same manner as the TCN Group Liabilities; and

 

(ii)                                  each of the Target Group Finance Parties
which has been granted a guarantee or an Encumbrance by a member of the Target
Group in respect of the Target Group Liabilities prior to the date of this Deed
entering into such amendments to such guarantees or the security documents
effecting such Encumbrances or the security trust arrangements under which they
or the Target Group Security Trustee holds the benefit of any such guarantees or
Encumbrances with, in each case, the members of the Group which are party to
such documents and arrangements so as to procure (insofar as legally possible)
that the TCN Group Liabilities are guaranteed and secured by such documents in
the same manner as the Target Group Liabilities; and

 

232

--------------------------------------------------------------------------------


 

(whether TCN exercises its discretion to select the option in paragraph (a) or
paragraph (b) above):

 

(i)            each of the TCN Group Finance Parties which has been granted a
guarantee or an Encumbrance by a member of the TCN Group to guarantee/secure the
TCN Group Liabilities shall enter into this Deed and the Principal Intercreditor
Deed in the appropriate capacity in order to share the proceeds of enforcement
of such guarantees and Encumbrances with the Target Group Finance Parties in the
manner set forth herein or therein; and

 

(ii)           each of the Target Group Finance Parties which has been granted a
guarantee or an Encumbrance by a member of the Target Group to guarantee/secure
the Target Group Liabilities shall enter into this Deed and the Principal
Intercreditor Deed in the appropriate capacity in order to share the proceeds of
enforcement of such guarantees and Encumbrances with the TCN Group Finance
Parties in the manner set forth herein or therein; and

 

(iii)          each of the Finance Parties and each member of the Group which is
party to this Deed agrees to execute and deliver any such accession deeds or
other instruments and do all such acts or things as may be required to ensure
that the option selected by the TCN is effected.

 

2.2          Reciprocal subordination

 

Each of the Finance Parties and each member of the Group which is party to this
Deed agrees that (i) it is intended that the Target Group Finance Parties and
the TCN Group Finance Parties are to benefit equally (or to the extent that any
proceeds are realised from such subordination or similar arrangements on a Pari
Passu Basis) from any subordination or similar arrangements which they benefit
from in relation to the Liabilities and (ii) it shall execute and deliver any
such accession deeds or other instruments and do all such acts or things as may
be required in order that:

 

(a)           the Target Group Finance Parties receive the benefit of any
existing subordination provisions of any intercreditor agreements or other
existing subordination arrangements to which the TCN Group Finance Parties are
party or as to which they receive the benefit in each case in relation to the
TCN Group Liabilities;

 

(b)           the TCN Group Finance Parties receive the benefit of any existing
subordination provisions of any intercreditor agreements or other existing
subordination arrangements to which the Target Group Finance Parties are party
or as to which they receive the benefit in each case in relation to the Target
Group Liabilities;

 

(c)           the Target Group Obligors confer (to the extent they are able) to
the TCN Group Finance Parties the benefit of any existing subordination
provisions of any intercreditor agreements or other existing subordination
arrangements to which the Target Group Obligors are party in each case in
relation to the Target Group Liabilities; and

 

(d)           the TCN Group Obligors confer (to the extent they are able) to the
Target Group Finance Parties the benefit of any existing subordination
provisions of any intercreditor agreements or other existing subordination
arrangements to which the Target Group Obligors are party in each case in
relation to the TCN Group Liabilities,

 

233

--------------------------------------------------------------------------------


 

in each case so as to ensure that the TCN Group Finance Parties have the same
ranking in respect of the TCN Group Liabilities as the Target Group Finance
Parties have in respect of the Target Group Liabilities and vice versa.

 

2.3          Authorisation of Facility Agents and Security Trustees

 

Each of the Facility Agents and Security Trustees acting on behalf of the Target
Group Finance Parties and TCN Group Finance Parties are hereby authorised and
empowered to take all actions necessary or advisable in their opinions
(including signing any documents on behalf of such Finance Parties) to
effectuate the foregoing clauses 2.1 and 2.2

 

3.             PRIORITIES ON ENFORCEMENT

 

3.1          Priorities

 

Each of the parties to this Deed hereby agrees that for the purpose of this Deed
the following order of priorities shall apply to the Liabilities and (save as
agreed to the contrary in the Principal Intercreditor Deed) the Finance Parties
shall apply any monies received by them on account of the Liabilities on or
after the Enforcement Date in such order, including without limitation all
moneys derived from the Guarantees or the Security on or after the Enforcement
Date however realised:-

 

FIRST in or towards payment pari passu to:

 

(i)            the TCN Group Security Trustee in respect of any amounts payable
to it in its personal capacity (and all interest thereon as provided for in the
TCN Group Finance Documents) and any Receiver, attorney or agent under or in
connection with this Deed or any of the TCN Group Security Documents (including
without limitation, in connection with the perfection, preservation or
enforcement of the Security); and

 

(ii)           the Target Group Security Trustee in respect of any amounts
payable to it in its personal capacity (and all interest thereon as provided for
in the Target Group Finance Documents) and any Receiver, attorney or agent under
or in connection with this Deed or any of the Target Group Security Documents
(including without limitation, in connection with the perfection, preservation
or enforcement of the Security);

 

SECOND in payment and discharge of the TCN Group Pari Passu Debt and the Target
Group Pari Passu Debt on a Pari Passu Basis;

 

THIRD in payment and discharge of any TCN Group Debt and/or Target Group Debt
not repaid and discharged in full pursuant to the FIRST paragraph; and

 

FOURTH the balance thereof to the person next entitled under the Principal
Intercreditor Deed or otherwise.

 

3.2          Priorities not affected

 

The order of priorities set out in Clause 3.1 shall apply irrespective of (a)
the date on which this Deed or any of the Finance Documents was executed,
registered or notice thereof was given to any person and (b) except where such
reduction, increase, amendment or variation is undertaken in breach of this
Deed, any reduction or increase in any of the TCN Group Debt or the Target Group
Debt or any amendment or variation of any of the TCN Group Finance Documents or
the Target Group Finance Documents.

 

234

--------------------------------------------------------------------------------


 

3.3          Liabilities not affected

 

Each of the parties to this Deed hereby agrees that notwithstanding any term of
this Deed, the TCN Group Debt and the Target Group Debt shall, as between the
member of the Group by whom it is owed and the Finance Party to whom it is owed,
remain owing in accordance with the terms of the TCN Group Finance Documents or
the Target Group Finance Documents, as the case may be, and interest and default
interest will accrue accordingly.

 

3.4          Sharing

 

Each of the Finance Parties agrees to ensure that the order of application
referred to in Clause 3.1 is observed by making payments in accordance with
Clause 4.1 and, with respect to any such payment, as between the party making
such payment and the relevant member of the Group such payment shall be treated
as not having been received by the party making such payment.

 

3.5          Refunds

 

For the purposes of this Clause 3, none of the Finance Parties shall be treated
as having received an amount if it is required to repay such amount because of
any law or provision relating to insolvency or liquidation.

 

3.6          Receipts by insolvency practitioners

 

Monies received by an administrator, receiver, administrative receiver, examiner
or similar officer (however appointed) of any member of the Group (after payment
of his remuneration and receivership expenses and after providing for all costs,
charges, expenses and liabilities and other payments ranking in priority to the
Finance Parties) whether under any of the Security or otherwise shall be applied
in accordance with the terms of this Clause 3.

 

4.             TURNOVER

 

4.1          Turnover

 

Each Finance Party (other than the TCN Group Security Trustee) agrees to make
any payments required to be made by it to comply with Clause 3.1 to the TCN
Group Security Trustee who shall distribute any payments made to it in
accordance with the terms of this Deed and due to any of the TCN Group Finance
Parties in accordance with the TCN Group Finance Documents and who shall
distribute any payments due to any of the Target Group Finance Parties to the
Target Group Security Trustee.

 

4.2          Undertaking to the TCN Group Security Trustee

 

Each Finance Party and each member of the Group party to this Deed gives the
following undertakings to the TCN Group Security Trustee:

 

(a)           it shall provide the TCN Group Security Trustee with all
directions and information as the TCN Group Security Trustee may reasonably
require for the purposes of carrying out its duties and obligations under this
Clause 4; and

 

(b)           it shall not take any proceedings or seek to assert any claim
against any director, officer, employee or agent of the TCN Group Security
Trustee in respect of any claim it might have against the TCN Group Security
Trustee or in respect of any act or omission of any kind (including gross
negligence or wilful misconduct) by that director, officer, employee or agent in
relation to any Finance Document,

 

235

--------------------------------------------------------------------------------


 

and acknowledges that the TCN Group Security Trustee has entered into this Deed
in reliance on the undertakings set out in this Clause 4.2.

 

5.             ENFORCEMENT OF SECURITY

 

5.1          Enforcement of Security

 

Except as expressly agreed in the deeds and instruments referred to Clause 2, or
in any other agreement entered into by or for the benefit of the TCN Group
Finance Parties and the Target Group Finance Parties, none of the TCN Group
Finance Parties shall, without the prior written consent of the Target Group
Agent and none of the Target Group Finance Parties shall, without the prior
written consent of the TCN Group Agent, exercise its power of sale or any other
power over any part of the undertaking, property, assets or revenues of any
member of the Group subject to the Security or otherwise have recourse to the
same except through an administrator, receiver, administrative receiver,
examiner or similar officer appointed pursuant to Clause 5.2 below.

 

5.2          Consultation

 

Subject to Clause 5.3, if any TCN Group Finance Party wishes to appoint an
administrator, receiver, administrative receiver, examiner or similar officer to
any member of the Group or to exercise its power of sale or otherwise enforce
any of the Security, it shall promptly inform the Target Group Agent of its
intention and if any Target Group Finance Party wishes to appoint any such
officer to any member of the Group or to exercise its power of sale or otherwise
enforce any of the Security, it shall promptly inform the TCN Group Agent of its
intention.  The Finance Parties shall endeavour to agree on the method by which
the Security shall be enforced, and where appropriate, upon a suitable person to
be appointed as such officer and shall co-operate with each other in realising
the assets secured in their favour and in ensuring that the net proceeds, after
deduction of the expenses of realisation, are paid in accordance with the
provisions of this Deed.  No member of the Group shall have any right to be
consulted in relation to any enforcement or other action by any of the Finance
Parties in relation to the Finance Documents.

 

5.3          Appointment of Insolvency Practitioner

 

(a)           Notwithstanding the provisions of Clause 5.2 any Finance Party may
appoint an administrator, receiver, administrative receiver, examiner or similar
officer to any member of the Group without notice to the relevant Facility Agent
where the appointor reasonably believes that the immediate appointment of such
officer is necessary to protect the interests of the Finance Parties in respect
of the Security.  As soon as practicable thereafter the appointor shall inform
the relevant Facility Agent of such appointment and shall consult with the
relevant Facility Agent with a view to the retention in office of such officer
or (if not agreed) to the appointment of others to act jointly with him.

 

(b)           To the extent permitted under applicable law, each of the members
of the Group which are party to this Deed waives all rights it may otherwise
have to require that any Guarantee or Security be enforced in any particular
order or manner or at any particular time or that any sum received or recovered
from any person, or by virtue of the enforcement of any of any Guarantee or
Security or of any other security interest, which is capable of being applied in
or towards discharge of any of the Liabilities is so applied.

 

236

--------------------------------------------------------------------------------


 

6.             DISPOSALS AND CLAIMS

 

6.1          Disposal after Enforcement Action

 

If any assets are properly sold or otherwise disposed of in compliance with the
provisions of this Deed and the relevant Security by a Finance Party (or by a
member of the Group at the request of a Finance Party) either as a result of the
enforcement of the Security or a disposal by a member of the Group after any
Enforcement Action, to the extent necessary to enable such assets to be disposed
of free of the Security, each Security Trustee shall release those assets from
the Security and shall execute or enter into, on behalf of and, without the need
for any further authority from any of the Finance Parties:

 

(a)           any release of the Security or any other claim over that asset;
and

 

(b)           if the asset which is disposed of consists of all of the shares
(which are held by a member of the Group) in the capital of a member of the
Group or any holding company of a member of the Group, any release of such
member of the Group or holding company and any subsidiary of such member of the
Group or holding company from all liabilities it may have to any Finance Party,
both actual and contingent in its capacity as a guarantor or borrower (including
any guarantee or liability arising under or in respect of any Finance Document)
and a release of any Security granted by such member of the Group or holding
company and any subsidiary of such member of the Group or holding company over
any of its assets under any of the Security.

 

6.2          Releases

 

The Finance Parties shall execute any assignments, transfers, releases or other
documents that each Security Trustee may consider to be necessary to give effect
to these releases or disposals provided that the proceeds of those disposals or
claims are applied as if they were the proceeds of enforcement of the Security.

 

7.             CERTAIN PAYMENTS

 

7.1          Revolving Facilities

 

Any revolving or similar facility comprising a portion of the TCN Group
Facilities or Target Group Facilities shall be repaid and utilised so that:

 

(a)           on the date of this Deed, there shall be borrowings and repayments
of outstandings under all such revolving facilities such that the amounts
thereunder shall be outstanding on a Pari Passu Basis; and

 

(b)           all borrowings and repayments shall be effected across all such
revolving facilities such that the amounts thereunder shall always remain
outstanding on a Pari Passu Basis;

 

and provided further that:

 

(c)           no member of the TCN Group shall voluntarily cancel any
commitments under any revolving or similar facility made available as part of
the TCN Group Facilities unless a corresponding voluntary cancellation
calculated on a Pari Passu Basis is made by a member of the Target Group to any
revolving or similar facility made available as part of the Target Group
Facilities in accordance with paragraph (f) below;

 

237

--------------------------------------------------------------------------------


 

(d)           no member of the Target Group shall voluntarily cancel any
commitments under any revolving or similar facility made available as part of
the Target Group Facilities unless a corresponding voluntary cancellation
calculated on a Pari Passu Basis is made by a member of the TCN Group to any
revolving or similar facility made available as part of the TCN Group Facilities
in accordance with paragraph (f) below;

 

(e)           any cancellations required to be made under paragraphs (c) or (d)
above shall be made in the manner determined by the relevant Credit Agreement
or, if the relevant Group member is permitted a discretion in determining when
such cancellation is made, such cancellation shall be made within 10 Business
Days of the corresponding cancellation;

 

(f)            in the event any mandatory reductions to unutilised commitment
are required to be made under any revolving or similar facility under one of the
Facilities, the borrowers of any revolving or similar facility under the other
Facilities shall make a voluntary reduction to the commitment under any
revolving or similar facility under the other Facilities such that the
commitments under both facilities are on a Pari Passu Basis.

 

7.2          Voluntary Prepayments of Term Facilities

 

(a)           Except as otherwise provided in the Principal Intercreditor Deed,
no member of the TCN Group shall make any voluntary prepayment of the TCN Group
Facilities unless a corresponding amount calculated on a Pari Passu Basis is
applied by a member of the Target Group in voluntary prepayment of the Target
Group Facilities in accordance with paragraphs (c) and (d) below.

 

(b)           No member of the Target Group shall make any voluntary prepayment
of the Target Group Facilities unless a corresponding amount calculated on a
Pari Passu Basis is applied by a member of the TCN Group in voluntary prepayment
of the TCN Group Facilities in accordance with paragraphs (c) and (d) below.

 

(c)           Any prepayment required to be made under paragraph (a) or (b)
above shall be applied in repayment of the relevant tranches of the Facilities
in the manner determined by the relevant Credit Agreement, or if the relevant
Group member is permitted a discretion in determining which of such tranches is
repaid by such payment, in accordance with that Group member’s discretion.

 

(d)           Any prepayment required to be made under paragraph (a) or (b)
above shall be applied upon the dates determined by the relevant Credit
Agreement, or if the relevant Group member is permitted a discretion in
determining the date upon which such Facilities are repaid, shall be applied on
such date or dates immediately after the corresponding prepayment as will
minimise any break costs payable under the relevant Facilities.

 

7.3          Certain Mandatory Prepayments of Facilities

 

The following proceeds required to be applied in mandatory prepayments under the
Facilities shall be applied as follows:

 

(a)           to the extent any specified percentage of the proceeds of equity
raised by any member of the Group (which is not a member of the TCN Group or
Target Group) is required to be applied to repay the Facilities under the Credit
Agreements an amount calculated by applying the higher of the applicable
percentages specified in the Credit Agreements (if such percentages differ) to
the proceeds of equity raised by such member of the Group shall be applied to
prepay outstandings under the TCN Group

 

238

--------------------------------------------------------------------------------


 

Facilities on one hand and the Target Group Facilities on the other hand on a
Pari Passu Basis,

 

(b)           to the extent any specified percentage of the proceeds of
financial indebtedness incurred by members of the Group which are not members of
the TCN Group or Target Group is required to be applied to repay Facilities
under the Credit Agreements an amount calculated by applying the higher of the
applicable percentages specified in the Credit Agreements (if such percentages
differ) to the proceeds of financial indebtedness incurred by such member of the
Group shall be applied to prepay outstandings under the TCN Group Facilities on
one hand and the Target Group Facilities on the other hand on a Pari Passu
Basis,

 

(c)           any proceeds of disposals or insurance recoveries or similar
transactions made by any member of the Group and which are required to be
applied to repay the Facilities under the Credit Agreements shall be applied
only in repayment of the Facilities made available to members of the part of the
Group to which the Group member receiving those proceeds or recoveries belonged
immediately prior to the Integrated Merger Event (or, if such person was not a
member of any part of the Group at the date of the Integrated Merger Event, in
repayment of the Facilities made available to that part of the Group to which
such person would have belonged had the Integrated Merger Event not occurred),
and

 

(d)           any proceeds constituted by excess cash flow generated by any
member of the TCN Group or the Target Group or book debts subject to any
securitisation or factoring transaction and required to be repaid under, or in
cancellation of, the TCN Group Facilities or the Target Group Facilities under
the relevant Credit Agreement, as the case may be shall be applied only in
repayment or cancellation of the Facilities made available to members of the
part of the Group to which the Group member generating such book debts belonged
immediately prior to the Integrated Merger Event (or, if such person was not a
member of any part of the Group at the date of the Integrated Merger Event, in
repayment of the Facilities made available to that part of the Group to which
such person would have belonged had the Integrated Merger Event not occurred).

 

7.4          Conflict

 

To the extent any member of the Group complies with the provisions of this
Clause 7 it shall be deemed to be in compliance with any provisions relating to
mandatory prepayments of any proceeds referred to in this Clause 7 under the TCN
Group Credit Agreements or Target Group Credit Agreement and related finance
documents and, for the avoidance of doubt, any cashflow generated by any member
of the Target Group shall not count in the calculation of Consolidated TCN Group
Cash Flow under any TCN Group Credit Agreement (as defined therein) for the
purposes of any provisions therein relating to mandatory repayment from excess
cash flow.

 

8.             CHANGES TO FINANCE DOCUMENTS

 

Irrespective of the terms of the Finance Documents, no Finance Party shall:

 

(a)           increase the principal amount of the Facilities, other than by the
rolling-up or capitalisation of interest (if relevant) (by reference to the
amount thereof as at the date of the Deed);

 

(b)           increase the rate of interest, fees or commission applicable to
the Facilities (save for any increase in interest or commission happening
automatically under the terms of the

 

239

--------------------------------------------------------------------------------


 

Credit Agreements as in place on the date of this Deed or any waiver or
amendment fee provided that any such fee is applied on a Pari Passu Basis
between the Facilities),

 

unless in the case of any such increase in respect of the TCN Group Facilities
or the TCN Group Finance Documents, the consent of a Target Group Instructing
Group has been obtained and unless such consent has been confirmed in writing by
the Target Group Agent to the TCN Group Agent, and, in the case of any such
increase in respect of the Target Group Facilities or the Target Group Finance
Documents, unless the consent of a TCN Group Instructing Group has been obtained
and unless such consent has been confirmed in writing by the TCN Group Agent to
the Target Group Agent.

 

9.             MISCELLANEOUS

 

9.1          Waiver of defences

 

Without prejudice to Clause 8 of this Deed, the provisions of this Deed will not
be affected by an act, omission, matter or thing which, but for this Clause,
would reduce, release or prejudice the subordination and priorities in this Deed
including:

 

(a)           any time, waiver or consent granted to, or composition with any
person;

 

(b)           the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any member of the Group or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any Security in each case
prior to the Enforcement Date;

 

(c)           any incapacity or lack of power, authority or legal personality of
or dissolution or change in the members or status of any person;

 

(d)           any amendment (however fundamental) or replacement of a Finance
Document or any other document or security;

 

(e)           any unenforceability, illegality or invalidity of any obligation
of any person under any Finance Document or any other document or security; or

 

(f)            any intermediate payment or discharge of any of the Liabilities
in whole or in part.

 

9.2          Priorities not affected

 

Except as otherwise provided in this Deed the priorities referred to in Clause 3
will:

 

(a)           not be affected by any amendment or variation to any of the
Finance Documents, or by any variation or satisfaction of, any of the
Liabilities;

 

(b)           apply regardless of the order in which or dates upon which the
Finance Documents and this Deed are executed or registered or notice of them is
given to any person;

 

(c)           secure the Liabilities in the order specified, regardless of the
date upon which any of the Liabilities arise or of any fluctuations in the
amount of any of the Liabilities outstanding; and

 

(d)           not postpone or subordinate the Liabilities (or any part thereof)
to any other liabilities of any member of the Group.

 

240

--------------------------------------------------------------------------------


 

9.3          Dealing with Purchaser

 

No purchaser dealing with any Finance Party or any administrator, receiver,
administrative receiver, examiner or similar officer appointed by any Finance
Party shall be concerned in any way with the provisions of this Deed but shall
assume that, the relevant Finance Party or any such administrator, receiver,
administrative receiver, examiner or similar officer as the case may be are
acting in accordance with the provisions of this Deed.

 

9.4          No effect

 

Nothing contained in this Deed shall prejudice or affect the rights of any
Finance Party under any guarantee, lien, bill, note, charge or other security
from any party other than any member of the Group now or hereafter held by it in
respect of any Liabilities.  Each Finance Party may (without limitation) apply
any moneys recovered under such guarantee, lien, bill, note, charge or other
security in or towards payment of any Liabilities or may hold such moneys in a
suspense account for such period as it may in its absolute discretion think fit.

 

9.5          Noting

 

The parties to this Deed apply to the Registrar to note, in the appropriate
manner, at H.M. Land Registry the priority arrangements agreed in this Deed in
so far as the same affect any registered land subject to the Security.

 

9.6          Appropriation

 

If the total liability of members of the Group to the TCN Group Finance Parties
or the Target Group Finance Parties exceeds the TCN Group Pari Passu Debt or the
Target Group Pari Passu Debt respectively, the TCN Group Finance Parties and the
Target Group Finance Parties shall be entitled to determine conclusively what
part of such total liability shall be comprised in their own Pari Passu Debt and
what part shall be deemed not to be so comprised.

 

9.7          Consent

 

The TCN Group Finance Parties and the Target Group Finance Parties hereby
consent to the creation of the Guarantees and Security granted in each others
favour.

 

9.8          Conflicts

 

To the extent the TCN Group Security and the Target Group Security empowers any
TCN Group Finance Party and any Target Group Finance Party to exercise a
discretion in relation to the subject matter of such Security, the TCN Group
Finance Party may exercise such discretion in relation to any Security granted
by a member of the TCN Group which is not a member of the Target Group and the
Target Group Finance Party may exercise such discretion in relation to any
Security granted by a member of the Target Group which is not a member of the
TCN Group.

 

10.          LOSS SHARING

 

10.1         If for any reason after the distribution of the monies referred to
in Clause 3.1 any of the TCN Group Liabilities remain undischarged and any
resulting losses are not being borne by the TCN Group Finance Parties pro rata
to the amount which their respective commitments bore to the total commitments
as at the Enforcement Date, the TCN Group Finance Parties shall make such
payments between themselves as the TCN Group Agent shall require to ensure that

 

241

--------------------------------------------------------------------------------


 

after taking into account such payments such losses are borne by the TCN Group
Finance Parties pro rata to their commitments under the TCN Group Credit
Agreements.

 

10.2         For the purpose of this Clause 10, (i) the total commitments under
the TCN Group Credit Agreements will be notionally increased by an aggregate
amount calculated in accordance with Schedule 5 (Notional Amount of Hedging
Liabilities) with respect to any Hedging Counterparty’s interest in the Hedging
Liabilities on the Enforcement Date and (ii) each Hedge Counterparty (if also a
TCN Group Lender) shall be deemed to have the aggregate amount of its
commitments increased by, or (if it is not a TCN Group Lender), to have a
commitment in, the amount calculated in accordance with Schedule 5 (Notional
Amount of Hedging Liabilities) with respect to the Hedging Liabilities owed to
it.

 

10.3         If for any reason after the distribution of the monies referred to
in Clause 3.1 any of the Target Group Liabilities remain undischarged and any
resulting losses are not being borne by the Target Group Finance Parties pro
rata to the amount which their respective commitments bore to the total
commitments as at the Enforcement Date, the Target Group Finance Parties shall
make such payments between themselves as the Target Group Agent shall require to
ensure that after taking into account such payments such losses are borne by the
Target Group Finance Parties pro rata to their commitments under the Target
Group Credit Agreement.

 

10.4         For the purpose of this Clause 10, (i) the total commitments under
the Target Group Credit Agreement will be notionally increased by an aggregate
amount calculated in accordance with Schedule 5 (Notional Amount of Hedging
Liabilities) with respect to any Hedging Counterparty’s interest in the hedging
liabilities on the Enforcement Date and (ii) each Hedge Counterparty (if also a
Target Group Lender) shall be deemed to have the aggregate amount of its
commitments increased by, or (if it is not a Target Group Lender), to have a
commitment in, the amount calculated in accordance with Schedule 5 (Notional
Amount of Hedging Liabilities) with respect to the hedging liabilities owed to
it.

 

11.          ACKNOWLEDGEMENTS

 

Each of the member of the Group joins in this Deed for the purpose of
acknowledging the priorities recorded in this Deed and undertakes with each
Lender, each Facility Agent and each Security Trustee to observe the provisions
of this Deed at all times.

 

12.          CHANGE OF PARTY

 

12.1        Change of Party

 

No party to this Deed may assign any of its rights and benefits or transfer any
of its rights, benefits and obligations in respect of any Finance Documents or
the Liabilities except as permitted by this Clause 11.

 

12.2        Change of Lender

 

A TCN Group Lender or Target Group Lender may assign any of its rights and
benefits or transfer any of its rights, benefits and obligations in respect of
any Finance Documents or the Liabilities if that assignment or transfer is in
accordance with the terms of the Credit Agreement to which it is a party and any
assignee or transferee has executed and delivered to each Facility Agent an
Accession Deed.

 

242

--------------------------------------------------------------------------------


 

12.3        Change of Facility Agent

 

Any person which becomes a Facility Agent in accordance with the terms of the
relevant Credit Agreement, shall at the same time accede to this Deed by
executing and delivering to the other Facility Agent an Accession Deed.

 

12.4        Change of Security Trustee

 

Any person which becomes a Security Trustee in accordance with the terms of the
relevant Finance Documents shall at the same time accede to this Deed by
executing and delivering to the TCN Group Agent (in the case of a new Target
Group Security Trustee) or to the Target Group Agent (in the case of a new TCN
Group Security Trustee) an Accession Deed.

 

12.5        Bank Accession Undertaking

 

With effect from the date of acceptance by the Facility Agents or relevant
Facility Agent (as the case may be) of an Accession Deed (which shall in each
case be accepted as soon as reasonably practicable after receipt by it of a duly
completed an Accession Deed) or, if later the date specified in that Accession
Deed:

 

(a)           any party ceasing entirely to be a Lender or Facility Agent or
Security Trustee  or other Finance Party shall be discharged from further
obligations towards the other parties under this Deed and their respective
rights against one another shall be cancelled (except in each case for those
rights which arose prior to that date); and

 

(b)           as from that date, the replacement or new Lender or Facility Agent
or Security Trustee or other Finance Party shall assume the same obligations,
and become entitled to the same rights, as if it had been an original party to
this Deed in such capacity.

 

12.6        New member of the Group

 

(a)           If any subsidiary of any member of the TCN Group (which is not
also a member of the Target Group) or any member of the Target Group gives any
security, guarantee, indemnity or other assurance against loss in respect of any
of the Liabilities or otherwise becomes liable in respect of any Liabilities,
the other members of the Group party to this Deed will procure that the person
giving that assurance  or becomes so liable becomes a party to this Deed as a
TCN Group Obligor or Target Group Obligor (as the case may be) by executing and
delivering to each Facility Agent an Accession Deed.

 

(b)           With effect from the date of acceptance by each Facility Agent of
an Accession Deed (which shall in each case be accepted as soon as reasonably
practicable after receipt thereof) or, if later the date specified in the
Accession Deed, the relevant member of the TCN Group or Target Group (as the
case may be) shall assume the same obligations and become entitled to the same
rights as if it had been an original party to this Deed as a TCN Group Obligor
or Target Group Obligor (as the case may be).

 

12.7        Refinancing

 

If the facilities made available under the TCN Group Credit Agreement or the
Target Group Credit Agreement are refinanced the Borrower may designate any
credit agreement under which facilities are made available to refinance such
Credit Agreement as a new TCN Group Credit Agreement or Target Group Credit
Agreement (as the case may be) and the parties to this Deed shall accept any
Accession Deeds necessary to allow the finance parties party to

 

243

--------------------------------------------------------------------------------


 

such new Credit Agreement to assume the same rights and obligations as the
Finance Parties party to the Credit Agreement being refinanced have under this
Deed.

 

13.          NOTICES

 

13.1        Communication of Notices

 

Each communication to be made hereunder shall be made in writing and unless
otherwise stated shall be made by fax or letter.

 

13.2        Delivery of Notices

 

Any communication or document to be made or delivered by one person to another
pursuant to this Deed shall (unless that other person has by 10 Business Days’
prior written notice to the TCN Group Agent and the Target Group Agent specified
another address) be made or delivered to that other person at the address
specified in respect of such person on the signing pages of this Deed or, in the
case of any other person becoming party hereto after the date hereof, in the
Deed of Accession or other acceding or amendment and restatement document
executed by it and shall be deemed to have been made or delivered when
dispatched (in the case of any communication made by fax) or (in the case of any
communication made by letter) when left at that address or (as the case may be)
five Business Days after being deposited in the post, postage prepaid, in an
envelope addressed to it at that address provided that any communication or
document to be made or delivered to the TCN Group Senior Agent or the Target
Group Agent shall be effective only when received by the TCN Group Senior Agent
or the Target Group Agent, as the case may be, and then only if the same is
expressly marked for the attention of the department or officer identified with
its signature below (or such other department or officer as the TCN Group Senior
Agent or the Target Group Agent, as the case may be, shall from time to time
specify for this purpose).

 

14.          REMEDIES, WAIVERS & AMENDMENTS

 

14.1        No Waiver

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party any right or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise thereof or the exercise of any other right or remedy.  The rights
and remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by law.

 

14.2        Partial Invalidity

 

If at any time any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, such illegality,
invalidity or unenforceability shall not affect or impair the legality, validity
or enforceability of the remaining provisions hereof or the legality, validity
or enforceability of such provision under the law of any other jurisdiction.

 

14.3        Amendments

 

The TCN Group Agents and the Target Group Agent may, from time to time, agree to
amend this Deed and any amendments so made shall be binding on all the parties
hereto, provided that any amendment which would:

 

244

--------------------------------------------------------------------------------


 

(a)           materially and adversely affect any rights of the TCN Group
Finance Parties or impose or vary any obligation on the TCN Group Finance
Parties may not be made without the prior written consent of a TCN Group
Instructing Group;

 

(b)           materially and adversely affect the rights of the Target Group
Finance Parties or impose or vary any obligation on the Target Group Finance
Parties, may not be made without the prior written consent of a Target Group
Instructing Group;

 

(c)           adversely affect any right, or impose or vary any obligation, of
any other party hereto may not be made without the consent of that party.

 

15.          ENGLISH LANGUAGE

 

Each communication and document made or delivered by one person to another
pursuant to this Deed shall be in the English language or accompanied by a
translation thereof into English certified (by an officer of the person making
or delivering the same) as being a true and accurate translation thereof.

 

16.          THIRD PARTY RIGHTS

 

It is agreed that otherwise than in circumstances where the requirements of this
Deed with regard to assignments and transfers are satisfied, a person who is not
a party to this Deed shall have no rights to enforce any of the terms or
provisions of this Deed other than those it would have had if the Contracts
(Rights of Third Parties) Act 1999 had not come into force.

 

17.          COUNTERPARTS

 

This Deed may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

18.          GOVERNING LAW

 

This Deed is governed by, and shall be construed in accordance with, English
law.

 

19.          JURISDICTION

 

19.1        Courts of England

 

Each of the members of the Group party to this Deed and the Finance Parties
irrevocably agrees for the benefit of each of the Finance Parties that the
courts of England shall have exclusive jurisdiction to hear and determine any
suit, action or proceedings, and to settle any disputes, which may arise out of
or in connection with this Deed (respectively “Proceedings” and “Disputes”) and,
for such purposes, irrevocably submits to the jurisdiction of such courts.

 

19.2        Waiver of Indemnity

 

Each of the members of the Group party to this Deed and the Finance Parties
irrevocably waives any objection which it might now or hereafter have to
Proceedings being brought or Disputes being settled in the courts of England and
agrees not to claim that any such court is an inconvenient or appropriate forum.

 

19.3        Proceedings in Other Jurisdictions

 

The submissions to the jurisdiction of the courts of England shall not (and
shall not be construed so as to) limit the right of any of the Finance Parties
to take Proceedings against any of the members of the Group or any Finance Party
in any other court of competent

 

245

--------------------------------------------------------------------------------


 

jurisdiction nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings in any other jurisdiction
(whether concurrently or not) if and to the extent permitted by applicable law.

 

19.4        General Consent

 

Each of the members of the Group and the Finance Parties hereby consents
generally in respect of any Proceedings to the giving of any relief or the issue
of any process in connection with such Proceedings including the making,
enforcement or execution against any property whatsoever (irrespective of its
use or intended use) of any order or judgement which may be made or given in
such Proceedings.

 

19.5        Waiver of Immunity

 

To the extent that any member of the Group or Finance Party may in any
jurisdiction claim for itself or its assets immunity from suit, execution,
attachment (whether in aid of execution, before judgement or otherwise) or other
legal process and to the extent that in any such jurisdiction there may be
attributed to itself or its assets such immunity (whether or not claimed), such
member of the Group or Finance Party hereby irrevocably agrees not to claim and
hereby irrevocably waives such immunity to the full extent permitted by the laws
of such jurisdiction.

 

IN WITNESS whereof this Deed has been entered into the day and year first above
written and executed in the manner hereinafter appearing.

 

246

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PART I - THE TCN GROUP LENDERS

 

 

PART II - THE TARGET GROUP LENDERS

 

247

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

PART I - TCN GROUP OBLIGORS

 

 

PART II - TARGET GROUP OBLIGORS

 

248

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PART I - TCN GROUP SECURITY

 

 

PART II - TARGET GROUP SECURITY

 

249

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

DEED OF ACCESSION

 

This Deed of Accession dated [     ] is supplemental to an intercreditor deed
(the “Intercreditor Deed”) dated [     ] 2004 between the TCN Group Lenders, the
TCN Group Hedge Counterparties, the TCN Group Agent, the TCN Group Security
Trustee, the Target Group Lenders, the Target Group Hedge Counterparties, the
Target Group Agent, the Target Group Security Trustee and members of the Group
(as each such term is defined therein) (as may be further amended, supplemented,
varied or novated from time to time).

 

Terms defined in the Intercreditor Deed shall have the same meaning when used in
this Deed.

 

[Name of new member of the Group/new Lender/new Hedge Counterparty/new Facility
Agent/new Security Trustee] of [address] hereby agrees with each other person
who is or who becomes a party to the Intercreditor Deed in accordance with the
terms thereof that with effect on and from the date hereof or on [          ] it
will be bound by the Intercreditor Deed as [a member of the TCN Group/Target
Group/TCN Group Lender/Target Group Lender/TCN Group Hedge Counterparty/Target
Group Hedge Counterparty/TCN Group Agent/Target Group Agent/TCN Group Security
Trustee/Target Group Security Trustee] as if it had been an original party to
the Intercreditor Deed in such capacity.

 

Address for notices of [name of new member of the Group etc.] for the purposes
of Clause [   ] of the Intercreditor Deed is:

 

Address:

 

Telephone Number:

 

Facsimile Number:

 

 

This Deed is governed by and shall be construed in accordance with English law.

 

IN WITNESS whereof this Deed of Accession has been executed as a deed by the
party hereto, and is delivered on the date written above.

 

 

EXECUTED AND DELIVERED AS A DEED by
[Name of Party]

 

Agreed and Accepted by:

 

 

 

For and on behalf of

[TCN Group Agent]

 

 

 

For and on behalf of

[Target Group Agent]

 

250

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

NOTIONAL AMOUNT OF HEDGING LIABILITIES

 

For hedging transactions, the notional amount of the Liabilities in relation to
such transactions shall be the mark-to-market calculation of such Liabilities as
determined in accordance with the International Swap Derivatives Association
Inc. 1992 or 2002 Master Agreement (Multicurrency-Cross Border).

 

251

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

EXISTING TCN GROUP CREDIT FACILITIES

 

TCN GROUP LENDERS

 

 

 

EXECUTED as a DEED by

)

[     ]

)

acting by:

)

 

 

Authorised Signatory

 

Authorised Signatory

 

 

 

Address:

 

Fax No.

 

Attention of:

 

 

 

EXECUTED as a DEED by

)

[     ]

)

acting by:

)

 

 

Authorised Signatory

 

Authorised Signatory

 

 

 

Address:

 

Fax No.

 

Attention of:

 

 

 

 

 

TCN GROUP HEDGE COUNTERPARTY

 

 

 

EXECUTED as a DEED by

)

[     ]

)

acting by:

)

 

 

Authorised Signatory

 

Authorised Signatory

 

 

 

Address:

 

Fax No.

 

Attention of:

 

 

252

--------------------------------------------------------------------------------


 

TCN GROUP AGENT

 

 

 

EXECUTED as a DEED by

)

[     ]

)

acting by:

)

 

 

Authorised Signatory

 

Authorised Signatory

 

 

 

Address:

 

Fax No.

 

Attention of:

 

 

 

 

 

TCN GROUP SECURITY TRUSTEE

 

 

 

EXECUTED as a DEED by

)

[     ]

)

acting by:

)

 

 

Authorised Signatory

 

Authorised Signatory

 

 

 

Address:

 

Fax No.

 

Attention of:

 

 

 

TARGET GROUP LENDERS

 

 

 

EXECUTED as a DEED by

)

[     ]

)

acting by:

)

 

 

Director

 

Director/Secretary

 

 

 

Address:

 

Fax No.

 

Attention of:

 

 

 

EXECUTED as a DEED by

)

[     ]

)

acting by:

)

 

 

Director

 

Director/Secretary

 

 

 

Address:

 

Fax No.

 

Attention of:

 

 

253

--------------------------------------------------------------------------------


 

TARGET GROUP HEDGE COUNTERPARTY

 

 

 

EXECUTED as a DEED by

)

[     ]

)

acting by:

)

 

 

Director

 

Director/Secretary

 

 

 

Address:

 

Fax No.

 

Attention of:

 

 

 

 

 

TARGET GROUP AGENT

 

 

 

EXECUTED as a DEED by

)

[     ]

)

acting by:

)

 

 

Director

 

Director/Secretary

 

 

 

Address:

 

Fax No.

 

Attention of:

 

 

 

 

 

TARGET GROUP SECURITY TRUSTEE

 

 

 

EXECUTED as a DEED by

)

[     ]

)

acting by:

)

 

 

Director

 

Director/Secretary

 

 

 

Address:

 

Fax No.

 

Attention of:

 

 

 

 

 

TCN GROUP

 

 

 

EXECUTED as a DEED by

)

[     ]

)

acting by:

)

 

 

Director

 

Director/Secretary

 

 

 

Address:

 

Fax No.

 

Attention of:

 

 

254

--------------------------------------------------------------------------------


 

TARGET GROUP

 

 

 

EXECUTED as a DEED by

)

[     ]

)

acting by:

)

 

 

Director

 

Director/Secretary

 

 

 

Address:

 

Fax No.

 

Attention of:

 

 

255

--------------------------------------------------------------------------------


 

SCHEDULE 14

 

HEDGING AGREEMENTS

 

Existing Hedge Counterparty/Contact Details

 

Existing Hedge Agreements

JPMorgan Chase Bank
125 London Wall
London EC2Y 5AJ

Tel:                         +44(0)207 777 3250

Fax:                         +44(0)207 777 3459

Attention:              Mike Wharrad

 

•      ISDA Master Agreement dated 15 July 2004 made between JP Morgan Chase
Bank and TCN.



•      Confirmation with trade date 20 July 2004 relating to a fixed for
floating rate swap with a notional amount of £256 million.

 

 

 

Calyon
Broadwalk House
5 Appold Street
London EC2A 2DA



Tel:                         +44(0)207 214 7009

 

Fax:                         +44(0)207 214 7159

 

Attention:              Steve Tubb

 

•      ISDA Master Agreement dated 15 July 2004 made between Calyon and TCN



•      Confirmation with trade date 21 July 2004 relating to a fixed for
floating rate swap with a notional amount of £322 million.

 

 

 

The Royal Bank of Scotland plc
Corporate Restructuring Unit
Specialised Lending Services
10th Floor
280 Bishopsgate
London EC2M 4RB



Tel:                         0207 672 0269/0207 672 1827



Fax:                         0207 672 0324



Attention:              Neil Wright / Mike Birch

 

•      ISDA Master Agreement dated 15 July 2004 made between The Royal Bank of
Scotland plc and TCN.



•      Confirmation with trade date 19 July 2004 relating to a fixed for
floating rate swap with a notional amount of £355 million.



•      Confirmation with trade date 7 March 2002 relating to a fixed for
floating rate swap with a notional amount of £100 million.

 

 

 

The Bank of New York
One Canada Square
Canary Wharf
London E14 5AL



Tel:                         +44(0)207 570 0892
Fax:                         +44(0)207 964 6034
Attention:              Stuart Pitfieldand:



Tel:                         +44(0)207 964 6533

Fax:                         +44(0)207 964 6193

Attention:              Jason Garwood

 

With copy to:

The Bank of New York

Derivatives Desk

Global Markets Division

 

•      ISDA Master Agreement dated 15 July 2004 made between The Bank of New
York and TCN.

•      Confirmation with trade date 19 July 2004 relating to a fixed for
floating rate swap with a notional amount of £66 million.

 

256

--------------------------------------------------------------------------------


 

Existing Hedge Counterparty/Contact Details

 

Existing Hedge Agreements

32 Old Slip
15th Floor
New York
Tel:                         +1 (212) 804 2137

Fax:                         +1 (212) 495 1015

Attention:              James G. McAuliffe



The Bank of New York

Legal Department

One Wall Street

10th FloorNY 10286

Tel:                         +1 (212) 635 1688

Fax:                         +1 (212) 635 1958

Attention:              General Counsel

 

 

 

 

 

Bayerische Landesbank Girozentrale
acting through its London branch
Bavaria House13/14
Appold Street
London EC2A 2NB



Tel:                         +44 (0)207 955 5173

Fax:                         +44 (0)207 247 0056

Attention:              Loans Administration

 

•       ISDA Master Agreement dated June 11, 2001 made between Bayerische
Landesbank Girozentrale and TCN.

•       Confirmation with trade date 11 June 2001 relating to a fixed for
floating rate swap with a notional amount of £150 million.

 

 

 

Barclays Bank PLC

Murray Bouse

1 Royal Mint Court

London EC3N 4HH



Tel:                         +44 (0)171 696 2700

Fax:                         +44 (0) 171 696 3228

Attention:              Operations BZW Debt Capital Markets

 

•       ISDA Master Agreement dated September 3, 1996 made between Barclays Bank
PLC and TCN.

•       Confirmation with trade date 11 June 2001 relating to a fixed for
floating rate swap with a notional amount of £50 million.

•       Confirmation with trade date 11 June 2001 relating to a fixed for
floating rate swap with a notional amount of £100 million.

 

257

--------------------------------------------------------------------------------


 

SCHEDULE 15

 

VENDOR FINANCING ARRANGEMENTS

 

Lessor

 

Type of Vendor
Financing

 

Closing Balance in GBP
October 31, 2004
(UK GAAP)

 

HBOS – Bank of Scotland

 

Switches

 

(1,975,941

)

Capital Asset Finance

 

Vehicles

 

(5,739

)

Cisco

 

Network Hardware

 

(7,457,515

)

GE Capital

 

IT

 

(1,190,623

)

Hewlett Packard

 

IT

 

(42,718

)

IBM

 

Switches

 

(4,230,611

)

IBM

 

IT

 

(295,671

)

Ing Car Lease

 

Vehicles

 

(937,341

)

Interleasing

 

Vehicles

 

2,587

 

Lombard

 

Vehicles

 

(970,404

)

Marshall

 

Vehicles

 

(10,433

)

RBC-Royal Bank

 

Switches

 

(42,306,051

)

The Royal Bank of Scotland

 

Switches

 

(28,286,706

)

Capital Bank

 

Vehicles

 

(2,344,695

)

Societe Europeenne des Satellites

 

Transponders

 

(21,068,814

)

Crown Castle UK Limited

 

Spectrum

 

(16,385,440

)

 

258

--------------------------------------------------------------------------------


 

SIGNATORIES

 

TELEWEST COMMUNICATIONS NETWORKS LIMITED

 

By:

/s/

 

 

 

 

/s/

 

 

 

Address:

160 Great Portland Street

 

London

 

W1W 5QA

 

 

Attention:

Group Treasurer

 

 

Fax:

+44(0) 20 7299 6400

 

 

With a copy to:

Group Treasurer

 

 

Telefax:

+44(0) 20 7299 5495

 

 

 

 

THE PARENT

 

 

 

TELEWEST UK LIMITED

 

 

By:

/s/

 

 

 

 

/s/

 

 

 

Address:

160 Great Portland Street

 

London

 

W1W 5QA

 

 

Attention:

Group Treasurer

 

 

Fax:

+44(0)20 7299 6400

 

 

With a copy to:

Group Treasurer

 

 

Telefax:

+44(0)20 7299 5495

 

--------------------------------------------------------------------------------


 

THE MANDATED LEAD ARRANGERS

 

BARCLAYS CAPITAL

 

 

By:

/s/

 

 

 

Address:

5 The North Colonnade

 

Canary Wharf

 

London E14 4BB

 

 

Attention:

Neil McKenzie

 

 

Fax:

+44 (0)20 7773 1840

 

 

Tel:

 

 

 

 

 

BNP PARIBAS

 

 

 

By:

/s/ François Artignan  /s/ Louis Kenna

 

 

 

Address:

10 Harewood Avenue

 

London NW1 6AA

 

 

Attention:

Louis Kenna / Claire Guglielmi

 

 

Fax:

+44 (0)20 7595 5019

 

 

Tel:

+44 (0)20 7595 2475 / 7595 4381

 

 

 

 

CITIGROUP GLOBAL MARKETS LIMITED

 

 

By:

/s/

 

 

 

Address:

Citigroup Centre

 

33 Canada Square

 

Canary Wharf

 

London E14 5LF

 

 

Attention:

Michael Llewelyn - Jones

 

 

Fax:

+44 (0)20 7986 2331

 

 

Tel:

+44 (0)20 7986 5855

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE FIRST BOSTON

 

 

By:

/s/                      /s/ Tom Muoio

 

 

 

Address:

1 Cabot Square

 

London E14 4QJ

 

 

Attention:

Kamlesh Vara (kamlesh.vara@csfb.com)

 

 

Fax:

+44 (0)20 7888 4155

 

 

Tel:

+44 (0)20 7888 8316

 

 

 

 

DEUTSCHE BANK AG LONDON

 

 

By:

/s/

 

 

 

Address:

Winchester House

 

1 Great Winchester Street

 

London EC2N 2DB

 

 

Attention:

Paul Gaines

 

 

Fax:

+44 (0)20 7545 4638

 

 

Tel:

+44 (0)20 7545 7191

 

 

 

 

GE CAPITAL STRUCTURED FINANCE GROUP LIMITED

 

 

By:

/s/ Gaurav Raniwala

 

 

 

Address:

6-12 Clarges Street

 

London W1J8DH

 

 

Attention:

Gaurav Raniwala

 

 

Fax:

+44 (0)20 7302 6835

 

 

Tel:

+44 (0)20 7302 6326

 

--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND PLC

 

 

By:

/s/ Mike Cunningham

 

 

 

Address:

135 Bishopsgate

 

London EC2M 3UR

 

 

Attention:

Mike Cunningham

 

 

Fax:

+44(0)20 7375 8549

 

 

Tel:

+44(0)20 7375 8941

 

 

 

 

THE FACILITY AGENT AND SECURITY TRUSTEE

 

 

 

 

BARCLAYS BANK PLC

 

 

By:

/s/

 

 

 

Address:

5 The North Colonnade

 

Canary Wharf

 

London E14 4BB

 

 

Attention:

Frank Rogers

 

 

Fax:

+44 (0)20 7773 4893

 

 

Tel:

 

 

 

 

 

THE US PAYING AGENT

 

 

 

 

BARCLAYS BANK PLC

 

 

By:

/s/

 

 

 

Address:

5 The North Colonnade

 

Canary Wharf

 

London E14 4BB

 

 

Attention:

Frank Rogers

 

 

Fax:

+44 (0)20 7773 4893

 

 

Tel:

 

 

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT

 

 

 

 

GE CAPITAL STRUCTURED FINANCE GROUP LIMITED

 

 

By:

/s/ Gaurav Raniwala

 

 

 

Address:

6-12 Clarges Street

 

London W1J8DH

 

 

Attention:

Gaurav Raniwala

 

 

Fax:

+44 (0)20 7302 6835

 

 

Tel:

+44 (0)20 7302 6326

 

 

 

 

THE LENDERS

 

 

 

 

 

BARCLAYS BANK PLC

 

 

By:

/s/

 

 

 

Address:

5 The North Colonnade

 

Canary Wharf

 

London E14 4BB

 

 

Attention:

John Atkinson

 

 

Fax:

+44 (0)20 7773 1840

 

 

Tel:

 

 

 

 

 

BNP PARIBAS

 

 

 

By:

/s/ François Artignan  /s/ Louis Kenna

 

 

 

Address:

10 Harewood Avenue

 

London NW1 6AA

 

 

Attention:

Louis Kenna / Claire Guglielmi

 

 

Fax:

+44 (0)20 7595 5019

 

 

Tel:

+44 (0)20 7595 2475 / 7595 4381

 

--------------------------------------------------------------------------------


 

CITIBANK, N.A.

 

 

 

By:

/s/

 

 

 

Address:

Citigroup Centre

 

33 Canada Square

 

London E14 5LB

 

 

Attention:

Jillian Hanley

 

 

Fax:

+44 (0)20 7942 7512

 

 

Tel:

+44 (0)20 7500 1093

 

 

 

 

CREDIT SUISSE FIRST BOSTON

 

 

By:

/s/                      /s/ Tom Muoio

 

 

 

Address:

1 Cabot Square

 

London E14 4QJ

 

 

Attention:

Kamlesh Vara (kamlesh.vara@csfb.com)

 

 

Fax:

+44 (0)20 7888 4155

 

 

Tel:

+44 (0)20 7888 8316

 

 

 

 

DEUTSCHE BANK AG LONDON

 

 

By:

/s/

 

 

 

Address:

Winchester House

 

1 Great Winchester Street

 

London EC2N 2DB

 

 

Attention:

Paul Gaines

 

 

Fax:

+44 (0)20 7545 4638

 

 

Tel:

+44 (0)20 7545 7191

 

--------------------------------------------------------------------------------


 

GE CAPITAL STRUCTURED FINANCE GROUP LIMITED

 

 

By:

/s/ Gaurav Raniwala

 

 

 

Address:

6-12 Clarges Street

 

London W1J8DH

 

 

Attention:

Gaurav Raniwala

 

 

Fax:

+44 (0)20 7302 6835

 

 

Tel:

+44 (0)20 7302 6326

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

By:

/s/ Mike Cunningham

 

 

 

Address:

Level 8

 

135 Bishopsgate

 

London EC2M 3UR

 

 

Attention:

Mike Cunningham/Gerard McHugh

 

 

Fax:

+44(0)20 7375 8549

 

 

Tel:

+44(0)20 7375 8941

 

 

 

 

THE L/C BANK

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

By:

/s/ Mike Cunningham

 

 

 

Address:

135 Bishopsgate

 

London EC2M 3UR

 

 

Attention:

Mike Cunningham

 

 

Fax:

+44(0)20 7375 8549

 

 

Tel:

+44(0)20 7375 8941

 

--------------------------------------------------------------------------------


 

THE ORIGINAL GUARANTORS

 

 

 

TELEWEST COMMUNICATIONS NETWORKS LIMITED

 

 

By:

/s/

 

 

 

 

 

/s/

 

 

 

Address:

160 Great Portland Street

 

London

 

W1W 5QA

 

 

Attention:

Group Treasurer

 

 

Fax:

+44(0)20 7299 6400

 

 

With a copy to:

Group Treasurer

 

 

Telefax:

+44(0)20 7299 5495

 

 

By:

/s/

 

 

 

 

 

/s/

 

 

For an on behalf of

 

BIRMINGHAM CABLE CORPORATION LIMITED

BIRMINGHAM CABLE FINANCE LIMITED

BIRMINGHAM CABLE LIMITED

CABLE CAMDEN LIMITED

CABLE ENFIELD LIMITED

CABLE HACKNEY & ISLINGTON LIMITED

CABLE HARINGEY LIMITED

CABLE LONDON LIMITED

CENTRAL CABLE HOLDINGS LIMITED

CRYSTAL PALACE RADIO LIMITED

FILEGALE LIMITED

GENERAL CABLE GROUP LIMITED

GENERAL CABLE HOLDINGS LIMITED

GENERAL CABLE LIMITED

IMMINUS LIMITED

MIDDLESEX CABLE LIMITED

SHEFFIELD CABLE COMMUNICATIONS LIMITED

SOUTHWESTERN BELL INTERNATIONAL HOLDINGS LIMITED

TELEWEST COMMUNICATIONS (CENTRAL LANCASHIRE) LIMITED

TELEWEST COMMUNICATIONS (COTSWOLDS) LIMITED

TELEWEST COMMUNICATIONS (DUNDEE & PERTH) LIMITED

TELEWEST COMMUNICATIONS (LIVERPOOL) LIMITED

TELEWEST COMMUNICATIONS (LONDON SOUTH) LIMITED

TELEWEST COMMUNICATIONS (MIDLANDS AND NORTH WEST) LIMITED

TELEWEST COMMUNICATIONS (MIDLANDS) LIMITED

TELEWEST COMMUNICATIONS (MOTHERWELL) LIMITED

TELEWEST COMMUNICATIONS (NORTH EAST) LIMITED

TELEWEST COMMUNICATIONS (NORTH WEST) LIMITED

TELEWEST COMMUNICATIONS (SCOTLAND HOLDINGS) LIMITED

TELEWEST COMMUNICATIONS (SCOTLAND) LIMITED

 

--------------------------------------------------------------------------------


 

TELEWEST COMMUNICATIONS (SOUTH EAST) LIMITED

TELEWEST COMMUNICATIONS (SOUTH THAMES ESTUARY) LIMITED

TELEWEST COMMUNICATIONS (SOUTH WEST) LIMITED

TELEWEST COMMUNICATIONS (ST. HELENS & KNOWSLEY) LIMITED

TELEWEST COMMUNICATIONS (TYNESIDE) LIMITED

TELEWEST COMMUNICATIONS (WIGAN) LIMITED

TELEWEST COMMUNICATIONS CABLE LIMITED

TELEWEST COMMUNICATIONS GROUP LIMITED

TELEWEST COMMUNICATIONS HOLDINGS LIMITED

TELEWEST COMMUNICATIONS (NOMINEES) LIMITED

TELEWEST LIMITED

TELEWEST PARLIAMENTARY HOLDINGS LIMITED

THE CABLE CORPORATION LIMITED

THESEUS NO. 1 LIMITED

THESEUS NO. 2 LIMITED

WINDSOR TELEVISION LIMITED

YORKSHIRE CABLE COMMUNICATIONS LIMITED

THE YORKSHIRE CABLE GROUP LIMITED

EUROBELL (HOLDINGS) LIMITED

EUROBELL (SUSSEX) LIMITED

EUROBELL (SOUTH WEST) LIMITED

EUROBELL (WEST KENT) LIMITED

EUROBELL (IDA) LIMITED

EUROBELL INTERNET SERVICES LIMITED

EUROBELL CPE LIMITED

EUROBELL LIMITED

EMS INVESTMENTS LIMITED

EUROBELL (NO.2) LIMITED

EUROBELL (NO.3) LIMITED

EUROBELL (NO.4) LIMITED

 

 

The Colorado Limited Partnerships

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

AVON CABLE

)

 

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

COTSWOLDS CABLE

)

 

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

--------------------------------------------------------------------------------


 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

EDINBURGH CABLE

)

 

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

ESTUARIES CABLE

)

 

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

TYNESIDE CABLE

)

 

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

TYNESIDE CABLE

)

 

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

--------------------------------------------------------------------------------


 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

UNITED CABLE (LONDON

)

 

 

SOUTH) LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

Colorado General Partnerships

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

LONDON SOUTH CABLE
PARTNERSHIP
by its managing partner
UNITED CABLE (LONDON SOUTH)
LIMITED PARTNERSHIP
by its general partner
THESEUS NO.1 LIMITED


and by its general partner
THESEUS NO.2 LIMITED

)
)
)
)
)
)
)


)
)

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

by

)

/s/

 

CRYSTAL PALACE RADIO LIMITED         

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

TCI/US WEST CABLE
COMMUNICATIONS GROUP
by its general partner
THESEUS NO.1 LIMITED


and by its general partner
THESEUS NO.2 LIMITED

)
)
)
)


)
)

 

 

 

--------------------------------------------------------------------------------


 

English Partnerships

 

 

 

 

 

 

 

The Partners of Avon Cable Joint Venture

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

AVON CABLE
LIMITED PARTNERSHIP
by its general partner
THESEUS NO.1 LIMITED


and by its general partner
THESEUS NO.2 LIMITED

)
)
)
)


)
)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

by

)

/s/

 

TELEWEST COMMUNICATIONS
(SOUTH WEST) LIMITED               

)
)

 

 

 

 

 

 

The Partners of Telewest Communications
(London South) Joint Venture

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

LONDON SOUTH CABLE
PARTNERSHIP
by its managing partner
UNITED CABLE (LONDON
SOUTH) LIMITED PARTNERSHIP
by its general partner
THESEUS NO.1 LIMITED


and by its general partner
THESEUS NO.2 LIMITED

)
)
)
)
)
)
)


)
)

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

by

)

/s/

 

TELEWEST COMMUNICATIONS
(LONDON SOUTH) LIMITED

)
)

 

 

 

--------------------------------------------------------------------------------


 

The Partners of Telewest Communications (Scotland)
Venture

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

EDINBURGH CABLE
LIMITED PARTNERSHIP
by its general partner
THESEUS NO.1 LIMITED


and by its general partner
THESEUS NO.2 LIMITED

)
)
)
)


)
)

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

by

)

/s/

 

TELEWEST COMMUNICATIONS
(SCOTLAND) LIMITED

)
)

 

 

 

 

 

 

The Partners of Telewest Communications (Cotswolds)
Venture

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

COTSWOLDS CABLE
LIMITED PARTNERSHIP
by its general partner
THESEUS NO.1 LIMITED


and by its general partner
THESEUS NO.2 LIMITED

)
)
)
)


)
)

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

by

)

/s/

 

TELEWEST COMMUNICATIONS
(COTSWOLDS) LIMITED

)
)

 

 

 

--------------------------------------------------------------------------------


 

The Partners of Telewest Communications
(South East) Partnership

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

ESTUARIES CABLE
LIMITED PARTNERSHIP
by its general partner
THESEUS NO.1 LIMITED


and by its general partner
THESEUS NO.2 LIMITED

)
)
)
)


)
)

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

by

)

/s/

 

TELEWEST COMMUNICATIONS
(SOUTH EAST) LIMITED

)
)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

by

)

/s/

 

TELEWEST COMMUNICATIONS
(SOUTH THAMES ESTUARY) LIMITED

)
)

 

 

 

 

 

 

The Partners of Telewest Communications
(North East) Partnership

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

TYNESIDE CABLE
LIMITED PARTNERSHIP
by its general partner
THESEUS NO.1 LIMITED


and by its general partner
THESEUS NO.2 LIMITED

)
)
)
)


)
)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXECUTED and DELIVERED as a DEED

)

 

 

by

)

/s/

 

TELEWEST COMMUNICATIONS

)

/s/

 

(NORTH EAST) LIMITED

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

by

)

/s/

 

TELEWEST COMMUNICATIONS
(TYNESIDE) LIMITED

)



 

 

 

--------------------------------------------------------------------------------